Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 1 of 298 PageID #:3643




            Exhibit 28
                                                                                   Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 2 of 298 PageID #:3644

---,.                        '
                             ~
                                   '         ., '            .       -~           .   -

                                                                                                                                                                        . ·.' . ·. .
 I         '                       '                 '           '        '   ·,




                                                                                                                                                      . CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER
                .-J~.···.



: \ ' !..                '             ·,·~:\I                        I
: :· \.~:~~u:~~ _:·: :                                                                        1

                                                                                              2
                                                                                                                           STATE OF ILLINO IS )

                                                                                                                           COUNI'Y OF COOK
                                                                                                                                              )
                                                                                                                                              )
                                                                                                                                                                                                                                                                                     SS:
                                                                                                                                                                                                                                                                                                                                                                                                                  ·,            ''



                                                                                              3                                                                                                                                       .          ..
                                                                                                                                          -·--
                                                                                                                                 .--........ ....
                                                                                                                                                                                               IN· THE C IRC U IT . COURT OF. COOK COUNTY 1 ILLINOIS
                                                                                              4                                                                                                  ,   COUNTY
                                                                                                                                                                                                      .       DEPAR'IMENT-CRIJ.VliNAL
                                                                                                                                                                                                                 . ...                D IV ISION . . .                                                                                                                                                                                                                                                                                 :.                                               '.



                                                                                              5                            P~~~ :OF ~                                                                                        ..sT~TE OF ILLINOIS                                                                                                                                                                           .)
                                                                                                                                                                                                                                                                                                                                                                                                                           .)
                                                                                              6                                                                                                    · -v s-                                                                                                                                                                                                                  .)                 No. 1 0 ffi_ 8092. O l . .,
                                                                                                                                                                                                                                                                                                                                                                                                                           . )
                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. . , · ·' '       '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ',            ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .'
                                                                                              7                            ANNABEL MEI.ONGO                                                                                                                                                                                                                                                                       '    '   .)
 ,. '                                                                                     . 8

                                                                                               9                                                                                                                                                                                                                                                                                                  REPORT OF PROCEEDINGS had a t the
                                                                                          10                               b e ari n g of t he ab ov e - e n ti tl e d cause b e f ore S teven J . G oebel/ one
                                                                                          1;L                              of the judges o f sal ci ~division/ on the 1 9 th day of J une, A . D . ,
               .                 -·....
                                                                                          12                               2012~

                                                                                      . 13
                                                                                                                                                                                   PRESENT:
                                                                                          14
 .···                                                                                                                                                                              MS. ANITA ALVAREZ, Cook C ounty S t a t e ' s A ttorney b y
                                                                                          15                                                                                       MR. ROBERT PODLASEK, A s s i s tan t S t at e 1 s A ttorney1

                                                                                          16                                                                                                                                                                    on b e hal f o f the P eopl e;
                                                                                          17                                                                                       MS. ANNABEL MELONGO I

                                                                                          18                                                                                                                                                                    p ro s e .

.,
                                                                                          19
~' I             '   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '        '
                                                                                          2 0 .'

                                                                                          21
                                                                                                                                ..                '
                                                                                      . 22                                 ELIZAB EI'H A . ., REYES                                                                                                                         ..                                   .
                                                                                                                           CERTIFIED SHORTHAND REPORTER
.. , '                                                                                    23                   . '· 2650 SOUTH CALIFORNIA AVENUE ·
                                                                                                                   .CHICAG(), . ILLIN oi S 60608 · ·. ..                                                                                                                                                                                                                                          . .
                     '·-·~.


                                                                                          24'                              -ILLINOIS CSR LIC ENSE NO.· 084-001910
                                                                                                                                                         . ..                           <
                                                                                                                                                                                                   ·
                                                                                                                                                                                                               ',
                                                                                                                                                                                                                     1 ,,·
                                                                                                                                                                                                                                     :        , '       <       I




                                                                                                                                                          ' . '
                                                                                                                                ...
                                                                                                                                                       '

                                                                                                                                        ' ' '                   .                                                                                                                                                                                                                                                      \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . .'
·. :·'                       .     '                                                                         > '            I
                                                                                                                                ' '
                                                                                                                                          I
                                                                                                                                                      <
                                                                                                                                                      I
                                                                                                                                                                  I        :   ·

                                                                                                                                                                                                       '   >         \   I      '         I
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                            '

                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                            I    ·   I       \
                                                                                                                                                                                                                                                                                                 I

                                                                                                                                                                                                                                                                                                     I                >
                                                                                                                                                                                                                                                                                                                          '

                                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                                                                  '

                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                          \        ,   ·       '   I       \                                  I            <       ' ' ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                               < \ '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·      'o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:             ': ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ' 1.< .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,   I        , ' ·   \    I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·..:
                                                                                                                                                                                                                                                                                                                                                                                                          1

                                                                                                                                                                                                                                                                                                                                                                                                  °
                                                                                                                                                                                            !_ '                ·:           ': ,·       , ' '                                                                                        \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ' .·..
>      >                                                                                                                                                                            1




                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                              1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·, ·~·. ' . ,·
                     I                                   I

                                                                     <:
                                                                                          \   · ·                                     I       '           '           ',                                                                                                                                                                       0 0                     >                  1                                    · ' ,   I       '           :   1       '·



                     . .
                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,:
.
 ,''                     '<                  I
                                                                                                    ·~                                                                                                                                                                           <




                                                                                                                                                                                                                                                                                                                                                                                                                                           d                                                          ...
                                                                                                         1         >   ,                                                                                                                                                    ',           1               I   1       ,'       <               ·,           0                    \ \   I               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       : .. .
                                                 '           '                '
                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·    \               I \        >


'.',I

-' . '                                                                                          .... · .:
                                                                                                             . , ·. . ' MELONGOV.
                                                                                                                             .          PODLASEK,.
                                                                                                                                                      et al., 13 4924 .·.
                                                                                                                                                              \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·.· .·,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,' ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '            ·,

~~'            \ \           ',        ' '
                                                                     ' '
                                                                      I '                 .. : ·.·'·. : ·.· .. ·.. ·.. · ... ···.:-',.:·..:'.CCS~000238Q .·.·~·.~...: · ....-.··.. ·: : ··: . ·                                                                                                                                                                                                                                                                                                  . :.·: .·                                           '·       ...              '             '
                                                                                                       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 3 of 298 PageID #:3645
-~-             ..... -· . -. .                                                                                                  'I · ,                                                                                                                                         '           ,·                                                                                                                                                                                                                                                                         .'          '.
            '                             '                      '         '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   \




                        ' .'
                                                                                   ' '
                                           '                         , \                               I                                                                ' ',.·CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER '
                                                                       '                       '                                                                                                                                                                                                                                                          ''.                                                                                                             . ·             .           ' I ,




                                        ..'                \ '
                                                                                   '        , .. .                     . .                                          '     :' :
    "
' '                                 I                                                       ' '
                                                                                                                            ''

c:' '(~,~~~:~:)·. '                                                                                                    '1                                                                                                                                                                                                                 IN D E X
                                                                                                                            2                                                                                                                                                                                                                                        \   ~   . ..
                                                                                                                                                          PROCEEDING$                                                                                                                                                                                                                                                                                                                                     .PAGE.

                                                                                                                                                      ~ t ~ ·.~fen&ui~' s rroti~n
                                                                                                                            3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·'
                                                                                                                                       . '                                                                                                                                                                                                    t o dismiss ' :'
                                                                                                                            4                                 · · b y D ef endant Melo~go · . ··                                                                                                                                                      ·          .                        · ·                                                                                                                 4
        '.
                                                                                                                                                           .bY Mr.· P odl asek · · ··                                                                                                                                                                                                                                                                                                                 ·6
        ·'                                                                                                                  5                         · . . by D ef endant ·M elongo                                                                                                                                                                                                                                                                                                                          11
                · ,'
                                                                                                                            6 . ''                    ·~~:trig                           : ' .: ' ' ' ·.:                                                                                                                                                                                                                                             . '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              13
.; ·            I
                                               .                     ''                    .                                                                                                                                                                         ·. . .         '                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .         ··~ '       : .
                                                                                                                            7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t \       '       '   ·       ; .       '       ·· ·       '




                                                                                                                                                          "
                                                                                                                                                              ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 >         \   >     >   ,·                             I    \       ·   '      ·




                                                                                                                       .8

                                                                                                                             9

                                                                                                                       10
                                                                                                                       11

                                                                                                                       12
                                                                                                               .·. 1 3

                                                                                                                       14

                                                                                                                       15

                                                                                                                       16
                                                                                                                       17

                                                                                                                       18

                                                   ·                  1 '.
                                                                                                                       .19
    '                                          "
        '· .                                                                           ,,                      '2 0

                                                                                                               '
                                                                                                                       21 .·
                                                                                                                       '.




.....
'· \ ·                                                                                                                 23, .'
                                                                                                                       '21: .
    . ·,' ' (:.-                                   ..,.,.                                                      '        '             '.          '
                                                                                                                                                                                                                                                                                                                                  :·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .       \               ...                                          .,
:                           ,.~·~-)                                                          : .· .                                                                     ' ' ·
                                                                                                                                                                                                                                                                          ' ,       ·            '
                                                                                                                                                                                                                                                                                                           ' ' '
                                                                                                                                                                                                                                                                                                               '   ' ,    '   l   '           I · ,   t '
                                                                                                                                                                                                                                                                                                                                                                                                                           '              ''
    '     ' '           '               .......    ~;". . ,.               '                       '       I                                          '        '



                                                                                                                                                                           ' '       .
                                                                                                                                                                                                                                                                                        ·,                                                        ' .                                                                                .,                                                                                                                                                 2:
                                                                                                                                                                                                               ·,              '>           ' '            '               ' '                             I       '· ,                                                                                       '        '         \        '           ·       ,


                                                                                                                                      .·. ,.'.· ' ' · '
:       .'\                     \                      >     I                     '>




                                                                                                                                                                        .·. : ·.·.~~~·O'NG~·v: ~o6~A~~~;::~t ~J.: ~~ ~:~924
1 ,,·                           :·                               · · · ,\: ··                                                '                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~
    ,,·                             · '                ' , ' I '                           · '·
                                                                                                                                  '     .·. ' ..                                              : ' I I' : ' I ' :              : ;             ' 'I' ' \ ' '                                            ' '                    '       :          · ', ' ' ' ' ' ',            :       '       ' ' '                   ' ' ',' '                           ' : '                           ',          '                              ' '       ' I I ' ' ' ' ,: ' ,',
: ','               '       I                      ~
                                                                                                                                       '     '.
,;      :.·.                    :;                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                .. .'. ·: ..-.·.,:.: :>:,:.: ·:--...:, .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        , .· . . .
                                                                                                                                                                                 .                                                 .. . ·                             .                     CCSAO. 002390                                                                                        .                                . ·. ·. ·.··. .                        . . ··.·
                                                                                       >           t '             I

                                                                                                                       .     ',.           , '.
                                                                       \       '       ':                                                                                            '    '    ' :     '       \                   ·              '   ',       ', : , '                 \                           \                     '                                       '       '           I   I       I        ',        \>       '                   I       \       I           ' ' '       \   ' '       \   \:       ~
                                                                                                                                                                                                           ;       \   \ '   \ \       ',     '                                         >        o \                                                                                              '               >                       \       :       :           \   >',         · \         >                 I                                          ;       \
                                                                          Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 4 of 298 PageID #:3646
                                             ,'                                   ''· .
·-~·                              ·           '       . . . . .       ·-·~·              ·   *
','                       '                                                                                                                                                                                                                                                                                                      ' I        'I I :                                                                                            '                 0    I              I   \               >            . '       ,·           , ' I ' '                \                      ' .           :


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                   .      ..
                          . ..                                                                                                          .· ·CONFIDENTiAL· -·SUBJECT TO PROTECTIVE ORDER: -: :                                                                                                                                                                                                                                                                                                                                                                            o , '                        >               \       I   '




                                                                                  .''                                                                                                                                                       ..
              ' '                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I               I          I         ;



                                                                                                                                                                                          '·.'                                                                    .                                                     ..                                                                                                                                                                                                                                                                            ...
                              \
                                                  '        '·

                                                                                                                  ..                         ... :·
                                                                                                                                                                                                                                                                                                                       ·..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~

                                                                                                             .                                                            '
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                .. .· , ' .                                                          .                                                                                                       .                               '                '
                                                                                                                                                                                                                                                                                                                                                                                                           . .
         '\ · ·       , '                '             I        1                                                                                                                         '

             ,'           .'                 .                                                                                       .                                                                   \       ·.                                         .                                                                                                                                                                                 .                                                                                                                      .       ' '                  ·.'
                                                                                     '1                                         . .. THE CLERK:                                                                                         l-\l1Ilabel  M   elongo.
                                                                                                                                                                                                                                                  '. ·, ' . .
                                                                                                                                   .''.   . .                                                                                                .                                                                           \




                                                                                  .2                                      ·. DEFENrimr. ME:r.ooOO: .·Gooci m::,nu_ng;-,.dudge~ · . . ·.:                                                                                                                                                                                                                                                                                                        :            ,' ~


                                                      ..·
                                                                                                                 o '        0     , I                                             '   ;

                                                                                                                                                                                         .           >       o                    \                                              0                       '                        \                       I           \               '                         >                 I               '




                                                                                                                        ·. ·THE: .COURT: .G?od mc;~g ,'_ Mis·s M elongo. :GOOdmo!:ning ,·. M r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     \           \

\        ,.
                                                                                   ·.~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    · ...                         ·
          .·                                                                                                     Podl~~~ .. ':·                                                                          ·. . . . . . , :.. ·.                                                                                     ..                   ·., . . . . .                                                                                                      .               ·. . . . . . · . . :.·. . ··.... · · . .
                                                                          .. '.4
\



                                                                                                                                            . ''',·                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                       .                    '
                                                                                                                                        MR: · PODLASEK:                                                                                                          Go o d morning, J udge.                                                                                                                                                  J udge 1 . f or. the record
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \




                                                                                             5·
..
: '
                                                                                             6                   Ro~~··~~~~~ p. o ·D ..L i.       s E K~ ~ bEfualf.~f ·ilie ~tate . .':·.· ··.·. . . ~.
                                                                                                                       ' '                   '    , '             '                           ',                                        \           '              ' ' '                     o·'                  ,'                  ',\                             . :·                                                                I               · .... ' '        ' , ,· ' ,                       ',I               ', ',            : .· , · :               ·.: \ ·                      ·       :           '           ,'';I''

                                                                                                                 .· · DEFENDANT· MEJ:.ON oo: ·For, :the ··record .A.l'lD.abel ~i~go prq s e .
                                                                                                                                                                                                                                                                                                                                                                              >           ' ,       .... , ' , , ' · , ' ·




                                                                                             7                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 > ''



                                                                                                                      Tiffi·:eo~T: · Ai1··~i~h~. ···case is·~ f or ·~~g· ~~y.~fter ~
                                                                                                                      \ '                '                                    '       '                  '   '            '                             '   '                '           \       '   '        '              '          '     '                   '               '             '                           ' ·               '                 '                           '           '            '     '                                             I




                                                                                   ·8
     I            ,
                                                                                             9                   prev i ousl y had gi ven everyone the new c i t e s of the F ederal
                                                                                  1o                             D i s t ri ct A ppeal s C ourt case and M iss M elongo di d f i l e a new b ri e f
                                                                                  11                             in support o f he r pos i ti on .                                                                                                                                                                                M r. P odl asek 1 are you ready t o go

                                                                                  12                             forward?
                                                                                  13                                                    MR. PODLASEK:                                                                                                             I am.                                                          .... .~-·-
                                                                                                                                                                                                                                                                                                                                              .·,. .                                                . .                               '



                                                                                  14                                                    DEFENDANT Mllli)NGO:                                                                                                                                         A ctual l y I hav e n 't f i l e d - -
                                                                                  15                                                    MR. PODLASEK:                                                                                                             She di dn 't f i l e any - -

                                                                                  16                                                    DEFENDANT MELONGO:                                                                                                                                           I mean those were j u s t n o te s.                                                                                                                                                                                                    I _ prepared
                                                                                  17                             my argument.
                                                                                  18                                                    THE COURT:                                                                                          Okay.
                                                                                  19                                                    DEFENDANT MELONGO:                                                                                                                                           Okay.
·. ·.'
             ..                                                                                                                                                                                                                       ··,.?\11
                                                                                                                                                      \   >       o                                                   0       I




                                                                          ' . 20                                                        THE CouR~:                                                                                                                           ri g ht . ·Go a~~ad b ri e f l y, ·Mis~. Me~o~g~ ·. · You
          . ··         !                                                          21                     . . may argue ...
..  ,·        '       '
                                                                                  22                                                    DE;FENDANT MELONGO: .                                                                                                                                        H;o~               many. ~ut.es? ·
    .;
                                                                                                                                                 ·: .
                                                                                                                                                    .·'                                              .
     " ·                                                                          23                                                    .'mE COURT: I .'1 1 . t e l l yqu whep.
                                                                                                                                                                           . . Go ahead.
                                                                                                                                                                                   .
'.
         '

             .
              ..                       '·
                                                                              . 24.                                                     DEFENDANT MEirpNoo: ·:.Okay. · ~caus~ i t ' s goi ng                                                                                                                                                                                                                                                                                                                ~6 . take. l i k e                                                                        15
    ·. r···"\ . ..                                                        "
                                                                                                                                                                                                                                                                                                                                                                                                                                      . ..                               ,·.. . ' .
                                                                                                                                                              >           '                      \                                          '   '                      ' ,           '                                                                                        >   '                          '      '        I        '               I                     I                       I            '                      I        \       >                                        ·                       >

                                                                                                                                                                                                                                                                                                                                                                                                            '           .    ~                              ''. ''
                                                                                                                                                                                                                                                                             .'.. . .
                                                                                                                                                                                                                                                                                                                                                                                                      '                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                          .~
                                                                                    .                                                                                                                                                                                                                                                                                                                                                                                                                       .,
                      ~ '· ,:                                                                                                                                                                                                                                                                '           '.
                                                                                                                                                                                                                                                                                                                                       ·'                     .
                                                                                                                                                                                                                                                                                                                                                                             ..
·                                     o ,.        )                   o       0   > oI           >   >   ·
                                                                                                                                                                                                                                                                                                                                                                                                            ' '                                                                                 '

                                                  . .
                                                                                                                                                                                                                                                                                                                                                     ',
:                     .                                                                                                                                                                                                                                                                                                                                                 .. . ....
                  '-..: ;_,./                                                                '                                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                               .' .                                                                                                       ..·                       '


·,     .
    .,,·: I
                              ;                                           ..·.· '
                                                                                                                 .,
                                                                                                                                                      ... .·. ...: .'·.' .... ·....: . :                                                                        . '.         "     . .., ' . .                                              .'·           ... . . . . . .... . ... ··: \·: ..·: . , .                                                                                                                           '·.: :'.'                    . . ·..':.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..·. ~-

                                                                                                                                                                                  .···ME~oN·6·6:~:Po~LA~E~:·~~·~~·....1.·3~·~·~2~:'_.:.: ·.:·...                                                                                                                                                                                                                                                                                            .. · · ·. · .:· ,.
                                      I ' ·                     · ·   ' , .
·'
         ,·                                                                                                                                               '
.        ''
                                                      . .                                                                               ...···                                            .· .. ..· ,: · : . . ··.. CCSA? 002391.· \ .:                                                                                                                                                                                     ..·. ·.·.-.; ...: .~.:~.<.'·:·:;.':: .~:.:·.~ ...··. :·                                                                                                                                                     ·.· ' ·
-'   .. ,,                                            '.·:                         ...
                                                                                   Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 5 of 298 PageID #:3647
                                                                                                                                                                                                                                                         I ' I \ : ·,': '                                                                                                                                       '\                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ',

                                                                                                                                                                                                                                                                                                                                                                                                            ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                    >,


                                                                                                                                                              .                                                                                         .                                                                                                                                                                                                                                                                                    ''                   '
                                                                                                                                         >o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '· '
                                                                                                                         I                            I



                                                                                                                         '
                                                                                                                                                                                                                          '        \           \   ~                                                                                                                                      '.                        \   \   '                ' ' '.


                                                                                                                                                                                                         ·c 6Ni=JDENTJAL -.suBJECT to PROTECTIVE. ORDER
                                                                                                      '>        '.           >       '                        I

                                                                                                      ' '
               ·'                       ' ,',           >              I
                                                                                             ''
                                                                                             I

                                                                                                                                                                                                                                                                                                                                                    ..
                                                                               1

                                                                                                                                                                                                                                                                                       ''. .                                        '                                '·       .
                                                                                                                                                                                                                                                                                                                               ..
',                > I               '      '

                                                                                                                                                                                                                                                                                                                                            '                    '

     '       . : ' , ... .                                                                                                   I   \       \        '
                                                                                                                                                                                                                                                         ' '                   .\
                                                                                                                                                                                                                                                                                                                                            '                    '

                  .. ' ' ,
          .., .....                                                        .

                                                                                                                                                      m i nutes.
I                         '                            · , '




     .''
       ,:<j::~:?~; '                                                                                  1

                                                                                                      2                                      ·. .                                             · T.HE COURT:                                                                                        How. about f i v e : or ten?. . ·. . . ,
    ·.·'                                                                                                    '                    .                                                                                                                                     I                                               I                                                                                        ,                                                                               1             >                   >


                                                                                                                                                                                                    DEFENDANT MEIDNGO: . Okay.                                                                                                                                                                                              Y es.                                         A ctual l y - - ·
                                                                                                                                                           ~- ~m~: ..·J~~ ~~·~our:·~:~. hlt·~ rna~ poi n ts pl e. ase.
~             :                .               '              .
              '           . '.                     '
                                                                                                      4 '

                                                                                                                                                         . ~~~~.·~NGO: Okay·. Li k e yo~ s ai d S eventh C i rcui t
I         \           1       I \


                                                                                                       5                                                  \

                                                                                                                                                                 .·. .
                                                                                                                                                                  ~               1                             I I   ~ '> \
                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                                                                                              o                                                                                            ,                        >




                                                                                                       6                                              F~der~l co{rrt; 'of: Appeal m
                                                                                                                                                                                  3.de i t s :rul i ng i n the case A q1 J verSUf? ·.
                                                                                                                                                      :                           '', '                               '. · '. ' .' ,· ,, '' .·. ·," , '.'                                                                                                                                  : ' '. \ : '.. ·. · ·.: I.,·' '·' : ', ' ..'· ' ·,· ..... · '·.' . .
                                                                                                       7                                              A l varez.                                                                                                   O           I       \           \       I
                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·                     \       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       · · ·                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0




                                                                                                       8                                                                                                'I!JE COURT; ' A l l ri g ht .                                                                                                                                                         F or the re cord t h a t I s 211                                                                                                                                         u. s.
                                                                                                       9                                              D i s t ri ct Lexi s 208 - - no.                                                                                                                                                                                                T hat's t h e ot he r one.                                                                                                                                              T hat's the wrong
                                                                                                 10                                                   ci te .
                                                                                                 11                                                                                                     MR. PODLASEK:                                                                                                          I t ' S 2012 U . S. App. Lexi s 9303.
                                                                                                 12                                                                                                     THE COURT:                                                                                     Y eah.                                                    T hat was the one t h a t was m odi f i ed.                                                                                                                                                                                          A ll
                                                                                                 13                                                   ri g ht .                                                           The 1 J bi ted S t at e s C ourt of A ppeal s pe r the S eventh C i rcui t
                                                                                                 14                                                   i s Number 1 1 -1 286.
                                                                                                 15                                                                                                     DEFENDANT MELONGO:                                                                                                                                            Y es.
                                                                                                 16                                                                                                     T.HE COURT:                                                                                    I t ' s e n t i t l e d American C i v i l L i b e rt i e s U nion o f
                                                                                                 17                                                   I l l i n o i s , P l ai n ti f f /A ppe l l an t, v ersus A n i ta A l varez,
                                                                                                 18                                                   D ef endant/A ppel l ee.                                                                                                                                                                  Go ahead.                                                                           P roceed.
                                                                                                  19                                                                                                    DEFENDANT MEIDNGO:                                                                                                                                            Okay.                                                 A t page l i k e 23 the y                                                                                                                  ~aid           t h at
                                                                                                     20                                                   ;,Audi~     >
                                                                                                                                                                                                                      anda~ctlovisual record_tng are media. o f                                                I                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~ressi~·      >            \.     >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      carmonl y                   I



      ' , '

                                                                                                     21                                               used f or t h e pre s e rv ati on and di ssem i nati on of i nf orm ati on and
                                                                                                                                                                      I               ,   '                                                                    I                                                                        '                '                        o                                                                                                0




                                                                               '.' ' 2 2                                                              i de a and t b us . are i ncl uded w i thi n the f re e speech and f re e pre s s
                                                                                                            \                                         ·                       '               ' ,                                  I       I   ' ,       · '       \               '                                       :                    '    \                                     '           >                                 '                       >




                                                                                        . 23                                                          gU aranty of th:e F i rs t and 1 4 th Amendment."
                                                                                                                                                                          I                         I                                                                                                                          o                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              So t h at i s one poi n t                                               ·




                                                                                                     24                                       · t h at ' s i rrportant, the F i rs t Amffidment i s s ue . . ·
                              (.:)
                                                                                                                                                                                                                                                                                                                                                                                                   I                                I                    0                                            \                           '>
                                                                                                                                                                                                                                                       ' '         ·'                                                                                            '        ','
     .·                                                                · ,'        ,'            '·    ·:                                                                                                                                                    ' '           '

                                                                                                                                                                                                                                                                                               '                   '
     '                            ~·
                                                                           . ·,                                                                                                           ' , '                                                                                                ·'
                                                                                                      ...' .                                                                                                                                                                           ',': ......'                                         '~;' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ', ' '                                                                                                                                                                        '4
                                                                                                                                             ...
         '-.      \           >          I<                   ,<           >
                                                                                   '             '
                                                                                       ' , ' · ' , , , '
                                                                                                        '            \       >       <            ,1 \ ''o ,                                              o >         >       ,>                                                           '                                                                              \           I        I           ·:                   I        o       >           \        I                                                   >       \                                                                                   >                        , ' I : .



                                                       .· ' ..                                                                                                                                                  .....'MEL~N~b·.~:·PODLASE~.-.et ~·L,-13 ~-4924.: ....·.. ._   .._.·: ·.·: .:, .·..: · : .: ·.·..
                                                                                                      '·             '                        '

     ·'           ..                                               '                     \




                                                                                                                                                                                                                            . ' ' CCSAO 002392 .. '
     ·'
              : · '
                                                                           .\ .                                                                                                                                                                              . .·.: '' ·. : : ,: ' . ' ' ' ·' ',. ~
                                                          '
                                                                       '                     ''                                                                                                                   .    · ,\                                                                            ·           <           >                             \                o                                         I   <'      I        ·       >                         I       '   \   ', I               \                      \   \   <   <. ' '   ~              <,   0    \   < ',   ~   '   <   ~           \   o        '
                                             Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 6 of 298 PageID #:3648

                                    :·
                                                                          ....       '
                                                                                                                   ' ' ~                                                                                  '                                   ..                  '                                  ''    . ..              ;   \ '   \   '.       ·; ~         \        ' '                                                                                   ·.        ' ' ,'                  ., ...,.,
                                                                                         \                    '            1



                                                                          . . . . CONFIDENTIAL.- SUBJECT TO PROTECTIVE ORDER .
                             .. . .                                                                                                                                               .·              .                                                                                                                                                                                                                                                                                                                                                                               .
                    ....
                         .... ·. ...'' .
                                                                    .. '                              ..                       ·,   ..                                                                                                                                                                                                                                                                                                                                                                                                                                    \

      '                                                 ..                                                    ' . ·'
                                                                                                                                                                                                                                                                                                                                                                          ·.                                                                       ·. ,,
      ...
                                                                                                                                                                                                                                                                                                                                                           ·,                                                                                  '
                                                                                                  ..
~·
·,


                                                        1 ·.: · · · ·                                                                                       A t ·P~ge 24 we have another poi n t where· i t ' s s tate d, ·. "The
                                                      : 2 . : -~~a~e~fuopping,                                                                                                            st~tute. o~rates ~t. :-the :~ro~t: ~d ·~f. ~e ·~~ch · , .... ·...:
.. .    '

                                                                            p~~e~s- py',rest~ict~~ -~~us~                                                                                                                                                                                                                                                                      'c~~~··.·in~~~--~i~t~~s,':
                '
                                            ' .'._ 3.· .·.                                                                                                                                . ·.: ·,·                                                                                                                                                 of . a
                                                                                                                                                            . . . .. .. ' . \'. . .. .. .
' , .               '

                                                                                         ' ;      :                        .                               .                          :                                    ·.                                                                                                              ..                                   ..                                       :           . ' . ..
                                                       . 4 ·· ; ·. i nstrum ent o f .cOlTIIlUilication. R e s tri cti n g the Use of an audi o o r
                                                  '     '                                                 \                                    '               '                                  '                                                                                              '                                                         '                                   '                                                                ' '                           '                                                                       '               '


.~.         '
                    .\     .
                                                                                                                         '·,            .·. ..                   .              .          .·                                                                                                                                                                                                                        '                         \    \   .             \                                                                                  \        ·,          \




·',         ..                                           5     . audLwi~~l.reco~g devi ce suppresse~ 'speech j'ust as . e f f e cti v e l y .
                                                              . .'' :·· ·.. '. .·'. . . ... : .
                                                                                             ,'                   \.. ... . . . . . ·.       .            .          . . . .· .    ' .. .                                                                                                    \                                                                                                                               '   \   ',                 '   '                        :.           \                                          '· '                                     _:


                                                         6        .a s re s t ri ct i n g the di ssem i nati on 'of . the 're sul ti n g recoXd:ing. ,, .
. .'
                                                                   ·.. · ' ..,·· ·. .· ·. .'.: : ; . . . ·. . . . . . · . ·.. .--: .·: ·,·. ':'~. '· ...... : .-.·.....·...·..... :_·· ...                                                                    ·'

                                                         7                      ·· · · .Then 9-t Page 26 we have .t hi s : ·. . ".Audio and audiov1. sual ...
      ~




                                                 ..
                                                                                                                                                                                                                                  "                                                                                          '                                        1         ·                                '                         \                                                                     ·




.'          ..
                                       . .
                                             '              8               recoi di ng                                                                        a.r~-;~~cation ·techn~l~ and~-a~ -~~~ ·tb.~;:>emili1e                                                                                                                                                                                                                                                                                                                                              ·
                                                            9                   speech.                                                                    C ri m i nal i zi ng a l l non-consensual audi o recordi ng
 .,                 .
                                                      10                    n e ce ssari l y l i m i t s .the i nf orm ati on t hat mi ght be publ i shed or
                                                       11                   broadcast 'Whether t o t h e general pub l i c o r t o a si n g l e f ami l y
                                                      12                    member o r f ri e n d and thus burden F i rs t Amendrrent ri g ht . "
                                                       13                             So at . Page 28. we. have t hi s : . · ~'[Vbr~over, 1;:Pe F i rs t ·
                                                                                          .     :·       '    .     ..     .   . ·..· ' .. .
                                                                                                                                           '  . . ' ..
                                                                                                                                                   .
                                                                                                                                                   '
                                                                                                                                                           '           \                              \

                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '

 ~~             ..                                     14                   Amendment goes beyond protecti on of the pre s s and sel f -expressi on
                                                       15                       of i ndi vi dual t o prohi b i t government from l i m i ti n g the stock of
                                                       16                       info:rma.tion from whic h member of the pub l i c might draw. "
                                                       17                                                                                                      And then a t Page 39 we have t hi s :                                                                                                                                                                                                                                               "E i ther way" - - Page
                                                       18                       39.                                    You have i t ?

                                             .. 1 9                                                               fHE COURT: Y es.                                                                                                                                             Go                          ahead, M iss Melongo..
                                     ..                                                                   ·'r)EFE:NJJAN:r'MELONo o :                                                                                                                                                                                                                  way J t. sh~Uld ~ cl e a r b y .~ow. that
 . ',·                                  .,

                                                       20                                                                                                                                                                                                                                . "E i ther

                                                  . 21                          i ts                              ~ffects on·F~rst ~dment ~tere~ts
                                                                                                                                             .. .
                                                                                                                                                   ·~s-far ·from
                                                                                                                                                             .. inci~tal .                                .'
                                                                                                      '                                                '                                          '



                                                       22 . . To the.: contral::y, t h e ·s tatute specific~lly ·. targets a ~omnunication
                                                                      ' . ,·    .             .  . ..           . .       ·.      .    '.    ·' ·. '               \                                                                                    \                            '               ' .                                                                                                                                                                                                                 '


    ..·                                     ' .. ~ ~                       . technol ogyi . the Use of an audi o recorder' 'a medium of ~r~ssion,
      ·
 .. . .,.
     ,,.·.                              · · 24 . .                        -~ t~igg~rs
                                                                                .
                                                                                                                                                           qri m i nal l i ab i l . i t i e s . ·
                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                      ~~ · law· ~ l~al :sancti on. i s                                                                                                                                                              .· · ·· ··
                                                                                                                           ' '
                                                                                                                                                               :   '·...            . .                           '· .                                                     ~                     '

                                                                                                                               . '.                                                                                                                          ,. , '
                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                               .~         \        '    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .           '
                                                                                                                                                                                                                                                        '·.                                                                                                               ' '· ,          .
                                                                                                                                                                                              . .                                                                                        '
 ,-         : ·, . .,                                                                                                                                                                         .                   '                    '
                                                                                                                                                                                                                                                       ·.
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                              \

                                                                                                                                                                                                                                                                                .·,          \


                                                                                                                                                                                                                                                                                                     \'
                                                                                                                                                                                                                                                                                                           '

                                                                                                                                                                                                                                                                                                                                 ,.                                   .                                ...                                                                           I '· , .                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..                     .. 5.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..:·.·.                                                                                             ...
                               ,·                                                                                                                                                                                                                                                                                    '                 '            '.,                                                                                                                                                                                                          '·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                          ~'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·
                                                                                                                                                                   \ '     : ·,   I       :   '               '        '         ' '          'I        ·     ·        '       ' '           ,'                                            ~

                                                                ..                                                                                                                                                                                                                                                                                                                                               : ·..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                '              I      '
                                                                                                                                                                                                                                                                                                                                                           .'·
                                    ', '.
                                                        '                                                              :       .....                                          ',·,                                          '.         , ·,            ,'             ' ' · I                    ,·        ' '                                                                                         · ·\ ·                                                   \



                                                                                                                                                                                                                                                   v;
                                                 \·




                                                                                                                                                                                                                                                                                                                                                                     al.',.1.3 c
                                                                                                                                                                                                                                                                                                                                                                               '·
                                                            .                                                                                                 MELON GO PODLASEK.'' et
                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                 ...                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . : : ..: : .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,    ' ·   ·   '    t           , _    ' .             '       ·   ·



 ' · ' ·'                                    ,,                 '    ,·
                                                                                                                                                                                                                                                                                                                                                                                                            4924 .                                                           '·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '       ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·.·.·
                                                                                                                                                           .: .. '·, · ·.. CCSAO 002393                                                                                                                                                                                   ·· : ·                                                     ·. ··. -.                                ·'          ·...... '·
                                                                            1    '           '    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·.'
                                                                                                                  .·       . ,1     .·             '                                                                  ' '                          '          ·                                                  '       '        \ ·,                                              ' '       ·        ,'   ·'                       ' .                                    ' ·\ . .                        ·':·p ' . , ' '                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·.:          '
                                                                      Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 7 of 298 PageID #:3649

                                                                                                                                                                                                                                                                                            . ·,. :                                                                                                                                                                 '. :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .'·. .                                           ,'                     ... · '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              · ''              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :· .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '           .       ,' ',



                                              ·.                                '.                                                                                                                           coNFIDENTIAL~ suBJECT' To                                                                                                                                                                                                             PROTECTIVE ORDER·.: · .. ·                                                                                                                                                                                                                   .. : : .
                           '          '
                                                   \ .
                                                    '
                                                   '·..
                                                                  \

                                                                                ·,      '                                                                                                                                '·       .,                                       '                    ... ·                                                                                       '                  '        .                       .' . .  '           . ·,                                                                                                                                                                                                                  '        .
                                                                                                                                                                                                                     .' .
                                                                                                                                                                                                     \



                                                                                                                                                                                                                                             . : :.                                                                                    . .:
                                     ' '
                               ..                                                                                                                                                                                                                                                           .
       \
                                                                                                                                                                '                ''
                                                                                                                                                                                               ...                                     '                 \                         \   .~
                                                                                                                                                                                                                                                                                                               '                             '                   .-
                                                                                                                                                                                                                                                                                                                                                                     '                  '                                                                                                                                                                                                                                                                       '



                                              ·.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ·..
                                                                                                                                                                                            an exp:r;-essiye
                                                     '

                                                                                        : .1 ... di re ct l y level~ 'agai nst . the expressi ve el ement of
                                      . ..                                                      2                             ., . ac~~;ltY.· ·.As . such, : .~e· ~t9-t.ut~ 1Jurd~ Fi~st ~~t.' ·~ig~~.' ·. ·.
                                                                                                                                  ' ' '               :-                                       .'   · ,'                                             \ , ,                                                                                                                   , '                        ' '                                 :                                             '·                                        '                          '                       '    '    '                                                         ' , '             ' '                                                                              ·,                                            '             I           '



                                                                                        '··3 . .                                          di re ctl y,. n q t i n ci de n tal l y. " : . . .                                                                                                                                                                                                                                                                                                                                                                                      :. .                                                                                                                                                                                                 . .
.. .' ·                                                                                                                               \                                           . . ·.. .. .                                               . . . . . : ·.                                                    '                             ',                                                               '.,\                  _ ·,\ . '. : . .                                                                                                                                                                                .                 : .=:                                                                                                                .                   ' '
                                                                                                4                                                                                                                    . : . . Last· b ut ·not l e as t , ·~The Il l i n o i s eavesdropP i ng 's. tatute
                                                   ..... , 5                                                      ·;·.oblit~~~~~: th~.·~s:t~ctl~n betwe~ ~rl~te -an~· no~~p~i~t~ by '_ -.·.
;                  . ·.
                                                                       .                    '         \               '           .·.                     .. ~ ·. . . . .
                                                                                                                                                                ~·       .. '·\_ . ·.·...
                                                                                                                                                                            .           .   .. ·, .   ·. . : '·.    . . '\~: ... ·'          \                                                                         '.                                                                   '                               \                                                                                                                          \ .                                                                      '


                                                                  . · . ·.6 .                                                         · cri m i nal i zi ng. a l l .non..:consensual au,dio. recqrdi ng .re9a:r;-dless of.:      ... ·
                                                                                ·           ·   · '       '       \       '       '       ·       \         ·       '    ':~                    '            '   t           '   · ' ··'.        :                   \':       : . ...      '   ~       · ·,           '                   : \ ··                '                 ,·                   ·.:                     ·       ·            ,: '       '       ·       ·                 ·   ·     '       · .:        '                . '   ·           '           · ' :       · ·           ·             ~    t                 ·· . . . .        :   ··   :         ' :   '. .    ._. .        '         '         ·                       '   ·· ·             '       ' \     ' ··   : . :           · '     '   ·




                                                                                                7.                                        whether                                                                            1;-h~ cc:mn_uni~~tion . i s                                                                                                                                                                                          :PPiv ate iil;                                                                                               ~y                                    . sense. .                                                                    If                        prot~ctmg                                                                                                        .·
       ·'                                                                       ·.. 8: ·                                              ·:p~i~cy is·-~··j~tif~c~tio~                                                                                                                                                                                                                                                                                   f qr                                     ·thi~                                          l a; ,,                                            ··~~~·law ~st :~· cl os e i y                                                                                                                                                                                                         ·..
                                                                                                                                                                                                         ·. ··.
                                                                                                9                                             t ai l ore d t o serve t hat i n t e re s t i n order t o avoi d tram pl i ng an
                                                                                        1o                                            .·speech and p~ss ri g ht . "
       ·,.
                                                                                        11                    So, J udge, verbati m everythi ng I say in my amended
                                                                                                                     '    .
..
                                                                                                                                                                                                                                                                               '


·,                                                                                      1 2 ·.motion   ·..
                                                                                                           ~o di sm i ss bas been eqhoed in t hi s rul i n g .
                                                                                                                               .                        \
                                                                                                                                                                 So a t t h i s
                                                                                        1 3 : · ·pO i nt I ·roul d q.s~. yo u··t~ disrrliss t he c~se because the. Il l i n o i s · .
                                                                                                    . .            .    .   . '                                .  ' .       .
                                                                                                                                                                          .
                                                                                                                                                                             '                                                   ' '                                                                                                                                                                                    '                        '                                                                              '                                                                                                                                                                                                     '                                ;

                                                                                                  '
                                                                                        14       eavesdroppi ng l aw i s l. ITlconstitutional an i t s f ace on the F i rs t and
                                                                                        15                                                    1 4th Amendment and as appl i ed to t h e D efendant trampl ed on he r
                                                                                        16                                                    freedom of the pre ss, speech,                                                                                                                                                                                                                                                                                petiti~n                                                                                   and due process ri g ht .
                                                                                        17                                                                                                     THE COURT:                                                                                       Thank you, M iss Melongo.                                                                                                                                                                                                                                                                  M r. P odl asek, you may

                                                                                        18                                                    respond.
                                                                                        19                                                                          . . MR. J??DLASEK:                                                                                                                                                 J us t
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                              brie=fly~· Judg~ .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . The court in t h .i s case
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·                                                                   \
                                                                                                                                                                                                                                                             1                                                                                                                                                                                                              1
                                                                                                                                                                                                                                       . '           1                                                                                                                                          I              ',       :           _   ' , · '                     '                         '                                                                                                                                                   '             '                                                                                                          ,           ' · '




                                                                                                                                           ~s· ~er:Y: 8peci f i c. arid. they l i m i te d the questi on rai s e d ap.d the~ . ·
                                                                                                                                                                                                                                                                      :                                                        1       I         '
                                                                                                                                                                                                                                                                                                                                                     1




                                                              ~                 : 20
                                                                                                                                          . ,·     .                        .    '      : .. : .
                                                                                                                                                                                               ~ '   . . . . . .. . \ .  ' . .    '                                                                                '                                                                                                        ~                                                             '                                                                                                                            '                                                                                            '                                                              \                   ;              .

                                                                                ' ·.2~ ... questi on as the court state d, .. "The ql i esti on i s hei e. wheth~r the '
                                                                                                              '                                                                                          '                                   I                   '                          '                      '                                                     '                                                                                                      ,                                                                                                                                                                                                   '                        ' ·                  t




,.                                                                              .·. 22 :·                                                     Fl~~~.. ~~t pre~ents :~llinpis .prose~to~~ .from· ~fo~~~g the
' ···                                                                                   ·2 3                                          ..      ~~~~s.~opp~g sta~~~e ag~~~t·· Pe~~e wh~ o~; ·~ecord po~~ce .
.·. ·. :·.· ·.·.... ·...··.;24. :. ~·                                                                                                         ?ffi~ers ~J?~O~~·:thed; ot·f~ci~l:.duties .in· ~iic'." ::~d i t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  'goes

                   o . : .··.····' :i                                                                                                                                                                                                                                                                    .                                 < ·.· . : . : ··....·..····· .·· .· . .·
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0




                                                                                                                                                                                                                                                                                                       . '· . .               ' 6. . .                                                                                                                                                                    t: '_\ \ ·''.....:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '> '

                           . .\                                                                                                                                                                                                      .. · ' ·.' · ' , . .. .,'
....       '                                                          ,'·                                                                     \                          \           , ,                 , '                                                                                    I                          '                                 '                          · '                         I       ' , : · · '                                                                                                                                                                                'o                     I                 · ,



    ...        '           I    ·
                                    · ' ,.
                                                     ·
                                                         '
                                                              '
                                                                      . ..·,...
                                                                            '       '                                                         ' '               ·                          '                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                       . '           \:                             :     '
                                                                                                                                                                                                                                                                                                                                                                                                            . '                                 · ',        :           ' :         , '       \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                 "                                              .·                                                                                      .


                                                                                                                                                                                                                                                                                                       .·..:·~\'-:·'·.·.,..: · .:>·
    \ '                                                   '                                                   '               '                                              -: :                    ·               .           \,'                                                                                                                 '· .: 1                                            . . ' ' ..... ·.~···                         .·. ·\ ·' ·                                                    .·_ : .: : ·. · . .                                                                                         ,,1                   .         \                   ·''.                                t .                                                                                   · " . ·. '                  ~


: \.·...               :,~                    .. .. : ·.. ·,· .·· · .                                                                                                                                                    ·.·:·... M~L~N~O ~- P·~DL~S.EK, :e~..al.; ··~·3 c ~~24 ..:·..··./··.... ·... :_
                                                                                                                                                                                                                                                                                                                                                                 CCSAO 002394 .' ··. -: .'                                                                                                                                                                                                 . .. .... . ''·                                                                               . ; . ... ..                                                                              .                       ·.: . ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ....
'                  ·                      ·    ·                                                                                                                                      · '.                                             ·                                   ' ........ I                                ·                                                                                                                                                                                                                                                                                                                                                                                                                      0



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ·~
                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
'I \                                                                                            '     \ , :                                       I,'                1           ', ·           0                                                                                                   '          '                   '   , '                                    ,                                                                                                           t           · '       '       :       ·        0   ,                         '   '                         0           : '            ',        1   :                                                          :    ' \           : :                   '   '            ,
                                                                                                                                                                                                                                                                                                        1                                            1                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0                                                     0             00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0
                                                                        Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 8 of 298 PageID #:3650
- - - - - ~                              .. ·...                        ··..                                                                                                                                    ~>
                                                                                                                                                                                                                                                                                    1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                               '\                                                                                                                                                               >   I I         O\                              0
                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                I                 1 I                          \O           I \         0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·' I '                                                                           '                ''·                                           \           I               0                       O                       >       >       >       I                                0                                   ' \

                                                                                                                                                                                                                                            0                                                                                                                                                                                                                                                                                                                                                                          -~ '                                                                                                                             >                                   I       \                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '· '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '          ·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ''
~. '            : .
                                                      \
                                                                                                                                                                                                            CONFiDENTIA~-: SUBJECT TO PROTECT!VE ORb'~R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '' ' ' ' ' ...
                                                                                                                                                                                                                                                                                                                            ..' : .. ·.                                                                              '·

                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                             ' '
      ' '                                                                                                                                             ... ' ..                                                          .           ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \                           ...                                                                                                                                                          .              · ,'·

                                    :'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ... '
                                                                                                                                                                            \
           ' I
'
,.
            ,·,
                    '                                                                                                                                                       ...·                                                                                                                                                                                   ·"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '               ',                     ..                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ',                 ',',I                                '·                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . .:;                                                                    ·, · ·



                                                                                 . 1 · ~~· to.~tate t hat , .. "Openly mcpdng a~avisual 'recordi ngs. of ·poi.ic~· .·.
                                                                                 · 2                                                  . o~~icers                                                                                                    ~~fonn:ing. ~e.ir .duti e s                                                                                                                                                                                                                                                    i n · p~lic                                                                                                                          ·p~a~e~ · ~ ·~~~~ ~t· ·, ·:..
                                                                                                                                          a
                                                                                      '             >,        ·                       '   ·                    I       I                            :,              I\                              >                                               ·        ... :          ': ,                        \' '                         >               :       >           o            i ' '           I'   >           '       > '         1               ~   >                                                            ',            ',                   ·I :                I ·       ·               o    o '            \         I I             \                            0           :                   :\          '           > ' > <                          '       · :             > >             >                           >           ' 'o       I          \       >        0          I o                        '           :       I           :             ·,       ·
'                           '

                                                                                                                                      . .VOlurrte a\l qi bl e t'O . bY StanderS · II : T hat I S ,the .f i rs t ~SSUe, tJ:l?.t . .,
            '


                                                                                          .'3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             , ...
                                                                                                                                                                                                            ' , '               ·       ,                                   '                            , \            '          ,   <:                                   '                                                                              '                                                   '           ' ' '        ,           '                   '         '                        '           '                                     ~           I           , ;           ,                                        '       \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :               '                           1        '                       '                               :                                                     '    :       ' ,                ,         ',                   ,           '                              \




                                                                                                                                          needs.. tO b e ·l~ked ·~t, ·.JU dge'. ._ T hat IS w hat the' COUrt addreSSed in . ,
                                                                                                                                                                                            0                                                                                                                                                                                                                                                                                                                      0                                                                                                                                                                                                                                                                                                                                         0


''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0                        0                                                                   0

                '
                                                                                                4 ..

                                                                                                s : ~s                                                                                      r#ing.                                                                                                                                                                                                                                                                                 ·. .                                                                                                                                        .. .·.,.. ... .·.·.·.···.·..·
    . ''
                                                                                                '6                                    ... ·. :,-·.·· ... ·~.·They                                                                                                                                                                      did not address' pri vacy                                                                                                                                                                                                                                                               issues~'                                                                                                         W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J:Jat you' ~v~. here:....>
                                                                                                                        · ,.                      ·-~···               !· ..\ :                                             .~.\.I.                                             .                                 '·. \ ·                                   .·                      ·. ::                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                     ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                      : .·                         .               ··          \,:                         ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·: .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                                            ~·.            ': · .                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   : ··.:                                        \         ~·                  . .                          ·. ·:                               . ·, · .. : ;                                                            ~·                  : :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·' ·: . . . .                                                                                       ··:.: .                                   .             :            ,'

                                                                                          · ·7·                                           ;Ls the .. ACLU                                                                                                                                           ha.s.'~e~.points that·: -.: .·                                                                                                                                                                                                                                                                         tba't.. ·we:r:e: addre.ssed.                                                                                                                                                                                                                                                          by.·~.,· .·.. · .:
                                .. .         '                                                           · ,'                                     '· '                          '                           ·~:,·',•.                                               ','                                       :                        1,'·:                        ' , ' ' \ ,.,: ·, ,'                                                  ' . ' · .. ' . '                                     ;               'I ··,'                                          ....                      ~,'                      I                   ',,                       .'      ~             ' ....                                           'I '', '_ : '' ' . ' · : · · '                                                                                                                           :               ·~             '· '                        ·.~·,                    ',                                   '               ·'         ,·
           ''                   '
                                                                                                 8                                        court~···
                                                                                                                                               .                                                                \
                                                                                                                                                                                                                                    -.TheY. were· openl. y recordi.ng pol l . ce:
                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                  off~ce~s . perfo:mung
                                                                                                                                                                                                                                                                                    \               >                                                                                                                                                                          I                                                                                                                                                                                             ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                        '           '

                                                                                                 9                                        the i r                                                              p~lic ~ties                                                                                                                                                                       in a pub l i c pl ace where t h i rd part i e s were
                                                                                          1o                                              pre~ent,                                                                                                      in:                                             t h i s case the $ eneral pub l i c                                                                                                                                                                                                                                                                                                          wh~ther                                                                                                    they :w~re wal ki ng
                                                                                          11                                              by i n ci de n tal l y o r standi ng around l i s t e n i n g .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       They were speaki ng
                                                                                          12                                              l oud enough' f or othe rs in the pub l i c way t o hear.
                                                                                                                                                                                               '

                                                                                 . 13                                                        : , : : I n M;i.ss M elongo's. GC?-Se, she s~eptitiou8ly .. :_r-ecor~d:~:· .. ,
                                                                                                                                      ... , ·.
                                    .·
·,
     .
                        (~·.·....-~.·~}·,
                                   .
                                    ·~ :~
                                                                                                                                                                                    ·,,                        \ ',                                 <                                   ,                                                                                                                    ·                                                 ·                       ,       1   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \        ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        , · ' ' .                                          ·                         I                           ,                                          ,                                               ,               'o                                                   '                                                           ' , \                     0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \               ' ·        ,                   . ' ·               '




                                                                                          14                                              pri v ate .. con~ersation, a conversati on t b at b ut . for. t hat recordi ng
                                                                                          15                                              w ul d n ot have been audi bl e t o anybody e l s e besi des the speak er
                                                                                          16                                              and the . l i s te n e r.                                                                                                                                                                                                                      T hat was a tel ephone conversati on, thre e of
                                                                                          17                                              them.                                                                                 T hat' s what t h i s case i s about.
                                                                                  ·1 8                                                                                          THE COURT:                                                                                                                                                              A l l ri g ht .                                                                                                            M r. P odl asek, though i f the s t at ut e i s

                                                                             . J-9. ··                                                    ~constitutional                                                                                                                                                                                                          in pa. J;t,. ho w do -- how do you . say a court. <?f law.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0




                                                                                       . ·c~ 'hol d i t . ~on.Stituti~nal' as t o ce rtai n ' f act s bU t nbt' other'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0                                                                                                                                                                                                                                                                           01
                                                                                                                                              <                1   \                I           '                   :       '           I   '                  I        '       \!                                              >         0
                                                                                                                                                                                                                                                                                                                                                            '                                                                    0    I       '            '               ·                                                                                    0                ·             0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                                           ·                                <                           '                                           ,       \                        ': , '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                      I                                                                         ,                              :           ,           \           ·
                                                                                                                                                                                                                                                                                                                    0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0                                                                                          0                                          1




                                                                                      .20
                                                                                      ..
                                                                                                                                       .                                                            '                                                                                       '                                                                     ' '                    I               '                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                  '

                                                                                                                                                           ' .
                                                                                                                                    ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                           >           >        >               '                   ;

                                                                                                                                                 ',·
                                                                                 '2 1    f acts?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '

                                                                                                                               .
                                                                                                                           '. ·.
                                                                                                                             '
                                                                                                                         .       ''
                                                                                  22.     . : -'~· .·PODLASEK: . Well, f i rs t of a l l , ~udg~, in t h i s c~se the
·'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ':
 ''                                                                                       23
                                                                                                                                                          '

                                                                                                                                          court . di d n ot s pe ci f i cal l y. f i n d t hat the s t at ut e was .. ··
                                                                                                                                                                                                                                            '




                                                                            . . 2~4 '.-                             ;             '
                                                                                                                                          ·~~~t~b.ltiorn~ . . ·J:n·~~~a~~ :-·~ ·~h~ir ~ing ~s
                                                                                                                                                  ·                         I                                                                                                                            '                                                                          .,                                                                                                                                                                                                                                                                   I        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $ t                                      ·           ·       ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                 I'm
'
    "
     '          : \,
                        (                        ·.,
                                                  ~
                                                   '
                                                   ) '
                                                                             \    .             ' .,

                                                                                                                                              . .
                                                                                                                                                      \   \>                    >                               < \             \               ·       , ' :                           :                                           ' :             \                   :                    <   I               \

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .' '                                    ·,                                   .                                                                                                                                                                                                                                       .~ '             .' :                            .'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~          '       ·                   I              '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ·       '·                                  ·           ·                ·               , t
           ' '                      ~--·
                                                                                                                                                                           '.                           \

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
    ·:·                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                     '                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       >                                                                                                                                                                                                         '                                               '>




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '.·.:. :....<·.:>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       \   \   I
                        '                                                                                               ·         ·                   I
                                                                                                                                                                                        '
                                                                                                                                                                                                                                                          ··, . .                                                                         '                                                                                          ' '                                                                                                                                                                                                                                     ·             '               ' '                          , '                         I                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '.  ' ·                     ·                           ·                             · ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                    .                                        7
'
           o'

            ;.,·
                '
                        '       I
                                     '

                                         .
                                                  I       ..    \   '

                                                                        '        ..        I             \




                                                                                                         '·
                                                                                                                  · ,




                                                                                                                            '
                                                                                                                                < \
                                                                                                                                                                                                                                    .. ·. '. ·. ~. . . ·.;                                                                                                                                                       .. ··::·.. : .· '                                                                                             ..........:.:.· .' '·.-:..-.··' ··:<:~:~.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                     I.             · : ' . ; - .. : .: ·.                                  >·.... .
                                                                                                                                                                            >               I
                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                    '   '       :                       o '                 \                 ' '                                                                    1                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   \                                       ;           >                '           ,        ·        .            '                                             \       '                                                              \                                                       >                           >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             °               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '             <            , ..                    >              '        '                     \                                          >




                                                                                                                                                                                                                                             : · MELONGO V. PODLASEK, 'et al., 13 C 4924: : .".' ·.. : ·..· .: : : -;: : : · .: · : .: · ...-.':
                                                                                                                                                                                                                                                                                                                                                                                0                                                                                                                                                               0                                                                                                                                                              01                   0                                                                                                    0                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                        0                                                                                                                                              0



      .,
     ',             I       \
                                                      · · 't                · .
                                                                                               '.                                                                                                                                                                                                                                                      ·
                                                                                          ' '
                                                                                                                                                                                                                                            · , . ...      . .'. . CCSA0002395.·. ··. ·.,.,. ·, · . . . ·... ,· · ··: : : : ·. . .              ._ .....
      \'            ...                                        ·.· . .                                                                                                                                                                             . .'·'('~··.··.: , ' , · ' . ,· · ' ' ,, ....··,·. . ' .,
                                                                                                                                                                                                                                                                \                                            ,..     ~      ..         '· .' ·~- ~--~                                                                                                                                                                                                                                                                                                                                                  \
                                                                Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 9 of 298 PageID #:3651
                                                                                                                                                                                                                                                                                                                                                                                                                               \o                   ' I                      I               o            <                                        \   ;                     ,<                       0                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . ..  '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          , ..
                                                                                                                                            · CONFIDENTIAL.- SUBJECT ·ro .PROTECTIVE
                                                                                                                                                                         .           ORDER                                                                                                                               ''                                                                                                                                                                                                                                                '                                      '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                            ' ' !                     .

                                                                                                                                                                                                                                                                           '.1 \                                                                                                                                                                                                                                                    ·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .          I

                                                                                                                                                                                                                                                                                                                                                                                                                                                             '                    '                  '
    ,·                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .        '            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .,
                                     \
                                                                                '                   I           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
    ' ' '                                                                           '       ''

                                                                          1
                                                                          2
            · ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·. ' . . .
                             '·
                                                                                                                                                                                                                                                                                                                    Go 'ahead·.
        '
                                                                          3                     ·.. ·: '!BE co"QRT;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . ..
                                                                          .4 . ·: ·.                                                        ~-. \~);LA:s~: .·.·1;F~r ·those·. reasoos ~ co~cl,_ri~ ·~t \the AcLu
                                                                          s .. ·.·:ha~·- :a:'stro~~.                                           of . i ts . F i rs t. .                                                                                                 lik~iili~ ~~ -'sue~~~~- 6~ ~e meri~s
                                                                               '.      .·.,· · : ·,·..
                                                                                                '      .                       .       .       :. ' .          .~                          '                                 ~··                           '           \                 '                 '                                       '            .                             . . .                                                                               ''                      .                                                 .                                                     .                              ',             ',                                                                                                                                                   '                                                               '

                                                                          6                 ~~t- ~laim.: I~~ ·rl :pnoi s eavesdroppi ng s t at ut e 're::?t:rict~ . an .· · . ·
                                                                                        \               '>      '       <                   o           ' \          I           < \ ' '\                    '           ' I               '                           <                      <        t                 '       t             '                                              I                                    t               I '                       < 0                 <            I                 I                      <                                  '<              <   <, < )                            <                   '           < <                  <                \               <            I       ·               0 \                   ·                        ' I       '               t   <                                    I \                           ~       ',      ~     ·           <     \ o       <       'o   · \


    ·.
                                                                          7                 expre~~ive ·meditlql
                                                                                            <                                                       \           ',               '':                         '\                < '                 I   <           \       <                                                 <
                                                                                                                                                                                                                                                                                                                                         liseci. for.~ .-:Preservati0!1- .a?~.'·dissein:ination ·of . .
                                                                                                                                                                                                                                                                                                                                           '               '.: ,                  ~               I       '           <        ~       :           < '               I                                            '         '        <    I                  I<           \I< \           \               \           \                                         :       <       <            \           I                ·       '       I ',                 ·                             ',          ~       :                                          <       < I     '                '             <                            <o ' :           '         :     ·       \




                                                                     '.·a                   i n f om t i on . ,c0d i{feas                                                                                                                                                                                                                                                                     o                   . :.             On ,t:he ,'f actual preni i se 'Of t hi s case 1 the
                                                                                                                        '                                            '
                                                                          9                 s t a t ut e , " t h e premi se of t hi s case 1 J udge 1 not M iss Melongo 1 s
                                                                     10                     case, " t he stat':l te .does not· serve the i rrportant goven:unental
                                                                     11                     i n t e re s t of prote cti n g conversati onal pri vacy.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Applying the
                                                                     12                     stat~t~                                                                                                    in the                                                                                          circums~ances                                                                                                                                                                                              al l eged he re ," agai n t hi s case, " i s
                                                                                                                                                                                                                                               '                                                                                                                                                                                           I                                                                                                                                                                          ·            I                                                                                                                                                         <



                                                                     13                     l i k e l y un con sti tuti on al ," but . tlley never a t any poi n t s t at e t hat
                                                                                                                    <                                       <                \         ·                         0           , ·                           I                    ',                                                                                   0                                                                         I                 I                                                    \ ,                                             \o                          0                                                 0                       I                                                                                                      '                                                    '




                                                                     14                     t h i s s t at ut e i s unconsti tuti onal .
                                                                     15                                                                     THE COURT:                                                                                                                                                                  No.                                                               They say - -
                                                                     16                                                                     MR. PODLASEK:                                                                                                                                                                                                  Here - -
                                                                     17                                                                     THE COURT:                                                                                                                                                                  Hold on.                                                                                                                                     They say i t 1 s l i k e l y unconsti tuti onal .
                                                                     18                                                                     MR. PODLASEK:                                                                                                                                                                                                  Li k el y but - -
                                                                     19                                                                     TH;E COURT:                                                                                                                                                                 So t hat 1 s a F ederal D i s t ri ct Appeals C ourt t e l l i n g
        ..
                                                                                            ~~sential~y ·.~e ·that ·~s st~tute· i s ·i'~ely ~~~titu~ional. · ·. .
                     ~




                                                                     20                                                                                                                                                                                                                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   · .
                                                                                                        0
                                                                                                                            '       '                                                                                                                                                I                     '                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                           <                                       <       <                                                                 <                <                                        I                0                   <     '                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0                                                                                                                                       0




                                                                     21                                                         . MR. PODLABEK: · ~o. ·         I                                  j             <       0
                                                                                                                                                                                                                                       1                                                      I
                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                         \                            \           '
                                                                                                                                                                                                                                                                                                                                                                                                                                   Avery ~ow porti on                                                                                                                        o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           o_f the s t at ut e ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                         \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            <                                                          0       ·




                                                                                        'J udge I -n,ot;.' the enti re'. ' s t at ut e ' i f t hat Is t h e cc;;.se. ' '!he C oU rt went
                                                                               . .                              'I '.                                                    .                                   . ·.··                                    '',                                         .                    '',.                                                                                  .' '                                 ··                              :                                                                         .·                               .                                                             \               .                                                             ·. ' .
    ','

                                                                                        ·on . t o say in .t h e i r rul,. i ng·w hat
                                                                                                                                  . they - - . t he
                                                                                                                                                 . y di d.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             They ... -
                                                                                                                                                                                                                                                                                                                                                                                                                                   am're~d With the
, ..
                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '

                     ...
                                                                                        'I;Ap~~rdillgly ~ re.;er~e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f ol l ow i ng
        \




                                                                                                            \           \       o                                                                                                                                                                                       I                                       I                         :. '. 'I 0 , ' :                                                                                       I                                        1   o>             1                                        t                        <
    ': '                     < · ·-· · ,          ':       .'
                      /: . . · )                  ''        '
                                                                                                                                                                                                                     '                                     .                                                                                                                                                                                                                                                                                                     ·                I       I       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '        '           t                        , ,                      \           I                         '



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
            I         \          ·'      ··
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                '            '
    ~.           '           i-~::.~. . ···            \        ·                                                                                                                                                                                                                                                       , · ,                                                ,    ,       ·               ' '              ·                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \                    '

    '                .                                                                                                                                               .· ..                                                                                     0            '        I             I           '                         ' 1           \        : , .                     1           I                                                              0                 . :       . · . · ,                          · ·                              ' , ,                                                    1 \ 1 1                               \                       · . :                ..           I                        0                       <                         0



·:·· · , '                                                           ·'
                                                                      '   ..                I ' : ·.·                                                                                                                          '                                           ','                    ·.·. --: ·::. ::_                                                                                           '            .· ' ' , ,,                                                                                                                                '               '                                                                                                                                           .' '                                             '                                                                                                                                        ''          ..                   ''              ~
' .-                                          ,    '                                                                                    '       '                                \ \           0       \ \           I             I                   <
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                 >
                                                                                                                                                                                                                                                                                                                                                                     · ''
                                                                                                                                                                                                                                                                                                                                                                             I            <                           <            ..                                                                ,'               0 <                      II l              I           < <              < Ill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0               I 0\     ', , > I                                                                              \            II          I   0:: \ :                                   10         I           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~       ' : I ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :       '· ,      0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '




I




,·,
            ·.
            , . , ·

                             ;       .                                                  , · '
                                                                                                                                                    \                    '                 '
                                                                                                                                                                                                                               MELoN'Go                                                                                                                     v:~66L.A.s~l<.'et ~J.~ 1·3c ~924 ·, .·.:·.::··.·:.·:·:~~~ ··_·,":··.·                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ....
',"
                ' ,.' '
                                 '
                                                                                                                                                                                                                                                                                                                                 . . .. CCSAO 002396 ' ·.                                                                                                                                                                                                                                                                                  ..                                       . . · ...                                                                                  .. : .'                                                                              ': -..· ,.                                                                               ' \


                                                            ,,1 ,.                              .''                                                     '                ''                                                                                                                  ...   ~           ..   \                0                     °1    O           '\               I                       01                           0°                '           - ,         < ,                                                           ',,         o '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ' , ' ·                                  ' , ,                 d                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '         \               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .       ~'
                                                                           Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 10 of 298 PageID #:3652
                                 '·
                         '                 '

                                                                                ···..
                                                           .                                                                                                                                                                                                                                         '             '
                                      .··.· .
                                                   '

                                                                                                                                                   ': CONFIDENTIAL- SUB,JECT TO PROTECTIVE ORDER
                                                                                                                                                                                  \           ..   I   \         > '                   '        ~                I        '


\ \                      ;
' ' '
·"               ..
                                                       '       '                '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..                        '
                                                                                                 1 ·· i n s t ruct i on s :                                                                                                The D i s t ri ct CoUJ:l: s h al l reopen the case and al l ow
                                                                                                 2                     ·t h e              ~ended c~~aint, en.t~r.a prel·i~ injunc~ion .~j9ining
.: '
                                                                                                                                                                         0                                                                                                                                                            0
                                                                                                                                                                 I                                                                         1                     '            I
                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                             °                                                                                                                           J                   >                            >      ·                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             0

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1 1
                     '


''
'·                                                                                       . 3 . · ·the State,· ~ Atto~ey from appl yi ng the I l l i n o i s eavesdroppi ng
                                                                                             · 4.
                                                                                             '                 I
                                                                                                                       ·       s~at~t~ 'agcrln~~ 'the                \       '                                         '                                 I
                                                                                                                                                                                                                                                                                          ACW. and                          '
                                                                                                                                                                                                                                                                                                                                                                                              it~ ·~loyees.~r agent~ ~h~ ~~y
                                                                                                                                                                                                                                                                                                                                                                                                                         '                                                                                        '                                 '                         ',                                                                                                            I



                                                                                                                                                       '         '·
                                                                                                 5                             audi o re cord 1;:he audi b l e carm uni cati ons o f l aw enf orcement
                                                                                                                                   '', .   '



                                                                                                 6                     . o f f i ce rs o r otn e rs whose C~cations are i n ci de n t al l y C aP tured.
..·.
                                                                                                 7                         w~~ th~ offi~~r~· ~~ '~9-a~ed 'in ~i~ ~f~ici~l p~li~ duti~~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in ..
                                                                                                 \                         :                   I                                 <<       I I I            . '             ' ,     ·            '>                   It               >        : '                     0        · \           :      , '     '                       >                          <            '               '           '               >       \>                           ;       0    <       I                < >               \                t       0   o                               I         '   >       ·       >                 1




     \ '
                                                                                                 8 ' pub l i c pl ace s an d conduct such f urt he r proceedi ngs 'as are
                                                                                                 9                             con s i s te n t w i th t h i s opi ni on. "
                                                                                         1o                                                                                       They ·re n ot s t at i n g t h at everybody now bas the ri g h t t o
                                                                                         11                                    go ahead an d s t a rt recordi ng pri v at e conversati ons and the n
                                                                                         12                                    pub l i s hi n g them.
                      ....'...:)
        I        1
                     Q......      :
                                 -~   :· " '
                                                                                         13                                                THE COURT: . Which g e ts bac k t o my f i r s t q uesti on .                                                                                                                                                                                                                                                                                                                                                                                                                                         If . the
,.                                                                                       14                                    s t a t u t e i s un con s ti tuti on al in part , how coul d i t b e enf orced?
'
                                                                                         15                                    D oes i t sense f act s s pe ci f i c?
                                                                                         16                                                MR.. PODLASEK:                                                                                                                     I n t h i s case, J udge - -

                                                                                         17                                                THE COURT:                                                                                      Does the judge have t o the n deci de what f act s - -
                                                                                         18                                                MR. PODLASEK:                                                                                                                      T hat ·s e xactl y - -
                                                                                             19                                            THE .COURT:                                                                                         - - the re are b e f ore - -
                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                              >                  I         I                 1          ,




                                                                                         20                                                ~· PODLAS~~:                                                                                                                       T hat 's .~ct.ly .what t h i s C ourt bas t o do.
                                                                                         21                                                THE COURT: · --:-. ~earing whet~r or. not. t he s t at u t e i s

 ' ' '
                                                                                        '2 2                                   un con s ti tuti on al or. n ot?
                                                                                             23                                            MR.                           POD~EK.:                                                                                         . In                                   po~t                                                            of f act the court I think addresses
    't~
,·,,
            ',               '         .                                                                                   . t h a t ·i ssue , J udge ..
                                                                   ' >      I            >
                                                                                                                                     ·'                                               '
                                                                                    .
                                                                                                                                                                                                             \

    '            '
                 (; .
                    :.
                     :)
                                                                                                                                                                                                                                                                                                                                                                           '.
                                                                                        .' .'
                                                                                                                                                                                                                                                                                                                                                         '
            .· \~~,:, ' . .'                                                                                                                                   ·.·
                                                                                                                                                                 '               ''
''
                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .'. .                                                                         . . ,:
                                                                                                                                                                                                                                                                      1                   I                                     \

                                                                                                                                                                                                                   '                            ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                                                   ''
                                               .
                                                                                                                                                                                                                               >               '·                                             > 'o       I                 ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '~ .
                                                                           .·.·
        I\' \\                                                                                                                       >     I       I       I
                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                  ~                                                                            ~<
                                                                                        :.
                                                                                         ,                                                                      .'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·, ', , \ , '         ''


                                                                                                                                           ·. ·.' ·.'.' MELONGOv:Po 'DLAsEk et al~·. 1.3 c 4924 .
                                                                                                                                                                                                                                                                                               I     t       I I       '              :   I       I 01           >         o I   '           ', \           I       >·               \           \               \           I         I I >o   : \       >           \I       >       <\ 1 \ > I       '.   < :     I I :                 '                       :       I   '                                     '    '

                         ..                                                                          ' ,   \           '                                                                                                                                                                                               '                      ' '                                                                                                                                                                                                                                                                                            ' . '
.....
} ''· '                                '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .: .'.': :.·.-:,·..... '.·: . .· :
                                                                                                           '       '       I   '




 ·'
                                                                                                                                                                                                       · . .. .·· . CCSAO 002397 .· ·.. .'                                                                                                                                                                                                                                                            .                    ..                                                    ..·...,.. : · .. .
                                                       ..
1 . \'. ··.
                                               .                       '        '                                                                                                         0        \                       0               ,    ·    ,       :                    '       '              ·             '                                             . .         '       .          '           '    ,           .       R   · ·     ·           0   0           · ·      ' 0                                           ,   .                '   "        '                            ·   ·   :       .           ,   ' ·           '   ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '        ...          '
                                                                                          Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 11 of 298 PageID #:3653
.-..--                         .     · :           ',-,-~·                        'I .''.                                                                                                                                                                               '.               .       '                                                                                                                                                                                   ', ·              .. ' ,
                                    ' '                     '         .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \           I       ' ,              \




                               '\              ..                                                                     I            >           :           ',                           · .. c o NFIDENTIAL -·suBJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :To·PROTECTIVE ORDER                                '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                      '                         '           . ....
                                                                                                                                                                                                                                                \
                                                                                                                                                                                                                                                                                                                                                    ' '         I       ' · ,            '   '   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' ' I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' '


                                                                                                                                                                .        .' .                              ·,                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                  . · ....·.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ' I                   ..       ' '        '
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                             .' ..... ····; ... ·. ·. . . . . . . . ·.. ·.:: .·.
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                               ·,
 ···..... .
·'                                                                                                                             \ · '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .           ' ' . ·,                                                 ·.      _.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : .                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·           ·   :           · ·       :   ·   ·               I,   · '·     ·   :       ·   ~   ·       ·   · :




                                                                                                            1                                                                                                                                                                                                                 (Pause i n                                                                                                                                                                            procee~gs)

, '                ' I

                                                                     ·.           '
                                                                                                            2
                                                                                                                                       .                        ' .
                                                                                                                                                                                              MR.                                               ronwEK : · .Tile ·co~: ~s·. :-:-:· . ·. ··
                                                                                                                                                                                                                                                     .. '.                                                 ,'                                             \                                                               \                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '.·
 ,,·.
                                                                                                                                                                     \                                                                                                                                                                                                                                                            \
 '~                            '
                                                                                                       ·3                                                                               · ·TIIE Co URT: .:                                                                                                                                          .Fi~st ·of ·al~f . l e t .me ·jus t .·s?!Y ~e .~ast pari;i~ph · . : ··
                                                                                          . ._ ·. 4 . · · y9u.re~d                                                                                                                                      f~ ~s ·:the' reme~ ·the .~~urt ·.~~ve . - ~ ... :                                                                                                                                                                                                                                                                                                                                                           .                                                                                                                                                      .
          '·'                        '                                                         '·    ..                                                                                                                     \                                                                                                                                                                                                                                                                                                       '                                                .
                                                                                                                                                                                                                                        .                                                                                                                               '                                                                                                    '
                                                                                                       .5 '                                                                  . . · MR. PODLASEK:                                                                                                                                                                                T hat's corre ct .
                                                                                                                                                           I             I


                                                                                                                                                                                      ... ,
                                                                                                                                                                                        \ '   >           , , , '

                                                                                                                                                                                                          ·'            ·, ..           >                                                >       ·             I I <




                                                                                                            6.
                                                                                                                                                   \                              ' '    I
                                                                                                                                                                                              ';['.HE ·COURT:                       '               '               '                '       '
                                                                                                                                                                                                                                                                                                                                               , ·_ : _
                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                                because .they·. fourld the s t at ut e i s l i k e l y
                                                                                                                                                                                                                                                                                                                                                                                         ·                   I       ·,                         '       1: I    '                         ' ,                                                                '           ,                           ,                                   ·                    ·                 ·         1           '                    '                   ,         '                   I            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ·. :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,




                                                                                                            7·.                            :                ~consti~~t.iq~l· ·s~ ··~e r~~ ~y·~a.ve:>i.E? ~~ifi6a~u:Y . a~·inst:. ··
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                           ·. ,
                                                                                                                               ·                           >                                      >        '                                    >                                                > \       I,                  '                                            I                                    I        \       '        ',       I                   '                                   ~       '       '               '           <        I                   ' '         I       '       \                       '       \            '                 \ I                       \        '                                 '                                             '




                                                            ··                                         ·~                                                      the st~tute :as· i t s ~itt~ .~igb.t ~~~·.:
                                                                                                                                                                                                                                                                '                                     ',                                                            .                                                                 '



                                                                                                            9                                                                                 lVIR. PODLASEK:                                                                                                                                                                   I t 1 s s pe ci f i c - -
                                                                                                    10                                                                                        THE COURT:                                                                                                                                                So . that                                                         sh~s                                                   t hat t h e i r remedy i s rrodi fyi ng the
                                                                                                    11                                                          s t at ut e and di sregardi ng the s t at ut e and they i ssued and granted
                                                                                                       12                                                       t hat i n jun cti on and s ai d the S tate coul d not enf orce t hat se cti on
                                                                                                                                                                                                                                                                                             ..                            \           .




                                                                                                       13                                                      of the s t at ut e . . ·
                                                                                                                                                                                                                                                                                                 I         I           '                   0




                                                                                                       14                                                                                     lVIR. PODLASEK:                                                                                                                                                                   T hat secti on of the s t at ut e whic h appl i es t o
                                                                                                       15                                                   pol i ce of f i ce rs , J udge.                                                                                                                                                                                                                                           Tbat 1 s not the s e cti on of the s t at ut e
                                                                                                       16                                                       t hat we 1 re deal i ng w i th i n t hi s case.                                                                                                                                                                                                                                                                                                                                                                      The court s pe ci f i cal l y
                                                                                                    17                                                          says - -
                                                                                                       18                                                                                     DEFENDANI' MEI.DNGO:                                                                                                                                                                                                    J udge, may I ?
                                                                                                       19                                                                                     THE                                               COURT:                                                                                                  Not ye t.                                                                           G o ahead.
                                                                                                                                                                                                          ' ' ,                                 '           '                \                                 '                           I    '                                                , '




         · ',
                                                                                                       20                                                                    · · MR:·                                                           roDLASEK :                                                                                                                      "~t .unlike. the federa.J.. w i retapP i ng ·s tatute                       '                                                                                       '                I                                                                               \
                                                                                                        '         '


                                                                                                                                                        and t~e ~avesdrappi.ng . laws of most .,other s t at e.s the. gravamen
                                                                                                            '·
                                                                                                       21
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                        of
·'
c                                                                                                                                                                               ..      .                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '          · ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             \


                                                                                                                                                       'the Il l i n o i s eavesd:):'appirig of f ense i n t h i s case i s not. the s e cre t
·'
                                                                          ··                           22
 : ; :    \            '             ·         '                          '       '                                                                             ·· ·         '~          \    ~                     '                   '       ·       ·           ·            :           '       · '           '       '                        \                           ··   ·       ·       '                        '                                     ·                           ·       ·       '       '                                                        ·         :                              I    ·    'I                                      t         ·       \               · · ·            '           ·        ·                            '            \    ·       ·




                                                                                                       23                                  . i n te rce pti on or s urre pti ti ous recordi ng of                                                                                                                                                                                                                                                                                                                                                                                                                                  pr~vate                                      ccmnuniG ation. "
                                    , ·. ;. ·.·: 24·: .. ~t~s                                                                                                                                                                           ·__                             tha~'s ~6~,~~:th~y··~··addres~ing. ill                                                                                                                                                                                                                                                                                                                                                tius.cas e . :                                                                                                              .
.: .:: c;D·: .: .·: ·.....· ·:·.·.·.·· · : : ...                                                                                                                                                                                                                                                                                                                    ··.·.· .·.>.·'..
                                           o            I        \    '       \       <       \        >o    \ \ '                     ·               >         >       <        '                            ..                           <                           <            O                             :               '                      ' I                        ' , ,               '                                      <                                     \                         >                               \                                                                                            <           '.   >   0 1                                         0                                                          ·




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 · ··\.· ·...                                                                       ·..· · · : .·: : ·. · ·
    ·'        ,'                     . .   . ..                                           .''          .·.
                                                                                                        '         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ·..              ·, · ,                                                                                                                                                                                      '                        '



                   \       ~   ..'                          ._        :·.                 '            .. ; .:.:
         ' .
1:!      ',                ·             \ '

~
         ·.··.                                                                                     '
                \
                                                                              '           '
.
' '
    ·'                                                                                                       ·,                    ..              · \,

L ·· : ·· \ .
                                           .        '                ' ~
                                                                                                                          '                .
                                                                                                                           '               '
                                                                    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 12 of 298 PageID #:3654

                                                                                                                                                                                                                    '·                          '.                .                                                                    '                     '                                                ....
                                                                                                                                                                                                                                                                                                                                                                                                               . '                                                                                                   >       I                 \ '    0

                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                     \

                                                                                                                                                                                                                             '               '· ,'            \
                                                                                                                                                                                                                                                                                                                           ' '                                                                                                                '                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                           \
                                                                                                                               ·   I           >       '                                                                                                                  , '                                                  >                             >   >                           >                                           '                                                                                       I       · '          ' ·   '



                                                                                                                      .·:                                  CONFIDENTIAL .:. SUBJECT TO PROTECTIVE ORDER
                                                                                                                                                                                                          '         ,'
·' .                                                   '    '.                                                                                                                                                                           I   >    \               I



                                                                                                                                                                                                                                                                                            '            '           .                 ,.               :,· : ·
'~ ' '        .. '                             '
                                                                                                                                                                                                                                                                                                                                                                                                         .,            \             '            '            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . \,; :· . ·:

                                                                                       1                        They re addref;'Sing ~ ~ubliC r~c,o:r;dir.g Of Poli< ;:e '·offic~r~; . Pub,lic_ . . ,.
                                                                                                                                                   1



                                                                                       2-                        emP loyees 'wh~                                                                          are -~ing 'the~J:.' duty pub l i cl y                                                                                                                                                                            i n ' a 'public·· pl ace : ' ' '
,'_'                     .
                                                                                       3                :       ~e~e-others -~~ ~ee ~~~---an~--~~ th~~-.--····Tha~;s·:not :~~-~ ~~~-.
                                                                                                                 f actual l y in.~~-~~~e ..... ·. .-. : · : . .                                                                                                                                                                                                              ... . _. .
                                                                                                                                                                                                                                                                                                                                                                                      .·:··.
                                                                                                                                                                                                                                                                                                                                                                                           .·                                                     ·. ·. ·. .                                                         .                                          .·
                                                                                       4
                                                                                       5                                  ..                               .                          'Ih~ ~o~t                                                           clld                      no~: -~irld ..the                                                                                    s t at ut e                           unco~tit~tional. ·.
                                                                                       6.                        They di dn It O V ertum the 'statute'>: Th~ St~t:Ute , S t i i l ' exi~tS, ,· ~d ,': "
                                                                                                                                   . ' . . . . ·.' . . · ..,,.. ,: :.:.· .                            ~:·::. :. ·. ·.· :.
                                                                                   '   .\ .                        ' . , ' ... · ~                                       .
                                                                                                                                                                         .·. : \ .' .' .': ·.: .:.. . .                 .' . .. ·.
                                                                                                                 ~he onl,y. ~ g . tl?at they ·ve :d?D.
                                                                                                            \        ,.                                                                                                                                                                                                                                                                                                                               '                                                                                              ·\ ,,··         ' .
~        . '.                                                                          -7                                                                          e ,_·the' o~y ·remedy. they gave the··.·. · ..
                                                                                       '8                       ·ACLu ~                                                   ~~~ -~t:· 8pe~itiq·:ii~fe~- ~~cti~~ :·6f ~8 -~~ai~~~ ~cll· ·
                                                                                         9                       goes s t ri c t l y t o not recordi ng audi o                                                                                                                                                                                                                                       audi o                                                    audi bl e
                                                                                                                                                                                                                                                                                                     ...
                                                                                10                               recordi ngs of pol i ce of f i ce rs . · T hat 1 s what they di d.                                                                                                                                                                                                                                                                                                                 In thi s

                                                                                11                               case, the y were very, v ery care f ul t o s t ruct ure t h i s i n a v ery
                                                                                12                               l i m i te d way.
                                                                                13                                                                                                    We qon 1 t b e l i e v e . trui t ~-this c(ise appl i e s t o M iss
                                                                                                                                                                                                      >   >              '                                \                                                  ·                 ·       :                ',           >       > \         I       I   '         >   '~                                              '                 ·    ·   :          '       '




                                                                                14                               M el ange's case and he r case shoul d go f orw ard and t h e next s te p
                                                                                15                               shoul d be a t r i a l i n t h i s case, a re t ri a l .
                                                                                16                                                             THE COURT:                                                           A l l ri g ht .                                                                                      M iss M elongo.                                                                           Go            ahead.
                                                                                17                                                             DEFENDANT MEIDNGO:                                                                                                                   J udge, I thi n k M r. P odl asek i s l i v i n g l i k e
                                                                                18                                   i n hi s own \\l'Orld, you know, because eve:rythi ng - - f i rs t , the
                                                                                19                               DefenCJ?nt conversati on with M rs. -T ayl or was n ot a pri v ate                                                                                             1
                                                                                                                                                                                                                                                                                                                 0
                                                                                ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                           '               ,               '              '               I ' .                                  ,                '                                             1    \               ,                     \                             ,   , , ·   '                   \             '   I         , \                  1°           '         0                           ,




                                                                              ·20                               ' conver:;3ation~' ±t-~s about the_-~ranscript bei ng ·'fox-9-ed b y M rs.
                                                                                   21                   .        r.au~en who .is-~ .Co~ ~~po~e~,: ~o- ~e~· ·~s n~~g-private .in
                                                                                                                                       I                            1 \           I                                                                                   I                                                            I               ..                                        ·                                                             >               \ >   ·                                       I           I




,'           '·                                            ' ·'
                                                                                22
                                                                                    .'
                                                                                                                · that. conversati on.                                                                                                                    The ·conversati on was n ot about M rs; T ayl or
                                                                                   23                   : ~~band: .-It.was ~ot; ~~t her. f~ly. ·.. I~
                                                                                                                       . . .. . :·                                                                                           .                                                                                                                           \           .
                                                                                                                                                                                                                                                                                                                                                                                                                   was not .ciliout
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     san~thing
                                                                        . ,24_ .·.· 'she,does. outsi dS O f her:prof eS S i O nal oC cupati on. , pO i t was a:··
                                                                        I    ,1 >         >     I ' ,            I                     >                       ',   >         l       :           ·           · '                    '                \       \ I                   >   >                            I   ' ·                   '                               ·     '                         \ I ,'            '                I
         I               ,·           :·   ...,'
             .', t" -...),
    ,'                   \~:j                          ' '                                                                                                                                                                           .           '.           \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .,                    ',·
     ; \,'
                                                                                                                                                                                                                                                  ','
                                                                                                                                                                                                                                                          '       '.
. _,'
                                                                                                                                       ·'                           '··'.,                                                                            .,                                            " ' · ,': -.\                                                        ·..: _ ,.,,·.-.: ·:                                   ··..·..···.·''                                                 ' ...... : " .,·: : · .. 1 1 , '
                                                                                                                                               " '.                                               ." ' ·, ,.'
                                                                                                                                                                                                            : :> '.· ';:,·.-:·.'·....·.. .'' ':··' '·: :' ·. '' :.
                              ' ' '                '       ·,
                  '· \                     .                        .                                                                                                                                                                                                                                                                                                                                                                        >,:.. :·. ·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ··< ·.· ·_.·.··: .
,'       ~                        '                                         ,· .
·'            I >
                                                       '        '

                                                                                                                                                                                  .MEUJNGOV.PODLASEI<'.~t-aL;·13C4924·.-.-:., ~._.·>.
: ,-: ~' ·..
-,,·


     "        ,     I         I                                 .' '
                                                                                         · ,'
                                                                                                                                                                                   . . _ _ .. ._ . ··cC.~A~ .092399 ·· ·-.,..,. . · <.: _;:...·.:·<_.:.:·:..'··· .·::.''·_. ... ..:-... _: .-. .
                                                        Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 13 of 298 PageID #:3655
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '·          ~        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~                           '       .                                                                                                                                                                              .'· ..
                                                                                    ..                                    . CONFIDENTIAL -                                                                                                                                                                 SUBJECTTOPROTECTIVE
                                                                                                                                                                                                                                                                                                                     ..         ORDER
                                                                                                                                                                                                                                                                                                                            . .                                                                                                                                                                                                                    '·




                                                                                                         .      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .\ . . .       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' ' '                                                                                              ·                     ·             l             ·   ·




                                                                                1                        publ i c conversati on           '                                     '                      I       '
                                                                                                                                                                                                                                                                                                                    discuss~g
                                                                                                                                                                                                                                                                                                                                                                   ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                       about· a pub l i c m atter. and. Mrs . .  '              ',                                                     '                                                               '                                                             '.                                                                                                                      ,




                                                                                2                        Taylor: was. spe an n g a t a volume audibl~ t o any·:unassis~ed ·~;:~.It.
                                                                                                                                          the phone and she was i n ' J+8r'of f i ce and she was SP eaking
                                                                                                     I         '.     0   ·       '   >                   '                                                        I      '           :               :             >                                      '                    > I                        <               '       '            o ,'                       '       I                                     \                \ '            '1 \                    ·                 o           '                                   \                       ', ''                                                   \ < I               I       <                   \                  o '                 l                    ' ,           ',                · '            \0           o,                 '. '       ·         \                    \           \   '




                                                                              ·3                         WaS. on                                      I                                                                  I :                  I                                      o                                           \                     o                                                   ' , '                                                 \               o                >                                                                        '                                                                               t       ·                                           >                                                                           >             '                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ·. .
..               .                                                              4                        l9u~y.: so the re was .~at ~ privat€/~on~er~ation. ·. :.· · · · · .
                                                                                                                                                                      '                                    '         '        '                       >         '                                  I                        '         '                        I               I                                                       ' '                                                ' ' ,          '· ,                            '·,                                           ' ,             '                           t                       '                              t                                            ',             t   '               '        '       '             \        .            ',                     ' \




                                                                                5                                                                                               And the second i ssue i s · a~tually ·- - ·b e l i e v e .me, JU;dge,. I
·: ·

                                                                                    6                ;   ~s· actuall~· ~mprised ,by 't~s ~·in~ ~s~lf. ~cause w~~~: ~e ~·~' ·..
                                                                                    7               · ...~h~·' sev~t:h                                                                                     ~irCuit .·C ourt' 6~: til~·-~~ate .'di~··it ·.~t:.· ~~,~~ ·~ · : .···. .· : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          c6Ineand
                                                                                            '        '     '                                                  :             ' , ' o'                                      o \                     :                          I                             <                                   '                   '                       ',    '                                       ', '                        I                    I :                       'o                             ' I                         I                   ' I ' >                   I \ ' '                           :                     '             \       '       o       :           '         ',           \                                <                                    '     \                '·



                                                                                    8 · · 'the - - the i s s ue t hat ACLU asked them t o address. · ACilJ

                                                                                    9                    ask can -we speak - - ACLU cane w i th the i s s ue o f the w i l l i n g
                                                                          1o                             speaker.                                                               ACLU come w i th the issu,e of pol i ce of f i ce r b ut the

                                                                          11                             Seventh C i rcui t F ederal C ourt of A ppe al actual l y went beyond t hat .
                                                                          12                             I t di dn 't even address the i ssue of a w i l l i n g speaker.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I t went on
                                                                          13.                            ~and addressed the - - t h e def ect ·of,. the . .s t at
                                                                                                                                                                . ut e i t s e. l f .because. ; i t                                                                                                                                                                                                                                ''                                                                                                                                                                                                                                                '



                                                                          14                             say the s t at ut e - - what i s wrong about the s t at ut e i s t hat i t
                                                                          15                             targ e t a corrnnmication devi ce regardl ess of whether the person
                                                                          16                             bei ng recorded i s a pol i ce of f i ce r o r Pamela T ayl or or anybody.
                                                                          17                             The - - the - - the Seventh C i rcui t C ourt of Appeal re s t ri ct e d i t s
                                                                          18                              judgment on the communication devi ce i t s e l f .
                                                                              19                                                                                                    A ctual l y i t went t o the core of the m atter.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         So i t
...
                                                                . 20                                     re al l y doesn. 't matte~                                                                                                                                                                                                        in t h i s                                                                      ·case ·who                                                                        is bei rl g ~ec~rded as· i ong
                                                                              21                         ~s . the                             conversat:i on i s n ot pri v ate .                                                                                                                                                                                                                                                                                                                        . s6 Mr~ ~a~ek: bri~g~~ the               0                                           0                                                                                                           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                                 l                                                                                                                                                                               '>                                         '                                                      '               '                                                                               \                                               >                                                                                          o,                I             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0




                                                                      '2 2                               i.s sue o f pol i c e of f i ce r or whoever, i t was not about t hat .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I t was
                                                                                                          '.          .
                                                                                                                              '
                                                                                                                                  >
                                                                                                                                            .     .
                                                                                                                                                  '
                                                                                                                                                                                             '
                                                                                                                                                                                                               ' '
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                                                       \                                                                                                               '       \               ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   \                                   I




                                                                              23                         the ·substance of the . law. .The . l aw sho~<;J. not. targ e t a
·,o '                 '           ·, ....                                 .24 ·.·...: ccirlnunibad.6n. technology·.-.~ .teC briology                                                                                                                                                                                                                                                                                                                                                                                                       devi~e~                                                                                                         . ·.Thank you, J udge. ·
:.:·.. (.- -~I . .                                                         . .·. . .. :. .' .. .. . :. . . . . . . . ':.. . . . . . . : . . ':·.. ' . . . . ·.',                                                                                                                                                                                                                                                                                                                                                                                                .                              . . .                                                                           . .. . ..                                                                          .
>     ' ;    \       .. .; .......,.../           '         ·     >                             I

                                                                                                                                                                                                                                                                    ..                                                                                                                         ·...            \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       \               >                                                       ' '     ' \




                                                        . ·.
                                                                                                                                                      ·           ~         ' I


                                                                                        .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                          I                   ' ·                 \                        , ' . ·                t



                                                                                                                                                                                                                                                              ., . :. :                                                               .                                                              .             \'                              .                                                                                                   ., . . . ' .                                                                                                                                                    ._·. ·. . . .                                                                                                                                                 12,
                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..·.. ·. :-·.~·.!
                                              '
                                                                                                                                                                            0
1 1 , '1 '       '            l   ··      ·   ·       ' .             '   · ·
                                                                                                                                                                      0 0
                                                                                                                                                                                                                                                          ' 0           ~    o ' · ·                   ;       ',       o \               '>       0                                                                                                                         ~                                  <                    ~                                                                                                                     o o \                                                                                                  oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i,' \
                                                                                                                                                          '       :                     '        . .                                      '                         I                                                                                          t                       I                           , 1                   I '                 \                                                               I                 ·               ' \                                         O                               \                                                                                                                                               t



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      <
                                                                                                                                                                                                                                                                                                                                                                                                         0 0                                                                                                                                                                                                                                           0
                                                                                                                                                          \
                                                                                                                                                                                    0
                                                                                                                                                                                        ·                                                                                                                           I                                                                      ·                       \                   o>                \                                                <t t                   ',                        0           :               :       <                                       I                                I '<   '                                   '   '       t            :,    ·: :    >O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0        0                                                    '   '~                              ,            0

                                                                                                                                                                                                                                                                                             > '                o>                                                                                                                 '                                                                                                                                                                                                                                     <         : \                 '                               0                                               ·             \                                                                  '>   .: ·        \       · ·                                    <




                                                                                                                                              ... MELONGOv. pQ'ol.As'EK et al·.<':~~
                                                                                                                                                                                                                                                                                                                                                                                                                                               I   '                                                                                                                                                                                           \                                                                                                                                                                           o            ' '                     t                                               I               o




                                                                                                                                                                                     c~~~~x
                                                                t '       ·     ·



 -.~··'
                                                                                . .·' '... ·.
                                                                                        '
                                                                                                                                                                                 :        ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·: : : : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     : . ·. ;                                                         :..                     ·. . . . · : : . - ·                                                     . ·.


                                                                                                         ...
             '        '
                                                                                                                                                                          .. · ·.. ·                                                                                     ··                                                     CCSAO 002400 · · ·                                                                                                                                                                                                 · · .. ..                                                                                                           ·· · · ..~ ~' ··                                                                                                                               :                                    ·.· ·                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               <            , '                        ' ·                         ',         ·:       ' '             ' '                        '                                                                                                                 <         ·

             ··.,
                          \                                                                                                                   ·               ·                                                                       '                   '                              ·     I           o                                                                                         '                             ·                             '                                                                                                                                                                                                                                                                                                I           · , , , ·                  ;                ..             '             '                                     I         ·       ' ' ,


·\,                                                                                                 .,              '.
                                                                                                                                                                                        '·             '           ' I ','                                              ',                                              :                                                                                                                                                                                                                                                                                                                                          'I: '             : · ' 'I ,', ·' · ',:                                                        ' ': · I                                    '                 .\ · ' ' ,", \                                '
                                                                                                          ·~'·       '
                                                                                                                                                                                                                                                                                                                                                                       t                                                                 '         · '           ' , '                :              '          \        ·                                                 '               '               '       '        ' '                    ·                                                                                                                                                                                                                                     t   ·             '    ·           '
                                                   Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 14 of 298 PageID #:3656

                                . ,       '                      .:   4       · ·   · ; . . . . .   · .:   · ·   .   \   \        ~   ;       · ·   ·



                                                                                                                                                        ' '
                                                                                                                                                            ·              ·                                                                     '        '               '           '.       '
                                                                                                                                                                                                                                                                                                                                                   ,,           .
                                                                                                                                                                                                                                                                                                                                                                                            . ·.'   ·.'       ''   ..
                                                                                                                                                    c o NFIDENTIAL- susJE: c T to P·RarEc Ttv E o RDER                                                                                                                                                                                                                                 · ..·                                             :           '.
                       '              '                                                                                                                         , I            '         '          '        '                                                                                                      '',        .
               ....
                                                                                                                                                                                                                                                                                                                                   \
                                                                                                                                                                                                                                                                                                                                                                                                         .'    '
.·.        '
                                                                                                                                                                                                                                                                                                                           '                                                                                       '

                                                                      1                                                               THE CO'QRT:
                                                                                                   Okay. On Page_ 47 o f th~ ~ t ~ S tate s D i s t ri ct .
                                                                          '                         .        . . . .               .    '          .     .     .                                                                                                                                                                           '                \



                                                                      2 . :--·co'l,lrt ·~f Appeal s opinion~. ' i t does' say, and.. I quote,· ·11of course,'. ·

                                                             · 3 .. ·                                         ·th~· Fi~st. -dment does ~~t. prevent ~~· r1i~b~s Gene~al :.~~~ly ···.
                                                                                                                                          '                           ',             0          '        '                           ' , '                '
                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                      '            '            '                                                               ,                   · ,I               ,                I :    '       I           o         o   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·   '




                                                             .4                                         . from . ~cting. g re ate r pl :ptecti on f or ~onversational p ri ~cy t~ . ·· .
                                                                                       ··               ' '                   · ··                      ·         ·            ···       \ \ 0 ''   ',               ·                               ··           ·                                :   ··                  ·           ·· · ·           ·               ·               '    ·       '                             ·     ··        ·       ·           · ·           ·



                                                                      5.                                   ·the comn6n l aw t o rt remedy provi des. n or i s tb.e J.~gislature limite~ .
                                                                     t~ us~g .th~ .·~~~ Amen~t ~eas~le ~c~atio~ of priva~· '
                                                                      6.
                                                    ·. . . ~ . . . ·.ooetr~~ ~s ~ ·~~k; .'.~t ~ \~~i.slat~g.-:thls·. b~~2fl.y .bY:·~g ·:.·:.
                           · ,.


                                                                   .         .              .               .        '                                                     \                                                                                  '                                             '                                  '                                    '                                              '                                             .,


                                                                      8                                    .·i t a ·~~i~ t o ··~~ili6 :~e~~~ <~Y. :c~ri~e~sati6~,· .even ~~~~. ~t are
                                                                                                                                                                  '                                                              '                                                         '


                                                                      9                                       not i n f act pri v ate , the S tate has severed t h e l i n k between the
                                                         10                                                      eavesdrC ?pping s t a t u t e ' s means and i t s end.                                                                                                                                                                                                                                  Rather than atte n pti n g
                                                         11                                                      t o t a i l o r the                                                                                     st~tutoryprohibition                                                                                                                   to the i m portant goal of
                                                         12                                                   prote cti n g personal                                                                                                                                      pr~vacy                           Il l i n o i s has banned n earl y a l l audi o
                                                         13                                         .
                                                                                                        're cq .rdi n.g.                                                                 witho~t. consent of the p art i e s i ncl
                                                                                                                                                                                                                         '      .
                                                                                                                                                                                                                                   udi
                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                       ng audi o r~cording            '                                                                                                                                                        '                               '


                                                         14                                                      t hat i m pl i cates no pri vacy i n t e re s t s a t a l l . "
                                                         15                                                                                                                                  The C ourt i s re l yi n g on t hat l anguage as w el l as t h e
                                                         16                                                      C ourt does n ot b e l i e v e t hat i t can b e severed out.                                                                                                                                                                                                                                                                T hi s case
                                                         17                                                      obvi ousl y - - the appeal s case frcm the F ederal D i s t ri ct C ourt
                                                         18                                                      obvi ousl y de al t w i th recordi ng pol i ce of f i ce rs and not
                                                         1 9·                                                    spe ci f i cal l y, t o the f acts of . t h i s case; however, I do n ot b el i ev e
                                                                                                                   . ..      .. . . ~ ' ·..     . .'          ' ..  . ' '. . ' '; .:                                                                                              '


                                                         20                                                      t hat the s t at ut e can be severed out l i k e t hat .
                                                                                                    ' .                                                                                                          '           '               '

                                                         21                                                                                                                              :And addi ti oM ..l l y: t hi s .. C. ourt. i s .~dc;pting
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                    Judge. Sacks'·\




I \




     .,
~··'




                                                                                                                                                                                                                                 ·...·                '                   . ·.....                                  ,''.
                                                                                                                                                                                                                                                                                                                               . '.·
                                                                                                                                                                                                                                                                                                                                                                    '       '       '                                      1                                                             1 3. '·
,.~ ..·... : '

                                                                                                                                                                                         'MELO~Gci ~: ~~~LA~~~. etaL, 13 ~ 492~ ; .>. ' >' '
                                      ·       ',     1



:. .               '   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       \     ,.. , ·, ··
                            '

"'                                                       '            ' '                                                                                              ...
                                          ...                    . .'· '                                                     ....                                                                                        ·                                                                                                                         : .··...: ,.· .·. · .,'·.: ·...·.·.\':.·.,:,.,.._ : :::'.·.· ..::: ·..· ·. ·......
·,                                                                    '

                                                                                                                                                                                                                                                                  \,.~~~Ao.oo24~·1.
'                                                   ',
                                                         :. :\ ' ; · .
       '       '

                                                                                                                             ,·
                                                             '            '            '            ·'·
                                                            Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 15 of 298 PageID #:3657
                                                                                                                                                                                                 ,, ' , ' \           ...
                                                                                                                                                                                                                       .,                                                                                                                                                                                                                                                         ' ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,, ' \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' I · '                       ',          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,.      '

                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '       1   ,       ' .           '
                                                                                                                                                                                                            '                                                                                                                       '· '          · ' , · ,'                                                                                                                                                                                                                                                             1 0
                                                                                                                                                '', '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ' '                       '

                                                                                                               .' ' ' ·.' CONFIDENTIAL.: . ~UBJECT .TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           \       I                     \             '       \    \           <



                                                                                                                                                                                                                                                                                                                                                  PROTE<? TIVE ORQER

                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                ' , '   ·.                                                                                                                                                                             '             '         '


 ~
    ...
     .
         '           '

                     '.
                               ,·
                                   '

                                       '
                                               '·
                                                                                                                                                                                                   '
                                                                                                                                                                                                        .'
                                                                                                                                                                                                            ' '
                                                                                                                                                                                                                                                                                                                                                       '.           '                                                                                                                                 '         ...                  · ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ':l~'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 : · ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I


 '   . . ..
                                                                     '1

                                                                                                        Drew.·,                                                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              <                            I                     < ,               I


                                                                                                                                                                                                                                                                                                                                            <     I , '                     I
                                           '   '        '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '             ··~·.




"
    ·,
              ..                                    \       .




                                                                              5                                    ..      p~~A,m.' MELONGO: · Tha!Jk you, 'J udge.                                                                                                                                                                                                                                                                                        >
                                                                              6                 ·. 0::: ~>".~~i.AsE!<: ",·we 1 re                                                                                                                                                                 ~skiD.g .. f or.. a 3o_.~y.a:P_Pe~~ :~t.e.· >·.                                                                                                                                                                                                                                                                                                                                                               .· ~ .'.
                                                                                                    ·    I          ~~    0 ·                   >        > \    I '\ <                     I>     :·        >         '<                  '           ',       0\        I     >        >         ',   \       <          ~·,         ',     <                > ':                            \ ',   \     l       <             <     ' ,         ~       >   ,;.~:                                  :                         , ' ' :                ',             l '               >           \<                   0 ...: :              \         ',                   ' \                  .. ;             \'       <             ',        \   \·       I '·: , :



                                                                                                                                                                                                                Where are we . w i th'di scovery on :the other· case ·.
                                                                ·'
                                                                              7                 . . . :. THE COURT:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :' .·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \!

                                                                                                                                                                                                                                                                                                                                                  .·this ~ase ·.t~ tb.~ ·.fo~et~t· and ·get
                                                                                                               \                \       '   \       I    o       o               >                      <       > I <                     \>           >                ',                                 t              I     I           , '    >      · .''         ·           , ' ,     ·      , '                     '        ·            \ \          <             :~.                         , ' :                      11.       \                                        < I                          <                     I           , ' \                               <\                   >                               '                     : \




                                                   .        '                 8 ·· · .' ca~s~                                                           w~· 1 re · g~_i;_g.·: t~ ·~~.'·mov~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                        ·. .
                                                                              9                         the computer tamperi ng case t o t ri a l .
                                                                     10                                                                             . we re n ot goi ng
                                                                                                                                MR. PODLASEK: . Judge,                  t o be                                                                                                                                                                                                                                                                                                                                                                                                                               t o go t o
                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           re~:ldy
                                                                                                                                                                      .  '                                                        \           \                                                                                                                                                                                                                                                                                                                   \                                                                \       '                 \




                                                                     11                                 t r i a l u n t i l sometime i n November o r OC tober.                                                                                                                                                                                                                                                                                                                                                   I have f our major
                                                                                                    .                                                                                              .
                                                                     12                                 . t ri a l s t hat go ri g ht                                                                                                                                   ~to                                    September.
                                                                     13 ' . .
                                                                     14                                                         MR. PODLASEK:                                                                                                         J udge, the re ' s no way I can g e t i t ready.
                                                                     15                                                         DEFENDANI' MELONGO:                                                                                                                                     Well, J udge, act ual l y the case bas a
                                                                     16                                 pendi ng moti on t o di sm i ss so M r. P odl asek                                                                                                                                                                                                                                                                                                     ha~                                                    t o respond t o t hat
                                                                     17                                 moti on t o di sm i ss .
                                                                     18                                             · THE COURT:                                                                                A l l ri g ht .                                                                                               D o you have a moti on t o di sm i ss on

                                                                     19                                 t hat case?
                                                                                                                                ..
                                                                     .20: .                                        . ..
                                                                                                                                                                '

                                                                                                                                                                                                        MELONGO: . Y,es.
                                                                                                                                                                                                                  \




                                                                                                                                                                                                                                                                                                                                             H~                    has a penm ng ~tion tc) di~ss;
                                                                                                                                                                                                                                                                                                                                                   .inproq~~~~g~).: ··: .·.:
                                                                                                                                ~EFENDANI'
                                           :

                                                                     21                                                                                                                                                                                                                          (P ause                                                                                                                                                                                                                                                                                                             .                                       .                                                  .                               .
                                                                                                                                                               ·.            '

                                                                     .~2


     :.
                                               ..                        23
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \            \           ·.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ''·                                                                                                                                                                                            '·            '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..·.'.'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              \




                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·
              .·.                                                                                                                                                                                                                     ....                                                                                                                                                                                                                                                                                                                                                               . . ··~· .                                                                                             .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >o                          I         0


     '
         '                     '
                                   '
                                                                                                                                                                                 ''                               1         I >                   0                     0                    1             I              , t         · '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
~            ' '                                                                                                                                                                                                             < >                       \                     << I           i~                 \\                                                                            <'                          >       ·         o   ~           o    o \                             I t                   o \, >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            14:
                                                                                                                                                                                                                                                           ~
···,1
.,
,'           ...,·        '. ·
                           '
                                           '
                                                    .
                                               '· · .
                                                                '·   '
                                                                                                                                    ·           ' ··     · '        .'           . ' · \ \ :·· · : · ' : ·.' ··· : ' :' ', \ · ·· ·:·.:, · ·                                                     ' . ·', '
                                                                                                                                                                                                                                                                                                                    ' '
                                                                                                                                                                                                                                                                                                                                · \ :' I
                                                                                                                                                                                                                                                                                                                                ',· t               \·            · '
                                                                                                                                                                                                                                                                                                                                                                                ·           · ·' ' : .
                                                                                                                                                                                                                                                                                                                                                                                                  ''\
                                                                                                                                                                                                                                                                                                                                                                                                                         '\ · · 1 \ ·
                                                                                                                                                                                                                                                                                                                                                                                                                             'I ', '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 · · '                      I                         ' :        ·                 I         ··             ·               : ·· ·           '                                                                             '        ·       '




                                                                                                                                                                                                                                                                                                                                                                    ai.. '1'3·c'4924·' '~ .' ..·.'.....::~ ..·:·..·.'·..,·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           <                · '                                                  ·                     '                                                       ' '
                                                                                                                                                                                                                  '     :     ·       ,           '            0    >                       > '                                 > '                          <       >                                                                                                            >                                                                                             I                        \                                                       >                 <                    '




\
: : · :: · ' '                                                                                                                  ''.                          . .MELONGO V: ' PODLASEK,,et
· ''
/\.
.;·'.              ',          ,·                                             '                 "            ' '
                                                                                                                   .                                                                 . '                                                                            CCSA0002402··.: ·...                                                                                                                                         .                             : .· ·, ... · · .... · .'-.'                                                                                                                                                                                        ·. ·· ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                          ~
                                                                                                                                                                                                                                                                                                                                                                                                                                               0
                                                                         ',       <   I : : ' , >
                                                                                                                                1·          '> ·          ,<    · \              ,   1 '                                                                                            '                                                 I                                 ',             ,                           , '               ' ;               '            ,   ' '           ' ,                         '         '    ',    1                      ' 1                   ,         1 '                    '         '               1        ·                    . '       ,            '
                                            Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 16 of 298 PageID #:3658
\             \
                                  \   ,,         '   .                                                                                                                                                                                                             .                                                                                                                                                                                               \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                    ..  ;                   ~             ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              \                ·'.·                   ..,
                                                                                                                   \   I                    I       \   '                           '. :   I<                                      <       >\ \        '                               \               \   >       o <            I           I       <   o          \           I           :   \ I           '    \ ·   '   ·   >       <   '    ,~      I   :       > .:              >            > ', \ ;                         \




                                                                                                                       ··. CONFIDENTIAL~ SUBjECT TO PROTECTIVE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :                            .' '
                                                                                                                                                           . .. ORDER..·..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ' \                                            \

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .,            ~.           '
                                                                                                                                                   .                                                                                                                                                                                                      ·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . ' ·.
                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                      \



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                                          '             \ .                   '




                                                             '1                                                        MR· . PODLASEK:                                                                                                                         How about J ul y 1 9 th,. J udge? · We. w i l l n ot l: : >e
                                                                                          \            <                                                                    ·                                                          '                                                                                                                                 '       '                     '                                                                                     > <                   >           <                   I     :         \\         ~                       0            I             'o       o                          ' o                                           :       ~

                                                                     2            · ans~ring t h a t m oti on a t t hat . ti m e. ·we' :r;-e ask i n g f or. t~t. 'dat~ _'to .-·._ : !
                                                                     3
                                                                                    determ i ne ~~~er ~;· n ot ~'~e. t~~· ~hl~, ~ o~ ·.~P~~ ··..: . ..·... ·... :                 ...                                                       .                                                                                                                                                                                                                                                          ·
                                                                             <                '        ' . '               '   I                                \                      '        '        t I     ;   o       I '                                       ·           ;           '           '   I             >    <       \       '             I    \       \                             <        I                     '            o                          > ',        \       ·,                   0                              o :·          ~      <I    > '.                 :'           > I            >    '              :    · I           I       ',, '.           I




                                                                   .4                         · ·· ~                                                    C OU RT:·· O h, I understand . . I 'f ul l y. e xpe ct QbVio~ly th~                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·· . ·
                                                             . s . :St~t~' s .·:Atto~~Y·' s .. off~ce woul~ ~peal ~~. ~tt~r..                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . . . . ·. . . : · . .                                                                                                         .
                                                                                      I   o                    <   o   \       >I       o       '           I       <           o                              \ :                                         \                                                                                                                                                                                                                                                                                                                                    < '            '        '                                > I             '       ~       I        :       ',   \       >



.
: .'                                                         . 6                                                   · MR. . PO~:LASEK: ..                                                                                                                           J~y ~.-                                                                                                                                                                                                                                                                                        . ..                                . .
                                            ., . 7
                                                                                 ,<           1    '
                                                                                                                   ·lliE .moRT:     \       ' , ·                                                   ',                   '
                                                                                                                                                                                                                              l3~t · t:bat ~ s ~ot. go~g ·ti~·. ~lay·~~·· 9th~~· 6~se ~
                                                                                                                                                                                                                                             ' :       ,       '               \       ,   '                   \             0'                               < ·,           · ',                                  ,1                             01       o ',         , · · '                        1           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       o < ,            , ' ' ' , , I       ,                      I    '                            ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ·.:-··::····
                                                                                                                                                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~


                                                                                      ·W e're ·. s t i l l . goi ng - -                                                                                                                                                                                                                                                                                                                                                       ··
                                                                                                                                                                                                                                                                                                                                                                     o               '                         <\                                                                  <                       I           I           '                                                                                                  '0       ',    t



                                                                     8

                                                                     9                                                     MR. PODLASEK:                                                                                                                           I understand t h a t , J udge.
                                                             1o                                                            THE COURT:                                                                                         We ·.re s t i l l goi ng t o move w ith verY , - - speed t o
                                                             11                               g e t t h i s done 'cause t h i s i s on t he o l d cas e c a l l .                                                                                                                                                                                                                                                                                                                                                                                                                 How many o f
                                                             12                               your other. cas e s are on the o l d case c a l l ?

:"(i;}Sl ·. : 1 3 .                                                                                                        MR. PODLf\SEK: . Roberto R i vera, J ul y . 9th.

                                                             14                                                            THE COURT:                                                                                          T hat 's a bench t r i a l .
'.                                                           15                                                            MR. PODLASEK:                                                                                                                           35 w i tn e sse s.                                                                                            I have a second t r i a l t h a t month
         :
                                                             16                               b e f ore J udge J oyce, P eopl e v e rs us R af i no.                                                                                                                                                                                                                                                                                                                              Car+ O gel sby i s                                                                                                                                                bei ng
                                                             17                                   s e t b e f ore J udge Linn i n the m i ddl e o f A ugust and I have a Lake
                                                             18                               C ounty case t h a t ' s goi ng ahead on t he 1 3 th i n A ugust .
                                                         .1 9                                                          . THE COURT: · I know, M r. P odl asek , t he s e cas.e s can be sanew
                                                                                                                                                                                         .    hat
    ....                                                                                                                                                 .
                                                                                                                                                                            ..
                                                                                                                                                                                     '         .                                                                                                                                                                                                                                  ' .                                                             '            '




' ...             ' '
                                                     . 20.                                        c~li~at~d . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .·,                      '



                                                     : ·21                                                                 MR.. PODLASEK:                                                                                                                          We~l, J udge, i t ' s more than . t h at . · · ·
                                                                                                                                                                                                                                                                                                                                                  I                                                                                                                                 '                                                          ' '                                  , I :



                        ......                               22                                                            THE CQUR~:                                                                                          We s t i l l n.eed t o move . t h i s al ong. · . · .. · · · .. . ·
                                                                                                                                                                                                                                                  .                                                                               .
                                                                                                                                    I                           ·       '                  >             '           '                                ·            '       <           >           I                     ·                                               <               :                 '         o                ·       >                                                       ','                  '                           < o,                                     0                  '         '   >                                    '


                                                                                                                                                                            '                                                                                                                                                                                                ''
                                                             23.                                                           ~·                               PODLASEK: ·It'~ a m atte r o f g athe ri n g a l l t he w i tn e s s e s
                         . .. . ·. . ·.. '24                                              :f or t h i s cas e too.                                                                                                                                                                                                                                                                                                                                                                                             . ..
       . .,--·;...\ .                                            .                                             ·           1 , \
                                                                                                                                                                                                                                                   \                       .                                                                                                                                                                                                                  . .....                                          '
     1-.- ., 1                         · · ·                             ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           \                                              '

~,\• \~:.~/
    .·
                              '            t I           \       . '',

                                                                                                  ·..
.:"··..                                                      ... ' ·.
                                                             ·
....     ' '

,. · '
·~,      'I               ,   .
    .:                   . ..
                        . \ .,
                                                         Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 17 of 298 PageID #:3659
                                                                                                                                                                    '       · ''                   .·..                      '                                                                                '           ,   ..

                                                                                                                                   ; ·c o NFIDENTIAL -susJEc T to PRo TEc TivE 9Ro ER      \                                                 I                                                                                                           I       '                                \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,:
                                                                                                                                                                                                             '                       '
    ::;
               \                             ...                                       '           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '.·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .       . ·..
     ·'
                                                                                                                                        .                                                                                                                                                                                                                                                                                                                                                                                                                                             '

                                                                           1                                                       THE COURT: . A l l ri g ht . . Well 1 s t a rt now                                                                                                                                                                                                                                                                                                                      ~d                              we' x:e. goi ng ,to s e t
                  .1/:;~;.J                                                                                                             >

                                                                                                                                                            .      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                    0                                            '                                                                              '                                            '                          <       \         >




                                                                                      ·t h i s obvi ousl y f or M iss M elongo' s moti on to. di sm i ss and We' 11 . . · : . . . .
     "
                                                                           2
                                                                                               I                               I        >                               I         I        I                         I                   I                   o                    >                     I <               <                                                   >               '                        '                                            I >                       '                    >                       ·I                       :         \           :       :            . ' ,    ..        I                                    l            \           I   \          '                 \                 I

                                                                                                                                                                                                                                                                              I                 \                                 <     I                                                             · o



                                                                           3          he~-- w e 'l l ~ear.that.on.~uly 1 9th.                                                                                                                                                                                                                                                                                                                                             So i t· s 'g oi n g _ to. pe ~et.                1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. :
                                                                                                                               ,                            '                          ·                 \                                                                                                                                  1                '                        '                                     : ·                 I                             '       \                                                             '           0       \ '         : ·               1    ,                                               '                                            I              \
                                                                                                           1                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                              1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ·
                                                                           4          With. fo:r;- ~tion ..'.                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                         ',

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '. I
                                                                                                                                                0




                                                                                                                                                                                                                                                                                                                                  He has n 't answered t h e motion: ye t . . ·                                                                                                                                                                                                                                                                                                                                                 · ·· '·
                                                                                                                                                        I                                                                                                                                                                                                                                                                                                                                                                                               '                                                                                                          I




                                                                           5                           \
                                                                                                                           ·DEFENDANT MEW:NGO:
                                                                                                                           ' ' · , ·                                                           '·                I       I                                                                                                                                                                                                                              '       '                                      '                                            ·                               < '                        ·                 ' I                   '




                                                                           6                                                       :THE couR.;:I I thought ·y-00· s ai d "You· l)ad a moti on on f i l e : ·. ··.. ·
                                                                           7                                                        ~~~!Nr\~~Di~G~):. ·.:~e· ~ti~~.-~~. ~.en· fi·i~ :~:·~~ ..·:. ~- ···.
                                                                                      Defen~t.· : ~- Alb~~~k.,i:{l~d.th~...mo~io~ ~~··I ·.dar~.;~. Wan.t' t o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·,'
                                                         .,
                                                                           8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                           9          rew ri te the moti on so i f he can ju s t answer t o the moti on and then
                                                                       10             we argue i t .
                                                                       11                                                          THE COURT:                                                                                                        Ri ght.                                                                      We're goi ng t o s e t i t f or argument.                                                                                                                                                                                                                                                                                                                     You

                                                                       12             f i l e d i t al re ady or                                                                                                                                                                          Mr~                                     Albukerk f i l e d i t so w e're s e t t i n g i t f or
                                                                       13             J ul y 1 9 t h f or argument.
                       (~~i)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '         .                     '



                                                                       14                                                                                                                                                                                                                                                         F or argument?
    ·'
                                                                                                                                   DEFENDANT MELONGO:

                                                                       15                                                          MR. PODLASEK:                                                                                                                                  F or my response?                                                                                                                                                 I hav e n 't responded.
                                                                       16                                          · DEFENDANT MEI..ONGO:                                                                                                                                                                                         He basn' t responded.
                                                                       17                                                          THE COURT:                                                                                                        We can hear i t .
                                                                       18                                                          MR. PODLASEK:                                                                                                                                  Pa rdo n me?

                                                                       19                                                          THE COURT:                                                                                                        I t ' s not t hat                                                                                                                    c~licated.                                                                                                       What's your motion? .
                                                                                                                                                        ' '                                                                      '                                                                                                                                                                                                                                                                                                                                                                                                             \           .·               .
                                                                       20                                                  \
                                                                                                                                   DEFENDANT MEIDNGO:
                                                                                                                                                .   '
                                                                                                                                                                                                                                                                                                                                  No1 J udge..                                                                                              ~e
                                                                                                                                                                                                                                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          bas t o re spon d t o. i. t so ·
                                                                       21              t hat I                                                          ~~ how                                                                                       t o lnake the                                                                                           ~gument.                                                                                                     I I~. I19t gofng' t o argue
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ·, . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         out           '



,_
                                                                 · 22                 ·of                              1:he blu~ . .
      ';'                                                                                                                            .... '                                                                                                                                                                                                                                                                                                                                                                                                                             '

              "                                                        23                                                          '!HE COURT:                                                                                                       A l l ri g ht . · B oth si de s seem t o want t o - - t o                                                                                                                                                                                                                                                                                                                                                                                      ~lay
     "·                                                                                                                                                         I                          '                                                     '                                                                            '                                                                                                     ·           '                                 ·                                                                                                   ·                    ' ·




          \            '           .                             '2 4                 'thi s                                            ·s~ w~_'ll                                                                   set                                         ·it·fo:r>~tate's.response                                                                                                                                                                                                        ' t i l J ul y .. l9th~ ' .:
                  :·.
                    ......
                                                                                                               0       1                                                                                                                                                 1

    ::~.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                '>                                                                                                                                                                                                  ,>                                                \

                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                  :
                                                                                  :   <                                    > <                                                                                                                                                1                                                                                                                                                                                                                                                                                                                                                                0




                                                                                                                                                                                                                     .
                                                                                                                                                        \       0       1     I                    , '                                                   \                                ' \                         I                              I                            0                              \              '                   \                                                      '                               '                                                                                                                               1    ·           \
                                        '·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0
                                                     '                                                             1                0                                                                                1



          ' I                      .}
                                                                                                                                                                                                             1

                                                                                                                                                                                                                                             \



~ .. \~~~. >                            .: . .
                                             I           '
                                                                                                                                                                                                                                 '

    . ,' ·
    ! .                                          ·           1         '
                                                                                                                                                                                                                                                                     .       .                          ·'            .. '                                       .,       '
                                                                                                                                                                                                                                                                                                                                                                                                                       ' '
                                                                                                                                                                                                                                                                                                                                                                                                                       ' I                  '

    .-.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·.·''' ··.·,:~···.                                                                                                       16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       <




                                                                                                                                                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                    I                                  I , '




                                                         ·.                ··.·                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                                                   : ,:
                                                                                                                                                                                                                                                     ·                   '·           ·             I



          · ,.'                                                  ': ·                      '               ' '
                                                                                                                                            .       I                                          I
                                                                                                                                                                                                         '
                                                                                                                                                                                                                 <
                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                     ' , '
                                                                                                                                                                                                                                 <
                                                                                                                                                                                                                                             \
                                                                                                                                                                                                                                                         <       I
                                                                                                                                                                                                                                                                             o                  \ \
                                                                                                                                                                                                                                                                                                                                                                                                  '         .    '          '                       '. '                          ·',             .·' ,; ''·                           \        '   ··:::                                     '                                                ",              '           '·               '                      '             -             '
     ,I
                                                                                                                                                                ''','                 ','                    ,'
                                                                                                                                                                                                                                                                                  ::                              '                                                                                         ,i             ',                                        '            ~'·'                                                                                                                                                                                                                                                   .,.

\ ~ \ ''
                   ..
                                                                                                                                                                             MELONGO.v. PODLASEK; et at.,.13 c 492:4·. ' ', :· '· ·..'' . ··,.               '' ·,,· . ·.·:.·.
                                                                                                                                                                                                                                 I                       >           I                                                                ' \       o    o                \                   I                          ' ·    ' ;     ,                       I             '               \                                    I   '                                          \ \                                  , · 1     ,         \


~~~ ; '                        \




          ~'                                                                                                                                            '·
                                                                                                                                                                                                           :.·:· :·: ·. ·. · :··. '.>.:: :. · _;'··:·_:-::· ··: ·.: :.
'                  '       I

                                                                 ' '       .                                                                                                   .· :. .. <?GSA<?_ OQ21,04: :.
                                                         Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 18 of 298 PageID #:3660
                                                                                                                                                                                                                  ': · . \ .
                                                                                                                             .'·                                                                                  .             '                           \


                                                                                                                                                    CONFIDENTiAL- SUBJECT .TO PROTECTIVE ORDER .
~'       .     '       ..
                        .,
     ;
: I ~ 'l .' I I
                                     ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .       \


                                 .
                                 >           \


              ,·


':': : 0{:·:: !..                                                      1                                                                    DEFENDANT MEI.DNGO:                                                                                                                                                                        O kay.
          ·,
                                                                        2                                                     . . IVJR. PODLASEK:                                                                                                                               B y agJ;"eement? . ·.                                                                                                                                                                                                                                                                                                                                                        ,. .
                                                                                                                                '                       I                                                     I                     > , '                                                        I                   I                         '           >                                  <        \                                                                                                                                                                                                                                         0           >   . .           I




                                                                                                                                            THE COUR';[': ' B y agreement. . 1 here Is                                                                                                                                                                                                                                                                                                               a.·.~tion on f i l e '.                                                                                                                                                                                                ...
·: \
                                                                                                                                        ·~~FEND~·~NCn:. ···~d·, Jud~e,·.~t~t.my ~ .~~d? ·I,.~t . .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ·
                                                                                                                   my ·i.·bo~d ~ins~ated                                                                                                                                                                 ~ca~e                                                                                         I                    ~s ~ut ~n                                                                                                           --·                           s·~t t o                                                                       ja i l                ~d.. now                                 ..
                                                                      .5 '                                         . : '  '.· . . ·.. '                                                                                                                                                                      '                                             .                                                                  .                           .                                           '                                          ·.                       .         ·.                                           .                       .                                                  ;,

                                                                        6 . put .ori . E. M. ·beS!ause .I v i ol ate d a· CC?J:?.~tion of my. I bond by
                                                                      · .7 ·..                            ·'·c~t~~                                                                a                 new·c~s~ ~t··~ow ~t ~· ~a~e. ·~s ~en di~rrd.~sed :I                                                                                                                                                                                                                                                                                                                                                                                                                                                          . ·.
                                                                        I         \                   1        I     \   >                      I           >:                            I 0                               \           I       '           t       :       '       I                                              >       o           I                              I            t                    0     I   ;          I                        ~I                    '                                      >'           I\>           t       >   1                              \       t                   \       '       '       0   t     \           t    0           ·   I    >



                                                                        8                                          War1t the condi ti on of my                                                                                                                                                                                                         J: bond ·rei nstated. ··.
                                                                        9                                                                   THE COURT:                                                                                          M r. Po dlasek.

                                                                      1o                                                                    MR. PODLASEK: . S tate , m ul d ob je ct t o t hat , your Honor.
                                                                      11                                                                    DEFENDANT MELONGO:                                                                                                                                                                             On what basi s?

                                                                      12                                                                    THE COURT:                                                                                          Wel:l, you're n ot t o address M r. P odl asek, b u t
                                                                                                                                                                                                                                                        .
:.' (£iV.····. ;. 1 3
                                                                                                                                                                                                                                                                                                         ·'
                                                                                                               ·s he 's obvi ousl y,                                                                                                            as~g                                                                             me what b as i s . ·Do you wi sh t o address t hat
    ·.                                                                14                                           on J ul y 1 9th as w el l ?
                                                                      15                                                                    MR. PODLASEK:                                                                                                                           I ' 11 address i t then, J udge.
                                                                      16                                                                    THE COURT:                                                                                          A l l ri g ht .                                                                                                                           I f you have                                                                                                         ~y                                                     response t o t hat
                                                                      17                                           rroti on, f i l e t hat on J ul y 1 9th.                                                                                                                                                                                                                                                                             M iss M elongo, w e 'l l address a l l
                                                              ·1 8                                                  those m atters on J ul y 1 9th.
                                                                      1 9 ·..                                                          So I s t i l l have t o ·s t ay. on E.M .?
                                                                                                                                            DEFENDANT MELONGO;                 . So,
          '
                                                                                                      · .Judg~,. i t . ;r:ea:li; ~s~'t treke s~~.
                   '
                                                                      20                                                   .     ..             .                 '                                                                                                                              '


                                                                                                            .·iJ:HECOURT.: . : Well, she i s o n E .M·. · A l l righ:~. I. 've jus~ ·~
                                                                                                                                                                                ' '
                                                                      21
                             0       I   '       >   I

                                                                      2 2 ' . 'decl ared the s t at ut e un con sti tuti on al ,. in e f f e ct di sm i ssi ng i t .
                                                             ·,        ' \




..,
                                                                      23 .                                         ·~tate' o~i~~sly has.·~' rlgh~ t~ a~~ tha~ . . '~ey~ re 'go~g
                                                                                                                                                                              '                           '                                             t                                    \               '               '                         t                                       '       '                                                  \                                                                        I                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t o make
                                                                      24
                                                                       ' . ..
                                                                                                                   ·t:~t· deci si on.                                                                                                           I fillly                                                                               :~ct ·th~                                                                                                                          t o appeal -. i t. · Even i f they
:               (··.::::),. : '                          :
                                                                                                                         '          '               o        '
                                                                                                                                                                      . ,.
                                                                                                                                                                      '                     :       ~         \         '   '               t       '                           I       ~            '                       ·


                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                   \ '              ' '               '                        o                                 '                             "        I                  :           '                                      '                                      '               '       '                                             '            > \




    ,,'        ..           ,.
                                                                       ,· .               '
                                                                                                                                                                 .·       '           ' ·       '             ' I
                                                                                                                                                                                                                                                                                                                         \         '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I        '>                    ' '           '



               .       ~-~·~                                                                                                                                                                                  '         '.                              '
                                                                            '
                                                                            , I
                                                                                      '· '
                                                                                                  ·,
                                                                                                                                                                                                    \ '
                                                                                                                                                                                                                                                            .,                                                                                     '           ..                 \
                                                                                                                                                                                                                                                                                                                                                                                          '                        ·,                                                      I                     '                     '                                                                                                                                                               ... .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '       '
                                                                  '         .'        '           \       ,'       . ·~ ,· ..\. : ,         '..                           '           '
                                                                                                                                                                                      I             ',              >               ,
                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                        '       ,
                                                                                                                                                                                                                                                                                                                             ' '
                                                                                                                                                                                                                                                                                                                                           '           ' ' ,    ' ·           '                    · : ·                · '           · ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ° ,'\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,t                 ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ' ,       '   , :     '    '   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                        > ''
                                                                                                                                                                                                                                            1                                                                                                                                                                                                                 1




                                                                      .' . .
                                                                                                                                                                                                                                                            0
                                                                                              I            '
                                                                                                                                                                          '                 '            ·,                                                             '               , · '                    '               ,· '                      ,-                                              I                      ',·            '· '                                                                                                                                                                    '

                                                                                                                                            ·.. ,' '
                                                                                                                                                                                                                                                                                                                                                                                                                              etal., 13 c·4924·'.:, ·: .. '
                                                                                                                                                                                  '                 :     '         '                                   ~       \                        '               '                             '           ' '          '         '                   ' '>             '   ;                    '>> I                                               ·                  '               '            '    '    '               '       '     '             ' ' ' ' '              :       '       '                                                                   \

                                                                                                                                                                                                                                                                                  :.
                                                                                                                                        '
                                                                                                                                                                                            MELONGo 'V. PODLASEK,                                          .. ;: . .                                                                                                                                                                                                                                                                                                                                                                                                                                                    '




     ·,            '                                                                      ·. ··. , ..                                                                                      ......... '· .' .c~sA.~Op?40?.: .. ·, ...:· '.: · · .(, ... .·.. ,.. ·: ... ::· ··· ..·.
                                                             Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 19 of 298 PageID #:3661
                  . ·,     '
                                         .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' .                       .                                          ' \                   .                           \ ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                   >           t                   <       t           >       \I \ ',, · 1: '                          \ \· \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·'                             '                                                                   ''
.. '
                           ...                                                                                                                                                                                CONFIDENTIAL -·SUBJECT TO PR.OTECTI'VE ORDER                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,.                                                                                                                                                              .·.                   .
\            , \ I
                                                                                              ,    ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \



                                                                                                                                                                                                                                                                                                                                                                                        ' I ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                           \ .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·. .                                           ',··                                    ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .' '                  .                     ..                  ~

                                                                                              ··: ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \


                                                                                                                                                                                                                  ,'· ,'
            \ I    o            !    \         o         I       I       \                             I                {             I                                                                                                                                                                                                         I       I   ·   I :             :                                  '.                                                                                                  I           \                   ·                                               I \       I           \                                                                                                                                                                                                                                                                                                                                                                                 I       o




;~:.·«+()·· _'.. '.'.·1. ~did .~~al·                                                                                                                                                                                                                                                   i t,·.                                              ~t .~s Po~t ~ ~till .c~~~~ .~~~e yp li t ? ~~~+.
;, <.
    :.
     :'
      ,··                                                                        ·2 · ·. on:J~.M. ~ing t pat peri oct·of time. and ..~t!s·~t ·the st~te.··i~·
                                                                                     I         I                                              '                         ·· ·            '                     '                       ,       ·        ·
                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                            ·
                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                            I                                  1                ' ·
                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·           ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :                ··
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                   \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      <                ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '           '           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '·              0   'I                    ·'                                       . ·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0             0                                                                                                                                                                                                                                                                                                                                                                                                                                1 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0                                                                   0




                                                                                                                                    object~g to; . ~o· .the~' re ask i ng ·tha~ ~1:1 s t a y on E .M·. :wrn-.le · '· '· . .
                                                                                               ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ',               ·           \                           ;           I                       ,·




                                                                                     4.                                         't!B t Is ~dil:lg.': . I da n It se~·. that the~e Is a re~son t o do that~ ..
                                                                                                                                          ·       ' ,           I :                                                       :       I '                 · \ '.                                                 I               \             ', 0 I I I               '               < l            \                                   '           '   o                 I<          I                             0                               \                                  '                      0       '                       <0           I'       '                  ·           ·       '           <           I                \    '               '               ~   0 I<                                                    I               0                               '       '       '               <                      ·   <                              · 0      '




                                                                             ' 5                                                                                      :                 I?~Mn'·MELONGO:                                                                                                                                                                                                                                                Y es.                                                                                                                                                                                                                                                          . .,. . . ·.                                                                                                                                                                                                                                                                     ···
,.. .                                                                                                                                                       .·.. nrn: ··c o URT: ·                                                                                                                                                                  Mr. ~~s~·; ·~,,~ 9-oin~ ·to .iet·.:Y Pu ~e ·.your ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ··:. ;· :.· .
                                                                                 _6.
                                                                                              ·: .
      \,          :,                                                         .
                                                                                     .7 .                                           ~~: n~~ :a~· t?··~~e~ .~r ~at, ·~~s' ~io~~~·. :_·~·:·:·                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .·... : ...:. ·:· ·:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :;::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             · ;:.· ···.. ·.-.·:
                                                                  .                                                                                                                                                                                                                                                                                         <               '                 · : . '                                                                                                                                                                                                                                                                                                                                         ,<                    \                   \




                                                                                                                                                                          .DEFiriDANT                                                                                                                                                                                                                                                                                                                                          ···.·.. '.. ,
                                                                                                                                                                                                        I I                       . .                              0       I   ;                   1 \                   : ·                0       >                                                                       '   :          I                       II<       I                           \ \                               I       < I                  <            \ I                             I           '                             :                                                                                                                                                        '       .       '       \       .           ;           I                               I                                                                ' , :       , ·

                                                         '
                                                       ·...·:.. ·: 8                                                                                                                                                                                                                                                                      IVIELONGO: . YeS.~··                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                   ·        ·                                                                   ~~                                                                           I            ·                                                                                               ·
                                                                                                                                                                                                                                                                           I                                     I                                  \




                                                                                         9                                                                                              THE COURT:                                                                                                                                                  - - shoul d s tay on E . M.

                                                                                 10                                                                                                     MR. PODLA$EK: .. J udge, ~ ' re ju s t goi ng to. make a general

                                                                                 11                                                 objec~~on.
 i
                                                                                 12                                                                                                     ~                                                         COURT:                                                                                            J us t a general objecti on? A l l ri g ht .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I'm goi ng
                  ·.                     )                                       13                                                 t o s t ri k e E. M .                                                                                                                                                                                                                                                                                      w i l l b e re i n s tate d.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I ',                                    <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .             '               '

.·· {:->   :
:-                                                                                                                                                                                                                                                                                                                                              ·~bond
~    ... ..,.,.
      \ I                  ~,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '            I '                  '        I




                                                                                 14                                                                                                     DEFENDANT IVlEWNGO:                                                                                                                                                                                                                                                Thank you, J udge.
                                                                                 15                                                                                                     THE COURT:                                                                                                                                                  And M iss Melongo w i l l b e o f f E. M .
                                                                                 16                                                                                                     MR.. PODLASEK:                                                                                                                                                                               Thank you.
                                                                                 17                                                                                                     THE COURT:                                                                                                                                                  Thank you.

                                                                                 18                                                                                                     DEFENDANT MEIDNGO:                                                                                                                                                                                                                                                 J udge, you don 't hav e a rul i ng? Y ou
                                                                                 19 .                                               shoul d gi ve us a rul i n g t hat I can read about your, rul i n g .
                                                                                                                                                            <           I               I                                                                  I                           I             0                                      \                               I                 0\           \       >        0   0                              I         :       0           \           I         :       0                                   0 0      0                                        <       ~       I                    I                     :0                                    I :                                                           I           0:                  0                           0       < I                         ·                   \




                                                                                                                                                                                                                                                                                                                                                        <.' .                                                                                                                                                                                                                                                                ' ' ' ' .':~·.: '
                                                       . · · 20 ·                                                                                 . ·. ~                                                                                          COURT:                                                                                            No.                                                                I di d not iss':l8 a w ri tte n rul i n g . . ·.Mip.e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i~
                                                                                 21 .                                               oral·.·onl~ .. ·. ·.. ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    <

                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                    \       I                                                                                         I                   I                                        I                     \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I

                                                                                                                                                                    I                           ·                                                                                          ,                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
    ...                                                                      · 22 ·.                                                                                                                                                                                           As I s tate d, I.'m al s o adopti ng as i t appl i es t o the l aw , · ·
                                                                                 23. .                                              Cbrist~p~~.Drew ~d·I·~·bas.ing i t : on :~.·United State~ ~1~~~~··                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ·.
                                .                  '         '
                                                                                 '                 \        \   >                   ' ,       '                                     '       t                     I           '   I                                    >                                                              1                                 \                                               '                      '                    '                                                                          '                                               '                                 I                         '                \                 ·                       ' ,                                   \                   · , '                                                       \                                                                                               '                            '




                                                                             . ?4 .... ·~istrict ·, s.· Q bi ni on.
\ 'I ,             '
                                '        ' '
                                                                                                                                                                                                                                                                                                                                                                                                                   so . t hat ·s my· l:ul;ing. :
                                                                                         '·        , '                          \         >                                                                                                                    I                                                 '> ,                                                                                      '                                           '                                                                                                        '            \                 '                                                  I                                                                           I               \             \




                                                                 .   '               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      \ >                 I               o>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '           .
                                                                                                                                                                                                '·                            '
                                                                                                           '.                                                             '                 I                 ' 1                                 I
                                                                                                                                                                                                                                                                                                                                                                            .'                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                                                 .           .                                                                              .       '




.
                                                                                                                                              I         I       I


                                                                                                                                                                ' '
                                                                                                                                                                            1
                                                                                                                                                                                '                   :

                                                                                                                                                                                                                                                                   ... . '                                                                ··. ·.'                                       .. : : /                                                                                     , !. . ,: :                                                                                                                 '' .                                                                 ·           .5'                                                                                                  : >.                                                                                                                                                    '                 18 ·' '
            . ·". .                                                                                                                       ··..
                                                                                                                                                                                                                                                                               MELONGo v. PobLAsEK~ et a1..·~3 c 4924: . : .... · .: ... \.: : ·..... : ··: ·.·: ··. : . ·
                  '·
:-.
                           '                                                                                        ';
 ' '                   \            ~ '


_ ::,.
                                                                                 ' , ' ' I '                                        ,.                                                                                                                         · .· · ·                                                                                         · . · CCSAO .002406·.' . · ·. · ... :. ·: -: · : · ... ·. ..· .... : ·                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ·..·.                       . ·..
                                                                                                                                ' I                             : , · :
                                                                                                                                                                                                                                                                                               o                     \           '.                                                 >                          I        0                                  '                                             1 ',                  ·       I           > >              >            '         \                                                                   \                 o                            '               ·           >            > I                      <           > :             '               ·       >                                   · :                                     '           o           t   \     <   ~
                                                                Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 20 of 298 PageID #:3662

                                       ·   · '          ·   ·    I ,
                                                                                                                                                             '       . . ·.·.'
                                                                                                                                                                                                     0       <    I   I        ,
                                                                                                                                                                                                                                                                                   \ ,           .                                                                                                               .           .'.
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                  ':    ' '

                                                                                                                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

I         <       ~            \               >    '



'     ...                      \           '



                                                                                                             . DEFEND~ MELONGO: . O kay.
                                                                                                              '                  · '               ' '                                                   '                         ' ·                                     I   '




                                                                        .2                                   .. THE ..COURT:                                                                         < ?kay? · ·
                                                                                                                                                         '       '           .       .
                                                                                                                  ·DEFENDANT MELONGO:                                                                                                    Thank you, J udge.                                                                           Shoul d I have to cal l
          ,   ... :·                                                                                                                      ·,        '                                                                                                                                                                                      '            '

'·
              ..                                                        ·
                                                                            4 . \ I ,
                                                                                            E , M. ·                       or go .t o ·             '·               ·           ·
                                                                                                                                                                                             E . M. ? · . .               '




                                                                            5 . . . . ·· . THE .COURT.:·
                                                                                        \   ·   0   '·   <        ·· \ :   0   ,I :            M     ~       <           \               \   '   >
                                                                                                                                                                                                     S tuart, you have t o prepare something f or Miss· .
                                                                                                                                                                                                             ',                                         0    0         <                 0           >    '                                         0       '        0            \       0          0




                      ','
                                                            . . : .6 .·                     Melongo t hat . she's. o f f E.M.
                                                                                .   '         ''                                                                                     '                                                       ,·                                                                                 . ' ·.·:
                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                    \            !·
                                                                                                                     ' '                                                                             I                                                           '                                                                \            ',           \
                                                                                                                                                                                                                                                                                                                                                                     '
                                                                            7                                         THE CLERK:                                                                     ·y~s,: I w i l l d<).t:tE_~.·
                                                                                                                                                                                                                                                                                                                                                                                      ·        I

\ :~·                      \
                                                                            8

                                                                            9                                         DEFENDANT MELONGO:                                                                                                 Thank you.
                                                                        10                                                                                                                                                                   (Which were a l l the proceedi ngs had)
·'
              .            '                                            11
                                                                        12


                                                                        14

                                                                        15
                                                                        16

                                                                        17
                                                                        18
~         .                                                            ·1 9
     '·'




     '·                I           0

                                                                        21

                                                                        22 '
     I l l            ·




.         '           ~




~         >   l        >           I
                                                                . : ' 23
                                                   · ,' .
                                                                        24
                                                                                                                                                                                                                              .' ...              '    .


                                                                                                                                                                                                                                                                                                                                                        I I'.: ',;·· .: ,·: .I
                                                                                                                                                                                                                                                        ·,                                                                                                      '.
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                       '>            ' , I ' ,
                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                              .......
                                                                                                                                                                                                                                                                                                         ·· , 'I            .                                                                                        19.
                                                                                                                                                                                                                                                                                                                                                                                                                                 .. · '
                                                                                                                                                                                                                                                                                                                                                                                          'o

                                                                                                                                                                                                                                                                                                              · ·1   '·   , .
                                                                                                                                                                                                                                                                                                                                                                 '       '    '

                                                                                                                                                                                                                                                                                                                                                                                                   .·. , · .                 .         '


                                                                                                                                                                                                                                                                                                                                                                                                                        .'· ' .·.. .
                                                                                                                                                                                                                                                                                                                                                                                                      '· I, I    ' '                  l '·
                                                                                                                                                                                                                                                                                                                                                                                                                         '       '


                                                                                                                                                                                                                                                                                                                                                                                                         '   '         ..        '·
                                                                            Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 21 of 298 PageID #:3663
M
           0
                   I~
                            0
                                            ~               ~       1   I    '
                                                                                                                                                                                              I       I',                                                                                                                .. ,                                              >       \           '            <

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I \ <             I




                                                                        ·,       .                                                                               CONFIDENTIAL- SUBJE;CT TO PROTECTIVE ORDER
                                                                                                                                                                                                                                                                                                                                      '
   .                                                        .. .
. ..,
'

'· > ',I I :


..    \            '
                            '
                                                    . .. ..         '
                                                                                  '                      '       .
                                                                                           1 ·. . STATE OF. ILLl l i O IS }
                                                                                                 .    ..       .          }
                                                                                                                                                                                                                                                                                                    SS:
                                                                                           ~ :.  ·.CO~ OF. Cx:x?K .· . . }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                         . REYES, O f f i ci al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '

                                                                                      -~                                                                                                  . I,                                               EL~ZAB~                                                                    J\                                                                                                                                                                    $~rtband                                                                                                                  R eporter                                                                              o~
,I < '                          I
                                                                                                                                                                                                  .                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                                       '                                   '                                            1

                                                                                                                                                                                                                                                                                                                                                                                                                                                .                 1                  '                                      '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                    <'                                                                                                     I




                                                                                           4.        . th e C i rcui t C ourt . of Cook C ounty, C ounty D epartment-C ri mi nal
 ,  .
    . ...
                                                                                                                               I                                             'I                   I                                    , I       ,                         \                                    I                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     <                          I           ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1




                                                                                           5                     D i v i si on , d<:>. hereby c e rt i f y t h at I re porte d in shorthand the
                                                                                                                               .                                         .            .
                                                                                                                                                                                                                                                                                                                                                                                                                        cause and t h a t
                                                                                                     ·                 I                           \ \           1       ·                                   \                          I    0                                                                                                                                                                      I           '                                                                               :                           '                                  I                                                                                          1                           ·

                                                                                                                                       \               \                                                                                                                                                                                                                                       \




                                                                                           6                     evidenc~ had i n the ab ov e - e n ti tl e d                                                                                                                                                                                                                                                                                                                                                                                                                                 the. f oregoi ng i s                                                                                                                                                            .~ .
                                                                                                I'           \             ~       '   t       >                                  I                                  I       I '                                                    '       l           I                 <                                    ,'                                       I           ' I   o         :       '       ' I '        ',              < o                    I               o           I           I           '    '   I \                  <     I               \       \   \       '   \ :                     <     I       < I           I '                              ' '       '.       I       ' , ' I           o       ,' o




                                                                                           ·7                    a t rue and. corre ct t ran s cri p t of a l l . t he eyi dence :P,eard. ·                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ··
                                                                                                                 I <                                                 I
                                                                                                                                                                                                  ...                                  ·,
                                                                                                                                                                                                                                                     ' >


                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                   I ' ,                            I                                                                      ,,>                     ',                                                                      · \            ' ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I           I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 >                              o           I                            ' ' I              ' ,




                                                                                           8

                                                                                           9

                                                                                      10
                                                                                      11                                                                                                                                                                                                                                                                                                   Li cense No. 084-001910
                                                                                                                                                                                                                                                                                                                                                                                           C i rcui t C ourt o f Cook C ounty
                                                                                      12                                                                                                                                                                                                                                                                                                   C ounty D epartment
                                                                                                                                                                                                                                                                                                                                                                                           C ri m i nal D i v i si on
                                                                                      13
                                                                                      14                         D ated t h i s                                                                                                        &0                                                   day o f J une, 2012.
                                                                                      15
                                                                                      16
                                                                                      17
                                                                                      18
·.
                                                                                      19
                                                                                      20
                                                                                      21
                                                                                      22 ·. .
                                                                                      23
','                         \       .




               ...                      l           '   ,       '
                                                                                      24
                                                                                      .,    '

                                                                                                                                           ...              '




                                ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ·.                                                    . '2 0 .
    .' · ' .
                                                                                                                                                                                                                                                                               1
           ~   '                                \                                                                                          1   ,   \             ',                                                                                        I        '
                                                                                                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                     \ ,




.,.. . . ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~       <
                                                                                                                                                                                                                                                                                                                                                                                                                                                ~                 ~                                                         ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1             I                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
\                                                                                                                                                                            \\       >   I           \ ,'               I         I    <            I                         ..       \       \           o       I         I   '       I I   ·, \       '        '< '                       :                \         I t       <                        I        ',   > '   \       '          I       I       <               <           \       I I      I ' ,       ' I '                                              I             '       , '       :     I                                       01 1                                  1



                                                                                                                                                           \ '                                                                     '>                                      I                ,tO     I                                                                                                   , '1 : I                    I                                      I 1:          ',             I                               :               :       o               , '                 \                                   o         01        <       t o

· ' ,· '                <       " ,                     I

· : ,I                  I ',
                                                                                                                                                                                                         'MELONGO V. PODLASEK~ et'al., 13 C 4924·. · ·: ·.. · : · . · ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I             ·   '    ,     '             I            l q         l \       '       >
                                                >




                    . ..                                                \    I I .'
                                                                                                                                                                                                          ·.  · ·.
                                                                                                                                                                                                                 \
                                                                                                                                                                                                                    CCSAO 002408 : ·      . :::· . .     . ·.·..
                                                                                                                                                                                                                                                               \
                                                                                                                                                                                                                                                                   : _ .:
                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                               I       I           o        \              '
                                                                                                                                                                                                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                                                                                                                                                                                                        11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 \o                             \                       I               <           \       ,:           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 22 of 298 PageID #:3664




            Exhibit 29
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 23 of 298 PageID #:3665

                                                                                     ENTERED
                                                                   JUNESTEVENJ, GOEBEL·1954
                       INTHE CIRCUITCO U RT O F C O O K CO U NTY, IL L INO IS
                          CO U NTY DEPARTMENT, CRIMINAL DIV IS IO N JUL 4 U 14

                                                                                  dt t l i i i V A P I L R t
                                                                                       O F CO O K CO UNTY, It.
        PEO PL EO F THES TATEO F ILLINOIS ,                                       covo.n,CLERK

               Plaintiff




                                                                      Ho no rable Steven J. Go ebel
               Defend
                    ant.                                            . Judge..Presiding



                                                     O RDER

               O n June 19, 2012, this court grantedd
                                                    efend
                                                        ant, An n a bel IC Melo ngo 's, mo tio n to d
                                                                                                    eclare

                          ro pping Statute(720 IL CS 5/14-2) unconstitutional. Defend
       the Illinois Eav esd                                                         ant has n o w filed

          eniergenCy. mo tio n rogues      that this court a men dits Ju ne 19, 2012 ord
                                                                                       er d
                                                                                          eclaring the

                                                             er to 'c o mply with Su preme Co urt Ru le 18.
                           lag Statute unconstitutional in ord

                                               B ACKG RO U ND ·

              Defendant wa s c hargedwith six counts o f eavesd
                                                              ropping in violation o f 720 IL CS 5/14-

      .2(a)(1)(a)(3)(Wes t 2008), Co u n t Iallegedthat d
                                                        efend
                                                            ant "kn o wi n g l y a n dintentionally useda n

       eavesd       eviCe...fOr the purpo se o f record
            ropping d                                 ing a conversation. . between [d
                                                                                     efend
                                                                                         ant] a n d,

       Pa mel a Taylor. . andwithout the consent o f all parties su c h conversation." Co unts IIa n dIII

       allegedthe sa me acts against the s a me victim o n t wo other occasions. Co unts IV , V a n d

      ·allegedthat.d
                   efend             ivulgeda n y infOnnation whic h she kn ew or reasonably should
                       ant "u sedo r d

       ha v e kn o wn wa s obtainedthrough the use o f an eavesd
                                                               ropping d
                                                                       evice an aud       ing o f a
                                                                                  io record

       conversation between.[d   ant] a n dPa mel a Taylor. . . knowing that suc h a record
                             efend                                                        ing wa s

       obtainedwithout Pa mel a Taylor's consent."
 Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 24 of 298 PageID #:3666



                                      PRO CEDU RAL HIS TO RY

           O n Dec ember .13, ·2010, Judge Bro snahan d
                                                      eniedd
                                                           efend
                                                               ant's mo tio n to d
                                                                                 eclare the

                ro pping Statute to be unconstitutional basedo n Pebple. Bearsley, 115 Ill. 2d4 7
 Illinois Eav esd

 (1986).

           O n No v ember 14, 2011, d   ant filedan a men dedmo tio n to d
                                    efend                                eclare the Illinois

      ropping Statute unConstitutional, arguing that the Statute is unconstitutional o n its face
 Eavesd

 andas appliedto d   ant andviolates substantive free speech, freedom o f the press, petition
                 efend

 anddue process guarantees.

        O n February 14, 2012, the State fileda response in opposition to d
                                                                          efend
                                                                              ant's mo tio n to

 eclare 720. IL CS 5/14 unconstitutional, arguing that the Eav esd
 d                                                               ro pping Statute: (1) d
                                                                                       o es not

 violate the first a men dmen t ;(2) d
                                     o es no t violate due process;a n d(3 ) is constitutional as applied

to d
   efend
       ant

        O n June 19, 2012, this court granted d
                                              efend
                                                  ant's mo tio n to d
                                                                    eclare the Illinois

     ropping Statute(720 IL CS 5/14-2) unconstitutional. ·
Eavesd

        O n June 22, 2012, d
                           efend
                               ant fileda n emerg enc y mo tio n requesting that this court a men d

                       eclaring the Illinois Eavesd
                    er d
its June 19, 2012 ord                             ropping Statute unconstitutional in ord
                                                                                        er to

c o mply with S u preme Co u rt Ru le 18.

                                            ANAL YS IS

       All statutes are presu med to be constitutional,              the burd
                                                                            en o f rebutting that

presumption is o n the challenger, wh o mu st clearly establish a constitutional violation. People v

Greco, 204 Iii. 2d4 00 (2003).

       Th e Illinois Eav esdro pping Statue(the"Statute")Provid
                                                              es:

                                            ropping wh en he:
               " A perso n c o mmi t s eavesd



                                                                                                       13 It0


                                                                                                     CCS A0 1 8 0 0 1 2 6
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 25 of 298 PageID #:3667




                      (1) Kn o wi n g l y andintentionally uses at' eavesd
                                                                         ropping d
                                                                                 evice for the

                                                   ing all or any part o f a n y conversation or
                      purpo se o f hearing andrecord

                      intercepts, retains, or transcribes electronic'c o mmu n cation unless h e does

                         ( A) with the consent o f all o f the parties to suc h conversation or

                      electronic c o mmunic atio n ***

                     (2) Uses o r d
                                  ivulg       ***a n y infonnAtion wilich h e kn o ws or reasonably

                      sho uldkn o w wa s obtainedthro ugh the use o f a n eavesd
                                                                               ropping .d
                                                                                        evice."

                      720 IL CS 5/14 et seq.

                                                             eo o f policeofficers performing their d
              Th e Statute allows citizens to ma ke silent vid                                      uties

      in public. 720. ILCS 5/14 et seq. Ho wev er, the..Statute elevates this c o nduc t to:a .class:! felo

                                s all or any part o f any conversation unless all: parties to .:..the
                        io recOrd
      wh en a person -aud

      conversation give their cops,ent. 720 IL CS 5/14 et seq. Th e Statute applies to: all.-ora

                             less o f whether the c o mmunic atio n wa s intend
      c o mmunic atio n regard                                                ectto be private. 720 IL CS

      5/14 et seq. A party's.consent m a y be inferred
                                                     .f ro m the surround
                                                                        ing circumstances .ind
                                                                                             i

                                                                        isapproval d
      that the party kno wing ly agreedto the surveillance, but.express d          efeats any.ipter,

      o f consent. 720 IL CS 5/14 et seq.

             In the. instant case, d   ant argues that the Statute is unconstitutional on. 1
                                   efend

      because it Violates her First Amen dmen t a n ddue process rights. Defendant also argues

      Statute is unconstitutional as appliedto .her because Ms . Pa mel a .Taylor Wa s a willing

      uring the conversation a n dd
      d                               ant hadthe right to receive the information and
                                  efend                                             ;reeorc

      protectedcontent i f she. so wished..

             Th e State- asks this court to interpret the court's.ruling in . ACL U as a Uralic(' rui

                                     s.that the ACL U court only.ad
      Specifically, tl*State c o ntend                            dressedthe section o f the StLitutcLh
 Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 26 of 298 PageID #:3668




                      ings o f police officers in a public place wh ere others c a n see a n dhear
              io record
 applies to aud

 t hem. Th e State argues that the facts in the instant case are d
                                                                 istinguishable f ro m those in ACL U

 a n dthat the case sho uldtherefore mo v e fo rwarda n dg o to trial.

         As notedabo v e, this court issueda n oral opinion granting d
                                                                     efend
                                                                         ant's mo tio n to d
                                                                                           eclare

the Illinois Eav esdro pping Statute (720 IL CS 5/14-2) unconstitutional o n June 19, 2012. In

               ecision, this court reliedo n a recent d
ma ki n g this d                                      ecision by the UnitedStates Co u rt o f Appeals

for the Sev enth Circuit where the court heldthat the Statue wa s likely unconstitutional basedo n

                       erations a n dthe issues presentedin that case. Th e court subsequently
First Amen dmen t consid

issueda preliminary injunction enjoining the State's Attorney f ro m applying the Statute against

the ACL U a n dits emplo yees o r agents. ACL U v. Alvarez, 6 79 F. 3d583 , 6 08 (7th Cir. 2012).

        In ACL U, the court notedthat the Statute is no t closely tailoredto the go v ernment's

interest in protecting conversational privacy.             Rather, "the g ra v a men o f the Illinois

      ro pping offense is no t the secret interception o r surreptitious record
eav esd                                                                       ing o f a private

c o mmu nic atio n. Instead
                          , the statute sweeps mu c h mo re broad
                                                                ly, banning all aud
                                                                                  io record
                                                                                          ing o f

a n y oral c o mmu nic atio n absent c o nsent o f the parties regard
                                                                    less o f whether the c o mmu nic atio n

is o r wa s intend
                 edto be private." Id
                                    . at 595. Th e court wen t o n to no te that:

       " O f course,t he First Amen dmen t does no t prevent the Illinois General Assembl y

       f ro m enacting greater protection for conversational privacy than the c o mmo n -l a w

       tort remedy provid
                        es.          No r is the legislature limitedto using the Fourth

       Amen dmen t "reasonable expectation o f privacy" d
                                                        octrine as a ben c hma rk. Bu t by

                            ly — by ma ki n g it a c rime to aud
       legislating this broad                                  io recorda n y conversation,

       ev en those that are no t in fact private — the State has severedthe link between the

             ro pping statute's mea n s a n dits end. Rather than attempting to tailor the
       eav esd




                                                                                                                 09

                                                                                                         CCS A0 1 8 0 0 1 2 8
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 27 of 298 PageID #:3669



               statutory prohibition to the important goal o f protecting personal privacy, Illinois

                        . hearly all aud
               has banned              io record
                                               ing without.consent o f the parties — includ
                                                                                          ing

               aud
                 io record
                         ing that implicates n o privacy interests at a!

       ACL U, 679 F. 3dat 606 . Although the ACL U court d
                                                         idno t findma ke a specific find
                                                                                        ing that the

       Statute wa s .unconstitutional, the court conclud
                                                       edthat the ACL U has a "strong likelihoodo f

      success o n the merits o f its First Amen dmen t c laims' Idat 608.

              Ad
               ditionally, this court reliedo n Associate Judge Stanley Sac ks' recent opinion .in

              v.ofthe'Staté qfIllinois y. Christopher Drew, case n u mber 10 CR00046 (Ma rc h 2, 2012)

      *here:the courtsruledthat the Illinois Eav esd
                                                   ro pping Statute wa s unconstitutional o n itsface and

      as appliedt &the d   ant. Drew, at p. 12; In Drew, the court statedthat, although the Statute
                       efend

      clearly sets forth the prohibitedphysical acts the fault o f the Statute is that it does not require an

      ac c o mpanying culpable mental state o r criminal purpose for a person to be convictedo f a felony.

      Drew, at p. 11.

              He    this court also find
                                       s that the Statute appears to be v ague, restrictive a n ma kes

      innocent cond
                  uct. su pet to prosecution M this stage, this court will no t cond
                                                                                   uct any fact-

      f mdin g no r *ill this court filter the Statute anddeem certain sections to be constitutional and

      others to be unconstitutional.

              Therefore, based n the foregoing d
                                               iscussion, this court find
                                                                        s that the Illinois

           ropping..Stati,ite. is unconstitutional o n its face a n das appliedto d
      Eavesd                                                                      efend
                                                                                      ant pursuant Id

      Illinois Su preme Co urt Ru le 1 8 This court hold                         ro pping Statute lacks a
                                                       s that the Illinois Eav esd

      culpable Men t a l state, subjects who lly innocent c o nduc t to prosecution, andviolates substantive·

      du e process under sthe Fo p#eenth Amen dmen t to the UnitedStates Constitution (U. S. Const,

      Amen d. XIV ) a n d      ej, Sec tio n2 o f the Illinois Constitution    Co n st 1970, Art. 1,




                                                                                                CCS A0 1 8 0 0 1 2 9
   Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 28 of 298 PageID #:3670




                      s that the statute c anno t be constructedin a ma n n er that wo u l dpreserve its
This court further find

    ity, a n dju dg men t c anno t rest u po n a n alternative gro und
valid                                                                . No tic e u nder Illinois S u preme

Co u rt Ru l e 19 has been given.

                                           CO NCL U S IO N

       Ba sedu po n the foregoing d
                                  iscussion, this court grants d
                                                               efend
                                                                   ant's mo tio n to d
                                                                                     eclare the

Illinois Eav esdro pping Statute(720 IL CS 5/14-2) unconstitutional.




                                               ENTERED:
                                                               Ho n . Stev en L G bel
                                                               Circuit Co u rt o f Co o k Co u n t y
                                                               Criminal Division·




DATED:




                                                                                                            CCS A0 1 8 0 0 1 3 0
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 29 of 298 PageID #:3671




            Exhibit 30
                       •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 30 of 298 PageID #:3672




 1           STATE OF ILLINOIS )
                               )SS
 2           COUNTY OF COOK    )

 3
             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
 4           CRIMINAL DEPARTMENT/CRIMINAL DIVISION

 5                       THE PEOPLE OF THE               )
                         STATE OF ILLINOIS,              )
 6                                                       )
                         PLAINTIFF,                      )
 7                                                       )
                         vs.                             )10CR08092-01
 8                                                       )
                         ANNABEL MELONGO,                )
 9                                                       )
                         DEFENDANT.                      )
10

11                              REPORT OF PROCEEDINGS had at the

12           hearing of the above-entitled cause, before the

13           HONORABLE STEVEN GOEBEL, on the 19th day of July,

14          A.D., 2012.

15                     PRESENT:

16                     RON. ANITA M. ALVAREZ,
                       State's Attorney of Cook
17                     County, by MR. RICHARD PODLASEK,
                       Assistant State's Attorney,
18                     appeared on behalf of the People;

19                     MS. MELANIE MELANGO,
                       Pro se.
20

21

22

23          GAIL DUFF, C.S.R./R.P.R.,
            Official Court Reporter
24          Circuit Court of Cook County
            Criminal Division
                                      SSSl
                       •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 31 of 298 PageID #:3673




 1                       THE COURT:     Annabel Melango.       Your name

 2           for the record?

 3                       MR. PODLASEK:      Robert Podlasek,

 4           P-o-d-1-a-s-e-k.

 5                       THE COURT:     Okay.      Ms. Melango is here.

 6                       MS. MELANGO:      Hi.

 7                       THE COURT:     All right.      Case was up for my

 8           ruling today.     Both sides know that I'm going to

 9           need another week, and I'll rule in another week.

10           If someone can't be here in a week,          I can make it a

11           little bit longer so I'll officially file my written

12           ruling in a week.      My ruling is stayed until

13           obviously I file that written ruling.

14                       MR. PODLASEK:      Would that be on the 26?

15                       THE COURT:     How's that?

16                       MS. MELANGO:      That's fine,    Judge.

17                       MR. PODLASEK:      If Ms. Melango wants to

18           come upstairs, and you'll let me take that back,

19           I'll copy, give her a copy and make a copy for

20          myself and the Court, of course, and I'll bring it

21           back down to your chambers, if there's no objection.

22                       THE COURT:     All right.      I'm going to allow

23           it.

24                     Ms. Melango,    I think you were trying to

                                            SSS2
                       •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 32 of 298 PageID #:3674




 1           track me down earlier in the week, and I did receive

 2           a call from one of the clerks to reference some

 3           subpoenas.

 4                        MS. MELANGO:     Judge,    I was just trying to

 5           file subpoena, the one we did I don't know what

 6           cause but then actually I was kind of surprised that

 7           I went to the Clerk's Office just to file the

 8           subpoena, and I was told that because those

 9           subpoenas, they are made with my own phone

10                        THE COURT:     You have to file the regular

11           format of the subpoena.

12                        MS. MELANGO:     Yes.     And that was actually

13           the issue because that's not the first time I filed

14           a subpoena and we discussed about the subpoena in

15           court and then        any way the reason I was told they

16           told me because I'm a pro se I cannot file custom

17           subpoena.     I have to go by the subpoena and then I

18          told the clerk that was not the first time I filed a

19           subpoena in this format.

20                        THE COURT:     I know but that's kind of

21          where we had trouble before, remember?             So I think I

22          mentioned to you that I would like you to file the

23           form of the regular court issued subpoenas that's

24          standard for -- my clerk is looking for some copies

                                            SSS3
                       •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 33 of 298 PageID #:3675




 1           for you right now and he'll make sure that you get

 2           some of those.      But I want you to follow that format

 3           and use those subpoenas.

 4                       MS. MELANGO:      Okay.     I know actually the

 5           State was suppose to give us a Response to the

 6          Motion to Dismiss.        You asked me the last time to

 7          bring that Response today.

 8                       THE COURT:     Mr. Podlasek, what is the

 9           status of that?

10                       MR. PODLASEK:      Judge,    I have not been able

11           to locate a copy of Mr. Albukerk's motion.             I

12           contacted Mr. Albukerk and talked to him.             He said

13           he'd look on his computer for copies of that motion,

14           and he'd be happy to email or fax me over one.

15                     His memory of this was that it was filed

16           sometime in May or June of 2010 for Judge Brosnahan.

17                     Judge Brosnahan's transcripts, which I don't

18           have with me, indicate sometime in July a ruling was

19           issued on both the motions.           There was a Motion to

20           Dismiss and then there was a motion regarding

21           computer experts and a Motion to Appoint

22          Mr. Albukerk, an attorney from the court system.                 I

23          believe Ms. Melongo may recall that Motion was filed

24           so he could be paid that way.

                                            SSS4
                        •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 34 of 298 PageID #:3676




 1                      Somewhere in there,     I believe that Judge

 2          Brosnahan did rule.        I can't make really anything

 3           out of the half sheets.        There was a Motion that was

 4           denied on the defense part that was not the motion

 5           to dismiss so I need to find this motion for Mr.

 6          Albukerk.

 7                      Sometime ln that same period, we had filed

 8           an eavesdropping case, and I don't know and Mr.

 9          Albukerk does not remember, whether the motion was

10           towards the computer case or whether the motion was

11           directed towards the eavesdropping case.             It appears

12           that all the notes in the Clerk's files that

13           referenced both cases.         They were both before Judge

14           Brosnahan at that time.

15                      So what I'm suggesting is that I can get

16           copies of transcripts for all the days.            I have most

17           of them right now, and I'll go through them and I'll

18          make copies for Ms. Melango and we'll bring them to

19           court; and in the meantime, Mr. Albukerk can mail me

20           what he has and I will take a look at them.

21                        THE COURT:    Mr. Podlasek, go ahead.

22                       MR. PODLASEK:      I do know that Ms. Melango

23           filed several Motions to Dismiss, amended Motion to

24           Dismiss.     Those were responded to so I've been

                                            SSS5
                        •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 35 of 298 PageID #:3677




 1          unable to find,      like I said, Mr. Albukerk's motion.

 2                        THE COURT:    All right.     Ms. Melango.

 3                       MS. MELANGO:      Judge, you are now reviewing

 4           the case that is over six years old.            It has seen

 5           five judges, four State's attorneys,          four private

 6           lawyers.    And I mean,     I remember telling you once,

 7           Judge,   if you thought the computer tampering case

 8          was bad -- the eavesdropping case was bad, wait

 9           until we get to the computer tampering case.

10          Because the eavesdropping case in fact was created

11           to actually go away from the computer tampering

12           case.    And all the things that have happened in the

13           computer tampering case are now coming back.

14                      Now, Mr. Podlasek comes to this courtroom,

15           tells you that Albukerk never gave him --

16                       MR. PODLASEK:      Judge,    I'm going to object.

17           I never said that.        I said he doesn't remember.

18                        THE COURT:    Let her argue.      Go ahead.

19                       MS. MELANGO:      Albukerk now coming to this

20           courtroom and tells you he never saw the Motion to

21           Dismiss.

22                      Judge, that Motion to Dismiss is over three

23          years old.     When I was pro se,        I heard that Motion

24           to Dismiss and when I was arrested for that Motion

                                            SSS6
                       •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 36 of 298 PageID #:3678




 1           to Dismiss,    I hired Mr. Albukerk to rewrite that

 2           Motion to Dismiss and to argue it and to escape from

 3           the computer tampering case I was charged with an

 4           eavesdropping case.

 5                     And, Judge, if you want to put this case

 6           back on this call at 1:00 p.m. I have a copy of a

 7           fax stating that on July 4th Albukerk faxed that

 8          motion to Mr. Podlasek.         I have the receipt of that

 9           fax.   Everything is         and then faxed him the

10          motion, that Motion to Dismiss.           He also faxed him

11           the discovery for the computer tampering case and he

12           also faxed a motion to request computer expert.

13                     And also when I became pro se, when I was

14           released from Cook County Jail,         I find out that

15           those motions were not appropriately filed.             They

16           were filed but they were filed in the Civic Division

17           and you wonder what, why Albukerk who has 18 years

18           as a criminal lawyer, he doesn't know when to

19           appropriately file a Motion to Dismiss.            So I carne

20           here with a motion asking you to refile that motion

21           in the Criminal Division.         And Mr. Podlasek was also

22           aware of me filing that motion in the Criminal

23           Division.

24                     Actually,   I issued a nunc pro tunc,        I issued

                                            SSS7
                         •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 37 of 298 PageID #:3679




 1           and then you granted that motion and Mr. Podlasek

 2           was aware of that motion so if Mr. Podlasek want a

 3          motion, Judge, just put it at 1:00 p.m. call and I

 4           bring him the motion and I also bring you the fax,

 5           the receipt of the fax stating that the fax was sent

 6           to Mr. Podlasek on July 4th, two days prior to the

 7           motion being filed.       So for Mr. Podlasek to come

 8           here and said he's not aware of the motion that

 9           Judge Brosnahan had not ruled on that motion is not

10           true.     Because Judge Brosnahan had not ruled on the

11           motion that was even had.

12                        THE COURT:    Maybe it never even made it to

13           the file.     It sounds like maybe he did possibly file

14           in the Daley Center and it perhaps never made it's

15           way here.

16                       MR. PODLASEK:      Judge, here's a copy of the

17           Clerk's computer that says on 7-6-10, defendant

18           files a Motion to Dismiss.

19                       MS. MELANGO:      Extend no --

20                       MR. PODLASEK:      No, seven, July 6.

21                       MS. MELANGO:      No.     The motion was filed

22           July 6.

23                       MR. PODLASEK:      2010.

24                        THE COURT:    Mr. Podlasek, the bottom-line

                                            SSS8
                       •                                   •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 38 of 298 PageID #:3680




 1           is you want to --

 2                       MR. PODLASEK:      I just want a copy of it

 3           that's all.

 4                       MS. MELANGO:      I can mail you a copy so

 5           give me your e-mail address and I will mail you the

 6           copy.    But that's not true that nowhere

 7                       THE COURT:     Hold on.     I don't want you

 8           guys fighting between yourselves here.             We are

 9           still trying to find out whether or not the Motion

10           to Dismiss has been heard, is that right?

11                       MS. MELANGO:      Yes, never been heard.

12                       THE COURT:     Mr. Podlasek, you are saying

13           don't think it's been heard but you're not sure.

14                       MR. PODLASEK:      I'm not sure, Judge.         If it

15           comes down to it,      I'll go to see Judge Brosnahan and

16           ask her to look in her book.          The next court date

17           was 7-14.     It says a Motion to Dismiss was filed.

18           I'm not quite sure whether we have one being filed

19           on July 6th of 2010, but another --

20                       THE COURT:     What I'm going to do is this,

21           I'm going to let you look into it until next

22           Thursday and then depending on what we find out on

23           next Thursday, we're going to set it down for what

24           it sounds like a probable hearing might have been

                                            SSS9
                        •                                   •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 39 of 298 PageID #:3681




 1           filed.     I looked through the half sheets as well and

 2           it does not look like it was ever ruled on.

 3                       MS. MELANGO:      It was never ruled.

 4                        THE COURT:     I will check with Judge

 5           Brosnahan myself to see if she recalls ruling a

 6           Motion to Dismiss.        I'm going to go by the half

 7           sheet and I don't see where -- so I'm going to

 8           assume at this point it's not been ruled on unless

 9           you can show me to the contrary,         I'm going to let

10           you have until Thursday to show me that.             I will

11           also check with Judge Brosnahan in between now and

12           next Thursday to see if it has been ruled on.

13                       MS. MELANGO:      Judge, this is the

14           underlying issue, the motion is about relatively

15           civil --

16                       MR. PODLASEK:      We responded to that motion

17           and it was argued when she filed it.

18                       MS. MELANGO:      Judge, you didn't an answer

19           to that motion.      The motion is about civil conduct,

20           forgery of the State prosecuted (inaudible)

21           prosecutor to the misconduct.

22                      So Mr. Podlasek for someone if Mr. Podlasek

23           was an ordinary prosecutor he would have come and

24          dismissed this case.        But he completely ignored that

                                            SSS10
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 40 of 298 PageID #:3682




 1          motion and he now come, he doesn't know about the

 2          motion.     That motion for Podlasek to receive it and

 3           on Thursday I'm going to bring you the receipt of

 4           the fax.

 5                        THE COURT:     I am going to allow you to,

 6           and I already have to refile that motion.             I'd let

 7           you on Thursday as well, Ms. Melango, to have any

 8           and all motions relating to that Motion to Dismiss

 9           ready to be filed on Thursday.          Give a keep to the

10           Court, give a copy to Mr. Podlasek.

11                        MR. PODLASEK:     Can we do it in open court,

12           Judge?

13                        THE COURT:     Yes, in open court, that's

14           fine.

15                        MS. MELANGO:     Judge, that motion has

16           already been filed.

17                        THE COURT:     Do you have anything else that

18           you want filed for the Motion to Dismiss.

19                        MS. MELANGO:     No.   I said last time I'm

20           going to argue Mr. Albukerk's Motion to Dismiss

21           because you have to understand the story of that

22           motion, when I was pro se --

23                        THE COURT:     We are not going to argue that

24           right now.     I just want to make sure that we have

                                            SSS11
                       •                                    •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 41 of 298 PageID #:3683




 1           that copy of that Motion to Dismiss.

 2                       MR. PODLASEK:      Just so the Court is clear,

 3           when I said I'm aware of this motion,           I have some

 4           pro se motions filed by Ms. Melongo.            You could

 5           correct me if I'm wrong, please, there was Motion to

 6           Dismiss and then an amended Motion to Dismiss that

 7           you filed before Mr. Albukerk.

 8                       MS. MELANGO:      When I was pro se I filed a

 9          motion to dismiss and then when you found out the

10           case was not going your way,         I was charged with

11           eavesdropping and then I hired Mr. Albukerk to

12           rewrite the Motion to Dismiss the computer tampering

13           case and then he went on and filed that motion after

14           receiving the fax.

15                       THE COURT:     Hold on, Ms .. Melango, do you

16          have a copy of that motion?

17                       MS. MELANGO:      Yes,   I have a dope of the

18          motion.

19                       THE COURT:     I want you to have a copy of

20           that motion and your amended motion on Thursday.

21           Okay?

22                       MS. MELANGO:      Sure, Judge.

23                       MR. PODLASEK:      What's the date on that?

24                       THE COURT:     I can't read it it's too

                                            SSS12
                        •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 42 of 298 PageID #:3684




 1           faint.    Is this a copy of your motion?

 2                       MS. MELANGO:      Yes.

 3                       MR. PODLASEK:      This is the motion that I

 4           am suppose to respond to.           I'll make a copy if you

 5           want me to take it out of the court file.

 6                       THE COURT:      Sure.

 7                       MS. MELANGO:      Then you have motion for

 8           computer expert and a Motion for Discovery.              Those

 9           are the three motions Mr. Albukerk filed and faxed

10           them to you.

11                       THE COURT:      I also have an amended motion

12           to dismiss indictment.

13                       MS. MELANGO:      That's the motion when I was

14           pro se.    That's the motion when I was arrested and

15           sent to jail.      I hired Mr. Albukerk to rewrite the

16           motion and then I was charged with eavesdropping.

17                       MR. PODLASEK:      This motion was filed

18           July 6.

19                       THE COURT:     That's the motion we are

20           dealing with.

21                       MS. MELANGO:      That was one filed in the

22           civil department and then I issued nunc pro tunc.

23                       THE COURT:     It made it to the file.         We'll

24           go by agreement July 26, a week from today.              I will

                                            SSS13
                        •                                  •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 43 of 298 PageID #:3685




1           have my written ruling and we will set this down for

2           argument.

 3                       MR. PODLASEK:      I won't be ready for

 4          argument on that day.         I'm starting a trial.

 5                       THE COURT:     I said we are going to set it

 6          down.

 7                       MR. PODLASEK:      You want me to file a

 8          written response?

 9                       THE COURT:     That's up to you.

10                       MR. PODLASEK:      Okay.

11                       THE COURT:     By agreement, July 26.         If you

12          would make these copies and bring them back.

13                       MS. MELANGO:      Judge, this is just a

14           request.    Judge,   I just have a request because I

15          will eventually add to this motion and this motion

16          is going to be like putting the case marginally the

17           same because he called me, Judge Hibbler called me

18          perjury, so I would ask if you can let me obtain a

19          motion to suppress because I have never done arguing

20           a motion and evidentiary motion if I can obtain some

21           of your Motion to Suppress to know how to go about

22           arguing a motion like this.

23                       THE COURT:     This is a Motion to Dismiss.

24                       MS. MELANGO:      Eventually,    I'm going to

                                            SSS14
                        •                                  •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 44 of 298 PageID #:3686




 1           subpoena Detective Martin to come to the stand,

 2           that's why I am asking you if have some similar

 3          motion like motion to suppress evidence or

 4           evidentiary motion so I can obtain and see how it's

 5           being done.

 6                       THE COURT:     You're welcome to come into

 7           the courtroom at any time and watch what goes on.               I

 8           don't want anything exact there's a difference

 9           between a motion to quash arrest and suppress which

10           is fairly routine here at 26th & California as

11           opposed to what you are alleging which is a Motion

12           to Dismiss based on perjury, apparently is what your

13           grounds are.     Those I do not have any of those

14           pending so that's really more along the lines of a

15          Motion to Dismiss the Indictment.

16                       MS. MELANGO:      I just want to know how you

17           put somebody on the stand like a police officer and

18           how you question him that's it so any motion to

19           suppress

20                       THE COURT:     Usually on a Motion to Dismiss

21           Indictment so I don't know what your grounds are.               I

22          haven't reviewed your motion but usually on a Motion

23           to Dismiss Indictment, it's done by presenting

24           factual documents as far as either parties stipulate

                                            SSS15
                         •                                    •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 45 of 298 PageID #:3687




 1           to police reports, stipulating to grand jury

 2           testimony, or something like that.              That's how it's

 3           usually done, but I don't know how you wish to

 4           proceed and I'm not precluding you at this time for

 5           proceeding in any way you want subject to the normal

 6           Rules of Evidence of course because I'm not sure

 7           exactly how you wish to proceed and what your exact

 8           arguments are.

 9                        MS. MELANGO:     I am going to subpoena

10           Detective Martin to come to the stand, and I am

11           going to question him while on the stand.

12                        MR. PODLASEK:        During trial, Judge?

13                        THE COURT:     No.     She's talking about for

14           her motion.

15                       MS. MELANGO:      For arguing the motion to

16           dismiss.

17                       MR. PODLASEK:         To dismiss?

18                       MS. MELANGO:      Yes.

19                        THE COURT:     We can argue this a week from

20          now because we're not going to set this down for

21           argument until July 26.           On that day, we'll set it

22          down for a hearing for either testimony or simple

23           argument.

24                      Have your responses ready at that time, Mr.

                                               SSS16
                         •                                  •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 46 of 298 PageID #:3688




 1           Podlasek.

 2                        MS. MELANGO:     How do I know -- can I asked

 3           your clerk things like motion to suppress and stuff?

 4                        THE COURT:     Sure.

 5                        MS. MELANGO:     Thank you.

 6                       (WHEREOKN, tie aillve--entitle::i cause
 7                     vas mncllrl:d.)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                            SSS17
                        •                                  •
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 47 of 298 PageID #:3689




 1

 2                     STATE OF ILLINOIS
                                                    ss
 3                     COUNTY OF COOK

 4

 5               IN THE CIRCUIT COURT OF COOK COUNTY,          ILLINOIS

 6                  CRIMINAL DEPARTMENT/CRIMINAL DIVISION

 7

 8                              I, Gail Duff, an Official Court

 9           Reporter for the Circuit Court of Cook County,

10           Criminal Department, do hereby certify that I

11           reported in shorthand the proceedings had at the

12           hearing of the above-entitled cause; that I

13           thereafter caused the foregoing to be transcribed

14           into typewriting, which I hereby certify to be a

15           true and correct transcript of the proceedings.



                                          ~iQ~/
16

17

18                                            ~
                                      Official Court Reporter

19                                    084-003875

20           Dated this 12th

21           of December 2012.

22

23

24

                                            SSS18
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 48 of 298 PageID #:3690




            Exhibit 31
   Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 49 of 298 PageID #:3691



  STATE OFILLINOIS )                                                             AUG 09 2012
                   ) SS
  COU NTY OF COOK )                                                           DOROTHY     BROW N
                                                                              CLERK OFCIRCUITCOURT
                       INTHE CIRCUITCOU RT OF COOK COU NTY
                      COU NTY DEPARTM ENT-CRIMINALDIVISION

 PEOPLE OF THESTATE OFILLINOIS
            Plaintiff-Appellant,                         Case No. 10CR-8092

              vs.
                                                         Honorable
 ANNABEL M ELONG O,                                      Stev en J. Goebel,
           Defendant-Appellee.                           Trial Judge


                                   NOTICEOF APPEAL

        An appeal is taken from the orderorjudgment described below:
       Court to which appeal is taken:Supreme Court ofIllinois *
       Name ofAppellee's Attorney and address to which notices shall be sent:
       Name: Annabel Melongo,Pro Se
       Address:P. O. Box 5658
                Chicago,IL60680
       IfAppellee is indigentand has no attorney; does he want one
      appointed?
      Name and address ofAppellant's attorney on appeal:
      Name: Cook County State's Attorney
      Address: 309 Richard J. Daley Center
                Chicago,Illinois60602
      Phone: 312-603-5496
      Date ofJudgment ofOrder: July 26,2012
      Appeal istaken from: Trial court'srulingthattheIllinois Eav esdropping Statute,720
      ILCS 5 /14,is unconstitutional.



                                         ROBERTPODLASEK
                                         AssistantState's Attorney
Notice filed date: 8 -9-12 -
Appeal check date:0 —2f)—( 2.




                                                                                       c 00245

                                                                                              CCSA0180036 7
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 50 of 298 PageID #:3692




            Exhibit 32
    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 51 of 298 PageID #:3693
People v. Melongo, 2014 IL 114852 (2014)
6 N.E.3d 120, 379 Ill.Dec. 43


                                                              Held Unconstitutional
                    2014 IL 114852                            S.H.A. 720 ILCS 5/14–2(a)(1, 3)
                Supreme Court of Illinois.
                                                              Attorneys and Law Firms
    The PEOPLE of the State of Illinois, Appellant,
                        v.                                     *122 Lisa Madigan, Attorney General, Springfield, and
          Annabel MELONGO, Appellee.                          Anita M. Alvarez, State's Attorney, Chicago (Alan J.
                                                              Spellberg, Assistant State's Attorney, of counsel), for the
                       No. 114852.                            People.
                             |
                      March 20, 2014.                         Gabriel Bankier Plotkin, Daniel M. Feeney and
                                                              Alexandra K. Block, Miller Shakman & Beem LLP,
Synopsis                                                      Chicago, for appellee.
Background: Defendant was charged for violations of
eavesdropping statute arising out of her recording            Harvey Grossman and Adam Schwartz, Roger Baldwin
and publication of telephone conversations with court         Foundation of ACLU, Inc., Chicago, and Richard J.
reporter's supervisor. After first trial ended in mistrial,   O'Brien and Sean Siekkinen, Sidley Austin LLP, Chicago,
defendant filed motion to declare statute unconstitutional.   for amicus curiae American Civil Liberties Union of
The Circuit Court, Cook County, Steven J. Goebel, J.,         Illinois.
2012 WL 8016610, declared eavesdropping statute to
be unconstitutional on its face and as applied. People
appealed.                                                                             OPINION

                                                              Chief Justice GARMAN delivered the judgment of the
                                                              court, with opinion.
Holdings: The Supreme Court, Garman, C.J., held that:
                                                               **45 ¶ 1 Defendant Annabel Melongo was charged with
defendant's First Amendment challenge to eavesdropping        violations of section 14–2 of the Criminal Code of 1961
statute was adequately preserved for appellate review;        (720 ILCS 5/14–2 (West 2008)), which defines the offense
                                                              of eavesdropping. The circuit court of Cook County found
defendant did not waive First Amendment overbreadth           the statute unconstitutional. Thus, appeal lies directly to
challenge to eavesdropping statute simply by arguing          this court. Ill. S.Ct. R. 302 (eff. Oct. 4, 2011).
alternative, statutory basis for dismissal;
                                                              ¶ 2 We allowed the American Civil Liberties Union of
statute making it crime to knowingly and intentionally        Illinois to file a brief amicus curiae pursuant to Supreme
use eavesdropping device to hear or record all or any         Court Rule 345. Ill. S.Ct. R. 345 (eff. Sept. 20, 2010).
part of any conversation, unless done with consent of all
parties to conversation or authorized by court order, was     ¶ 3 For the following reasons, we affirm the judgment of
unconstitutionally overbroad on its face; and                 the circuit court.

statute making it crime for defendant to publish recorded
conversations amounted to naked prohibition against
                                                                                ¶ 4 BACKGROUND
disclosure that was unconstitutionally overbroad on its
face.                                                         ¶ 5 Defendant was charged with computer tampering in an
                                                              unrelated case. The arraignment was set for June 18, 2008.
                                                              The docket sheet, the judge's half sheet, and the court call
Affirmed.
                                                              sheet for that date indicate that defendant was not in court
                                                              and that the arraignment did not take place.
West Codenotes



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     1
    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 52 of 298 PageID #:3694
People v. Melongo, 2014 IL 114852 (2014)
6 N.E.3d 120, 379 Ill.Dec. 43

¶ 6 Defendant later obtained an official court transcript      United States Constitutions because there is “no rational
of the June 18, 2008, proceeding, which stated that she        relationship between requiring two party consent and a
was present and was arraigned on that date. Her efforts        legitimate state interest.” Two days later, this motion was
to have the court reporter change the transcript were          argued and denied.
unsuccessful. The court reporter referred defendant to her
supervisor, Pamela Taylor, the Assistant Administrator         ¶ 12 The matter proceeded to trial. The jury was unable
of the Cook County Court Reporter's Office, Criminal           to reach a unanimous verdict, and the court declared a
Division. In their first telephone conversation, Taylor        mistrial. The matter was assigned to a second judge.
explained to defendant that any dispute over the accuracy
of a transcript should be presented to the judge for           ¶ 13 Thereafter, defendant filed a pro se motion to declare
resolution.                                                    the statute unconstitutional, raising first amendment and
                                                               due process claims. The State filed a response arguing that
¶ 7 Defendant surreptitiously recorded three subsequent        the statute does not violate either the first amendment
telephone conversations with Taylor and posted the             or due process and that it is constitutional as applied to
recordings and       **46      *123 transcripts of the         defendant.
conversations on her website. She was charged with three
counts of eavesdropping (720 ILCS 5/14–2(a)(1) (West           ¶ 14 After a hearing on the motion, the court
2008)), and three counts of using or divulging information     found the statute both facially unconstitutional and
obtained through the use of an eavesdropping device (720       unconstitutional as applied to defendant. The court's
ILCS 5/14–2(a)(3) (West 2008)).                                subsequent written order stated that “the statute appears
                                                               to be vague, restrictive and makes innocent conduct
¶ 8 In a motion to dismiss, she stipulated that she recorded   subject to prosecution.” Further, the court observed,
the conversations and posted them on her website, but          the statute “lacks a culpable mental state, subjects
claimed her conduct was permitted under an exception to        wholly innocent conduct to prosecution, and violates
the statute. Specifically, she claimed she was allowed to      substantive due process” under both the United States
record a conversation “under reasonable suspicion that         and Illinois Constitutions. In reaching this decision, the
another party to the conversation is committing, is about      circuit court relied in part on American Civil Liberties
to commit, or has committed a criminal offense against the     Union v. Alvarez, 679 F.3d 583 (7th Cir.2012) (finding
person * * * and there is reason to believe that evidence of   that plaintiff had a strong likelihood of success in its first
the criminal offense may be obtained by the recording.”        amendment claim that the Illinois eavesdropping statute
720 ILCS 5/14–3(i) (West 2008).                                was unconstitutional as applied to its plan to record police
                                                               officers performing their duties in public places).
¶ 9 The State argued that the exception did not apply
in this case because the court reporter whom defendant
accused of creating a forged transcript was not a party
                                                                                    ¶ 15 ANALYSIS
to the recorded conversations. Thus, the State asserted,
defendant should not be allowed to claim that the              ¶ 16 Section 14–2 of the Criminal Code provides that:
exception of section 14–3(i) applied to her recordings of
Taylor. The trial court granted the State's motion in limine     “(a) A person commits eavesdropping when he:
to preclude defendant from raising this defense at trial.
                                                                 (1) Knowingly and intentionally uses an eavesdropping
                                                                 device for the purpose **47 *124 of hearing
¶ 10 In her motion to reconsider, defendant argued that
                                                                 or recording all or any part of any conversation
Taylor was a party to a criminal conspiracy and, thus, the
                                                                 or intercepts, retains, or transcribes electronic
statutory exception should be available to her at trial. The
                                                                 communication unless he does so (A) with the consent
trial court denied her motion to reconsider.
                                                                 of all of the parties to such conversation or electronic
                                                                 communication or (B) in accordance with Article 108A
¶ 11 Defendant then filed a motion to dismiss on the
                                                                 or Article 108B of the ‘Code of Criminal Procedure of
basis that the eavesdropping statute is unconstitutional
                                                                 1963’, approved August 14, 1963, as amended; or
under the due process clauses of both the Illinois and



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        2
    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 53 of 298 PageID #:3695
People v. Melongo, 2014 IL 114852 (2014)
6 N.E.3d 120, 379 Ill.Dec. 43

                                                                possible to construe the challenged statute in a manner
  ***                                                           that preserves its constitutionality, we have a duty to do
                                                                so. People v. Hollins, 2012 IL 112754, ¶ 13, 361 Ill.Dec.
  (3) Uses or divulges, except as authorized by this
                                                                402, 971 N.E.2d 504.
  Article or by Article 108A or 108B of the ‘Code of
  Criminal Procedure of 1963’, approved August 14,
                                                                 ¶ 21 As an initial matter, we reject the State's suggestion
  1963, as amended, any information which he knows or
                                                                that the trial court's ruling in the present case was
  reasonably should know was obtained through the use
                                                                based entirely on due process. The defendant's motion
  of an eavesdropping device.” 720 ILCS 5/14–2 (West
                                                                raised a first amendment challenge. The trial court gave
  2008).
                                                                careful consideration and significant weight to the Seventh
                                                                Circuit's opinion in Alvarez, a first amendment case.
¶ 17 As appellant, the State argues in its opening brief
                                                                Finally, in its written order, the trial court specifically
that the statute does not violate due process on its
                                                                described the statute as “vague” and noted that it subjects
face because it does contain a culpable mental state
                                                                innocent conduct to prosecution; in effect, the court
requiring both knowledge and intent. The State further
                                                                found the statute to be overbroad. While vagueness and
argues that the statute is not unconstitutional as applied
                                                                overbreadth may be considered in a due process challenge,
to defendant because she admits having recorded and
                                                                they are also properly applied *125 **48 in the first
divulged the contents of the conversations knowingly
                                                                amendment context. See, e.g., People v. Sharpe, 216 Ill.2d
and intentionally. The State's opening brief does not
                                                                481, 527, 298 Ill.Dec. 169, 839 N.E.2d 492 (2005) (if
address defendant's first amendment claim, stating that
                                                                first amendment rights are not at stake in a vagueness
although the circuit court cited extensively to Alvarez, a
                                                                challenge, “due process is satisfied if: (1) the statute's
first amendment case, the court “relied exclusively on the
                                                                prohibitions are sufficiently definite, when measured by
substantive due process clause” in reaching its conclusion.
                                                                common understanding and practices, to give a person
                                                                of ordinary intelligence fair warning as to what conduct
¶ 18 Defendant frames four issues. She argues that section
                                                                is prohibited, and (2) the statute provides sufficiently
14–2(a)(1), the “recording provision,” is unconstitutional
                                                                definite standards for law enforcement officers and triers
on both first amendment and due process grounds;
                                                                of fact that its application does not depend merely on their
similarly, she argues that section 14–2(a)(3), the
                                                                private conceptions” (internal quotation marks omitted));
“publishing provision,” also violates the first amendment
                                                                City of Chicago v. Pooh Bah Enterprises, Inc., 224 Ill.2d
and due process. In the alternative, she argues that if
                                                                390, 442, 309 Ill.Dec. 770, 865 N.E.2d 133 (2006) (“[W]hen
the statute is not found unconstitutional on its face, it is
                                                                a law threatens to inhibit the exercise of constitutionally
nevertheless unconstitutional as applied to her recording
                                                                protected rights such as those protected under the first
of a public official who was acting in her official capacity
                                                                amendment, the Constitution demands that a more
when she engaged in the recorded conversation.
                                                                stringent vagueness test be applied. In such a scenario,
                                                                a statute is void for vagueness if it reaches a substantial
¶ 19 The State responds to the first amendment arguments
                                                                amount of constitutionally protected conduct.”).
in its reply brief, arguing that the statute is a content-
neutral restriction on the time, place, and manner of the
                                                                ¶ 22 Although the trial court did not specifically invoke
exercise of first amendment rights and that it is narrowly
                                                                the first amendment, it stated that it was relying on
tailored. However, the State reiterates its position that no
                                                                the Seventh Circuit's analysis in Alvarez. In addition,
first amendment issue is at stake.
                                                                the court's findings of vagueness and overbreadth are
                                                                consistent with both first amendment and due process
 ¶ 20 The constitutionality of a statute is a question of
                                                                grounds. We find that the first amendment issue is
law that we review de novo. People v. Madrigal, 241 Ill.2d
                                                                sufficiently implicated by the circuit court's ruling to
463, 466, 350 Ill.Dec. 311, 948 N.E.2d 591 (2011). We
                                                                permit consideration of defendant's first amendment
presume that a statute is constitutional and, thus, the party
                                                                argument here.
challenging its constitutionality bears a burden of clearly
establishing that the statute violates the constitution.
                                                                 ¶ 23 The State also argues that defendant should be
People v. Kitch, 239 Ill.2d 452, 466, 347 Ill.Dec. 655,
                                                                barred from raising a constitutional challenge to the
942 N.E.2d 1235 (2011). In addition, if it is reasonably


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       3
    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 54 of 298 PageID #:3696
People v. Melongo, 2014 IL 114852 (2014)
6 N.E.3d 120, 379 Ill.Dec. 43

statute because her constitutional claims are inconsistent      N.E.3d 154. Although the cases were not consolidated,
with her defense at trial. At trial, she admitted that she      they involved similar issues, including a first amendment
made the recordings but argued she was permitted to do          challenge to section 14–2(a)(1) of the eavesdropping
so by the statutory exception permitting an individual to       statute, which defendant describes as the “recording
record a conversation “under reasonable suspicion that          provision.” Our analysis in the present case is guided by
another party to the conversation is committing, is about       our holding in Clark.
to commit, or has committed a criminal offense against the
person * * * and there is reason to believe that evidence of      ¶ 27 Defendant suggests that the statute is subject
the criminal offense may be obtained by the recording.”         to intermediate scrutiny; the State does not specifically
720 ILCS 5/14–3(i) (West 2008). The State asserts that          address the constitutional standard, but does assert that
because defendant admits that she made the recordings           the statute is content-neutral, which invites intermediate
and that she was aware at the time that her conduct was a       scrutiny. Holder v. Humanitarian Law Project, 561 U.S.
crime if not justified by the statutory exception, she cannot   1, 5–6, 130 S.Ct. 2705, 2723, 177 L.Ed.2d 355 (2010).
now claim that the statute is vague or overbroad.               A content-neutral regulation will be sustained under the
                                                                first amendment if it advances important governmental
 ¶ 24 Defendant raised a due process challenge before           interests unrelated to the suppression of free speech and
the mistrial, and she raised both due process and first         does not substantially burden more speech than necessary
amendment challenges after the mistrial. The State does         to further those interests. Turner Broadcasting System,
not explain why a criminal defendant may not argue in the       Inc. v. Federal Communications Comm'n, 520 U.S. 180,
alternative that the statute under which she was charged        189, 117 S.Ct. 1174, 137 L.Ed.2d 369 (1997); United States
is unconstitutional and, failing that, that an exception to     v. O'Brien, 391 U.S. 367, 376–77, 88 S.Ct. 1673, 20 L.Ed.2d
the statute excused her conduct. In any event:                  672 (1968).

  “Overbreadth is a judicially created doctrine which            ¶ 28 The State and defendant agree that the purpose
  recognizes an exception to the established principle          of the eavesdropping statute is to protect conversational
  that a person to whom a statute may constitutionally          privacy. However, the statute as now written deems all
  be applied will not be heard to challenge that statute        conversations to be private and, thus, not subject to
  on the ground that it may conceivably be applied              recording absent consent, even if the participants have
  unconstitutionally to others, in other situations not         no expectation of privacy. The State argues that the
  before the court. Under the doctrine, a party being           choice between a law that might be over-inclusive and one
  prosecuted for speech or expressive conduct may               that might be under-inclusive is a policy matter for the
  challenge the law on its face if it reaches protected         legislature, not the courts.
  expression, even when that person's own activities are
  not protected by the first amendment. The reason for          ¶ 29 When that policy criminalizes a wide range of
  this special rule in first amendment cases is apparent: an    innocent conduct, however, it cannot be sustained. The
  overbroad statute might serve to chill protected speech.      statute criminalizes the recording of conversations that
  A person contemplating protected activity might be            cannot be deemed private: a loud argument on the
  deterred by the fear of prosecution. The doctrine reflects    street, a political debate on a college quad, yelling fans
  the conclusion that **49 *126 the possible harm               at an athletic event, or any conversation loud enough
  to society in permitting some unprotected speech to           that the speakers should expect to be heard by others.
  go unpunished is outweighed by the possibility that           None of these examples implicate privacy interests, yet
  protected speech of others may be muted.” Pooh Bah,           the statute makes it a felony to audio record each one.
  224 Ill.2d at 435–36, 309 Ill.Dec. 770, 865 N.E.2d 133.       Judged in terms of the legislative purpose of protecting
                                                                conversational privacy, the statute's scope is simply too
¶ 25 Thus, we find it appropriate to reach the merits of        broad. Clark, 2014 IL 115776, ¶¶ 22–23, 379 Ill.Dec. 77,
defendant's first amendment claim.                              6 N.E.3d 154.

¶ 26 On the same day that oral arguments were heard in          ¶ 30 Further, even when the recorded conversation is
the present case, the court heard arguments in the case         held in private, the statute does not distinguish between
of People v. Clark, 2014 IL 115776, 379 Ill.Dec. 77, 6


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      4
    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 55 of 298 PageID #:3697
People v. Melongo, 2014 IL 114852 (2014)
6 N.E.3d 120, 379 Ill.Dec. 43

open and surreptitious recording. The statute prohibits           in the precise manner that she would prefer,” i.e., a
any recording of a conversation absent the consent of all         recording.
parties. Thus, rather than knowing that he or she can
proceed legally by openly recording a conversation so             ¶ 34 At oral argument, however, the State conceded
that all parties are aware of the presence of an operating        that if the recording provision is found unconstitutional,
recording device, the individual must risk being charged          the publishing provision must also fail, in light of the
with a violation of the statute and hope that the trier of fact   Supreme Court's decision in Bartnicki v. Vopper, 532
will find implied consent. See People v. Ceja, 204 Ill.2d 332,    U.S. 514, 121 S.Ct. 1753, 149 L.Ed.2d 787 (2001). In
349–50, 273 Ill.Dec. 796, 789 N.E.2d 1228 (2003) (holding         Bartnicki, the Court considered the constitutionality of
that consent under the eavesdropping statute may be               state and federal statutes prohibiting the intentional
express or implied; implied consent is consent in fact,           disclosure of illegally intercepted communications that
inferred from the surrounding circumstances that indicate         the disclosing party knew or should have known were
the individual knowingly agreed to the recording). *127           illegally obtained. The Court observed that the “naked
 **50 Clark, 2014 IL 115776, ¶ 22, 379 Ill.Dec. 77, 6             prohibition against disclosures” in the challenged statutes
N.E.3d 154.                                                       was “fairly characterized as a regulation of pure speech”
                                                                  by an innocent party. Id. at 526, 121 S.Ct. 1753. The Court
¶ 31 We conclude as we did in Clark, 2014 IL 115776,              held that under the first amendment, the state may not bar
379 Ill.Dec. 77, 6 N.E.3d 154, that the recording                 the disclosure of information regarding a matter of public
provision of the eavesdropping statute (720 ILCS 5/14–            importance when the information was illegally intercepted
2(a)(1) (West 2008)), burdens substantially more speech           by another party who provided it to the disclosing party.
than is necessary to serve a legitimate state interest            Id. at 535, 121 S.Ct. 1753.
in protecting conversational privacy. Thus, it does not
survive intermediate scrutiny. We hold that the recording         ¶ 35 Because we have held that the statutory
provision is unconstitutional on its face because a               provision criminalizing defendant's recording of the three
substantial number of its applications violate the first          conversations is unconstitutional on its face, she is in the
amendment. See United States v. Stevens, 559 U.S. 460,            position of an innocent party who is subject to a “naked
473, 130 S.Ct. 1577, 176 L.Ed.2d 435 (2010) (a statute may        prohibition against disclosure.” It matters not whether the
be invalidated as overbroad if a substantial number of its        contents of the recorded conversations were a matter of
applications are unconstitutional when judged in relation         public interest because, unlike in Bartnicki, the recordings
to the statute's legitimate sweep).                               cannot be characterized as illegally obtained.

 ¶ 32 Defendant raises an additional claim that is not            ¶ 36 We hold that defendant cannot be constitutionally
present in Clark. She argues that what she describes as           prosecuted for divulging the contents of the conversations
the “publishing provision” of the statute (720 ILCS 5/14–         she recorded, just as the media defendants in Bartnicki
2(a)(3) (West 2008)), is also unconstitutional. The plain         could not be prosecuted for disclosing recorded
language of this provision criminalizes the publication           communications. We, therefore, find the publishing
of any recording made on a cellphone or other such                provision to be overbroad as well.
device, regardless of consent. This alone would seem to be
sufficient to invalidate the provision.

                                                                              *128 **51 ¶ 37 CONCLUSION
¶ 33 The State defends the provision in its brief by noting
that Illinois Pattern Jury Instructions on this offense “read     ¶ 38 For the foregoing reasons, we affirm the judgment of
in” a requirement that the recording being divulged have          the circuit court.
been obtained in violation of the recording provision of
section 14–2(a)(1). See Illinois Pattern Jury Instructions,       ¶ 39 Circuit court judgment affirmed.
Criminal, 12.03X (4th ed.2000). Further, the State argues
that defendant is not prohibited from making public the
content of the conversation she recorded, she is merely
prohibited from “preserving the speech of the other person



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         5
    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 56 of 298 PageID #:3698
People v. Melongo, 2014 IL 114852 (2014)
6 N.E.3d 120, 379 Ill.Dec. 43

Justices  FREEMAN,    THOMAS,  KILBRIDE,                 All Citations
KARMEIER, BURKE, and THEIS concurred in the
judgment and opinion.                                    2014 IL 114852, 6 N.E.3d 120, 379 Ill.Dec. 43

End of Document                                      © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    6
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 57 of 298 PageID #:3699




            Exhibit 33
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 58 of 298 PageID #:3700

·.

     STATE OF rUJNOIS                    )
                                         )       ss
     COUNTY OF COOK                      )

                                       The MAY 2008 Grand Jury of the
                                         Circuit Court of Cook County

          The Grand Jurors chosen, selected and sworn, i:.1 and for the Coumy r.f Cook: in the. State of
 TI!inois, in the name and by the authority of the People of the State of lllinois, upon their oath present that
 from on or about Apri1 28. 2006 and continuing to on or about May l. 2006, Jt and within the County of
 Cook, Dlinois.

                                             ANNABEL K. ·rviELONGO

 com m itted the offense of COM PUTER TA. M PERING

in t h a t SHE, KNOWING LY, AND WITHOtiT TI-IE AUTHORIZA Tt ON OF THE C0~1PUTER' S
OW. N"ER, ACCESSED OR CAUSED TO B E ACCESSED A COM PUl'E. R OR A)JY P ART THEREOF,
AND DAMAGED OR DESTROYED THE COMPT.JTER, WffH THE IN'TE.NT TO CO~INIIT AN
OFFENSE ESTABUSHED UNDER TIIE ILLINOIS COIV1 PUTER CRINIE LAW (720 JLCS 5/1 6D), TO
WIT: THAT ON OR AB OL'T APRTI. 28, 2006 ANN. I\BEL K. M EL ONGO . : \CCESSED S !>. V E A LIFE
P Oil l iD ATION, INC. 'S ( KF. P . ) CO: M PUTER D ATA SERV ER L OC1 ED TN SCHJIL ER PARK,
JLLINOIS Al\'D PER!vfANENTLY DELETED, REM OvtiD AND/OR ALTSRED·HUNDREDS OF
COMPL"TER FILES CRITICAL TO SAVE ALIFE FOUNDATION, IN C. 'S (N. P. F. ) OPERATIONS
AND IN THE PROCESS PERMANENTLY D ESTROYED THE COr. 1P'U1'ER. THESE ACTS WERE
D ONE WITHOUT THE AUTIIORIZATION, KNOWL ED G E OR CONSENT OF THE COM PUTER'S
OWNER.                                         .

1N" VIOLATION OF CHAPTER 720, SECTION 5i1 6D-3(a)(3) OF THE ILUNOIS COlviPILED
STATUTES 2 0 0 6 AS A!v!E!\TDED AND

Contrary to the statute, and against the peace and dignity of the same people 0 f the state of Illinois.


                                                                   Crim inal Code: J066300




                                                                                                             434
                                                                                                       m elong o

       Melange v. Podlasek, et al.                    13-cv-4924                        Attorney General 000696
 Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 59 of 298 PageID #:3701




COUNT2

The Orand Jurors chosen, selected and sworn, in and for the County of Cook, in the State of illinois, in the
nam e and by the authority of the People of the State of Illinois, upon their oath present that from on or
about April 28, 2006 and continuing to on or about May 1 , 2006, at and within the County of Cook.
Illinois.                                                                              ·

                                          A~TNABEL      K. ::\·IELONGO

com m itted the offense of COM PUTER TAM PERING

in that-·SHE, KNOWINGLY, AND WITHOUT THE AUTHORIZATION OF THE C0~1PUTER'S
OWNER, ACCESSED OR CAUSED TO BE ACCESSED A COMPUTER PROGRA1 \1 OR DATA,
AND D EL ETED A COM PUTER P ROG RAM OR D ATA , WITH THE lN'IEKT TO COM M IT AN
OFFENSE ESTABLISHED UNDER THE ILLINOIS COMPUTER CRTh-1 E LAW (720 ILCS 5/1 6D), TO
WIT: THAT ON OR ABOUT APRil. . 28, 2006 ANNAB EL K. . MELONGO ACCESSED SAV E A L1 FE
FOUND ATION, D fC. 'S (N. F. P. ) COMPUTER D ATA SERVER L OCTED l"N SCHi l L ER PARK,
ILLJNOIS AND PERMANEN1 LY DELETED, REMOVED AND ALTERED HUNPRED S OF
CO. M PUTERFfLES CRi l l CAL TO SAV E A L IFEFOlJND ATION, INC. 'S (N. P. F. ) OPERATIONS.
THESE ACTS WERE DO!'-.""E WITHOUT THE AUTHORIZATION, Ki\TO\VLEDGE OR CONSENT OF
THE COMPUI'ER' S OWNER.

IN VIOLATION OF CHAPTER 720, SECTION 5/1 6D-3(a)(3) OF THE ILUNOIS COMPD..ED
STATUTES 2006 AS AMENDED AND




Contrary to the statute., and against the peace and dignity of the sam e people- of the state of Illinois.


                                                                  Crim inal   Cod~::   1 0 6 6 30 0




                                                                                                                        43 5
                                                                                                                 m elongo

     Melongo v. Podlasek, et al.                     13-cv-4924                                   Attorney General 000697
       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 60 of 298 PageID #:3702




       COUNT3

               The Grand Jurors chosen, selected and sw orn, in and for the County o! Cook, in che State of
                                                                    of
       ntinois. in the name nnd by the authority of the People the State of Illinois·, upo~ their .oath present that
       from on or aqout April 28, 2006 at)d continuing to o~ or about M~y 1 , ~006, t;t and within the County of
      Cook , Illinoiii.                                                                                                                      ·

                                                  ANNABEL K. MELONGO

      committed the offense of COMPUTER TAMPERING
     in that -SHE, KNOWINGLY, AND WITHOUT THE AUTHORIZATION OF THE CO!Y!PUTER· S
     OWNER, ACCESSED A CO.MPUTER PROGRAj\1 ! A.t\1 ]) DATA OR ANY PART. THEREOF, AND
     ALTERED THE CO!v1 PUTER PROGRAM AND DATA, WITH THE Il\ITENT TO COMMIT AN
     OPFENSEESTABUSHED UNDER THE.IT..LINOIS COMPUTER CRllvlELAW (720 JI..CS 51l6D), TO
     WIT: THAT ON OR . J\BOUT M AY l , 2 0 0 6 A. l\: 'NABEL K. . M ELONGO ACCESSED SAV E A LIFE
     FOUND ATION, INC. 'S (N. F. P. ) FOUND ER'S COM PUTER EM An. , THF. OUG HHER COM PUTER,
     WID CH WAS PHYSICALLY LOCTED 1 N SCHi l L ER PARK, II. I. JNOIS },1 \tO ACCESSED THE'
     EMAILS OF CAROL SPIZZffi.Rl. SAVE A LIFE FOt.lNDATION, INc. ·s (?·J.P.F.) PRESIDEI\'T AND
     FOUND ER: THESE AC: I'S'WERE D ONE WITHOUT THE AUTHORJZAT[ON. KNO,NLEDGE OR
     CONSENT OF THE COM PUTER'S OWNER.

     IN VIOLATION OF CHAPTER 720, SECTION 5/1 6D-3(a)(3) OF THE ILL. tNOIS COMPIT..ED
     STATUTES 2006 AS AMENDED AND

      Con t ra ry to the statute, and ag aim t the peace and digni'Y of rhe ~.arne people : ) f the state of ntinois.


                                                                         CrirrrinalCode: 1 0 6 6 30 0




                                                                                                                                                 43 6
                                                                                                                                    m elon g o
1M l 1 t   roroteliango v. Podlasek, et al.                13-cv-4924                 " ·: .~ ,., ' . , o " ' Attorii~   t3en'ercff Ooo61:18., ' ' ~ ,. ·~"
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 61 of 298 PageID #:3703




            Exhibit 34
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 62 of 298 PageID #:3704
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 63 of 298 PageID #:3705




            Exhibit 35
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 64 of 298 PageID #:3706
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 65 of 298 PageID #:3707




            Exhibit 36
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 66 of 298 PageID #:3708
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 67 of 298 PageID #:3709
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 68 of 298 PageID #:3710
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 69 of 298 PageID #:3711




            Exhibit 37
                Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 70 of 298 PageID #:3712
                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                     1      STATE. OF ILLINO IS
                                                               ss.
                     2      COUNTY OF C 0 0 K

                     3                     IN THE C IRC U IT COURT OF COOK COUNTY, ILLINO IS
                                             COUNTY DEPARTMENT - CRIMINAL D IVISIO N
                     4
                            THE PEOPLE OF THE                       )
                     5      STATE OF ILLINO IS ,                    )
                                                                    )    C rim in a l
                     6                     P la in tiff,            )
                                                                    )
                     7               v s.                           )    No.    08 CR 1 0 5 0 2 - 0 1
                                                                    )
                     8      ANNABEL MELONGO,                        )
                                                                    )
                      9                    D efen d an t.           )

                    10                                      REPORT OF PROCEEDINGS

                    11                     REPORT OF PROCEEDINGS h a d a t t h e h e a r i n g i n t h e

                    12      a b o v e - e n t i t l e d c a u se b e f o r e t h e H o n o r a b l e STEVEN J .
,-   .-"·   '

                    13      GOEBEL, J u d g e o f s a i d c o u r t ,       on t h e 1 1 t h d a y o f

                    14      O c tob e r,    2012.

                    15          APPEARANCES:

                    16                     HON. ANITA M. ALVAREZ,
                                             S t a t e ' s A t t o r n e y o f C ook C o u n t y , B y:
                    17
                                           MR. ROBERT PODLASEK a n d
                    18                     MS. NANCY SARCOS,
                                             A ssi st a n t S t a t e ' s A tto r n e y s,
                    19                       f o r t h e P e o p l e o f t h e S t a t e o f IL.

                    20
                                           D efen d an t a p p e a re d p ro se .
                    21

                    22
                            L. B . STONE, CSR
                    23      O f f i c i a l C ourt R e p orte r
                            2650 C a l i f o r n i a A ve.
                    24      C h i c a g o , I l l i n o i s 60608

                                                                DAILY C OP Y -1

                                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                                CCSAO 003981
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 71 of 298 PageID #:3713
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1
                                                     I ND E X
     2

     3      NAME OF C ASE:           ANNABEL MELONGO

     4      DATE OF HEARING:              O c t o b e r 11, 2 0 1 2

     5      MOTION TO D ISM ISS

      6     P a g e 1 t h r o u g h P a g e 90

     7      D a i l y C opy t r a n s c r i p t

     8          LIS T OF WITNESSES:                 DX    ex      RDX   RCX

      9          DWAYNE MARTIN                      15    65

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

                                                  DAILY C O P Y -2

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 003982
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 72 of 298 PageID #:3714
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1

     2               THE CLERK:            A n n a b e l M e lon g o.

     3               MR. PODLASEK:              G ood m o r n i n g ,      Judge.         Judge,        for

     4      th e re c ord ,       R o b e r t P o d l a se k ,    P - o - d - 1 - a - s- e - k,   on b e h a l f

     5      of th e S ta te .

      6              THE DEFENDANT:               Judge,         for th e record             ( In a u d i b l e )

     7               COURT REPORTER:                I' m s o r r y ,     I c o u ld n 't h ear

     8               THE DEFENDANT:               A n n a b e l M e lon g o, p r o s e .

      9              THE COURT:            A ll r ig h t.         I a sk e d t o b e c a l l e d

    10      b e c a u se o b v i o u s l y a s b o t h o f y ou c a n s e e ,             I' m t i e d up

    11      w ith t h i s c a l l ,      a n d I do h a v e t o g i v e t h e c o u r t

    12      p e r so n n e l a lu n c h r e c e ss.          So I w a n t e d t o ,         r a th e r th a n

    13      h a v e b o t h o f you j u s t s i t h e r e ,            t e l l y ou t h a t w e ' r e

    14      g oin g t o h e a r t h i s m otion a t 1 :0 0 o 'c l o c k .

    15               THE DEFENDANT:               O kay .

    16               THE COURT:              So y o u ' r e e x c u se d u n t i l 1 : 0 0 o ' c l o c k .

    17      And I ' l l     se e e v e ry o n e b a c k i n t h i s c o u r tr o o m a t 1 : 0 0 .

    18               THE DEFENDANT:               O kay .

    19                                           (W h e re u p on , t h e c a s e w as p a s s e d . )

    20                                                * * * * *
    21               THE CLERK:            A n n a b e l M e lon g o.

    22               THE COURT:            A ll r ig h t.         B oth p a r t i e s h av e

    23      i d e n t i f i e d t h e m se l v e s e a r l i e r .     W e 'r e h e r e on t h e

    24      d e f e n s e 's m otion t o d ism iss t h e i n d i c t m e n t .

                                                    DAILY C OP Y -3

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 003983
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 73 of 298 PageID #:3715
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1                                A re b o t h s i d e s r e a d y ?

     2               MR. PODLASEK:             W e l l , t h e r e ' s some p r e l i m i n a r y

     3     m a tte r s.

     4               THE COURT:          Go a h e a d .

     5               MR. PODLASEK:             Judge,        I'd      j u st lik e to p oin t out

     6      t h a t t h e r e ' s some r e f e r e n c e t o a 2 0 0 7 G ra n d J u r y

     7      tra n sc rip t.         T he 2007 c a se was n o l l e ' d a n d su p e r c e d e d

     8      b y t h e 2008 c a s e .         I' m n o t s u r e t h a t t h a t ' s r e l e v a n t .

     9      I' m j u s t p o i n t i n g i t o u t t o t h e C o u r t ,          th ou g h .

    10               THE COURT:          A ll r ig h t.            Was i t    r a i s e d i n t h e 2008

    11      p r o c e e d in g s,   t h e 2007 G ra n d J u r y ?

    12               MR. PODLASEK:             I t ' s referen ced in th e re in

    13      P a ra g ra p h 3 o f t h e m otion t o d i sm i ss.                  T h e r e 's a

    14      p a ra g ra p h t h a t s t a t e s t h a t b oth th e o r i g i n a l

    15      J a n u a r y 2007 i n d i c t m e n t a n d t h e su b se q u e n t 2008

    16      in d ic tm e n t S c h i l l e r P ark P o lic e O f f i c e r W illiam M a rtin

    17      offe re d m a te ria l        ( In a u d i b l e ) .

    18               THE COURT:          A ll r ig h t.            I' m g o i n g t o a l l o w i t .

    19               MR. PODLASEK:             Judge,        I have an o b je c tio n

    20      b e c a u se - -

    21               THE COURT:           I t h o u g h t you w a n t e d i t h e a r d .

    22               MR. PODLASEK:             No, I w a n t t o know t h e G ra n d J u r y ,

    23      th e   '0 8 G r a n d J u r y b e c a u se t h e y h a v e tw o G ra n d J u r y ,

    24      you c a n p r o v e t h a t maybe t h e s t a t e m e n t was f a l s e                --

                                                  DAILY C OPY -4

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 003984
                Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 74 of 298 PageID #:3716
                               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                     1               THE COURT:            A ll r i g h t .       I' m l o o k i n g a t y o u r

                     2     memorandum, y o u r a r g u m e n t , a n d y o u ' r e s a y i n g - - y o u ' r e

                     3      ta lk in g about th e            '0 8 a n d '0 7 G r a n d J u r y ,            I j u st sa id

                     4      I' m g o i n g t o a l l o w you t o do t h a t ,                 so I r u l e d i n y o u r

                     5      favor.

                     6                                 O kay, p r o c e e d .

                     7               MR. PODLASEK:               L a st w eek, M iss M elon g o r e q u e s t e d

                     8      t h a t I p r o v i d e h e r w i t h a USB f l a s h d r i v e t h a t sh e was

                     9      g oin g t o lo a d i t w ith d a ta r e l e v a n t t o t h i s p roc e e d in g .

                    10      O nce we h a d d on e t h a t ,            sh e h a d p i c k e d up t h e USB f l a s h

                    11      d r i v e a n d l o a d e d i t on , sh e l e f t me a p h on e m e ssa g e

                    12      sa y i n g sh e w a s n ' t g o i n g t o g i v e me t h e d a t a .                   I' m j u s t
        -: '!
                    13      r e q u e s t i n g t h a t sh e r e t u r n t h e USB f l a s h d r i v e ,              i t 's

                    14      n o t m in d ,     i t b e l o n g s t o a n o t h e r ASA.               I d o n 't r e a l l y

                    15      c a r e w h a t sh e d o e s w i t h t h e d a t a ,            b u t I n e e d t h e USB

                    16      b a c k, so I' m r e q u e s t i n g i t b a c k f o r t h e r e c o r d .

                    17               THE DEFENDANT:                J u d g e , t h e p h on e c a l l was I' m

                    18      g o i n g t o g i v e you t h e d a t a            ( In a u d i b l e )    a n d I t o l d him

                    19      when y ou c a l l         ( In a u d i b l e ) ,   j u s t a l s o b r i n g t h e p h on e

                    20      ( In a u d i b l e )   a n d rem em ber t h e g m a i l a c c o u n t we t a l k
\,:=c
                    21      a b ou t,    a n d t h e n h e s a i d h e h a d some i n f o r m a t i o n , h e ' s

                    22      g o i n g t o g i v e me a b o u t J o h n B u rg e             (P h on e tic ), a c e r ta in

                    23      J oh n B u r g e , a n d so .          So I - -

                    24               THE COURT:            J oh n B u rg e ?

                                                                    DAILY C OPY -5

                                        MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                                   CCSAO 003985
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 75 of 298 PageID #:3717
                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



          1              MR. PODLASEK:             B u r n s, B u r n s.

          2              THE DEFENDANT:             J o h n B u r n s.

           3             THE COURT:           B u r n s, o ka y .

           4             THE DEFENDANT:               So I a ske d h im b r i n g t h a t

           5     in form a tion ,      t o o , a n d I' m g o i n g t o b r i n g t h e USB a n d

           6     a l l t h e c o p i e s o f t h e su b p o e n a , a n d t h e y a r e g o i n g t o

          7      p u t i t on r e c o r d ,    a n d I g a v e t h e su b p o e n a a n d g a v e me

           8     t h e i n f o r m a t i o n on t h e e m a i l a c c o u n t .     So I n e v e r s a i d

           9     I' m g o i n g t o ke e p t h e USB.            Why am I - -

         10              THE COURT:           A ll r i g h t .      Do y ou h a v e t h e USB f o r

         11      h im , t h e n ?

         12              THE DEFENDANT:             Y es,    I have i t .
-)
         13              THE COURT:           P l e a se g i v e i t t o h im .

         14              THE DEFENDANT:             And on t h e r e c o r d ,        I gave - -

         15              THE COURT:           A ll r i g h t .      F or t h e r e c o r d ,   i t ' s been

         16      t e n d e r e d t o M r. P o d l a se k.

         17              THE DEFENDANT:             And c a n h e g i v e me t h e e m a i l

         18      t h e i n f o r m a t i o n on t h e e m a i l , t h e g m a i l a c c o u n t ?    Y ou

         19      a ske d h im - - you rem em ber when I a ske d you t o p h o t o c o p y

         20      t h e su b p o e n a a n d t h e n h e sa y h e ' s g o i n g t o g i v e me t h a t

         21      in form a tion ?

         22              THE COURT:           Do you h a v e t h a t ?

         23              MR. PODLASEK:             No.

         24              THE COURT:           Why n o t ?

                                                     DAILY C OPY -6

                          MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                     CCSAO 003986
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 76 of 298 PageID #:3718
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1              MR. PODLASEK:            B e c a u se I f o r g o t i t .         I l e f t i t in

     2      my o f f i c e .

     3              THE DEFENDANT:             B u t i t ' s p a r t o f y o u r m o t i o n , so I

     4      cannot - -

     5              MR. PODLASEK:            W hich g - - J u d g e , t h e n I' m a s

     6      c o n f u se d a s t o w h ic h g m a i l a c c o u n t w e ' r e t a l k i n g a b o u t .

     7      I f w e ' r e t a l k i n g a b o u t t h e g m a i l a c c o u n t t h a t sa y s t e x t

     8      s u p p o r t t h a t g m a i l d o t com

     9              THE DEFENDANT:             Y e s.

    10              MR. PODLASEK:            T he i n f o r m a t i o n I h a d f o r h e r

    11      r e l a t e d t o t h e com pany w h e r e sh e c a n g e t i n t o u c h w i t h

    12      p e op le .

    13              THE DEFENDANT:             No, t h e J u d g e a sk e d - -

    14              THE COURT:          What w e r e you l o o k i n g f o r a g a i n ?

    15              THE DEFENDANT:             Y e s, t h e J u d g e a sk e d me - -

    16      Remember I a sk e d you I w a n t e d t o know who c r e a t e d t h e

    17      e m a i l a n d a l l o f t h o s e ki n d s o f i n f o r m a t i o n .

    18              THE COURT:            R ig h t,     I re m e m b e r t h a t .

    19              THE DEFENDANT:             Y ou a ske d h im t o b r i n g t h a t i n

    20      b e c a u se h e s a i d h e h a d t h a t i n f o r m a t i o n ,       and th e y d o n 't

    21      n e e d t o go t o C a n a d a , d o n ' t n e e d t o u se s t a t e money t o

    22      g e t t h a t in form a tion .        He h a s t h a t i n f o r m a t i o n .      So

    23      t o d a y we h a v e t h e m o t i o n t o d i s m i s s ,      and he h as t h a t

    24      e m a il a s an e x h i b i t t o h i s m otion .             How am I g o i n g t o

                                                DAILY C OPY -7

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 003987
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 77 of 298 PageID #:3719
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1      arg u e· t h i s m otion w ith o u t t h a t in f o r m a tio n ?

     2               THE COURT:           W ell, i t ' s      r e a l l y w h a t was p r e s e n t e d

     3      t o t h e G ra n d J u r y .       T h a t 's w hat w e 'r e t a l k i n g a b ou t

      4     here.

     5               THE DEFENDANT:              I t was n e v e r p r e s e n t e d , J u d g e .

      6              MR. PODLASEK:             ( In a u d i b l e ) .

     7               THE DEFENDANT:             O kay.

     8               THE COURT:           A ll r i g h t .      S o we a r e g o i n g t o go

      9     a h e a d a n d p r o c e e d w i t h t h e m o t i o n , b u t I do r e c a l l t h a t

    10      I d i d a sk M r.        P o d l a se k t o g e t t h a t i n f o r m a t i o n , a n d you

    11      s t i l l need to g e t t h a t .

    12               MR. PODLASEK:             I u n d e r st a n d ,   a n d j u s t so t h e C o u r t

    13      u n d e r st a n d s,   t h i s i n f o r m a t i o n t h a t we h a v e a s t o w h e re

    14      i t came f r om ,        th e te le p h on e c a l l s ,     th e y w ere a l l ta ke n

    15      o f f o f t h e i n t e r n e t from o u r r e s e a r c h a s t o t h i s

    16      com pany t h a t M iss S p i z z i r r i h a d h i r e d .           A ll r ig h t.

    17               THE DEFENDANT:             No - -

    18               MR. PODLASEK:             So t h a t ' s w h e r e we g o t t h e

    19      in form a tion .         J oh n B u r n s - -

    20               THE COURT:           H old on , l e t h im f i n i s h .

    21               MR. PODLASEK:              T h e r e a r e e m a i l s f r om J oh n B u r n s,

    22      t h o s e w e r e t e n d e r e d t o e v e r y on e o f t h e a t t o r n e y s .        I

    23      h a v e e m a i l s from J o h n B u r n s t o M iss S p i z z i r r i ,         and I

    24      c a n t e n d e r t h o s e a g a i n i f M iss M e l o n g o 's l o s t th e m .

                                                  DAILY C OPY -8

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 003988
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 78 of 298 PageID #:3720
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1               THE DEFENDANT:               No.       J u d g e - - I m ean M r. P o d l a se k

     2      w a n t s me t o a c t u a l l y p u t        ( In a u d i b l e ) .   T he i s s u e i s h e

     3      has an e x h i b i t a tta c h e d t o h i s m otion .

      4              MR. PODLASEK:              R ig h t.

     5               THE DEFENDANT:               And t h e n t h e i s s u e was g i v e me t h e

      6     in fo rm a tio n about t h a t e x h ib it,                 who c r e a t e d t h a t

     7      e x h ib it,     w h a t was t h e       ( In a u d i b l e )   i n r e l a t i o n t o S ave a

      8     Life ,     t h a t was i n f o r m a t i o n I w a n t .

      9              MR. PODLASEK:              Judge,        I' m g o i n g t o show you a c op y

    10      of - - t h i s i s a tta c h e d to - -                 a s you c a n s e e , t h e r e a r e

    11      h e a d e r s,   t h e r e a r e i n d i v i d u a l s who s i g n e d t h a t .        A g ain ,

    12      I' m n o t s u r e who s h e ' s s p e c i f i c a l l y a s k i n g me t o l o o k

    13      for.       C h r i s t i a n S a ss ( P h o n e t i c )     is in th e re ,     I b e lie v e ,

    14      M iss S p i z z i r r i m i g h t b e t h e r e .           So i f sh e c a n i d e n t i f y

    15      w h ic h p a r t o f t h a t e m a i l s h e ' s l o o k i n g f o r ,         who c r e a t e d

    16      it,    m aybe we c a n g e t t o t h e b o t t o m o f t h i s .

    17               THE COURT:            I t l o o ks l i k e t h e r e ' s a c o u p l e o f

    18      e m a ils h e re .

    19               THE DEFENDANT:               No, t h e on e on t o p .

    20               THE COURT:            Which on e ?

    21               THE DEFENDANT:               J u d g e , h e u se d t h i s e m a i l a s p a r t

    22      of h is e x h ib it,         h e 's a tta c h e d th e e x h ib it to h is

    23      r e sp o n se t o my m o t i o n t o d i s m i s s ,            a n d t h e n rem em ber i f

    24      you ( In a u d i b l e )     tod a y ,    I w ou ld n o t e v e n t a l k a b o u t

                                                     DAILY C OPY -9

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 003989
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 79 of 298 PageID #:3721
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1      th is.       Y ou e i t h e r h a v e t h e p e r s o n who f o r w a r d t h i s

     2      e m a i l , a n d t h i s m o t i o n w ou ld h a v e b e e n r e a d y t o g o, b u t

     3      t h e n M r. P o d l a se k s a i d no we s h o u l d n ' t w a st e s t a t e

     4     m oney, h e c a n g i v e you t h a t i n f o r m a t i o n .             T hen y ou sa y ,

     5      you sa y ,       J u d g e , o h , you a c t u a l l y d o n ' t i f h e h a d t h a t

     6      in form a tion ,           l e t ' s n o t w a st e s t a t e m oney.     So h e h a s n ' t

     7      g i v e n me t h a t i n f o r m a t i o n , h e a t t a c h e d t h e e m a i l t o h i s

     8     m otion .         So how am I g o i n g t o a r g u e t h i s m o t i o n i f h e

     9      d o e s n ' t g i v e me who c r e a t e d t h a t e m a i l a n d e v e r y t h i n g

    10      about t h a t d e f a u lts.            I' m n o t t a l k i n g a b o u t t h e r e p l y ,

    11      e v e r y s i n g l e p e r so n who p u t t h o s e l i n e s h e r e on t o p .

    12               MR. PODLASEK:               T h is ( In d i c a t i n g ) .

    13               THE DEFENDANT:                A l l t h o s e l i n e s from h e r e t o h e r e

    14      ( In d i c a t i n g ) .      I w a n t t o know who i s t h i s t e x t s u p p o r t ,

    15      who i s t h a t p e r so n .

    16               MR. PODLASEK:               T h i s i s from a c c om p a n y c a l l e d H SP .

    17      We t a l k e d t o J oh n B u r n s a t H SP .

    18               THE DEFENDANT:                O kay, c a n you go on t h e r e c o r d

    19      sa y i n g t h i s i s f r om J oh n B u r n s?

    20               MR. PODLASEK:               No, I' m t e l l i n g y ou t h a t we t a l k e d

    21      t o J o h n B u r n s f r om H SP .          T h ey h a v e a t e x t su p p o r t

    22      d e p a rtm e n t.         T he t e x t su p p o r t d e p a r t m e n t may o r may n o t

    23      b e i n C a n a d a a t t i m e s , t h e y o u t so u r c e t h e t e x t s u p p o r t

    24      for te le p h on e c a l l s .

                                                   DAILY C OP Y -10

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 003990
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 80 of 298 PageID #:3722
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1                THE COURT:         L e t me s e e t h e e m a i l .

     2                THE DEFENDANT:            Judge, p le a se - -

     3                THE COURT:         H old o n , l e t me r e a d i t .

     4                                         (W h ereu p on , a p a u se was h a d . )

     5                THE COURT:         A ll r i g h t .    M r. P o d l a se k , do you know

     6      who e x a c t l y made t h i s e m a i l t h a t s a y s t h i s i s t h e

     7      a c t u a l r e c o r d sh ow in g h e r se n d i n g e m a i l f r om C a r o l ' s

     8      e m a i l a d d r e s s t o h e r own Y ahoo b a se d e m a i l a d d r e s s ,

     9      n o t e t h e IP i n t h e l o g , who s e n t t h a t e m a i l ?

    10                MR. PODLASEK:           C an I se e t h a t ?

    11                                         (W h ereu p on , a p a u se was h a d . )

    12                MR. PODLASEK:           I' m a ssu m i n g t e x t s u p p o r t s e n t t h a t

    13      e m a il.

    14                THE COURT:         Who f r om t e x t s u p p o r t ?

    15                THE DEFENDANT:           Who from t e x t s u p p o r t ?

    16                THE COURT:         H old o n .

    17                MR. PODLASEK:           I t ' s c a l l e d H SP,    I d o n ' t know.

    18                THE COURT:         A ll r i g h t .    Y ou n e e d t o do t h a t .         Y ou

    19      t o l d me y ou w e r e g o i n g t o do t h a t ,         so I n e e d t o you d o

    20      th a t.

    21                MR. PODLASEK:           I w ill,      b u t l e t me make my r e c o r d .

    22                THE COURT:         Go a h e a d .

    23                MR. PODLASEK:           L a s t t i m e we w e r e i n c o u r t

    24      r e g a r d i n g t h i s e m a i l , we p r o v i d e d h e r w i t h e v e r y t h i n g

                                                DAILY C O P Y -11

                        MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                   CCSAO 003991
      Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 81 of 298 PageID #:3723
                     CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



            1     we u se d t o make c o n t a c t w i t h J oh n B u r n s, i n c l u d i n g

           2      t e l e p h o n e n u m b e r s, l o c a t i o n s .       J u s t so t h e C o u r t ' s

            3     a w a r e , we a r e n o t h i d i n g a n y t h i n g from M iss M elongo,

            4     a n d I w a n t made p l a y e d c l e a r f o r t h e r e c o r d .

            5              THE COURT:            No on e s a i d you w e r e h i d i n g a n y t h i n g .

            6     You s a i d you w ou ld g e t t h a t .                I' m a s k i n g you i f you g o t

            7     it.      Y ou d i d n ' t y e t ,     so you n e e d t o do t h a t .               I need a

            8     name, n o t j u s t t e x t su p p o r t from t h a t com pany, who.

            9              MR. PODLASEK:              O kay.

          10               THE COURT:            B e c a u se i t i n d i c a t e s who p o s s i b l y d i d

          11      it.      I mean i f t h a t ' s n o t p r o v i d e d , t h a t i n f o r m a t i o n i s

          12      n o t c om in g i n t o t r i a l ,         i t ' s t h a t si m p l e .

          13               MR. PODLASEK:              O kay.

          14               THE COURT:            S he h a s a r i g h t t o d i s c o v e r y ,         sh e h a s

          15      a r i g h t t o a name, n o t t e x t s u p p o r t , C o u r t ' s n o t g o i n g

          16      t o a c c e p t i f we e v e n g e t t h a t f a r ,             t e x t su p p o r t ,   I need

          17      a nam e.

          18              MR. PODLASEK:               U n d e r st o o d ,    Judge.        I' m j u s t t r y i n g

          19      t o e x p l a i n t h e s i t u a t i o n a s t o how t h e c om p a n ie s w ork.

          20               THE COURT:            A re you r e a d y t o p r o c e e d , t h e n , o r

          21      n ot?

          22               THE DEFENDANT:               Y es.      F or t h e sa ke o f t h e m o t i o n ,

          23      sin c e I d o n 't have in f o r m a tio n ,                c a n you j u s t a sk t h e

~::
          24      S t a t e n o t t o even m en tion t h i s e m a il?

                                                        DAILY C OP Y -12

                            MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                       CCSAO 003992
          Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 82 of 298 PageID #:3724
                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



               1               THE COURT:            W ell, i t ' s    i n f r o n t o f a Judge

               2      o b v i o u sl y ,     I can ta ke i t i n t o a c c ou n t, o r n ot ta ke i t

               3      i n t o a c c ou n t.       I t d e p e n d s on how e v e r y t h i n g comes o u t

                4     here,       a n d I ' l l make my r u l i n g ,       b u t I want t o p r o c e e d

               5      w ith t h e m otion a s lon g a s b o th si d e s a r e re a d y .

                6              MR. PODLASEK:             W e 'r e r e a d y , J u d g e .

               7               THE COURT:            I f I need to d isr e g a r d i t ,           I'l l

                8     d isr e g a r d i t .

                9              THE DEFENDANT:              C an I h a v e a t a b l e , p l e a s e ?

              10               THE COURT:            Y ou c a n h a v e a s e a t a t c o u n s e l ' s t a b l e

              11      i f you w i sh .

              12                                  M r. P o d l a se k, you c a n h a v e a s e a t a t
'   :.·
              13      c o u n se l's t a b l e .

              14               MR. PODLASEK:             R ig h t.     I j u s t w a n t t o make a

              15      r e c o r d t h a t D e t e c t i v e M a r t i n i s i n c o u r t p u r su a n t t o

              16      ( In a u d i b l e )    b y M iss M elon g o.

              17               THE COURT:            O kay, t h e d e t e c t i v e ' s i n c o u r t .

              18               THE DEFENDANT:              O kay, J u d g e ,    I' m r e a d y f o r t h e

              19      S ta te .

              20               THE COURT:           A ll r i g h t .    Y ou may p r o c e e d t h e n .

              21               THE DEFENDANT:                B e f o r e we s t a r t ,     Ju d g e, sin c e

              22      t h i s i s my m o t i o n ,      I a c t u a l l y w a n t t o o r g a n i z e how i t ' s

              23      g oin g t o be done.              I w ant th e f i r s t p a r t t o be l i k e t h e

              24      d e t e c t i v e i s g o i n g t o b e c r o ss- e x a m i n e d , t h e n t h e S t a t e

                                                           DAILY C OP Y -13

                                  MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                             CCSAO 003993
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 83 of 298 PageID #:3725
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1      i s g o l n g t o e x a m in e h im , a n d t h e n I am g o i n g t o r e b u t ,

     2      a n d t h e n t h e se c o n d p a r t i s g o i n g t o b e a b o u t a r g u i n g

     3      my m o t i o n b a se d on t h e d e t e c t i v e a n sw e r .

      4             THE COURT:           A ll r i g h t .    So y ou w a n t t o c a l l t h e

     5      d e te c tiv e ?

      6             THE DEFENDANT:             Y e s, t h e d e t e c t i v e f o r t h e f i r s t

     7      p a r t o f t h e arg u m en t.        T he d e t e c t i v e i s g o i n g t o b e on

      8     th e sta n d ,     a n d t h e n I' m g o i n g t o e x a m in e h im , t h e n t h e

      9     S ta te ,    a n d t h e se c o n d p a r t

    10              THE COURT:           T h e r e ' s a c o u p l e t h i n g s y ou s a i d t h a t

    11      I' m g o i n g t o h a v e t o c o r r e c t y ou o n , a n d t h a t i s you

    12      d o n ' t g e t t o c r o ss- e x a m i n e h im , b u t i f y o u ' r e c a l l i n g

    13      h im , h e ' s y o u r w i t n e s s , a n d y ou h a v e t o a sk him

    14      n o n - le a d in g q u e stio n s,    oka y ?

    15              THE DEFENDANT:             O kay.

    16              THE COURT:           I' m g o i n g t o a l l o w y ou t o c a l l h im .

    17      T he S t a t e w i l l t h e n c r o ss- e x a m i n e h im .

    18              THE DEFENDANT:             O kay.

    19              THE COURT:           And i f you w i sh t o g i v e a n o p e n i n g

    20      r e m a r k b e f o r e you b e g i n ,   you may, a n d t h e n I ' l l a l l o w

    21      t h e S t a t e t o do t h a t a s w e l l .

    22              THE DEFENDANT:             And t h a t ' s why I was i n q u e s t i o n ,

    23      t h a t t h e se c o n d p a r t o f i t i s now g o i n g t o b e a r g u i n g

    24     my a c t u a l m o t i o n b a se d on t h i s .        I d o n ' t u n d e r st a n d i f

                                                DAILY C OP Y -14

                        MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                   CCSAO 003994
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 84 of 298 PageID #:3726
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1      you u n d e r s t a n d .

     2              THE COURT:             I u n d e r st a n d , b u t w e ' r e g o i n g t o do i t

     3      my way a c c o r d i n g t o t h e C o u r t ' s p r o c e d u r e s ,       and n o t

      4     y o u r way.

      5             THE DEFENDANT:                 T h a t's f in e .

      6                                 So I' m now c a l l i n g D e t e c t i v e W i l l i a m

     7      M a rtin .

      8             THE COURT:             A ll r ig h t.        D e te c tiv e M a rtin , p le a se

      9     ta ke th e sta n d .           P l e a se s t a n d r i g h t u p i n t o t h e w i t n e ss

    10      b ox , r e m a i n s t a n d i n g , a n d r a i s e y o u r r i g h t h a n d t o b e

    11      sw or n .

    12                                             ( W i t n e ss d u l y sw o r n . )

    13              THE COURT:             A ll r ig h t.        D e te c tiv e 's read y .     Y ou

    14      may p r o c e e d .

    15                                         WILLIAM MARTIN,

    16      a w i t n e ss h e r e i n ,    c a l l e d on b e h a l f o f t h e p e t i t i o n e r ,

    17      h a v i n g b e e n f i r s t d u l y sw or n , was e x a m in e d a n d

    18      t e s t i f i e d a s f o l l o w s:

    19                                      DIRECT EXAMINATION

    20                                                      BY

    21                                         THE P ETITIONER:

    22              Q        So w i l l you s t a t e y o u r name a n d s p e l l y o u r

    23      l a s t name f o r t h e r e c o r d , p l e a s e ?

    24              A        W illiam M a rtin , M - a - r - t - i - n .

                                                    DAILY C OP Y -15

                        MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                   CCSAO 003995
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 85 of 298 PageID #:3727
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1               Q         And w h e re a r e you e m p loy e d ?

     2               A         T he S c h i l l e r P a r k P o l i c e D e p a r t m e n t .

     3               Q         What i s y o u r s t a r n u m b e r?

     4               A         29.

     5               Q         In w h a t u n i t a r e you e m p loy e d ?

     6               A         T he d e t e c t i v e d i v i s i o n .

     7               Q         What i s d e t e c t i v e d i v i s i o n ?

     8               A         I' m a p a t r o l m a n t h a t ' s a s s i g n e d t o t h a t

     9      d i v i si o n t o i n v e s t i g a t e c a se s.

    10               Q         So you a r e no l o n g e r a c y b e r c r i m e d e t e c t i v e ?

    11               A         I do i n v e s t i g a t e c y b e r c r i m e s, b u t I a l s o

    12      i n v e s t i g a t e o t h e r c r i m e s.

    13               Q         So you a r e now i n p a t r o l d i v i s i o n .               Y ou u se d

    14      t o be a c y b e r crim e d e t e c t i v e ,           rig h t?

    15               A         No, m a 'a m .       I am a p a t r o l m a n t h a t i s a s s i g n e d

    16      to th e d e te c tiv e d iv isio n .

    17               Q         How many e x p e r i e n c e do y ou h a v e a s a c r i m e

    18      d e te c tiv e ,    c y b e r crim e d e t e c t i v e ?

    19               A         I'v e been a d e t e c t i v e f o r si x and a h a l f

    20      y e a r s.

    21               Q         C an you s t a t e w h a t a c y b e r c r i m e b e c a u se t h i s

    22      i s a c y b e r crim e - -

    23               A         I' m s o r r y .

    24               Q         I' m s o r r y .     I d i d n ' t u n d e r st a n d .

                                                  DAILY C O P Y -16

                         MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                    CCSAO 003996
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 86 of 298 PageID #:3728
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1                        L e t ' s j u s t f o c u s on b e i n g a c y b e r c r i m e ,     y ou

     2      know, d o n ' t - - I w a n t t o know e x a c t l y y o u r e x p e r i e n c e

     3      b e in g a d e t e c t i v e - - a c y b e r c rim e d e t e c t i v e .

      4             A         I'v e been a d e te c tiv e f o r six and a h a l f to

     5      se v e n y e a r s .

      6              Q       A nd how much o f i t h a v e y ou b e e n i n c y b e r

     7      c r i m e s?

      8              A        C yber c rim e s a r e th in g s t h a t I i n v e st i g a t e

      9     a lon g w ith o th e r i n v e st i g a t i o n s.

    10               Q        S ix and a h a l f y e a r?

    11              A         Y e s.

    12               Q        When y ou i n v e s t i g a t e c y b e r c r i m e ,     t h i s c a se

    13      is over a year                 over six y ear,           i t m e a n s y ou a c t u a l l y

    14      h a d - - y ou d i d n ' t e v e n h a v e a y e a r i n t h i s c a s e when

    15      y ou i n v e s t i g a t e d i t ?

    16               MR.     PODLASEK:           O b je c tion ,   Judge.      I f s h e 's g oin g

    17      t o m ake a s t a t e m e n t ,       fin e .    I f s h e ' s g o in g t o a sk a

    18      q u e stio n ,    l e t h e r a sk a q u e st i o n .

    19               THE COURT:           W ell,     I th in k i t ' s    kin d o f a q u e st i o n .

    20                                 Do y ou u n d e r s t a n d t h e q u e s t i o n ?

    21              THE WITNESS:             C o u l d y ou h a v e h e r r e p e a t i t

    22              THE COURT:            Y eah.

    23                                 M i ss M e lon g o,     i t w as a l i t t l e    b it

    24      d u p lic a tu s.      So j u s t r e p h r a se i t .


                                                  DAILY C O P Y -17

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 003997
           Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 87 of 298 PageID #:3729
                          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                 1              THE DEFENDANT                  Q   O kay, y ou sa y y ou h a v e s i x a n d a

                2      h a lf year as a d e te c tiv e ?

                 3              A         T h a t's c o r r e c t .

                 4              Q         So I was w o n d e r i n g , t h i s c a s e ,         y ou s t a r t e d

                 5     t h i s i n v e st i g a t i o n i n A p r il o f 2006?

                 6              A         I b e l i e v e i t was M ay, b u t ,           y e s, May o f ' 0 6 .

                 7              Q         And you a r e i n O c t o b e r o f 2 0 1 1 , a n d t h a t ' s

                 8     why I was w o n d e r i n g , so when y ou d i d t h i s

                 9     in v e stig a tio n ,        you d i d n ' t e v e n h a v e a y e a r e x p e r i e n c e

               10      a s a c y b e r crim e d e t e c t i v e ?

               11               A         T h a t's c o r r e c t .

               12               Q         So you h a d - - So you d i d n ' t h a v e a y e a r
tc ~   .
               13      e x p e r i e n c e when you i n v e s t i g a t e d t h i s c a se ?

               14               A         No,      I 'v e on ly been a ssig n e d t o t h e d e t e c t i v e

               15      d iv isio n fo r a sh o r t tim e .

               16               Q         O kay, t h a n k y ou .           T h a t ' s w h a t I' m

               17      ( In a u d i b l e ) .      O kay, h a v e you e v e r b e e n su sp e n d e d i n

               18      your c a r e e r a s a d e t e c t i v e ?

               19               A         S u sp e n d e d ?

               20               Q         Y e s.

               21               MR. PODLASEK:                  O b je c tion , Judge.

               22               THE COURT:             S u st a i n e d .

               23               THE WITNESS:              Y e s.

               24               THE COURT:             I su sta in e d th e o b j e c tio n .

                                                                DAILY C OP Y -18

                                 MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                            CCSAO 003998
      Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 88 of 298 PageID #:3730
                     CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



           1               THE WITNESS:             O h, s o r r y .

           2               THE DEFENDANT             Q     O kay, y ou s a y , d e t e c t i v e ,        how

           3      im p orta n t i s p o lic e r e p o r ts fo r in v e stig a tio n ?                 I m ean

            4     is i t       so m e t h i n g t h a t you h a v e t o r e l y on a h u n d r e d

           5      p e rc e n t?      J u s t t e l l me how i m p o r t a n t a p o l i c e r e p o r t i s

            6     to an i n v e st i g a t i o n .

           7               A         I' m n o t f o l l o w i n g y o u r q u e s t i o n .

            8              Q         I s a i d when you a r e a d e t e c t i v e ,            rig h t,    you

            9     file     some p o l i c e r e p o r t ,      a n d t h e n I sa y c a n i t b e

          10      r e l i e d on a 1 0 0 p e r c e n t .        L e t ' s sa y i f     I go t o y ou r

          11      p o l i c e r e p o r t and th e n I re a d i t ,           c a n I r e l y on i t

          12      100 p e r c e n t t h a t ' s e x a c t l y w h a t h a p p e n e d ?
i_:

                           A         I s t i l l c a n 't q u i t e follow th e q u e stio n .
~

          13

          14               Q         O kay,    I sa y ,    you a r e a d e t e c t i v e ,      rig h t?

          15               A         C orre c t.

          16               Q         A t t h e e n d o f t h e d a y y ou f i l e         some            you

          17      make some p o l i c e r e p o r t ,          rig h t?     How r e l i a b l e i s t h a t

          18      p olic e re p ort?            L e t ' s sa y c a n y ou t e l l me i f you r e a d

          19      th a t p olic e re p ort,           i t 's   e x a c t l y how i t h a p p e n e d ?      How

          20      r e l i a b l e i s t h e p o l i c e r e p o r t y ou a c t u a l l y g a v e me?             Is

          21      it   100 p e r c e n t ,     c a n I 100 p e r c e n t r e l y on i t ,          o r maybe

          22      I f o r g o t so m e t h i n g , o r I d i d n ' t p u t t h i s ,          or I d id n 't

          23      put th a t?

          24               A         A r e you r e f e r r i n g t o a n i n i t i a l r e p o r t t a k e n

                                                       DAILY C O P Y -19

                           MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                      CCSAO 003999
          Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 89 of 298 PageID #:3731
                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



               1      b y an· o f f i c e r ,    o r a r e you r e f e r r i n g t o a n

               2      in v e stig a tiv e - -

               3              Q          An i n v e s t i g a t i v e r e p o r t ?

               4              A          An i n v e s t i g a t i v e r e p o r t i s a summary o f t h e

               5      i n v e s t i g a t i o n a n d b a se d u p on t h e a c t i o n s p e r f o r m e d b y a

                6     d e te c tiv e .

               7              Q          So e v e r y t h i n g - - l e t ' s sa y e v e r y m e n t i o n t h a t

               8      happened in t h a t in v e stig a tio n has to r e f l e c t in th e

               9      p olic e re p o rt,         in th a t in v e stig a tiv e re p o rt,         rig h t?

              10              A          I t sh o u l d b e , y e s.

              11              Q          O kay, t h a n k y ou .

              12                                  As a c y b e r c r i m e d e t e c t i v e ,   your jo b
:.'
  '
              13      e n t a i l s d e a l i n g w ith t e c h n i c a l i t e m s, an d t h o se te rm s

              14      a re l i k e se r v e r ,      IP a d d r e s s ,   DSL l i n e ,   t h e modem,

              15      se r v e r lo g s,      rem ote a c c e ssi n g .         So f o r t h e sa ke o f t h i s

              16      charge,      I' m g o i n g t o a sk you t o e x p l a i n t o t h i s C o u r t ,

              17      I' m g o i n g t o go b y on e b y on e o v e r t h o s e t e r m s, a n d

              18      t h e n y ou a r e j u s t g o i n g t o - - b e c a u se t h i s c a se i s

              19      a b o u t t h o s e t e r m s,     so we a r e g o i n g t o g o on e b y on e

              20      ov e r th o se te rm s and t r y t o p u t i t i n a la n g u a g e t h a t

              21      t h i s C o u r t u n d e r s t a n d s w h a t t h o s e t e r m s m e a n s.   So I' m

              22      g oin g t o s t a r t w ith - -

              23              THE COURT:             A ll r ig h t.       M iss M e lon g o, w e ' r e n o t
      -       24      g o i n g t o go o v e r c o m p u t e r t e r m i n o l o g y , t h a t ' s n o t p a r t

                                                            DAILY C O P Y -20

                               MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                          CCSAO 004000
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 90 of 298 PageID #:3732
                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



          1      o f y ou r m otion ,        so - -

          2              THE DEFENDANT:                 Ju d g e , t h i s c a se i s e v e n t u a l l y

          3      a b o u t - - b e c a u se when we a r e g o i n g t o g e t i n t o w h a t h e

           4     s a i d t o t h e G ra n d J u r y , h e t a l k a b o u t t h o s e t e r m s.            So

          5      I' m n o t g o i n g t o t a l k a b o u t t h o s e t e r m s i f we h a v e n ' t

           6     e x p l a i n e d t h o s e t e r m s, t h i n g s l i k e IP a d d r e s s , modem,

          7      a n d t h e n r e m o t e a c c e s s i n g , we h a v e t o e x p l a i n so t h a t

           8     when we - -

           9             THE COURT:            I f I have a q u e stio n ,            I'l l    a sk h im

         10      w hat i t     is,    b u t I u n d e r s t a n d a l l t h o s e t e r m s,      so move

         11      on .

         12              THE DEFENDANT:                 O kay.

         13              THE DEFENDANT              Q      So a s a c y b e r i n v e s t i g a t i o n ,   on

         14      a s c a l e o f on e t o t e n ,          how i m p o r t a n t i s a n IP a d d r e s s ?

         15              A         I th in k i t ' s       d e p e n d e n t u p on t h e t y p e o f

         16      i n v e s t i g a t i o n w e ' r e w o r ki n g o n .

         17              Q        L i ke t h i s ki n d o f i n v e s t i g a t i o n ,       like

         18      in tru sio n ,      h a c ki n g a n d s t u f f ,   how i m p o r t a n t i s a n IP ,

         19      how m a t e r i a l i s i t ?

         20              A         I t ' s on e o f t h e m a in f a c t o r s .
(-



         21              Q         I s a i d on a s c a l e o f on e t o t e n .               L e t ' s sa y

         22      you a r e i n v e s t i g a t i n g

         23              MR. PODLASEK:              O b je c tion ,       Judge.

         24              THE DEFENDANT              Q      Y ou A re i n v e s t i g a t i n g a n

                                                        DAILY C O P Y -21

                          MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                     CCSAO 004001
       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 91 of 298 PageID #:3733
                      CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



            1      in tru sio n ,     on t h e s c a l e o f on e t o t e n ,            how i m p o r t a n t i s

            2      i t t o know t h e o r i g i n o f t h e IP a d d r e s s t o know who

            3      a c t u a l l y h a d t h a t IP a d d r e s s a t a c e r t a i n t i m e o r t h e

             4     t i m e y ou s p e n t i n t h e      ( In a u d i b l e )    o r t h e tim e he e x i t ,

            5      how i m p o r t a n t i s h a v i n g t h a t i n f o r m a t i o n on a s c a l e o f

             6     on e t o t e n ?

            7              THE COURT:           A ll r i g h t .      O b je c tio n su sta in e d .         Y ou

            8      c a n a sk h im how i m p o r t a n t i t i s ,              b u t we a r e n o t g o i n g

             9     t o g e t on t o s c a l e s i n t h e m e a n t i m e .

           10              THE DEFENDANT             Q    How i m p o r t a n t i s i t ?

           11              A        I t ' s on e o f t h e m a in f a c t o r s .

           12              Q        So t h a t ' s on e t o on e m a tc h b e t w e e n a n IP
> '\

           13      a d d r e ss and a c om p u te r, r i g h t ?

           14              A        I' m n o t q u i t e u n d e r s t a n d i n g t h e q u e s t i o n .

           15              Q        An e x a c t t i m e ,    c a n tw o c o m p u t e r s h a v e t h e

           16      same IP a d d r e s s ?        L e t ' s sa y e x a c t l y a t 2 : 0 3 , a n d t h o s e

           17      tw o c o m p u t e r a c c e s s t h e i n t e r n e t ,      can th e y have th e

           18      same IP a d d r e s s ?

           19              A        No.

           20              Q        So t h e r e i s a on e t o on e m a t c h .               E very

           21      c o m p u t e r a c c e s s i n g t h e i n t e r n e t h a s a u n i q u e IP

           22      a d d r e ss,   rig h t?

           23              A        Y e s.

           24              Q        And c a n som eone a c c e s s a c o m p u t e r r e m o t e l y

                                                       DAILY C OP Y -22

                            MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                       CCSAO 004002
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 92 of 298 PageID #:3734
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1      when t h a t p e r s o n d o e s n ' t h a v e a n i n t e r n e t ?

     2               A         No.

     3               Q         And c a n t h e r e v e r s e a l s o h a p p e n .         C an I

     4      a c c e s s som eb od y c o m p u t e r when t h a t p e r s o n d o e s n ' t h a v e

     5      in te rn e t?

     6               A         A t w h ic h e n d ?

     7               Q         I s a i d - - you t o l d me I c a n n o t a c c e s s t h e

     8      in te rn e t i f        I d o n ' t h a v e a DSL, a n d t h e n I t o l d              I

     9      g a v e y ou a n o t h e r s c e n a r i o , c a n I a c c e s s som eb od y

    10      c o m p u t e r r e m o t e l y i f t h a t p e r s o n i s d i s c o n n e c t e d f r om

    11      th e in te r n e t?

    12               MR. PODLASEK:               Judge,      I' m g o i n g t o o b j e c t t o t h i s .

    13      R i g h t now w e ' r e d o i n g n o t h i n g b u t h y p o t h e t i c a l s , w e ' r e

    14      n o t g e t t i n g i n t o any o f t h e f a c t s o f t h e m otion

    15      w h a t so e v e r .

    16               THE COURT:             I' m g o i n g t o a l l o w i t ,    i t 's    lim ite d a t

    17      th is p oin t.

    18                                   Go a h e a d , y ou c a n a n sw e r t h a t q u e s t i o n .

    19               THE WITNESS:              I f I u n d e r st a n d y ou r q u e st i o n

    20      c o rre c tly ,        t h e p e r so n t h a t ' s b e i n g i n t r u d e d u p on h a s no

    21      i n t e r n e t a c c e ss?

    22               Q         Y e s.

    23               A         Y o u 'r e c o r r e c t ,   t h e y - - y ou c a n n o t a c c e s s a

    24      c o m p u t e r u n l e s s on l i n e o r i f you a r e d i r e c t l y i n f r o n t

                                                   DAILY C O P Y -23

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004003
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 93 of 298 PageID #:3735
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     o f t h a t com p u ter.

      2              Q       No, I s a i d

      3              A       Rem ote a c c e s s ,        n o, y o u 'r e c o r r e c t .

      4              Q       Y e s,   I c a n n ot a c c e ss i f t h e y ' r e n o t c o n n e c te d

      5     to th e in te r n e t,       rig h t?

      6              A       R em otely ,       c orre c t.

      7              Q       T h a n k y ou .

      8                               O kay, now, d r a w i n g y o u r a t t e n t i o n t o

      9     A p r i l 2 a n d May 2 , you w e r e a s s i g n e d t o a n

    10      i n v e s t i g a t i o n i n v o l v i n g an o r g a n i z a t i o n c a l l e d S ave a

    11      L if e F ou n d a tion ,     is th a t c orre c t?

    12               A       I d i d n 't q u ite c a tc h th e d a te s,             b u t I was

    13      a ssig n e d t o i n v e s t i g a t e a c a se ,        y e s.

    14               Q       I s a i d a r o u n d A p r i l 28 a n d May 1 ,               you w e r e

    15      a ssig n e d t o an i n v e s t i g a t i o n i n v o l v i n g S ave a L i f e

    16      F ou n d a tion ,   rig h t?

    17               A       I b e l i e v e i t was a few d a y s a f t e r t h a t ,              b u t,

    18      y e s,   I was a s s i g n e d t o i n v e s t i g a t e i t ,       y e s.

    19               THE COURT:         A re you r e f e r r i n g t o 2 0 0 6 ,

    20      M iss M e lon g o?

    21               THE DEFENDANT:              Y e s,    2006.

    22               THE WITNESS:           T h a t's c o r r e c t .

    23               THE DEFENDANT              Q   In May a n d A p r i l o f 2 0 0 6 , you

    24      w e re a t some t i m e a s s i g n e d t o a n i n v e s t i g a t i o n a t S a v e

                                                 DAILY C OP Y -24

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004004
           Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 94 of 298 PageID #:3736
                          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                1      a L i f e F ou n d a tion ,      i s th a t c orre c t?

                2               A         C orre c t,   I b e l i e v e i t w as i n M ay.

                3               Q         Is t h a t o rg a n iz a tio n s t i l l o p e ra tin g

                4               COURT REPORTER:               I' m s o r r y ?

                5               THE DEFENDANT             Q    Is t h a t o r g a n iz a tio n s t i l l

                6      fu n c tion in g ?

                7               A         I d o n o t know.

                8               Q         Y ou d o n ' t know i f t h e y a r e c l o s e d o r i f t h e y

                9      s t i l l open - -

               10               MR. PODLASEK:            O b je c tion ,     Judge,     i t 's   b e e n a sk e d

               11      a n d a n sw e r e d .

               12               THE COURT:           S u sta in e d .     He sa y s h e d o e s n ' t know.
· '-   I



               13               THE DEFENDANT             Q    So w h a t o f t y p e o f s e r v i c e a t

               14      t h e t i m e y ou i n v e s t i g a t e d S a v e a L i f e F o u n d a t i o n , w h a t

               15      t y p e o f s e r v i c e w e re t h e y p r o v i d i n g ?

               16               A         As f a r a s I know, t h e y w e r e t e a c h i n g l i f e

               17      sa v in g s k i l l s t o rem ote a r e a s o f I l l i n o i s ,         I b e lie v e .

               18               Q         Do y ou know t h e name o f t h e f o u n d e r

               19      ( In a u d i b l e )   o f th a t org a n iz a tion ?

               20               A         I b e l i e v e t h e - - I know t h e p r e s i d e n t was

               21      C arol S p i z z i r r i .

               22               Q         C an you s p e l l i t        for th e record ,        p le a se ?

               23               A         I b e lie v e i t ' s   sp e lle d ,   S -p -i-z -z -i-r-r-i?

               24               Q         S o, now,     s i n c e you w e r e t h e i n v e s t i g a t o r ,

                                                           DAILY C O P Y -25

                                 MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                            CCSAO 004005
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 95 of 298 PageID #:3737
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1      w hat ty p e o f se r v e r d i d S ave a L i f e had?                     I mean I

     2      w a n t y ou - - t h e y h a d some d i s t i n c t i v e s e r v e r b e c a u se

     3      t h e r e ' s a d i f f e r e n c e b etw een s e r v e r .        So y ou h a v e t o

      4     t e l l me e x a c t l y w h a t t y p e o f s e r v e r t h e y h a v e .         I d o n 't

     5      w a n t n ob od y h a d s e r v e r .        D e t e c t i v e s a sk you you h a v e

      6     c e r t a i n se r v e r - -

     7              MR. PODLASEK:                Judge,       I' m g o i n g t o o b j e c t t o

     8      th is

      9             THE DEFENDANT:                Y ou w e re t h e i n v e s t i g a t o r - -

    10              THE COURT:             H old on , when t h e r e ' s a n o b j e c t i o n ,

    11      y ou h a v e t o s t o p ,      oka y ?

    12                                W h a t 's y o u r o b j e c t i o n ?

    13              MR. PODLASEK:                Judge,       sh e was n o t l e t t i n g h im

    14      a n sw e r t h e q u e s t i o n .       S he f i r s t p o se s a q u e s t i o n ,   and

    15      t h e n sh e p u t s t h e p a r a m e t e r s on i t .

    16              THE COURT:             A ll r i g h t .      I t was a v e r y l o n g

    17      q u e stio n ,   a n d you h a v e t o h a v e s h o r t o t h e r q u e s t i o n s ,

    18      M iss M e lon g o, a n d m aybe m u l t i p l e q u e s t i o n s .

    19              THE DEFENDANT                Q    C an y ou t e l l u s t h e t y p e o f

    20      s e r v e r s S a v e a L i f e F o u n d a t i o n h a d a t t h e t i m e you w e re

    21      a ssig n e d t o t h a t i n v e s t i g a t i o n .

    22              A        A r e you r e f e r r i n g t o a n a c t u a l c o m p u t e r , o r

    23      a r e y ou r e f e r r i n g t o a web e m a i l s e r v e r ?

    24              Q        T he c h a r g e - - t h e d e f e n d a n t i n t r u d e d h a c ki n g

                                                  DAILY C O P Y -26

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004006
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 96 of 298 PageID #:3738
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     i n t o c om p u te rs and se r v e r s,         s e r v e r s w i t h an S.       So

      2     and l i k e      I sa y s e r v e r i s kin d o f s e r v e r ,       a kin d o f

      3     s p e c i a l i z e d com p u ter?

      4             MS. SARCOS:           O b je c tion .

      5             THE COURT:           S u sta in e d .

      6             THE DEFENDANT             Q    So t e l l me e x a c t l y t h e t y p e o f

      7     se r v e r S ave a L if e F ou n d a tion h ad .              Y ou w e r e a s s i g n e d

      8     th e in v e stig a to r th a t day,             a n d y ou w o r ke d i n a c y b e r

      9     c rim e .

    10              A         A r e y ou r e f e r r i n g t o a web e m a i l s e r v e r ,        or

    11      a r e y ou r e f e r r i n g t o a c o m p u t e r - - n e t w o r k c o m p u t e r ?

    12              Q         No,   j u s t t e l l - - S ave a L if e have d i f f e r e n t

    13      kin d o f s e r v e r s .     J u s t t e l l me t h e e x a c t s e r v e r t h a t

    14      t h a t c om p a n y h a d a t t h e t i m e y ou i n v e s t i g a t e d i t .

    15              THE COURT:           Do y ou know,          sir?

    16              THE WITNESS:            Y ou r H on or ,       to c la r if y ,    i s sh e

    17      r e f e r r i n g t o a web e m a i l s e r v e r ?

    18              THE COURT:           I d o n ' t know w h a t s h e ' s r e f e r r i n g t o .

    19              THE WITNESS:            I c a n ' t a n sw e r t h a t t h e q u e s t i o n .

    20              THE COURT:          A ll r ig h t.        H e c a n ' t a n sw e r t h e

    21      q u e stio n .     Nex t q u e st i o n .

    22              THE DEFENDANT:               Judge,      I h a v e so m e t h i n g h e r e t o

    23      r e f r e s h h i s m em ory.        Judge,      I'm    ju st - - t h i s i s th e

    24      i n v e s t i g a t o r in t h i s c a se .       He c h a r g e d t h e


                                                 DAILY C O P Y -27

                        MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                   CCSAO 004007
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 97 of 298 PageID #:3739
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1      defendant - -

     2              MR. PODLASEK:             Judge,       I'm g o in g t o o b j e c t .          T h is

     3      i s now a r g u m e n t .

     4              THE DEFENDANT:              I' m e x p l a i n i n g my c a s e .       He

     5      c h a rg e d th e d e fe n d a n t o f a c c e ssin g S ave a L if e se r v e r s,

     6      a n d t h e n I' m j u s t a s k i n g h im t h e si m p l e q u e s t i o n , w h a t

     7      w ere t h o se se r v e r s,      h e c a n n o t t e l l me t h e s e r v e r s .

     8              THE COURT:           He d o e s n ' t know b a s e d on y o u r

     9      q u e stio n .     He c a n ' t a n sw e r i t .       So t h e o b j e c t i o n i s

    10      su sta in e d .      H e ' s a n sw e r e d i t .    Ne x t q u e s t i o n .

    11              THE DEFENDANT             Q     O kay, t h e r e c o r d show t h a t t h e r e

    12      w e r e a c t u a l l y tw o i n v e s t i g a t o r s i n t h i s i n c i d e n t ,    you

    13      a n d M r. K y le F r e n c h o f t h e I l l i n o i s A t t o r n e y G e n e r a l ,

    14      c a n you t e l l me w h ic h on e o f y ou w as t h e l e a d

    15      in v e stig a to r?

    16              A         I was t h e i n v e s t i g a t o r a s s i g n e d b y t h e

    17      S c h i l l e r P a r k P o l i c e D e p a r t m e n t , a n d M r.   F r e n c h was

    18      a s s i g n e d t o a s s i s t me i n t h e i n v e s t i g a t i o n b y t h e

    19      a tto rn e y g e n e ra l.

    20              Q         So you w e r e t h e l e a d i n v e s t i g a t o r ?

    21              A         Y e s.

    22              Q         And you w e r e f i r s t a s s i g n e d t o t h e c a s e ,

    23      r i g h t b e f o r e K y le F r e n c h , o r K y le F r e n c h was f i r s t

    24      a s s i g n t o t h e c a se ?      Who was t h e f i r s t t o b e a s s i g n e d

                                                DAILY C O P Y -28

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004008
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 98 of 298 PageID #:3740
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



     1      t o t h e c a se ?

     2                 A        I w a s.

      3                Q        Y ou w e r e ?      O kay , a n d c a n y ou t e l l me t h e d a t e

      4     when y ou w e r e a s s i g n e d t o t h e c a s e ,           th e e x a c t d a te ?

      5                A        No,      I b e l i e v e - - No,    I d o n ' t know t h e e x a c t

      6     d a te .

      7                Q        I f I g a v e y ou y o u r p o l i c e r e p o r t ,      c a n y ou

      8     t e l l me t h e e x a c t d a t e ?

      9                A        Y e s.

    10                                             (W h e re u p on , a p a u se was h a d . )

    11                 THE DEFENDANT:               J u d g e , may I a p p r o a c h ?

    12                 THE COURT:            Y ou may a p p r o a c h .     Y ou g o t t o show i t

    13      t o M r.       P o d l a se k f i r s t .

    14                                             (W h e re u p on , a p a u se was h a d . )

    15                 MR.    PODLASEK:             T h a t's f in e ,    Judge.

    16                 THE COURT:            A ll r i g h t .   Y ou c a n m a r k t h a t

    17      P e t i t i o n e r ' s E x h i b i t No. 1 .

    18                 THE DEFENDANT:               I j u s t w a n t t o know e x a c t l y when

    19      you w e r e a s s i g n e d t o t h e c a s e .

    20                 THE COURT:            A ll r ig h t.     M iss M e lon g o, w e ' r e g o i n g

    21      t o m a r k t h a t P e t i t i o n e r ' s E x h i b i t No. 1 .        E v e ry th in g

    22      you show t o a w i t n e s s h a s t o b e m a r ke d .

    23                                             (W h e re u p on , a p a u se was h a d . )

    24                 THE COURT:            A ll r ig h t.     T he r e c o r d w i l l r e f l e c t

                                                    DAILY C O P Y -29

                       MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                  CCSAO 004009
        Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 99 of 298 PageID #:3741
                       CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



             1      M iss M elon g o show ed D e t e c t i v e M a r t i n P e t i t i o n e r ' s

             2      num ber o n e , w h ic h p u r p o r t s t o b e w h a t ?

             3                 THE DEFENDANT:           E x h i b i t n u m b er on e i s t h e S c h i l l e r

              4     P ark i n v e s t i g a t i v e p h oto o f t h e r e p o r t .

             5                               Q     So you j u s t saw i n E x h i b i t 1 , c a n you

              6     t e l l u s t h e e x a c t d a t e when you w e r e a s s i g n e d t o t h i s

             7      c a se ?

              8                A     May 5 , 2 0 0 6 .

              9                Q     D u r i n g t h e c o u r se o f t h e i n v e s t i g a t i o n ,   y ou

            10      su b p o e n a e d v a r i o u s c o m p a n ie s r e g a r d i n g t h e IP a d d r e s s

            11      24

            12                 MR. PODLASEK:          Judge,        I c o u l d p r o v i d e t h e IP
.· ,i
            13      a d d r e s s i f i t w ou ld sp e e d t h i n g s u p .

            14                 THE DEFENDANT:           No, J u d g e ,      I have i t .

            15                 THE COURT:        M iss M elongo w a n t s t h e IP a d d r e s s .

            16                 THE DEFENDANT          Q     O kay, t h e IP a d d r e s s 2 4, 1 5 ,

            17      202, 102.

            18                 THE COURT:        202 w h a t?

            19                 THE DEFENDANT:           202, 102.

            20                               Q     C an you t e l l t h i s C o u r t how you g o t

            21      t h a t IP a d d r e s s ,   a n d w h a t com pany - - F i r s t ,        how you g o t

            22      t h e IP a d d r e s s s i n c e y o u r r e c o r d show t h a t t h e d a y you

            23      w e re a c t u a l l y a s s i g n e d b e f o r e - -

            24                 THE COURT:        A ll r i g h t .     M iss M e lon g o, t h a t ' s n o t a

                                                          DAILY C OP Y -30

                               MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                          CCSAO 00401 0
            Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 100 of 298 PageID #:3742
                           CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                  1     q u e stio n ,    y o u ' r e m a kin g a s t a t e m e n t .      J u s t a sk

                  2     q u e stio n s.

                  3             THE DEFENDANT               Q      C an y ou t e l l t h i s C o u r t b e c a u se

                  4     on M ay 5 , y ou a l r e a d y h a d t h i s IP a d d r e s s ,           c a n y ou t e l l

                  5     t h i s C o u r t how you g o t t h a t IP a d d r e s s ?

                  6             A         T he i n i t i a l o f f i c e r t h a t t o o k t h e r e p o r t f r o m

                  7     t h e S a v e a L i f e F o u n d a t i o n was p r o v i d e d e m a i l s , a n d i n

                  8     t h o se e m a il h e a d e r s,      it    sh ow e d t h a t IP a d d r e s s .

                  9             Q         So w h a t e m a i l h e a d e r s - - C an y ou b e s p e c i f i c ?

                 10     Is i t t h e e m a il I se n t t o C a ro l S p i z z i r r i ,           or is i t     --

                 11     w h a t e m a i l t h a t g o t t h a t IP a d d r e s s from ?

                 12             A         I t was a n e m a i l s e n t t o ,         I b e lie v e ,
- · · · 1


                 13     M iss S p i z z i r r i a f t e r t h e y l o o k e d i n t o t h e i n c i d e n t .

                 14             Q         And who s e n t t h a t e m a i l ?

                 15             A         I d o n 't r e c a l l .

                 16             Q         I f I sa y t h a t t h e IP a d d r e s s was a c t u a l l y

                 17     r e c o v e r f r om t h e e m a i l t h e d e f e n d a n t s e n t t o S a v e a

                 18     L if e F ou n d a tion ,     i s i t g oin g t o be c o r r e c t ?

                 19             MR. PODLASEK:               O b je c tion .

                 20             THE COURT:           O v e rru le d .

                 21                               Y ou c a n a n sw e r .

                 22             THE WITNESS:               I' m s o r r y ,    I d i d n 't h e a r th e

                 23     q u e stio n c o r r e c t l y ,    I' m s o r r y .

                 24             THE DEFENDANT               Q      I sa id i f     I se n t th e e m a il, t h a t

                                                                DAILY C O P Y -31

                                 MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                            CCSAO 00401 1
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 101 of 298 PageID #:3743
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     IP a d d r e s s was t a k e n f r om t h e e m a i l t h e d e f e n d a n t s e n t

      2     on May 1 t o S a v e a L i f e F o u n d a t i o n , i s i t g o i n g t o b e

      3     c orre c t?

      4              A       T he e m a i l t h a t was p r o v i d e d t o t h e i n i t i a l

      5     o f f i c e r w as,   from my u n d e r s t a n d i n g , t h e e m a i l t h a t was

      6     s e n t t o M iss S p i z z i r r i from t h e r e ,        I b e l i e v e i t was

      7     t h e i r web e m a i l h o s t a f t e r t h e y h a d l o o ke d i n t o t h e

      8     m a tte r,    and th e - - in r e f e r e n c e t o th e i n t r u si o n t h a t

      9     was d on e on M iss S p i z z i r r i ' s e m a i l a c c o u n t .

     10              Q       And w h at t h a t e m a i l - -

     11              A       I' m s o r r y ?

     12              Q       C an I h a v e t h a t - - C an you show me t h a t

     13     e m a il, p le a se ?        B e c a u se I n e v e r h a d t h a t e m a i l .    Y ou

     14     sa y you w e re a s s i g n e d t o t h i s c a s e May 5 , a n d t h e n you

     15     s a i d a p e r so n , t h e o f f i c e r who a f t e r you was t h e on e

     16     who g o t t h a t e m a i l a d d r e s s ,    so t h a t e m a i l was n e v e r

     17     p r o v i d e d t o me, so w h e re was t h a t IP a d d r e s s t a k e n from

     18     s i n c e b y t h a t t i m e you h a d n ' t su b p o e n a e d a n y b od y t o g e t

     19     t h a t IP a d d r e s s ?

     20              A       I d o n ' t u n d e r st a n d t h e q u e s t i o n .

     21              Q       I sa y w h a t e m a i l t h a t IP a d d r e s s was t a k e n

     22     from ?        M r. M a r t i n , p l e a s e make t h i s e a sy ,        you w e re t h e

     23     i n v e s t i g a t o r i n t h i s c a se .   D o n ' t come a n d t e l l me h e r e

     24     you d i d n ' t know t h e IP - - t h e e m a i l t h e IP a d d r e ss

                                                DAILY C OP Y -32

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 00401 2
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 102 of 298 PageID #:3744
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1                MR. PODLASEK:           Judge,        I' m g o i n g t o o b j e c t .

      2                THE COURT:         S u sta in e d .

      3                               M iss M e lon g o, y ou c a n n o t a d d r e s s t h e

      4     w i t n e s s i n t h a t sh a p e o r f or m a n d p h r a s e t h o s e

      5     q u e s t i o n s t h e way y o u ' r e p h r a s i n g t h e m .       I know I ' m

      6     g i v i n g y ou a l i t t l e    b i t o f l e e w a y b e c a u se y ou d o n ' t

      7     h a v e l e g a l e x p e r i e n c e a n d d i d n ' t g o t o la w s c h o o l ;

      8     how ever,        t h e q u e st i o n s y o u 'r e a skin g a r e m u l t i p l e ,

      9     com pound q u e s t i o n s t h a t c o n t a i n s s t a t e m e n t s ,     id e a s,

     10     th o u g h ts,    y ou r o p in io n s,    a n d y ou c a n ' t a sk q u e s t i o n s

     11     t h a t w ay.

     12                THE DEFENDANT           Q    May 5, y ou w e r e a s s i g n e d t o t h i s

     13     c a se ,    a n d t h e n May 5 ,      you a l r e a d y h a d a n IP a d d r e s s .

     14     C an y ou t e l l me how y ou g o t t h a t IP a d d r e s s ?

     15                A      T he IP a d d r e s s was l i s t e d i n a n e m a i l h e a d e r

     16     p r o v i d e d t o t h e i n i t i a l o f f i c e r a t t h e t i m e he t o o k t h e

     17     r e p o r t from S ave a L i f e .

     18                Q      A nd w h a t e m a i l was i t ?          Who s e n t t h a t e m a i l ,

     19     a n d who r e c e i v e d t h a t e m a i l ?

     20                A      I d o n ' t r e c a l l who s e n t t h e e m a i l , b u t i t was

     21     s e n t t o M iss S p i z z i r r i .

     22                Q      So you know who s e n t - - y ou d o n ' t know who

     23     se n t i t ,     b u t you r e c e i v e d i t .       C an I h a v e a c op y o f

     24     t h a t e m a il?

                                                DAILY C O P Y -33

                       MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                  CCSAO 00401 3
    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 103 of 298 PageID #:3745
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



          1             A         S ure.     I t ' s i n t h e e v i d e n c e t h a t was

          2     c olle c te d .

          3             Q         T h a t e m a i l h a s n e v e r b e e n g i v e n t o me.       So i f

          4     you c a n a sk t h e S t a t e i f I c o u l d h a v e a c op y o f t h a t

          5     em ail?

          6             THE COURT:          A ll r i g h t .    M iss M elon g o, you c a n ' t

          7     a d d r e ss t h a t t o t h e w i t n e ss l i k e t h a t - -

          8             THE DEFENDANT:             C an I h a v e a c op y o f t h e e m a i l ,

          9     p le a se ?       T h a t was n e v e r g i v e n t o me.

         10             THE COURT:           S ta te , has t h a t been te n d e re d ?

         11             MR. PODLASEK:            Judge, i f h e 's r e f e r r i n g t o th e

         12     same e m a i l t h a t we d i s c u s s e d e a r l i e r ,     th e n i t ' s
~
         13     a t t a c h e d a s p a r t o f o u r r e sp o n se ,    so i t ' s    sittin g rig h t

         14     i n f r o n t o f h e r , b u t I' m n o t s u r e i f t h a t ' s t h e e m a i l

         15     or n ot.       I s t i l l d o n ' t know w h ic h e m a i l sh e i s t a l k i n g

         16     a b ou t.

         17             THE DEFENDANT:             Judge, i t c a n 't be t h a t e m a il.

         18     T h a t e m a i l was s e n t May 4.           A c c o r d i n g t o M r. M a r t i n ' s

         19     s t a t e m e n t i s t h e f i r s t i n v e s t i g a t o r who g o t a s s i g n e d t o

         20     t h i s c a se , and t h a t i n v e s t i g a t o r ,   I th in k,     h is f i r s t

         21     c o n t a c t w i t h t h e f o u n d a t i o n was t h e 2 8 t h .

         22             THE COURT:          W e l l , h e r e ' s t h e s i t u a t i o n , no on e

         23     knows w h a t e m a i l y o u ' r e t a l k i n g a b o u t .      So you n e e d t o

         24     n a r r o w t h a t down a n d a sk t h e w i t n e s s e x a c t l y w h a t e m a i l

                                                   DAILY C OP Y -34

                            MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                       CCSAO 00401 4
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 104 of 298 PageID #:3746
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     t h a t y o u 'r e r e f e r r i n g t o .

      2               THE DEFENDANT:               T h a t ' s why I a c t u a l l y a sk e d h im ,

      3     a n d t h e n h e s a i d h e d o e s n ' t know.               He knows who

      4     re c e iv e d i t ,      b u t h e d o e s n ' t know who s e n t i t .

      5               THE COURT:            A ll r ig h t.       T h e n y ou h a v e t o a s k some

      6     m ore q u e s t i o n s .

      7               THE DEFENDANT              Q     So t h e e m a i l a d d r e s s y ou w e r e

      8     g iv e n ,     y ou s t a r t e d y o u r i n v e s t i g a t i o n w i t h ,     p rio r to

      9     th a t,       y ou n e v e r m ade a su b p o e n a , a su b p o e n a was n e v e r

     10     made p r i o r t o r e c e i v i n g t h a t e m a i l ,          t h a t IP a d d r e s s ,

     11     p r i o r t o r e c e i v i n g t h a t IP ?

     12               A         I'm n o t u n d e r st a n d i n g y o u r q u e st i o n .

     13               Q         O kay , on M ay 5 , y ou s t a r t e d y o u r

     14     in v e stig a tio n ,        a n d t h e n on t h e      ( In a u d i b l e ) ,   y ou h a d a n

     15     IP a d d r e s s .       My q u e s t i o n i s how d i d y ou g e t t h a t IP

     16     a d d r e ss?

     17               A         I t was p r o v i d e d i n t h e e m a i l h e a d e r .

     18               Q         What e m a i l ,     th e d a te o f th e e m a il - - S in c e

     19     y ou d o n ' t know t h e s e n d e r , b u t y ou know ( I n a u d i b l e )

     20     w hat t h e e x a c t d a t e o f t h a t e m a il a d d r e ss?

     21               A         I d o n ' t know,       I d o n 't r e c a l l .

     22               MR. PODLASEK:              J u d g e , may t h e d e f e n d a n t a n d I

     23     approach th e bench?                   M aybe we c o u l d r e s o l v e t h i s i s s u e

     24     so we c o u l d move on ?

                                                   DAILY C O P Y -35

                         MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                    CCSAO 00401 5
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 105 of 298 PageID #:3747
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             THE COURT:             P le a se .

      2                                 M i ss M e lon g o,    ste p up, p le a se .        W e 'r e

      3     o ff th e record .

      4                                         (W h e re u p on , a n o f f t h e r e c o r d

      5                                         d i s c u s s i o n w as h a d . )

      6             THE COURT:             B oth s i d e s c a n h a v e a s e a t a t

      7     c o u n se l's t a b l e .      W e ' r e b a c k on t h e r e c o r d .

      8                                 F or t h e r e c o r d ,   S t a t e a n d M iss M e lon g o

      9     and I have had a l i t t l e                 con feren ce,     and S ta te has g iv e n

     10     a c o p y o f t h e e m a i l , M i ss M e lon g o a g r e e s t h a t i s t h e

     11     e m a il.     I t w as t e n d e r e d i n d i s c o v e r y .

     12                                 A nd y ou may a s k y o u r n e x t q u e s t i o n .

     13             THE DEFENDANT               Q     S o t h e e m a i l y ou g o t y ou s t a r t e d

     14     on t h i s i n v e s t i g a t i o n w as          t h e IP a d d r e s s was t a k e n

     15     from t h e h e a d e r o f t h e e m a i l t h e d e f e n d a n t s e n t t o

     16     C arol S p i z z i r r i ,     is th a t c o rre c t?

     17             A        T he e m a i l t h a t I b e l i e v e y o u ' r e r e f e r r i n g t o ,

     18     t h e h e a d e r c o n t a i n e d a n IP a d d r e s s a s t h e s e n d i n g IP .

     19             Q        A nd t h a t e m a i l i s t h e o n e t h e d e f e n d a n t s e n t

     20     on M ay 01 2 0 6 a t 1 1 : 3 1 p . m .            t o S ave a L if e F ou n d a tion ,

     21     is th a t c o rre c t?

     22             A        I d o n 't r e c a l l th e e x a c t d a te and tim e ,            but

     23     t h e e m a i l t h a t y ou s e n t w as t h a t IP a d d r e s s .

     24             Q        O ka y ,    th a n k you.        A nd d u r i n g t h e c o u r s e o f


                                                    DAILY C O P Y -36

                        MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                   CCSAO 00401 6
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 106 of 298 PageID #:3748
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     your i n v e st i g a t i o n ,     d i d y ou f i n d o u t w h a t com p an y t h a t

      2     IP b e l o n g t o ?

      3              A        Y e s,     I d id .

      4              Q        And w h a t com p an y d i d i t b e l o n g t o ?

      5              A        C o m c a st .

      6              Q        T he s e r v e r - - t h e i n d i v i d u a l s e r v e r com p an y

      7     w e r e h i r e d b y S a v e a L i f e a n d d i d a s s i s t y ou i n y o u r

      8     in v e stig a tio n .         C an y ou t e l l u s t h e i n d i v i d u a l ,   th e

      9     e x p e r t t h a t was h i r e d b y S a v e a L i f e F o u n d a t i o n ,      to th e

     10     i n c i d e n t t h a t h a p p e n e d on A p r i l        th e a lle g e d in c id e n t

     11     t h a t h a p p e n e d A p r i l 28 g o i n g on t o M ay 1 .           What e x p e r t

     12     d id S ave a L if e F ou n d a tion h ir e d ?

     13              A        T he on e t h a t I' m a w a r e o f i s ,        I b e lie v e i t ' s

     14     c a l l e d C r i t i c a l T e c h n o l o g i e s.

     15              Q        T he on e y ou a r e a w a r e o f ,        rig h t?      Y ou r e c a l l

     16     y ou t o l d me t h a t i n y o u r 1 0 0 p e r c e n t r e l i a b l e p o l i c e

     17     r e p o r t t h a t tw o e x p e r t s y ou p u t i n y o u r p o l i c e r e p o r t ,

     18     B r i a n S a l e r n o a n d D on P e t e r s ?

     19             A         O ka y .

     20              Q        C an t h i s r e f r e s h y o u r m em ory t h a t t h o s e w e r e

     21     t h e tw o e x p e r t s a s s t a t e d i n y o u r p o l i c e r e p o r t ,     th o se

     22     w e r e t h e tw o e x p e r t s - -

     23             A         I f t h a t ' s w hat i f sa y s i n t h e r e p o r t ,        y e s.

     24              Q        J u st fo r th e re c ord ,          S ave a L if e F ou n d a tion

                                                    DAILY C O P Y -37

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 00401 7
    Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 107 of 298 PageID #:3749
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



          1     h i r e d tw o c o m p a n i e s, C r i t i c a l T e c h n o l o g y a n d tw o

          2     c o n su ltin g - -

          3             MR. PODLASEK:                 Judge,    I' m g o i n g t o o b j e c t a t t h i s

          4     p oin t.     I f M iss M elongo i s g o i n g t o c o n t i n u e t o

          5     te stify ,     I ' d a sk t h a t sh e b e p u t u n d e r o a t h a n d p r e s e n t

          6     h e r s e l f f o r c r o ss- e x a m i n a t i o n l a t e r on.

          7             THE COURT:            A ll r ig h t.       Y ou c a n n o t p h r a s e

          8     sta te m e n ts          make s t a t e m e n t s o r p h r a s e q u e s t i o n s i n

          9     t h a t f or m ,    so t h e o b j e c t i o n i s s u s t a i n e d .

         10             THE DEFENDANT                 Q   S a v e a L i f e h i r e d tw o

         11     c o n su lta n ts,      is th a t c orre c t?

         12             A          T h a t I' m a w a r e o f ,    y e s.

         13             Q          And S a v e a L i f e a l s o h i r e d C r i t i c a l

         14     T ech n olog y f o r t h e i n c i d e n t ,       is th a t c orre c t?

         15             A          T h a t was on e o f th e m , y e s .

         16             Q          What a r e t h o s e tw o e x p e r t s - - w e r e t h e r e

         17     o t h e r e x p e r t s h i r e d by S ave a L i f e ?

         18             A          I ' m n o t a w a r e o f a n y o t h e r o n e s t h a t I' m

         19     aw are o f .

         20             Q          T h a n k y ou .

         21                                O kay, w h ic h on e o f t h o s e tw o e x p e r t

         22     h i r e d b y S a v e a L i f e was a b l e t o i d e n t i f y t h e d e f e n d a n t

         23     had i n t r u d e d i n t o S ave a L i f e com p u ter and se r v i c e ?
-
         24             A          I d o n ' t b e l i e v e a n y o f th e m d i d .

                                                       DAILY C O P Y -38

                           MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                      CCSAO 00401 8
       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 108 of 298 PageID #:3750
                      CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



             1             THE DEFENDANT:               J u d g e , may I a p p r o a c h ?

             2             THE COURT:           Y ou may.

             3             MR. PODLASEK:             C an I se e t h a t ,        Judge.

             4             THE COURT:           Y es.

             5             THE DEFENDANT             Q     O kay, f o r t h e r e c o r d , c a n you

             6     r e a d t o t h e C o u r t a s w h a t you j u s t s a i d - -

             7     c o n t r a d i c t o r y t o w h a t you s t a t e i n t h e G ra n d J u r y ,

             8     c o u l d you r e a d t o t h e C o u r t P a g e 8 L i n e 1 5 , 224 - -

             9             THE COURT:           O kay, M iss M elon g o, t h e r e ' s c e r t a i n

            10     p ro c e d u re s t h a t have t o be follow e d ,              a n d I' m g o i n g t o

            11     a l l o w you a l i t t l e     b i t o f leew ay .          B ut f i r s t o f a l l ,

            12     you h a v e t o m a rk t h a t a s P e t i t i o n e r ' s E x h i b i t No. 2 .
) ;-

            13     You h a v e t o show i t t o him a n d a sk h im i f t h a t i s a

            14     t r a n s c r i p t o f t h e G ra n d J u r y ,      i t has to be i d e n t i f i e d .

            15     And t h e n t h e d a t e ,     you h a v e t o l a y a f o u n d a t i o n f o r i t ,

            16     and i f h e,       in fa c t,     t e s t i f i e d i n f r o n t o f t h e G ra n d

            17     J u r y on t h a t d a t e ,    a n d i s t h a t w h a t h e s a i d , oka y ?

            18             THE DEFENDANT:               Y es.

            19                              Q     In e x h i b i t num ber tw o, P age 8, c a n

            20     you r e a d L i n e 15 t o Li n e 2 4, p l e a s e ?

            21             MR. PODLASEK:             Judge, i s t h i s p a r t o f th e

            22     fou n d a tion ,    o r i s t h i s th e a c tu a l e v id e n c e

            23             THE COURT:           I u n d e r st a n d .     W e 'r e g o i n g t o g i v e

            24     M iss M elongo some l e e w a y .

                                                         DAILY C O P Y -39

                            MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                       CCSAO 00401 9
                  Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 109 of 298 PageID #:3751
                                 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                        1                              D e te c tiv e , i s t h a t a t r a n s c r i p t o f your

                        2     G ra n d J u r y t e st i m o n y ?     T ake a l o o k a t i t .

                        3                THE WITNESS:           Y es, I b e l i e v e i t i s ,       y o u r H on or.

                        4                THE COURT:          How many p a g e s i s i t ?

                        5                THE WITNESS:           I t appears to be 13.

                        6                THE COURT:          What d a y w e re you a t t h e G ra n d J u r y ?

                        7                THE WITNESS:           I t l o o ks l i k e J u n e 18 o f ' 0 8 .

                        8                THE COURT:          Do you r e c a l l t h a t ?

                        9                THE WITNESS:           Y es, y o u r H on or.

                       10                THE COURT:          A ll r ig h t.     I' m g o i n g t o a sk you t o

                       11     l o o k a t t h e w h ole t r a n s c r i p t .      Is t h a t an a c c u r a te

                       12     t r a n s c r i p t o f y o u r t e st i m o n y i n f r o n t o f G ra n d J u r y o f
I , )   ,,·
              I
                       13     on J u n e 8 o f      '0 8 ?

                       14                MS. SARCOS:          Y our H on or, f o r t h e r e c o r d , we

                       15     b e lie v e t h a t i s th e a rra ig n m e n t d a te ,        t h e June d a te ,

                       16     t h i s was a May G ra n d J u r y j u r y .

                       17                THE COURT:          So i s t h a t y o u r G ra n d J u r y t e st i m o n y ?

                       18                THE WITNESS:           I t appears to be,           y e s,    y o u r H on or.

                       19                THE COURT:          And w h a t ' s t h e d a t e on t h e t r a n s c r i p t ?

                       20                THE WITNESS:           I t sa y s a r r a i g n m e n t d a t e o f J u n e 18

                       21     o f '0 8 b e f o r e s p e c i a l G ran d J u r y May o f 2 0 0 8, 2 8 t h d a y

                       22     o f M ay, 2 0 0 8 .

                       23                THE COURT:          So i t h a p p e n e d t h e 2 8 t h d a y o f M ay,

                       24     2 0 0 8?

                                                                    DAILY C OP Y -40

                                         MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                                    CCSAO 004020
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 110 of 298 PageID #:3752
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1              THE WITNESS:            Y es, y o u r H on or.

      2              THE COURT:           A ll r ig h t.      T ake a l o o k a t i t .

      3              THE WITNESS:            O kay.

      4                                         (Whereupon t h e r e was a s h o r t p a u se

      5                                        i n t h e p r o c e e d i n g s)

      6              THE WITNESS:            O kay.

      7              THE COURT:           W h a t 's y ou r q u e s t i o n now,

      8     M iss M elongo?

      9              THE DEFENDANT             Q    P age 8 Li n e 15 t o 2 4, c a n you

     10     r e a d t h a t f o r u s?

     11              THE WITNESS:            " T h e se e x p e r t s t h a t w e re h i r e d by

     12     S ave a L i f e d i d - - d i d y ou r i n v e s t i g a t i o n r e v e a l t h a t

     13     t h e y w e re a b l e t o t r a c e t h e i n d i v i d u a l r e s p o n s i b l e f o r

     14     i n t r u d i n g on t h e sy st e m .       A nsw er, y e s.         Q u e st i o n , a n d

     15     t h i s was d on e by t r a c i n g t h e a c t u a l i n t r u s i o n b y b a c k

     16     st e p p i n g i t .    A nsw er, y e s.        T hey w e n t i n t o t h e s e r v e r

     17     l o g w h ic h ke p t t r a c k o f s i n g l e c o m p u te r t h a t a c c e sse d

     18     t h e s e r v e r a n d u se d t h o se l o g s a n d t h e IP a d d r e ss

     19     se a r c h ,   r e t r a c t e d b a c k t o M iss M e l o n g o 's c o m p u t e r .

     20              Q        So you j u s t t o l d me i t d o e s n ' t a c t u a l l y

     21     r e f l e c t w h a t you t o l d me t h a t t h o se e x p e r t s w ere n o t

     22     a b le to id e n tif y th e defendant as th e in tr u sio n ,                        rig h t?

     23              A        T h ose two s p e c i f i c e x p e r t s t h a t you r e f e r r e d

     24     t o , n o, n o t s o l e l y b a se d on t h e i r r e c o r d s a n d t h e i r

                                                 DAILY C OPY -41

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004021
            Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 111 of 298 PageID #:3753
                           CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                  1     recovery e f f o r t s.

                  2             Q        And t h e n you a l s o t o l d me t h o s e a r e t h e tw o

                  3     e x p e r t h i r e d by S av e a L i f e , c o r r e c t ?

                  4             A        T h a t's c o r r e c t .

                  5             THE DEFENDANT:              J u d g e , may I?

                  6             THE COURT:           You may r e t r i e v e y o u r e x h i b i t .

                  7             THE DEFENDANT             Q    And w h ic h o f t h o s e e x p e r t s

                  8     sta te d th e defendant d e le te d f i l e s?

                  9             A        D eleted f i l e s ?

                 10             Q        D e le te d .

                 11             A        I d o n ' t r e c a l l w h ic h e x p e r t was a b l e t o

                 12     recover th e d e le te d f i l e s .
: -.>.' i
                 13             Q        No, I s a i d w h ic h on e p o i n t a t t h e d e f e n d a n t

                 14     a s h a v i n g d e l e t e d f i l e s b e c a u se t h e d e f e n d a n t i s b e i n g

                 15     c h a rg e d o f d e l e t i n g and a c c e ssi n g ?

                 16             A        The tw o e x p e r t s t h a t w e re h i r e d ,        on e o f th e m

                 17     r e c o v e r e d f i l e s from t h e c o m p u t e r .      Y eah, on e o f t h e

                 18     e x p e r ts,   I d o n ' t r e c a l l w h ic h o n e , was a b l e t o r e c o v e r

                 19     some o f t h e d e l e t e d f i l e s .

                 20             Q        D id M r. S a l e r n o , t h e f i r s t e x p e r t , d i d he

                 21     p o i n t a t t h e d e f e n d a n t a s b e i n g t h e ow n e r o f t h e

                 22     d e le tion ?

                 23             A        I d o n 't b e lie v e he d id .           I d o n 't r e c a l l - - I

                 24     d o n ' t r e c a l l w h ic h e x p e r t r e c o v e r e d t h e d e l e t e d f i l e s .

                                                            DAILY C OP Y -42

                                 MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                            CCSAO 004022
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 112 of 298 PageID #:3754
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             Q         No, t h a t ' s n o t w h a t I ' m a s k i n g .             I sa id d id

      2     h e t e l l y ou t h a t i t ' s            t h e d e f e n d a n t who d e l e t e d t h e

      3     file s?

      4             A         No, h e d i d n o t .

      5             Q         M r. Don P e t e r ,           t h e se c o n d e x p e r t h i r e d ,   d id

      6     h e t e l l you t h a t i t i s t h e d e f e n d a n t ,              a c c o r d in g t o w hat

      7     he d i d ,    d i d h e t e l l you t h a t i t w as t h e d e f e n d a n t who

      8     d e le te d th e f ile s?

      9             A         No, h e d i d n o t .

     10             Q         And d i d B r i a n S a l e r n o , t h e f i r s t e x p e r t , d i d

     11     h e t e l l y ou t h a t t h e d e f e n d a n t c h a n g e d t h e p a ssw o r d

     12     f r om S a v e a L i f e F o u n d a t i o n a n d e n d e d up d e l e t i n g t h e

     13     file s?

     14             A         No.

     15             Q         D id M r. Don P e t e r ,            t h e se c o n d e x p e r t , d i d h e

     16     t e l l y ou t h a t t h e d e f e n d a n t was t h e on e who c h a n g e d t h e

     17     p a ssw o r d ,   r e s e t and en d up d e l e t i n g t h e f i l e ?

     18             A         No.

     19             THE DEFENDANT:                 J u d g e , may I a p p r o a c h a g a i n w i t h

     20     t h e sam e e x h i b i t tw o?

     21             THE COURT:             Y es, you may.

     22             THE DEFENDANT                  Q     Now, c a n y ou r e a d t o t h e C o u r t

     23     L i n e se v e n t o 1 4 , P a g e 8?

     24             A         " Q u e st i o n ,   i n t h i s c a se ,       do y ou know how t h e

                                                       DAILY C O P Y -43

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004023
         Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 113 of 298 PageID #:3755
                        CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



               1     c o m p u t e r i n t h e i n v e s t i g a t i o n t h a t y ou p e r f o r m e d was

               2     c a u se d t o c r a s h .     A n sw e r, y e s,      som eone h a d c h a n g e d t h e

               3     p a ssw o r d , a n d , t h e r e f o r e ,   th e a d m in istr a to r s had

               4     e n t e r e d i n a m a st e r p a ssw o r d r e s e t .           In d o i n g so , t h i s

               5     c a u se d t h e s e r v e r t o a u t o m a t i c a l l y i n i t i a t e a p r og r a m

               6     t h a t c l e a n e d o u t a n d w ip e d o u t t h e w h ole h a r d d r i v e a n d

(   ~:         7     every f i l e      t h a t was l o c a t e d on i t . "

               8             Q         So a c c o r d i n g t o t h e e x p e r t , B r i a n S a l e r n o a n d

               9     Don P e t e r ,    t h a t som eone was n o t t h e d e f e n d a n t ,           is th a t

              10     c orre c t?

              11             A         No.

              12             THE COURT:            No, t h a t ' s n o t c o r r e c t ,          or

              13             THE WITNESS:             No, t h a t i s n o t c o r r e c t .

              14             THE DEFENDANT              Q    D u r in g y o u r i n v e s t i g a t i o n , d i d

              15     you e v e r su b p o e n a C om cast r e g a r d i n g t h e IP a d d r e ss,             2 4,

              16     d o t 15 d o t 202 d o t 1 0 2 ?

              17             A         Y es.

              18             Q         How many t i m e s d i d you su b p o e n a C om cast?

              19             A         O n ce.

              20             Q         T h a t 's n o t what i t         ( In a u d i b l e ) ?

              21             COURT REPORTER:                I' m s o r r y ?

              22             THE DEFENDANT              Q      I sa y how many t i m e s d i d you

              23     su b p o e n a C om c a st?

              24             A         F or t h a t IP a d d r e s s ,      once.

                                                          DAILY C OP Y -44

                              MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                         CCSAO 004024
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 114 of 298 PageID #:3756
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             THE DEFENDANT:                    Judge,     I'm g o in g t o e n t e r

      2     E x h ib it 4 and E x h ib it 5.

      3              THE COURT:              What h a p p e n e d t o t h r e e ?

      4              THE DEFENDANT:                   I t ' s a r e s p o n s e t o t h e C om c a st - -

      5              THE COURT:              What h a p p e n e d t o E x h i b i t 3 ?       Do y ou

      6     h a v e E x h i b i t 3?

      7              THE DEFENDANT:                   We d o n ' t h a v e E x h i b i t 3?     O kay,

      8     E x h ib it 3 and e x h i b i t - -

      9             MR. PODLASEK:                 C an I se e c o p i e s o f t h o s e ,     p le a se ,

     10     Judge?

     11              THE DEFENDANT:                   I' m g o i n g t o show i t t o y ou .

     12                                               (W h ereu p on , a p a u se w as h a d . )

     13              THE DEFENDANT:                   So t h i s i s t h e r e s p o n s e o f t h e

     14     C om c a st su b p o e n a t h e w i t n e s s s e n t t o C om c a st, s e n t

     15     t h r o u g h su b p o e n a t o C om c a st?

     16             MR. PODLASEK:                 F in e ,    Judge.

     17              THE COURT:              Y ou c a n a p p r o a c h .

     18              THE DEFENDANT:                   J u d g e , may I a p p r o a c h ?

     19              THE COURT:              Y e s.

     20              THE DEFENDANT                Q      So you s e n t tw o su b p o e n a s t o

     21     C om c a st, a n d f o r t h e C o u r t , c a n y ou i d e n t i f y t h e

     22     su b p o e n a , p l e a s e ?

     23             A         In E x h i b i t 3 i s a su b p o e n a s e n t o r su b p o e n a

     24     r e sp o n se r e c e i v e d f r om C om c a st i n w h ic h I r e q u e s t e d

                                                      DAILY C O P Y -45

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004025
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 115 of 298 PageID #:3757
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     s u b s c r i b e r i n f o r m a t i o n f o r y ou a t y o u r home a d d r e s s i n

      2     P a la tin e ,    Illin o is.        E x h i b i t 4 i s a C om c a st su b p o e n a

      3     r e s p o n s e f o r t h e IP a d d r e s s 2 4 , 1 5 , 2 0 2 , 1 0 2 . "

      4             Q         T h a n k y ou .        So now y o u ' r e on t h e same p a g e ?

      5     So when y ou su b p o e n a C om c a st w i t h s u b s c r i b e r

      6     i n f o r m a t i o n r e g a r d i n g t h e IP a d d r e s s ,   2 4, 15, 202, 102,

      7     d i d C om c a st e v e r r e sp o n d s t a t i n g t h a t d e f e n d a n t h a d a n

      8     a c c o u n t , b i d , was b i d f o r t h a t IP a d d r e s s ?

      9             A         No.

     10             Q         D id C om c a st e v e r r e p l y t o y ou s t a t i n g t h a t

     11     t h e d e f e n d a n t u se d t h e IP a d d r e s s b e t w e e n on o r a b o u t

     12     A p r i l 28 g o i n g on t o May 1 , 2 0 0 6 ?

     13             A         No.

     14             Q         D id C om c a st e v e r t o l d y ou t h a t IP a d d r e s s was

     15     a s s i g n e d t o a modem b i d t o t h e d e f e n d a n t ?

     16             A         No.

     17             Q         Y ou s t i l l h a v e my G r a n d J u r y ,      th e   '0 8 ?   Do

     18     you h a v e t h e c op y t h e r e ?

     19                               J u d g e , may I a p p r o a c h w i t h t h e same

     20     E x h ib it 2, and I j u s t w ant t h e d e t e c t i v e t o re a d t h e

     21     sta te m e n t?

     22             THE COURT:           Y ou may a p p r o a c h .

     23             THE DEFENDANT                Q     I s P a g e 1 1 , L i n e 12 t o 1 7 ,

     24     E x h ib it 2.

                                                     DAILY C O P Y -46

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004026
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 116 of 298 PageID #:3758
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             A        " Q u e st i o n d u r i n g y o u r i n v e s t i g a t i o n , w e re you

      2     a b l e t o d e t e r m i n e from w h a t l o c a t i o n M iss M elongo

      3     a c c e sse d t h e c om p u te r on b o t h A p r i l 28 o f 2006 a n d May

      4     1 of 2006.           Y es, i t was a C om cast IP a d d r e ss t h a t was

      5     b i l l e d t o a n d a s s i g n e d t o t h e modem a t M iss M e l o n g o 's

      6     a d d r e ss i n P a l a t i n e . "

      7             Q        T hank y ou .          So b a se d on t h e C om cast r e sp o n se

      8     t o y o u r su b p o e n a , t h i s s t a t e m e n t i s n o t t r u e ,    c orre c t?

      9             A        I' m s o r r y , c a n you r e p e a t t h e q u e st i o n ?

     10             Q        B a se d on t h e r e sp o n se t o C om c a st, t h e

     11     s t a t e m e n t you j u s t g a v e t o t h e G ran d J u r y was n o t

     12     c orre c t?

     13             A        C orre c t.

     14             Q        And when y o u ' r e i n v e s t i g a t i n g ,      a c tu a lly

     15     a s s i g n e d a s i n v e s t i g a t o r t o S a v e a L i f e F o u n d a t i o n , was

     16     M iss S p i z z i r r i ' s c om p u te r e v e r h a c ke d i n t o ?

     17             A        I d o n ' t h a v e t h a t kn ow le d g e , n o.

     18             THE DEFENDANT:                 J u d g e , may I a p p r o a c h ?

     19             THE COURT:           Y es.        Show i t t o

     20             THE DEFENDANT:                 E x h i b i t num ber tw o.

     21             THE COURT:           T he G ran d J u r y , o ka y , you may

     22     approach.

     23             THE DEFENDANT              Q      O kay, r e a d P age 1 1 , Lin e 3

     24     th rou g h 9.

                                                   DAILY C OPY -47

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004027
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 117 of 298 PageID #:3759
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1                        "A n sw er, t h e e m a i l a c c o u n t , t h e IP a d d r e ss

      2     t h a t was u se d t o a c c e s s t h e s e r v e r a n d a c c e ss

      3     M iss S p i z z i r r i ' s c o m p u t e r s e m a i l was a l s o t h e same on e

      4     t h a t t h e e m a i l s was s e n t t o .        So b a s i c a l l y i t was l i k e

      5     se n d i n g a n e m a i l t o h e r s e l f . "      I' m s o r r y , you w a n t me

      6     t o go t o Li n e 9?

      7             Q          Y es.

      8             A          " M iss M elongo w e n t i n t o t h e C a r o l S p i z z i r r i ' s

      9     e m a i l a n d t r a n s f e r r e d t h o s e e m a i l s d i r e c t l y t o h e r own

     10     Y ahoo a c c o u n t . "

     11             Q          S o, a c c o r d i n g t o w h a t you j u s t r e a d ,

     12     M iss S p i z z i r r i ' s c om p u te r was a l s o       ( In a u d i b l e ) ,   rig h t?

     13             A          H er e m a i l , y e s.

     14             Q          Not h e r c o m p u t e r ?

     15             A          I d o n ' t know h a v e t h a t i n f o r m a t i o n ,      I d o n 't

     16     know i f i t was h e r c o m p u t e r o r j u s t h e r e m a i l .

     17             Q          I w a n t t o know w h a t - - t h e e m a i l a r e l o c a t e d

     18     som e w h e re .      T h e y ' r e n o t - - W a s t h e c o m p u t e r - - Was

     19     M rs. S p i z z i r r i ' s c o m p u t e r l o c a t e d a t S c h i l l e r P a r k, was

     20     i t a lso in tru d e d in ,          y e s o r n o?

     21             A          I d o n 't r e c a l l .

     22             Q          When t h e e m a i l w as, you sa y p a r t o f t h e

     23     e m a i l , w h e re was - - What c o m p u t e r w e r e t h o s e e m a i l

     24     loc a te d ?

                                                 DAILY C OP Y -48

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004028
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 118 of 298 PageID #:3760
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1                       I b e l i e v e t h e y w e r e i n M i ss S p i z z i r r i ' s

      2     e m a i l w h i c h was l o c a t e d on h e r c o m p u t e r .

      3              Q        In C o l o r a d o o r a t S a v e a L i f e F o u n d a t i o n

      4     a t S c h i l l e r P a r k?

      5              A        I b e l i e v e i t was i n S c h i l l e r - - i t sh o u l d

      6     i t was l o c a t e d on h e r c o m p u t e r i n S c h i l l e r P a r k.

      7              Q        So h e r c o m p u t e r w as a l s o i n t r u d e d i n ?

      8              A        Y e s.

      9              Q        So d i d you e v e r c h e c k o r p r e s e r v e e v i d e n c e on

     10     h e r com p u ter?

     11              A        No.

     12              Q        D id you e v e r c h e c k o r p r e s e r v e e v i d e n c e on

     13     t h e o l d e r c om p u te r t h a t w ere a l so i n t r u d e d i n ?

     14             A         No.

     15              Q        D id you e v e r c h e c k o r p r e s e r v e e v i d e n c e on

     16     th e se r v e r ,     I d o n ' t know e x a c t l y know how many s e r v e r s

     17     b u t d i d y ou e v e r c h e c k o r p r e s e r v e e v i d e n c e on t h e

     18     se r v e r t h a t w ere i n t r u d e d i n ?

     19             A         No.

     20              Q        A c c o r d i n g t o y o u r p o l i c e r e p o r t on P a g e 2 o f

     21     t h e su p p l e m e n t a l ,   I t h i n k t h i s i s E x h i b i t 1 , y ou sa y

     22     t h e DSL l i n e was d i s c o n n e c t e d a f t e r t h e d e f e n d a n t l e f t ,

     23     is th a t c orre c t?

     24             A         I ' d h a v e t o r e f e r t o my r e p o r t ,     I d o n 't

                                                 DAILY C O P Y -49

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004029
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 119 of 298 PageID #:3761
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     re c a ll th a t.

      2              THE DEFENDANT:                   J u d g e , may I?

      3              THE COURT:               Y ou may.

      4              THE DEFENDANT:                   T h i s was a l r e a d y e n t e r e d - -

      5              THE COURT:               Number o n e ?

      6              THE DEFENDANT:                   O ne.

      7                                   Q    And i t ' s        P age 2 ,    I th in k i t     i s th e

      8     f i r s t paragraph.

      9              MR. PODLASEK:                   What p a g e was t h a t ?

     10              THE DEFENDANT:                   P a g e 2 , t h e p a r t on t h e t o p - -

     11              THE COURT:               W h a t 's y o u r q u e s t i o n now?

     12              THE DEFENDANT:                   I j u s t w ant t o c o n firm t h a t t h e

     13     DSL a c c o r d i n g t o h i s p o l i c e r e p o r t s w e r e d i s c o n n e c t e d .

     14              THE WITNESS:                O kay, c a n y ou a sk y o u r q u e s t i o n

     15     a g a in ,    I' m s o r r y .

     16              THE DEFENDANT                   Q       T he DSL l i n e was d i s c o n n e c t e d

     17     a f t e r th e defendant l e f t ?

     18              A            A c c o r d i n g t o M r. B a r n s, a n e m p loy e e o f S a v e a

     19     Life ,       y e s,    h e s a i d t h a t t h e y d i s c o n n e c t e d th e m .

     20              Q            T h a n k y ou .        I f you r e c a l l e a r l i e r ,   I a ske d

     21     you i f som eb od y h a d a c c e s s c o m p u t e r DSL l i n e i s

     22     d isc o n n e c te d ,      so t h e DSL l i n e was d i s c o n n e c t e d .           So

     23     n ob od y c o u l d h a v e h a c ke d i n t o S a v e a L i f e c o m p u t e r w i t h

     24     d isc o n n e c te d se r v e r ,         rig h t?

                                                         DAILY C O P Y -50

                         MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                    CCSAO 004030
           Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 120 of 298 PageID #:3762
                          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                 1              A         Not t o my kn ow le d g e .

                 2              Q         T hank y ou .         So i t was d i s c o n n e c t e d ,   DSL l i n e

                 3     d i sc o n n e c t e d ,   t h e d e f e n d a n t c o u l d n o t h a v e h a c ke d i n t o

                 4     S ave a L i f e com p u ter, r i g h t ?

                 5              A         I d o n ' t know.

                 6              Q         C an you b e - - y e s o r n o?

                 7              A         I d o n ' t know.

                 8              Q         Y ou a n sw e r e d t h e q u e s t i o n e a r l i e r ?

                 9              MS. SARCOS:             O b j e c t i o n , a ske d a n d a n sw e r e d , he

                10     s a i d h e d i d n ' t know.

                11              THE COURT:            O b je c tio n su st a i n e d , and y o u 'r e

                12     a rg u in g .
'~   .'1

                13              THE DEFENDANT              Q     T he DSL l i n e c o n n e c t e d S av e a

                14     L i f e com p u ter t o t h e i n t e r n e t ,        t h o s e DSL l i n e s w e re

                15     d i s c o n n e c t e d from t h e i n t e r n e t who t h e d e f e n d a n t b e

                16     a b l e t o i n t r u d e i n t h o se com p u ter d i sc o n n e c t e d t o t h e

                17     in te rn e t?

                18              A         B a se d upon my e x p e r i e n c e , my l e v e l o f

                19     e x p e r tise ,     I d o n ' t know t h a t t h a t c o u l d b e d on e ,         I

                20     d o n 't have t h a t in fo rm a tio n .

                21              Q         T hank y ou .

                22                                 D u r in g y o u r i n v e s t i g a t i o n a t S av e a L i f e

                23     F o u n d a t i o n , d i d you m e e t a n i n d i v i d u a l c a l l e d C h r i s t i a n

                24     S a ss ( P h o n e t i c ) ?

                                                               DAILY C OP Y -51

                                 MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                            CCSAO 004031
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 121 of 298 PageID #:3763
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1              A       No.

      2              Q       Y ou n e v e r t a l k e d t o C h r i s t i a n S a ss?

      3              A       I d o n ' t r e c a l l i f I t a l k e d t o h im , b u t I

      4     n e v e r m e t him f a c e t o f a c e .

      5              Q       Do you know who t o o k o v e r a f t e r t h e d e f e n d a n t

      6     le ft,    who t o o k o v e r t h e IT d e p a r t m e n t a f t e r t h e

      7     defendant l e f t ?

      8              A       I b e l i e v e i t was M r. S a ss.

      9              Q       Why i s i t you n e v e r t a l k e d t o M r. S a ss?

     10              MR. PODLASEK:            Judge, o b je c tio n .               He d i d n ' t sa y h e

     11     d i d n ' t t a l k t o him , h e s a i d h e n e v e r m e t him f a c e t o

     12     face.

     13              THE COURT:          S u st a i n e d .

     14              THE DEFENDANT            Q      So you n e v e r g o t t e c h n i c a l

     15     e x p e r t i s e from M r. S a ss?

     16              A       Not t h a t I r e c a l l ,         n o.

     17              Q       D id you e v e r t a l k t o M r. S a l e r n o ?

     18              THE COURT:          S a le rn o?

     19              THE DEFENDANT:               ( In d i c a t i n g ) .

     20              THE WITNESS:           I d o n 't r e c a l l i f I d id or n o t.

     21              THE DEFENDANT            Q      M r. S a l e r n o was t h e f i r s t e x p e r t

     22     a ssi g n e d t o t h e a l l e g e d i n c i d e n t ,          i s th a t c orre c t?

     23              A       I d o n ' t know i f h e was t h e f i r s t .                 I know h e

     24     was on e o f t h e p e o p l e t h a t d i d .

                                                  DAILY C OP Y -52

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004032
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 122 of 298 PageID #:3764
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1                      Who was t h e f i r s t ,         M r. D on P e t e r o r

      2     M r. S a l e r n o ?

      3             A        I d o n 't have t h a t in fo rm a tio n .

      4             THE DEFENDANT:               Judge,    I' m now i n t r o d u c i n g e x h i b i t

      5     num ber f i v e .      I' m g o i n g t o show i t t o t h e S t a t e .

      6             THE COURT:          T h an k y ou .

      7                                       (W hereupon t h e r e was a s h o r t p a u se

      8                                       i n t h e p r o c e e d i n g s)

      9             THE DEFENDANT            Q     O f f i c e r , t h i s e m a i l was s e n t ,

     10     a c t u a l l y i t was a n e m a i l e x c h a n g e d b e t w e e n

     11     M iss S p i z z i r r i a n d M r. S a l e r n o a t t h e wake o f t h e

     12     in c id e n t.     I w a n t you t o r e a d on t h e r e c o r d , p l e a s e ,

     13     and t h i s i s E x h ib it 5.

     14             MR. PODLASEK:             Judge,      I' m g o i n g t o o b j e c t t o t h i s .

     15     He d i d n ' t c r e a t e t h i s e m a i l , h e d i d n ' t se n d t h i s e m a i l ,

     16     he d i d n ' t r e c e i v e t h i s e m a i l .

     17             THE DEFENDANT:             No,    I' m l o o k i n g f o r i n f o r m a t i o n .

     18             MR. PODLASEK:            S he w a n t s t o p u t t h i s e m a i l i n .

     19     T h is i s n ' t p ro p e r fo u n d a tio n f o r i t .         I' m g o i n g t o h a v e

     20     a g e n e r a l o b j e c t i o n a s t o how f a r a f i e l d - -

     21             THE COURT:          I d o n ' t e v e n know w h a t i t         is,    y e t.

     22     so

     23             THE DEFENDANT            Q     T h a t 's th e em ail c r e a t i n g th e

     24     s i t u a t i o n b e c a u se M r. S a l e r n o was t h e f i r s t      r e sp o n d e r

                                                 DAILY C OP Y -53

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004033
       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 123 of 298 PageID #:3765
                      CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



             1     a n d h e s e n t t h a t e m a i l t o M r. M a r t i n .

             2               MR. PODLASEK:             T h is i s h e a r sa y ,     Judge.

             3               THE COURT:           T h i s i s so m e t h i n g t h a t was s e n t t o t h e

             4     d e te c tiv e ,      i s t h a t w h a t you a r e sa y i n g ?

             5               THE DEFENDANT:             Y es, i t was s e n t t o t h e d e t e c t i v e .

             6               THE COURT:           Do you r e c o g n i z e t h a t e x h i b i t ,

             7     D e te c tiv e M artin ?

             8               THE WITNESS:            No, y o u r H on or,        I d o n 't - - n ot a t

             9     th is p oin t.

            10               THE COURT:           Was t h a t s e n t t o y ou ?

            11               THE WITNESS:            No, y o u r H on or,        I d o n 't b e lie v e i t

            12     w a s.
··-)
            13               THE COURT:           A ll r i g h t .

            14               THE DEFENDANT:               O kay, anyw ay I w a n t t o

            15      ( In a u d i b l e ) .

            16               MR. PODLASEK:             Judge,        I' m g o i n g t o o b j e c t t o t h i s .

            17               THE COURT:            He d o e s n ' t know w h a t i t i s ,         he

            18     d o e sn 't re c og n iz e i t ,       i t w a s n ' t s e n t t o h im .       He c a n ' t

            19     j u s t r e a d a n y t h i n g i n t o t h e r e c o r d , M iss M e lon g o.          He

            20     h a s t o h a v e kn ow le d g e o f i t .

            21               MR. PODLASEK:             Judge,        if   I may, r a t h e r t h a n

            22     in te rru p t - -

            23               THE COURT:           No, you may n o t .

            24               THE DEFENDANT:              Judge,       I have e v id e n c e t h a t t h i s

                                                         DAILY C OP Y -54

                              MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                         CCSAO 004034
             Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 124 of 298 PageID #:3766
                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                   1     e m a i l . w as s e n t t o M r. M a r t i n .

                   2             MR. PODLASEK:               Judge, o b je c tio n .

                   3             THE COURT:             Y ou may p r o c e e d .       Y ou may c h e c k.         Go

                   4     ahead.

                   5                                             (W hereupon t h e r e w as a s h o r t p a u se

                   6                                         i n t h e p r o c e e d i n g s)

                   7             THE DEFENDANT:                  Judge,     now I' m g o i n g t o e n t e r i n t o

                   8     r e c o r d E x h ib it 6.        And t h i s i s a n e m a i l M r. K y le F r e n c h

                   9     s e n t t o M r. M a r t i n a s k i n g i n f o r m a t i o n a b o u t Don P e t e r

                  10     and S a le r n o .

                  11             MR. PODLASEK:               O b je c tion ,     Judge.

                  12             THE COURT:             A ll r i g h t .     Y ou may a p p r o a c h .
I   l
                  13             THE DEFENDANT:                  J u d g e , may I?

                  14             THE COURT:             Y e s.

                  15             THE DEFENDANT               Q      So t h i s i s i n f o r m a t i o n t h a t

                  16     M r. K y le F r e n c h from t h e I l l i n o i s A t t o r n e y G e n e r a l

                  17     r e q u e s t e d o f y ou .      Do you r e c o g n i z e t h a t e m a i l ?

                  18             A        Y e s,   I re c og n iz e th e e m a il.

                  19             Q        And t h a t e m a i l i s r e q u e s t i n g e m a i l f r om

                  20     M r. S a l e r n o a n d M r. Don P e t e r ,           is th a t c orre c t?

                  21             A        I t ' s a s k i n g f o r i n f o r m a t i o n a b o u t Don P e t e r s .

                  22             Q        And t h e n t h e se c o n d on e ?

                  23             A        I t nam es a d d r e s s e s o f o t h e r s who t r y t o
        .<
    i
                  24     recover lo st d a ta .

                                                                 DAILY C O P Y -55

                                  MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                             CCSAO 004035
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 125 of 298 PageID #:3767
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1                      And you s a i d S a l e r n o was som ebody who t r i e d

      2     to recov er lo st d a ta ,           is th a t c orre c t?

      3             A        Y es,   I b e l i e v e so .

      4             Q        So M r. S a l e r n o ,   you h a d e m a i l     ( In a u d i b l e )

      5     from M r. S a l e r n o , i s t h a t c o r r e c t ?

      6             A        I' m s o r r y ,   I d i d n ' t h e a r t h e q u e stio n

      7     c orre c tly .

      8             Q        So M r. S a l e r n o was a n e x p e r t h i r e d b y S a v e a

      9     Life to f ix th e in c id e n t,           i s th a t c orre c t?

     10             A        Y es.

     11             Q        And t h i s e m a i l i s a s k i n g you f o r i n f o r m a t i o n

     12     a b o u t a n y b od y who t r i e d t o f i x t h e sy st e m , a n d among

     13     t h o s e was M r. S a l e r n o , i s t h a t c o r r e c t ?

     14             A        Y es.

     15             Q        D id you p r o v i d e t h a t i n f o r m a t i o n t o M r. K y le

     16     F rench?

     17             A        I d o n ' t r e c a l l i f I p r o v i d e d i t t o him o r

     18     n ot.

     19             Q        D id you h a v e t h a t i n f o r m a t i o n w i t h y ou ?

     20             A        I d o n 't r e c a l l th e tim e t h a t I r e c e iv e d t h i s

     21     e m a i l , w h e t h e r I h a d i n f o r m a t i o n a b o u t M r. S a l e r n o o r

     22     n ot.

     23             Q        Y ou h a d i n f o r m a t i o n a b o u t Don P e t e r ?

     24             A        I b e l i e v e so a t t h a t t i m e .

                                                DAILY C OP Y -56

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004036
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 126 of 298 PageID #:3768
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1                      B u t y ou d i d n ' t h a v e i n f o r m a t i o n a b o u t

      2     M r. S a l e r n o ?

      3             A        I d o n 't r e c a l l i f       I d id a t t h a t tim e o r n o t.

      4             Q        Now,    I' m g o i n g t o i n t r o d u c e i n t h e r e c o r d

      5     e x h i b i t num ber s i x

      6                              Where a r e we now?

      7             THE COURT:          S even.

      8             THE DEFENDANT:               T h i s i s a n e m a i l Don P e t e r s s e n t

      9     to D e te c tiv e M a rtin ,         a sum m ary o f       ( In a u d i b l e ) .

     10                              J u d g e , may I a p p r o a c h ?

     11             THE COURT:          S ure.

     12             THE DEFENDANT            Q       C an y ou r e c a l l     ( In a u d i b l e )

     13     h ig h lig h t i t .

     14             THE COURT:          F irst of a ll,           w hat i s t h a t ,       so t h e

     15     record,      is c le a r,     w hat i s i t ,       d e te c tiv e ?

     16             THE WITNESS:            Judge,       it    i s a n e m a i l f r om D on a ld

     17     P e t e r s a t T h i n k C r i t i c a l d o t com t o m y s e l f .

     18             THE COURT:          A ll r ig h t.         Do y ou r e c o g n i z e t h a t

     19     e m a il?

     20             THE WITNESS:            Y e s,    I do.

     21             MR. PODLASEK:            J u d g e , c o u l d we a s k t h e d e f e n d a n t

     22     t o m ake s u r e s h e ' s m a r ki n g t h e s e e x h i b i t s so l a t e r on

     23     w e ' r e n o t c o n f u se d a b o u t i t ?

     24             THE COURT:          Y e s.       H ave y ou b e e n m a r ki n g th e m ,

                                                 DAILY C O P Y -57

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004037
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 127 of 298 PageID #:3769
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     M iss M elon g o?

      2             THE DEFENDANT:              T h a t ' s a g ood i d e a .

      3             THE COURT:            Go a h e a d ,   you c a n r e a d i t .

      4             THE WITNESS:             " I t was g ood t o sp e a k w i t h you

      5     y e st e r d a y r e g a r d in g y ou r e f f o r t s t o a s s i s t th e S ave a

      6     L if e F ou n d a tion .       As p e r o u r d i s c u s s i o n ,     I have

      7     a t t a c h e d a l e t t e r I se n t t o C a r o l p r o v i d i n g a rou g h

      8     o v e r v i e w o f t h e d i s c o v e r y a n d a c t i o n s t a k e n by C r i t i c a l

      9     T ech n olog y S o l u t i o n s.        When I was f i r s t         in trod u c e d to

     10     C a rol and a p p r ise d o f th e s i t u a t i o n and a c t i o n s ta ke n

     11     p r i o r t o my a r r i v a l ,    we d i s c u s s e d t h e n e x t s t e p s

     12     r e q u i r e d f o r r e c o v e r y v e r su s p r e s e r v a t i o n o f e v i d e n c e .

     13     T h e r e was a n u n c e r t a i n t y a s t o t h e c a t a l y s t f o r d a t a

     14     l o g s a s s e v e r a l m a in te n a n c e a c t i o n s w ere p e rform e d j u s t

     15     p r i o r t o d isc o v e r y o f th e p rob le m .            I a d v i se d t h e g rou p

     16     t h a t w i t h m u l t i p l e p e r so n n e l a t t e m p t i n g r e c o v e r y o f t h e

     17     d r i v e s o v e r t h e p r e v i o u s d a y s a n d no c l e a r c h a i n o f

     18     c u st o d y , t h e q u a l i t y o f a n y e v i d e n c e d i s c o v e r y w ou ld b e

     19     q u e stio n a b le a t b e st .         C a r o l ' s d e c i s i o n was t o move

     20     f o r w a r d w i t h r e c o v e r y e f f o r t s when i t w as l e a r n e d t h a t

     21     t h e p r e v i o u s b a c k u p s w e re i n c o m p l e t e o r m i s s i n g . "

     22             THE DEFENDANT              Q     T h an k y ou .

     23                               So you w e n t on w i t h y o u r i n v e s t i g a t i o n

     24     a f t e r h a v in g re a d t h i s em ail?

                                                   DAILY C OP Y -58

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004038
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 128 of 298 PageID #:3770
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1              A        T h a t's c o r r e c t .

      2              Q        D id you e v e r r e v i e w t h e d a t a r e c o v e r e d f r om

      3     Don P e t e r s ,    j u s t r e v i e w e d t h e d a t a t o know w h e r e t h e

      4     d a ta are?

      5             A         T he i n i t i a l o f f i c e r t h a t t o o k t h e r e p o r t was

      6     g iv e n c o p ie s o f w hat I b e l i e v e d t o be sc r e e n sh o ts o f

      7     d a ta f i l e    f o l d e r s t r u c t u r e o f t h e d a t a t h a t was

      8     recovered.

      9              Q        S o you o n l y r e v i e w e d t h e s c r e e n s h o t ,    y ou

     10     n e v e r re v ie w e d th e a c t u a l d a ta re c o v e re d ?

     11              A        No, t h a t ' s c o r r e c t .

     12              Q        And w e r e y ou a w a r e t h a t l o n g b e f o r e you w e r e

     13     a s s i g n e d t o t h e c a s e t h e d a t a w as a l r e a d y r e c o v e r e d a n d

     14     s e n t t o C a r o l S p i z z i r r i on May 2 ,           I th in k.

     15             A         I' m s o r r y ,   on May 2 y ou s a i d ?

     16              Q        Y e s.

     17             A         I d o n 't r e c a l l t h a t in fo rm a tio n ,       n o.

     18              Q        S o you w e r e n o t a w a r e t h a t t h e d a t a was

     19     r e c o v e r e d when y ou w e r e a s s i g n e d t h e i n v e s t i g a t i o n ?

     20             A         I b e l i e v e t h e i n i t i a l o f f i c e r w as t o l d t h a t

     21     th e y had recov ered a c e r ta in p e rc e n ta g e o f th e

     22     in form a tion ,       y e s.

     23             Q         So d i d y ou e v e r q u e s t i o n C a r o l S p i z z i r r i

     24     a b o u t p r e s e r v a t i o n v e r su s r e c o v e r y ?

                                                  DAILY C O P Y -59

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004039
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 129 of 298 PageID #:3771
                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



           1             A          I d o n ' t r e c a l l h a v i n g t h a t c o n v e r s a t i o n , n o.

           2             Q          B a se d on y o u r i n v e s t i g a t i o n , you r e l y on t h e

           3     d a t e , A p r i l 28 g o i n g on t o May 1 , 2 0 0 6 , i s t h a t

           4     c orre c t,    you r e l y on t h o s e d a t e s a s t h e d a t e o f t h e

           5     in tru sio n ,      i s th a t c orre c t?

           6             A          The two s e p a r a t e i n c i d e n t s ,    y e s, t h o s e a r e

           7     t h e d a t e s o f t h e two s e p a r a t e i n c i d e n t s .

           8             Q          And you a l s o r e l i e d on t h e t i m e o f t h e

           9     i n t r u s i o n from 1 : 0 0 a . m . t o 3 : 0 0 a . m . ?

          10             A          Y es, I b e l i e v e t h a t ' s w h a t t h e y w e r e , I d o n ' t

          11     r e c a ll e x a c tly .

          12             THE DEFENDANT:               Judge,      I' m now g o i n g t o e n t e r i n t o

          13     E x h i b i t 8.      T h i s i s a n i n f o r m a t i o n Don P e t e r s s e n t t o

          14     C arol S p i z z i r r i ,    b u t t h e same i n f o r m a t i o n was a l s o s e n t

          15     t o M r. M a r t i n when he r e q u e s t e d i t           from Don P e t e r s .

          16             THE COURT:            Show i t t o c o u n s e l .

          17             THE DEFENDANT:               I am g o i n g t o show i t t o t h e

          18     S ta te .

          19             THE COURT:            Y ou may a p p r o a c h .

          20             THE DEFENDANT              Q    D e te c tiv e M a rtin ,      I w a n t you t o
..

          21     i d e n t i f y i f you a r e a w a re o f t h i s E x h i b i t 8?

          22             MR. PODLASEK:              Judge,      I know you a r e a l l o w i n g

          23     h e a r s a y , b u t I' m g o i n g t o o b j e c t t o t h i s .        T h i s was

          24     se n t by a t h i r d p a r t y .

                                                      DAILY C OP Y -60

                             MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                        CCSAO 004040
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 130 of 298 PageID #:3772
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             THE DEFENDANT:              No, t h a t i n f o r m a t i o n was s e n t t o

      2     D e te c tiv e M a rtin .

      3             THE COURT:           W e ll, you n e e d t o a sk a q u e s t i o n .

      4             THE DEFENDANT             Q    Do you r e c a l l h a v i n g r e c e i v e d

      5     t h a t i n f o r m a t i o n from M r. Don P e t e r s ?

      6             A         I d o n ' t r e c a l l i f I g o t i t from Don P e t e r s o r

      7     i f i t was t e n d e r e d b y M iss S p i z z i r r i .

      8             Q         B ut you r e c a l l h a v i n g r e a d t h a t ?

      9             A         Y es.

     10             Q         Now, i f you t u r n t h e p a g e o v e r , p l e a s e .              I

     11     h i g h l i g h t e d t h e y e l l o w on e , c a n you r e a d t h a t f o r t h e

     12     r e c o r d , p l e a se ?

     13             MR. PODLASEK:             J u d g e , I' m g o i n g t o o b j e c t t o p a r t s

     14     of th e l e t t e r b ein g re a d .          I f i t ' s g o i n g t o be a l l o w e d

     15     in to e v id e n c e fo r th e r e h e a rin g ,         I ' d a sk t h e e n t i r e

     16     d oc u m e n t b e r e a d i n t o t h e r e c o r d .

     17             THE COURT:           I w ill read i t .            Go a h e a d ,      read th e

     18     p a rts t h a t 's h ig h lig h te d .

     19             THE WITNESS:             "W ith t h e num ber o f p e r so n n e l

     20     i n v o l v e d a n d t h e am ount o f t i m e p r i o r t o o u r

     21     e x a m in a tio n , i t i s n o t p o ssi b l e t o s t a t e w ith com p lete

     22     c e r ta in ty th a t th e f i l e ta g in form a tion ,                  in

     23     p a r e n th e se s,   i t ' s d a te s,   t i m e s, e t c e t e r a ,    i s a c c u ra te .

     24     Le t me c l a r i f y t h a t no l e s s t h a n a n e x t r a o r d i n a r y

                                                DAILY C OP Y -61

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004041
          Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 131 of 298 PageID #:3773
                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                1     e f f o r t w ou ld b e r e q u i r e d t o m o d i f y t h i s t a g

                2     in form a tion .        H ow ever, I am u n a b l e t o sp e a k t o a n y

                3     a c t i o n s ta ke n o r n ot ta ke n p r i o r t o th e a r r i v a l o f

                4     C r i t i c a l T ech n olog y S o l u t i o n s In c o r p o r a t e d .

                5             THE COURT:            A d d i t i o n a l l y , M r. P o d l a se k , y ou c a n

                6     c r o ss- e x a m i n e on a n y o f t h e s e e x h i b i t s w h i c h e v e r form

                7     yo c h o o se .

                8             MR. PODLASEK:              T h an k y ou , J u d g e .

                9             THE DEFENDANT              Q    So b a se d on t h e s e i n f o r m a t i o n ,

               10     t h e r e ' s no h u n d r e d p e r c e n t c e r t a i n t y t h a t t h e i n t r u s i o n

               11     h a p p e n e d on A p r i l 28 g o i n g on t o May 1 , i s t h a t

               12     c orre c t?
.. . -:
    ..
               13             A         B a se d s o l e l y on h i s o p i n i o n .

               14             Q         Is t h a t c o r r e c t ?

               15             A         T h a t's c o r r e c t .

               16             Q         A l so b a se d on t h e i n f o r m a t i o n o f t h e e x p e r t

               17     h i r e d by S ave a L i f e ,         i s i t c o r r e c t th a t th e d a ta

               18     i n t r u s i o n d i d n ' t happen b etw een 1 : 0 0 a.m . and

               19     3 :0 0 a .m .,     i s th a t c orre c t?

               20             A         I c a n ' t a n sw e r t o t h a t .

               21             Q         I s a i d b a se d on w h a t t h e i n f o r m a t i o n h e g a v e

               22     you?

               23             A         B a se d on t h a t l e t t e r ,    h e c a n n o t sa y t h e

               24     e x a c t - - t h a t th e d a te s and tim e s a r e c o r r e c t .

                                                           DAILY C OP Y -62

                               MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                          CCSAO 004042
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 132 of 298 PageID #:3774
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             THE DEFENDANT:              Judge - -

      2                               Q    T h i s i n f o r m a t i o n was s e n t t o y ou .            I

      3     s a i d b a se d on w h at h e s t a t e ?

      4             A         U h-huh.

      5             MR. PODLASEK:              J u d g e , I' m g o i n g t o o b j e c t , i t ' s

      6     a ske d a n d a n sw e r e d , a n d s h e ' s b e c om in g a r g u m e n t a t i v e ,

      7     a n d s h e ' s n o t h e a r i n g t h e e x a c t w ord s t h a t sh e w a n ts t o

      8     hear,       so sh e w a n ts t o p u t i t i n t o t h e w i t n e s s ' m ou th .

      9     H e ' s a l r e a d y a n sw e r e d t h i s .

     10             THE COURT:            S he c a n r e p h r a se i t .

     11                               R e p h r a se i t .

     12             THE DEFENDANT              Q     B a se d on Don P e t e r s ,       an e x p e r t

     13     h i r e d by S ave a L i f e , t o r e c o v e r and e v a l u a t e th e

     14     in c id e n t,    i s i t p o ssib le t h a t th e i n t r u si o n never

     15     h a p p e n e d A p r i l 28 g o i n g on t o May 1 ?

     16             A         B a se d s o l e l y on w h a t h e sa y s t h e r e ,        th a t's

     17     c orre c t.

     18             Q         A l so b a se d on Don P e t e r s , a n e x p e r t h i r e d b y

     19     S ave a L i f e t o e v a l u a t e and r e c o v e r d a t a ,          is i t

     20     p o s s i b l e t h e i n t r u s i o n t h a t d i d n ' t h a p p e n e d b e tw e e n

     21     1 :0 0 a.m . and 3 :0 0 a .m .?

     22             A         T h a t ' s h i s o p i n i o n , y e s.

     23             Q         I s i t a l s o t r u e t h a t p r i o r t o Don P e t e r s ,

     24     t h e r e w e re s e v e r a l i n d i v i d u a l s a t t e m p t i n g r e c o v e r y o f

                                                   DAILY C OP Y -63

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004043
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 133 of 298 PageID #:3775
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     th e    ( In a u d i b l e ) ?

      2              A         F rom w h a t M iss S p i z z i r r i t o l d t h e i n i t i a l

      3     o f f i c e r s a n d u s,        y e s, t h a t ' s c o r r e c t .

      4              Q         D id you e v e r w a tc h t h e ABC r e p o r t on S av e a

      5     L if e F ou n d ation ?

      6              MR. PODLASEK:                 O b je c tion ,      Judge.

      7              THE COURT:               S u st a i n e d .

      8                                 M iss M elon g o, t h i s i s a b o u t a m o t i o n t o

      9     d i s m i s s i n d i c t m e n t , o ka y .           T h is i s n ot a d e p o sitio n o f

     10     th e d e te c tiv e .            I ' v e a l l o w e d you a l o t ,      a l o t o f leew ay

     11     here.        So I' m g o i n g t o a sk you t o w in d t h i s u p , g e t t o

     12     y o u r p o i n t a s i t r e l a t e s t o a m o t i o n t o d i sm i ss

     13     in d ic tm e n t.       W e 'r e n o t c o n d u c t i n g a d e p o s i t i o n h e r e .

     14              THE DEFENDANT:                  O kay.

     15                                 Q       D u r in g y o u r i n v e s t i g a t i o n , t h e

     16     d e f e n d a n t was a l s o c h a r g e d w i t h v a r i o u s c r e d i t c a r d

     17     f r a u d - - a c c u se d , n o t c h a r g e d , a c c u se d o f v a r i o u s

     18     c r e d it card fraud.

     19              MR. PODLASEK:                 O b je c tion , Judge, re le v a n c e .

     20              THE COURT:               S u st a i n e d .

     21              THE DEFENDANT:                  O kay, J u d g e , a t t h i s t i m e I am

     22     g o i n g t o w in d u p .

     23              THE COURT:               O kay, you may c r o s s .

     24              MR. PODLASEK:                 J u d g e , c o u l d I h a v e h a l f h o u r so I

                                                     DAILY C OP Y -64

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004044
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 134 of 298 PageID #:3776
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     c a n g o o v e r my n o t e s ?

      2             THE COURT:              No.

      3             MR. PODLASEK:                 It 's    been e x te n siv e .

      4             THE COURT:               L e t ' s go.

      5                                        CROSS EXAMINATION

      6                                                       BY

      7                                            MR.     PODLASEK:

      8             Q        D e te c tiv e M a rtin ,          d i d y ou e x e c u t e a s e a r c h

      9     w a r r a n t o n o r a b o u t J u l y 20 o f 2 0 0 6 ?

     10             A        Y e s.

     11             Q        W here d i d y ou e x e c u t e t h a t s e a r c h w a r r a n t ?

     12             A        A t M i ss M e l o n g o ' s a p a r t m e n t i n        P a la tin e .

     13             Q        Who w as p r e s e n t b e s i d e s y o u r s e l f ?

     14             A        M y se l f ,    M i ss M e l o n g o ,    D e t e c t i v e D an C ook,

     15     S h a u n a M onge     (P h on e tic )        of th e     I l l i n o i s A ttorn e y

     16     G e n e r a l ' s O f f i c e a n d h e r p a r t n e r , A m ber H i c o n n i e

     17      (P h on e tic ).

     18             Q        A nd w h e r e d i d t h e e x e c u t i o n o f t h e s e a r c h

     19     w a rra n t ta ke p la c e ?           Do y ou r e c a l l t h e a d d r e s s ?

     20             A        Not o f f t h e t o p o f my h e a d ,              no.

     21             Q        Was i t        in P a la tin e ,       Illin o is?

     22             A        Y e s.

     23             Q        Was i t        on V a l l e y La ke D r i v e ?

     24             A        I b e l i e v e so ,         I d o n 't r e c a l l th e e x a c t


                                                   DAILY C O P Y -65

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004045
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 135 of 298 PageID #:3777
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




      2             Q           Was t h i s l o c a t i o n t h e a p a r t m e n t o f

      3     M i ss M e lon g o a t t h a t t i m e ?

      4             A           Y e s.

      5             Q           Was sh e i n p o s s e s s i o n o f t h a t a p a r t m e n t ?

      6             A           Y e s.

      7             Q           D id M i ss M e lon g o a l l o w y ou i n t o h e r

      8     a p a rtm e n t?

      9             A           Y e s,    sh e d i d .

     10             Q           D id y ou c o n d u c t a s e a r c h o f t h a t a p a r t m e n t ?

     11             A           Y e s,    we d i d .

     12             Q           D u rin g t h e c o u r se o f t h a t se a r c h ,       d i d y ou

     13     p e r so n a l l y c on d u c t a se a r c h ,      o r d i d y ou h a v e a

     14     c o n v e r sa tio n w ith th e d e fe n d a n t?

     15             A           B oth .

     16             Q           A t some p o i n t d u r i n g t h e e x e c u t i o n o f t h e

     17     se a r c h w a r r a n t,      d i d y ou c o n d u c t a c o n v e r s a t i o n w i t h t h e

     18     d e fe n d a n t?

     19             A           Y e s,    I d id .

     20             Q           W here d i d t h a t c o n v e r s a t i o n t a k e p l a c e ?

     21             A           I b e l i e v e i t w as h e r k i t c h e n t a b l e .

     22             Q           Who e l s e w as p r e s e n t f o r t h a t c o n v e r s a t i o n ?

     23             A           D e t e c t i v e C ook.

     24             Q           Was M i ss M e lon g o r e a d h e r M i r a n d a r i g h t s ?


                                                     DAILY C O P Y -66

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004046
       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 136 of 298 PageID #:3778
                      CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



             1              A       Y e s,   sh e w a s.

             2              Q       D id sh e w a i v e h e r M i r a n d a r i g h t s ?

             3              A       Y e s,   sh e d i d .

             4              Q       D u rin g t h e c o u r se o f t h a t c o n v e r sa t i o n ,     d id

             5     M i ss M e lon g o m ake a n y a d m i s s i o n s t o y o u ?

             6              A       Y e s,   sh e d i d .

             7              Q       What a d m i s s i o n s d i d sh e m a ke ,       i f any,

             8     r e g a r d in g th e S ave a L if e F ou n d a tion i n t r u si o n s?

             9              A       S h e s t a t e d t h a t sh e h a d b e e n a c c e s s i n g t h e

            10     e m a i l s sy st e m f o r a p p r o x i m a t e l y tw o w e e ks a f t e r sh e h a d

            11     been f i r e d     from S av e a L i f e .

            12              Q       How w as sh e a c c e s s i n g t h e S a v e a L i f e e m a i l s

            13     a f t e r sh e h a d b e e n f i r e d ?

            14              A       S h e w as r e m o t e l y a c c e s s i n g t h e i r web s e r v e r s .

            15              Q       D id M i ss M e lon g o e x p l a i n t o y ou w h a t h e r

            16     p o s i t i o n h a d b e e n b e f o r e sh e w as t e r m i n a t e d f r om S a v e a

            17     Life ?

            18              A       Y e s,   sh e w as t h e i r IT a d m i n i s t r a t o r .

            19              Q       D id M i ss M e lon g o e x p l a i n t o y ou t h a t IT

            20     a d m i n i st r a t o r had a c c e ss t o t h e e m a il se r v e r s and t o
·-.I

            21     t h e s e r v e r s w h e t h e r i t w as r e m o t e l y o r on s i t e ?

            22              A       Y e s.

            23              Q       D id M i ss M e lon g o t e l l y ou d u r i n g t h a t

            24     c o n v e r s a t i o n t h a t sh e h a d a c c e s s t o C a r o l S p i z z i r r i ' s


                                                       DAILY C O P Y -67

                            MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                       CCSAO 004047
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 137 of 298 PageID #:3779
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     e m a i l . a c c o u n t s?

      2              A         Y es.

      3              Q         D id M iss M elongo t e l l y ou d u r i n g t h a t

      4     c o n v e r s a t i o n t h a t sh e v ie w e d a n e m a i l from C a r o l

      5     S p i z z i r r i r e f e r r in g to her?

      6              A         Y es.

      7              Q         M eaning t h e d e f e n d a n t ?

      8              A         Y es.

      9              Q         D id M iss M elongo t e l l you w h a t sh e d i d w i t h

     10     t h a t em ail?

     11              A         Y es.

     12              Q         What d i d sh e do?

     13              A         S he f o r w a r d e d i t t o h e r Y ahoo e m a i l a c c o u n t .

     14              Q         Now, when you sa y f o r w a r d e d ,          sh e d i d n ' t

     15     d e s t r o y o r m a n i p u l a t e t h a t e m a i l , d i d sh e ?

     16              A         Not t o my kn ow le d g e .

     17              Q         S he j u s t f o r w a r d e d t o h e r s e l f a s i f C a r o l

     18     S p i z z i r r i had forw arded t o h e r ,             i s th a t c orre c t?

     19              A         C orre c t.

     20              Q         I' m g o i n g t o show you w h a t I' m m a r ki n g a s

     21     P e o p l e ' s E x h i b i t 1 a n d show i t t o t h e d e f e n d a n t .

     22                                    May I a p p r o a c h ,   Judge?

     23              THE COURT:               Y ou may.

     24              MR. PODLASEK                Q    I' m g o i n g t o show you w h a t ' s b e e n

                                                     DAILY C OP Y -68

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004048
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 138 of 298 PageID #:3780
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     m a r ke d a s P e o p l e ' s E x h i b i t 1 , c o u l d y ou p l e a s e l o o k a t

      2     t h a t and d e sc r ib e i t p h y sic a lly f o r th e re c o rd .               T a ke

      3     your tim e ,         rev iew i t ,     d e te c tiv e .   Y ou r e c o g n i z e t h a t

      4     d oc u m e n t?

      5              A        Y e s,   I d o.

      6              Q        How many p a g e s i s t h a t d oc u m e n t?

      7              A        F our.

      8              Q        P l e a s e go t o t h e t h i r d p a g e .       Is t h e r e any

      9     e m a ils s p e c i f i c a l l y se n t by th e d e fe n d a n t t o C a rol

     10     S p i z z i r r i on t h a t p a g e ?

     11             A         Y e s.

     12              Q        W h a t 's t h e d a t e o f t h a t e m a i l ,    i f you c a n

     13     id e n tify it?

     14             A         I t a p p e a r s t o b e M onday, May 1 , 2 0 0 6 .

     15              Q        Would you r e a d t h e c o n t e n t s o f t h a t e m a i l o u t

     16     lou d i n t o th e re c ord ?

     17             A         "H ey, C a r o l ,     I'v e r e c e iv e d t h i s e m a il

     18     f o r w a r d e d t o me, a n d I c a n ' t i m a g i n e w h a t a

     19     p a t h o l o g i c a l l i a r you a r e .      I ' v e l e a r n e d a b ou t your

     20     issu e tod a y ,       a n d I o f f e r e d my h e l p b e c a u se w h i l e

     21     w o r ki n g t h e r e ,   I g o t t h e same i s s u e .        T he p r o b l e m w i t h

     22     y ou , C a r o l ,    you l i e t o o much j u s t t o g e t w h a t you w a n t .

     23     I h op e t h a t y o u ' r e s t i l l g o i n g t o h a v e y o u r t r i a l w i t h

     24     R obert H aff         (P h on e tic ).      I w i l l e x p o se y o u . "

                                                 DAILY C O P Y -69

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004049
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 139 of 298 PageID #:3781
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             Q        I s t h e r e a n y t h i n g e l s e w r i t t e n on t h a t e m a i l ?

      2             A        J u s t w h a t was f o r w a r d e d o u t o f M iss

      3     S p i z z i r r i 's a c c ou n t.

      4             Q        What d i d M iss S p i z z i r r i ' s sa y ?

      5             A        " T h i n k we f o u n d who A n n a b e l c a l l e d X f o u r a n d

      6     st o p p e d i n st r e a m .        L e f t m e ssa g e on my c e l l o f f e r i n g t o

      7     f i x ou r p rob lem .            V e ry s i m i l a r t o f o r m e r IT who c o r r u p t

      8     t h e sy st e m , h a v e n o t sp o ke w i t h h e r .            S he r e f u s e t o

      9     sp e a k w i t h C h r i s t i a n .      Go f i g u r e .    T K S much f o r y o u r

     10     follow th rou g h .           We a r e so b e h i n d ,       i t h u rts."

     11             Q        Who d i d sh e se n d t h a t t o ,            t h a t 's C arol

     12     S p iz z irri?

     13             A        T h a t ' s C a r o l se n d i n g i t t o M iss M e lon g o.

     14             THE DEFENDANT:                 Judge, t h a t ' s n ot t r u e .        I   w ant t o

     15     ob je c t.

     16             THE COURT:            W h a t 's t h e b a s i s o f y o u r o b j e c t i o n ?

     17             THE DEFENDANT:                 T h a t ' s t h e e m a i l M r. M a r t i n s a i d

     18     he n e v e r r e c e i v e d ,     t h e ex ch an g e b etw een S a le r n o and

     19     M iss S p i z z i r r i .     I    c a n show y ou t h e c o m p l e t e e m a i l .

     20             THE COURT:            A ll r i g h t .      I'l l    a l l o w t o you r e d i r e c t

     21     on i t .      T he o b j e c t i o n i s o v e r r u l e d f o r now.

     22             MR. PODLASEK               Q    T he m e ssa g e t h a t you r e a d f r om

     23     M iss M elongo t o M iss S p i z z i r r i i n r e sp o n se t o

     24     M iss S p i z z i r r i ' s e m a i l , a l l e g e d e m a i l t o M iss M e lon g o,

                                                   DAILY C OP Y -70

                       MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                  CCSAO 004050
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 140 of 298 PageID #:3782
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     i s t h e r e a n e m a i l a d d r e s s t h a t y ou c a n r e a d f r om t h a t ?

      2             A        Y e s.

      3             Q        W h a t ' s t h e IP a d d r e s s ?

      4             A        24 d o t 15 d o t 202 d o t 1 0 2 .

      5             Q        I s t h e r e a n e m a i l a d d r e s s t h a t y ou c a n

      6     a s c e r t a i n from t h a t i n f o r m a t i o n ?

      7             A        M e lon g o u n d e r s c o r e A n n a b e l a t Y ahoo d o t com.

      8             Q        D e te c tiv e ,    d u r in g t h e c o u r se o f y ou r

      9     in v e stig a tio n ,     d i d y ou h a v e a n o p p o r t u n i t y t o su b p o e n a

     10     Y ahoo d o t com f o r A n n a b e l M e l o n g o ' s e m a i l s ?

     11             A        Y e s.

     12             Q        D id y ou r e c o v e r a n e m a i l l o g f r o m Y ahoo d o t

     13     com f o r t h e p e r i o d i n q u e s t i o n , m e a n i n g so m e tim e

     14     b e t w e e n A p r i l 27 o f 2 0 0 6 a n d M ay 5 o r 6 o f 2 0 0 6 ?

     15             A        Y e s.

     16             Q        A nd d i d y ou h a v e a c h a n c e t o r e v i e w t h o s e

     17     e m a il lo g s?

     18             A        Y e s,   I d id .

     19             Q        A nd, i n f a c t ,     t h o se e m a il l o g s w ere t e n d e r e d

     20     t o M i ss M e lon g o, w e r e n ' t t h e y ?

     21             A        I b e l i e v e sh ow .

     22             Q        A nd t h a t was p u r s u a n t t o a su b p o e n a

     23     M iss M e lon g o s e n t t o y ou ?

     24             A        T h a t's c o r r e c t .

                                                 DAILY C O P Y -71

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004051
      Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 141 of 298 PageID #:3783
                     CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



            1             Q         Were y ou a b l e t o a s c e r t a i n f r o m t h o s e e m a i l

            2     l o g s w h e t h e r o r n o t M iss M e lon g o o n t h e d a t e s i n

            3     q u e s t i o n was l o g g e d i n a n d u s i n g t h a t IP a d d r e s s o f

            4     2 4.1 5 .2 0 2 .1 0 2 ?

            5             A         Y e s.

            6             Q         And w e r e y ou a b l e t o a l s o a s c e r t a i n w h e t h e r

            7     o r n o t M i ss M elon g o l o g g e d i n d u r i n g t h e t i m e p e r i o d i n

            8     q u e stio n ?

            9             A         Y e s.

           10             Q         D e te c tiv e ,    d i d you a l s o t a k e IP 2 4 . 1 5 . 2 0 2 . 1 0 2

           11     and a c t u a l l y t r y t o a s c e r t a i n t h e l o c a t i o n o f w here

           12     t h a t IP a d d r e s s was b e i n g u se d ?
. )
           13             A         Y e s.

           14             Q         I s t h e r e a p r o g r a m t h a t y ou c a n g o on l i n e

           15     an d do t h a t w ith ?

           16             A         Y e s.

           17             Q         A nd, i n f a c t ,     t h e r e a r e m ore t h a n on e

           18     program ,        i s th a t c orre c t?

           19             A         T h a t's c o r r e c t.

           20             Q         Now, d r a w i n g y o u r a t t e n t i o n t o May 4 o f 2 0 0 6 ,

           21     d i d y ou u se a p r o g r a m c a l l e d WWW d o t DNS s t u f f d o t com?

           22             A         Y e s,   I d id .

           23             MR. PODLASEK:                 I' m g o i n g t o m a r k t h i s p a g e a s

           24     P e o p l e ' s E x h i b i t No. 2 .

                                                        DAILY C O P Y -72

                           MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                      CCSAO 004052
         Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 142 of 298 PageID #:3784
                        CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



               1             THE COURT:            A ll r ig h t.         Show i t t o M iss M e lon g o.

               2                                           (W hereupon t h e r e w as a s h o r t p a u se

               3                                           i n t h e p r o c e e d i n g s)

               4             MR. PODLASEK              Q      Do y ou r e c o g n i z e t h a t d oc u m e n t?

               5             A        Y e s,    I d o.

               6             Q        What i s t h a t ?

               7             A        I t ' s t h e IP i n f o r m a t i o n f o r 24 d o t 1 5 d o t 202

               8     dot 102.

               9             Q        D oes i t g i v e you a l o c a t i o n o f w h e re t h a t was

              10     b e i n g u se d ?

              11             A        P a la tin e ,       Illin o is.

              12             Q        I s t h e r e a n y o t h e r i n f o r m a t i o n on t h e r e ?
. : ..
              13             A        T he r e v e r s e DNS sh ow s t h a t i t ' s          le a se d to d ot

              14     corn d o t n e t .

              15             Q        Who l e a s e d i t t o C orncast d o t n e t ,            is th a t

              16     in form a tion a v a ila b le ?

              17             A        No, I b e l i e v e AT&T i s t h e b a c kb o n e f o r th e m ,

              18     b u t I d o n 't have t h a t p a r t i c u l a r in f o r m a tio n .

              19             Q        D e t e c t i v e , when y ou w e r e d o i n g y o u r

              20     i n v e s t i g a t i o n d u r i n g t h e t i m e b e t w e e n a p p r o x i m a t e l y May

              21     5, I b e lie v e ,        o r May 6 o f 2 0 0 6 , d i d t h a t i n v e s t i g a t i o n

              22     c u l m i n a t e i n t h e i n d i c t m e n t o f A n n a b e l M elongo on o r

              23     ab ou t J a n u a ry 17, 2007?

              24             A        Y e s, i t d i d .

                                                            DAILY C O P Y -73

                              MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                         CCSAO 004053
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 143 of 298 PageID #:3785
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             Q        D id y ou r e l y on t h e i n f o r m a t i o n y ou g a i n e d o r

      2     g a r n e r e d t h r o u g h t h a t i n v e s t i g a t i o n w h i c h b e g a n i n M ay

      3     a n d e n d e d so m e t i m e j u s t b e f o r e J a n u a r y o f 2 0 0 7 ?

      4             A        Y e s,   I d id .

      5             THE DEFENDANT:               Judge,     I'm g o in g t o o b j e c t .

      6             THE COURT:           W h a t's y o u r b a s i s ?

      7             THE DEFENDANT:               T he i n d i c t m e n t - - t h i s m o t i o n i s

      8     a b o u t w hat he s a i d d u r in g t h e G rand J u r y ,            n o t w hat

      9     happened w ith th e in v e stig a tio n .

     10             THE COURT:           W ell,     y ou w e n t e x t e n s i v e l y i n t o t h e

     11     in v e stig a tio n ,     so t h a t i s a l l o w e d .

     12             MR.    PODLASEK         Q     As p a r t o f y o u r i n v e s t i g a t i o n ,

     13     w e r e y o u w o r ki n g w i t h t h e A t t o r n e y     's O ffic e ?

     14             A        Y e s,   I w a s.

     15             Q        A nd,    in fa c t,     w e r e y ou w o r k i n g w i t h a

     16     sp e c i a l i z e d a r e a o f th e A tto rn e y G e n e r a l's O ffic e ?

     17             A        Y e s,   I w a s.

     18             Q        A nd w h a t a r e a w as t h a t ?

     19             A        T he h i g h t e c h c r im e b u r e a u .

     20             Q        A nd w h a t y ou know t h e h i g h t e c h c r i m e b u r e a u

     21     sp e c ia liz e in ?

     22             A        C om p u ter c r i m e s.

     23             Q        I ' m g o i n g t o show y ou w h a t I ' v e m a r ke d a s

     24     P e o p le 's E x h ib it t h r e e ,    I w i l l sh ow i t       to th e


                                                 DAILY C O P Y -74

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004054
         Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 144 of 298 PageID #:3786
                        CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



               1     d e fe n d a n t?

               2             THE DEFENDANT:                Judge,      I'm a l s o g o in g t o o b j e c t t o

               3     t h i s f o r tw o r e a s o n s .       T h is p a r t does n o t c on firm t o

               4     th e   ( In a u d i b l e )   e v i d e n c e , how a n e v i d e n c e was p r o v i d e d ,

               5     a n d t h e d e f e n d a n t h a s a ske d c o u n t l e s s o f t i m e s how t h i s

               6     e x a m i n e r came u p w i t h t h i s i n f o r m a t i o n .       T h a t was n e v e r

               7     p rov id e d to th e d e fe n d a n t.

               8             THE COURT:             Y ou d i d n ' t r e c e i v e t h a t r e p o r t ?

               9             THE DEFENDANT:                No.

              10             MR. PODLASEK:               T h a t's n ot t r u e ,     Judge.       T h is

              11     re p o rt has been tu rn e d over - -

              12             THE DEFENDANT:                No, w h a t I d i d n ' t r e c e i v e .        I

              13     d i d n ' t r e c e i v e how sh e came up w i t h t h a t i n f o r m a t i o n .

              14     U n d er S u p re m e C o u r t R u l e 7 0 5 , how a n e x p e r t sh o u l d

              15     d e l i v e r - - how a n e x p e r t i n c o u r t h a s t o b e d e l i v e r e d ,

              16     a n d I a sk e d f o r t h a t i n f o r m a t i o n .       T h a t i n f o r m a t i o n was

              17     n e v e r p r o v i d e d t o me.

              18             THE COURT:             W ell,    I ' m s u r e t h e e x p e r t w i l l sp e a k

              19     t o y ou , b u t t h e r e p o r t o b v i o u s l y w i l l sp e a k f o r i t s e l f ,

              20     and y ou r o b j e c t i o n i s o v e r r u l e d .        B u t i f y ou w a n t t o
t : ''


              21     know m ore i n f o r m a t i o n a b o u t how t h e e x p e r t r e a c h e d h i s

              22     or h e r op in ion ,          you c a n o b v i o u s l y t a l k t o t h a t e x p e r t .

              23             THE DEFENDANT:                O kay.

              24             MR. PODLASEK              Q     D e te c tiv e ,   I' m g o i n g t o show y ou

                                                           DAILY C O P Y -75

                              MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                         CCSAO 004055
         Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 145 of 298 PageID #:3787
                        CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



               1     w h a t ' s b e e n m a r ke d a s P e o p l e ' s E x h i b i t No.    3 , a sk you

               2     t o r e v i e w t h a t d oc u m e n t.

               3                                           (W hereupon t h e r e was a s h o r t p a u se

               4                                          i n t h e p r o c e e d i n g s)

               5             MR. PODLASEK             Q      Do you r e c o g n i z e t h a t d oc u m e n t?

               6             A         Y es,     I d o.

               7             Q         I s t h a t d oc u m e n t a c t u a l l y a d d r e s s e d t o y ou ?

               8             A         Y e s, i t    is.

               9             Q         D id y ou r e c e i v e t h e o r i g i n a l c o p y o f t h i s

              10     d oc u m e n t?

              11             A         Y e s.

              12             Q         And t h a t d oc u m e n t was d a t e d S e p t e m b e r 26 o f

              13     2006?

              14             A         Y e s.

              15             Q         And c a n you t e l l u s who S h a u n a M onge i s ,

              16     M -o-n-g-e?

              17             A         S he was t h e f o r e n s i c a n a l y s t t h a t was

              18     a ssig n e d t o a s s i s t w ith t h e se a r c h w a r r a n t and t o

              19     a n a l y z e M iss M e l o n g o 's - - o r t h e e v i d e n c e c o l l e c t e d

              20     from M iss M e l o n g o 's a p a r t m e n t .

              21             Q         And i s t h i s d oc u m e n t, a n d f i v e p a g e s, a

              22     summary o f h e r f o r e n s i c e x a m i n a t i o n o f w h a t you

              23     r e c o v e r e d i n M iss M e l o n g o 's a p a r t m e n t t h r o u g h t h e
- - ··
              24     se a r c h w a r r a n t?

                                                           DAILY C O P Y -76

                              MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                         CCSAO 004056
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 146 of 298 PageID #:3788
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             A        Y e s.

      2             Q        And w h a t d i d you r e c o v e r t h a t y ou t e n d e r e d t o

      3     M iss M onge f o r r e v i e w ?

      4             A        I b e l i e v e i t was M iss M e l o n g o 's l a p t o p a n d

      5     o t h e r in f o r m a tio n r e g a r d in g S ave a L i f e ,    p a ssw o r d s a n d

      6     d i sk s t h a t h ad in f o r m a tio n r e g a r d in g S ave a L if e i n

      7     t h e i r se rv ic e .

      8             Q        W ith ou t g oin g th r o u g h t h i s l i n e by l i n e t o

      9     sh o r te n th e p roc e d u re ,     on P ag e 1 o f t h i s r e p o r t ,     w h ic h

     10     i s d a t e d RCFL C a se No. HTCB d a sh 0 6 d a sh 01 d a sh 1 0 2 8 ,

     11     c a n y ou j u s t r e a d u s t h e h e a d i n g on t h a t f i r s t

     12     paragraph?

     13             A        F o r e n s i c p r o c e d u r e sum m ary.

     14             Q        And t h e n c a n you t e l l u s i n a s h o r t s u c c i n c t

     15     m anner w hat fo llo w s u n d er t h a t h e a d in g ?

     16             A        An e x a c t c op y o f t h e d e f e n d a n t ' s h a r d d r i v e

     17     was made a n d a n a l y z e d f o r s p e c i f i c i n f o r m a t i o n r e l a t i n g

     18     to th is in c id e n t.

     19             Q        Do you know why t h e y m ake a n e x a c t c op y o f

     20     th e h a rd d r i v e and d o n 't j u s t look a t th e o r i g i n a l h a rd

     21     d riv e ?

     22             A        So t h a t t h e e v i d e n c e i s r e t a i n e d a n d t h a t t h e

     23     o r i g i n a l d r i v e i s n o t t a m p e r e d i n a n y w ay.

     24             Q       And t h e r e ' s a se c o n d su b h e a d i n g , w h a t i s

                                               DAILY C O P Y -77

                        MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                   CCSAO 004057
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 147 of 298 PageID #:3789
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     th a t   ~ub    h e a d in g s t a t e ,   t h a t ' s on P a g e 2 o f t h i s

      2     d ocu m en t?

      3              A         F o r e n s i c r e p o r t su m m a ry .

      4              Q         And t h r o u g h t h a t sum m ary w h i c h g o e s on f o r - -

      5     f r o m P a g e 2 t o 4,        i s t h e r e e v i d e n c e t h a t w as r e c o v e r e d

      6     o f f t h e d e f e n d a n t ' s h a r d d r i v e t h a t w as a p r o g r a m

      7     c a l l e d Go To My PC ?

      8              A         Y e s.

      9              THE DEFENDANT:               Judge,      I'm g o in g t o o b j e c t ,     th a t

     10     was n o t p a r t o f t h e i n d i c t m e n t .          We a r e m a kin g a m o t i o n

     11     on w h a t h e s a i d d u r i n g t h e G r a n d J u r y .            T h is i s p a r t of

     12     t h e e x a m i n a t i o n o f M i ss S h a u n a who w as n o t e v e n w o r ki n g

     13     a t t h e I l l i n o i s A t t o r n e y G e n e r a l who c a n n o t b e

     14     c on ta c te d ,    a n d i t was n o t p a r t o f t h i s m o t i o n .

     15              THE COURT:           Q u ite fra n kly ,        I d o n 't r e a l l y    know

     16     w h a t was p a r t o f t h e G r a n d J u r y b e c a u se y ou n e v e r p u t

     17     it   in .      I r e a l l y d o n ' t know a t t h i s p o i n t .

     18              THE DEFENDANT:              O kay , J u d g e ,       I' m g o i n g t o p u t i t

     19     i n now.

     20              THE COURT:            I' m g o i n g t o a l l o w i t .        I f i t d o e sn 't

     21     a p p ly t o t h e m otion ,          I' m g o i n g t o d i s r e g a r d i t .

     22              THE DEFENDANT:              T hank y ou ,       Judge.

     23              THE COURT:           O ka y .

     24                                 Y ou may p r o c e e d .

                                                  DAILY C O P Y -78

                        MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                   CCSAO 004058
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 148 of 298 PageID #:3790
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1              MR. PODLASEK              Q     Was a p r o g r a m Go To My PC

      2     r e c o v e r e d f r om M iss M e l o n g o 's c o m p u t e r ?

      3              A       Log f i l e s f o r t h a t p r o g r a m w e r e d i s c o v e r e d ,

      4     y e s.

      5              Q       What e x a c t l y i f you know i s Go To My PC ?

      6              A       I t ' s a p r o g r a m t h a t i s i n s t a l l e d on a

      7     c o m p u t e r t o g a i n r e m o t e a c c e s s i n t o o t h e r c o m p u t e r s.

      8              Q       W ith ou t g oin g i n t o e a c h and e v e r y l i n e ,          was

      9     t h e r e e v i d e n c e r e c o v e r e d from M iss M e l o n g o 's c o m p u t e r

     10     t h a t w ou ld i n d i c a t e sh e h a d a c c e s s t o t h e S a v e a L i f e

     11     F ou n d a tion s com p u ters re m ote ly ?

     12              A       Y e s.

     13              Q       What i n f o r m a t i o n do you o b se r v e t h a t w ou ld

     14     i n d i c a t e t h a t M iss M onge su m m a r i z e d i n t h a t d oc u m e n t?

     15              A       S he s a i d w i t h i n a r e s t o r e d p o i n t o f

     16     M iss M e l o n g o 's h a r d d r i v e ,    t h e r e was a t e x t d oc u m e n t

     17     t h a t ' s a u t o m a t i c a l l y c r e a t e d b y w indow s f o r t h e d om a in

     18     S ave a L i f e ,     FOU.

     19              Q       And FOU i s i n r e l a t i o n t o f o u n d a t i o n ?

     20              A       Y e s, t h a t ' s c o r r e c t .

     21              Q       Was t h e r e a l s o a n y IP a d d r e s s e s r e c o v e r e d

     22     f r om t h a t c o m p u t e r ?

     23              A       Y e s, t h e r e w e r e .

     24              Q       What IP a d d r e s s e s w e r e r e c o v e r e d ?

                                                   DAILY C O P Y -79

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004059
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 149 of 298 PageID #:3791
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1              A         A ccord in g t o th e r e p o r t s ,        se v e ra l in c id e n ts

      2     o f t h e IP ,      2 4,    1 5 , 2 0 2 , 1 0 2 w e r e d i s c o v e r e d on t h e

      3     e v id e n c e .

      4              Q         A nd,    fin a lly ,    on P a g e 3 ,     I draw y ou r

      5     a t t e n t i o n t o t h e f o u r t h l i n e dow n,        i s t h e r e an

      6     i n d i c a t i o n t h a t C a ro l S p i z z i r r i ' s e m a il a d d r e ss and

      7     p a ssw o r d w e r e on t h e d e f e n d a n t ' s c o m p u t e r ?

      8              A         Y e s.    Name a n d p a ssw o r d C a r o l a t SALF d o t o r g

      9     f o r t h e web s i t e WWW d o t SALF d o t o r g - -

     10              COURT REPORTER:                I' m s o r r y ,   c o u l d y ou r e p e a t t h a t ,

     11     p le a se ?

     12              THE WITNESS:             I' m s o r r y ,   t h e u s e r name a n d

     13     p a ssw o r d C a r o l a t SALF d o t o r g f o r t h e web s i t e WWW d o t

     14     SALF d o t o r g s l a s h web m a i l .

     15              Q         I s t h e r e a p a ssw o r d n e x t t o t h a t ?

     16              A         Y e s.

     17              Q         T h is i s n ' t a c om p le te l i s t o f e v e r y th in g ,

     18     th is is       j u s t a sum m ary t h a t y ou r e c e i v e d f r om

     19     M i ss M onge?

     20              A         T h a t's c o r r e c t .

     21              Q         D id y ou e v e n t u a l l y r e c e i v e t h e d i s k s t h a t sh e

     22     c r e a t e d w i t h h e r c o m p l e t e a n a l y s i s o f t h e c o m p u t e r s?

     23              A         T he sum m ary was i n c l u d e d on t h e d i s k .

     24              Q         T h i s w as on t h e d i s k ?

                                                  DAILY C O P Y -80

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004060
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 150 of 298 PageID #:3792
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             A        C orre c t.

      2             MR.    PODLASEK:          C an I h a v e o n e m i n u t e ,    Judge?

      3             THE COURT:           Y ou may h a v e a m i n u t e .

      4                                          (W h e re u p on t h e r e w as a s h o r t p a u se

      5                                         i n t h e p r o c e e d in g s)

      6             MR.    PODLASEK         Q      D e te c tiv e ,   d id your in v e stig a tio n

      7     show t h a t t h e r e w e r e tw o s e p a r a t e i n t r u s i o n s a t tw o

      8     d i f f e r e n t l o c a t i o n s o f S ave a L i f e F ou n d a tion se r v e r s?

      9     L e t me r e p h r a s e t h a t .      Was t h e r e a n i n t r u s i o n on t h e

     10     tw o s e r v e r s t h a t w e r e l o c a t e d p h y s i c a l l y a t S a v e a L i f e

     11     F o u n d a t i o n on o r a b o u t A p r i l 2 8 ,      2006?

     12             A        Y e s.

     13             Q        Do y ou know t h e m o d e l o r t h e m a ke s o f t h e tw o

     14     se rv e rs?

     15             A        Y e s.

     16             Q        What w e r e t h e y ?

     17             A        I b e l i e v e o n e w as a D e l l a n d o n e was a S on y .

     18             Q        Was t h e r e a n y t h i n g r e c o v e r e d f r o m t h e S on y t o

     19     t h e b e s t o f y o u r kn o w l e d g e ?

     20             A        No, t h e r e w as n o t .

     21             Q        Do y ou know why?

     22             A        Y e s.

     23             Q        C an y ou e x p l a i n t o t h e C o u r t why n o t h i n g w as

     24     r e c o v e r e d f r o m t h e S on y s e r v e r ?

                                                 DAILY C O P Y -81

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004061
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 151 of 298 PageID #:3793
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1              A        B u i l t i n t h e o p e r a t i n g sy st e m o f t h e s e r v e r ,

      2     i f som eon e t r i e s t o e n t e r t h e a d m i n i s t r a t i v e p a ssw o r d

      3     t o o many t i m e s ,     t h e s e r v e r w i l l a u t o m a t i c a l l y - - I' m

      4     so r r y ,    t h e w ron g p a ssw o r d t o o many t i m e s ,       th e se r v e r

      5     so f tw a r e w i l l a u t o m a t i c a l l y e r a se t h e f i l e s .   It

      6     r e t u r n s t o t h e d e f a u l t s t a t e l i k e d a y on e when you b u y

      7     it.

      8              Q        As t h e a d m i n i s t r a t o r o f S a v e a L i f e

      9     F o u n d a t i o n , d i d A n n a b e l M elon g o h a v e t h e a b i l i t y t o

     10     c h a n g e p a ssw o r d s?

     11              A        Y e s.

     12              Q        D id sh e h a v e t h e a b i l i t y t o c h a n g e p a ssw o r d s

     13     o f o t h e r i n d i v i d u a l s so t h a t t h e y c o u l d n o t g e t i n t o

     14     th e se r v e r ?

     15              A        Y e s.

     16              Q        To t h e b e s t o f y o u r kn o w l e d g e , when you sa y a

     17     p e r c e n t a g e o f t h e f i l e s w ere r e c o v e r e d ,   was t h a t

     18     r e c o v e r y f r om t h e D e l l s e r v e r ?

     19              A        Y e s.

     20              Q        And t h a t was n o t a 1 0 0 p e r c e n t r e c o v e r y ,        is

     21     th a t c orre c t?

     22              A        T h a t's c o r r e c t.

     23              Q        T he se c o n d i n t r u s i o n t h a t t o o k p l a c e was on

     24     May 1 o f 2 0 0 6 , on o r a b o u t ,         is th a t c orre c t?

                                                DAILY C O P Y -82

                         MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                    CCSAO 004062
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 152 of 298 PageID #:3794
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1                A        T h a t's c o r r e c t.

      2                Q        Was t h a t i n t r u s i o n o n t h e e m a i l s e r v e r ?

      3                A        T h a t's c o r r e c t .

      4                Q        Do y ou know w h e r e t h e e m a i l s e r v e r s a r e

      5     loc a te d ?

      6                A        T he e m a i l h o s t f o r S av e a L i f e ,      I b e lie v e i s

      7     l o c a t e d i n C olora d o.

      8                Q         I s t h a t H SP ?

      9                A        Web H SP , y e s .

     10                Q        A nd t h a t ' s so m e t h i n g t h a t t h e v i c t i m i n t h i s

     11     c a se ,       S ave a L if e F ou n d a tion ,      w ou ld p a y f o r t h e i r

     12     se rv ic e s?

     13                A        T h a t's c o r r e c t .

     14                Q        C an y ou j u s t e x p l a i n t o t h e C o u r t i n - -

     15     b rie fly ,        w h a t d o e s web h o s t d o e s o r w h a t i t ' s m e a n t t o

     16     d o?

     17                A        I t p rov id e s - -

     18                THE DEFENDANT:              Judge,      I'm g o in g t o o b j e c t .

     19                THE COURT:           O v e rru le d .

     20                THE WITNESS:            I t p rov id e s a hub,        like    a tra n sfe r

     21     s t a t i o n when - - t o d i s s e m i n a t e e m a i l s .

     22                Q        So e m a i l s t o a n d from S av e a L i f e F o u n d a tio n

     23     w ou ld go t o t h i s hub i n C o lo r a d o ?

     24                A        C orre c t.

                                                   DAILY C O P Y -83

                       MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                  CCSAO 004063
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 153 of 298 PageID #:3795
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1                        O nce a n e m a i l g o e s t o a c e r t a i n i n d i v i d u a l a t

      2     S ave a L i f e F ou n d a tion , f o r ex am p le, C a ro l S p i z z i r r i ,

      3     w h e r e w o u l d i t go on t h e c o m p u t e r ?

      4             A          A r e y ou r e f e r r i n g t o C a r o l ' s c o m p u t e r ?

      5             Q          Y e s,   I' m r e f e r r i n g t o C a r o l s p e c i f i c a l l y i n

      6     t h i s c a se ?

      7             A          D e p e n d in g o n t h e t y p e o f p r o g r a m o r how

      8     M i ss S p i z z i r r i a c c e s s e s h e r e m a i l ,     if i t 's    a lo c a lly

      9     b a se d p r o g r a m on h e r c o m p u t e r ,        t h e e m a i l w ou ld b e

     10     d e l i v e r e d t o h e r i n b ox a t t h a t c o m p u t e r .

     11             Q          Would t h a t i n b ox b e i n so m e t h i n g l i k e a

     12     p r o g r a m l i k e M i c r o s o f t O u t l o o k?

     13             A          Y e s.

     14             Q          So t h e e m a i l w o u ld p h y s i c a l l y b e on t h e

     15     com p u ter th e n ?

     16             A          T h a t's c o r r e c t .

     17             Q          D e t e c t i v e , when y ou t e s t i f i e d b e f o r e t h e

     18     G rand J u r y b o t h i n 2007 an d 2 0 0 8,                y ou w e r e n ' t r e l y i n g

     19     s o l e l y on y o u r s p e c i f i c s i n g l e i n v e s t i g a t i o n , w e r e y ou ?

     20             A          No.

     21             Q          Were y ou r e l y i n g on t h e o t h e r i n d i v i d u a l s

     22     in v olv e d in t h i s in v e stig a tio n ?

     23             A          T h a t's c o r r e c t.

     24             Q          T h a t w ou ld i n c l u d e y o u r c o n v e r s a t i o n s w i t h

                                                  DAILY C O P Y -84

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004064
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 154 of 298 PageID #:3796
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     D on P e t e r s ,   B ria n S a le rn o ,    S h a u n a M on g e,      K y le F r e n c h ,

      2     and o th e r s?

      3             A         T h a t's c o r r e c t .

      4             Q         T h a t w o u l d i n c l u d e y o u r r e v i e w o f t h e i r w or k

      5     p rod u c t,     i s th a t c o rre c t?

      6             A         T hat i s c o rre c t.

      7             Q         T h a t w o u l d i n c l u d e S h a u n a M o n g e 's a n a l y s i s o f

      8     M i ss M e l o n g o ' s c o m p u t e r ?

      9             A         T h a t's c o r r e c t .

     10             Q         T h a t w o u l d i n c l u d e a r e v i e w o f t h e Y ahoo

     11     e m a i l a c c o u n t l o g s o f M i ss M e lo n g o ?

     12             A         T h a t's c o r r e c t .

     13             Q         S o y ou d i d n ' t g o i n t o t h e G r a n d J u r y a n d

     14     a n sw e r q u e s t i o n s p o se d t o y ou b a s e d s o l e l y on y o u r own

     15     kn o w l e d g e g a i n e d - - g a r n e r e d b y y o u r s e l f ,    is th a t

     16     c o rre c t?

     17             A         T h a t's c o r r e c t .

     18             Q         Y ou r e l i e d on o t h e r i n d i v i d u a l s ?

     19             A         C orre c t.

     20             Q         When y ou w e r e t e s t i f y i n g     i n t h e G rand J u r y ,

     21     w h a t r o l e d i d S h a u n a M o n g e 's i n v e s t i g a t i o n - - f o r e n s i c

     22     in v e stig a tio n p la y ,       w as i t   r e l a t e d t o th e e m a il

     23     se rv e rs,      was i t    r e l a t e d s o l e l y t o M i ss M e l o n g o ' s

     24     c om p u te r,    o r w as i t     r e la te d to th e se rv e rs,            or a l l


                                                 DAILY C O P Y -85

                      MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                 CCSAO 004065
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 155 of 298 PageID #:3797
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1     t h r e e o f th o se ?

      2             A          T h e e v i d e n c e w as c o l l e c t e d ,   a n d M iss M onge

      3     r e v i e w e d t h a t e v i d e n c e c o l l e c t e d f r o m M i ss M e l o n g o ' s

      4     a p a rtm e n t.

      5             Q          D id M i ss M onge a l s o o f f e r a n y a s s i s t a n c e w i t h

      6     r e g a r d s t o t h e o r i e s o r a d v i c e a s t o how t o p u r su e t h e

      7     i n t r u s i o n on e m a i l s e r v e r s o r t h e s e r v e r s t h a t w e r e

      8     l o c a t e d a t S ave a L i f e f o u n d a tio n ?

      9             A          No, sh e d i d n o t .

     10             Q          D id HSP web s e r v i c e s p r o v i d e y ou w i t h a n y

     11     a ssista n c e ?

     12             A          Y e s.

     13             Q          A nd t h a t w as i n r e l a t i o n t o t h e e m a i l

     14     in stru c tio n s?

     15             A          C orre c t.

     16             MR. PODLASEK:               O ne se c o n d ,    Judge.

     17             THE COURT:             Y ou may.

     18                                          (W h ereu p on t h e r e w as a s h o r t p a u se

     19                                         i n t h e p r o c e e d in g s)

     20             MR. PODLASEK              Q I ' m g o i n g t o show y ou o n c e a g a i n

     21     w h a t I m a r ke d a s P e o p l e ' s E x h i b i t 1 .          Was t h i s g i v e n t o

     22     y ou b y M i ss S p i z z i r r i o r on e o f t h e o t h e r e x p e r t s ?

     23             THE DEFENDANT:                Judge,      c a n I se e t h a t ,     p le a se ?

     24             MR. PODLASEK:               I' m s o r r y ,    P e o p le 's E x h ib it one.


                                                  DAILY C O P Y -86

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004066
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 156 of 298 PageID #:3798
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1              THE COURT:          Y ou a l r e a d y d i d se e i t .

      2                               B u t show i t t o h e r a g a i n .            I t ' s n u m b er

      3     one.

      4                               Y ou w a n t t o se e i t a g a i n .

      5              THE DEFENDANT:               No, t h a t ' s f i n e .

      6              THE COURT:          O kay.

      7              THE WITNESS:            I d o n 't r e c a l l i f       I re c e iv e d t h i s

      8     d i r e c t l y f r om M iss S p i z z i r r i o r i f sh e t e n d e r e d i t t o

      9     th e i n i t i a l o f f i c e r .

     10              MR. PODLASEK            Q      T he i n f o r m a t i o n t h a t ' s a t t h e t o p

     11     o f t h a t e m a i l , t h a t ' s from H S P 's t e x t s u p p o r t ?

     12              A       F rom w h a t I u n d e r s t a n d ,      y e s,   t h e t e x t su p p o r t

     13     a t g m a i l d o t com i s t h e t e c h n i c a l s u p p o r t com pany f o r

     14     web H SP .

     15              Q       O kay, a n d i s t h a t w h e r e t h e i n f o r m a t i o n

     16     l i n k i n g M iss M e l o n g o 's e m a i l s a n d IP a d d r e s s e s came

     17     from ?

     18              A       Y es, t h e e m a i l s e n t f r om t e x t s u p p o r t a t

     19     g m a i l d o t com t o M iss S p i z z i r r i .

     20              Q       And t h a t was t h e on e t h a t M i ss M elongo h a d

     21     s e n t t o M iss S p i z z i r r i i n r e s p o n s e t o - - a g a i n

     22     M iss S p i z z i r r i ' s e m a i l t h a t y ou r e a d e a r l i e r ?

     23              A       C orre c t.

     24              MR. PODLASEK:               J u d g e , we h a v e no o t h e r q u e s t i o n s .

                                                  DAILY C O P Y -87

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004067
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 157 of 298 PageID #:3799
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1             THE COURT:           A ll r i g h t .        D e te c tiv e M a rtin ,    a r e y ou

      2     a v a i l a b l e M onday, t h e 1 5 t h ?

      3             THE WITNESS:               I b e l i e v e so ,    y o u r H on or .

      4             THE COURT:           O kay.          I' m h o l d i n g t h i s m a t t e r o v e r t o

      5     M onday, O c t o b e r 1 5 .

      6                               D e te c tiv e M a rtin , y o u 'r e n ot to d isc u ss

      7     y o u r t e s t i m o n y b e c a u se y o u ' r e s t i l l on t h e w i t n e s s

      8     s t a n d w i t h a n y b od y ,    oka y ?

      9             THE WITNESS:               O kay.

     10             THE COURT:           And I b e l i e v e M iss M e lon g o w i l l h a v e

     11     some q u e s t i o n s f o r you t h e n on O c t o b e r 1 5 .

     12             THE WITNESS:               Y e s, y o u r H on or .

     13             MR. PODLASEK:               T h a n k y ou .

     14             THE COURT:           W e 'll h e a r t h i s m a t t e r ,      Room 3 1 5 , a t

     15     1 0 :0 0 a.m .

     16             THE DEFENDANT:                M onday, t h e 1 5 t h ?

     17             THE COURT:           R i g h t , M onday.

     18             THE DEFENDANT:               And b y t h e n ,       can I have t h a t

     19     i n f o r m a t i o n b y t h e n , who c r e a t e d t h e e m a i l a n d

     20     e v e ry th in g .

     21             THE COURT:           I' m g o i n g t o a sk M r. P o d l a se k , a s I

     22     d i d b e f o r e p r o v i d e who e x a c t l y w r o t e t h a t e m a i l ,      o ka y ?

     23             MR. PODLASEK:               Y e s.

     24             THE DEFENDANT:               T h a n k y ou .

                                                  DAILY C O P Y -88

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004068
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 158 of 298 PageID #:3800
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1            THE COURT:     O ka y , O c t o b e r 1 5 .

      2            THE WITNESS:      Am I e x c u s e d ,      y o u r H on or ?

      3            THE COURT:     Y ou a r e e x c u s e d .

      4                                (WHICH WERE ALL THE PROCEEDINGS HAD

      5                                AT THE HEARING OF THE

      6                                AB OVE-ENTITLED CAUSE)

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24


                                        DAILY C O P Y -89

                   MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                              CCSAO 004069
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 159 of 298 PageID #:3801
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



      1
                 IN THE C IRC U IT COURT OF THE COOK JU D IC IAL C IRC U IT
      2
                                          COOK COUNTY, ILLINO IS
      3

      4                           I,   LINDA B . STONE, a n O f f i c i a l C o u r t

      5     R e p o r t e r f o r t h e C i r c u i t C o u r t o f C ook C o u n t y , C o u n ty

      6     D e p a rtm e n t- C rim in a l D i v i si o n , do h e r e b y c e r t i f y t h a t I

      7     r e p o r t e d i n sh o r t h a n d t h e r e p o r t o f t h e p r o c e e d i n g s h ad

      8     i n t h e a b o v e - e n t i t l e d c a u se ; t h a t I t h e r e a f t e r c a u se d

      9     t h e f o r e g o i n g t o b e t r a n s c r i b e d i n t o c o m p u t a t i o n , w h ic h

     10     I h ereb y c e r t i f y to be a tr u e and a c c u r a te t r a n s c r i p t

     11     o f t h e p r o c e e d i n g s h a d b e f o r e t h e H o n o r a b l e STEVEN J .

     12     GOEBEL, J u d g e o f s a i d c o u r t .

     13

     14

     15

     16
                                                  ' ~~~
                                                  v                A ~ STONE
                                                   O f f i c i a l C ourt R e p orte r

     17

     18

     19

     20

     21

     22

     23     D ated t h i s 1 1 t h

     24     o f O c tob e r,    2012.

                                                DAILY C O P Y -90

                     MELONGO V. PODLASEK, ET AL., 1 3 C 4924
                                CCSAO 004070
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 160 of 298 PageID #:3802




             Exhibit 38
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 161 of 298 PageID #:3803
                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




               MELONGO V. PODLASEK, et al., 13 C 4924 CCSAO 10406
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 162 of 298 PageID #:3804




             Exhibit 39
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 163 of 298 PageID #:3805
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 164 of 298 PageID #:3806




             Exhibit 40
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 165 of 298 PageID #:3807
                                  JULIE GUNNIGLE - APRIL 23, 2018
1               IN THE UNITED STATES DISTRICT COURT            1 APPEARANCES: (continued)
                   NORTHERN DISTRICT OF ILLINOIS
2                        EASTERN DIVISION                      2              Ms. Lisa Madigan, Attorney General,
                                                                              State of Illinois, by:
3 ANNABEL K. MELONGO,          )                               3              Ms. Shirley R. Calloway
                               )                                              Assistant Attorney General
4                 Plaintiff,   )                               4              Office of the Attorney General
                               )                                              100 West Randolph Street
5      vs.                     ) 13-cv-04924                   5              Chicago, Illinois 60601
                               )                                              312.814.5581
6 ASA ROBERT PODLASEK, et al., )                               6              scalloway@atg.state.il.us
                               )                                                on behalf of Defendant Kyle French;
7               Defendants.    )                               7
                                                                              Ms. Dina M. Ninfo
8                                                              8              Angelini, Mills, Woods & Ori Law
                                                                              155 North Michigan Avenue
9            The deposition of JULIE GUNNIGLE, called by       9              Suite 400
                                                                              Chicago, Illinois 60601
10   the Plaintiff, taken pursuant to the Federal Rules        10             312.621.0000
                                                                              dninfo@amwolawil.com
11   of Civil Procedure of the United States District          11               on behalf of Defendant Ms. Carol
                                                                                Spizzirri.
12   Courts pertaining to the taking of depositions,           12
                                                                    Also Present:
13   taken before PEGGY CURRAN, CSR, CRR, RPR, CSR             13
                                                                             Ms. Annabel K. Melongo - via the telephone
14   License No. 084-002016, a notary public within and        14
15   for the County of DuPage and State of Illinois,           15
16   taken at 180 North LaSalle Street, Suite 3600,            16
17   Chicago, Illinois, on Monday, April 23, 2018,             17
18   commencing at the hour of 9:20 a.m.                       18
19                                                             19
20                                                             20
21                                                             21
22                                                             22
23                                                             23
24                                                             24
                                                           1                                                              3

1 APPEARANCES:                                                 1                             I N D E X
2            Ms. Julia K. Schwartz                             2 WITNESS                            PAGE
             Mr. Michael L. Shakman
3            Miller Shakman & Beem, LLP                        3 JULIE GUNNIGLE
             180 North LaSalle Street
4            Suite 3600                                        4 EXAMINATION
             Chicago, Illinois 60601                                 By Ms. Schwartz                  5
5            312.263.3700                                      5
             jschwartz@millershakman.com                         EXAMINATION (continued)
6              on behalf of the Plaintiff;                     6   By Ms. Schwartz                  138
7                                                              7 GUNNIGLE DEPOSITION EXHIBITS FOR ID
             Ms. Anita Alvarez, State's Attorney of
8            Cook County Illinois, by:                         8     No. 1                           62
             Ms. Bianca Brown
9            Assistant State's Attorney                        9     No. 2                           70
             Richard J. Daley Center
10           50 West Washington                                10    No. 3                           74
             Room 500
11           Chicago, Illinois 60601                           11    No. 4                           74
             312.603.3369
12           bianca.brown@cookcountyil.gov                     12    No. 5                           76
               on behalf of all Cook County Defendants;
13                                                             13    No. 6                           83
14           Mr. Christopher S. Wunder                         14    No. 7                           89
             Kaplan Papadakis & Gournis, P.C.
15           180 North LaSalle Street                          15    No. 8                           98
             Suite 2108
16           Chicago, Illinois 60601                           16    No. 9                          104
             312.726.0531
17           cwunder@kpglaw.com                                17    No. 10                         105
               on behalf of Defendant William Martin
18             and Schiller Park;                              18    No. 11                         107
19                                                             19    No. 12                         109
20                                                             20    No. 13                         115
21                                                             21    No. 14                         119
22                                                             22    No. 15                         121
23                                                             23    No. 16                         128
24                                                             24    No. 17                         138
                                                           2                                                              4
                                 ACR REPORTING, LLP                    312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 166 of 298 PageID #:3808
                                  JULIE GUNNIGLE - APRIL 23, 2018
1                           INDEX                             1         A     Julie Gunnigle.
2 GUNNIGLE DEPOSITION EXHIBITS FOR ID                         2         Q     How do you spell your last name?
3      No. 18                      139                        3         A     G-u-n-n-i-g-l-e.
4      No. 19                      146                        4         Q     Have you ever been deposed before,
5      No. 20                      150                        5    Ms. Gunnigle?
6      No. 21                      151                        6         A     No.
7      No. 22                      156                        7         Q     So just before we get going, I would
8      No. 23                      161                        8    like to go over a couple of general ground rules.
9      No. 24                      169                        9               First as you can see, we have a court
10     No. 25                      170                        10   reporter here today. I just ask that we try not to
11     No. 26                      171                        11   talk over one another. I will try to let you
12     No. 27                      178                        12   finish your answers and if you will try to let me
13     No. 28                      187                        13   finish my questions, that would be great.
14     No. 29                      190                        14              Does that sound fair to you?
15     No. 30                      192                        15        A     Yes.
16     No. 31                      194                        16        Q     Please give verbal answers, uh-huh, head
17     No. 32                      198                        17   nods don't translate well on the transcript. Is
18     No. 33                      203                        18   that okay with you?
19     No. 34                      204                        19        A     Yes.
20     No. 35                      209                        20        Q     If I ask a question and you don't
21     No. 36                      212                        21   understand it, will you let me know?
22     No. 37                      216                        22        A     Yes.
23                                                            23        Q     And if you answer, I will assume that
24                                                            24   you understood the question. Is that fair?
                                                          5                                                              7

1                       (Witness duly sworn.)                 1         A     Yes.
2                     JULIE GUNNIGLE,                         2         Q     If at any time today you need a break,
3    called as a witness herein, having been first duly       3    please just let me know. I would only ask that you
4    sworn, was examined and testified as follows:            4    finish answering whatever question is pending at
5                     EXAMINATION                             5    that time. Is that okay with you?
6         By Ms. Schwartz:                                    6         A     Yes.
7         Q     Good morning. My name is Julia Schwartz       7         Q     Ms. Gunnigle, is there any reason you
8    and I represent the plaintiff Annabel Melongo.           8    cannot give truthful and accurate testimony here
9               Before we get going, I would ask that         9    today?
10   everyone introduce themselves and who they               10        A     No.
11   represent for the record and for Ms. Gunnigle's          11        Q     Are you represented by counsel here
12   benefit.                                                 12   today?
13        MS. BROWN: Bianca Brown for all Cook County         13        A     Yes.
14   defendants.                                              14        Q     That's Ms. Brown?
15        MR. WUNDER: Chris Wunder, William Martin and        15        A     Yes.
16   Schiller Park.                                           16        Q     What have you done to prepare for
17        MS. NINFO: Dina Ninfo, Carol Spizzirri.             17   today's deposition?
18        MS. SCHWARTZ: And Shirley Calloway will be          18        A     I have met with my attorneys.
19   joining us shortly. She represents Kyle French.          19        Q     Did you review any documents in advance
20              It's possible that Michael Shakman will       20   of today's deposition?
21   be coming in and out. He also represents plaintiff       21        A     Yes.
22   Annabel Melongo.                                         22        Q     What documents did you review?
23        By Ms. Schwartz:                                    23        A     I reviewed many of the documents that
24        Q     Please state your name for the record.        24   are on illinoiscorruption.net, and some of the
                                                          6                                                              8
                                 ACR REPORTING, LLP                   312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 167 of 298 PageID #:3809
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 documents that were in my attorney's office.                  1 meeting?
2        Q     About how much time did you spend                2         A     No.
3 preparing for today's deposition?                             3         Q     This was just a social meet-up then?
4         A     Approximately two hours.                        4         A     Yes.
5         Q     Apart from your attorney, did you meet          5         Q     On the phone call with Mr. Podlasek,
6    with or discuss today's deposition with anybody            6    which you testified was approximately two weeks
7    else?                                                      7    ago, did you discuss the substance of this civil
8         A     Yes.                                            8    litigation or Ms. Melongo's criminal cases?
9         Q     Who was that?                                   9         A     In part.
10        A     I have spoken with Bob Podlasek and Kate        10        Q     What did you discuss?
11   O'Hara. It is my understanding she goes by a               11        A     He asked -- and this is obviously not
12   different last name now.                                   12   verbatim -- if I remembered anything. And I
13        Q     Is that Kate Garcia?                            13   responded that I remember very little. And that
14        A     Yes.                                            14   what I was reviewing was Ms. Melongo's website to
15        Q     When did you speak with Bob Podlasek            15   help refresh my recollection, but it was not
16   about the deposition?                                      16   working.
17        A     Approximately two weeks ago.                    17        Q     Did you say anything else to
18        Q     What was the substance of that                  18   Mr. Podlasek during that phone call?
19   conversation with Mr. Podlasek?                            19        A     We had extensive conversation about our
20        A     Mostly that I did not recall almost any         20   family and personal matters.
21   of the details surrounding this case.                      21        Q     Did Mr. Podlasek discuss any of the
22        Q     Who initiated that call?                        22   details of Ms. Melongo's criminal case or this
23        A     I believe he did.                               23   civil litigation?
24        Q     What did he say when he called you?             24        A     No.
                                                           9                                                              11

1         A     I don't recall.                                 1         Q     He didn't discuss his recollection of
2         Q     What did he explain as the purpose of           2    this case or the underlying criminal cases?
3    the phone call?                                            3         A     He said he didn't remember many of the
4         A     It was more or less a friendly phone            4    details.
5    call because we were trial partners and I haven't          5         Q     Do you recall anything else about that
6    been in Chicago for two years.                             6    phone call with Mr. Podlasek?
7         Q     Was the purpose of Mr. Podlasek's phone         7         A     No.
8    call about two weeks ago to discuss your upcoming          8         Q     You also testified that you spoke in
9    depositions?                                               9    advance of this deposition to Kate Garcia, who now
10        A     No.                                             10   goes by Kate O'Hara, so I will refer to her
11        Q     What was the purpose of the phone call          11   throughout the deposition today as Kate O'Hara.
12   with Mr. Podlasek?                                         12   When was your conversation with Ms. O'Hara?
13        A     To set up a time where we could go out          13        A     The same day.
14   for drinks as friends.                                     14        Q     Who initiated that conversation?
15        Q     So you were, because you were in                15        A     It was the same phone call.
16   Chicago, you planned to meet with Mr. Podlasek?            16        Q     Were all three of you on the same phone
17        A     Right.                                          17   call?
18        Q     Did you meet with Mr. Podlasek on this          18        A     Yes.
19   trip to Chicago?                                           19        Q     And you testified that it was
20        A     I did.                                          20   Mr. Podlasek who initiated that phone call?
21        Q     When was that?                                  21        A     Right.
22        A     Yesterday.                                      22        Q     What was the purpose of Mr. Podlasek
23        Q     Did you discuss Ms. Melongo's criminal          23   including Ms. Garcia on that phone call?
24   case or the pending civil litigation during that           24        A     I don't know.
                                                           10                                                             12
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 168 of 298 PageID #:3810
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         Q     Was she also involved when you met up           1         A     Yes, I did.
2    with Mr. Podlasek this weekend?                            2         Q     While you were at Northern Arizona you
3         A     No.                                             3    studied chemistry?
4         Q     You haven't seen Ms. Garcia?                    4         A     Yes.
5         A     Sadly, no.                                      5         Q     I would like to go over your work
6         Q     Did you discuss the substance of the            6    history starting in law school, any summer jobs,
7    underlying criminal cases against Ms. Melongo or           7    any full-time employment you had during law school.
8    this civil litigation with Ms. Garcia?                     8    Can you walk me through starting in 2003 what has
9         A     Briefly, yes.                                   9    your full-time work employment history been?
10        Q     What did you discuss?                           10        A     During my first summer after my first
11        A     That I remembered very little, but I was        11   year, I worked for the Morris Institute For Justice
12   looking at Ms. Melongo's website in order to               12   as a full-time legal fellow.
13   prepare.                                                   13              After my second year of law school, I
14        Q     What did Ms. Garcia say on that phone           14   worked for Professor Blakey in Notre Dame Law
15   call?                                                      15   School as a research assistant.
16        A     I don't believe she said much of                16        Q     What is the Morris Institute For
17   anything relating to this case.                            17   Justice?
18        Q     Did she testify about her                       18        A     It is the umbrella corporation for the
19   recollection -- did she speak on that phone call           19   nonprofit legal services in Arizona. And it takes
20   about her recollection?                                    20   those cases that community legal services is
21        A     I don't remember.                               21   unequipped to take.
22        Q     About how long was that phone call with         22        Q     Were you in Arizona during that
23   Ms. Garcia and Mr. Podlasek?                               23   summer?
24        A     About a half an hour.                           24        A     I was.
                                                           13                                                              15

1         Q     Do you recall anything else about the           1         Q     What sort of work were you doing for the
2    substance of what was discussed with Ms. Garcia and        2    Morris Institute For Justice?
3    Mr. Podlasek?                                              3         A     I was working on several litigation
4         A     No.                                             4    issues.
5         Q     Apart from that phone call about which          5         Q     What sorts of cases were those?
6    you have just testified and your conversations with        6         A     I was working on an issue wherein our
7    your attorney, have you spoke to anyone else about         7    state has decided to not fund renal transplants for
8    your deposition here today?                                8    those who were undocumented.
9         A     No, I haven't.                                  9               I was also working on several
10        Q     Ms. Gunnigle, I would like to go over           10   landlord/tenant issues.
11   some general background questions about your work          11              And a report on the justice court's
12   and education history.                                     12   handling of evictions.
13              First I would like to discuss your              13        Q     In terms of your second year, summer
14   education. Can you walk me through your education          14   during law school, you testified that you worked
15   since graduating from high school?                         15   for Professor Blakey at Notre Dame as a research
16        A     I graduated from Northern Arizona               16   assistant. What sort of topics were you
17   University in 2003 with a B.S. in chemistry.               17   researching that summer?
18              I graduated from the University of              18        A     I was researching organized crime and
19   Notre Dame Law School in 2006 with a J.D.                  19   how the Racketeer Influenced and Corrupt
20        Q     Do you have any other degrees apart from        20   Organizations Act resulted in longer sentences and
21   those two?                                                 21   more complete trials.
22        A     No, I don't.                                    22              The results of my research are available
23        Q     Did you go straight from undergraduate          23   on the Syracuse Journal of International Law.
24   to Notre Dame Law School?                                  24        Q     Did you coauthor a piece, an article
                                                           14                                                              16
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 169 of 298 PageID #:3811
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 with Professor Blakey, or was that an article that            1         Q     Did you work on any cyber crime cases
2 you authored?                                                 2    while you were at Elkhart County Prosecutor's
3         A     I authored that article.                        3    Office?
4         Q     Solo?                                           4         A     There were no cyber cases in Elkhart
5         A     Yes.                                            5    County, Indiana.
6         Q     Do you have any other publications that         6         Q     You testified that you were at the
7    you have published during your career?                     7    Elkhart County Prosecutor's Office for about two
8         A     Yes. I have been published in the               8    years, from 2006 to approximately 2008; is that
9    Journal of Prolotherapy, p-r-o-l-o, therapy. I             9    right?
10   believe that's it.                                         10        A     That is correct.
11        Q     What was the subject of the piece in the        11        Q     After that, what was your next full-time
12   Journal of Prolotherapy?                                   12   employment?
13        A     They were titled the Opening Argument           13        A     After that I had a brief solo practice,
14   for Prolotherapy. And it was an argument that this         14   based in both Illinois and Indiana.
15   particular treatment be covered by insurance.              15        Q     What years were you involved in your
16        Q     What particular treatment is that?              16   solo practice?
17        A     Prolotherapy.                                   17        A     Approximately 2008 to 2009.
18        Q     What is prolotherapy?                           18        Q     What sorts of cases did you work on in
19        A     It's a direct injection into the joint          19   your solo practice?
20   of an irritant that stimulates the joint to regrow.        20        A     Small business law, patent and
21   It's a therapy now, since the publication, commonly        21   trademark.
22   used at the Mayo Clinic and in many sports injury          22        Q     Did you do any criminal work while you
23   practices.                                                 23   were in solo practice?
24        Q     So apart from the Journal of                    24        A     No.
                                                           17                                                              19

1 Prolotherapy and the Syracuse Journal articles, do            1         Q     After your solo practice, what was your
2 you have any other publications?                              2    next full-time employment?
3         A     No.                                             3         A     I worked for the Cook County State's
4         Q     What was your first full-time employment        4    Attorney's Office.
5    after law school?                                          5         Q     When did you start at the Cook County
6         A     I worked for the prosecutor's office in         6    State's Attorney's Office?
7    Elkhart County, Indiana.                                   7         A     September or November of 2009 through
8         Q     What years did you work at the Elkhart          8    approximately July of 2011.
9    County Prosecutor's Office?                                9         Q     What were your roles within the Cook
10        A     Upon my graduation in 2006, I worked            10   County State's Attorney's Office during that
11   there for approximately two years.                         11   period?
12        Q     Was your title there prosecutor or did          12        A     I was a part-time state's attorney in
13   you have a more specialized or specific title while        13   the financial crimes division.
14   you were at the Elkhart County Prosecutor's                14        Q     Was that the entire time you were at the
15   Office?                                                    15   Cook County State's Attorney's Office?
16        A     Initially I was a legal intern. Upon            16        A     Yes.
17   bar results, I became a deputy prosecutor. I was           17        Q     When you say part time, what do you
18   briefly the head of the juvenile division.                 18   mean, what did that entail?
19        Q     What types of cases did you work on             19        A     I only worked 25 or 30 hours. I can't
20   while you were at the Elkhart County Prosecutor's          20   remember the exact hours. Less than a full-time
21   Office?                                                    21   schedule.
22        A     Everything from traffic to the low level        22        Q     What sort of cases did you work on in
23   felonies. And I specialized in juvenile on                 23   the financial crimes division?
24   juvenile sex offenses.                                     24        A     I worked a fair number of public
                                                           18                                                              20
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 170 of 298 PageID #:3812
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 corruption cases. I worked cases involving large              1 Office did not result in charges due to
2 and methodical thefts.                                        2 insufficient evidence.
3               I worked cases involving perjury in the         3               What was the process by which you or
4    Cook County courts.                                        4    someone else determined whether evidence was
5               I did receive a fair number of referrals        5    sufficient for those roughly five or six cases?
6    for computer cases as well.                                6         A     Well, some of it was review with the
7         Q     By a "fair number," about how many              7    referring agency. One of the problematic aspects
8    computer cases did you work on while you were at           8    was that computer cases involving child pornography
9    the Cook County State's Attorney's Office?                 9    went one direction in our office, and I had no
10        A     There were about a half a dozen referred        10   involvement with that.
11   to me. There was only one charged case that I              11              If it did not involve child pornography,
12   worked on.                                                 12   it arrived in my office with the referring agency.
13        Q     Was that Ms. Melongo's case?                    13   We engaged in a collaborative review process where
14        A     That's right.                                   14   we talked through what I could expect the evidence
15        Q     The other referred cases about which you        15   to be, and if any further investigation was
16   testified, did those result in charges that other          16   required. If I believed probable cause existed and
17   prosecutors worked on or did they not result in            17   there was a reasonable likelihood of success on the
18   charges at all?                                            18   merits, I would charge.
19        A     They didn't result in charges at all to         19        Q     By charge, you mean pursue an
20   my knowledge.                                              20   indictment?
21        Q     What was the reason for that, do you            21        A     Correct.
22   recall?                                                    22        Q     Were you involved in that process for
23        A     Insufficient evidence.                          23   Ms. Melongo's computer tampering criminal case?
24        Q     When you say referred cases, what does          24        A     No, I was not.
                                                           21                                                              23

1 that mean, what is a referred case?                           1         Q     Why is that?
2        A     Well, the special prosecutions unit at           2         A     I was not in the office.
3 Cook County can receive cases in a variety of ways.           3         Q     You testified earlier about an
4 We had our own investigators. We also received                4    indictment memo in certain cases. Was the
5 referral of cases from a diverse array of state and           5    indictment memo generally prepared prior to
6 federal prosecuting authorities. And the                      6    indictment or after indictment?
7 occasional citizen complaint.                                 7         A     Prior to.
8        Q     So a referred case would be one of the           8         Q     What were the general contents of an
9 ones that came to the state's attorney's office               9    indictment memo?
10 from another law enforcement agency?                         10        A     An indictment memo would have been the
11        A     Or a citizen complaint, yes.                    11   attorney's work and legal conclusions about a case
12        Q     What was the process for reviewing those        12   and then a recommendation as to what to indict for
13   referred cases and determining whether charges             13   and the likelihood of success.
14   would be appropriate?                                      14        Q     To your knowledge was an indictment memo
15        A     They went through the supervisor, were          15   prepared for any of Ms. Melongo's criminal cases in
16   assigned to a state's attorney. From there                 16   Cook County?
17   sometimes, but certainly not always, an indictment         17        A     I don't remember with respect to
18   memo was produced. Then often, but not always, the         18   computer tampering. I don't believe so with
19   attorney who produced the indictment memo would            19   respect to the eavesdropping.
20   continue on with the case through indictment,              20        Q     So during your time at the Cook County
21   discovery and trial.                                       21   State's Attorney's Office, what were your general
22        Q     You testified that approximately five of        22   responsibilities?
23   the six computer-related referrals that you worked         23        A     I worked on a few policy issues,
24   on during your time at the State's Attorney's              24   including the recommendation to send to Springfield
                                                           22                                                              24
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 171 of 298 PageID #:3813
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 different bills. I also worked on my own                      1 with some gaps for leave.
2 caseload.                                                     2        Q     What did you do at the Arizona Summit
3         Q     In terms of your caseload, how did you          3 Law School?
4    receive work assignments while you were at the Cook        4        A     I was originally hired as an associate
5    County State's Attorney's Office?                          5 professor -- I'm sorry, an assistant professor of
6         A     Typically they were assigned by my              6 professional practice. I was promoted to Dean of
7    supervisor.                                                7 Students.
8         Q     Who was your supervisor at the Cook             8              When I returned from a prolonged
9    County State's Attorney's Office?                          9 maternity leave, I was promoted to assistant
10        A     Had two. John Mahoney was the                   10 professor of law.
11   supervisor of the unit. And his deputy was Mike            11        Q     During that time, fall 2012 to January
12   Golden.                                                    12   of 2018, did you work on any individual cases in
13        Q     How was Ms. Melongo's case first                13   addition to your responsibility as a teacher,
14   assigned to you?                                           14   professor?
15        A     Ms. Melongo's case was first assigned to        15        A     Yes.
16   me when I was asking for assignments. And in               16        Q     What sorts of cases were those?
17   particular I asked my office mate if he had any            17        A     I have an academic and personal interest
18   research issues for me to work on.                         18   in maternal care and took cases on behalf of
19        Q     Who was your office mate?                       19   mothers and providers who had experienced adverse
20        A     Bob Podlasek.                                   20   outcomes.
21        Q     When was that interaction with                  21        Q     Was that through your position at the
22   Mr. Podlasek about Ms. Melongo's case?                     22   law school or separate from your position at the
23        A     It would have been one of my first weeks        23   law school?
24   in the office, so approximately September,                 24        A     Both. We briefly set up a midwifery law
                                                           25                                                              27

1 November, of 2009.                                            1 clinic and used students to support litigation. I
2        Q     Did John Mahoney or Mike Golden have any         2 also had my own private practice during that
3 involvement in that assignment process or was that            3 time.
4 done one on one just with Mr. Podlasek?                       4        Q     During what years did you have your own
5         A     I don't recall.                                 5 private practice?
6         Q     Other than in this particular                   6         A     From May of 2015 through the present.
7    litigation, have you had any complaints made               7         Q     What is that practice called?
8    against you for anything you did while at the Cook         8         A     The Law Office of Julie Gunnigle,
9    County State's Attorney's Office?                          9    PLLC.
10        A     No.                                             10        Q     You testified earlier that you left the
11        Q     Were you ever disciplined or reprimanded        11   Cook County State's Attorney's Office in July of
12   formally for any of your work while you were at the        12   2011 and that you started at Arizona Summit Law
13   Cook County State's Attorney's Office?                     13   School in the fall of 2012; is that correct?
14        A     No.                                             14        A     That is correct.
15        Q     Why did you leave the Cook County               15        Q     What did you do during that year in
16   State's Attorney's Office?                                 16   between?
17        A     Family reasons.                                 17        A     I did a little bit of practice of law
18        Q     What was your next employment full time         18   with respect to my still active Indiana license.
19   after leaving the Cook County State's Attorney's           19   Otherwise I was on maternity leave.
20   Office?                                                    20        Q     What sort of cases did you work on
21        A     Arizona Summit Law School.                      21   during that year, 2011 to 2012?
22        Q     What years did you work at Arizona              22        A     Advised small businesses and startups.
23   Summit Law School?                                         23        Q     Why did you leave Arizona Summit Law
24        A     Fall of 2012 through January of 2018,           24   School in January of 2018?
                                                           26                                                              28
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 172 of 298 PageID #:3814
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         A     Family reasons.                                 1 Mr. Podlasek, while you were working together, did
2         Q     Are you currently employed?                     2 you socialize outside of work?
3         A     Yes.                                            3         A     Yes.
4         Q     What is your current employment?                4         Q     About how frequently?
5         A     I am self-employed at the Law Office of         5         A     Approximately once a month.
6    Julie Gunnigle, PLLC.                                      6         Q     What sort of social interactions were
7         Q     Has that been your employment since             7    those?
8    January of 2018?                                           8         A     I don't understand the question.
9         A     Yes.                                            9         Q     Did you go to lunch, were they drinks
10        Q     What sort of cases do you currently work        10   after work?
11   on?                                                        11        A     There were drinks and sometimes food
12        A     Midwifery law, education law, a little          12   involved.
13   bit of patent and trademark, and some small                13        Q     Did you ever meet each other's
14   business law.                                              14   families?
15        Q     Since you left the Cook County State's          15        A     Yes.
16   Attorney's Office, have you practiced any criminal         16        Q     In what context was that?
17   law cases?                                                 17        A     I met his wife once in the context of a
18        A     No.                                             18   party I think.
19        Q     In terms of your position at the Cook           19        Q     Have you ever e-mailed with Mr. Podlasek
20   County State's Attorney's Office, were you fired or        20   about this civil litigation?
21   asked to resign from that position?                        21        A     Not that I recall.
22        A     No.                                             22        Q     Have you ever text messaged Mr. Podlasek
23        Q     I would like to discuss your                    23   about this civil litigation?
24   communications with the other parties in this              24        A     Not that I -- not that I recall. I did
                                                           29                                                              31

1 litigation.                                                   1 tell him in text that I was headed to the
2              Apart from the conversation and meeting          2 deposition.
3 you had with Mr. Podlasek and phone call with                 3         Q     Was that this morning?
4 Ms. Garcia about what you have already testified,             4         A     That was when I got on my flight.
5 have you spoken with or communicated with anybody             5         Q     When was that? Which day was that?
6 about this lawsuit, apart from your attorneys in              6         A     I left on Friday.
7 this lawsuit?                                                 7         Q     You testified earlier about Kate Garcia,
8         A     No.                                             8    formerly Kate O'Hara. When did you first meet Kate
9         Q     You testified earlier about Robert              9    O'Hara?
10   Podlasek, who you said was your office mate. Was           10        A     In approximately September, November of
11   he your office mate the entire time you were at the        11   2009.
12   Cook County State's Attorney's Office?                     12        Q     About how many matters did you work on
13        A     No.                                             13   with Ms. O'Hara?
14        Q     About how long were you office mates?           14        A     About a half dozen.
15        A     Approximately three months.                     15        Q     Did you interact with Ms. O'Hara outside
16        Q     Did you work with Mr. Podlasek on many          16   of a work setting?
17   cases?                                                     17        A     Occasionally.
18        A     Yes.                                            18        Q     By occasionally, about how often do you
19        Q     About how many cases would you guess?           19   mean?
20        A     About half dozen.                               20        A     Less than once a month.
21        Q     When did you first meet Mr. Podlasek?           21        Q     What sort of interactions were those?
22        A     When I joined the office in                     22        A     Social with food and/or drink.
23   approximately September or November of 2009.               23        Q     Have you ever e-mailed with Ms. O'Hara
24        Q     Apart from your recent meeting with             24   about this civil litigation?
                                                           30                                                              32
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 173 of 298 PageID #:3815
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         A     No.                                             1 side of the computer tampering case.
2         Q     Have you ever text messaged with                2        Q     Have you ever spoken to William
3    Ms. O'Hara about this civil litigation?                    3 Martin?
4         A     No.                                             4         A     Not that I recall.
5         Q     Do you know who James Dillon is?                5         Q     Have you ever met with Mr. William
6         A     Yes.                                            6    Martin?
7         Q     Who is James Dillon?                            7         A     Not that I recall.
8         A     He is somehow involved with law                 8         Q     Have you ever exchanged written
9    enforcement, but I couldn't tell you the agency.           9    communications or any other form of communications
10        Q     Do you know him personally? Have you            10   with William Martin?
11   met Mr. Dillon?                                            11        A     Not that I recall.
12        A     I don't believe so.                             12        Q     Do you know who Kyle French is?
13        Q     How is it that you have heard of the            13        A     Yes.
14   name James Dillon?                                         14        Q     How do you know who Kyle French is?
15        A     I believe he is a named defendant.              15        A     Kyle French was a member of the Attorney
16        Q     Outside of the context of being named in        16   General's Office who was involved with the computer
17   this lawsuit, have you had any interactions with           17   tampering case.
18   James Dillon?                                              18        Q     Did you work with Kyle French in any
19        A     I don't recall.                                 19   capacity during your time at the Cook County
20        Q     Do you know who Antonio Rubino is?              20   State's Attorney's Office?
21        A     Only that he is a named defendant.              21        A     He wasn't employed by the Cook County
22        Q     Have you ever met or interacted with            22   State's Attorney's Office, if that's what you are
23   Antonio Rubino?                                            23   asking.
24        A     Not that I recall.                              24        Q     Did you work with him on any cases while
                                                           33                                                              35

1         Q     Same questions for Richard Lesiak, do           1 he was at the Attorney General's Office?
2    you know who Richard Lesiak is?                            2        A     Yes. He was of counsel or had some
3         A     No.                                             3 relationship to Annabel Melongo's computer
4         Q     You never interacted with, spoken with,         4 tampering case.
5    been together with Richard Lesiak?                         5         Q     Did you meet with Mr. French?
6         A     Not that I recall.                              6         A     Yes.
7         Q     Do you know who Randy Roberts is?               7         Q     About how many times did you meet with
8         A     Yes.                                            8    Mr. French?
9         Q     How do you know who Randy Roberts is?           9         A     About a half dozen.
10        A     He was involved on the law enforcement          10        Q     Did you exchange emails or other
11   side I believe on the computer tampering case.             11   communications with Mr. French?
12        Q     What's your recollection of Mr. Roberts'        12        A     Not that I recall.
13   involvement?                                               13        Q     Do you know who Matthew Markos is?
14        A     I don't ever remember meeting him. I            14        A     No. Yes. Yes, I do.
15   believe I saw his name on reports.                         15        Q     How do you know who Matthew Markos is?
16        Q     Do you recall what reports those were?          16        A     I believe that was the doctor that
17        A     No, I don't.                                    17   Judge Brosnahan sent Annabel Melongo to for BCX.
18        Q     Have you ever personally interacted             18        Q     What does BCX stand for?
19   with, communicated with, met with Randy Roberts?           19        A     I am not sure.
20        A     Not that I recall.                              20        Q     What does BCX mean?
21        Q     Do you know who William Martin is?              21        A     It's a competency and fitness
22        A     Yes.                                            22   examination.
23        Q     How do you know who William Martin is?          23        Q     Have you ever spoken with Matthew Markos
24        A     He was involved with the law enforcement        24   or communicated with Matthew Markos in any way?
                                                           34                                                              36
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 174 of 298 PageID #:3816
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         A     Not that I recall.                              1         Q     Have you ever spoken to Ms. Spizzirri
2         Q     Ms. Gunnigle, do you know who Carol             2    about this lawsuit?
3    Spizzirri is?                                              3         A     No.
4         A     Yes.                                            4         Q     We have discussed Ms. Melongo before,
5         Q     How do you know who Carol Spizzirri             5    but do you know who Ms. Annabel Melongo is?
6    is?                                                        6         A     Yes.
7         A     She was the alleged victim in the               7         Q     How did you first hear of Ms. Melongo?
8    computer tampering case.                                   8         A     When my office mate asked me to help him
9         (At this point Ms. Calloway entered the room.)        9    on a motion.
10        By Ms. Schwartz:                                      10        Q     That was Mr. Podlasek?
11        Q     Have you ever met Ms. Spizzirri?                11        A     That's right.
12        A     Yes.                                            12        Q     What sort of motion did he ask you to
13        Q     When did you meet Ms. Spizzirri?                13   help with?
14        A     During my time at the Cook County               14        A     I don't recall.
15   Attorney's office. I don't know which month or             15        Q     What do you recall about Annabel
16   even which year.                                           16   Melongo?
17        Q     How many times did you meet with                17        A     I remember that she was a defendant in a
18   Ms. Spizzirri?                                             18   criminal case, who was later charged with a second
19        A     To my recollection just once.                   19   offense of eavesdropping.
20        Q     Do you recall around when that meeting          20        Q     What were the first charges to which you
21   was?                                                       21   just alluded?
22        A     It would have been later in my time,            22        A     I believe they were computer tampering
23   towards the end of my tenure as a state's                  23   charges.
24   attorney.                                                  24        Q     How would you describe Annabel
                                                           37                                                              39

1         Q     Do you recall what was discussed at that        1 Melongo?
2    meeting with Ms. Spizzirri?                                2        A     She was a defendant in a criminal
3         A     I don't remember very much about that at        3 case.
4    all in fact.                                               4        Q     Did you ever meet Ms. Melongo in
5         Q     Do you remember anything about the              5 person?
6    meeting?                                                   6         A     Yes.
7         A     Yes. I remember that I was pregnant and         7         Q     About how many times?
8    she tried to give me a small gift for my baby and I        8         A     Approximately a dozen.
9    had to politely refuse.                                    9         Q     Were all of those meetings in court or
10        Q     Why did you politely refuse?                    10   were any of them out of court?
11        A     Because I didn't believe that taking a          11        A     All of those meetings were in court,
12   gift from a potential victim would have been               12   with the exception of one wherein Judge Brosnahan
13   appropriate.                                               13   had asked us to tender discovery and Ms. Melongo
14        Q     Apart from that meeting, did you                14   came up to the 13th floor where we tendered
15   communicate with Ms. Spizzirri in other manners,           15   discovery.
16   text, email?                                               16        Q     How would you describe Ms. Melongo's
17        A     I don't recall.                                 17   personality?
18        Q     Have you communicated with Ms. Spizzirri        18        A     I don't remember.
19   in any way since leaving the Cook County State's           19        Q     How do you feel about Ms. Melongo?
20   Attorney's Office?                                         20        A     I have no feelings about Ms. Melongo.
21        A     No.                                             21        Q     How would you describe your role related
22        Q     Have you ever socialized with                   22   to Ms. Melongo's criminal cases?
23   Ms. Spizzirri outside of the work setting?                 23        A     I was the second chair in the
24        A     No.                                             24   eavesdropping case and second chair in the computer
                                                           38                                                              40
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 175 of 298 PageID #:3817
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 tampering case.                                               1 website?
2        Q     When you say "second chair," what does           2        A     During my time as a state's attorney. I
3 that mean?                                                    3 couldn't tell you exactly when.
4        A     It means I am the junior assistant               4        Q     How were you first made aware of the
5 state's attorney assigned to work on it. It's not             5 website www.illinoiscorruption.net?
6 my case. I'm working under the direction of                   6         A     Bob told me that it existed.
7 another.                                                      7         Q     Was that in person or via email or in
8        Q     Who is the first chair assistant state's         8    another manner?
9 attorney assigned?                                            9         A     It was in person.
10        A     Bob Podlasek.                                   10        Q     What did he say?
11        Q     That was for both the eavesdropping and         11        A     He said that the defendant in the case
12   the computer tampering?                                    12   was maintaining a website.
13        A     That's right.                                   13        Q     Do you recall anything else about that
14        Q     You testified earlier that Kyle French          14   conversation?
15   was involved for a time on one of Ms. Melongo's            15        A     No, I don't.
16   cases. What was his involvement? What was his              16        Q     Did he offer any commentary about the
17   role?                                                      17   contents of the website or his views on the
18        A     I'm not sure if it was formally defined.        18   website?
19   I would define it as an of counsel.                        19        A     Not that I recall.
20        Q     When you say "of counsel," what do you          20        Q     Did you read the contents of the website
21   mean?                                                      21   www.illinoiscorruption.net?
22        A     He was not involved with decision making        22        A     Yes.
23   on the case, but was help advising on the computer         23        Q     When did you first read the contents of
24   issues.                                                    24   the website?
                                                           41                                                              43

1         Q     Apart from Mr. Podlasek and Mr. French,         1         A     I'm not sure. It would have been early
2    who else was involved in Ms. Melongo's criminal            2    in my tenure as a state's attorney.
3    cases while you were at the Cook County State's            3         Q     How would you describe the contents of
4    Attorney's Office?                                         4    the website, www.illinoiscorruption.net?
5         A     Do you mean from the Cook County State's        5         A     It appeared to be Ms. Melongo's
6    Attorney's Office?                                         6    chronicling of the case against her.
7         Q     I mean in any capacity working on the           7         Q     What sorts of events were chronicled on
8    case.                                                      8    the website?
9         A     Working on the case -- I want to make           9         A     To make sure I understand your question,
10   sure I understand your question right.                     10   do you mean initially or do you mean later, because
11              Your question is is anyone else from law        11   that website has changed?
12   enforcement working on Ms. Melongo's case apart            12        Q     To clarify my question, when you first
13   from the people we just discussed?                         13   discovered Ms. Melongo -- strike that.
14        Q     Correct.                                        14              When you first discovered the website
15        A     No.                                             15   www.illinoiscorruption.net, how would you describe
16        Q     Did you do any work related to                  16   the general content of what was on that website?
17   Ms. Melongo other than work on the eavesdropping           17        A     It was a court date by court date
18   and computer tampering cases to which you have             18   blogging effort that detailed what Ms. Melongo
19   already testified?                                         19   appeared to perceive from her court encounters.
20        A     No.                                             20        Q     It's fair to say that Ms. Melongo's
21        Q     Ms. Gunnigle, have you seen the website         21   depiction of law enforcement, State's Attorney's
22   www.illinoiscorruption.net?                                22   Office, was extremely critical; is that correct?
23        A     Yes.                                            23        A     Yes.
24        Q     When did you first learn of that                24        Q     It's fair to say that Ms. Melongo's
                                                           42                                                              44
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 176 of 298 PageID #:3818
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 depiction of you was fairly critical on the website           1         Q     What is untrue about the conspiracy
2 illinoiscorruption.net, correct?                              2    posited on the website
3         A     Do you mean initially or do you mean as         3    www.illinoiscorruption.net?
4    the site evolved? I am just not sure what your             4         A     There is no fraud conspiracy involving
5    question is.                                               5    President Obama, Ernie Dunkin and the Save A Life
6         Q     Let's start with initially. When you            6    Foundation, at least not to my knowledge.
7    first discovered the website                               7         Q     Did you ever ask Kyle French to have
8    illinoiscorruption.net, the depictions of your work        8    somebody forensically capture the contents of
9    related to Ms. Melongo's case were fairly critical,        9    www.illinoiscorruption.net?
10   were they not?                                             10        A     I don't recall.
11        A     I wasn't on the website.                        11        Q     To your knowledge did anyone ever ask
12        Q     In terms of later on, it's fair to say          12   Mr. French to have someone forensically capture the
13   that the depictions of you on the website                  13   contents of the website?
14   www.illinoiscorruption.net were fairly critical; is        14        A     I don't recall.
15   that correct?                                              15        Q     Were you ever involved in any
16        A     Yes.                                            16   discussions related to the forensic capture of the
17        Q     What was your reaction to the way that          17   website www.illinoiscorruption.net?
18   the investigation and prosecution of Ms. Melongo           18        A     Yes.
19   were portrayed on the www.illinoiscorruption.net           19        Q     When were those conversations?
20   website, let's say prior to April 2010?                    20        A     Someone was asked, I don't recall who,
21        A     I didn't have a reaction.                       21   to capture that, to preserve it for trial.
22        Q     Prior to April 13, 2010, did you discuss        22        Q     And were you involved in those
23   www.illinoiscorruption.net with anyone?                    23   conversations about whether to capture the
24        A     Yes.                                            24   website?
                                                           45                                                              47

1         Q     Who did you discuss the website with?           1         A     Yes.
2         A     Bob Podlasek.                                   2         Q     When roughly did those conversations
3         Q     Did he ever share his reaction to the           3    take place?
4    website with you?                                          4         A     I don't recall.
5         A     Not that I recall.                              5         Q     What was the purpose of the forensic
6         Q     Prior to April 13, 2010, did you discuss        6    capture?
7    the contents of www.illinoiscorruption.net with            7         A     To preserve it for trial.
8    anyone else apart from Bob Podlasek?                       8         Q     When you say to preserve it for trial,
9         A     I don't recall.                                 9    that suggests that there was some thought that
10        Q     Did you find Ms. Melongo's comments             10   there was evidence on that website
11   about law enforcement and the prosecution on the           11   www.illinoiscorruption.net that would be relevant
12   website www.illinoiscorruption.net to be                   12   to a criminal prosecution; is that correct?
13   irritating?                                                13        A     Yes.
14        A     No.                                             14        Q     What information on
15        Q     Did the content of the website                  15   www.illinoiscorruption.net was that?
16   www.illinoiscorruption.net make you angry?                 16        A     There were taped conversations in
17        A     No.                                             17   violation of the eavesdropping statute and links
18        Q     Do you think the criticisms of law              18   wherein one could listen to those conversations.
19   enforcement on www.illinoiscorruption.net were fair        19        Q     Tell me a little bit more about those
20   criticisms?                                                20   taped conversations. What were the taped
21        A     No.                                             21   conversations?
22        Q     What do you mean by that?                       22        A     To my recollection they were three
23        A     On that site there is a broad conspiracy        23   conversations between Ms. Melongo and Ms. Pamela
24   theory posited that is untrue.                             24   Taylor of the court reporter's office.
                                                           46                                                              48
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 177 of 298 PageID #:3819
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         Q     And those three conversations were              1 Bob Podlasek.
2    posted to the website www.illinoiscorruption.net?          2        Q     What was the nature of those
3         A     No, they were linked from the website.          3 conversations prior to April 13, 2010 with
4         Q     You testified that those conversations          4 Mr. Podlasek?
5    were linked in violation of the criminal                   5         A     I couldn't tell you before the
6    eavesdropping statute. Why did you believe that            6    eavesdropping conversations were posted and I'm not
7    they violated the criminal eavesdropping statute?          7    recalling the timeline.
8         A     Because at that time in the State of            8         Q     You testified that there was a forensic
9    Illinois to capture a conversation without the             9    capture done of the website for preservation for
10   knowledge or consent of the other party was a              10   trial purposes. After that forensic capture was
11   violation of the law and to disseminate those              11   completed, what did you do with that capture?
12   conversations was another violation of the law.            12        A     I believe we introduced it at trial.
13        Q     Were the three conversations between            13        Q     Did you analyze it before that in any
14   Ms. Melongo and Ms. Taylor captured without the            14   way?
15   consent of Ms. Taylor?                                     15        A     No. Strike that. I am not sure what
16        A     Yes.                                            16   you mean by analyzed.
17        Q     How did you know they were captured             17        Q     Did you review the contents of the
18   without the content of Ms. Taylor?                         18   forensic capture in any way after it was
19        A     Two reasons. One, in listening to the           19   generated?
20   conversations, there is no permission on the face          20        A     I mean, I certainly looked at it. But
21   of the conversation.                                       21   in any technical sense, to analyze or run through a
22              Second, there was later contact with            22   computer program, no, that didn't happen.
23   Ms. Taylor where she confirmed that she was unaware        23        Q     But you did review the general contents
24   that she was being tape recorded.                          24   of the written documentation on that capture?
                                                           49                                                              51

1         Q     Who made that later contact with                1         A     Of course.
2    Ms. Taylor?                                                2         Q     After that forensic capture was made,
3         A     I don't recall.                                 3    did you continue to monitor the website
4         Q     Did you ever speak to Ms. Taylor?               4    illinoiscorruption.net?
5         A     Yes.                                            5         A     I'm not sure what you mean by
6         Q     What do you recall about those                  6    "monitor".
7    conversations with Ms. Taylor?                             7         Q     Let's take a step back. So when a
8         A     That she told me that she had not               8    forensic capture was made, it captures the website
9    consented to being tape recorded.                          9    I assume at a point in time; is that correct?
10        Q     When did that conversation take place?          10        A     Yes.
11        A     I don't recall.                                 11        Q     So after that forensic capture was
12        Q     Was it prior to the indictment for              12   completed, if there were posts ongoing to the
13   eavesdropping charges in this case?                        13   website, did you review those new posts on the
14        A     Yes.                                            14   actual website?
15        Q     How did you first become aware of               15        A     Yes, but not with any frequency or
16   recordings of Pamela Taylor on the website                 16   regularity implied by the term monitor.
17   illinoiscorruption.net?                                    17        Q     About how often would you guess prior to
18        A     I don't recall.                                 18   April 13, 2010, did you view
19        Q     Apart from your conversation with               19   illinoiscorruption.net, did you log onto?
20   Ms. Taylor, do you recall discussing those                 20        A     Once a month.
21   recordings with anyone else?                               21        Q     When you looked at
22        A     Yes.                                            22   illinoiscorruption.net, what were you looking
23        Q     Who else?                                       23   for?
24        A     I have discussed those recordings with          24        A     Before the posting of the conversations,
                                                           50                                                              52
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 178 of 298 PageID #:3820
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 nothing in particular.                                        1         A     I don't recall.
2        Q     What about after the postings of the             2         Q     Do you recall anything else about your
3 conversations?                                                3    conversations with Ms. Taylor?
4        A     Content related to her criminal case and         4         A     No, I don't.
5 anything that could be construed as an admission.             5         Q     Were you involved in a determination
6        Q     Did you find anything that could be              6    whether to bring charges related to the recordings
7 construed as an admission on the website?                     7    of Ms. Taylor?
8         A     Yes.                                            8         A     I was.
9         Q     What was that?                                  9         Q     How was it decided that charges were
10        A     Ms. Melongo admitted to taping                  10   appropriate for the recordings?
11   conversations. And even went so far as I recall of         11        A     There was discussion amongst the state's
12   posting the law on her website as well.                    12   attorneys and at one point in time our supervisors
13        Q     Did you conduct any other review or             13   and the determination was made that there was
14   research regarding Ms. Melongo's website prior to          14   probable cause and a reasonable likelihood of
15   April 13, 2010?                                            15   success on the merits.
16        A     No.                                             16        Q     Who was involved in those
17        Q     What did you do to evaluate the                 17   conversations?
18   allegations that Ms. Melongo illegally recorded            18        A     Myself, Bob Podlasek. And I know there
19   conversations with Pamela Taylor?                          19   was some sort of approval, but I can't recall which
20        A     I looked at the website, I listened to          20   of the supervisors was involved.
21   the recordings, a state's attorney, I can't                21        Q     Assistant state's attorneys have
22   remember if it was myself or Mr. Podlasek, spoke to        22   discretion in whether to bring criminal charges; is
23   Ms. Taylor. I don't remember anything else.                23   that correct?
24        Q     What did you do to determine whether            24        A     Yes.
                                                           53                                                              55

1 Ms. Melongo was responsible for the content of                1         Q     There are situations in which an
2 illinoiscorruption.net?                                       2    assistant state's attorney may believe he could
3         A     There came points in time where we              3    successfully prove a particular charge, but
4    obtained subpoenas and search warrants to confirm          4    nonetheless exercises discretion in not bringing
5    that she owned a site.                                     5    that charge; is that correct?
6         Q     And did you confirm that she owned the          6         A     Yes.
7    site?                                                      7         Q     Can you think of any examples of such a
8         A     Yes.                                            8    case from your personal experience?
9         Q     How did you do that?                            9         A     Where I had both probable cause and a
10        A     I believe there was a return on the             10   reasonable likelihood of success on the merits and
11   subpoena and the search warrant.                           11   decided not to bring charges?
12        Q     What did that return on the subpoena and        12        Q     That's right.
13   search warrant show?                                       13        A     I don't recall.
14        A     I believe it showed that Ms. Melongo            14        Q     Do you recall any such case during the
15   owned the site.                                            15   time you worked at the Cook County State's
16        Q     In your conversations with Pamela               16   Attorney's Office?
17   Taylor, what did she say about the recordings on           17        A     I don't recall.
18   the website?                                               18        Q     Did you ever discuss with anyone whether
19        A     She said that, I believe she said that          19   to exercise discretion in bringing the charges
20   she had received an email guiding her to the               20   against Ms. Melongo for the eavesdropping?
21   website. She said that she did not consent to the          21        A     Yes.
22   recordings.                                                22        Q     Why was it decided that in this case
23        Q     Did she ask that criminal charges be            23   charges would be appropriate?
24   brought against Ms. Melongo?                               24        A     Well, in this case, this case came to us
                                                           54                                                              56
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 179 of 298 PageID #:3821
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 fully investigated with a bow on it and an                    1 person with a crime for recording a conversation
2 admission of guilt.                                           2 with a public employee about government business?
3         Q     When you say "fully investigated," what         3         MS. BROWN: Objection; speculation.
4    do you mean by that?                                       4         THE WITNESS: I don't make policy, but when
5         A     There wasn't very much to do to workup          5    someone is breaking the law, they should be
6    this case to bring this to trial.                          6    prosecuted.
7         Q     Who was responsible for that                    7         MS. SCHWARTZ: Let's take a five-minute break.
8    investigation?                                             8              (A recess was had.)
9         A     I'm sorry, I don't understand the               9         By Ms. Schwartz:
10   question.                                                  10        Q     You testified earlier this morning about
11        Q     You testified that the case was fully           11   Kyle French's involvement in the computer tampering
12   investigated by the time charges were brought. Who         12   case. I would like to go a little bit deeper into
13   had done that investigation that you are referring         13   that.
14   to?                                                        14              What role exactly did Kyle French play
15        A     At that point in time it would have been        15   in the computer tampering allegations or charges?
16   Kate O'Hara at our office.                                 16        A     I'm not sure if there was a formal title
17        Q     What was Ms. O'Hara's involvement?              17   for his involvement, but it was that of an of
18        A     She and I talked through the subpoenas,         18   counsel.
19   talked through the search warrants, talked through         19        Q     What sort of work did he do on
20   the available evidence, and discussed whether or           20   Ms. Melongo's case?
21   not there was probable cause and a reasonable              21        A     Very little.
22   likelihood of success on the merits.                       22        Q     You testified that his role was focused
23        Q     In deciding whether to charge                   23   primarily on the computer technical aspects; is
24   Ms. Melongo for recording conversations with               24   that correct?
                                                           57                                                              59

1 Ms. Taylor, did it matter whether Ms. Taylor                  1         A     That is correct.
2 objected to being recorded?                                   2         Q     So what sort of involvement on the
3         A     No. My recollection of the statute is           3    computer technical aspects did he have?
4    that it does not matter. It's the lack of consent          4         A     He was somehow involved -- although I
5    that mattered.                                             5    couldn't say with certainty because it was before
6         Q     Do you think it's good for the operation        6    my tenure at the office -- with the forensic report
7    of our government for a citizen who talks to a             7    on Ms. Melongo's laptop.
8    government employee about government business to be        8         Q     Do you know what his involvement on the
9    prosecuted for recording what that employee says           9    forensic report of Ms. Melongo's laptop was?
10   about government business?                                 10        A     I couldn't tell you.
11        A     Sorry, I don't understand the                   11        Q     During your tenure.
12   question.                                                  12        A     I don't know.
13        Q     As a policy matter, do you think it's a         13        Q     Did he appear in court?
14   good idea to prosecute a citizen for recording a           14        A     He did.
15   conversation with a government employee about              15        Q     Did he -- was he involved in the
16   government business?                                       16   decision making process with respect to case
17        MS. BROWN: Objection; speculation.                    17   strategy or issues involving the case?
18              You can answer.                                 18        A     Not that I recall.
19        THE WITNESS: When that person is breaking the         19        Q     Do you recall anything in particular he
20   law, they should be prosecuted.                            20   did while you were involved with Ms. Melongo's
21        By Ms. Schwartz:                                      21   criminal cases?
22        Q     As a policy matter, do you think that           22        A     No, I don't.
23   government transparency is a factor that should be         23        Q     You testified this morning that you
24   taken into account in deciding whether to charge a         24   generally took direction from Mr. Podlasek who was
                                                           58                                                              60
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 180 of 298 PageID #:3822
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 the first chair on both cases. What instructions              1 Hehner to ASA Robert Podlasek dated December 21,
2 or direction did Mr. Podlasek give you?                       2 2009.
3         A     I don't recall any specific                     3              Who is Walt Hehner, do you know who that
4    instructions.                                              4 is?
5         Q     When decisions were to be made involving        5         A     It says he's chief deputy.
6    Ms. Melongo's cases, who was the final decision            6         Q     Did you have any interaction with Walt
7    maker?                                                     7    Hehner while you were at the Cook County State's
8         A     I would think it would have either been         8    Attorney's Office?
9    Bob or one of our supervisors.                             9         A     No.
10              Strike that. It depends on the nature           10        Q     You testified earlier this morning that
11   of the decision.                                           11   you looked at the website illinoiscorruption.net
12        Q     Take for example the decision to                12   for the recordings for one piece of content that
13   initiate charges in the eavesdropping case of              13   was of interest and also potential admissions on
14   Ms. Melongo, who made that decision?                       14   the website for another.
15        A     It was a collaborative process between          15              Was there anything else about the
16   myself, Mr. Podlasek, and likely a supervisor,             16   website that was of interest to you?
17   although I can't remember who.                             17        A     Not really.
18        Q     You testified earlier that you were             18        Q     Was there anything else in particular
19   involved with Ms. O'Hara in discussing search              19   you were looking for on the website?
20   warrants and subpoenas related to the eavesdropping        20        A     No.
21   allegations. Did Mr. Podlasek advise you or                21        Q     You testified that you engaged in some
22   instruct you to do those steps?                            22   discussions with Bob Podlasek about whether to
23        A     I don't recall.                                 23   charge Ms. Melongo for eavesdropping; is that
24        Q     How would you describe the division of          24   correct?
                                                           61                                                              63

1 labor between yourself and Mr. Podlasek on                    1         A     Yes.
2 Ms. Melongo's criminal cases?                                 2         Q     Did you engage in any discussions about
3         A     About 50/50.                                    3    whether Ms. Melongo should be arrested?
4         Q     In terms of the workload?                       4         A     I don't remember.
5         A     That's correct.                                 5         Q     In any of your conversations before
6         Q     How did you choose who did what task?           6    April 13, 2010 about Ms. Melongo about the website
7         A     While he would disagree with this               7    illinoiscorruption.net, did anyone say hey, maybe
8    assessment, I am a better writer than Bob is, so           8    we should not charge this particular offense?
9    much of the written work I produced.                       9         A     I don't recall.
10        Q     And what were his areas of focus,               10        Q     Were you aware that there were certain
11   generally speaking, in the case?                           11   exemptions to the offense of illegally recording a
12        A     Strategy, interviewing, trial prep.             12   conversation?
13                    (A document was marked as                 13        A     Yes.
14                     Plaintiff's Deposition Exhibit           14        Q     Were you aware that one such exemption
15                     Gunnigle No. 1 for                       15   made recording a conversation without the consent
16                     identification.)                         16   of the person recorded legal if the recording was
17        By Ms. Schwartz:                                      17   made under reasonable suspicion that another party
18        Q     I am showing Ms. Gunnigle what will be          18   to the conversation was committing or had committed
19   marked as Plaintiff's Deposition Exhibit 1, which          19   a criminal offense and there was reason to believe
20   is Bates numbered CCSAO 008124 and 8125.                   20   that evidence of the criminal offense might be
21              Ms. Gunnigle, have you seen Plaintiff's         21   obtained by that recording?
22   Deposition Exhibit 1 before?                               22        A     I don't have the statute in front of me.
23        A     I don't remember.                               23   I know that there was an exemption.
24        Q     It appears to be a memorandum from Walt         24        Q     You are aware that generally there was
                                                           62                                                              64
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 181 of 298 PageID #:3823
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 an exemption for recording when there was a                   1 hearing in her computer tampering case, even though
2 reasonable suspicion of a criminal offense having             2 the official transcript stated that she was?
3 taken place?                                                  3         A     Yes.
4         A     Yes.                                            4         Q     Did you do anything to determine whether
5         Q     Did you consider before charges were            5    there was an error in the June 18, 2008
6    brought whether that exemption applied to                  6    transcript?
7    Ms. Melongo's case?                                        7         A     There was discussion in the trial
8         A     Yes.                                            8    wherein the court reporter in the courtroom
9         Q     Did you engage in any discussions with          9    testified to the accuracy of the transcript.
10   anyone about whether that exemption applied before         10              Secondarily, there are other issues with
11   charges were brought against Ms. Melongo?                  11   the theory of treason related to altering a
12        A     Yes.                                            12   transcript. In particular, if the defendant wasn't
13        Q     What were those discussions?                    13   there on that date, the Judge would have issued a
14        A     There was discussion with Bob Podlasek.         14   warrant and she would have been arrested.
15   In particular I remember discussions about whether         15              Additionally, at the arraignment, one
16   or not there was an element of the offense or an           16   receives a copy of the Grand Jury transcript. She
17   affirmative defense, but in any event, it didn't           17   had that copy as it was posted to her website.
18   apply here.                                                18        Q     Prior to eavesdropping charges being
19        Q     Why didn't it apply in this case?               19   brought, did you or anyone else reach out to the
20        A     Because she was alleging that the               20   court reporter involved in the June 18, 2008
21   recordings were evidence of treason.                       21   hearing to determine whether the transcript was
22        Q     You didn't think there was evidence of          22   accurate?
23   treason having taken place?                                23        A     I believe so.
24        A     There is no evidence of treason in this         24        Q     What do you recall about that contact?
                                                           65                                                              67

1 case.                                                         1         A     There came a point in time where we
2        Q     Did you discuss that, whether there was          2    reached out to, I believe her name was Laurel
3 evidence of treason or any other crime related to             3    Laudien, and asked her what she knew about the
4 the recording with Mr. Podlasek?                              4    transcript.
5         A     I did.                                          5         Q     What did Ms. Laudien say?
6         Q     Was anyone else involved in any of those        6         A     My recollection is that she said that
7    conversations?                                             7    she had produced the transcript for Ms. Melongo at
8         A     Not that I recall.                              8    her request, but that upon reducing the transcript
9         Q     What did Mr. Podlasek say about whether         9    from tape recordings to the printed out verbatim
10   the exemption for recordings related to criminal           10   form that we think of as a lined transcript, her
11   conduct applied?                                           11   computer program automatically deletes the audio
12        A     He shared my opinion that they did              12   recording.
13   not.                                                       13        Q     Did Ms. Laudien say either way during
14        Q     Do you recall anything else about               14   that conversation whether Ms. Melongo was present
15   conversations prior to charges being brought about         15   at the June 18, 2008?
16   that particular exception to the eavesdropping             16        A     She did.
17   statute?                                                   17        Q     What did she say?
18        A     No.                                             18        A     She was there.
19        Q     You were aware, were you not, that              19        Q     This conversation took place prior to
20   Ms. Melongo had complained about inaccuracy in the         20   charges being brought on the eavesdropping?
21   court records in her cases?                                21        A     I don't recall.
22        A     Yes.                                            22        Q     You were involved in this conversation;
23        Q     You were aware that Ms. Melongo stated          23   is that correct?
24   that she was not present at the June 18, 2008              24        A     Yes.
                                                           66                                                              68
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 182 of 298 PageID #:3824
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         Q     Was anyone else present for the                 1 yes.
2    conversation, apart from Ms. Laudien?                      2        Q     Is this one of the search warrants about
3         A     I don't recall.                                 3 which you just testified that you were involved in
4         Q     If the transcript was altered on purpose        4 discussions about?
5    to make it inaccurate, that could constitute the           5         A     Yes.
6    crime of forgery; is that correct?                         6         Q     Is it a true and accurate copy of a
7         A     I don't remember the Illinois forgery           7    search warrant complaint dated March 23, 2010?
8    statute, but typically forgery involves a gain of          8         A     Yes.
9    some sort.                                                 9         Q     You drafted the contents of the search
10        Q     Could it be a crime for someone to cover        10   warrant complaint; is that correct?
11   up the intentional falsification of a transcript?          11        A     I don't recall.
12        A     Sure.                                           12        Q     Ms. Garcia testified during her
13        Q     You were aware that similar                     13   deposition that you were the one who prepared the
14   eavesdropping statutes had been struck down as             14   contents of the search warrant complaint and then
15   unconstitutional, were you not?                            15   walked through it together with Ms. Garcia. Does
16        A     No.                                             16   that refresh your recollection?
17        Q     Were you aware that news reporters              17        A     No, it doesn't.
18   regularly recorded conversations without the               18        Q     Is that your handwriting on the side
19   consent of all parties in and before April 2010?           19   margins of each page of Exhibit 2?
20        A     No.                                             20        A     Yes, it is.
21        Q     We discussed previously Mr. French's            21        Q     What does the information in the side
22   role in the computer tampering case. What was              22   margin mean, do you know of anything in
23   Mr. French's role in the eavesdropping case against        23   particular?
24   Ms. Melongo?                                               24        A     I can see the first entry is the date.
                                                           69                                                             71

1         A     It was extremely limited.                       1 Above and beyond that, this is somehow a control
2         Q     What was it limited to?                         2 number, but I can't tell you how it arrived
3         A     I don't recall any work that Mr. French         3 there.
4    did on the eavesdropping case.                             4        Q     And that's your name next to the
5         Q     Were you involved in the preparation of         5 numbers?
6    any search warrant or subpoena for information             6         A     It is.
7    related to illinoiscorruption.net?                         7         Q     What does it mean that your name is
8         A     I was.                                          8    reflected on the side of this document,
9         Q     What was your involvement?                      9    Exhibit 2?
10        A     I remember subpoena or possibly more            10        A     That I was the ASA handling the search
11   that was prepared. I remember a search warrant or          11   warrant.
12   possibly more than one that was executed.                  12        Q     This complaint, Exhibit 2, requests
13                     (A document was marked as                13   subscriber names and information and other records
14                      Plaintiff's Deposition Exhibit          14   of user activity from godaddy.com related to the
15                      Gunnigle No. 2 for                      15   website illinoiscorruption.net; is that correct?
16                      identification.)                        16        A     Yes.
17        By Ms. Schwartz:                                      17        Q     If you turn to the third page of
18        Q     I am handing Ms. Gunnigle what will be          18   Exhibit 2, Bates number at the bottom
19   marked as Plaintiff's Deposition Exhibit 2. It is          19   CCSAO 000922, section marked Roman numeral IV. It
20   Bates numbered CCSAO 000920 to 924.                        20   says that the company registering the particular
21              Ms. Gunnigle, this is a search warrant          21   website, illinoiscorruption.net, was Wild West
22   complaint signed by Kate O'Hara dated March 23,            22   Domains, and the host was Go Daddy.
23   2010; is that right?                                       23              Did you identify that the registrar on
24        A     That is correct. No. March 23rd,                24   the site was Wild West Domains?
                                                           70                                                             72
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 183 of 298 PageID #:3825
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         A     I don't remember.                               1         By Ms. Schwartz:
2         Q     Did you identify that the host of that          2         Q     I am handing Ms. Gunnigle what will be
3    particular website was godaddy.com?                        3    marked as Plaintiff's Deposition Exhibit 4, Bates
4         A     I don't remember.                               4    numbered CCSAO 000874 to 880.
5         Q     Kate Garcia testified during her                5               Ms. Gunnigle, is this a true and
6    deposition that you had identified the host company        6    accurate copy of a search warrant and search
7    and registrar and showed her that information              7    warrant complaint dated March 23, 2010 for records
8    before she signed this particular document. Does           8    from Yahoo, Inc.?
9    that refresh your recollection?                            9         A     Yes.
10        A     No.                                             10        Q     The first two pages appear to be the
11        Q     On that same page, towards the bottom of        11   actual search warrant itself; is that correct?
12   Exhibit 2, there is the description of website             12        A     Yes.
13   entries on illinoiscorruption.net with dates               13        Q     And then the last pages, CCSAO 876
14   December 10, December 15 and 16, 2009.                     14   through 880, are the complaint for search warrant;
15             Are those the dates of the phone                 15   is that correct?
16   conversations recorded and posted to                       16        A     Yes.
17   illinoiscorruption.net related to Ms. Taylor?              17        Q     Turning to this complaint for search
18        A     I don't remember.                               18   warrant, did you draft the contents of the
19        Q     If you turn to the next page, page 4 of         19   complaint for search warrant?
20   5 of the complaint for search warrant Exhibit 2,           20        A     I don't remember.
21   also Bates number CCSAO 000923, the first full             21        Q     Garcia, Kate Garcia testified that you
22   paragraph says, Ms. Taylor confirms that she is one        22   drafted the contents of this document and discussed
23   of the voices on the tape and that she was unaware         23   those contents with her. Does that refresh your
24   that she was being recorded.                               24   recollection?
                                                           73                                                              75

1               You had confirmed that information with         1         A     No.
2    Ms. Taylor; is that correct?                               2         Q     Exhibit 4 requests customer and
3         A     I don't remember.                               3    subscriber account information related to the Yahoo
4                     (A document was marked as                 4    account concernedillinoiscitizen@yahoo.fr; is that
5                      Plaintiff's Deposition Exhibit           5    correct?
6                      Gunnigle No. 3 for                       6         A     Yes.
7                      identification.)                         7         Q     And information was requested from Yahoo
8         By Ms. Schwartz:                                      8    about that particular Yahoo account for what
9         Q     I am handing Ms. Gunnigle what will be          9    reason, do you recall?
10   marked as Plaintiff's Deposition Exhibit 3, Bates          10        A     It was involved in the eavesdropping
11   No. 000859 to 860.                                         11   case.
12              Is Exhibit 3 a true and accurate copy of        12        Q     Was it because the website
13   the search warrant for Go Daddy records that was           13   illinoiscorruption.net directed questions to that
14   signed by a judge?                                         14   particular Yahoo email account?
15        A     Appears to be so.                               15        A     That's what this complaint says.
16        Q     Did Go Daddy send any documents in              16        Q     Did Yahoo produce any documents in
17   response to this search warrant to you or to anyone        17   response to this search warrant, Exhibit 4?
18   else to your knowledge?                                    18        A     I don't recall.
19        A     I don't remember.                               19                    (A document was marked as
20                    (A document was marked as                 20                     Plaintiff's Deposition Exhibit
21                     Plaintiff's Deposition Exhibit           21                     Gunnigle No. 5 for
22                     Gunnigle No. 4 for                       22                     identification.)
23                     identification.)                         23        By Ms. Schwartz:
24                                                              24        Q     I am handing Ms. Gunnigle what will be
                                                           74                                                              76
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 184 of 298 PageID #:3826
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 marked Plaintiff's Deposition Exhibit 5,                      1 ago.
2 CCSAO 000866. Exhibit 5 is a grand jury subpoena              2        Q     Did the Judge order Ms. Melongo to
3 for documents related to illinoiscorruption.net               3 undergo a psychological evaluation?
4 directed to Wild West Domains; is that right?                 4         A     She did.
5         A     Yes.                                            5         Q     What was the reason for that order for a
6         Q     Based on the stamp, it was filed                6    psychological evaluation?
7    March 29, 2010?                                            7         A     My recollection is that Ms. Melongo
8         A     Yes.                                            8    wanted to represent herself.
9         Q     Is this a true and accurate copy of a           9         Q     And were psychological evaluations
10   subpoena for records from Wild West Domains, Inc.,         10   always ordered in cases where criminal defendants
11   for information about illinoiscorruption.net?              11   wanted to represent themselves?
12        A     It appears to be.                               12        A     I don't remember.
13        Q     That's your name at the bottom,                 13        Q     Did you or Mr. Podlasek or Mr. French
14   correct?                                                   14   request that psychological examination?
15        A     Yes.                                            15        A     I don't remember.
16        Q     Did you prepare this subpoena?                  16        Q     Did you think that a psychological
17        A     I don't remember.                               17   examination was appropriate for Ms. Melongo?
18        Q     The first full paragraph of Exhibit 5,          18        A     I do not remember.
19   it refers to a John Doe investigation. What is a           19        Q     You knew, did you not, that Ms. Melongo
20   John Doe investigation?                                    20   was scheduled to have that same psychological
21        A     I don't remember.                               21   examination on April 13, 2010, didn't you?
22        Q     What is the reason for requesting               22        A     I don't remember.
23   records from Wild West Domains via a grand jury            23        Q     As a general matter, how would you
24   subpoena as opposed to via a search warrant?               24   describe Ms. Melongo's conduct in court?
                                                           77                                                              79

1         A     I don't remember.                               1         A     I don't remember.
2         Q     Do you remember generally, not in this          2         Q     Do you remember anything about
3    particular case, why one would use a search warrant        3    interacting with Ms. Melongo in or out of court?
4    as compared to a grand jury subpoena?                      4         A     I remember very little. I believe on
5         A     I don't remember.                               5    the day that she was ordered to undergo the BCX
6         Q     This document, Exhibit 5, requests              6    hearing that she might have been behaving
7    information about the subscribers associated with          7    erratically, but I don't recall any details.
8    illinoiscorruption.net?                                    8         Q     When you say "erratically," what do you
9         A     Yes.                                            9    mean?
10        Q     Did Wild West Domains produce any               10        A     Just was loud, wasn't necessarily making
11   documents in response to this grand jury                   11   sense.
12   subpoena?                                                  12        Q     Ms. Gunnigle, did you have any
13        A     I don't remember.                               13   involvement in the allegation that Ms. Melongo was
14             (At this point in the proceedings                14   involved in intimidating or threatening a public
15              Mr. Shakman entered the room.)                  15   official?
16        By Ms. Schwartz:                                      16        A     No.
17        Q     You appeared in court on Ms. Melongo's          17        Q     At any point did you believe that there
18   computer tampering criminal case on March 3, 2010,         18   were statements on illinoiscorruption.net that were
19   when she was ordered to undergo a psychological            19   threats to a public official?
20   evaluation, correct?                                       20        A     I don't remember.
21        A     Yes.                                            21        Q     Do you remember anything about an
22        Q     What do you recall about that court             22   allegation that there were threats to a public
23   date?                                                      23   official on illinoiscorruption.net?
24        A     Very little. It was almost a decade             24        A     I remember being told that there was
                                                           78                                                              80
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 185 of 298 PageID #:3827
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 federal interest because Ms. Melongo was in                   1 intimidation?
2 Judge Lefkow's court, but I don't remember anything           2        A     No, that was not -- that was not
3 beyond that.                                                  3 referred for my prosecution.
4        Q     Who told you that there was federal              4        Q     When you say "referred," what does that
5 interest?                                                     5 mean?
6         A     I believe it was Bob Podlasek.                  6        A     There was no complaint, there was no
7         Q     What did he say?                                7 referral, at least made to me.
8         A     I don't recall.                                 8                     (A document was marked as
9         Q     Do you recall when that conversation or         9                      Plaintiff's Deposition Exhibit
10   communication took place?                                  10                     Gunnigle No. 6 for
11        A     No, I don't.                                    11                     identification.)
12        Q     When you say federal interest, what did         12        By Ms. Schwartz:
13   you mean?                                                  13        Q     I am handing Ms. Gunnigle Plaintiff's
14        A     That some federal law enforcement body          14   Deposition Exhibit No. 6, which is Bates numbered
15   that was not the Cook County State's Attorney's            15   CCSAO 000885 through 913.
16   Office had become interested in that statement.            16              Ms. Gunnigle, do you recognize
17        Q     What was that statement?                        17   Exhibit 6?
18        A     I don't recall the verbatim statement           18        A     I do.
19   that she made.                                             19        Q     What is Exhibit 6?
20        Q     Do you recall that it had something to          20        A     It appears to be a printout from
21   do with Judge Lefkow?                                      21   www.illinoiscorruption.net, but I can't tell you
22        A     It had something to do with                     22   with certainty when it was made. It appears to
23   Judge Lefkow.                                              23   bear a date in the far right corner of 3/8 of
24        Q     And that that somehow sparked federal           24   2010.
                                                           81                                                              83

1 law enforcement interest?                                     1         Q     Did you generate this printout on
2         A     Yes.                                            2    March 8, 2010?
3         Q     Did anyone from federal law enforcement         3         A     I don't remember.
4    approach you about alleged threats on Ms. Melongo's        4         Q     If you turn to page 28 of Exhibit 6,
5    website?                                                   5    which is Bates numbered at the bottom CCSAO 000912,
6         A     Not that I recall.                              6    at the bottom of the page -- this is an entry with
7         Q     Did you ever meet with anyone from the          7    a date of March 3, 2010. It reads, Annabel has a
8    U.S. Marshal's Office about any statements on              8    big surprise in store for the Court in its attempt
9    Ms. Melongo website?                                       9    to push her out of the case by pretending she is
10        A     I don't remember.                               10   psychologically unbalanced. This surprise will be
11        Q     Did Mr. Podlasek ever talk to you about         11   known on April 14, 2010.
12   meeting with employees from the U.S. Marshal's             12              Have you seen this particular entry
13   Office about the illinoiscorruption.net website?           13   before?
14        A     He was the one who told me that there           14        A     I have.
15   was federal interest. Whether or not he met with           15        Q     When did you first see it?
16   somebody, I can't remember.                                16        A     I don't remember.
17        Q     Do you recall anything else about your          17        Q     Do you remember the context in which you
18   conversations or communications with Bob Podlasek          18   first saw that particular statement?
19   about federal interest in the website                      19        A     I saw it on her website.
20   illinoiscorruption.net?                                    20        Q     Who alerted you to that statement on
21        A     No.                                             21   illinoiscorruption.net?
22        Q     Did you participate in any discussions          22        A     I don't remember.
23   regarding whether Ms. Melongo had committed the            23        Q     Do you remember about when you first saw
24   crime of threatening a public official or                  24   the statement on illinoiscorruption.net?
                                                           82                                                              84
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 186 of 298 PageID #:3828
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         A     I don't remember.                               1         A     I don't know.
2         Q     Is that particular statement that I just        2         Q     When you read this statement on
3    read to you from Exhibit 6, is that particular             3    illinoiscorruption.net, what did you think about
4    statement a threat?                                        4    the allegations of three counts of prosecutorial
5         A     I don't know.                                   5    misconduct by Joseph Podlasek or Bob Podlasek?
6         Q     Does that particular statement sound            6         A     I don't remember.
7    threatening to you at all?                                 7         Q     When you read this statement on
8         A     If you are asking me in context could           8    illinoiscorruption.net, what did you think of the
9    that be perceived as a threat, I think the answer          9    statement that there had been counts of perjury by
10   is yes.                                                    10   Detective Martin?
11        Q     Why is that?                                    11        A     I believe there was motion practice
12        A     My recollection is at the time she was          12   surrounding those -- that allegation.
13   involved in Judge Levco's courtroom and there is           13        Q     What do you recall about that
14   special sensitivity with respect to that particular        14   allegation?
15   Judge.                                                     15        A     That it was untrue.
16              Apart from that, I don't really know. I         16        Q     Why did you think it was untrue?
17   wasn't investigating Ms. Melongo for threatening a         17        A     It was untrue because there was no
18   public official.                                           18   perjury in the grand jury. And in her motion to
19        Q     If you look up on that same page we have        19   dismiss, the things that the defendant asserts to
20   been discussing, page 28 of Exhibit 6, Bates               20   be misstatements or contradictory were not in fact
21   No. CCSAO 00912, the preceding sentence reads,             21   misstatements, nor were they contradictory.
22   Judge Brosnahan forcing Annabel to undergo a               22        Q     This page of Exhibit 6, 28 of 29, Bates
23   psychological evaluation en lieu of letting her            23   No. CCSAO 00912, do you have any recollection of
24   argue her motions is yet another move from the             24   discussing this page with anyone?
                                                           85                                                              87

1 state and the Court to block a motion to dismiss              1         A     No.
2 based on seven counts of perjury by                           2         Q     Turning your attention to page 10 of
3 Detective Martin and three counts of prosecutorial            3    Exhibit 6, Bates No. CCSAO 000894, which is an
4 misconduct by Joseph Podlasek.                                4    entry dated December 9, 2009, and turning to the
5               Does that provide any additional context        5    next page, page 11, CCSAO 00895, farther on in that
6    to the statement that follows which says, Annabel          6    entry, it says, but little did he know that Annabel
7    has a big surprise in store for the Court in its           7    had a surprise in the form of substituting a judge
8    attempt to push her out of the case?                       8    as a right.
9         A     I don't know. I didn't write those              9         A     I am sorry, where?
10   words.                                                     10        Q     I am on page 11 of 29, about midway down
11        Q     Did you read this statement that I just         11   the page. A little farther than midway down.
12   read on Ms. Melongo's website?                             12        A     Yes, I see it.
13        A     Yes.                                            13        Q     But little did he know that Annabel had
14        Q     Ms. Melongo accused your colleague,             14   a surprise in a form of substituting a judge as a
15   Mr. Podlasek, of prosecutorial misconduct on her           15   right.
16   public website; is that right?                             16        A     Yes.
17        A     No, she accused Joseph Podlasek.                17        Q     Do you recall reading that statement on
18        Q     Did you understand her to be referring          18   illinoiscorruption.net?
19   to Bob Podlasek or Mr. Podlasek?                           19        A     I don't remember.
20        A     I didn't attempt to read anything more          20        Q     You don't believe that invoking a
21   into this. I didn't write these words.                     21   statutory right to substitute a judge sounds like a
22        Q     When you were at the Cook County State's        22   threat, do you?
23   Attorney's Office, was there anyone named Joseph           23        A     No.
24   Podlasek?                                                  24
                                                           86                                                              88
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 187 of 298 PageID #:3829
                                  JULIE GUNNIGLE - APRIL 23, 2018
1                     (A document was marked as                 1         A     I don't remember.
2                      Plaintiff's Deposition Exhibit           2         Q     Would you agree that whoever did write
3                      Gunnigle No. 7 for                       3    this portion that I just read believed it was
4                      identification.)                         4    relevant that Ms. Melongo viewed the attorney
5         By Ms. Schwartz:                                      5    general's office, your office, and the court system
6         Q     I am handing Ms. Gunnigle what will be          6    as corrupt?
7    marked Plaintiff's Deposition Exhibit No. 7, which         7         A     Yes.
8    is Bates numbered CCSAO 003108 to 3109.                    8         Q     Do you believe that someone who holds
9               We are looking at Exhibit 7,                    9    those particular views should be charged with a
10   CCSAO 003108. Do you recognize Exhibit 7?                  10   crime for stating those opinions?
11        A     I don't.                                        11        A     No. But that's not why Ms. Melongo was
12        Q     At the top it says CL report. Do you            12   charged.
13   know what CL report means or stands for?                   13        Q     You knew that Ms. Melongo's website
14        A     I don't remember.                               14   described what she viewed as corruption in the
15        Q     Have you seen a report generally in this        15   court system and in the attorney general's office
16   format from your time at the Cook County State's           16   and in the Cook County State's Attorney's Office,
17   Attorney's Office?                                         17   correct?
18        A     I don't remember.                               18        A     Yes.
19        Q     Is there any indication on Exhibit 7 who        19        Q     How did you learn that?
20   prepared this report?                                      20        A     I read the site.
21        A     I see two initials by ASA, and I see            21        Q     Do you have any idea why the word
22   what could be my initials up here on the left, but         22   corruption in that statement I just read is in
23   I don't remember anything about this document.             23   quotes?
24        Q     Those initials, and the other                   24        A     I don't know.
                                                           89                                                              91

1 handwritten words, do you know whose handwriting              1         Q     A citizen who believes there is
2 any of those handwritten words in the margin are?             2    corruption in public office is free to state that
3         A     No.                                             3    opinion, isn't that true?
4         Q     You said you saw on Exhibit 7 what              4         MS. BROWN: Objection; speculation.
5    appears to be your initials. Where were you                5         THE WITNESS: Yes.
6    referring?                                                 6         By Ms. Schwartz:
7         A     It says ASA in the uppermost left               7         Q     The note portion on Exhibit 7 continues
8    corner. And my initials are JRG. It kind of looks          8    as follows, she has been calling the court
9    like what's up there.                                      9    reporter's office and (without their knowledge or
10        Q     Is that your handwriting?                       10   permission) taped the conversations. Target then
11        A     Probably.                                       11   posts the conversation to the site as an audio file
12        Q     If you turn to the note section on the          12   and accompanying transcript.
13   first page of Exhibit 7, it says, target was               13              Do you recall writing that content?
14   indicted for computer tampering/intrusion in case          14        A     I don't remember anything about this
15   08CR-10502. The charges stemmed from an incident           15   document.
16   where the target (as a former employee) entered the        16        Q     Continuing on, the next paragraph, it
17   computer systems of a nonprofit organization and           17   says, an additional concern with target is that she
18   deleted donor lists and other data. While that             18   posts vague threats, paren, quote, has a big
19   case is pending, Ms. Melongo has maintained a              19   surprise in store for the court, close quote, on
20   website detailing the, quote, corruption of the            20   the next court date, close paren, on the website
21   attorney general's office, our office, and the             21   and has told attorneys she wants, quote, the head
22   court system.                                              22   of the dog prosecutor, parens, Podlasek. We hope
23              Did you write that narrative portion I          23   to have enough to arrest her before the next court
24   just read?                                                 24   date.
                                                           90                                                              92
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 188 of 298 PageID #:3830
                                  JULIE GUNNIGLE - APRIL 23, 2018
1               Do you recall any allegation about the          1               Does that refresh your recollection as
2    head of the dog prosecutor?                                2    to why Ms. Melongo was arrested on April 13,
3         A     No. I mean, I find that funny. But I            3    2010?
4    don't remember anything about this document.               4         A     No, it doesn't.
5         Q     Have you heard the phrase head of the           5         Q     Did you give any instructions to arrest
6    dog prosecutor in connection with any of                   6    Ms. Melongo on April 13, 2010?
7    Ms. Melongo's cases before today?                          7         A     I don't remember.
8         A     No, you'd think I would remember                8         Q     Do you recall being involved in the
9    something like that, but I just don't.                     9    preparation of an arrest warrant for Ms. Melongo's
10        Q     Do you recall anything about vague              10   arrest?
11   threats on Ms. Melongo's website?                          11        A     I don't remember.
12        A     It appears that the memo is referring to        12        MS. SCHWARTZ: Let's take a five-minute break.
13   has a big surprise in store for the Court in that          13              (At this point Mr. Shakman left the
14   statement. Apart from that, I don't remember               14               proceedings.)
15   anything else about this document.                         15        By Ms. Schwartz:
16        Q     Do you think the statement, the head of         16        Q     Ms. Gunnigle, you testified earlier that
17   the dog prosecutor sounds like a threat?                   17   the website illinoiscorruption.net was forensically
18        A     I mean, I suppose so. I don't see a             18   captured in order to preserve it for trial; is that
19   context, so I can't tell you with any certainty.           19   correct?
20        Q     You said it is kind of funny, right?            20        A     Yes.
21        A     Yes, it is funny. Especially because            21        Q     That capture was done end of 2009, early
22   Bob's a cat person.                                        22   2010; is that correct?
23        Q     At the time you worked at the State's           23        A     I don't remember.
24   Attorney's Office, did the office have a policy for        24        Q     The forensic capture was done prior to
                                                           93                                                              95

1 how to deal with threats defendants made against              1 indictment in this case; is that correct?
2 prosecutors?                                                  2         A     I don't remember.
3      A        I don't remember.                               3         Q     The indictment in this case wasn't until
4      Q        Final sentence that I had just read was,        4    May of 2010, after Ms. Melongo's arrest; is that
5 we hope to    have enough to arrest her before the            5    correct?
6 next court    date.                                           6         A     That is correct.
7               Do you have any recollection of                 7         Q     If the forensic capture was done for
8    conversations regarding the timing of Ms. Melongo's        8    purposes of preserving the evidence for trial, why
9    arrest?                                                    9    was it done so early prior to any indictment in the
10        A     I don't remember.                               10   case?
11        Q     Do you recall that Ms. Melongo was              11        A     I don't know.
12   arrested on April 13, 2010?                                12        Q     Were you thinking of trial in advance
13        A     Yes.                                            13   when the forensic capture was done, is that the
14        Q     Were you involved in any discussions            14   reason?
15   related to the decision to arrest her on that              15        A     I don't remember doing the forensic
16   date?                                                      16   capture. I don't remember any involvement of
17        A     I don't remember.                               17   that.
18        Q     Were you involved in discussions on             18        Q     You testified earlier this morning about
19   whether to arrest Ms. Melongo at all?                      19   the factual background of the eavesdropping charges
20        A     I don't remember.                               20   in this case. It's true, is it not, that
21        Q     Kate Garcia testified that Ms. Melongo          21   Ms. Melongo always maintained that the arraignment
22   was arrested on April 13, 2010, because there were         22   never took place on June 18, 2008?
23   concerns over potential threats on Ms. Melongo's           23        A     Yes.
24   website.                                                   24        Q     It's also true, is it not, that the
                                                           94                                                              96
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 189 of 298 PageID #:3831
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 Judge's notes and court sheets for that date,                 1         Q     Whose handwriting is on the first page
2 June 18, 2008, reflect that Ms. Melongo was not               2    in the top under the caption section?
3 present?                                                      3         A     The top right, I don't know. On the top
4         A     That is not my recollection.                    4    left, it is mine.
5         Q     The Judge's notes and the court sheets          5         Q     Where it says Annabel K. Melongo?
6    from that date don't show that the defendant               6         A     That's right.
7    Ms. Melongo was present, isn't that true?                  7         Q     That's your handwriting?
8         A     That is not my recollection.                    8         A     Uh-huh.
9         Q     What do you recall?                             9         Q     So you drafted certain portions of this
10        A     I remember that there is a Judge's half         10   arrest warrant?
11   sheet. I remember some dispute about the notation.         11        A     Yes.
12   But a notation that somebody wasn't arraigned and          12        Q     Were you present in court when this
13   there was no warrant issued, that's not true.              13   arrest warrant was entered by the Judge?
14        Q     Were the court sheets and the half              14        A     I don't remember.
15   sheets to which you just referred, were those              15        Q     It's signed by a Judge on the first
16   evidence at the trial for the eavesdropping                16   page, correct?
17   charges?                                                   17        A     Yes, it is.
18        A     They were.                                      18        Q     Turning to the second page, 003131 on to
19        Q     Were you present for that trial?                19   3133, that's the complaint section of the arrest
20        A     I was.                                          20   warrant, complaint for arrest warrant?
21        Q     You testified earlier this morning,             21        A     Yes.
22   Ms. Gunnigle, that Ms. Melongo was loud and erratic        22        Q     Did you draft that complaint for arrest
23   in court on March 3, 2010. What did you mean by            23   warrant?
24   loud and erratic?                                          24        A     I don't remember.
                                                           97                                                               99

1         A     Loud means that she was speaking loudly         1         Q     Kate Garcia testified during her
2    with I suppose an increased volume.                        2    deposition that you drafted the complaint for
3               Erratic, I believe I said that she              3    arrest warrant. Does that refresh your
4    wasn't making a whole lot of sense.                        4    recollection?
5         Q     Was that true of just that particular           5         A     It doesn't.
6    date or was that a more general characteristic that        6         Q     Turn to the page Bates numbered at the
7    you noticed in your interactions and observation of        7    bottom MELONGO_003132. At the top it says, a
8    Ms. Melongo?                                               8    further investigation of the site revealed that it
9         A     I don't remember.                               9    was registered to Thomas Fisher and Honorine Mbabe
10                    (A document was marked as                 10   Essono, but paid for with Annabel Melongo's Visa
11                     Plaintiff's Deposition Exhibit           11   credit card. The site is organized chronologically
12                     Gunnigle No. 8 for                       12   and contains an entry for each court date.
13                     identification.)                         13              This refers to the website
14        By Ms. Schwartz:                                      14   illinoiscorruption.net?
15        Q     I am going to show you, Ms. Gunnigle,           15        A     Yes.
16   Plaintiff's Deposition Exhibit 8, which bears Bates        16        Q     And the section I just read discusses a
17   Nos. MELONGO_003130 through 3133.                          17   further investigation of the site?
18              Do you recognize Exhibit 8?                     18        A     Yes.
19        A     Yes.                                            19        Q     What does that further investigation
20        Q     Is it a true and accurate copy of an            20   refer to?
21   arrest warrant and a complaint for an arrest               21        A     The words say that there is a further
22   warrant for the arrest of Ms. Melongo dated                22   investigation that was registered to Mr. Fisher and
23   April 18, 2010?                                            23   Ms. Essono.
24        A     It appears to be so, yes.                       24              I don't, I don't know. I don't
                                                           98                                                              100
                                 ACR REPORTING, LLP                     312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 190 of 298 PageID #:3832
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 remember.                                                      1        Q      I will ask a different question.
2        Q     What was your role in the investigation           2               Would you agree that it was pretty minor
3 of Ms. Melongo's website, any investigation into               3    to record a phone call with a public employee about
4 Ms. Melongo's website?                                         4    public business?
5         A     I don't remember.                                5         A     No, I wouldn't agree with that.
6         Q     On the last page, which is signed by             6         Q     Why not?
7    Kate O'Hara, the last paragraph says, based upon            7         A     Because it's an invasion of privacy.
8    the evidence as outlined herein, I believe that             8         Q     Isn't it true that part of the reason
9    there is probable cause to believe that Annabel             9    that the charges were brought was that
10   Melongo committed the felony offenses of                    10   Ms. Melongo's website included content that was
11   eavesdropping in violation of both                          11   incredibly critical of law enforcement and the
12   720 ILCS 5/14-2 (a) and (c).                                12   State's Attorney's Office?
13              What was the evidence supporting                 13        A     No, that's not true.
14   probable cause to arrest Ms. Melongo?                       14        Q     Wouldn't you agree that trying to punish
15        A     Well, the arrest warrant -- the                  15   Ms. Melongo for what she wrote on her website --
16   complaint for arrest warrant says that the site             16   strike that. It's not --
17   contained tape recordings of conversations with             17              Ms. Melongo was incarcerated after this
18   only one party consent and that Ms. Melongo was the         18   arrest warrant was issued; is that right?
19   voice on the recording and that Ms. Melongo paid            19        A     Yes.
20   for the site. And that's what it says.                      20        Q     She was housed in the Cook County
21        Q     Did you believe there was probable cause         21   jail?
22   to arrest Ms. Melongo for eavesdropping?                    22        A     Yes.
23        A     Yes.                                             23        Q     In fact, she was there for nearly two
24        Q     For the same reasons you just                    24   years while charges were pending?
                                                           101                                                              103

1 mentioned?                                                     1         A     I don't know.
2         A     Yes.                                             2         Q     After this arrest warrant was signed,
3         Q     The arrest warrant was signed by a Judge         3    Exhibit 8, did you send it to the Cook County
4    on April 13, 2010, at 2:49 p.m.; is that correct?           4    Sheriff's Office?
5         A     Yes.                                             5         A     I don't remember.
6         Q     The complaint for arrest warrant doesn't         6         Q     When an arrest warrant is signed like
7    make any mention of whether -- the exemption for            7    Exhibit 8, what are the next steps to initiate an
8    recording a conversation to document the occurrence         8    arrest?
9    of a crime; isn't that correct?                             9         A     I don't remember.
10        A     No, it does not say anything about               10        Q     Did you ever review police reports
11   that.                                                       11   related to Ms. Melongo's arrest on April 13,
12        Q     But you testified that you did consider          12   2010?
13   whether that exemption was applicable; is that              13        A     I don't remember.
14   correct?                                                    14                    (A document was marked as
15        A     Yes.                                             15                     Plaintiff's Deposition Exhibit
16        Q     And you didn't think it was applicable           16                     Gunnigle No. 9 for
17   in this case?                                               17                     identification.)
18        A     It was not.                                      18        By Ms. Schwartz:
19        Q     Did you ever question why you were               19        Q     I am handing Ms. Gunnigle Plaintiff's
20   having Ms. Melongo arrested for something as                20   Deposition Exhibit 9, Bates No. MELONGO_003414.
21   innocuous as tape recording a conversation with a           21              This is a police report related to
22   government employee about government work?                  22   Ms. Melongo's April 13, 2010 arrest.
23        A     I'm sorry, I don't understand the                23              Have you seen this police report
24   question.                                                   24   before?
                                                           102                                                              104
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 191 of 298 PageID #:3833
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         A     I don't remember.                                1         A     I don't remember.
2         Q     Generally if you were working on a case          2         Q     Were you present in court on April 14,
3    while you were at the State's Attorney's Office,            3    2010, when Ms. Melongo first appeared in court
4    would you receive the police reports as part of             4    after her arrest?
5    your file?                                                  5         A     I don't remember.
6         A     If it was related to the crime that was          6                      (A document was marked as
7    being investigated, yes.                                    7                       Plaintiff's Deposition Exhibit
8                     (A document was marked as                  8                       Gunnigle No. 11 for
9                      Plaintiff's Deposition Exhibit            9                       identification.)
10                     Gunnigle No. 10 for                       10        By Ms. Schwartz:
11                     identification.)                          11        Q     I am handing you Plaintiff's Deposition
12        By Ms. Schwartz:                                       12   Exhibit 11, Bates No. CCSAO 003296.
13        Q     I am handing Ms. Gunnigle Plaintiff's            13              Do you recognize Exhibit 11,
14   Deposition Exhibit 10, Bates No. MELONGO_003415             14   Ms. Gunnigle?
15   through 3417.                                               15        A     I don't.
16              Exhibit 10 is a supplementary police             16        Q     Is that your handwriting in the caption,
17   report related to Ms. Melongo's arrest of April 13,         17   in the points No. 1 and 2 section of Exhibit 11?
18   2010.                                                       18        A     It is.
19              Have you seen this exhibit before,               19        Q     There is a date in the bottom right
20   Ms. Gunnigle?                                               20   corner on a stamp that says April 14, 2010,
21        A     I don't remember.                                21   correct?
22        Q     Did you turnover any police reports              22        A     That's what it says.
23   related to Ms. Melongo's April 13, 2010 arrest to           23        Q     Is this a true and accurate copy of an
24   Ms. Melongo or her attorneys during either of the           24   order that was entered April 14, 2010?
                                                           105                                                              107

1 two criminal cases against her?                                1         A     It appears to be so.
2         A     I don't remember.                                2         Q     There is no reason to believe it's not a
3         Q     Were you aware that Ms. Melongo while            3    true and accurate copy?
4    she was representing herself served a subpoena on           4         A     No.
5    the Cook County Sheriff Police requesting records           5         Q     Based on this document, Exhibit 11, the
6    related to her April 13, 2010 arrest?                       6    state's position was that Ms. Melongo violated a
7         A     I don't know.                                    7    condition of her bail on the computer tampering
8         Q     Were you working at the Cook County              8    case by committing the offense of eavesdropping;
9    State's Attorney's Office on April 28, 2012?                9    isn't that correct?
10        A     No.                                              10        A     That's what it says.
11        Q     You had already left by that point?              11        Q     That's what you represented to the Court
12        A     I had.                                           12   in filing this document, correct?
13        Q     Do criminal defendants generally receive         13        A     Yes. Although I don't see, I don't see
14   copies of police reports related to their criminal          14   who the actual affiant is on this. This doesn't
15   cases?                                                      15   appear to be signed, at least not by me.
16        A     I don't remember what Cook County's              16        Q     What does it mean that it's not signed?
17   policy was.                                                 17   Was this entered as an order without signature?
18        Q     Were you aware that Ms. Melongo did not          18        A     That's what appears to have happened,
19   receive all police reports related to her April 13,         19   yeah.
20   2010 arrest after she requested them?                       20        Q     Would that be unusual?
21        A     I have no recollection of that.                  21        A     I don't remember any of the process
22        Q     Were you involved in any discussions             22   involved in initiating her criminal case in Cook
23   about what Ms. Melongo's bond should be following           23   County. It has just been too long.
24   her April 13, 2010 arrest?                                  24        Q     At the bottom under the order section it
                                                           106                                                              108
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 192 of 298 PageID #:3834
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 says, leave is granted to the state to file this               1 particularly serious cases?
2 petition. Bail is set at no bond.                              2         A     I don't recall.
3               What does no bond mean?                          3         Q     Did you think Ms. Melongo was
4         A     That the person wouldn't be able to bond         4    dangerous?
5    out absent a new bail hearing.                              5         A     I don't remember.
6         Q     So this document means that even if              6         Q     Did you think Ms. Melongo posed a flight
7    Ms. Melongo could have paid a bond in any amount,           7    risk?
8    she would not have been released under this                 8         A     I don't remember.
9    order?                                                      9         Q     On May 5, 2010, Ms. Melongo's bond was
10        A     I think so, but again, I really don't            10   reduced to 300,000. Were you present at that
11   recall the process in Cook County during the time           11   hearing?
12   that I was there.                                           12        A     I don't remember.
13                    (A document was marked as                  13        Q     In or around July of 2010, the state
14                     Plaintiff's Deposition Exhibit            14   decided to proceed with the eavesdropping charges
15                     Gunnigle No. 12 for                       15   and put the tampering case on hold; is that
16                     identification.)                          16   correct?
17        By Ms. Schwartz:                                       17        A     I don't remember.
18        Q     I am handing Ms. Gunnigle Plaintiff's            18        Q     Do you remember any conversations about
19   Deposition Exhibit 12, Bates No. CCSAO 000332.              19   which of the two cases should be prioritized, the
20              Is this an immigration and customs               20   computer tampering case or the eavesdropping?
21   enforcement detainer for Ms. Melongo?                       21        A     I remember there was an election that
22        A     Yes, that's what it appears to be.               22   was made. I don't remember when. I don't remember
23        Q     Have you seen this document before,              23   the conversation involving the circumstances or
24   Exhibit 12?                                                 24   why.
                                                           109                                                              111

1         A     I don't remember.                                1         Q     Do you remember that the charges were
2         Q     Did you generally receive immigration            2    elected to proceed?
3    and custom enforcement detainers on cases you were          3         A     Oh, yes, there was an election made on
4    working on?                                                 4    the eavesdropping charges, to go forward with
5         A     I don't remember.                                5    those.
6         Q     There is some handwritten portions on            6         Q     What does an election mean?
7    this document. Is that your handwriting anywhere            7         A     Well, when someone is charged with
8    on the document?                                            8    multiple different crimes, it's a system of
9         A     No, it is not.                                   9    priority, which gets tried first.
10        Q     Do you recognize whose handwriting it            10        Q     From your time at the Cook County
11   is?                                                         11   State's Attorney's Office, what were the factors in
12        A     No, I do not.                                    12   play generally when deciding what election to make
13        Q     Were you present at the hearing on               13   in a case with two different criminal charges?
14   April 20, 2010, when Ms. Melongo's bond was set to          14        A     I don't remember.
15   $500,000?                                                   15        Q     So if in fact the eavesdropping case was
16        A     I don't recall.                                  16   elected to go forward, that was thought to be the
17        Q     Were you aware that the state requested          17   priority of the two sets of charges?
18   no bond be awarded on April 20, 2010?                       18        A     I'm sorry, could you ask that again?
19        A     I don't recall.                                  19        Q     I will take a step back.
20        Q     Under what circumstances would a request         20              The prosecution decided to elect to
21   for no bond be made by the Cook County State's              21   proceed with the eavesdropping charges as opposed
22   Attorney's Office, based on your experience?                22   to the computer tampering charges, correct?
23        A     I don't recall.                                  23        A     Yes.
24        Q     Would no bond only be requested in               24        Q     Did that mean that the eavesdropping
                                                           110                                                              112
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 193 of 298 PageID #:3835
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 charges were to be the priority at that time?                  1 Podlasek and Kyle French, what do you mean by that?
2        A     My hesitancy to respond to that question          2        A     I was the most junior attorney on the
3 involves the word priority. So an election is                  3 case.
4 which case goes first in terms of a trial. It                  4        Q     That was after the reindictment on the
5 doesn't mean that one charge is more important than            5 computer tampering charges, as you testified?
6 the other. That word can mean both things.                     6        A     Yes.
7               But the election was made to proceed on          7                     (A document was marked as
8    the eavesdropping first, meaning that it got tried          8                      Plaintiff's Deposition Exhibit
9    first. So it got priority in that sense.                    9                      Gunnigle No. 13 for
10        Q     That is what you meant by a system of            10                     identification.)
11   prioritizing?                                               11        By Ms. Schwartz:
12        A     Yes.                                             12        Q     I am showing Ms. Gunnigle Plaintiff's
13        Q     Do you recall why the eavesdropping              13   Deposition Exhibit 13, Bates No. CCSAO 001602
14   charges were decided to be tried first?                     14   through 1604.
15        A     I don't remember.                                15              Is Exhibit 13 the reindictment to which
16        Q     Ms. Melongo was in custody from                  16   you just referred?
17   April 13, 2010, when she was arrested, until                17        A     Yes, it appears to be so.
18   October 13, 2011 when she was released on                   18        Q     Do you know whose handwriting is listed
19   electronic monitoring; is that correct?                     19   at the top of Exhibit 13?
20        A     I don't know.                                    20        A     No, I don't.
21        Q     Were you involved in Ms. Melongo's case          21        Q     Do you know why the case was reindicted
22   in November of 2011?                                        22   in 2008?
23        A     No.                                              23        A     I don't.
24        Q     Had you left the Cook County State's             24        Q     Exhibit 13 is a true and accurate copy
                                                           113                                                              115

1 Attorney's Office at that time?                                1 of the reindictment of Ms. Melongo?
2         A     Yes.                                             2         A     It appears to be so.
3         Q     So did you have anything to do with the          3         Q     There is no reason to think it's not a
4    decision to arrest Ms. Melongo on November 10,              4    true and accurate copy?
5    2011?                                                       5         A     No.
6         A     I don't remember.                                6         Q     Did you have any involvement in any of
7         Q     You were gone by that time, November 10,         7    the grand jury proceedings related to Ms. Melongo's
8    2011?                                                       8    computer tampering case?
9         A     Oh no, I was gone by that time. I                9         A     No, I did not.
10   wouldn't have had any authority to do anything in           10        Q     With respect to the eavesdropping case,
11   Cook County.                                                11   did you have any involvement in the grand jury
12        Q     I would like to discuss in greater               12   proceedings with respect to eavesdropping
13   detail the computer tampering allegations against           13   charges?
14   Ms. Melongo.                                                14        A     Yes, I did.
15              What was your role in the charges                15        Q     Did you appear before the grand jury --
16   brought against Ms. Melongo related to computer             16        A     I did.
17   tampering?                                                  17        Q     -- to secure an indictment in
18        A     I arrived after the charges had already          18   Ms. Melongo's case?
19   been brought. In fact, after Ms. Melongo had been           19        A     I did.
20   reindicted on those charges. So I sat second chair          20        Q     In terms of the computer tampering case
21   to Bob and I suppose to Kyle French as well in the          21   against Ms. Melongo, who did you interact with in
22   prosecution of those before the election to the             22   working on that case?
23   computer tampering case.                                    23        A     Bob Podlasek and Kyle French.
24        Q     When you say you sat second to Robert            24        Q     Did you interact with anyone else in
                                                           114                                                              116
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 194 of 298 PageID #:3836
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 working on the case?                                           1 reindictment?
2        A     I'm trying to remember. I'm sure I did            2         A     That's right.
3 as we believed it was going to get closer to trial,            3         Q     What did you know about any
4 but I can't remember who.                                      4    investigation that had been done prior to that time
5         Q     What was your understanding of the               5    when you became involved in Ms. Melongo's case?
6    factual basis of the computer tampering charges             6         A     Well, when I became involved in it, I
7    against Ms. Melongo?                                        7    didn't know anything of the investigation before.
8         A     The factual basis for these three                8         Q     What did you learn while working on the
9    counts -- again speaking in broad generalities,             9    case had been done prior to your involvement?
10   because it's been eight years -- was that she               10        A     I reviewed the forensic report. There
11   worked for the Save A Life Foundation, and that one         11   were -- there was a police report. There were
12   morning the head of the Save A Life Foundation              12   several police reports.
13   tried to access, I believe they were donor lists.           13              Without my file in front of me, it's
14   She received a phone call later -- I can't tell you         14   hard to say what else was in there. But there was
15   if it was in the morning or the afternoon -- from           15   a substantial file with respect to the computer
16   Annabel Melongo, saying, I think you might be               16   tampering charge.
17   having computer issues, do you need any help.               17                    (A document was marked as
18   Ms. Melongo had been recently terminated.                   18                     Plaintiff's Deposition Exhibit
19              Upon investigation, there was evidence           19                     Gunnigle No. 14 for
20   in Ms. Melongo's computer showing that she had been         20                     identification.)
21   active on her computer and on -- I forget which             21        By Ms. Schwartz:
22   networking system -- during the time of the                 22        Q     I am handing you, Ms. Gunnigle,
23   intrusion, and that there had similarly been an             23   Plaintiff's Deposition Exhibit 14, Bates
24   intrusion into the head of Save A Life's email              24   No. CCSAO 000209 through 212.
                                                           117                                                              119

1 account.                                                       1               Do you recognize Exhibit 14?
2        Q     What was the evidence in Ms. Melongo's            2         A     Yes.
3 computer that she had accessed Save A Life systems             3         Q     What is Exhibit 14?
4 and the Save A Life email account of the head of               4         A     It appears to be a 2006 email chain
5 Save A Life?                                                   5    involving Carol Spizzirri and Brian Salerno that
6        A     I can't recall in specifics, but there            6    was forwarded to melongo_annabel@yahoo.
7 was a forensic report that was prepared that                   7         Q     Is this a copy of the email that was
8 detailed the different pieces of evidence on                   8    allegedly forwarded to Ms. Melongo on May 1,
9 Ms. Melongo's computer.                                        9    2006?
10        Q     Did you review that forensic report?             10        A     I don't remember.
11        A     I did.                                           11        Q     The most recent email that's forwarded
12        Q     What did you know about the                      12   on this printout appears to be from someone named
13   investigation that had been done relating to the            13   Brian Salerno to Carol Spizzirri which says in the
14   computer tampering allegation prior to your                 14   body, wow, dot, dot, dot, and still wow. Why
15   involvement in the case?                                    15   doesn't she just mail in a confession.
16        A     I'm sorry, I don't understand.                   16              That's what it says, correct?
17        Q     You testified earlier that Robert                17        A     That is what it says, yes.
18   Podlasek asked you to become involved in the                18        Q     From Exhibit 14, it appears that that
19   computer tampering case; is that correct?                   19   particular email on the string of earlier embedded
20        A     That's right.                                    20   emails were forwarded from Carol Spizzirri's email
21        Q     Shortly after you started at the Cook            21   account to the email account
22   County State's Attorney's Office?                           22   melongo_annabel@yahoo.com on May 1, 2006,
23        A     That's right.                                    23   correct?
24        Q     It was after the indictment and the              24        A     Yes. That's what the email header says,
                                                           118                                                              120
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 195 of 298 PageID #:3837
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 yes.                                                           1         A     I think so.
2        Q     Do you believe that this was the email            2         Q     An email with this content included in
3 that was allegedly unlawfully forwarded without                3    it was the email that was allegedly forwarded to
4 Ms. Spizzirri's authorization?                                 4    Ms. Melongo's Yahoo account; is that correct?
5        A      I don't remember.                                5         A     I don't remember.
6                     (A document was marked as                  6         Q     In this email, the bottom half of
7                      Plaintiff's Deposition Exhibit            7    Exhibit 15, Ms. Spizzirri appears to be asserting
8                      Gunnigle No. 15 for                       8    that Ms. Melongo was behind the intrusion to Save A
9                      identification.)                          9    Life's network a few days earlier; is that
10        By Ms. Schwartz:                                       10   correct?
11        Q     I am handing you Plaintiff's Deposition          11        MS. NINFO: Objection; speculation, form.
12   Exhibit 15, which is Bates No. CCSAO 003415.                12        THE WITNESS: I am not sure I understand.
13              Do you recognize Exhibit 15,                     13        By Ms. Schwartz:
14   Ms. Gunnigle?                                               14        Q     That -- I am sorry.
15        A     I do.                                            15        A     Go ahead.
16        Q     How do you recognize Exhibit 15?                 16        Q     I will take a step back.
17        A     I remember at least seeing this, this            17              The allegation in the computer tampering
18   first part before the embedded email before, but I          18   indictment is that Ms. Melongo allegedly accessed
19   can't tell you when or where in the investigation I         19   Save A Life's networks on April 28, 2006; isn't
20   was when I saw this.                                        20   that correct?
21        Q     When you say "this first part," do you           21        A     The first two speak to that and I
22   mean the email with the spotty Hey Carol, I've              22   believe Count III speaks to an intrusion upon
23   received this email forwarded to me and I can't             23   email.
24   imagine what a pathological liar you are?                   24        Q     Counts I and II of the indictment relate
                                                           121                                                              123

1         A     Yes, that's the one.                             1 to the alleged intrusion on Save A Life's system on
2         Q     And at the bottom of the page is another         2 April 28, 2006; is that right?
3    printout of an email that says -- it appears to be          3         A     That's what it says.
4    from Carol Spizzirri with a sent date of May 1,             4         Q     So did you understand in this email
5    2006, subject line downed system. And the content           5    printout, Exhibit 15, where Carol Spizzirri says, I
6    is, think we found who, Annabel called x4 and               6    think we found who - Annabel called x4 and stopped
7    stopped in three, left message on my cell offering          7    in three - left message on my cell offering to fix
8    to fix our problem.                                         8    our problem. Did you understand her to be accusing
9               And then the body continues after that.          9    Ms. Melongo of being involved with the, quote,
10              Is this Exhibit 15 the email that was            10   problem?
11   allegedly forwarded to Ms. Melongo's Yahoo account          11        A     I don't remember the context for this
12   from Carol Spizzirri's Save A Life account on               12   email.
13   May 1, 2006?                                                13        Q     Do you recall that Ms. Spizzirri had
14        A     I don't know. And part of it is I don't          14   accused Ms. Melongo of intruding on Save A Life's
15   remember. Part of this seems strange. There is a            15   systems on April 28, 2006?
16   from, there is a sent, there is a subject. There            16        A     Yes.
17   is no to. And that seems very odd.                          17        Q     What was the basis for that allegation
18        Q     Normally when you forward an email there         18   that Ms. Melongo had intruded on the Save A Life's
19   would be a to line as well?                                 19   systems on April 28, 2006?
20        A     Right. I just don't remember.                    20        A     Apart from what I previously told you,
21        Q     Do you remember the general content of           21   that they weren't able to access the files. She
22   this email that says, I think we found who -                22   called several times offering her help after being
23   Annabel called x4 and stopped in three while you            23   previously terminated. And then the later forensic
24   worked on the case?                                         24   report on the computer.
                                                           122                                                              124
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 196 of 298 PageID #:3838
                                  JULIE GUNNIGLE - APRIL 23, 2018
1               I don't remember anything else about the         1 protocol address?
2    basis for the computer tampering case.                      2         A     Yes.
3         Q     Why was Ms. Melongo offering to help to          3         Q     Doesn't an IP address generally
4    fix any computer problems seen as evidence that she         4    correspond to a physical location where a computer
5    might have been involved in those computer                  5    is used?
6    problems?                                                   6         A     Often. Not always.
7         A     Because at that point in time she didn't         7         Q     When you say "not always," what do you
8    work for the Save A Life Foundation and would have          8    mean?
9    otherwise not known that there were in fact                 9         A     Well, for example, someone can use a
10   computer problems but for her intrusion upon the            10   VPN, a virtual personal network, and use that to
11   founder's email.                                            11   disguise the actual physical location. Sometimes
12        Q     Could she possibly have learned of               12   going through many VPNs. And that would be a way
13   computer problems from other employees of the               13   of concealing the original source.
14   Save A Life Foundation?                                     14        Q     The IP address 24.15.202.102 was a focus
15        A     I don't know.                                    15   in the investigation and prosecution of
16        Q     So you testified that you recognize the          16   Ms. Melongo; is that right?
17   top portion of this email, Exhibit 15, the subject          17        A     I have no idea.
18   line, how far are you going to go, Carol, question          18        Q     Do you remember a particular IP address
19   mark; is that correct?                                      19   being a focus in the prosecution of Ms. Melongo?
20        A     Yes.                                             20        A     Yes.
21        Q     And that's an email dated May 1 from             21        Q     What do you remember about that IP
22   Melongo_Annabel to a number of different                    22   address, if not the actual number?
23   recipients, correct?                                        23        A     There was an IP address associated with
24        A     Yes.                                             24   the investigation. I couldn't tell you if it was
                                                           125                                                              127

1         Q     Do you have any information about                1 derived from email headers or from the forensic
2    whether someone at the Save A Life Foundation told          2 report or both, but there was an IP address
3    law enforcement that Ms. Melongo forwarded an email         3 involved.
4    from Ms. Spizzirri's account to                             4        Q     Do you recall based on your work on the
5    melongo_annabel@yahoo.com?                                  5 case where that IP address was first discovered?
6         A     I know there was an allegation made that         6        A      I don't know.
7    an email was forwarded or it could have been more           7                     (A document was marked as
8    than one email that was forwarded. I don't                  8                      Plaintiff's Deposition Exhibit
9    remember. And I know that that was reported, but I          9                      Gunnigle No. 16 for
10   don't remember any of the details.                          10                     identification.)
11        Q     Carol Spizzirri never actually provided          11        By Ms. Schwartz:
12   you or anyone in law enforcement a copy of any              12        Q     I am handing Ms. Gunnigle Plaintiff's
13   email that was forwarded from her account to                13   Deposition Exhibit 16, Bates No. Martin0012 through
14   Ms. Melongo's account on May 1, 2006; isn't that            14   14.
15   right.                                                      15              Have you seen Exhibit 16 before,
16        MS. NINFO: Objection to form.                          16   Ms. Gunnigle?
17        By Ms. Schwartz:                                       17        A     Yes, I have.
18        Q     Ms. Spizzirri testified at her trial --          18        Q     In what context have you seen
19   at Ms. Melongo's criminal trial in the tampering            19   Exhibit 16?
20   case that she did not provide the state with a copy         20        A     It was part of the file on the computer
21   of the email that was allegedly forwarded.                  21   tampering case.
22              Did you know that?                               22        Q     Is this a true and accurate copy of an
23        A     I did not know that.                             23   email printout that was part of your file in the
24        Q     Doesn't IP address stand for internet            24   computer tampering case?
                                                           126                                                              128
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 197 of 298 PageID #:3839
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         A     Yes, I believe so.                               1 previously mentioned.
2         Q     And in this printout someone named               2        Q     If someone had gone in through a VPN or
3    Christian Sass wrote an email to Carol Spizzirri            3 made some other efforts to disguise the IP
4    dated May 1, 2006, correct?                                 4 address?
5         A     Yes.                                             5         A     Right.
6         Q     And it looks like he has copied a few            6         Q     But even if it were disguised, would
7    other people?                                               7    that still be an IP address somehow associated with
8         A     Yes.                                             8    the sending of this particular email, with the
9         Q     If you turn to the second page, Bates            9    subject line, how far are you going to go, Carol?
10   numbered Martin0013, at the top it says, ps,                10        A     Yes. Although that's piling kind of
11   following is the entire email with all headers and          11   assumption on top of assumption.
12   raw code.                                                   12              I suppose the most important assumption
13              What was your understanding of what raw          13   is that Christian Sass prepared this accurately.
14   code means in reference to this case?                       14   And I have no idea who that is.
15        A     My understanding is a little prosaic,            15        Q     Did you ever do anything to determine
16   but when you send an email, there is essentially            16   whether this document was accurately prepared while
17   metadata attached that most people don't view.              17   you worked on the case?
18   It's called a header. And in this case, it                  18        A     I remember reaching out to several
19   indicated a return path, delivery date, an IP               19   individuals who worked at Save A Life, but I don't
20   address. The domain key signature, I can't                  20   remember what they said or what they did to prepare
21   decipher for you. But there is -- this is the data          21   this.
22   that is generated when you send an email.                   22        Q     Who did you reach out to at
23        Q     And in the context of this particular            23   Save A Life?
24   email that we were looking at on the second page of         24        A     I don't remember.
                                                           129                                                              131

1 Exhibit 16, the data that's generated is for an                1         Q     You don't remember if Christian Sass was
2 email with the subject line, how far are you going             2    one of those people?
3 to go, comma, Carol, question mark; is that                    3         A     I don't remember.
4 correct?                                                       4         Q     Do you remember anything about those
5         A     Yes.                                             5    contacts with individuals from Save A Life
6         Q     And that's an email that appears to have         6    Foundation?
7    been from melongo_annabel@yahoo.com to a number of          7         A     No, I don't.
8    different recipients, including sgholar@salf.org,           8         Q     What was the purpose of your reaching
9    dneal@salf.org and a few others; is that correct?           9    out to those individuals at Save A Life
10        A     Yes.                                             10   Foundation?
11        Q     This metadata does not correspond to an          11        A     Trial preparation.
12   email that was sent from Carol Spizzirri's email            12        Q     When you say "trial preparation," what
13   account to Ms. Melongo's email account; is that             13   time frame are you referring to? Which trial are
14   right?                                                      14   you referring to?
15        A     This appears to be the header for the            15        A     Trial preparation on the computer
16   message from Annabel to those individuals that you          16   tampering case, before the election to the
17   just mentioned.                                             17   eavesdropping case.
18        Q     About midway down the page, there is a           18        Q     Was the tampering case scheduled for
19   line that says received, colon, from, then the IP           19   trial before election was switched over to the
20   address 24.15.202.102. That particular IP address           20   eavesdropping case?
21   corresponds to the sender of the email, with                21        A     I don't remember.
22   subject line, how far are you going to go, Carol?           22        Q     You were starting to prepare for trial
23        A     Potentially. There are instances where           23   at least?
24   that would not be true though that I have                   24        A     Yes.
                                                           130                                                              132
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 198 of 298 PageID #:3840
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         Q     What's the purpose of contacting                 1 April 28, 2006, used that same IP address from the
2    Save A Life employees as part of trial                      2 May 1, 2006, how far are you going to go email that
3    preparation?                                                3 you have just been discussing?
4         A     Well, in this case, we had a digital             4         A     I don't remember.
5    crime scene that was secured well before my entry           5         Q     If the IP address 24.15.202.102
6    into the office, and it would have been useful,             6    corresponded to a particular coffee shop or library
7    although not essential in proving the charges to            7    or other place Ms. Melongo frequented when she
8    have at least one person familiar with that crime           8    accessed her email account, it wouldn't be
9    scene testify.                                              9    surprising that instances of that IP address would
10        Q     When you say that crime scene, in this           10   be found on her computer?
11   case, what was the crime scene?                             11        MS. BROWN: Objection; speculation.
12        A     The Save A Life servers.                         12        THE WITNESS: I don't know.
13        Q     Did you identify anyone who could                13        MS. SCHWARTZ: I think now is a good time to
14   testify about the digital crime scene?                      14   break for lunch.
15        A     I don't remember.                                15
16        Q     You testified that it would be useful            16             (A lunch recess was taken.)
17   but not, the word used was essential, to have               17
18   someone from Save A Life testify about the digital          18
19   crime scene. Why would that have been useful?               19
20        A     It would have been useful because                20
21   Ms. Melongo appeared to be asserting a defense that         21
22   she merely changed permissions and not deleted the          22
23   data. And confirming that would have been helpful.          23
24        Q     We had been speaking earlier about               24
                                                           133                                                              135

1 Exhibit 16 and the metadata on the second page,                1               IN THE UNITED STATES DISTRICT COURT
                                                                                    NORTHERN DISTRICT OF ILLINOIS
2 specifically this received from line, with the IP              2                        EASTERN DIVISION

3 address 24.15.202.102. Was it this particular line             3 ANNABEL K. MELONGO,          )
                                                                                                )
4 that caused law enforcement to focus on that IP                4                 Plaintiff,   )
                                                                                                )
5 address in Ms. Melongo's criminal computer                     5      vs.                     ) 13-cv-04924
                                                                                                )
6 tampering case?                                                6 ASA ROBERT PODLASEK, et al., )
                                                                                                )
7         A     I don't remember.                                7               Defendants.    )

8         Q     Isn't it correct that law enforcement            8
                                                                              The continued deposition of JULIE GUNNIGLE
9    assumed that the person who improperly accessed             9
                                                                      resumed pursuant to recess.
10   Ms. Spizzirri's account on May 1, 2006, also used           10
11   that particular IP address?                                 11
                                                                                            180 North LaSalle Street
12        A     I don't know.                                    12                         Suite 3600
                                                                                            Chicago, Illinois
13        MR. WUNDER: Objection; speculation.                    13                         Monday, April 23, 2018
                                                                                            1:30 p.m.
14        THE WITNESS: I still don't remember.                   14
15        By Ms. Schwartz:                                       15
16        Q     You were informed, were you not, that            16
17   the alleged intrusion on Save A Life Foundation's           17
18   servers was on April 28, 2006, correct?                     18
19        A     I don't remember.                                19
20        Q     That's what the indictment states in             20
21   this case, correct?                                         21
22        A     That is what the indictment states.              22
23        Q     And it was the state's theory that the           23
24   intruder on the Save A Life Foundation servers on           24
                                                           134                                                              136
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 199 of 298 PageID #:3841
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 APPEARANCES:                                                   1 notice to Ms. Melongo that she was indicted for
2            Ms. Julia K. Schwartz                               2 eavesdropping on April 27, 2010; is that correct?
             Miller Shakman & Beem, LLP
3              on behalf of the Plaintiff;                       3         A     That's what it says.
4                                                                4         Q     Does this refresh your recollection as
             Ms. Anita Alvarez, State's Attorney of
5            Cook County Illinois, by:                           5    to the date Ms. Melongo was indicted for
             Ms. Bianca Brown
6            Assistant State's Attorney                          6    eavesdropping?
               on behalf of all Cook County Defendants;
7                                                                7         A     No. I don't know that I have ever seen
8            Mr. Christopher S. Wunder                           8    this piece of paper before.
             Kaplan Papadakis & Gournis, P.C.
9              on behalf of Defendant William Martin             9         Q     Was it around April, late April, early
               and Schiller Park;
10                                                               10   May, 2010?
             Ms. Lisa Madigan, Attorney General,
11           State of Illinois, by:                              11        A     Yes.
             Ms. Shirley R. Calloway
12           Assistant Attorney General                          12        Q     And Ms. Melongo's website, the
               on behalf of Defendant Kyle French;
13                                                               13   illinoiscorruption.net was forensically captured by
             Ms. Dina M. Ninfo
14           Angelini, Mills, Woods & Ori Law                    14   January of 2010. Why was Ms. Melongo not arrested
               on behalf of Defendant Ms. Carol
15             Spizzirri.                                        15   until April of 2010?
16 Also Present:                                                 16        A     I don't remember.
17          Ms. Annabel K. Melongo - via the telephone           17        Q     Why wasn't the eavesdropping case
18                                                               18   presented to the grand jury until late April, early
19                                                               19   May 2010?
20                                                               20        A     I don't remember.
21                                                               21                    (A document was marked as
22                                                               22                     Plaintiff's Deposition Exhibit
23                                                               23                     Gunnigle No. 18 for
24                                                               24                     identification.)
                                                           137                                                              139

1                          JULIE GUNNIGLE,                       1       By Ms. Schwartz:
2    called as a witness herein, having been previously           2      Q     I am handing you Plaintiff's Deposition
3    duly sworn, was examined and testified further as            3 Exhibit 18, which is Bates numbered CCSAO 0006248
4    follows:                                                     4 through 6250.
5                     EXAMINATION (continued)                     5            Ms. Gunnigle, do you recognize
6         By Ms. Schwartz:                                        6 Exhibit 18?
7         Q     We are going back on the record.                  7      A     Yes, I do.
8               We discussed before the lunch break your          8      Q     What is Exhibit 18?
9    involvement in the grand jury proceedings for the            9      A     It appears to be a photocopy of a letter
10   eavesdropping allegations against Ms. Melongo and           10 that I wrote to Ms. Taylor in the court reporter's
11   you testified that you did present the case to the          11 office asking her to produce transcripts from
12   grand jury; is that correct?                                12 Ms. Melongo's case.
13        A     Yes.                                             13      Q     And this is your handwriting on this
14        Q     And was that on April 27, 2010?                  14 document?
15        A     I don't remember the date. I'm sorry.            15      A     Yes, it is.
16                    (A document was marked as                  16      Q     And if you turn to the last page, Bates
17                     Plaintiff's Deposition Exhibit            17 numbered CCSAO 006250, the last paragraph, you
18                     Gunnigle No. 17 for                       18 write, our next hearing is 4/14/10, but I know this
19                     identification.)                          19 is an extraordinary large request. Please call me
20        By Ms. Schwartz:                                       20 if there are any issues. Julie Gunnigle.
21        Q     I am going to hand you Plaintiff's               21            Did you send Ms. Taylor Exhibit 18 prior
22   Deposition Exhibit 17, which is Bates numbered              22 to April 14, 2010?
23   CCSAO 012292.                                               23      A     Yes.
24              Now this exhibit, Exhibit 17, is a               24      Q     At the beginning of Exhibit 18, at the
                                                           138                                                              140
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 200 of 298 PageID #:3842
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 beginning of exhibit 18, you write, per the request            1         Q     Did you discuss the result of the jury
2 of Judge Brosnahan, I am requesting every                      2    trial, eavesdropping trial with anyone, Bob
3 transcript of every court date involving                       3    Podlasek, anyone else?
4 Ms. Melongo.                                                   4         A     Oh yeah, we discussed the hung jury with
5               What request had been made by                    5    practically the entire special pros unit.
6    Judge Brosnahan at the time you wrote this                  6         Q     Why is that?
7    particular letter?                                          7         A     It's just odd to get a hung jury. And
8         A     Judge Brosnahan had requested every              8    in that case it was -- it would have been nice to
9    transcript of the case. I don't remember if it was          9    have the jury deliberate longer.
10   every transcript going forward or every transcript          10        Q     How long did they deliberate?
11   ever. But nevertheless, we requested every                  11        A     I don't remember.
12   transcript.                                                 12        Q     When you say you discussed the hung jury
13        Q     What was the reason she requested every          13   with nearly all of the special prosecutions unit,
14   transcript?                                                 14   what was discussed, what was the nature of those
15        A     I don't remember.                                15   conversations?
16        Q     Did it relate to Ms. Melongo's                   16        A     Teasing the ASA's for getting a hung
17   allegation that she was not arraigned on June 18,           17   jury.
18   2008?                                                       18        Q     Were you upset about the hung jury?
19        A     I don't remember.                                19        A     No, disappointed that -- disappointed
20        Q     But this letter was written before the           20   that the deliberations didn't continue on longer.
21   arrest warrant for eavesdropping, which was dated           21   But no, I mean, never, never angry or upset, just
22   April 13, 2010?                                             22   disappointed.
23        A     I can't say for sure, but probably.              23        Q     Could the reason for the hung jury have
24        Q     Was this around one of the -- was this           24   been that the jurors thought Ms. Melongo had
                                                           141                                                              143

1 Exhibit 18 created around the time of one of your              1 reasonable suspicion to believe a crime had taken
2 conversations with Ms. Pamela Taylor?                          2 place when she recorded Ms. Taylor?
3         A     I don't remember.                                3         MS. BROWN: Objection; speculation.
4         Q     You testified this morning that you were         4         THE WITNESS: I have no idea what the jurors
5    present for the eavesdropping trial of Ms. Melongo;         5    were thinking.
6    is that correct?                                            6         By Ms. Schwartz:
7         A     That's right.                                    7         Q     Were you still working on Ms. Melongo's
8         Q     And that trial resulted in a hung                8    eavesdropping case when the eavesdropping charges
9    jury?                                                       9    were dismissed in 2012?
10        A     Yes.                                             10        A     No.
11        Q     Why do you think that occurred?                  11        Q     Did you hear about the dismissal of the
12        A     Well, a hung jury is where you can't get         12   eavesdropping charges?
13   a unanimous verdict. So there was a less than               13        A     I don't remember.
14   unanimous verdict.                                          14        Q     Were you aware that the eavesdropping
15        Q     Do you have any idea why the jurors              15   case was dismissed on the grounds that the Illinois
16   decided that way? Did you speak to any of the               16   eavesdropping statute then applicable was found to
17   jurors?                                                     17   be unconstitutional?
18        A     We polled the jurors after. I think              18        A     I have later learned that, yes.
19   there -- I don't remember, but I think there was            19        Q     How did you learn that?
20   one holdout in what otherwise would have been a             20        A     I don't remember.
21   conviction.                                                 21        Q     Did you ever talk to anybody about the
22        Q     Did you learn any information as to the          22   dismissal of the eavesdropping charges?
23   reason, the potential reason for that holdout?              23        A     I don't remember.
24        A     No, I did not.                                   24        Q     Were you disappointed when you learned
                                                           142                                                              144
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 201 of 298 PageID #:3843
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 the eavesdropping charges were dismissed?                      1         Q     Does it show anything about the computer
2         A     I'm not sure that I had a reaction.              2    tampering allegations against Ms. Melongo?
3         Q     Do you remember either way?                      3         A     I don't know. There was always an issue
4         A     I don't remember.                                4    trying to discover who tsupport@gmail was and how
5         Q     I would like to turn back to the                 5    that fit into the case. And I cannot remember if
6    computer tampering charges against Ms. Melongo. I           6    we ever ended up solving that, at least during my
7    started talking about those charges prior to the            7    time at the office.
8    lunch break.                                                8         Q     What do you recall about the issue of
9               What exactly was the evidence that               9    trying to determine who tsupport@gmail.com was?
10   Ms. Melongo had committed computer tampering?               10        A     I think it was one of the 40 subpoenas,
11        A     To the best of my recollection -- and            11   might have been involved with one of the 40
12   again I haven't been given my file and it's been            12   subpoenas that Ms. Melongo put forward, but I can't
13   eight years -- but there was a forensic report that         13   say that with certainty.
14   tied her to the computer intrusion. There was               14        Q     You never found out who actually sent
15   emails and an instance where she had somehow                15   the tsupport@gmail.com email?
16   accessed the email of the founder of Save A Life.           16        A     If I did, I don't remember.
17   And there was the circumstantial evidence of her            17        Q     In Exhibit 19, there is a lot of what
18   calling immediately after the tampering. Amongst            18   appears to be metadata. Does any of the content of
19   other things.                                               19   that metadata mean anything to you as involves this
20        Q     You don't remember any of the other              20   case?
21   things?                                                     21        A     There is what appears to be some IP
22        A     No. That is what I remember.                     22   addresses. But whether or not they are to or from,
23                                                               23   or some handoff in between, I just couldn't tell
24                                                               24   you.
                                                           145                                                              147

1                     (A document was marked as                  1         Q     Did you ever ask who sent Exhibit 19,
2                      Plaintiff's Deposition Exhibit            2    the tsupport@gmail.com email?
3                      Gunnigle No. 19 for                       3         A     I know I asked Bob, but I don't remember
4                      identification.)                          4    if there ever was an answer.
5         By Ms. Schwartz:                                       5         Q     What did you ask Bob in particular?
6         Q     I am handing Ms. Gunnigle Plaintiff's            6         A     If we knew who tsupport was.
7    Deposition Exhibit 19, Bates numbered                       7         Q     What did he say?
8    MELONGO_004178.                                             8         A     I don't remember.
9               Do you recognize Exhibit 19?                     9         Q     Did you review any reports done by any
10        A     I think so.                                      10   of the companies that Save A Life Foundation hired
11        Q     Is this one of the emails to which you           11   in 2006 to perform data recovery and repairs?
12   were referring that was evidence in Ms. Melongo's           12        A     I don't remember.
13   tampering case?                                             13        Q     Were you aware that law enforcement
14        A     I don't know what was introduced as              14   personnel never took possession of any evidence
15   evidence in her tampering case.                             15   related to the Save A Life Foundation servers or
16        Q     Is this an email from, appears to be             16   Save A Life Foundation computers?
17   tsupport@Gmail.com to Carol Spizzirri dated May 4,          17        A     Yes, I did know that.
18   2006?                                                       18        Q     How did you know that?
19        A     That's what it says, yes.                        19        A     I believe it was through talking with
20        Q     Do you recall having this email in your          20   Bob, Mr. Podlasek, and trying to figure out how to
21   file?                                                       21   respond to some of the motions.
22        A     This was part of the file.                       22              Understandably they couldn't take
23        Q     And what is this document?                       23   possession of the servers, it would have shut down
24        A     I don't know.                                    24   the company.
                                                           146                                                              148
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 202 of 298 PageID #:3844
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         Q     You were aware that no analysis was done         1         Q     In Exhibit 20 it says, as this case gets
2    on the Save A Life's servers or Save A Life's               2    closer to trial, I would appreciate some of your
3    computers, were you not?                                    3    time to discuss what happened at Save A Life, your
4         A     That no analysis was done on the                 4    findings that morning, and whether we would need to
5    Save A Life computer. That is not my                        5    call you as a witness should this case go to trial.
6    recollection.                                               6               Do you recall discussing with Christian
7         Q     What is your recollection?                       7    his findings that morning?
8         A     My recollection is that there was                8         A     I do not remember.
9    analysis that was done, but I can't tell you who            9         Q     It's fair to say that from Exhibit 20
10   did it.                                                     10   you did speak to Christian Sass at some point?
11        Q     In your recollection, did the State's            11        A     Yes.
12   Attorney's Office ever obtain any evidence directly         12        Q     You don't recall any of the details of
13   from a Save A Life computer or a Save A Life                13   those conversations?
14   server?                                                     14        A     I don't.
15        A     I don't know.                                    15        Q     It's fair to say that at times during
16        Q     You testified before lunch that you              16   Ms. Melongo's case you had concerns about the
17   reached out to certain Save A Life employees as             17   forensic evidence in the computer tampering case;
18   part of trial preparation in the tampering case,            18   isn't that correct?
19   correct?                                                    19        A     That's not my recollection.
20        A     That's right.                                    20                    (A document was marked as
21        Q     And you testified that you were not sure         21                     Plaintiff's Deposition Exhibit
22   if one of those employees was Christian Sass, is            22                     Gunnigle No. 21 for
23   that correct?                                               23                     identification.)
24        A     That's correct.                                  24
                                                           149                                                              151

1                     (A document was marked as                  1         By Ms. Schwartz:
2                      Plaintiff's Deposition Exhibit            2         Q     I am handing you Plaintiff's Deposition
3                      Gunnigle No. 20 for                       3    Exhibit 21, which is Bates numbered CCSAO 09136 to
4                      identification.)                          4    09137. Exhibit 21 is a series of emails back and
5         By Ms. Schwartz:                                       5    forth between you and Daniel Spillman dated
6         Q     I would like to show you Plaintiff's             6    July 20, July 19, July 16, 2010; is that correct?
7    Deposition Exhibit 20, which is Bates numbered              7         A     Yes.
8    CCSAO 005409.                                               8         Q     Is this a true and accurate copy of
9               This is an email dated February 23,              9    emails between you and Daniel Spillman dated
10   2010, from you to sastian, s-a-s-t-i-a-n,                   10   July 20, July 19, and July 16, 2010?
11   @gmailcom; is that correct?                                 11        A     I don't remember writing them, but I
12        A     That's correct.                                  12   have no reason to believe they have been altered.
13        Q     Is this a true and accurate copy of an           13        Q     Who is Daniel Spillman?
14   email that you wrote to Christian Sass on                   14        A     I have no idea independent of the fact
15   February 23, 2010?                                          15   that it looks like his email address goes to the
16        A     I don't remember writing it, but I have          16   AG, ATG. I think that's the AG's office.
17   no reason to believe it's been altered.                     17        Q     Would it refresh your recollection if I
18        Q     In it you say, in the body of the email,         18   told you that Mr. Spillman worked in the high-tech
19   Exhibit 20, you say, Dear Christian, I appreciate           19   crimes bureau at the Illinois Attorney General's
20   you taking the time to talk with me today.                  20   Office?
21              Does that refresh your recollection as           21        A     That sounds right.
22   to whether you spoke to Christian Sass?                     22        Q     In your email dated July 19, 2010, about
23        A     I have no independent recollection of            23   halfway down the first page, you write at the
24   whether or not I talked to Christian Sass.                  24   bottom, do you have a credible theory as to how
                                                           150                                                              152
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 203 of 298 PageID #:3845
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 someone could access these servers if they were                1               Do you recall talking to Mr. Spillman
2 disconnected from the DSL, (as our witness claims)?            2    about the DSL disconnection?
3 Could she have accessed the servers through a                  3         A     I don't even remember who Mr. Spillman
4 webmail portal? I am trying to draft a response to             4    is.
5 this motion and this keeps coming up.                          5         Q     If you turn up the page, at the top,
6              What motion were you referring to in              6    first email on the first page of Exhibit 21, dated
7 this email of July 19, 2010?                                   7    July 20, 2010, it says, the lack of detail is scary
8         A     I don't remember.                                8    at times (like the offhanded remark in the police
9         Q     You ask Mr. Spillman if he has a                 9    reports about the DSL being disconnected). I was
10   credible theory about how someone could access              10   hoping that you and I could sit down together with
11   these servers. Is that referring to the                     11   the forensic reports and piece together how she did
12   Save A Life servers?                                        12   it and if it is possible that everything our
13        A     I don't know.                                    13   witnesses are saying is true (at least one might
14        Q     In one of the police reports prepared by         14   have been fibbing to make himself look good.)
15   Schiller Park, Detective Martin in particular, it           15              Who were you referring to when you said
16   says that Detective Martin was informed that                16   that one of the witnesses might be, quote,
17   SALF's DSL lines were disconnected at the time of           17   fibbing?
18   the intrusion.                                              18        A     I have no idea.
19              Is that what you are referring to in             19        Q     What did you mean by the word fibbing?
20   this Exhibit 21?                                            20        A     It looks to me here like there might
21        A     I don't know.                                    21   have been inconsistencies as we were interviewing
22        Q     You refer to, as our witness claims.             22   witnesses in preparation for trial. I couldn't
23   What witness are you referring to there?                    23   tell you who those people were or which ones they
24        A     I have no idea.                                  24   were in relation to this case.
                                                           153                                                              155

1         Q     If Save A Life Foundation's DSL lines            1         Q     It concerned you if one of your
2    were disconnected at the time of the alleged                2    witnesses was potentially not telling the truth if
3    intrusion, then someone could not access those              3    you were going to put him or her on the stand,
4    servers remotely, isn't that true?                          4    correct?
5         A     No, I don't think that's true. I think           5         A     I would never put someone on the stand
6    that's what the second question goes to, is whether         6    if I knew they were not telling the truth.
7    or not it could have been accessed through a                7         Q     So you wanted to get to the bottom of
8    webmail portal.                                             8    any inconsistencies in statements; is that
9               At least my understanding at the time is         9    correct?
10   that there were multiple ways. Over the DSL was             10        A     Yes.
11   the most likely way. But I don't remember beyond            11        Q     You refer to the offhanded remark in the
12   that.                                                       12   police reports about the DSL being disconnected.
13        Q     It would be a big hole in the state's            13   Were you referring to the Schiller Park Police
14   theory if the manner in which one accesses the              14   reports related to the Save A Life investigation?
15   servers remotely was discontinued at that time;             15        A     I have no idea.
16   isn't that correct?                                         16                    (A document was marked as
17        A     Not necessarily in a case like this              17                     Plaintiff's Deposition Exhibit
18   where there was some circumstantial evidence. But           18                     Gunnigle No. 22 for
19   it was certainly a hole that we would have liked to         19                     identification.)
20   understand better.                                          20        By Ms. Schwartz:
21        Q     If you go up the page a bit,                     21        Q     I am handing you Plaintiff's Deposition
22   Mr. Spillman responds on July 20, 2010, I do not            22   Exhibit 22, which is Bates numbered MELONGO_005215
23   have the motions. We need more info on the DSL              23   through 5223.
24   disconnection.                                              24              Exhibit 22 is a report with Schiller
                                                           154                                                              156
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 204 of 298 PageID #:3846
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 Park Police Department at the top, dated at the                1 webmail or through some other source.
2 bottom October 30, 2006; is that correct?                      2        Q     What did you do to determine how exactly
3         A     Yes.                                             3 the alleged intrusion had taken place?
4         Q     Have you seen this police report                 4         A     I don't remember.
5    before?                                                     5         Q     If you go down this page a bit, it says,
6         A     I have.                                          6    R/I then contacted Web HSP in Colorado, the web
7         Q     To your knowledge was this report,               7    host for SALF's email server. R/I was advised to
8    Exhibit 22, prepared by Detective Martin?                   8    speak to Mike, the owner of the company. Mike
9         A     That's what it says.                             9    informed R/I that the company should have the IP
10        Q     Is this the report you were discussing           10   addresses of any computer accessing his company's
11   in your email of Exhibit 21?                                11   servers and that he would send R/I the information
12        A     I don't know.                                    12   collected for the dates of the intrusions.
13        Q     I direct your attention to the page              13              Did you read that section of the police
14   that's Bates numbered at the bottom MELONGO_005216.         14   report when you were working on Ms. Melongo's
15   The first paragraph of that page, towards the               15   case?
16   bottom, it says, Mr. Barnes also believed the               16        A     I don't remember. Probably.
17   intrusion to the computer system occurred somehow           17        Q     Did you read generally this police
18   through the web via the company's email server, but         18   report as part of your case file?
19   he was unsure as to how this may have occurred              19        A     Yes.
20   because the company disconnected the DSL lines from         20        Q     And Web HSP was the email server for
21   the servers after the suspect's employment was              21   Save A Life Foundation in 2006?
22   terminated.                                                 22        A     That I am unsure of actually.
23              Is that the reference to DSL in the              23        Q     Assuming Web HSP was Save A Life
24   police report that you were referring to in your            24   Foundation's email server at the time of the
                                                           157                                                              159

1 email Exhibit 21?                                              1 alleged intrusion and unauthorized forwarding,
2         A     Maybe. I'm not sure.                             2 Web HSP would have been the entity to try to locate
3         Q     A bit above that it states, Mr. Barnes           3 records about any login's to Carol Spizzirri's
4    stated that Ms. Melongo had no prior knowledge that         4 email account; isn't that correct?
5    she was being fired on 27 April 06. Once her                5         A     Potentially. There could be others.
6    employment was terminated, Ms. Melongo had no               6         Q     And the allegation in this case was, one
7    further access to the computers from within the             7    of the allegations in this case I should say, was
8    building and that an employee named Christian               8    that Ms. Melongo accessed Carol Spizzirri's email
9    changed all of the passcodes to each of the servers         9    account without Carol Spizzirri's authorization on
10   after she left the building.                                10   May 1, 2006?
11              Do you know who Mr. Barnes is,                   11        A     That's right.
12   Mr. Robert Barnes?                                          12        Q     So it would have been important to
13        A     I don't.                                         13   determine when any login attempts were made onto
14        Q     This refers to passwords to the                  14   Ms. Spizzirri's email account on May 1, 2006?
15   Save A Life Foundation servers. If those server             15        A     Potentially. The issue of email becomes
16   passwords were changed after Ms. Melongo was                16   that you can have different hosts and different
17   terminated on April 27, 2006, how is it possible            17   forwards. And there are ways of accessing email
18   that Ms. Melongo could have accessed the servers            18   that don't belong to you and proving that beyond
19   without the new passwords?                                  19   having the login entries.
20        A     Well, that's the part where we weren't           20              But I can't remember what we did in this
21   clear. We knew that she had, from the forensic              21   case.
22   report, accessed her computer during the same time          22        Q     The state never received any documents
23   as the intrusion, but that she was also in IT. So           23   showing the IP addresses of any computer accessing
24   we weren't sure if there was a back door through            24   Web HSP's server between April 27 and May 1, 2006;
                                                           158                                                              160
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 205 of 298 PageID #:3847
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 isn't that correct?                                            1 she was informed about some unauthorized charges on
2         A     I don't remember.                                2 the company's American Express account.
3         Q     In fact, in February 2010,                       3               Did Detective Martin or anyone else tell
4    Detective Martin asked Carol Spizzirri to contact           4    you that Save A Life Foundation's credit cards had
5    Web HSP in Colorado. Did you instruct Detective             5    been improperly used in 2006?
6    Martin to request any records from Web HSP in               6         A     I learned that somehow, but that wasn't
7    Colorado?                                                   7    related to Ms. Melongo.
8         A     I don't remember.                                8         Q     It's true that the investigation of the
9         Q     Did you ever see any records from the            9    alleged unauthorized credit card access didn't show
10   Save A Life Foundation's email server?                      10   any connection to Ms. Melongo?
11        A     I don't remember.                                11        A     I didn't perform that investigation, but
12                    (A document was marked as                  12   she wasn't -- I was not prosecuting her. And there
13                     Plaintiff's Deposition Exhibit            13   is no indication in this police report that she had
14                     Gunnigle No. 23 for                       14   committed the credit card fraud at issue.
15                     identification.)                          15        Q     Wasn't the fact that there were
16        By Ms. Schwartz:                                       16   potential unauthorized charges around the same time
17        Q     I am handing Ms. Gunnigle Plaintiff's            17   that were not linked to Ms. Melongo and Ms. Melongo
18   Deposition Exhibit 23, which is Bates numbered              18   was not charged, wasn't that relevant to the
19   SPIZZIRRI000001078.                                         19   computer tampering charges?
20              Do you recognize Exhibit 23,                     20        A     No.
21   Ms. Gunnigle?                                               21        Q     Didn't it suggest that someone else
22        A     No, I don't.                                     22   could have been responsible for the alleged
23        Q     Exhibit 23 appears to be an email dated          23   intrusions?
24   February 9, 2010, from CS at probelle.net to                24        A     Not with the evidence we had.
                                                           161                                                              163

1 admin@webhsp.com. That's the top email. Then                   1         Q     You spoke earlier about an IP address
2 embedded is an email from admin@webhsp.com to                  2    that was the focus of the investigation and
3 bmartin@villageofschillerpark.com.                             3    prosecution of Ms. Melongo for computer tampering.
4              In that embedded email from Web HSP               4    What do you recall about the particular IP address
5 administration, it says, as discussed, Web HSP does            5    that was the focus of the investigation?
6 not have any of the log files you were needing for             6         A     Not a whole lot. I wasn't involved in
7 this case.                                                     7    that investigation.
8              Do you know why log files had not been            8         Q     If you turn to Exhibit 22, the police
9 requested for this case prior to around February               9    report, the page Bates numbered MELONGO_005218, the
10 2010?                                                         10   entry dated 5 June 06, states, R/I received a
11        A     I don't know.                                    11   response from the subpoenas sent to Comcast.
12        Q     At the top of Exhibit 23, an email               12   Comcast claimed that their records for the IP
13   that's from CS at probelle.net to admin@hsp.com.            13   address of 24.15.202.102 for the dates and times
14   It says, thank you John for talking with Bill/Det           14   requested by R/I were incomplete or contained an
15   Martin - spoke with the state's attorney too - both         15   error associated with the cable modem or other
16   feels they have amply evidence to convict.                  16   device.
17              Did you tell Carol Spizzirri or anyone           17              Do you recall a Comcast IP address
18   else that there was ample evidence to convict in            18   24.15.202.102 being one piece of evidence in the
19   February of 2010?                                           19   case against Ms. Melongo?
20        A     I don't remember.                                20        A     Only insofar as this police report says
21        Q     I want to turn your attention back to            21   so.
22   Exhibit 22, the police report. At the bottom of             22        Q     Later on that same page it says, in
23   page marked MELONGO_005216. It says, at 1700 hrs            23   response to the subpoena for account information
24   R/I was contacted by Ms. Spizzirri who stated that          24   for Ms. Melongo at 1218 East Long Valley Drive,
                                                           162                                                              164
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 206 of 298 PageID #:3848
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 Apt. #3A in Palatine, Illinois, Comcast stated that            1 Bob Podlasek conveyed to you about the Comcast
2 they have no information responsive to R/I's                   2 records?
3 request.                                                       3         A     No.
4              Based on Comcast records, Ms. Melongo             4         Q     If you turn a few pages ahead in
5 did not have a Comcast as her home internet service            5    Exhibit 22, to page MELONGO_005222, at the end of
6 provider during the time period April and May of               6    the second paragraph, it says, when asked about her
7 2006, isn't that right?                                        7    residency, she claimed this she has lived in
8        A     No. That's not, that's not how to read            8    Palatine for approximately 18 months and initially
9 this.                                                          9    had Comcast as her internet service provider until
10       Q     How should I have read that? What's the           10   about four months ago when she switched to SBC
11 correct way to read that?                                     11   Yahoo DSL as her current ISP.
12       A     There was a return on a subpoena for the          12              This is part of Detective Martin's
13 IP address that was incomplete. Their servers                 13   report reflecting a statement of what he and
14 had -- or at least what Comcast had communicated to           14   Ms. Melongo spoke about.
15 Bob, to Mr. Podlasek I believe, was that there was            15              So based on this, Ms. Melongo had said
16 extensive down time in their servers.                         16   she no longer used a Comcast IP address at the time
17             With respect to -- and when I mean down           17   of the alleged intrusion, isn't that right?
18 time, I mean with respect to recording which IP               18        A     That is what she said.
19 addresses were responsive to Comcast.                         19        Q     But she did previously use Comcast as
20              The way it was explained to me is that           20   her internet service provider?
21   when you have an IP address, those are basically            21        A     Yes. To be perfectly clear, that
22   purchased in chunks. So Comcast, for example, owns          22   doesn't rule out a VPN that also went through
23   several chunks. But the chunks of IP that they              23   Comcast services.
24   owned rotated and changed and that they don't               24        Q     Was there any evidence that the IP
                                                           165                                                              167

1 always have complete records for which account                 1 address 24.15.202.102 was the IP address of
2 would have been associated with it.                            2 Ms. Melongo's home wireless network at the time she
3               That is, of course, even assuming that           3 allegedly accessed Save A Life Foundation's email
4    someone was using a static IP address. A static IP          4 and servers?
5    address is one that does not consistently refresh           5         A     I don't remember.
6    and remains the same, that is static.                       6         Q     On the same page we have been discussing
7               So to say definitively that                      7    of Exhibit 22, MELONGO_005222, it states, at the
8    24.15.202.102 could never have belonged to Annabel          8    top, Ms. Melongo also admitted to viewing
9    Melongo, that's not what this supports.                     9    Ms. Spizzirri's emails in which Ms. Spizzirri
10              With respect to the account information,         10   blamed Ms. Melongo for the problems SALF was having
11   I can't recall with certainty, but I believe one of         11   with their computer systems. After she viewed
12   the things that was retrieved was a bill at                 12   those emails, Ms. Melongo then forwarded those
13   Ms. Melongo's house for Comcast services.                   13   emails to her Yahoo email account,
14        Q     You testified that you thought Bob had           14   melongo_annabel@yahoo.com.
15   spoken to someone at Comcast. Were you referring            15              Did you ever have any concern about the
16   to Bob Podlasek?                                            16   accuracy of this statement Ms. Melongo allegedly
17        A     Yes.                                             17   made to Detective Martin?
18        Q     How did you know that Mr. Podlasek spoke         18        A     I don't remember.
19   to someone at Comcast?                                      19        Q     Did you ever talk to Detective Martin
20        A     He would have told me.                           20   about statements Ms. Melongo allegedly made to
21        Q     Do you recall around when this                   21   him?
22   conversation took place?                                    22        A     I don't remember.
23        A     I don't.                                         23        Q     We spoke about Daniel Spillman earlier.
24        Q     Do you recall anything else about what           24   Did you ever meet with Daniel Spillman to discuss
                                                           166                                                              168
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 207 of 298 PageID #:3849
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 the evidence in Ms. Melongo's case?                            1         Q     Is this a summary of Ms. Voita's
2        A      I don't remember.                                2    forensic report?
3                     (A document was marked as                  3         A     Yes, it appears to be so.
4                      Plaintiff's Deposition Exhibit            4         Q     Did you review this as part of your work
5                      Gunnigle No. 24 for                       5    involving Ms. Melongo's's cases?
6                      identification.)                          6         A     Yes, I did.
7         By Ms. Schwartz:                                       7         Q     Did you review a longer version, the
8         Q     I am handing you Plaintiff's Deposition          8    complete forensic report performed by Shahna
9    Exhibit 24, CCSAO 09177 to 78. This exhibit                 9    Voita?
10   indicates that a meeting between you, Daniel                10        A     I'm not sure. I believe so.
11   Spillman and Amber Haqqani was scheduled for                11                    (A document was marked as
12   July 23, 2010?                                              12                     Plaintiff's Deposition Exhibit
13        A     That's what it says.                             13                     Gunnigle No. 26 for
14        Q     Does that refresh your recollection as           14                     identification.)
15   to whether you ever met with Daniel Spillman?               15        By Ms. Schwartz:
16        A     I have no idea who that is.                      16        Q     I am going to hand you -- my apologies
17        Q     Is this a true and accurate copy of an           17   to the court reporter -- this is Plaintiff's
18   email exchange between you and Daniel Spillman              18   Deposition Exhibit 26, which is Bates numbered --
19   dated July 23, 2010, through July 21, 2010?                 19   it's a long range -- MELONGO_003423 through 3977.
20        A     I don't remember writing these, but I            20              Do you recall reviewing this long
21   have no reason to believe they have been altered.           21   forensic report, Exhibit 26, as part of your work
22        Q     Do you recall ever meeting Amber                 22   on Ms. Melongo's case?
23   Haqqani?                                                    23        A     No.
24        A     No, I don't.                                     24        Q     You recall reviewing the short summary
                                                           169                                                              171

1         Q     Do you know who Amber Haqqani is?                1 Exhibit 25, but not this long version,
2         A     No idea.                                         2 Exhibit 26?
3         Q     You testified earlier that one of the            3         A     I don't recall this long version.
4    items you reviewed while you worked on                      4         Q     Let's turn to the short version, the
5    Ms. Melongo's case was a forensic report. Was that          5    short summary, Exhibit 25. If you turn to the
6    the forensic report of Shahna Monge, whose name is          6    second page, CCSAO 003388. I am sorry, the page
7    now Shahna Voita, of the Illinois Attorney                  7    after that, 003389.
8    General's Office?                                           8               It says, during the course of the
9         A     Yes.                                             9    examination I observed the following. And then it
10        Q     Ms. Voita performed forensic analysis on         10   lists a bunch of bullet points.
11   Ms. Melongo's computers in 2006, isn't that                 11              Do any of those bullet points on
12   right?                                                      12   Exhibit 25 show the date or time a particular file
13        A     Yes.                                             13   or piece of data was accessed?
14                    (A document was marked as                  14        A     Yes, the sixth bullet point down says, a
15                     Plaintiff's Deposition Exhibit            15   cookie file containing IP information for Comcast
16                     Gunnigle No. 25 for                       16   server with IP 24.15.202.102 was discovered. And
17                     identification.)                          17   it looks like that file was last written on 4/28/06
18        By Ms. Schwartz:                                       18   at 9:43:13 hours.
19        Q     I am handing you Plaintiff's Deposition          19        Q     Apart from that particular bullet point
20   Exhibit 25, which is Bates numbered CCSAO 003387            20   you just read, do any of the other bullet points
21   through 90.                                                 21   reflect a date and time?
22              Do you recognize Exhibit 25,                     22        A     No.
23   Ms. Gunnigle?                                               23        Q     What's your understanding of what this
24        A     Yes, I do.                                       24   forensic, summary forensic report, Exhibit 25, was
                                                           170                                                              172
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 208 of 298 PageID #:3850
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 analyzing? You testified earlier that you reviewed             1         County, it was noted that prior to an
2 a forensic report that related to Ms. Melongo's                2         indictment or any grand jury presentation,
3 laptop. Is this what you were referring to?                    3         that I told the person that I was referring it
4        A     This is the forensic report I was                 4         to in Arlington Heights, that if they wanted
5 referring to.                                                  5         to pursue the intrusion aspect, that we
6        Q     So this report documents the information          6         recommend they do additional forensics.
7 that was on Ms. Melongo's laptop?                              7               And I'm sure I mentioned that to Bob
8         A     That's correct.                                  8         and/or Julie Gunnigle in the meetings I had
9         Q     Apart from that bullet point you just            9         with them about this case.
10   read, without dates in the other bullet points,             10              And that's what I would have been
11   it's not possible to determine that Ms. Melongo             11        referring to in terms of additional
12   accessed data or files referenced in the report on          12        forensics.
13   a particular date; isn't that correct?                      13              Do you recall any conversation with Kyle
14        A     I don't know.                                    14   French in which he suggested the State's Attorney's
15        Q     Ms. Voita didn't reach any conclusions           15   Office do additional forensic examination if your
16   from her examination of Ms. Melongo's computers,            16   office was to pursue intrusion charges against
17   correct?                                                    17   Ms. Melongo?
18        A     No.                                              18        MS. CALLOWAY: Objection to form.
19        Q     Ms. Voita's forensic report, Exhibit 25,         19        THE WITNESS: The charges were pursued before
20   does not show that Ms. Melongo actually forwarded           20   I got there. I don't remember any such
21   an email from Ms. Spizzirri's account to                    21   conversation.
22   Ms. Melongo's email account on May 1, 2006, isn't           22        By Ms. Schwartz:
23   that true?                                                  23        Q     Do you remember any conversations
24        A     I don't know.                                    24   with Kyle French generally in which he advised that
                                                           173                                                              175

1         Q     Ms. Melongo was accused of improperly            1 additional computer forensics could be useful for
2    accessing and deleting Save A Life financial files;         2 the case?
3    isn't that correct?                                         3         A     Additional information is always useful.
4         A     That is not my recollection.                     4    But I don't remember those conversations.
5         Q     What do you recall about the files that          5         Q     Did Mr. Podlasek ever tell you that Kyle
6    were allegedly deleted?                                     6    French told him additional forensics would be
7         A     Files I remember. And to put a finer             7    useful for the case?
8    point on it, the permissions being changed were             8         A     I don't remember.
9    donor lists among other company files.                      9         Q     Did anyone ever tell you that additional
10        Q     I wanted to ask you a few questions              10   forensic examination, in addition to Ms. Voita's
11   related to what Kyle French testified at his                11   reports from 2006, would be helpful in the case
12   deposition as part of this case.                            12   against Ms. Melongo?
13              During his deposition Kyle French                13        A     I don't remember.
14   testified, it's at page 76 of his deposition, he            14        Q     Kyle French testified at his deposition,
15   testified as follows, I asked the question:                 15   and this is at page 137 and 138:
16              You testified that you discussed with            16              I do have a recollection though that
17        Mr. Podlasek additional forensics that could           17        there was an issue with matching IP addresses
18        have been done to bolster the evidence.                18        to certain conduct and that the IP
19              What were you referring to when you said         19        addresses -- the IP address or addresses did
20        that?                                                  20        not necessarily match up.
21              Then there was an objection. Then the            21              Were you aware of Mr. French's view that
22   answer was as follows:                                      22   there was an issue with matching IP addresses to
23              My recollection is with the additional           23   certain conduct?
24        forensics, when the case was referred to Cook          24        MS. CALLOWAY: Objection to the form,
                                                           174                                                              176
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 209 of 298 PageID #:3851
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 mischaracterizes his testimony.                                1 to Robert Podlasek or to anyone else?
2         THE WITNESS: I don't recall.                           2         A     No.
3         By Ms. Schwartz:                                       3         Q     It's correct, is it not, that in order
4         Q     Were you aware generally of an issue             4    to prove that Ms. Melongo was responsible for
5    with matching IP addresses in the case against              5    forwarding emails from Carol Spizzirri's email
6    Ms. Melongo?                                                6    account to her own email account, it was important
7         A     I don't remember.                                7    to be able to prove that Ms. Spizzirri did not
8         Q     Do you have any recollection of any              8    forward the email to Ms. Melongo herself?
9    issue in the case against Ms. Melongo related to IP         9         MR. WUNDER: Could you read that question
10   allocation and the IP associated with the conduct           10   back. I got kind of lost.
11   alleged not matching up in terms of the evidence?           11                  (The record was read.)
12        A     I don't remember.                                12        THE WITNESS: Not when Ms. Melongo had
13        Q     Did Kyle French ever tell you that he            13   confessed to forwarding the emails to herself.
14   thought the State's Attorneys's Office had not --           14        By Ms. Schwartz:
15   was not charging the most provable offense related          15        Q     The confession was an important part of
16   to the tampering charge?                                    16   your case then?
17        A     I do not recall him ever telling me              17        A     Sure.
18   that.                                                       18        Q     Setting the confession aside, it's
19        Q     Do you ever recall Mr. French expressing         19   possible that Carol Spizzirri could have forwarded
20   any concerns about the computer tampering charge            20   her own email to Ms. Melongo's email account,
21   and the evidence supporting those charges to you?           21   correct?
22        A     No, I don't.                                     22        MS. BROWN: Objection; speculation.
23        Q     Did you ever have any concerns about             23        MS. NINFO: Join.
24   whether the evidence connected Ms. Melongo to the           24        THE WITNESS: I suppose anything is
                                                           177                                                              179

1 computer tampering crimes with which she had been              1 possible.
2 charged?                                                       2         By Ms. Schwartz:
3         A     Evidently I was concerned with one of            3         Q     Did you do anything to rule out possible
4    our witnesses, but apart from that, I don't                 4    ways Ms. Melongo could have received an email from
5    remember any worry.                                         5    Ms. Spizzirri's account lawfully on May 1, 2006?
6                     (A document was marked as                  6         A     I wasn't involved in anything leading up
7                      Plaintiff's Deposition Exhibit            7    to the charging on this case, so no, I didn't do
8                      Gunnigle No. 27 for                       8    that.
9                      identification.)                          9         Q     Did you ever consider requesting that
10        By Ms. Schwartz:                                       10   additional forensic examination be done of
11        Q     I am handing you Exhibit 27, Plaintiff's         11   Ms. Melongo's computers?
12   Deposition Exhibit 27, which is Bates numbered              12        A     I don't recall.
13   CCSAO 09868 through 09870.                                  13        Q     The computer tampering trial for
14              Exhibit 27 is an email dated June 16,            14   Ms. Melongo occurred in July of 2014; is that
15   2014 from Shahna Voita to Robert Podlasek.                  15   correct?
16              Have you ever seen Exhibit 27?                   16        A     I don't know.
17        A     No.                                              17        Q     You were no longer at the State's
18        Q     If you turn to the second page of                18   Attorney's Office; is that correct?
19   Exhibit 27 at the bottom, Ms. Voita writes, after           19        A     Correct.
20   tearing my report apart, there unfortunately isn't          20        Q     Were you aware that the trial was
21   much there to prove that she was the one that               21   proceeding in July of 2014? Did anyone reach out
22   accessed their system when she wasn't supposed to.          22   to you to tell you about the progress?
23              Were you aware that Ms. Voita expressed          23        A     No.
24   concerns about the forensic evidence in this case           24        Q     Did you ever learn of the results of the
                                                           178                                                              180
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 210 of 298 PageID #:3852
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 trial?                                                         1 should have been turned over to the defense?
2         A     Yes.                                             2         MS. BROWN: Objection.
3         Q     How did you learn of the results of the          3         MR. WUNDER: Objection, calls for a legal
4    trial?                                                      4    conclusion.
5         A     I believe Mr. Podlasek told me.                  5         MS. NINFO: Joined.
6         Q     When did he tell you?                            6         THE WITNESS: I am not licensed to practice
7         A     I don't remember.                                7    law in the State of Illinois, so I feel very
8         Q     Was it around the time that the trial            8    uncomfortable giving you legal advice on this right
9    had ended?                                                  9    now.
10        A     No, I don't think so.                            10        By Ms. Schwartz:
11        Q     What did Mr. Podlasek tell you about the         11        Q     I am not asking for legal advice to be
12   trial?                                                      12   clear. I will rephrase the question.
13        A     He told me the result was a directed             13              When you were a prosecutor in the State
14   verdict.                                                    14   of Illinois, you were licensed in Illinois,
15        Q     What else did he tell you during that            15   correct?
16   conversation about the trial?                               16        A     That is right.
17        A     That's all I remember.                           17        Q     And you followed the rule of Brady
18        Q     Was he disappointed in the results of            18   versus Maryland when you worked at the State's
19   the trial?                                                  19   Attorney's Office, correct?
20        A     I don't remember.                                20        A     Yes.
21        MS. BROWN: Objection; form.                            21        Q     Generally that rule is exculpatory
22        By Ms. Schwartz:                                       22   evidence must be turned over to the defense?
23        Q     Were you disappointed in the result of           23        A     Yes.
24   the trial?                                                  24        Q     In your view would Exhibit 27 constitute
                                                           181                                                              183

1         A     No. I had no feeling. It wasn't my               1 Brady material?
2    case anymore.                                               2         A     I don't know.
3         Q     Are you familiar with the Rule of Brady          3         Q     You testified that you weren't present
4    versus Maryland?                                            4    for Ms. Melongo's computer tampering trial in July
5         A     Yes, I am.                                       5    of 2014. Did you have any involvement in the
6         Q     What's the rule of Brady versus                  6    preparation leading up to the July 2014 trial?
7    Maryland?                                                   7         A     No.
8         A     Exculpatory evidence is to be tendered           8         Q     Were you in court for any part of that
9    to the defendant.                                           9    trial?
10        Q     When relative to a criminal trial is             10        A     No.
11   Brady material or exculpatory evidence tendered to          11        Q     Apart from the conversation you
12   the defendant?                                              12   testified about with Mr. Podlasek related to the
13        A     I'm sorry, I don't understand the                13   directed verdict, did you speak to anyone else
14   question.                                                   14   about Ms. Melongo's trial for computer tampering?
15        Q     How shortly before a trial is Brady              15        A     No.
16   material generally tendered to a defendant; weeks,          16        MS. SCHWARTZ: Let's take a five-minute break.
17   months?                                                     17                  (A recess was had.)
18        A     It's been awhile. I don't know.                  18        By Ms. Schwartz:
19        Q     In your view is Exhibit 27, in which             19        Q     Is it true that the financial crimes
20   Ms. Voita sends an email to Mr. Podlasek saying,            20   unit of the Cook County State's Attorney's Office
21   after tearing my report apart, there unfortunately          21   focused on public corruption cases?
22   isn't much to prove that she was the one that               22        A     That was one of the focuses, yes.
23   accessed their system when she wasn't supposed to,          23        Q     What were the other focuses?
24   do you think that constitutes Brady material that           24        A     So public corruption, financial crime.
                                                           182                                                              184
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 211 of 298 PageID #:3853
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 We were the repository for computer cases that did             1         A     No. No, it was not. At least not to my
2 not involve child pornography. Benefits fraud.                 2    recollection.
3 What else were we taking? It's typically large                 3         Q     Did anyone from the State's Attorney's
4 scale and systematic frauds.                                   4    Office, administrative office ever contact you
5         Q     Did Ms. Melongo's case involve a large           5    about the prosecution of Ms. Melongo?
6    scale systematic fraud or public corruption or              6         A     Not that I recall.
7    anything of the sort?                                       7         Q     Carol Spizzirri wanted you to bring
8         A     No, it didn't.                                   8    additional charges in addition to the three
9         Q     Why was it assigned to the financial             9    computer tampering charges in the reindictment; is
10   crimes unit?                                                10   that correct?
11        A     Because there was no other home for              11        A     That is not my recollection.
12   it.                                                         12        Q     You don't recall her asking you to bring
13        Q     When you worked on Ms. Melongo's case,           13   any additional charges?
14   did you ever speak to Carol Spizzirri?                      14        A     No, I do not.
15        A     I met Carol Spizzirri once in person. I          15                    (A document was marked as
16   don't recall if I spoke to her at all over the              16                     Plaintiff's Deposition Exhibit
17   phone.                                                      17                     Gunnigle No. 28 for
18        Q     Do you recall exchanging emails with             18                     identification.)
19   Carol Spizzirri?                                            19        By Ms. Schwartz:
20        A     I don't remember.                                20        Q     I am handing you Plaintiff's Exhibit 28,
21        Q     What was your general impression of              21   Bates No. CCSAO 09268. This is a May 13, 2010
22   Carol Spizzirri?                                            22   email from cs@probelle.net to you and Robert
23        A     She was a victim in a criminal case, an          23   Podlasek; is that correct?
24   alleged victim in a criminal case.                          24        A     Yes.
                                                           185                                                              187

1         Q     Did you find her to be trustworthy?              1         Q     Is cs@probelle.net Carol Spizzirri's
2         A     Yes.                                             2    email?
3         Q     Were you aware that Carol Spizzirri              3         A     That's what it looks like from this
4    considered herself a personal friend of State's             4    paper, but I don't remember.
5    Attorney Richard Devine?                                    5         Q     Is this a true and accurate copy of an
6         A     I believe I learned that on                      6    email Carol Spizzirri sent to you on May 13,
7    Ms. Melongo's website. Ms. Spizzirri never to my            7    2010?
8    recollection told me so.                                    8         A     It appears that something has been
9         Q     Did anyone in the office tell you that           9    redacted. Apart from that, I don't have any reason
10   she had a personal relationship with Richard                10   to think it's been altered.
11   Devine?                                                     11        Q     Do you remember receiving this email?
12        A     No.                                              12        A     No, I don't.
13        Q     Were you aware that Ms. Spizzirri had            13        Q     In this email Spizzirri states, my
14   contacted State's Attorney Richard Devine about her         14   Blackberry emails disappeared prior to the arrest
15   accusations against Ms. Melongo in May of 2006?             15   of Annabel and since none have disappeared.
16        A     Yes, I was.                                      16             She then says, I did, discovering they
17        Q     How did you become aware of that?                17   keep emails for three months (90 days) and have
18        A     It was on the defendant's website.               18   agreed to work with you and Blackberry if you
19        Q     Apart from the defendants website,               19   forward a subpoena to legal at bluehost.com or by
20   Ms. Melongo's website, were you made aware of that          20   mail. And the address is given.
21   in any other way?                                           21              She is asking you and Robert Podlasek in
22        A     No.                                              22   this email to send a subpoena to Blackberry; is
23        Q     It wasn't part of the case file or your          23   that right?
24   records related to --                                       24        A     That's what it looks like.
                                                           186                                                              188
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 212 of 298 PageID #:3854
                                  JULIE GUNNIGLE - APRIL 23, 2018
1         Q     Did you send a subpoena to Blackberry            1         By Ms. Schwartz:
2    relating to Ms. Spizzirri's emails?                         2         Q     I am handing you Plaintiff's Deposition
3         A     I don't remember.                                3    Exhibit 29, which is Bates numbered CCSAO 09303 to
4         Q     In this email it says, I explained,              4    307. This is an email dated February 18, 2010,
5    Annabel had access/passwords to SALF's emails               5    from Carol Spizzirri to you and also cc's Robert
6    (which you have in evidence). Ameekul@blackberry            6    Podlasek; is that correct?
7    said she must still have and could have intervened          7         A     That's what it looks like, yes.
8    the Blackberry since the phone/Blackberry is the            8         Q     Is this a true and accurate copy of an
9    same.                                                       9    email you received from Ms. Spizzirri?
10              This email shows that four years after           10        A     I don't remember receiving it. I don't
11   the alleged intrusion at SALF in 2006 Carol                 11   have any reason to believe that it has been
12   Spizzirri was claiming that Ms. Melongo had                 12   altered.
13   accessed her Blackberry; isn't that true?                   13        Q     At the end of this email she writes,
14        MS. NINFO: Objection; form and assuming facts          14   question, could you use law student volunteer/s to
15   not in evidence.                                            15   help you. I have access to some.
16        THE WITNESS: That's what it looks like. I              16              Do you recall if you responded to this
17   don't remember this email.                                  17   email?
18        By Ms. Schwartz:                                       18        A     I don't remember.
19        Q     Does this email suggest to you that              19        Q     Did you accept Ms. Spizzirri's offer to
20   Carol Spizzirri was trying to find claims and               20   refer law student volunteers?
21   charges to bring against Ms. Melongo?                       21        A     No.
22        MS. NINFO: Objection to form.                          22        Q     Would it have been appropriate for you
23        MS. BROWN: Objection to form.                          23   to take on law student volunteers recommended by
24        THE WITNESS: This email indicates that she             24   Ms. Spizzirri's, one of the victims in your
                                                           189                                                             191

1 has been having trouble with her Blackberry and                1 cases?
2 that someone at Blackberry told her that Annabel               2        A     No.
3 could be responsible.                                          3                     (A document was marked as
4         By Ms. Schwartz:                                       4                      Plaintiff's Deposition Exhibit
5         Q     At the bottom she states, I will stop by         5                      Gunnigle No. 30 for
6    Monday to discuss additional information and get            6                      identification.)
7    your input.                                                 7         By Ms. Schwartz:
8               Did Ms. Spizzirri stop by and speak to           8         Q     I am handing you Plaintiff's Deposition
9    you after sending this email?                               9    Exhibit 30, which is Bates numbered CCSAO 09132.
10        A     I don't remember, but if she did, I              10   Exhibit 30 is an email dated June 26, 2010, from
11   likely wouldn't have been there, being part time            11   Carol Spizzirri to you; is that correct?
12   and not coming in on most Mondays.                          12        A     Yes.
13              Additionally, I don't remember meeting           13        Q     Is it a true and accurate copy of an
14   Ms. Spizzirri until the end of my time at state's           14   email Ms. Spizzirri sent you on June 26, 2010?
15   attorney's, just before my daughter was born in             15        A     I don't recall seeing it. I don't have
16   February.                                                   16   any reason to believe it's altered except for the
17        Q     Do you recall any discussion about               17   fact that it's a new email address, snowy@probelle
18   potentially bringing charges related to access to           18   versus CS.
19   Ms. Spizzirri's Blackberry?                                 19        Q     It's a different email address
20        A     No.                                              20   associated -- that appears to be associated with
21                    (A document was marked as                  21   Ms. Spizzirri; is that correct?
22                     Plaintiff's Deposition Exhibit            22        A     It just says Carol, but yes.
23                     Gunnigle No. 29 for                       23        Q     In this email, Ms. Spizzirri writes
24                     identification.)                          24   about FOIA requests related to Save A Life
                                                           190                                                             192
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 213 of 298 PageID #:3855
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 Foundation's finances.                                         1               Exhibit 31 appears to be an article with
2              She also says, Thursday morning found my          2    the date of June 9, 2010, called The Safe-A-Life
3 home was broken in again (x5) through garage.                  3    Foundation Story, A Study in the Chicago Way.
4              Did she complain to you about any                 4               Do you recall ever seeing this
5 burglary or theft or anything like that?                       5    article?
6         A     I don't remember.                                6         A     No.
7         Q     At the end of this email she writes,             7         Q     In the first paragraph it discusses a
8    there must be more to Annabel than meets the eye.           8    November 2006 ABC News Chicago television
9    Please follow the money. Follow the money is in             9    investigative report by Chuck Goudie of ABC News.
10   all caps with three exclamation points.                     10              Do you recall seeing an ABC News story
11              Did Ms. Spizzirri suggest to you that            11   about the Save A Life Foundation and Carol
12   Ms. Melongo was behind a burglary or theft of her           12   Spizzirri by Chuck Goudie?
13   home?                                                       13        A     Yes, I do.
14        A     Not that I remember.                             14        Q     What do you recall about that report?
15        Q     In fact, Ms. Melongo was in the Cook             15        A     It's been a really long time. I
16   County jail at the time this email was written,             16   remember there was a challenge to how many students
17   June 26, 2010; isn't that correct?                          17   Ms. Spizzirri's organization had trained.
18        A     I don't know. I don't remember.                  18              And I believe at some point in time
19        Q     It appears Ms. Spizzirri is blaming              19   there was a challenge as to how Ms. Spizzirri's
20   Ms. Melongo for something. She says there is more           20   daughter died and the account surrounding her
21   to Annabel than meets the eye. Please follow the            21   death.
22   money.                                                      22        Q     When did you first learn about the
23              Is that the way you understood this              23   November 2006 ABC News report done by Chuck
24   email?                                                      24   Goudie?
                                                           193                                                              195

1         A     I don't remember receiving this email.           1         A     I learned about it because I believe
2         Q     Do you have any idea what please follow          2    there was a link from Ms. Melongo's website to it.
3    the money referred to?                                      3    It wasn't from this. I don't remember when I
4         A     I have no idea.                                  4    clicked that link.
5         Q     Did you ever talk to Ms. Spizzirri after         5         Q     It was some time after you started
6    this email or about this email?                             6    working on Ms. Melongo's case?
7         A     I spoke to Ms. Spizzirri in person               7         A     That's right.
8    around the end of my tenure as state's attorney. I          8         Q     Did watching that report cause you any
9    don't remember talking to her otherwise.                    9    concern about the truth of Ms. Spizzirri's
10        Q     There is an article linked at the top or         10   allegations against Ms. Melongo?
11   a website hyperlink in the content of Exhibit 30.           11        A     No, it did not.
12   Do you recall following that hyperlink to see what          12        Q     Why not?
13   it said?                                                    13        A     A few different reasons. First, it did
14        A     I don't remember.                                14   seem like there wasn't anything to it with respect
15                    (A document was marked as                  15   to what Ms. Melongo was alleging, a large scale
16                     Plaintiff's Deposition Exhibit            16   financial fraud.
17                     Gunnigle No. 31 for                       17              Second, Ms. Melongo linked to other
18                     identification.)                          18   documents related to Ms. Spizzirri. As I recall,
19        By Ms. Schwartz:                                       19   it was documents relating to her divorce that were
20        Q     I am handing you Plaintiff's Deposition          20   in particularly bad taste, challenging how her
21   Exhibit 31. I will represent to you that this is            21   daughter died. And it seemed more like a vast
22   what came up when I typed in the -- that particular         22   conspiracy theory than anything that had any truth
23   web address that's in Exhibit 30. It was April 19,          23   or credibility behind it.
24   2018, just a couple days ago.                               24        Q     To take a step back though, Chuck Goudie
                                                           194                                                              196
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 214 of 298 PageID #:3856
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 of ABC News prepared an investigative report about             1 that correct?
2 the Save A Life Foundation, that's correct,                    2        A     Yes. Although it looks like Bob might
3 right?                                                         3 have been on this email too.
4         A     That's right.                                    4        Q     Is it a true and accurate copy of an
5         Q     Ms. Melongo had nothing to do with that          5 email that Ms. Spizzirri sent you on August 23,
6    ABC News report?                                            6 2010?
7         A     No.                                              7         A     Again, I don't remember receiving it. I
8         Q     In that ABC News report, the                     8    have no reason to believe it's been altered.
9    circumstances surrounding the death of                      9         Q     Ms. Spizzirri writes, about halfway down
10   Ms. Spizzirri's daughter were called into question;         10   the page, has Bob found an attorney referral for
11   is that correct?                                            11   me. Been looking around myself. No one believes
12        A     That's right.                                    12   this, dot, dot, dot. I am really desperate. Can
13        Q     Ms. Melongo again didn't have anything           13   you help me.
14   to do with that report?                                     14              Did you discuss with Mr. Podlasek
15        A     No.                                              15   providing Carol Spizzirri a referral for an
16        Q     Similarly, the ABC News report prepared          16   attorney?
17   by Chuck Goudie in November 2006 did raise some             17        A     I don't remember.
18   questions about the number of students trained by           18        Q     Do you recall Carol Spizzirri asking you
19   the Save A Life foundation, did it not?                     19   any questions about trying to get an attorney?
20        A     It did.                                          20        A     I don't remember.
21        Q     The November 2006 ABC News report also           21        Q     Did Spizzirri ever, Ms. Spizzirri ever
22   revealed that Ms. Spizzirri was not a certified             22   talk to you about any legal troubles she was having
23   nurse as she had claimed in Save A Life promotional         23   for which she might need an attorney?
24   materials, do you recall that?                              24        A     I don't remember.
                                                           197                                                              199

1         A     I don't remember that.                           1         Q     Wasn't it inappropriate for
2         Q     The fact that a local news investigative         2    Ms. Spizzirri to be asking you and Mr. Podlasek,
3    journalist had exposed some issues with Save A Life         3    government prosecutors, for legal advice about --
4    Foundation and the stories that Ms. Spizzirri had           4         MS. NINFO: Objection.
5    told related to Save A Life Foundation, that didn't         5         MS. BROWN: Join.
6    cause you any concern whatsoever?                           6         MS. SCHWARTZ: Let me finish the question and
7         A     No, it didn't.                                   7    then you can object. I will start again.
8         Q     Turning back to Exhibit 30, at the very          8         By Ms. Schwartz:
9    end, it says, before I leave, would like to meet            9         Q     Wasn't it inappropriate for
10   for your directions.                                        10   Ms. Spizzirri to ask you and Mr. Podlasek,
11              Do you have any idea what Ms. Spizzirri          11   government prosecutors, for legal advice related to
12   meant when she said before I leave?                         12   legal troubles she was having?
13        A     I have no idea.                                  13        MS. NINFO: Objection; form, foundation,
14        Q     Did you discuss this email with anyone?          14   assuming facts not in evidence.
15   Do you recall discussing this email with anyone?            15        MS. BROWN: Join.
16        A     I don't remember this email at all.              16        THE WITNESS: I don't remember Ms. Spizzirri
17                    (A document was marked as                  17   asking me for legal advice ever.
18                     Plaintiff's Deposition Exhibit            18        By Ms. Schwartz:
19                     Gunnigle No. 32 for                       19        Q     Wasn't it inappropriate for
20                     identification.)                          20   Ms. Spizzirri to ask for an attorney referral from
21        By Ms. Schwartz:                                       21   you as a prosecutor?
22        Q     I am handing you Exhibit 32, which is            22        MS. NINFO: Objection; form, foundation.
23   Bates No. CCSAO 09185. This is an email dated               23        MS. BROWN: Join.
24   August 23, 2010, from Carol Spizzirri to you; is            24        THE WITNESS: I don't remember her asking for
                                                           198                                                              200
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 215 of 298 PageID #:3857
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 an attorney referral. From this email it appears               1 Ms. Melongo, had destroyed Save A Life Foundation
2 that she may have asked Bob. I don't remember.                 2 computer files in 2006?
3         By Ms. Schwartz:                                       3         A     I don't remember.
4         Q     In the next line of Exhibit 32, it               4         Q     Do you recall Ms. Spizzirri ever trying
5    states, read of -- I'm sorry. It states, read of            5    to get you involved in her initiative related to
6    case your colleagues are prosecuting - Judge                6    cyber stalking?
7    ordered all (websites/related) to be taken down -           7         A     I don't remember.
8    can you make this possible in this case too?                8                     (A document was marked as
9    (After the trial of course - as we discussed.)              9                      Plaintiff's Deposition Exhibit
10              Ms. Spizzirri was asking you to try to           10                     Gunnigle No. 33 for
11   get the illinoiscorruption.net website taken down;          11                     identification.)
12   is that correct?                                            12        By Ms. Schwartz:
13        A     I don't --                                       13        Q     I am showing you Plaintiff's Deposition
14        MS. NINFO: Objection to form, foundation,              14   Exhibit 33, which is SPIZZIRRI000001094 to 1095.
15   speculation.                                                15              Is it a true and accurate copy of an
16        THE WITNESS: I don't remember.                         16   email Ms. Spizzirri sent you on April 7, 2010?
17        By Ms. Schwartz:                                       17        A     I don't remember receiving it. I don't
18        Q     Do you recall her ever asking you to try         18   see any reason to believe that it's been altered.
19   to get the website taken down?                              19        Q     In the signature block it says,
20        A     I don't remember.                                20   C. Spizzirri Probelle Interlink. Do you know what
21        Q     Do you recall ever telling her that she          21   Probelle Interlink is?
22   had to wait until after trial to get the website            22        A     I don't.
23   taken down?                                                 23        Q     In this email Ms. Spizzirri says she is
24        A     I don't remember.                                24   attaching a concept chart and she says, quote,
                                                           201                                                             203

1         Q     At the end it says, I need some                  1 please share with Bob and tell him it's gaining a
2    vindication. What did you understand Ms. Spizzirri          2 lot of interest by IL legislators and that I found
3    to be referring to?                                         3 money, which is denoted with two dollar signs.
4         A     I don't remember receiving this email.           4              Do you know what this concept chart to
5         Q     Were you aware that the Save A Life              5 which she refers in the email is?
6    Foundation was investigated by the Illinois                 6         A     I don't.
7    Attorney General's Office for financial                     7         Q     Do you know what Ms. Spizzirri meant
8    irregularities?                                             8    when she said, please share with Bob and tell him
9         A     That was not my understanding.                   9    it's gaining a lot of interest by Illinois
10        Q     What was your understanding?                     10   legislators?
11        A     I believe that it had at one point in            11        A     I don't.
12   time been audited and there was an issue with their         12        Q     Do you know what money she is referring
13   nonprofit, their nonprofit standing, but I don't            13   to when she says I found money?
14   remember the details.                                       14        A     I don't know.
15        Q     Did you consider that relevant to the            15                    (A document was marked as
16   case against Ms. Melongo in any way?                        16                     Plaintiff's Deposition Exhibit
17        A     No.                                              17                     Gunnigle No. 34 for
18        Q     Why not?                                         18                     identification.)
19        A     Because irrespective of whatever is              19        By Ms. Schwartz:
20   going on with the nonprofit, she admitted to going          20        Q     I am handing you what will be marked
21   into the founder's email and forwarding emails to           21   Plaintiff's Deposition Exhibit 34, which is
22   herself.                                                    22   CCSAO 09122 through 23.
23        Q     Were you aware that Ms. Spizzirri                23              This is an email dated June 17, 2010,
24   alleged that other temporary employees, other than          24   from Carol Spizzirri to you, Robert Podlasek and a
                                                           202                                                             204
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 216 of 298 PageID #:3858
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 few other email addresses; is that correct?                    1 wouldn't know.
2         A     That's what it appears to be.                    2        Q     Let's turn to the police report, which
3         Q     Is it a true and accurate copy of an             3 is Exhibit 22. I will direct your attention to
4    email dated June 17, 2010 from Ms. Spizzirri to             4 page Bates number MELONGO_005222. In the third
5    you?                                                        5 full sentence at the top it says, Ms. Melongo also
6         A     I don't know. I don't remember                   6 admitted to viewing Ms. Spizzirri's emails in which
7    receiving it. I have no reason to believe that              7 Ms. Spizzirri blamed Ms. Melongo for the problems
8    it's been altered.                                          8 SALF was having with their computer systems. After
9         Q     In this email she says, each of you have         9 she viewed those emails, Ms. Melongo then forwarded
10   a gigantic amount of expertise in this new and              10 those emails to her Yahoo email account
11   growing war against cyber terror.                           11 Melongo_Annabel@yahoo.com.
12              She lists what appear to be names of the         12             Is that the portion of the police report
13   recipients of this email.                                   13 to which you had been referring?
14              Is she trying to get -- was she at this          14        A     Yes.
15   time trying to get you involved in some initiative          15        Q     Did you ever speak to Detective Martin
16   related to a growing war against cyber terror?              16   about statements Ms. Melongo made to him on
17        A     I don't know.                                    17   July 20, 2006?
18        MS. BROWN: Objection to form.                          18        A     I don't remember.
19        THE WITNESS: I don't know.                             19        Q     Do you remember ever meeting
20        By Ms. Schwartz:                                       20   Detective Martin?
21        Q     Later down on the page, towards the              21        A     I do not remember.
22   bottom, it says, Bob and Julie are experts in the           22        Q     Do you remember ever exchanging emails
23   legal aspect of cyber terror, and soon to be                23   or other communications with Detective Martin?
24   recognized nationally.                                      24        A     I do not remember.
                                                           205                                                              207

1               Do you know -- do you have any idea what         1         Q     Detective Martin did not obtain a signed
2    she meant by "soon to be recognized nationally"?            2    statement from Ms. Melongo with this information in
3         A     I have no idea.                                  3    it that I just read?
4         Q     Were you ever recognized nationally for          4         MR. WUNDER: Is that a question?
5    cyber terror?                                               5         By Ms. Schwartz:
6         A     No.                                              6         Q     Was it unusual for there to be an
7         Q     In this email Ms. Spizzirri suggests             7    allegation that a criminal defendant confessed, but
8    orchestrating a conference call with the recipients         8    for there to be no signed statement?
9    of this email.                                              9         A     No, that's not unusual.
10              Did you ever participate in a conference         10        Q     Why would it be the case that there
11   call?                                                       11   would be -- why would it be the case that there
12        A     Not that I recall.                               12   would be no signed statement indicating a
13        Q     You testified earlier that the                   13   confession?
14   confession, the alleged confession that Ms. Melongo         14        A     Different police departments operate
15   made was important to the computer tampering case,          15   with different protocols.
16   is that accurate?                                           16        Q     Do you know what the Schiller Park
17        A     Yes.                                             17   Police protocols were in 2006 with respect to
18        Q     What was your understanding of that              18   confessions?
19   statement Ms. Melongo allegedly made?                       19        MS. BROWN: Objection to form, speculation.
20        A     That it was in the police report and one         20        THE WITNESS: No. And I wasn't in the office
21   of the bases for charging Ms. Melongo.                      21   during that period of time either.
22        Q     To whom did Ms. Melongo make that                22        By Ms. Schwartz:
23   statement?                                                  23        Q     What did you do to determine whether
24        A     Apart from looking at a police report, I         24   this statement in the police report related to the
                                                           206                                                              208
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 217 of 298 PageID #:3859
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 alleged confession was accurate?                               1         Carol Spizzirri were actually forwarded to her
2        A     Well, as I was working up the case for            2         by another employee?
3 trial, it appears that I reached out to several                3               A That was her excuse, yes.
4 people in the police report. I don't know if I                 4               In this Grand Jury testimony in May of
5 reached out to the detective.                                  5    2008, Exhibit 35, Detective Martin testified that
6        Q     Are you aware of cases from your work             6    Ms. Melongo did not admit to forwarding Carol
7 where a police officer has fabricated a                        7    Spizzirri's emails; isn't that correct?
8 confession?                                                    8         A     I mean, that's not necessarily the way I
9         A     That has not been the case in any of the         9    read this.
10   cases I have worked on to my knowledge.                     10        Q     How do you read this?
11        Q     Did you review the grand jury                    11        A     It appears that they had discussion
12   transcripts in the computer tampering case?                 12   about emails. I'm not sure that that rules out
13        A     I did.                                           13   what's in here, that they were -- that she had
14        Q     Did you review Detective Martin's                14   access to the account as the administrator for the
15   testimony regarding the statements Ms. Melongo              15   company.
16   allegedly made to him from the grand jury                   16        Q     What about on page 10, lines 19 through
17   transcripts?                                                17   22:
18        A     I did.                                           18              Q And did she also indicate to you
19                     (A document was marked as                 19        during this conversation that the emails from
20                      Plaintiff's Deposition Exhibit           20        Carol Spizzirri were actually forwarded to her
21                      Gunnigle No. 35 for                      21        by another employee?
22                      identification.)                         22              A That was her excuse, yes.
23        By Ms. Schwartz:                                       23        A     I don't know what he is referring to
24        Q     I am handing you what I am marking as            24   with respect to those emails.
                                                           209                                                              211

1 Plaintiff's Deposition Exhibit 35, which is                    1         Q     In this statement it appears
2 MELONGO_005982 to 5995.                                        2    Detective Martin is saying that Ms. Melongo told
3               This is a copy of the transcript from            3    him that another employee, another person forwarded
4    the May 28, 2008, grand jury; is that correct?              4    Ms. Spizzirri's emails to her. Isn't that a fair
5         A     Yes.                                             5    reading of this testimony?
6         Q     I would like to turn your attention to           6         A     I don't know.
7    page 10, Bates number at the bottom,                        7         MS. BROWN: Objection; form.
8    MELONGO_005992. This is a portion of                        8         MR. WUNDER: Objection; speculation.
9    Detective Martin's testimony before the grand jury.         9         THE WITNESS: I don't know.
10        MS. NINFO: Did you say 92?                             10                    (A document was marked as
11        MS. SCHWARTZ: 92.                                      11                     Plaintiff's Deposition Exhibit
12        By Ms. Schwartz:                                       12                     Gunnigle No. 36 for
13        Q     I will just read you the testimony               13                     identification.)
14   starting at line 12.                                        14        By Ms. Schwartz:
15              Q What did Ms. Melongo say about the             15        Q     I am handing you Plaintiff's Deposition
16       email accounts?                                         16   Exhibit 36, MELONGO_003387 to 97.
17              A She claimed that she had access                17              This is a copy of the transcript from
18        because she was the administrator for the              18   the grand jury dated January 17, 2007; is that
19        company.                                               19   correct?
20              Q Did she indicate that she was only             20        A     That's what it says.
21        trying to check out her email accounts?                21        Q     You said you reviewed the transcript
22              A Yes.                                           22   from that grand jury as well; is that right?
23              Q And did she also indicate to you               23        A     That's right.
24        during this conversation that the emails from          24        Q     I would like to turn your attention to
                                                           210                                                              212
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 218 of 298 PageID #:3860
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 page 7, Bates numbered MELONGO_003393. This is                 1         A     Again, I don't know without the greater
2 part of Detective Martin's testimony before the                2    context.
3 grand jury.                                                    3         Q     Do you recall reviewing these when you
4               Q And what did Ms. Melongo say about             4    worked on Ms. Melongo's case?
5         the email accounts?                                    5         A     I do.
6               A She said that she had gone into the            6         Q     And didn't you read these inconsistent
7         email server to check her own account and              7    versions of the alleged confession Ms. Melongo made
8         claimed that the emails were forwarded to              8    to Detective Martin?
9         her by another employee.                               9         A     I don't remember.
10              In his grand jury testimony in January           10        Q     Do you recall having any concern about
11   of 2010, Detective Martin testified Ms. Melongo did         11   Detective Martin's description of his conversation
12   not admit to forwarding Carol Spizzirri's emails;           12   with Ms. Melongo in July of 2006?
13   isn't that correct?                                         13        A     No, I don't.
14        A     I am sorry, where are you?                       14        Q     Are you aware that Detective Martin was
15        Q     At line 15 through 19, of page 7 of              15   suspended for one day from the Schiller Park Police
16   Exhibit 36.                                                 16   Department because he erroneously or fallaciously
17                 Q And what did Ms. Melongo say about          17   misstated a police report?
18       the email accounts?                                     18        A     No, I'm not.
19                 A She said that she had gone into             19        Q     You never became aware of that during
20        the email server to check her own account and          20   your time working on Ms. Melongo's case?
21        claimed that the emails were forwarded to her          21        A     No, I did not.
22        by another employee?                                   22        MS. SCHWARTZ: I would like to take a
23        A     Yes.                                             23   five-minute break.
24        Q     So there Detective Martin in January             24                  (A recess was had.)
                                                           213                                                              215

1 2007 testified that Ms. Melongo did not admit to               1         By Ms. Schwartz:
2 forwarding Carol Spizzirri's emails; isn't that                2         Q     Ms. Gunnigle, did you ever receive any
3 correct?                                                       3    training on cyber crimes, prosecutions or
4         MR. WUNDER: Objection; speculation, form.              4    investigations or any cyber crime related issues?
5         MS. NINFO: Form.                                       5         A     Not that I can recall.
6         THE WITNESS: And again, I don't know what he           6         Q     You testified a bit today about some of
7    is trying to say in these two. And I don't know if          7    the technological aspects of the allegations in
8    there was a later statement, an initial statement           8    this case. Is that knowledge just from general
9    or if something else happened. But it appears the           9    experience in working on this and other cyber crime
10   forensic examination in any event, at least his             10   cases?
11   testimony is, that showed that that wasn't correct,         11        A     It is. I did a lot of my own
12   that it had been forwarded from Ms. Spizzirri's             12   research.
13   account.                                                    13        Q     How did you do your own research?
14        By Ms. Schwartz:                                       14        A     Online. I asked -- I would read almost
15        Q     I am just asking you about the                   15   everything I could about headers.
16   conversation Detective Martin had stated at various         16              My knowledge is dated, but it was a lot
17   times that he had with Ms. Melongo in July of 2006.         17   of self-study.
18        A     Yes. And I don't know whether or not             18                    (A document was marked as
19   she stated multiple things. If there was initially          19                     Plaintiff's Deposition Exhibit
20   an excuse and a later statement. I'm not sure.              20                     Gunnigle No. 37 for
21        Q     These are slightly inconsistent                  21                     identification.)
22   variations of the alleged conversation between              22        By Ms. Schwartz:
23   Detective Martin and Ms. Melongo, isn't that                23        Q     I would like to hand you one final
24   right?                                                      24   exhibit, which will be Plaintiff's Deposition
                                                           214                                                              216
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 219 of 298 PageID #:3861
                                  JULIE GUNNIGLE - APRIL 23, 2018
1 Exhibit 37, which is Bates numbered                            1      MS. SCHWARTZ: No further questions.
2 CCSAO 005385.                                                  2      MS. BROWN: Bianca Brown for Cook County
3               Do you recognize Exhibit 37,                     3 defendants, I will reserve signature of
4    Ms. Gunnigle?                                               4 Ms. Gunnigle's testimony.
5         A     No, I don't.                                     5
6         Q     This is an image of the web system of            6
7    the Save A Life Foundation. On the left are the             7                         DEPOSITION CONCLUDED
8    names of people in the Save A Life Company. And             8
9    at the top it says, inbox for                               9
10   administrator@salf.org.                                     10
11              Were you aware that the administrator            11
12   for the Save A Life Foundation, this administrator          12
13   account, had access in 2006 to everybody's email            13
14   accounts for Save A Life Foundation?                        14
15        A     I don't remember.                                15
16        Q     And anyone who logged in as an                   16
17   administrator for the Save A Life Foundation could          17
18   access the contents of those accounts, were you             18
19   aware of that?                                              19
20        A     I don't remember.                                20
21        Q     The dates on this particular screen              21
22   shot, which is an image of C. Spizzirri's email             22
23   inbox, the dates listed are all May 1, 2006; is             23
24   that correct?                                               24
                                                           217                                                               219

1         A     That's what it says.                             1               IN THE UNITED STATES DISTRICT COURT
                                                                                    NORTHERN DISTRICT OF ILLINOIS
2         Q     Ms. Melongo didn't work at Save A Life           2                        EASTERN DIVISION

3    Foundation on May 1, 2006; isn't that                       3 ANNABEL K. MELONGO,          )
                                                                                                )
4    correct?                                                    4                    Plaintiff,)
                                                                                                )
5         A     That's correct.                                  5      vs.                     ) 13-cv-04924
                                                                                                )
6         Q     And in fact, after she left, the                 6 ASA ROBERT PODLASEK, et al., )
                                                                                                )
7    passwords were changed for accessing the email              7               Defendants.    )

8    accounts; is that correct?                                  8
                                                                               I, JULIE GUNNIGLE, being first duly sworn,
9         A     That information is in one of the police         9
                                                                      on oath, say that I am the deponent in the
10   reports. I obviously didn't independently verify            10
                                                                      aforesaid deposition, and that I have read the
11   that.                                                       11
                                                                      foregoing transcript of my deposition, consisting
12        Q     Is it possible that someone logging in           12
                                                                      of pages 1 through 222, inclusive, taken on April
13   as the administrator for the Save A Life email              13
                                                                      23, 2018, at the aforesaid place and that the
14   accounts could have forwarded emails from Carol             14
                                                                      foregoing is a true and correct transcript of my
15   Spizzirri's email account to Annabel Melongo's              15
                                                                 16
                                                                      testimony so given.
16   email account?
17        MS. BROWN: Objection; speculative.                     17                      _____ corrections were made

18        MS. NINFO: And form.                                   18                      _____ no corrections were made

19        THE WITNESS: I don't know.                             19
20        MS. SCHWARTZ: I have nothing further.                  20                       ________________________________
                                                                                              JULIE GUNNIGLE
21        MS. CALLOWAY: I have no questions.                     21
                                                                      SUBSCRIBED AND SWORN TO
22        MS. NINFO: I have no questions.                        22 before me this ______ day
                                                                      of _____ , 2018.
23        MS. BROWN: I have no questions.                        23
24        MR. WUNDER: Nothing.                                   24 _________________________
                                                                      Notary Public
                                                           218                                                               220
                                 ACR REPORTING, LLP                      312.422.0515
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 220 of 298 PageID #:3862
                                  JULIE GUNNIGLE - APRIL 23, 2018
                                                                 < Dates >                  88:4                     120:8              003108 89:8
1 STATE OF ILLINOIS )                                            27 april 06 158:5       February 18, 2010        May 1, 2006 120:22,   003108. 89:10
2                   )SS:                                         4/14/10 140:18             191:4                    122:4, 122:13,     003131 99:18
     COUNTY OF DU PAGE )                                         4/28/06 172:17          February 2010               126:14, 129:4,     003296. 107:12
                                                                 5 june 06 164:10           161:3, 162:9             134:10, 135:2,     003387 170:20
3                                                                April 13, 2010 45:22,   February 23, 2010           160:10, 160:14,    003388. 172:6
                                                                    46:6, 51:3, 52:18,      150:9, 150:15            160:24, 173:22,    003389. 172:7
4            I, PEGGY CURRAN, CSR, CRR, License                     53:15, 64:6,         February 9, 2010            180:5, 217:23,     003415. 121:12
                                                                    79:21, 94:12,           161:24                   218:3              005385. 217:2
5 No. 084-002016, notary public within and for the                  94:22, 95:2, 95:6,   January 17, 2007         May 13, 2010          005409. 150:8
                                                                    102:4, 104:11,          212:18                   187:21, 188:6      006250 140:17
6 County of DuPage and State of Illinois, do hereby                 104:22, 105:17,      January 2007             May 2010 139:19       008124 62:20
                                                                    105:23, 106:6,          213:24                May 28, 2008 210:4    00895 88:5
7 certify that heretofore, to wit, on the 23rd day of               106:19, 106:24,      July 16, 2010 152:10     May 4, 2006 146:17    00912 85:21, 87:23
                                                                    113:17, 141:22       July 19, 2010            May 5, 2010 111:9     012292. 138:23
8 April, 2018, JULIE GUNNIGLE personally appeared                April 14, 2010 84:11,      152:22, 153:7         May, 2010 139:10      084-002016 1:20,
9 before me as a witness in a cause now pending and                 107:2, 107:20,       July 20, 2006 207:17     November 10, 2011       221:6, 222:17
                                                                    107:24, 140:22       July 20, 2010               114:4, 114:7       08CR-10502 90:15
10 undetermined in the United States District Court,             April 18, 2010 98:23       154:22, 155:7         November 2006         09122 204:22
                                                                 April 19, 2018          July 20, july 19            195:8, 195:23,     09132. 192:9
11 Northern District of Illinois, Eastern Division,                 194:23                  152:10                   197:17, 197:21     09136 152:3
                                                                 April 20, 2010          July 20, july 19, july   October 13, 2011      09137. 152:4
12 wherein Annabel K. Melongo is Plaintiff and ASA                  110:14, 110:18          16, 2010 152:6           113:18             09177 169:9
                                                                 April 2010 45:20,       July 2014 184:6          October 30, 2006      09185. 198:23
13 Robert Podlasek, et al., are Defendants,                         69:19                July 21, 2010 169:19        157:2              09268. 187:21
                                                                 April 23, 2018 1:23,    July 23, 2010            September,            09303 191:3
14 No. 13-cv-04924.                                                 136:21, 220:19          169:12, 169:19           november 25:24,    09868 178:13
                                                                 April 27 160:24         June 16, 2014               32:10              09870. 178:13
15           I further certify that the said JULIE               April 27, 2006             178:14                #3A165:1
                                                                    158:17               June 17, 2010            $500,000 110:15
16 GUNNIGLE was by me first duly sworn to testify the            April 27, 2010             204:23, 205:4         (90 188:17            <1 >
                                                                    138:14, 139:2        June 18, 2008 66:24,     )SS 221:2             1 4:15, 62:15, 62:19,
17 truth, the whole truth and nothing but the truth in           April 28, 2006             67:5, 67:20,                                   62:22, 107:17,
                                                                    123:19, 124:2,          68:15, 96:22,                                  220:19
18 the cause aforesaid before the taking of her                     124:15, 124:19,         97:2, 141:17          <0 >                  10 88:2, 105:10,
                                                                    134:18, 135:1        June 26, 2010            000209 119:24            105:14, 105:16,
19 deposition; that the testimony given was                      April 28, 2012 106:9       192:10, 192:14,       000332. 109:19           210:7, 211:16
                                                                 April 7, 2010 203:16       193:17                0006248 140:3         100 3:8
20 stenographically recorded in the presence of said             April, 2018 221:9       June 9, 2010 195:2       000859 74:11          10105 4:33
                                                                 April, 2018. 222:8      March 23, 2010           000866. 77:2          104 4:31
21 witness by me, and afterwards transcribed upon a              August 23, 2010            70:22, 71:7, 75:7     000874 75:4           105 4:33
                                                                    198:24, 199:5        March 23rd 70:24         000885 83:15          107 4:35
22 computer, and that the foregoing is a true and                December 10,            March 29, 2010 77:7      000894 88:3           109 4:37
                                                                    december 15          March 3, 2010            000912 84:5           1095. 203:14
23 correct transcript of said testimony.                            73:14                   78:18, 84:7, 97:23    000920 70:20          11 88:5, 88:10,
                                                                 December 21, 2009       March 8, 2010 84:2       000922 72:19             107:8, 107:12,
24           I further certify that there were present              63:1                 May 1 125:21             000923 73:21             107:13, 107:17,
                                                                 December 9, 2009        May 1,      2006         001602 115:13            108:5
                                                           221                                                                                       223

                                                                 11107 4:35              170 5:18                 30:23, 32:11,            127:14, 135:5,
1 at the taking of the deposition the aforementioned             115 4:39                1700 162:23              95:21                    164:13, 164:18,
                                                                 119 4:41                171 5:20              2009. 26:1, 73:14           166:8, 168:1,
2 counsel.                                                       12 109:15, 109:19,      17138 4:47            2010 83:24, 95:22,          172:16
                                                                    109:24               178 5:22                 96:4, 111:13,         24.15.202.102.
3             I further certify that I am not counsel            12. 210:14              18 139:23, 140:3,        139:15, 162:19,          130:20, 134:3
                                                                 121 4:43                   140:6, 140:8,         213:11                24169 5:16
4    for nor in any way related to any of the parties to         12109 4:37                 140:21, 140:24,    2010. 139:14             25 20:19, 170:16,
                                                                 1218 164:24                141:1, 142:1,      2011 20:8, 28:12,           170:20, 170:22,
5    this suit, nor am I in any way interested in the            128 4:45                   167:8                 28:21, 113:22            172:1, 172:12,
                                                                 13 115:9, 115:13,       180 1:22, 2:6, 2:29,  2012 26:24, 27:11,          172:24, 173:19
6    outcome thereof.                                               115:15, 115:19,         136:18                28:13, 28:21,         25. 172:5
                                                                    115:24               18139 5:4                144:9                 25170 5:18
7             In testimony whereof, I have hereunto set          13-cv-04924 1:9,        187 5:24              2014 180:14, 180:21      26 171:13, 171:18,
     my hand and seal this 27th day of April, 2018.                 136:9, 220:9,        19 146:3, 146:7,      2014. 184:5                 171:21, 172:2
8                                                                   221:15                  146:9, 147:17,     2015 28:6                26171 5:20
 9                                                               13115 4:39                 148:1, 211:16,     20150 5:8                27 178:8, 178:11,
                                                                 137 176:15                 213:15             2018 26:24, 27:12,          178:12, 178:14,
10                                                               138 4:11, 4:47          190 5:26                 28:24, 29:8              178:16, 178:19,
                                                                 138: 176:15             19146 5:6             2018. 220:35                182:19, 183:24
11                                                               139 5:4                 192 5:28              203 5:34                 27178 5:22
                                                                 13th 40:14              194 5:30              204 5:36                 27th 222:8
12                    ______________________________             14 119:19, 119:23,      198 5:32              209 5:38                 28 84:4, 85:20,
                                                                    120:1, 120:3,        1:30 136:22           21 151:22, 152:3,           87:22, 187:17,
13                    Notary Public                                 120:18                                        152:4, 153:20,           187:20
                                                                 14. 128:14                                       155:6, 157:11,        28187 5:24
14                    DuPage County, Illinois                    14119 4:41              <2 >                     158:1                 29 5:26, 87:22,
                                                                 146 5:6                 2 4:17, 70:15, 71:19, 2108 2:30                   88:10, 190:23,
15                    CSR No. 084-002016                         15 121:8, 121:12,          72:9, 72:12,       21151 5:10                  191:3
                                                                    121:13, 121:16,         72:18, 73:12,      212 5:40                 2:49 102:4
16                                                                  122:10, 123:7,          73:20, 107:17      212. 119:24
                                                                    124:5, 125:17,       2. 70:19              216 5:42
17                                                                  213:15               20 150:3, 150:7,      22 156:18, 156:22,       <3 >
                                                                 150 5:8                    150:19, 151:1,        156:24, 157:8,        3 4:19, 74:6, 74:10,
18                                                               151 5:10                   151:9                 162:22, 164:8,           74:12
                                                                 15121 4:43              2003 14:17, 15:8         167:5, 168:7          3/8 83:23
19                                                               155 3:16                2006 14:19, 18:10,    22. 207:3                30 20:19, 192:5,
                                                                 156 5:12                   19:8, 120:4,       22156 5:12                  192:9, 192:10,
20                                                               16 73:14, 128:9,           148:11, 159:21,    222 220:19                  198:8
                                                                    128:13, 128:15,         163:5, 165:7,      22: 211:17               30. 194:11, 194:23
21                                                                  128:19, 130:1,          170:11, 176:11,    23 161:14, 161:18,       300,000. 111:10
                                                                    134:1                   186:15, 189:11,       161:20, 161:23,       30192 5:28
22                                                               1604. 115:14               203:2, 208:17,        162:12                307. 191:4
                                                                 161 5:14                   215:12, 217:13     23. 204:22               31 5:30, 194:17,
23                                                               16128 4:45              2006. 214:17          23161 5:14                  195:1
                                                                 169 5:16                2008 19:8, 19:17,     23rd 221:8               31. 194:21
24                                                               17 138:18, 138:22,         115:22, 211:5      24 169:5, 169:9          3109. 89:8
                                                                    138:24               2009 19:17, 20:7,     24.15.202.102            312.263.3700 2:9
                                                           222                                                                                       224
                                 ACR REPORTING, LLP                    312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 221 of 298 PageID #:3863
                                               JULIE GUNNIGLE - APRIL 23, 2018
312.603.3369 2:22      6 4:25, 83:10, 83:14,   @gmailcom150:11       160:4, 160:9,              188:9, 206:24           31:5, 32:10, 40:8,   arrived 23:12, 72:2,    attempts 160:13
312.621.0000 3:19         83:17, 83:19,                              160:14, 163:2,           apologies 171:16          167:8                   114:18               attention 88:2,
312.726.0531 2:32         84:4, 85:3, 85:20,                         164:23, 166:1,           appear 60:13, 75:10,   April 139:9, 139:15,    article 16:24, 17:1,       157:13, 162:21,
312.814.5581 3:10         87:22, 88:3       < A>                     166:10, 168:13,            108:15, 116:15,         139:18, 165:6           17:3, 194:10,           207:3, 210:6,
3133 99:19             60601 2:8, 2:21,     a.m. 1:24                173:21, 173:22,            205:12               Apt. 165:1                 195:1, 195:5            212:24
3133. 98:17               2:31, 3:9, 3:18   ABC 195:8, 195:9,        179:6, 179:20,           APPEARANCES 2:1,       areas 62:10             articles 18:1           Attorney 2:14, 2:17,
32 198:19, 198:22,     62 4:15                 195:10, 195:23,       180:5, 195:20,             3:1, 137:1           argue 85:24             ASA1:11, 63:1,             3:3, 3:6, 3:7, 9:1,
   201:4               6250. 140:4             197:1, 197:6,         207:10, 211:14,          appeared 44:5,         Argument 17:13,            72:10, 89:21,           9:5, 14:7, 20:4,
32198 5:32                                     197:8, 197:16,        213:7, 213:20,             44:19, 78:17,           17:14                   90:7, 136:11,           20:6, 20:10,
33 203:10, 203:14                              197:21                214:13, 217:13,            107:3, 133:21,       Arizona 14:16, 15:2,       143:16, 220:11,         20:12, 20:15,
33203 5:34            <7 >                  able 109:4, 124:21,      218:15, 218:16             221:9                   15:19, 15:22,           221:13                  21:9, 22:9, 22:16,
34 5:36, 204:17,      7 4:27, 89:3, 89:7,      179:7              accounts 210:16,            Appears 62:24,            26:21, 26:22,        aside 179:18               22:19, 22:24,
   204:21                89:9, 89:10,       Above 72:1, 158:3        210:21, 213:5,             74:15, 77:12,           27:2, 28:12, 28:23   aspect 175:5, 205:23       24:11, 24:21,
3417. 105:15             89:19, 90:4,       absent 109:5             213:18, 217:14,            83:20, 83:22,        Arlington 175:4         aspects 23:7, 59:23,       25:5, 25:9, 26:9,
35 209:21, 210:1,        90:13, 92:7,       academic 27:17           217:18, 218:8,             90:5, 93:12,         around 37:20,              60:3, 216:7             26:13, 26:16,
   211:5                 213:1, 213:15      accept 191:19            218:14                     98:24, 108:1,           111:13, 139:9,       asserting 123:7,           26:19, 28:11,
35209 5:38            70 4:17               access 117:13,        accuracy 67:9,                108:18, 109:22,         141:24, 142:1,          133:21                  29:16, 29:20,
36 212:12, 212:16     720 101:12               124:21, 153:1,        168:16                     115:17, 116:2,          162:9, 163:16,       asserts 87:19              30:12, 35:15,
36. 213:16            74 4:19, 4:21            153:10, 154:3,     accurate 8:8, 67:22,          120:4, 120:12,          166:21, 181:8,       assessment 62:8            35:20, 35:22,
3600 1:22, 2:7,       76 4:23, 174:14          158:7, 163:9,         71:6, 74:12, 75:6,         120:18, 122:3,          194:8, 199:11        assigned 22:16,            36:1, 37:15,
   136:19             78. 169:9                190:18, 191:15,       77:9, 98:20,               123:7, 130:6,        arraigned 97:12,           25:6, 25:14,            37:24, 38:20,
36212 5:40                                     210:17, 211:14,       107:23, 108:3,             130:15, 140:9,          141:17                  25:15, 41:5, 41:9,      41:5, 41:9, 42:4,
37 216:20, 217:1,                              217:13, 217:18        115:24, 116:4,             146:16, 147:18,      arraignment 67:15,         185:9                   42:6, 43:2, 44:2,
   217:3              <8 >                  access/passwords         128:22, 150:13,            147:21, 161:23,         96:21                assignment 26:3            44:21, 53:21,
37216 5:42            8 4:29, 98:12, 98:16,    189:5                 152:8, 169:17,             171:3, 188:8,        array 22:5              assignments 25:4,          56:2, 56:16, 63:8,
3977. 171:19             98:18, 104:3,      accessed 118:3,          188:5, 191:8,              192:20, 193:19,      arrest 92:23, 94:5,        25:16                   81:15, 86:23,
                         104:7                 123:18, 134:9,        192:13, 199:4,             195:1, 201:1,           94:9, 94:15,         Assistant 2:17, 3:6,       89:17, 90:21,
                      8125. 62:20              135:8, 145:16,        203:15, 205:3,             205:2, 209:3,           94:19, 95:5, 95:9,      15:15, 16:16,           91:4, 91:15,
<4 >                  83 4:25                  153:3, 154:7,         206:16, 209:1              211:11, 212:1,          95:10, 96:4,            27:5, 27:9, 41:4,       91:16, 93:24,
4 4:21, 73:19, 74:22, 860. 74:11               158:18, 158:22,    accurately 131:13,            214:9                   98:21, 98:22,           41:8, 55:21, 56:2,      103:12, 105:3,
   75:3, 76:2, 76:17 876 75:13                 160:8, 168:3,         131:16                   applicable 102:13,        99:10, 99:13,           137:11, 137:23          106:9, 110:22,
40 147:10, 147:11     880 75:14                172:13, 173:12,    accusations 186:15            102:16, 144:16          99:19, 99:20,        associate 27:4             112:11, 114:1,
400 3:17              880. 75:4                178:22, 182:23,    accused 86:14,              applied 65:6, 65:10,      99:22, 100:3,        associated 78:7,           115:2, 118:22,
                      89 4:27                  189:13                86:17, 124:14,             66:11                   101:14, 101:15,         127:23, 131:7,          137:8, 137:11,
                                            accesses 154:14          174:1                    apply 65:18, 65:19        101:16, 101:22,         164:15, 166:2,          137:20, 137:23,
<5 >                                        accessing 159:10, accusing 124:8                  appreciate 150:19,        102:3, 102:6,           177:10, 192:20          149:12, 152:19,
5 4:8, 4:23, 73:20,   <9 >                     160:17, 160:23,    Act 16:20                     151:2                   103:18, 104:2,       assume 7:23, 52:9          162:15, 170:7,
   76:21, 77:1, 77:2, 9 104:16, 104:20         174:2, 218:7       active 28:18, 117:21        approach 82:4             104:6, 104:8,        assumed 134:9              175:14, 180:18,
   77:18, 78:6        90. 170:21            accompanying          activity 72:14              appropriate 22:14,        104:11, 104:22,      Assuming 159:23,           183:19, 184:20,
5/14-2 101:12         9104 4:31                92:12              actual 52:14, 75:11,          38:13, 55:10,           105:17, 105:23,         166:3, 189:14,          186:5, 186:14,
50 2:19               913. 83:15            account 58:24, 76:3,     108:14, 127:11,            56:23, 79:17,           106:6, 106:20,          200:14                  187:3, 190:15,
50/50 62:3            92 210:10                76:4, 76:8, 76:14,    127:22                     191:22                  106:24, 107:4,       assumption 131:11,         194:8, 199:10,
500 2:20              92. 210:11               118:1, 118:4,      actually 126:11,            approval 55:19            114:4, 141:21,          131:12                  199:16, 199:19,
5223. 156:23          924. 70:20               120:21, 122:11,       147:14, 159:22,          Approximately 9:4,        188:14               ATG152:16                  199:23, 200:20,
5995. 210:2           97. 212:16               122:12, 123:4,        173:20, 211:1,             9:17, 11:6, 18:11,   arrested 64:3, 67:14,   attached 129:17            201:1, 202:7
                      98 4:29                  126:4, 126:13,        211:20                     19:8, 19:17, 20:8,      94:12, 94:22,        attaching 203:24        Attorneys 8:18,
                      9:20 1:24                126:14, 130:13,    addition 27:13,               22:22, 25:24,           95:2, 102:20,        attempt 84:8, 86:8,        30:6, 55:12,
<6 >                  9:43:13 172:18           134:10, 135:8,        176:10, 187:8              30:15, 30:23,           113:17, 139:14          86:20                   55:21, 92:21,
                                                                                   225                                                                                             227

Additional 86:5,          53:7, 57:2              138:10, 147:2,       ample 162:18             105:24, 177:14       Based 19:14, 77:6,         137:12, 137:17,      big 84:8, 86:7,
  92:17, 174:17,       admissions 63:13           160:7, 196:10,       amply 162:16           audio 68:11, 92:11       86:2, 101:7,             137:24, 137:28          92:18, 93:13,
  174:23, 175:6,       admit 211:6, 213:12,       216:7                analysis 149:1,        audited 202:12           108:5, 110:22,        behaving 80:6              154:13
  175:11, 175:15,         214:1                alleged 37:7, 82:4,       149:4, 149:9,        authored 17:2, 17:3      128:4, 165:4,         behind 123:8,           bill 166:12
  176:1, 176:3,        admitted 53:10,            124:1, 134:17,         170:10               authorities 22:6         167:15                   193:12, 196:23       Bill/det 162:14
  176:6, 176:9,           168:8, 202:20,          154:2, 159:3,        analyze 51:13, 51:21   authority 114:10       bases 206:21            believe 9:23, 13:16,    bills 25:1
  180:10, 187:8,          207:6                   160:1, 163:9,        analyzed 51:16         authorization 121:4,   basically 165:21           17:10, 24:18,        bit 28:17, 29:13,
  187:13, 190:6        advance 8:19, 12:9,        163:22, 167:17,      analyzing 173:1          160:9                basis 117:6, 117:8,        33:12, 33:15,           48:19, 59:12,
Additionally 67:15,       96:12                   177:11, 185:24,      and/or 32:22, 175:8    automatically 68:11      124:17, 125:2            34:11, 34:15,           154:21, 158:3,
  190:13               adverse 27:19              189:11, 202:24,      Angelini 3:15,         available 16:22,       Bates 62:20, 70:20,        36:16, 38:11,           159:5, 216:6
address 126:24,        advice 183:8,              206:14, 209:1,         137:27                 57:20                  72:18, 73:21,            39:22, 49:6,         Blackberry 188:14,
  127:1, 127:3,           183:11, 200:3,          214:22, 215:7        angry 46:16, 143:21    Avenue 3:16              74:10, 75:3,             51:12, 54:10,           188:18, 188:22,
  127:14, 127:18,         200:11, 200:17       allegedly 120:8,        Anita 2:14, 137:8      awarded 110:18           83:14, 84:5,             54:14, 54:19,           189:1, 189:8,
  127:22, 127:23,      advise 61:21               121:3, 122:11,       Annabel 1:5, 3:26,     aware 43:4, 50:15,       85:20, 87:22,            56:2, 64:19,            189:13, 190:1,
  128:2, 128:5,        Advised 28:22,             123:3, 123:18,         6:8, 6:22, 36:3,       64:10, 64:14,          88:3, 89:8, 98:16,       67:23, 68:2, 80:4,      190:2, 190:19
  129:20, 130:20,         159:7, 175:24           126:21, 168:3,         36:17, 39:5,           64:24, 66:19,          100:6, 104:20,           80:17, 81:6,         Blakey 15:14, 16:15,
  131:4, 131:7,        advising 41:23             168:16, 168:20,        39:15, 39:24,          66:23, 69:13,          105:14, 107:12,          87:11, 88:20,           17:1
  134:3, 134:5,        affiant 108:14             174:6, 206:19,         84:7, 85:22, 86:6,     69:17, 106:3,          109:19, 115:13,          91:8, 98:3, 101:8,   blamed 168:10,
  134:11, 135:1,       affirmative 65:17          209:16                 88:6, 88:13, 99:5,     106:18, 110:17,        119:23, 121:12,          101:9, 101:21,          207:7
  135:5, 135:9,        aforementioned          alleging 65:20,           100:10, 101:9,         144:14, 148:13,        128:13, 129:9,           108:2, 117:13,       blaming 193:19
  152:15, 164:1,          222:1                   196:15                 117:16, 122:6,         149:1, 176:21,         138:22, 140:3,           121:2, 123:22,       block 86:1, 203:19
  164:4, 164:13,       aforesaid 220:17,       allocation 177:10         122:23, 124:6,         177:4, 178:23,         140:16, 146:7,           129:1, 144:1,        blogging 44:18
  164:17, 165:13,         220:20, 221:19       alluded 39:21             130:16, 136:5,         180:20, 186:3,         150:7, 152:3,            148:19, 150:17,      bluehost.com
  165:21, 166:4,       afternoon 117:15        almost 9:20, 78:24,       137:33, 166:8,         186:13, 186:17,        156:22, 157:14,          152:12, 165:15,         188:19
  166:5, 167:16,       afterwards 221:22          216:14                 188:15, 189:5,         186:20, 202:5,         161:18, 164:9,           166:11, 169:21,      bmartin@villageofs
  168:1, 176:19,       AG152:16                already 30:4, 42:19,      190:2, 193:8,          202:23, 209:6,         170:20, 171:18,          171:10, 181:5,          chillerpark 162:3
  188:20, 192:17,      agency 22:10, 23:7,        106:11, 114:18         193:21, 218:15,        215:14, 215:19,        178:12, 187:21,          186:6, 191:11,       Bob 9:10, 9:15,
  192:19, 194:23          23:12, 33:9          altered 69:4, 150:17,     220:5, 221:13          217:11, 217:19         191:3, 192:9,            192:16, 195:18,         25:20, 41:10,
addresses 147:22,      ago 9:17, 10:8, 11:7,      152:12, 169:21,      answer 7:23, 58:18,    awhile 182:18            198:23, 207:4,           196:1, 199:8,           43:6, 46:2, 46:8,
  159:10, 160:23,         79:1, 167:10,           188:10, 191:12,        85:9, 148:4,                                  210:7, 213:1,            202:11, 203:18,         51:1, 55:18, 61:9,
  165:19, 176:17,         194:24                  192:16, 199:8,         174:22                                        217:1                    205:7                   62:8, 63:22,
  176:19, 176:22,      agree 91:2, 103:2,         203:18, 205:8        answering 8:4          < B>                   BCX 36:17, 36:18,       believed 23:16, 91:3,      65:14, 81:6,
  177:5, 205:1            103:5, 103:14        altering 67:11          answers 7:12, 7:16     baby 38:8                36:20, 80:5              117:3, 157:16           82:18, 86:19,
admin@hsp 162:13       agreed 188:18           Although 60:4,          Antonio 33:20,         back 52:7, 112:19,     bear 83:23              believes 92:1,             87:5, 93:22,
admin@webhsp           ahead 123:15, 167:4        61:17, 108:13,         33:23                   123:16, 138:7,      bears 98:16                199:11                  114:21, 116:23,
  162:1                al 1:11, 136:11,           131:10, 133:7,       anybody 9:6, 30:5,        145:5, 152:4,       became 18:17,           belong 160:18              143:2, 148:3,
admin@webhsp.co           220:11, 221:14          199:2                  144:21                  158:24, 162:21,       119:5, 119:6,         belonged 166:8             148:5, 148:20,
  m162:2               alerted 84:20           Alvarez 2:14, 137:8     Apart 9:5, 14:5,          179:10, 196:24,       215:19                benefit 6:12               165:15, 166:14,
administration         allegation 80:13,       Amber 169:11,             14:20, 17:24,           198:8               become 50:15,           Benefits 185:2             166:16, 167:1,
  162:5                   80:22, 87:12,           169:22, 170:1          30:2, 30:6, 30:24,   background 14:11,        81:16, 118:18,        best 145:11                175:7, 199:2,
administrative 187:4      87:14, 93:1,         Ameekul@blackber          38:14, 42:1,            96:19                 186:17                better 62:8, 154:20        199:10, 201:2,
administrator             118:14, 123:17,         ry 189:6               42:12, 46:8,         bad 196:20             becomes 160:15          beyond 72:1, 81:3,         204:1, 204:8,
  210:18, 211:14,         124:17, 126:6,       American 163:2            50:19, 69:2,         Bail 108:7, 109:2,     Beem2:5, 137:4             154:11, 160:18          205:22
  217:11, 217:12,         141:17, 160:6,       among 174:9               85:16, 93:14,           109:5               beginning 140:24,       Bianca 2:16, 6:13,      body 81:14, 120:14,
  217:17, 218:13          208:7                Amongst 55:11,            124:20, 172:19,      bar 18:17                141:1                    137:10, 219:2           122:9, 150:18
administrator@salf     allegations 53:18,         145:18                 173:9, 178:4,        Barnes 157:16,         behalf 2:11, 2:24,      bianca.brown@coo        bolster 174:18
  217:10                  59:15, 61:21,        amount 109:7,             178:20, 182:21,         158:3, 158:11,        2:34, 3:12, 3:21,        kcountyil.gov        bond 106:23, 109:2,
admission 53:5,           87:4, 114:13,           205:10                 184:11, 186:19,         158:12                27:18, 137:5,            2:23                    109:3, 109:4,
                                                                                   226                                                                                             228
                                               ACR REPORTING, LLP                                  312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 222 of 298 PageID #:3864
                                                  JULIE GUNNIGLE - APRIL 23, 2018
   109:7, 110:14,        building 158:8,             51:24, 52:2, 52:8,     40:24, 41:1, 41:6,    clarify 44:12             81:10                   114:16, 114:23,      conclusion 183:4
   110:18, 110:21,         158:10                    52:11, 95:21,          41:23, 42:8, 42:9,    clear 158:21, 167:21,   communications            115:5, 116:8,        conclusions 24:11,
   110:24, 111:9         bullet 172:10,              95:24, 96:7,           42:12, 43:11,            183:12                 29:24, 35:9,            116:20, 117:6,         173:15
born 190:15                172:11, 172:14,           96:13, 96:16           44:6, 45:9, 50:13,    clicked 196:4             36:11, 82:18,           117:17, 117:20,      condition 108:7
bottom72:18, 73:11,        172:19, 172:20,        captured 49:14,           53:4, 56:8, 56:14,    Clinic 17:22, 28:1        207:23                  117:21, 118:3,       conduct 53:13,
   77:13, 84:5, 84:6,      173:9, 173:10             49:17, 95:18,          56:22, 56:24,         close 92:19, 92:20      community 15:20           118:9, 118:14,         66:11, 79:24,
   100:7, 107:19,        bunch 172:10                139:13                 57:6, 57:11,          closer 117:3, 151:2     companies 148:10          118:19, 119:15,        176:18, 176:23,
   108:24, 122:2,        bureau 152:19            captures 52:8             59:12, 59:20,         coauthor 16:24          Company 72:20,            123:17, 124:24,        177:10
   123:6, 152:24,        burglary 193:5,          card 100:11, 163:9,       60:16, 60:17,         code 129:12, 129:14       73:6, 148:24,           125:2, 125:4,        conference 206:8,
   156:7, 157:2,           193:12                    163:14                 61:13, 62:11,         coffee 135:6              157:18, 157:20,         125:5, 125:10,         206:10
   157:14, 157:16,       business 19:20,          cards 163:4               65:7, 65:19, 66:1,    collaborative 23:13,      159:8, 159:9,           125:13, 127:4,       confessed 179:13,
   162:22, 178:19,         29:14, 58:8,           care 27:18                67:1, 69:22,             61:15                  159:10, 163:2,          128:20, 128:24,        208:7
   190:5, 205:22,          58:10, 58:16,          career 17:7               69:23, 70:4,          colleague 86:14           174:9, 210:19,          132:15, 134:5,       confession 120:15,
   210:7                   59:2, 103:4            Carol 3:21, 6:17,         76:11, 78:3,          colleagues 201:6          211:15, 217:8           135:10, 145:6,         179:15, 179:18,
bow57:1                  businesses 28:22            37:2, 37:5, 120:5,     78:18, 84:9, 86:8,    collected 159:12        compared 78:4             145:10, 145:14,        206:14, 208:13,
Brady 182:3, 182:6,                                  120:13, 120:20,        90:14, 90:19,         colon 130:19            competency 36:21          147:1, 149:5,          209:1, 209:8,
   182:11, 182:15,                                   121:22, 122:4,         96:1, 96:3, 96:10,    Colorado 159:6,         complain 193:4            149:13, 151:17,        215:7
   182:24, 183:17,       < C>                        122:12, 124:5,         96:20, 102:17,           161:5, 161:7         complained 66:20          157:17, 158:22,      confessions 208:18
   184:1                 C. 203:20, 217:22           125:18, 126:11,        105:2, 108:8,         com162:1, 162:3,        complaint 22:7,           159:10, 160:23,      confirm54:4, 54:6
break 8:2, 59:7,         cable 164:15                129:3, 130:3,          108:22, 111:15,          162:13, 168:14,        22:11, 70:22, 71:7,     163:19, 164:3,       confirmed 49:23,
   95:12, 135:14,        call 9:22, 10:3, 10:5,      130:12, 130:22,        111:20, 112:13,          207:11                 71:10, 71:14,           168:11, 176:1,         74:1
   138:8, 145:8,            10:8, 10:11, 11:5,       131:9, 137:28,         112:15, 113:4,        Comcast 164:11,           72:12, 73:20,           177:20, 178:1,       confirming 133:23
   184:16, 215:23           11:18, 12:6,             146:17, 160:3,         113:21, 114:23,          164:12, 164:17,        75:7, 75:14,            180:13, 184:4,       confirms 73:22
breaking 58:19, 59:5        12:15, 12:17,            160:8, 160:9,          115:3, 115:21,           165:1, 165:4,          75:17, 75:19,           184:14, 185:1,       connected 177:24
Brian 120:5, 120:13         12:20, 12:23,            161:4, 162:17,         116:8, 116:10,           165:5, 165:14,         76:15, 83:6,            187:9, 203:2,        connection 93:6,
brief 19:13                 13:15, 13:19,            179:5, 179:19,         116:18, 116:20,          165:19, 165:22,        98:21, 99:19,           206:15, 207:8,         163:10
Briefly 13:9, 18:18,        13:22, 14:5, 30:3,       185:14, 185:15,        116:22, 117:1,           166:13, 166:15,        99:20, 99:22,           209:12, 221:23       consent 49:10,
   27:24                    103:3, 117:14,           185:19, 185:22,        118:15, 118:19,          166:19, 167:1,         100:2, 101:16,        computer-related         49:15, 54:21,
bring 55:6, 55:22,          140:19, 151:5,           186:3, 187:7,          119:5, 119:9,            167:9, 167:16,         102:6                   22:23                  58:4, 64:15,
   56:11, 57:6,             206:8, 206:11            188:1, 188:6,          122:24, 125:2,           167:19, 167:23,      complaints 26:7         computers 148:16,        69:19, 101:18
   187:7, 187:12,        called 1:15, 6:3,           189:11, 189:20,        126:20, 128:5,           172:15               complete 16:21,           149:3, 158:7,        consented 50:9
   189:21                   9:24, 28:7, 122:6,       191:5, 192:11,         128:21, 128:24,       coming 6:21, 153:5,       166:1, 171:8            170:11, 173:16,      consider 65:5,
bringing 56:4, 56:19,       122:23, 124:6,           192:22, 195:11,        129:14, 129:18,          190:12               completed 51:11,          180:11                 102:12, 180:9,
   190:18                   124:22, 129:18,          198:24, 199:15,        131:17, 132:16,       comma 130:3               52:12                 concealing 127:13        202:15
broad 46:23, 117:9          138:2, 195:2,            199:18, 204:24,        132:17, 132:18,       commencing 1:24         computer 21:6, 21:8,    concept 203:24,        considered 186:4
broken 193:3                197:10                   211:1, 211:6,          132:20, 133:4,        commentary 43:16          23:8, 23:23,            204:4                consistently 166:5
Brosnahan 36:17,         calling 92:8, 145:18        211:20, 213:12,        133:11, 134:6,        comments 46:10            24:18, 34:11,         concern 92:17,         consisting 220:18
   40:12, 85:22,         Calloway 3:5, 6:18,         214:2, 218:14          134:21, 138:11,       committed 64:18,          35:1, 35:16, 36:3,      168:15, 196:9,       conspiracy 46:23,
   141:2, 141:6,            37:9, 137:22          case 9:21, 10:24,         139:17, 140:12,          82:23, 101:10,         37:8, 39:22,            198:6, 215:10          47:1, 47:4, 196:22
   141:8                 calls 183:3                 11:22, 12:2,           141:9, 143:8,            145:10, 163:14         40:24, 41:12,         concerned 156:1,       constitute 69:5,
brought 54:24,           capacity 35:19, 42:7        13:17, 21:11,          144:8, 144:15,        committing 64:18,         41:23, 42:18,           178:3                  183:24
   57:12, 65:6, 65:11,   caps 193:10                 21:13, 22:1, 22:8,     146:13, 146:15,          108:8                  51:22, 59:11,         concernedillinoiscit   constitutes 182:24
   66:15, 67:19,         caption 99:2, 107:16        22:20, 23:23,          147:5, 147:20,        commonly 17:21            59:15, 59:23,           izen@yahoo.fr        construed 53:5, 53:7
   68:20, 103:9,         capture 47:8, 47:12,        24:11, 25:13,          149:18, 151:1,        communicate 38:15         60:3, 67:1, 68:11,      76:4                 contact 49:22, 50:1,
   114:16, 114:19           47:16, 47:21,            25:15, 25:22,          151:5, 151:16,        communicated 30:5,        69:22, 78:18,         concerns 94:23,          67:24, 161:4,
Brown 2:16, 6:13,           47:23, 48:6, 49:9,       34:11, 35:1,           151:17, 154:17,          34:19, 36:24,          90:14, 90:17,           151:16, 177:20,        187:4
   8:14, 137:10,            51:9, 51:10,             35:17, 36:4, 37:8,     155:24, 159:15,          38:18, 165:14          108:7, 111:20,          177:23, 178:24       contacted 159:6,
   219:2                    51:11, 51:18,            39:18, 40:3,           159:18, 160:6,        communication             112:22, 114:13,       CONCLUDED 219:7          162:24, 186:14
                                                                                       229                                                                                           231

   160:7, 160:21,           101:9, 101:14,          174:8, 218:7          chemistry 14:17,        contacting 133:1          102:21, 111:23,         113:24, 114:11,        125:23, 129:4,
   162:7, 162:9,            101:21, 196:8,        characteristic 98:6        15:3                 contacts 132:5            166:22, 175:13,         118:21, 137:9,         130:4, 130:9,
   164:19, 169:1,           198:6, 221:10,        charge 23:18, 23:19,    Chicago 1:23, 2:8,      contained 101:17,         175:21, 181:16,         137:12, 174:24,        134:8, 134:18,
   170:5, 171:22,           221:19                  56:3, 56:5, 57:23,       2:21, 2:31, 3:9,       164:14                  184:11, 210:24,         184:20, 193:15,        134:21, 138:12,
   174:12, 174:24,       caused 134:4               58:24, 63:23,            3:18, 10:6, 10:16,   containing 172:15         211:19, 214:16,         219:2                  139:2, 142:6,
   175:9, 176:2,         cc 191:5                   64:8, 113:5,             10:19, 136:20,       contains 100:12           214:22, 215:11        cookie 172:15            149:19, 149:23,
   176:7, 176:11,        CCSAO62:20,                119:16, 177:16,          195:3, 195:8         Content 44:16,          conversations 14:6,     copied 129:6             149:24, 150:11,
   177:5, 177:9,            70:20, 72:19,           177:20                chief 63:5                46:15, 49:18,           47:19, 47:23,         copies 106:14            150:12, 151:18,
   178:24, 179:16,          73:21, 75:4,          charged 21:11,          child 23:8, 23:11,        53:4, 54:1, 63:12,      48:2, 48:16,          copy 67:16, 67:17,       152:6, 154:16,
   180:7, 182:2,            75:13, 77:2,            39:18, 91:9,             185:2                  92:13, 103:10,          48:18, 48:20,           71:6, 74:12, 75:6,     156:4, 156:9,
   185:5, 185:13,           83:15, 84:5,            91:12, 112:7,         choose 62:6               122:5, 122:21,          48:21, 48:23,           77:9, 98:20,           157:2, 160:4,
   185:23, 185:24,          85:21, 87:23,           163:18, 178:2         Chris 6:15                123:2, 147:18,          49:1, 49:4, 49:12,      107:23, 108:3,         161:1, 165:11,
   186:23, 196:6,           88:3, 88:5, 89:8,     charges 21:16,          Christian 129:3,          194:11                  49:13, 49:20,           115:24, 116:4,         173:8, 173:13,
   201:6, 201:8,            89:10, 107:12,          21:18, 21:19,            131:13, 132:1,       contents 24:8,            50:7, 51:3, 51:6,       120:7, 126:12,         173:17, 174:3,
   202:16, 206:15,          109:19, 115:13,         22:13, 23:1,             149:22, 150:14,        43:17, 43:20,           52:24, 53:3,            126:20, 128:22,        179:3, 179:21,
   208:10, 208:11,          119:24, 121:12,         39:20, 39:23,            150:19, 150:22,        43:23, 44:3, 46:7,      53:11, 53:19,           150:13, 152:8,         180:15, 180:18,
   209:2, 209:9,            138:23, 140:3,          50:13, 54:23,            150:24, 151:6,         47:8, 47:13,            54:16, 55:3,            169:17, 188:5,         180:19, 183:15,
   209:12, 215:4,           140:17, 150:8,          55:6, 55:9, 55:22,       151:10, 158:8          51:17, 51:23,           55:17, 57:24,           191:8, 192:13,         183:19, 187:10,
   215:20, 216:8            152:3, 169:9,           56:11, 56:19,         Christopher 2:27,         71:9, 71:14,            64:5, 66:7, 66:15,      199:4, 203:15,         187:23, 191:6,
caseload 25:2, 25:3         170:20, 172:6,          56:23, 57:12,            137:15                 75:18, 75:22,           69:18, 73:16,           205:3, 210:3,          192:11, 192:21,
cases 11:8, 12:2,           178:13, 187:21,         59:15, 61:13,         chronicled 44:7           75:23, 217:18           82:18, 92:10,           212:17                 193:17, 197:2,
   13:7, 15:20, 16:5,       191:3, 192:9,           65:5, 65:11,          chronicling 44:6        context 31:16,            94:8, 101:17,         corner 83:23, 90:8,      197:11, 199:1,
   18:19, 19:1, 19:4,       198:23, 204:22,         66:15, 67:18,         chronologically           31:17, 33:16,           111:18, 142:2,          107:20                 201:12, 205:1,
   19:18, 20:22,            217:2                   68:20, 90:15,            100:11                 84:17, 85:8, 86:5,      143:15, 151:13,       corporation 15:18        210:4, 211:7,
   21:1, 21:3, 21:6,     cell 122:7, 124:7          96:19, 97:17,         Chuck 195:9,              93:19, 124:11,          175:23, 176:4         Correct 19:10,           212:19, 213:13,
   21:8, 21:15,          Center 2:18                103:9, 103:24,           195:12, 195:23,        128:18, 129:23,       conveyed 167:1            23:21, 28:13,          214:3, 214:11,
   21:24, 22:3, 22:5,    certain 24:4, 64:10,       111:14, 112:1,           196:24, 197:17         215:2                 convict 162:16,           28:14, 42:14,          217:24, 218:4,
   22:13, 23:5, 23:8,       99:9, 149:17,           112:4, 112:13,        chunks 165:22,          continue 22:20,           162:18                  44:22, 45:2,           218:5, 218:8,
   24:4, 24:15,             176:18, 176:23          112:17, 112:21,          165:23                 52:3, 143:20          conviction 142:21         45:15, 48:12,          220:21, 221:24
   27:12, 27:16,         certainly 22:17,           112:22, 113:1,        circumstances           continued 3:1, 4:10,    Cook 2:15, 2:24,          52:9, 55:23, 56:5,   corrections 220:24,
   27:18, 28:20,            51:20, 154:19           113:14, 114:15,          110:20, 111:23,        136:15, 138:5           6:13, 20:3, 20:5,       59:24, 60:1, 62:5,     220:26
   29:10, 29:17,         certainty 60:5,            114:18, 114:20,          197:9                continues 92:7,           20:9, 20:15, 21:4,      63:24, 68:23,        correspond 127:4,
   30:17, 30:19,            83:22, 93:19,           115:5, 116:13,        circumstantial            122:9                   21:9, 22:3, 24:16,      69:6, 70:24,           130:11
   35:24, 40:22,            147:13, 166:11          117:6, 133:7,            145:17, 154:18       Continuing 92:16          24:20, 25:4, 25:8,      71:10, 72:15,        corresponded 135:6
   41:16, 42:3,          certified 197:22           144:8, 144:12,        citizen 22:7, 22:11,    contradictory 87:20,      26:8, 26:13,            74:2, 75:11,         corresponds 130:21
   42:18, 60:21,         certify 221:8,             144:22, 145:1,           58:7, 58:14, 92:1      87:21                   26:15, 26:19,           75:15, 76:5,         Corrupt 16:19, 91:6
   61:1, 61:6, 62:2,        221:16, 221:25,         145:6, 145:7,         Civil 1:17, 10:24,      control 72:1              28:11, 29:15,           77:14, 78:20,        corruption 21:1,
   66:21, 79:10,            222:3                   163:1, 163:16,           11:7, 11:23, 13:8,   conversation 9:19,        29:19, 30:12,           91:17, 95:19,          90:20, 91:14,
   93:7, 106:1,          chain 120:4                163:19, 175:16,          31:20, 31:23,          11:19, 12:12,           35:19, 35:21,           95:22, 96:1, 96:5,     91:22, 92:2,
   106:15, 110:3,        chair 40:23, 40:24,        175:19, 177:21,          32:24, 33:3            12:14, 30:2,            37:14, 38:19,           96:6, 99:16,           184:21, 184:24,
   111:1, 111:19,           41:2, 41:8, 61:1,       187:8, 187:9,         CL 89:12, 89:13           43:14, 49:9,            42:3, 42:5, 56:15,      102:4, 102:9,          185:6
   171:5, 184:21,           114:20                  187:13, 189:21,       claimed 164:12,           49:21, 50:10,           63:7, 81:15,            102:14, 107:21,      counsel 8:11, 36:2,
   185:1, 192:1,         challenge 195:16,          190:18                   167:7, 197:23,         50:19, 58:15,           86:22, 89:16,           108:9, 108:12,         41:19, 41:20,
   209:6, 209:10,           195:19                charging 177:15,           210:17, 213:8,         59:1, 64:12,            91:16, 103:20,          111:16, 112:22,        59:18, 222:2,
   216:10                challenging 196:20         180:7, 206:21            213:21                 64:15, 64:18,           104:3, 106:5,           113:19, 118:19,        222:3
cat 93:22                changed 44:11,           chart 203:24, 204:4     claiming 189:12           68:14, 68:19,           106:8, 106:16,          120:16, 120:23,      Count 123:22
cause 23:16, 55:14,         133:22, 158:9,        check 210:21, 213:7,    claims 153:2,             68:22, 69:2, 81:9,      108:22, 109:11,         123:4, 123:10,       Counts 86:2, 86:3,
   56:9, 57:21,             158:16, 165:24,         213:20                   153:22, 189:20         92:11, 102:8,           110:21, 112:10,         123:20, 125:19,        87:4, 87:9, 117:9,
                                                                                       230                                                                                           232
                                                  ACR REPORTING, LLP                                    312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 223 of 298 PageID #:3865
                                                 JULIE GUNNIGLE - APRIL 23, 2018
  123:24                    99:12, 100:12,          185:24, 208:7        94:6, 94:16, 97:1,        13:10, 14:13,           20:13, 20:23,        dollar 204:3              220:15, 221:17
County 1:21, 2:15,          107:2, 107:3,        critical 44:22, 45:1,   97:6, 98:6,               29:23, 45:22,           61:24, 136:3,        domain 129:20           Dunkin 47:5
  2:24, 6:13, 18:7,         108:11, 136:1,          45:9, 45:14,         100:12, 107:19,           46:1, 46:6, 56:18,      220:3, 221:12        Domains 72:22,          Dupage 1:21, 221:7,
  18:9, 18:14,              140:10, 141:3,          103:11               122:4, 129:19,            66:2, 114:12,        divorce 196:19             72:24, 77:4,           222:16
  18:20, 19:2, 19:5,        171:17, 184:8,       criticisms 46:18,       138:15, 139:5,            143:1, 151:3,        dneal@salf.org             77:10, 77:23,        During 10:24, 11:18,
  19:7, 20:3, 20:5,         220:1, 221:11           46:20                141:3, 172:12,            168:24, 190:6,          130:9                   78:10                  15:7, 15:10,
  20:10, 20:15,          courtroom67:8,          CRR 1:19, 221:5         172:21, 173:13,           198:14, 199:14       dninfo@amwolawil.       done 8:16, 26:4,          15:22, 16:14,
  21:4, 21:9, 22:3,         85:13                CS 161:24, 162:13,      195:2                  discussed 14:2,            com3:20                 51:9, 57:13,           17:7, 20:10,
  24:16, 24:20,          Courts 1:18, 21:4          192:18             dated 63:1, 70:22,          38:1, 39:4, 42:13,   doctor 36:16               95:21, 95:24,          22:24, 24:20,
  25:5, 25:9, 26:9,      cover 69:10             cs@probelle.net         71:7, 75:7, 88:4,         50:24, 57:20,        document 62:13,            96:7, 96:9, 96:13,     27:11, 28:2, 28:4,
  26:13, 26:15,          covered 17:15              187:22, 188:1        98:22, 125:21,            69:21, 75:22,           70:13, 72:8, 73:8,      118:13, 119:4,         28:15, 28:21,
  26:19, 28:11,          created 142:1           CSR 1:19, 221:5,        129:4, 141:21,            138:8, 143:4,           74:4, 74:20,            119:9, 148:9,          35:19, 37:14,
  29:15, 29:20,          credibility 196:23         222:17               146:17, 150:9,            143:12, 143:14,         75:22, 76:19,           149:1, 149:4,          43:2, 56:14,
  30:12, 35:19,          credible 152:24,        CURRAN 1:19, 221:5      152:5, 152:9,             162:5, 174:16           78:6, 83:8, 89:1,       149:9, 174:18,         60:11, 68:13,
  35:21, 37:14,             153:10               current 29:4, 167:11    152:22, 155:6,         discussed. 201:9           89:23, 92:15,           180:10, 195:23         71:12, 73:5,
  38:19, 42:3, 42:5,     credit 100:11, 163:4,   currently 29:2, 29:10   157:1, 161:23,         discusses 100:16,          93:4, 93:15,         donor 90:18, 117:13,      100:1, 105:24,
  56:15, 63:7,              163:9, 163:14        custody 113:16          164:10, 169:19,           195:7                   98:10, 102:8,           174:9                  109:11, 117:22,
  81:15, 86:22,          crime 16:18, 19:1,      custom110:3             178:14, 191:4,         discussing 50:20,          104:14, 105:8,       door 158:24               147:6, 151:15,
  89:16, 91:16,             59:1, 66:3, 69:6,    customer 76:2           192:10, 198:23,           61:19, 85:20,           107:6, 108:5,        dot 120:14, 199:12        158:22, 165:6,
  103:20, 104:3,            69:10, 82:24,        customs 109:20          204:23, 205:4,            87:24, 135:3,           108:12, 109:6,       down 69:14, 88:10,        172:8, 174:13,
  106:5, 106:8,             91:10, 102:9,        cwunder@kpglaw.c        212:18, 216:16            151:6, 157:10,          109:13, 109:23,         88:11, 130:18,         181:15, 208:21,
  106:16, 108:23,           105:6, 133:5,           om2:33             dates 73:13, 73:15,         168:6, 198:15           110:7, 110:8,           148:23, 152:23,        210:24, 211:19,
  109:11, 110:21,           133:8, 133:10,       cyber 19:1, 19:4,       159:12, 164:13,        discussion 55:11,          115:7, 119:17,          155:10, 159:5,         215:19
  112:10, 113:24,           133:11, 133:14,         203:6, 205:11,       173:10, 217:21,           65:14, 67:7,            121:6, 128:7,           165:16, 165:17,
  114:11, 118:22,           133:19, 144:1,          205:16, 205:23,      217:23                    190:17, 211:11          131:16, 138:16,         172:14, 199:9,
  137:9, 137:12,            184:24, 216:4,          206:5, 216:3,      daughter 190:15,         discussions 47:16,         139:21, 140:14,         201:7, 201:11,       <E>
  175:1, 184:20,            216:9                   216:4, 216:9         195:20, 196:21,           63:22, 64:2, 65:9,      146:1, 146:23,          201:19, 201:23,      e-mailed 31:19,
  193:16, 219:2,         crimes 20:13, 20:23,                            197:10                    65:13, 65:15,           150:1, 151:20,          205:21                 32:23
  221:3, 221:7,             112:8, 152:19,                             day 12:13, 32:5,            71:4, 82:22,            156:16, 161:12,      downed 122:5            earlier 24:3, 28:10,
  222:16                    178:1, 184:19,       < D>                    80:5, 215:15,             94:14, 94:18,           169:3, 170:14,       dozen 21:10, 30:20,       30:9, 32:7, 41:14,
couple 7:8, 194:24          185:10, 216:3        Daddy 72:22, 74:13,     220:34, 221:8,            106:22                  171:11, 178:6,          32:14, 36:9, 40:8      59:10, 61:18,
course 52:1, 166:3,      criminal 10:23, 11:8,      74:16                222:8                  disguise 127:11,           187:15, 190:21,      draft 75:18, 99:22,       63:10, 95:16,
  172:8, 201:9              11:22, 12:2, 13:7,   Daley 2:18            days 123:9, 188:17,         131:3                   192:3, 194:15,          153:4                  96:18, 97:21,
Court 1:1, 7:9, 16:11,      19:22, 23:23,        Dame 14:19, 14:24,      194:24                 disguised 131:6            198:17, 203:8,       drafted 71:9, 75:22,      118:17, 120:19,
  40:9, 40:10,              24:15, 29:16,           15:14, 16:15       deal 94:1                dismiss 86:1, 87:19        204:15, 209:19,         99:9, 100:2            123:9, 133:24,
  40:11, 44:17,             39:18, 40:2,         dangerous 111:4       Dean 27:6                dismissal 144:11,          212:10, 216:18       drink 32:22               164:1, 168:23,
  44:19, 48:24,             40:22, 42:2,         Daniel 152:5, 152:9, Dear 150:19                  144:22               documentation           drinks 10:14, 31:9,       170:3, 173:1,
  60:13, 66:21,             48:12, 49:5, 49:7,      152:13, 168:23,    death 195:21, 197:9      dismissed 144:9,           51:24                   31:11                  206:13
  67:8, 67:20,              53:4, 54:23,            168:24, 169:10,    decade 78:24                144:15, 145:1        documents 8:19,         Drive 164:24            early 44:1, 95:21,
  78:17, 78:22,             55:22, 60:21,           169:15, 169:18     decided 16:7, 55:9,      dispute 97:11              8:22, 8:23, 9:1,     DSL 153:2, 153:17,        96:9, 139:9,
  79:24, 80:3, 81:2,        62:2, 64:19,         data 90:18, 129:21,     56:11, 56:22,          disseminate 49:11          74:16, 76:16,           154:1, 154:10,         139:18
  84:8, 86:1, 86:7,         64:20, 65:2,            130:1, 133:23,       111:14, 112:20,        District 1:1, 1:2,         77:3, 78:11,            154:23, 155:2,       East 164:24
  90:22, 91:5,              66:10, 78:18,           148:11, 172:13,      113:14, 142:16            1:17, 136:1,            160:22, 173:6,          155:9, 156:12,       Eastern 1:3, 136:3,
  91:15, 92:8,              79:10, 106:1,           173:12             deciding 57:23,             136:2, 220:1,           196:18, 196:19          157:20, 157:23,        220:3, 221:12
  92:19, 92:20,             106:13, 106:14,      date 44:17, 67:13,      58:24, 112:12             220:2, 221:11,       Doe 77:19, 77:20           167:11               eavesdropping
  92:23, 93:13,             108:22, 112:13,         71:24, 78:23,      decipher 129:21             221:12               dog 92:22, 93:2,        DU 221:3                  24:19, 39:19,
  94:6, 97:1, 97:5,         126:19, 134:5,          83:23, 84:7,       decision 41:22,          diverse 22:5               93:6, 93:17          due 23:1                  40:24, 41:11,
  97:14, 97:23,             182:10, 185:23,         92:20, 92:24,        60:16, 61:6, 61:11,    Division 1:3, 18:18,    doing 16:1, 96:15       duly 6:1, 6:3, 138:3,     42:17, 48:17,
                                                                                    233                                                                                              235

   61:12, 61:14,        8:20, 9:3, 9:6,     derived 128:1                 103:1, 112:8,            49:6, 49:7, 50:13,     120:20, 120:21,         191:17, 192:10,         211:2, 211:21,
   94:15, 114:4         9:16, 12:9, 12:11, describe 39:24,                112:13, 118:8,           51:6, 56:20,           120:24, 121:2,          192:14, 192:17,         212:3, 213:9,
decisions 61:5          14:8, 32:2, 62:14,     40:16, 40:21,              125:22, 130:8,           61:13, 61:20,          121:18, 121:22,         192:19, 192:23,         213:22
deeper 59:12            62:19, 62:22,          44:3, 44:15,               160:16, 192:19,          63:23, 66:16,          121:23, 122:3,          193:7, 193:16,        employees 82:12,
Defendant 2:34,         70:14, 70:19,          61:24, 79:24               196:13, 208:14,          67:18, 68:20,          122:10, 122:18,         193:24, 194:1,          125:13, 133:2,
   3:12, 3:21, 33:15,   71:13, 73:6, 74:5, described 91:14                208:15                   69:14, 69:23,          122:22, 123:2,          194:6, 198:14,          149:17, 149:22,
   33:21, 39:17,        74:10, 74:21,       description 73:12,         digital 133:4,              70:4, 76:10,           123:3, 123:6,           198:15, 198:16,         202:24
   40:2, 43:11,         75:3, 76:20, 77:1,     215:11                     133:14, 133:18           96:19, 97:16,          123:23, 124:4,          198:23, 199:3,        employment 15:7,
   67:12, 87:19,        83:9, 83:14, 89:2, desperate 199:12            Dillon 33:5, 33:7,          101:11, 101:22,        124:12, 125:11,         199:5, 201:1,           15:9, 18:4, 19:12,
   97:6, 137:17,        89:7, 98:11, 98:16, destroyed 203:1               33:11, 33:14,            108:8, 111:14,         125:17, 125:21,         202:4, 202:21,          20:2, 26:18, 29:4,
   137:24, 137:28,      100:2, 104:15,      detail 114:13, 155:7          33:18                    111:20, 112:4,         126:3, 126:7,           203:16, 203:23,         29:7, 157:21,
   182:9, 182:12,       104:20, 105:9,      detailed 44:18, 118:8      Dina 3:14, 6:17,            112:15, 112:21,        126:8, 126:13,          204:5, 204:23,          158:6
   182:16, 186:18,      105:14, 107:7,      detailing 90:20               137:26                   112:24, 113:8,         126:21, 128:1,          205:1, 205:4,         en 85:23
   208:7                107:11, 109:14,     details 9:21, 11:22,       direct 17:19, 157:13,       113:13, 116:10,        128:23, 129:3,          205:9, 205:13,        encounters 44:19
Defendants 1:13,        109:19, 115:8,         12:4, 80:7,                207:3                    116:12, 132:17,        129:11, 129:16,         206:7, 206:9,         end 37:23, 95:21,
   2:24, 6:14, 79:10,   115:13, 119:18,        126:10, 151:12,         directed 76:13, 77:4,       132:20, 138:10,        129:22, 129:24,         207:10, 210:16,         167:5, 190:14,
   94:1, 106:13,        119:23, 121:7,         202:14                     181:13, 184:13           139:2, 139:6,          130:2, 130:6,           210:21, 213:5,          191:13, 193:7,
   136:13, 137:12,      121:11, 128:8,      detainer 109:21            direction 23:9, 41:6,       139:17, 141:21,        130:12, 130:13,         213:7, 213:18,          194:8, 198:9,
   186:19, 219:3,       128:13, 136:15,     detainers 110:3               60:24, 61:2              142:5, 143:2,          130:21, 131:8,          213:20, 217:13,         202:1
   220:13, 221:14       138:17, 138:22,     Detective 86:3,            directions 198:10           144:8, 144:12,         135:2, 135:8,           217:22, 218:7,        ended 147:6, 181:9
defense 65:17,          139:22,  140:2,        87:10, 153:15,          directly 149:12             144:14, 144:16,        145:16, 146:16,         218:13, 218:15,       enforcement 22:10,
   133:21, 183:1,       146:2, 146:7,          153:16, 157:8,          disagree 62:7               144:22, 145:1          146:20, 147:15,         218:16                  33:9, 34:10,
   183:22               150:2, 150:7,          161:4, 161:5,           disappeared 188:14,      education 14:12,          148:2, 150:9,         emails 36:10,             34:24, 42:12,
define 41:19            151:21, 152:2,         163:3, 167:12,             188:15                   14:14, 29:12           150:14, 150:18,         120:20, 145:15,         44:21, 46:11,
defined 41:18           156:17, 156:21,        168:17, 168:19,         disappointed             effort 44:18              152:15, 152:22,         146:11, 152:4,          46:19, 81:14,
definitively 166:7      161:13, 161:18,        207:15, 207:20,            143:19, 143:22,       efforts 131:3             153:7, 155:6,           152:9, 168:9,           82:1, 82:3, 103:11,
degrees 14:20           169:4, 169:8,          207:23, 208:1,             144:24, 181:18,       eight 117:10, 145:13      157:11, 157:18,         168:12, 168:13,         109:21, 110:3,
deleted 90:18,          170:15, 170:19,        209:5, 209:14,             181:23                either 61:8, 68:13,       158:1, 159:7,           179:5, 179:13,          126:3, 126:12,
   133:22, 174:6        171:12, 171:18,        210:9, 211:5,           disciplined 26:11           105:24, 145:3,         159:20, 159:24,         185:18, 188:14,         134:4, 134:8,
deletes 68:11           174:12, 174:13,        212:2, 213:2,           disconnected 153:2,         208:21                 160:4, 160:8,           188:17, 189:2,          148:13
deleting 174:2          174:14, 176:14,        213:11, 213:24,            153:17, 154:2,        elect 112:20              160:14, 160:15,         189:5, 202:21,        engage 64:2, 65:9
deliberate 143:9,       178:7, 178:12,         214:16, 214:23,            155:9, 156:12,        elected 112:2,            160:17, 161:10,         207:6, 207:9,         engaged 23:13,
   143:10               187:16, 190:22,        215:8, 215:11,             157:20                   112:16                 161:23, 162:1,          207:10, 207:22,         63:21
deliberations 143:20    191:2, 192:4,          215:14                  disconnection            election 111:21,          162:2, 162:4,           210:24, 211:7,        enough 92:23, 94:5
delivery 129:19         192:8, 194:16,      determination 55:5,           154:24, 155:2            112:3, 112:6,          162:12, 168:3,          211:12, 211:19,       entail 20:18
denoted 204:3           194:20, 198:18,        55:13                   discontinued 154:15         112:12, 113:3,         168:13, 169:18,         211:24, 212:4,        entered 37:9, 78:15,
Department 157:1,       203:9, 203:13,      determine 53:24,           discover 147:4              113:7, 114:22,         173:21, 173:22,         213:8, 213:12,          90:16, 99:13,
   215:16               204:16, 204:21,        67:4, 67:21,            discovered 44:13,           132:16, 132:19         178:14, 179:5,          213:21, 214:2,          107:24, 108:17
departments 208:14      209:20, 210:1,         131:15, 147:9,             44:14, 45:7,          electronic 113:19         179:6, 179:8,           218:14                entire 20:14, 30:11,
depends 61:10           212:11, 212:15,        159:2, 160:13,             128:5, 172:16         element 65:16             179:20, 180:4,        embedded 120:19,          129:11, 143:5
depiction 44:21,        216:19, 216:24,        173:11, 208:23          discovering 188:16       Elkhart 18:7, 18:8,       182:20, 187:22,         121:18, 162:2,        entity 160:2
   45:1                 219:7, 220:17,      determined 23:4            discovery 22:21,            18:14, 18:20,          188:2, 188:6,           162:4                 entries 73:13,
depictions 45:8,        220:18, 221:20,     determining 22:13             40:13, 40:15             19:2, 19:4, 19:7       188:11, 188:13,       employed 29:2,            160:19
   45:13                222:1               device 164:16              discretion 55:22,        email 38:16, 43:7,        188:22, 189:4,          35:21                 entry 71:24, 84:6,
deponent 220:16       depositions 1:18,     Devine 186:5,                 56:4, 56:19              54:20, 76:14,          189:10, 189:17,       employee 58:8,            84:12, 88:4, 88:6,
deposed 7:4             10:9                   186:11, 186:14          discuss 9:6, 10:8,          117:24, 118:4,         189:19, 189:24,         58:9, 58:15, 59:2,      100:12, 133:5,
DEPOSITION 1:15, deputy 18:17, 25:11, died 195:20, 196:21                 10:23, 11:7, 11:10,      120:4, 120:7,          190:9, 191:4,           90:16, 102:22,          164:10
   4:13, 5:2, 8:17,     63:5                Different 9:12, 25:1,         11:21, 12:1, 13:6,       120:11, 120:19,        191:9, 191:13,          103:3, 158:8,         Ernie 47:5
                                                                                    234                                                                                              236
                                                 ACR REPORTING, LLP                                   312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 224 of 298 PageID #:3866
                                                  JULIE GUNNIGLE - APRIL 23, 2018
Erratic 97:22, 97:24,    exact 20:20                87:22, 88:3, 89:2,      170:22, 171:12,         141:10, 147:12,     fraud 47:4, 163:14,     13:14, 13:23,           government 58:7,
   98:3                  exactly 43:3, 59:14,       89:7, 89:9, 89:10,      171:18, 171:21,         179:8, 188:19           185:2, 185:6,       14:2, 30:4, 32:7,          58:8, 58:10,
erratically 80:7, 80:8     145:9, 159:2             89:19, 90:4,            172:1, 172:2,        forwarded 120:6,           196:16              71:12, 71:15,              58:15, 58:16,
erroneously 215:16       EXAMINATION 4:7,           90:13, 92:7,            172:5, 172:12,          120:8, 120:11,      frauds 185:4            73:5, 75:21,               58:23, 59:2,
error 67:5, 164:15         4:10, 6:5, 36:22,        98:11, 98:16,           172:24, 173:19,         120:20, 121:3,      free 92:2               94:21, 100:1               102:22, 200:3,
Especially 93:21           79:14, 79:17,            98:18, 104:3,           178:7, 178:11,          121:23, 122:11,     French 3:12, 6:19,   General 3:3, 3:6, 3:7,        200:11
essential 133:7,           79:21, 138:5,            104:7, 104:15,          178:12, 178:14,         123:3, 126:3,           35:12, 35:14,       7:8, 14:11, 24:8,       graduated 14:16,
   133:17                  172:9, 173:16,           104:20, 105:9,          178:16, 178:19,         126:7, 126:8,           35:15, 35:18,       24:21, 35:16,              14:18
essentially 129:16         175:15, 176:10,          105:14, 105:16,         182:19, 183:24,         126:13, 126:21,         36:5, 36:8, 36:11,  36:1, 44:16,            graduating 14:15
Essono 100:10,             180:10, 214:10           105:19, 107:7,          187:16, 187:20,         168:12, 173:20,         41:14, 42:1, 47:7,  51:23, 79:23,           graduation 18:10
   100:23                examined 6:4, 138:3        107:12, 107:13,         190:22, 191:3,          179:19, 207:9,          47:12, 59:11,       90:21, 91:5,            Grand 67:16, 77:2,
et 1:11, 136:11,         example 61:12,             107:17, 108:5,          192:4, 192:9,           211:1, 211:20,          59:14, 69:21,       91:15, 98:6,               77:23, 78:4,
   220:11, 221:14          127:9, 165:22            109:14, 109:19,         192:10, 194:11,         212:3, 213:8,           69:23, 70:3,        122:21, 137:20,            78:11, 87:18,
evaluate 53:17           examples 56:7              109:24, 115:8,          194:16, 194:21,         213:21, 214:12,         79:13, 114:21,      137:23, 152:19,            116:7, 116:11,
evaluation 78:20,        except 192:16              115:13, 115:15,         194:23, 195:1,          218:14                  115:1, 116:23,      170:8, 185:21,             116:15, 138:9,
   79:3, 79:6, 85:23     exception 40:12,           115:19, 115:24,         198:8, 198:18,       forwarding 160:1,          137:24, 174:11,     202:7, 216:8               138:12, 139:18,
evaluations 79:9           66:16                    119:18, 119:23,         198:22, 201:4,          179:5, 179:13,          174:13, 175:14,  generalities 117:9            175:2, 209:11,
event 65:17, 214:10      exchange 36:10,            120:1, 120:3,           203:9, 203:14,          202:21, 211:6,          175:24, 176:6,   Generally 24:5,               209:16, 210:4,
events 44:7                169:18                   120:18, 121:7,          204:16, 204:21,         213:12, 214:2           176:14, 176:21,     60:24, 62:11,              210:9, 211:4,
everybody 217:13         exchanged 35:8             121:12, 121:13,         207:3, 209:20,       forwards 160:17            177:13, 177:19      64:24, 78:2,               212:18, 212:22,
everyone 6:10            exchanging 185:18,         121:16, 122:10,         210:1, 211:5,        found 122:6, 122:22,   frequency 52:15         89:15, 105:2,              213:3, 213:10
Everything 18:22,          207:22                   123:7, 124:5,           212:11, 212:16,         124:6, 135:10,      frequented 135:7        106:13, 110:2,          granted 109:1
   155:12, 216:15        exclamation 193:10         125:17, 128:8,          213:16, 216:19,         144:16, 147:14,     frequently 31:4         112:12, 127:3,          great 7:13
evictions 16:12          Exculpatory 182:8,         128:13, 128:15,         216:24, 217:1,          193:2, 199:10,      Friday 32:6             159:17, 175:24,         greater 114:12,
evidence 21:23,            182:11, 183:21           128:19, 130:1,          217:3                   204:2, 204:13       friend 186:4            177:4, 182:16,             215:1
   23:2, 23:4, 23:14,    excuse 211:3,              134:1, 138:17,       EXHIBITS 4:13, 5:2      Foundation 47:6,       friendly 10:4           183:21                  ground 7:8
   48:10, 57:20,           211:22, 214:20           138:22, 138:24,      existed 23:16, 43:6        117:11, 117:12,     friends 10:14        generate 84:1              grounds 144:15
   64:20, 65:21,         executed 70:12             139:22, 140:3,       expect 23:14               125:8, 125:14,      front 64:22, 119:13  generated 51:19,           growing 205:11,
   65:22, 65:24,         exemption 64:14,           140:6, 140:8,        experience 56:8,           126:2, 132:6,       full 26:18, 73:21,      129:22, 130:1              205:16
   66:3, 96:8, 97:16,      64:23, 65:1, 65:6,       140:21, 140:24,         110:22, 216:9           132:10, 134:17,         77:18, 207:5     gets 112:9, 151:1          guess 30:19, 52:17
   101:8, 101:13,          65:10, 66:10,            141:1, 142:1,        experienced 27:19          134:24, 148:10,     full-time 15:7, 15:9,getting 143:16             guiding 54:20
   117:19, 118:2,          102:7, 102:13            146:2, 146:7,        expertise 205:10           148:15, 148:16,         15:12, 18:4,     gift 38:8, 38:12           guilt 57:2
   118:8, 125:4,         exemptions 64:11           146:9, 147:17,       experts 205:22             154:1, 158:15,          19:11, 20:2, 20:20
                                                                                                                                             gigantic 205:10            GUNNIGLE 1:15,
   145:9, 145:17,        exercise 56:19             148:1, 150:2,        explain 10:2               159:21, 159:24,     fully 57:1, 57:3,    give 7:16, 8:8, 38:8,         4:5, 4:13, 5:2, 6:2,
   146:12, 146:15,       exercises 56:4             150:7, 150:19,       explained 165:20,          161:10, 163:4,          57:11               61:2, 95:5                 6:11, 7:1, 7:5, 8:7,
   148:14, 149:12,       Exhibit 62:14, 62:19,      151:1, 151:9,           189:4                   168:3, 193:1,       fund 16:7            given 145:12,                 14:10, 28:8, 29:6,
   151:17, 154:18,         62:22, 70:14,            151:21, 152:3,       exposed 198:3              195:3, 195:11,      funny 93:3, 93:20,      188:20, 220:22,            37:2, 42:21,
   162:16, 162:18,         70:19, 71:19,            152:4, 153:20,       Express 163:2              197:2, 197:19,          93:21               221:20                     62:15, 62:18,
   163:24, 164:18,         72:9, 72:12,             155:6, 156:17,       expressed 178:23           198:4, 198:5,                            giving 183:8                  62:21, 70:15,
   167:24, 169:1,          72:18, 73:12,            156:22, 156:24,      expressing 177:19          200:13, 200:22,                          godaddy.com72:14,             70:18, 70:21,
   174:18, 177:11,         73:20, 74:5,             157:8, 157:11,       extensive 11:19,           201:14, 202:6,      <G>                     73:3                       74:6, 74:9, 74:22,
   177:21, 177:24,         74:10, 74:12,            158:1, 161:13,          165:16                  203:1, 217:7,       G-u-n-n-i-g-l-e 7:3 Golden 25:12, 26:2             75:2, 75:5, 76:21,
   178:24, 182:8,          74:21, 75:3, 76:2,       161:18, 161:20,      extraordinary              217:12, 217:14,     gain 69:8            good. 155:14                  76:24, 80:12,
   182:11, 183:22,         76:17, 76:20,            161:23, 162:12,         140:19                  217:17, 218:3       gaining 204:1, 204:9 Goudie 195:9,                 83:10, 83:13,
   189:6, 189:15,          77:1, 77:2, 77:18,       162:22, 164:8,       extremely 44:22,        founder 125:11,        gaps 27:1               195:12, 195:24,            83:16, 89:3, 89:6,
   200:14                  78:6, 83:9, 83:14,       167:5, 168:7,           70:1                    145:16, 202:21      garage 193:3            196:24, 197:17             95:16, 97:22,
Evidently 178:3            83:17, 83:19,            169:4, 169:9,        eye 193:8, 193:21       four 167:10, 189:10    Garcia 9:13, 12:9,   Gournis 2:28,                 98:12, 98:15,
evolved 45:4               84:4, 85:3, 85:20,       170:15, 170:20,                              frame 132:13             12:23, 13:4, 13:8,    137:16                     104:16, 104:19,
                                                                                      237                                                                                             239

                         felonies 18:23               44:14, 45:7,       forensic 47:16, 48:5,     105:10, 105:13,       146:6, 152:2,              176:11              <I >
< F>                     felony 101:10                50:15, 61:1,          51:8, 51:10,           105:20, 107:8,        156:21, 161:17,         hereby 221:7           ID 4:13, 5:2
fabricated 209:7         few 24:23, 123:9,            71:24, 73:21,         51:18, 52:2, 52:8,     107:14, 109:15,       169:8, 170:19,          herein 6:3, 101:8,     idea 58:14, 91:21,
face 49:20                   129:6, 130:9,            75:10, 77:18,         52:11, 60:6, 60:9,     109:18, 115:9,        178:11, 187:20,            138:2                   127:17, 131:14,
fact 38:4, 87:20,            167:4, 174:10,           84:15, 84:18,         95:24, 96:7,           115:12, 119:19,       191:2, 192:8,           heretofore 221:8           142:15, 144:4,
    103:23, 112:15,          196:13, 205:1            84:23, 90:13,         96:13, 96:15,          119:22, 121:8,        194:20, 198:22,         hereunto 222:7             152:14, 153:24,
    114:19, 125:9,       fibbing 155:14,              99:1, 99:15,          118:7, 118:10,         121:14, 128:9,        204:20, 209:24,         herself 79:8, 106:4,       155:18, 156:15,
    152:14, 161:3,           155:17, 155:19           107:3, 112:9,         119:10, 124:23,        128:12, 128:16,       212:15                     179:8, 179:13,          169:16, 170:2,
    163:15, 192:17,      figure 148:20                113:4, 113:8,         128:1, 145:13,         136:15, 138:1,     handling 16:12,               186:4, 202:22           194:2, 194:4,
    193:15, 198:2,       file 92:11, 105:5,           113:9, 113:14,        151:17, 155:11,        138:18, 139:23,       72:10                   hesitancy 113:2            198:11, 198:13,
    218:6                    109:1, 119:13,           121:18, 121:21,       158:21, 170:5,         140:5, 140:20,     handoff 147:23             high 14:15                 206:1, 206:3
factor 58:23                 119:15, 128:20,          123:21, 128:5,        170:6, 170:10,         146:3, 146:6,      handwriting 71:18,         high-tech 152:18       identification. 62:16,
factors 112:11               128:23, 145:12,          152:23, 155:6,        171:2, 171:8,          150:3, 151:22,        90:1, 90:10, 99:1,      hired 27:4, 148:10         70:16, 74:7,
facts 189:14, 200:14         146:21, 146:22,          157:15, 195:7,        171:21, 172:24,        156:18, 161:14,       99:7, 107:16,           history 14:12, 15:6,       74:23, 76:22,
factual 96:19, 117:6,        159:18, 172:12,          195:22, 196:13,       173:2, 173:4,          161:17, 161:21,       110:7, 110:10,             15:9                    83:11, 89:4,
    117:8                    172:15, 172:17,          220:15, 221:17        173:19, 175:15,        169:5, 170:16,        115:18, 140:13          hold 111:15                98:13, 104:17,
fair 7:14, 7:24,             186:23               Fisher 100:9, 100:22      176:10, 178:24,        170:23, 171:13,    handwritten 90:1,          holdout 142:20,            105:11, 107:9,
    20:24, 21:5, 21:7,   filed 77:6               fit 147:5                 180:10, 214:10         175:8, 178:8,         90:2, 110:6                142:23                  109:16, 115:10,
    44:20, 44:24,        Files 124:21, 162:6,     fitness 36:21          forensically 47:8,        187:17, 190:23,    happen 51:22               holds 91:8                 119:20, 121:9,
    45:12, 46:19,            162:8, 173:12,       five 22:22, 23:5          47:12, 95:17,          192:5, 194:17,     happened 108:18,           hole 154:13, 154:19        128:10, 138:19,
    151:9, 151:15,           174:2, 174:5,        five-minute 59:7,         139:13                 198:19, 203:10,       151:3, 214:9            home 165:5, 168:2,         139:24, 146:4,
    212:4                    174:7, 174:9,            95:12, 184:16,     forensics 174:17,         204:17, 209:21,    Haqqani 169:11,               185:11, 193:3,          150:4, 151:23,
fairly 45:1, 45:9,           203:2                    215:23                174:24, 175:6,         212:12, 216:2,        169:23, 170:1              193:13                  156:19, 161:15,
    45:14                filing 108:12            fix 122:8, 124:7,         175:12, 176:1,         216:20, 217:4,     hard 119:14                Honorine 100:9             169:6, 170:17,
Fall 26:24, 27:11,       Final 61:6, 94:4,            125:4                 176:6                  219:4, 220:15,     head 7:16, 18:18,          hope 92:22, 94:5           171:14, 178:9,
    28:13                    216:23               flight 32:4, 111:6     forgery 69:6, 69:7,       220:31, 221:9,        92:21, 93:2, 93:5,      hoping 155:10              187:18, 190:24,
fallaciously 215:16      finances 193:1           floor 40:14               69:8                   221:17                93:16, 117:12,          host 72:22, 73:2,          192:6, 194:18,
falsification 69:11      financial 20:13,         focus 62:10, 127:14,   forget 117:21                                   117:24, 118:4              73:6, 159:7             198:20, 203:11,
familiar 133:8, 182:3        20:23, 174:2,            127:19, 134:4,     Form35:9, 68:10,                             headed 32:1                hosts 160:16               204:18, 209:22,
families 31:14               184:19, 184:24,          164:2, 164:5          88:7, 88:14,         < H>                 header 120:24,             hour 1:24, 13:24           212:13, 216:21
Family 11:20, 26:17,         185:9, 196:16,       focused 59:22,            123:11, 126:16,      had. 59:8, 184:17,      129:18, 130:15          hours 9:4, 20:19,      identified 73:6
    29:1                     202:7                    184:21                175:18, 176:24,         215:24            headers 128:1,                20:20, 172:18       identify 72:23, 73:2,
far 53:11, 83:23,        find 46:10, 53:6,        focuses 184:22,           181:21, 189:14,      half 13:24, 21:10,      129:11, 216:15          house 166:13               133:13
    125:18, 130:2,           93:3, 186:1,             184:23                189:22, 189:23,         30:20, 32:14,     hear 39:7, 144:11          housed 103:20          II 123:24
    130:22, 131:9,           189:20               FOIA192:24                200:13, 200:22,         36:9, 97:10,      heard 33:13, 93:5          hrs 162:23             III 123:22
    135:2                findings 151:4,          Follow193:9,              201:14, 205:18,         97:14, 123:6      hearing 67:1, 67:21,       HSP 159:6, 159:20,     IL 204:2
farther 88:5, 88:11          151:7                    193:21, 194:2         208:19, 212:7,       halfway 152:23,         80:6, 109:5,               159:23, 160:2,      ILCS 101:12
February 162:19,         finer 174:7              followed 183:17           214:4, 214:5,           199:9                110:13, 111:11,            160:24, 161:5,      illegally 53:18, 64:11
    190:16               finish 7:12, 7:13,       following 106:23,         218:18               hand 138:21,            140:18                     161:6, 162:4,       Illinois 1:2, 1:21,
Federal 1:16, 22:6,          8:4, 200:6               129:11, 172:9,     formal 59:16               171:16, 216:23,   Hehner 63:1, 63:3,            162:5                   1:23, 2:8, 2:15,
    81:1, 81:4, 81:12,   fired 29:20, 158:5           194:12             formally 26:12,            222:8                63:7                    hung 142:8, 142:12,        2:21, 2:31, 3:4,
    81:14, 81:24,        First 6:3, 7:9, 14:13,   follows 6:4, 86:6,        41:18                handing 70:18, 74:9, Heights 175:4                 143:4, 143:7,           3:9, 3:18, 19:14,
    82:3, 82:15, 82:19       15:10, 18:4,             92:8, 138:4,       format 89:16               75:2, 76:24,      help 11:15, 39:8,             143:12, 143:16,         49:9, 69:7, 136:2,
feel 40:19, 183:7            25:13, 25:15,            174:15, 174:22     former 90:16               83:13, 89:6,         39:13, 41:23,              143:18, 143:23          136:20, 137:9,
feeling 182:1                25:23, 30:21,        food 31:11, 32:22      formerly 32:8              104:19, 105:13,      117:17, 124:22,         hyperlink 194:11,          137:21, 144:15,
feelings 40:20               32:8, 39:7, 39:20,   forcing 85:22          forth 152:5                107:11, 109:18,      125:3, 191:15,             194:12                  152:19, 165:1,
feels 162:16                 41:8, 42:24, 43:4,   foregoing 220:18,      forward 112:4,             119:22, 121:11,      199:13                                             170:7, 183:7,
fellow15:12                  43:23, 44:12,            220:21, 221:23        112:16, 122:18,         128:12, 140:2,    helpful 133:23,                                       183:14, 202:6,
                                                                                      238                                                                                             240
                                                  ACR REPORTING, LLP                                  312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 225 of 298 PageID #:3867
                                                   JULIE GUNNIGLE - APRIL 23, 2018
    204:9, 220:2,         inconsistent 214:21,    informed 134:16,             222:5                   35:15, 35:18,           28:17, 28:23,        legal 15:12, 15:19,        192:24, 195:11,
    221:1, 221:7,            215:6                    153:16, 159:9,        Interlink 203:20,          41:14, 47:7, 59:11,     29:5, 29:12,            15:20, 18:16,           197:2, 197:19,
    221:12, 222:16        increased 98:2              163:1                    203:21                  59:14, 114:21,          29:14, 29:17,           24:11, 64:16,           197:23, 198:3,
illinoiscorruption.ne     incredibly 103:11       initial 214:8             intern 18:16               115:1, 116:23,          33:8, 34:10,            183:3, 183:8,           198:5, 202:5,
    t 8:24, 45:2, 45:8,   independent 150:23,     Initially 18:16, 44:10,   International 16:23        137:24, 174:11,         34:24, 42:11,           183:11, 188:19,         203:1, 217:7,
    50:17, 52:4,             152:14                   45:3, 45:6, 167:8,    internet 126:24,           174:13, 175:13,         44:21, 46:11,           199:22, 200:3,          217:8, 217:12,
    52:19, 52:22,         independently               214:19                   165:5, 167:9,           175:24, 176:5,          46:18, 49:11,           200:11, 200:12,         217:14, 217:17,
    54:2, 63:11, 64:7,       218:10               initials 89:21, 89:22,       167:20                  176:14, 177:13          49:12, 53:12,           200:17, 205:23          218:2, 218:13
    70:7, 72:15,          Indiana 18:7, 19:5,         89:24, 90:5, 90:8     intervened 189:7                                   58:20, 59:5,         legislators 204:2,     likelihood 23:17,
    72:21, 73:13,            19:14, 28:18         initiate 61:13, 104:7     interviewing 62:12,                                81:14, 82:1, 82:3,      204:10                  24:13, 55:14,
    73:17, 76:13,         indicate 210:20,        initiated 9:22, 12:14,       155:21                < L>                      103:11, 126:3,       Lesiak 34:1, 34:2,         56:10, 57:22
    77:3, 77:11, 78:8,       210:23, 211:18           12:20                 intimidating 80:14       L. 2:4                    126:12, 134:4,          34:5                likely 61:16, 154:11,
    80:18, 80:23,         indicated 129:19        initiating 108:22         intimidation 83:1        labor 62:1                134:8, 137:27,       Less 10:4, 20:20,          190:11
    82:13, 82:20,         indicates 169:10,       initiative 203:5,         introduce 6:10           lack 58:4, 155:7          148:13, 183:7,          32:20, 142:13       limited 70:1, 70:2
    84:21, 84:24,            189:24                   205:15                introduced 51:12,        landlord/tenant           191:14, 191:20,      letter 140:9, 141:7,   line 122:5, 122:19,
    87:3, 87:8, 88:18,    indicating 208:12       injection 17:19              146:14                   16:10                  191:23                  141:20                  125:18, 130:2,
    95:17, 100:14,        indication 89:19,       injury 17:22              intruded 124:18          laptop 60:7, 60:9,     lawfully 180:5          letting 85:23              130:19, 130:22,
    139:13, 201:11           163:13               innocuous 102:21          intruder 134:24             173:3, 173:7        lawsuit 30:6, 30:7,     Levco 85:13                131:9, 134:2,
image 217:6, 217:22       indict 24:12            input 190:7               intruding 124:14         large 21:1, 140:19,       33:17, 39:2          level 18:22                134:3, 201:4,
imagine 121:24            indicted 90:14,         insofar 164:20            intrusion 117:23,           185:3, 185:5,       leading 180:6, 184:6    liar 121:24                210:14, 213:15
immediately 145:18           139:1, 139:5         instance 145:15              117:24, 123:8,           196:15              learn  42:24, 91:19,    library 135:6          lined 68:10
immigration 109:20,       indictment 22:17,       instances 130:23,            123:22, 124:1,        Lasalle 1:22, 2:6,        119:8, 142:22,       License 1:20, 28:18,   lines 153:17, 154:1,
    110:2                    22:19, 22:20,            135:9                    125:10, 134:17,          2:29, 136:18           144:19, 180:24,         221:5                   157:20, 211:16
implied 52:16                23:20, 24:4, 24:5,   Institute 15:11,             145:14, 153:18,       last 7:2, 9:12, 75:13,    181:3, 195:22        licensed 183:6,        link 196:2, 196:4
important 113:5,             24:6, 24:9, 24:10,       15:16, 16:2              154:3, 157:17,           101:6, 101:7,       learned 125:12,            183:14              linked 49:3, 49:5,
    131:12, 160:12,          24:14, 50:12,        instruct 61:22, 161:5        158:23, 159:3,           140:16, 140:17,        144:18, 144:24,      lieu 85:23                 163:17, 194:10,
    179:6, 179:15,           96:1, 96:3, 96:9,    instructions 61:1,           160:1, 167:17,           172:17                 163:6, 186:6,        Life 47:5, 117:11,         196:17
    206:15                   116:17, 118:24,          61:4, 95:5               175:5, 175:16,        late 139:9, 139:18        196:1                   117:12, 117:24,     links 48:17
impression 185:21            123:18, 123:24,      Insufficient 21:23,          189:11                Later 37:22, 39:18, least 47:6, 83:7,             118:3, 118:4,       Lisa 3:3, 137:20
improperly 134:9,            134:20, 134:22,          23:2                  intrusions 159:12,          44:10, 45:12,          108:15, 121:17,         118:5, 122:12,      listed 115:18, 217:23
    163:5, 174:1             175:2                insurance 17:15              163:23                   49:22, 50:1,           132:23, 133:8,          123:9, 123:19,      listen 48:18
inaccuracy 66:20          individual 27:12        intentional 69:11         invasion 103:7              117:14, 124:23,        147:6, 154:9,           124:1, 124:14,      listened 53:20
inaccurate 69:5           individuals 130:16,     interact 32:15,           investigated 57:1,          144:18, 164:22,        155:13, 165:14,         124:18, 125:8,      listening 49:19
inappropriate 200:1,         131:19, 132:5,           116:21, 116:24           57:3, 57:12,             205:21, 214:8,         187:1, 214:10           125:14, 126:2,      lists 90:18, 117:13,
    200:9, 200:19            132:9                interacted 33:22,            105:7, 202:6             214:20              leave 26:15, 27:1,         131:19, 131:23,         172:10, 174:9,
inbox 217:9, 217:23       Influenced 16:19            34:4, 34:18           investigating 85:17      Laudien 68:3, 68:5,       27:9, 28:19,            132:5, 132:9,           205:12
Inc. 75:8, 77:10          info 154:23             interacting 80:3          investigation 23:15,        68:13, 69:2            28:23, 109:1,           133:2, 133:12,      litigation 10:24,
incarcerated 103:17       information 48:14,      interaction 25:21,           45:18, 57:8,          Laurel 68:2               198:9, 198:12           133:18, 134:17,         11:8, 11:23, 13:8,
incident 90:15               70:6, 71:21,             63:6                     57:13, 77:19,         Law 3:15, 14:19,       leaving 26:19, 38:19       134:24, 145:16,         16:3, 26:7, 28:1,
included 103:10,             72:13, 73:7, 74:1,   interactions 31:6,           77:20, 100:8,            14:24, 15:6, 15:7, Lefkow81:2, 81:21,          148:10, 148:15,         30:1, 31:20,
    123:2                    76:3, 76:7, 77:11,       32:21, 33:17, 98:7       100:17, 100:19,          15:13, 15:14,          81:23                   148:16, 149:2,          31:23, 32:24, 33:3
including 12:23,             78:7, 126:1,         interest 27:17,              100:22, 101:2,           16:14, 16:23,       left 28:10, 29:15,         149:5, 149:13,      little 11:13, 13:11,
    24:24, 130:8             142:22, 159:11,          63:13, 63:16,            101:3, 117:19,           18:5, 19:20,           32:6, 89:22, 90:7,      149:17, 151:3,          28:17, 29:12,
inclusive 220:19             164:23, 165:2,           81:1, 81:5, 81:12,       118:13, 119:4,           22:10, 26:21,          95:13, 99:4,            153:12, 154:1,          48:19, 59:12,
incomplete 164:14,           166:10, 172:15,          82:1, 82:15,             119:7, 121:19,           26:23, 27:3,           106:11, 113:24,         156:14, 158:15,         59:21, 78:24,
    165:13                   173:6, 176:3,            82:19, 204:2,            127:15, 127:24,          27:10, 27:22,          122:7, 124:7,           159:21, 159:23,         80:4, 88:6, 88:11,
inconsistencies              190:6, 208:2,            204:9                    156:14, 163:8,           27:23, 27:24,          158:10, 217:7,          161:10, 163:4,          88:13, 129:15
    155:21, 156:8            218:9                interested 81:16,            163:11, 164:2,           28:8, 28:12,           218:6                   168:3, 174:2,       lived 167:7
                                                                                         241                                                                                            243

   164:5, 164:7               127:21, 127:23,     January 26:24,               77:23, 78:4,          LLP 2:5, 137:4      Mahoney 25:10, 26:2          168:19, 207:15,        112:6, 112:24,
investigations 216:4          128:2, 128:5,          27:11, 28:24, 29:8,       78:11, 87:18,         local 198:2         mail 120:15, 188:20          207:20, 207:23,        113:5, 113:6,
investigative 195:9,          129:19, 130:19,        139:14, 213:10            116:7, 116:11,        locate 160:2        maintained 90:19,            208:1, 209:14,         115:1, 121:22,
   197:1, 198:2               130:20, 131:3,      jobs 15:6                    116:15, 138:9,        location 127:4,       96:21                      210:9, 211:5,          127:8, 143:21,
investigators 22:4            131:7, 134:2,       John 25:10, 26:2,            138:12, 139:18,          127:11           maintaining 43:12            212:2, 213:2,          147:19, 155:19,
invoking 88:20                134:4, 134:11,         77:19, 77:20,             142:9, 142:12,        log 52:19, 162:6,   maker 61:7                   213:11, 213:24,        165:17, 165:18,
involve 23:11, 185:2,         135:1, 135:5,          162:14                    143:1, 143:4,            162:8            manner 43:8, 154:14          214:16, 214:23,        211:8
   185:5                      135:9, 147:21,      Join 179:23, 200:5,          143:7, 143:9,         logged 217:16       manners 38:15                215:8, 215:11,       meaning 113:8
involved 13:1, 19:15,         159:9, 160:23,         200:15, 200:23            143:12, 143:17,       logging 218:12      margin 71:22, 90:2           215:14               means 41:4, 89:13,
   23:22, 31:12,              164:1, 164:4,       Joined 30:22, 183:5          143:18, 143:23,       login 160:3, 160:13,margins 71:19              Martin0012 128:13        98:1, 109:6,
   33:8, 34:10,               164:12, 164:17,     joining 6:19                 175:2, 209:11,           160:19           mark 125:19, 130:3         Martin0013 129:10        129:14
   34:24, 35:16,              165:13, 165:18,     joint 17:19, 17:20           209:16, 210:4,        Long 13:22, 30:14,  marked 62:13,              Maryland 182:4,        meant 113:10,
   41:15, 41:22,              165:21, 165:23,     Joseph 86:4, 86:17,          210:9, 211:4,            108:23, 143:10,    62:19, 70:13,              182:7, 183:18          198:12, 204:7,
   42:2, 47:15,               166:4, 167:16,         86:23, 87:5               212:18, 212:22,          164:24, 171:19,    70:19, 72:19,            match 176:20             206:2
   47:22, 55:5,               167:24, 168:1,      Journal 16:23, 17:9,         213:3, 213:10            171:20, 172:1,     74:4, 74:10,             matching 176:17,       meet 9:5, 10:16,
   55:16, 55:20,              172:15, 172:16,        17:12, 17:24, 18:1     Justice 15:11, 15:17,       172:3, 195:15      74:20, 75:3,               176:22, 177:5,         10:18, 30:21,
   60:4, 60:15,               176:17, 176:18,     journalist 198:3             16:2, 16:11           longer 16:20, 143:9,  76:19, 77:1, 83:8,         177:11                 31:13, 32:8, 36:5,
   60:20, 61:19,              176:19, 176:22,     JRG90:8                   juvenile 18:18,             143:20, 167:16,    89:1, 89:7, 98:10,       mate 25:17, 25:19,       36:7, 37:13,
   66:6, 67:20,               177:5, 177:9,       jschwartz@millersh           18:23, 18:24             171:7, 180:17      104:14, 105:8,             30:10, 30:11, 39:8     37:17, 40:4, 82:7,
   68:22, 70:5, 71:3,         177:10                 akman.com2:10                                   look 85:19, 155:14    107:6, 109:13,           material 182:11,         168:24, 198:9
   76:10, 80:14,          irregularities 202:8    Judge 36:17, 40:12,                                looked 51:20, 52:21,  115:7, 119:17,             182:16, 182:24,      meet-up 11:3
   85:13, 94:14,          irrespective 202:19        67:13, 74:14,          < K>                        53:20, 63:11       121:6, 128:7,              184:1                meeting 11:1, 30:2,
   94:18, 95:8,           irritant 17:20             79:2, 81:2, 81:21,     K. 1:5, 2:3, 3:26,       looking 13:12,        138:16, 139:21,          materials 197:24         30:24, 34:14,
   106:22, 108:22,        irritating 46:13           81:23, 85:13,             99:5, 136:5,             52:22, 63:19,      146:1, 150:1,            maternal 27:18           37:20, 38:2, 38:6,
   113:21, 118:18,        ISP 167:11                 85:15, 85:22,             137:3, 137:33,           89:9, 129:24,      151:20, 156:16,          maternity 27:9,          38:14, 82:12,
   119:5, 119:6,          issue 16:6, 147:3,         88:7, 88:14,              220:5, 221:13            199:11, 206:24     161:12, 162:23,            28:19                  169:10, 169:22,
   124:9, 125:5,              147:8, 160:15,         88:21, 97:1, 97:5,     Kaplan 2:28, 137:16      looks 90:8, 129:6,    169:3, 170:14,           mates 30:14              190:13, 207:19
   128:3, 147:11,             163:14, 176:17,        97:10, 99:13,          Kate 9:10, 9:13,            152:15, 155:20,    171:11, 178:6,           matter 58:1, 58:4,     meetings 40:9,
   164:6, 180:6,              176:22, 177:4,         99:15, 102:3,             12:9, 12:10,             172:17, 188:3,     187:15, 190:21,            58:13, 58:22,          40:11, 175:8
   203:5, 205:15              177:9, 202:12          141:2, 141:6,             12:11, 32:7, 32:8,       188:24, 189:16,    192:3, 194:15,             79:23                meets 193:8, 193:21
involvement 23:10,        issued 67:13, 97:13,       141:8, 201:6              57:16, 70:22,            191:7, 199:2       198:17, 203:8,           mattered 58:5          Melongo's 171:5
   26:3, 34:13,               103:18              Julia 2:3, 6:7, 137:3        73:5, 75:21,          lost 179:10           204:15, 204:20,          matters 11:20, 32:12   MELONGO_003130
   41:16, 57:17,          issues 16:4, 16:10,     JULIE 1:15, 4:5, 6:2,        94:21, 100:1,         lot 98:4, 147:17,     209:19, 212:10,          Matthew36:13,            98:17
   59:11, 59:17, 60:2,        24:23, 25:18,          7:1, 28:8, 29:6,          101:7                    164:6, 204:2,      216:18                     36:15, 36:23,        MELONGO_003132
   60:8, 70:9, 80:13,         41:24, 60:17,          136:15, 138:1,         keep 188:17                 204:9, 216:11,   marking 209:24               36:24                  100:7
   96:16, 116:6,              67:10, 117:17,         140:20, 175:8,         keeps 153:5                 216:16           Markos 36:13,              Mayo 17:22             MELONGO_003387
   116:11, 118:15,            140:20, 198:3,         205:22, 220:15,        key 129:20               Loud 80:10, 97:22,    36:15, 36:23,            Mbabe 100:9              212:16
   119:9, 138:9,              216:4                  220:31, 221:9,         kind 90:8, 93:20,           97:24, 98:1        36:24                    mean 20:18, 22:1,      MELONGO_003393
   184:5                  items 170:4                221:16                    131:10, 179:10        loudly 98:1         Marshal 82:8, 82:12          23:19, 32:19,          213:1
involves 69:8, 113:3,     itself 75:11            July 20:8, 28:11,         knowledge 21:20,         low18:22            Martin 2:34, 6:15,           36:20, 41:3,         MELONGO_003414
   147:19                 IV 72:19                   111:13, 180:14,           24:14, 47:6, 47:11,   lunch 31:9, 135:14,   34:21, 34:23,              41:21, 42:5, 42:7,     104:20
involving 21:1, 21:3,                                180:21, 184:4,            49:10, 74:18,            135:16, 138:8,     35:3, 35:6, 35:10,         44:10, 45:3,         MELONGO_003415
   23:8, 47:4, 60:17,                                214:17, 215:12            92:9, 157:7,             145:8, 149:16      86:3, 87:10,               46:22, 51:16,          105:14
   61:5, 111:23,          <J >                    junior 41:4, 115:2           158:4, 209:10,                              137:17, 153:15,            51:20, 52:5, 57:4,   MELONGO_003423
   120:5, 141:3,          J. 2:18                 jurors 142:15,               216:8, 216:16                               153:16, 157:8,             71:22, 72:7, 80:9,     171:19
   171:5                  jail 103:21, 193:16        142:17, 142:18,        known 84:11, 125:9       < M>                  161:4, 161:6,              81:13, 83:5, 93:3,   MELONGO_004178
IP 126:24, 127:3,         James 33:5, 33:7,          143:24, 144:4          Kyle 3:12, 6:19,         M. 3:14, 137:26       162:15, 163:3,             93:18, 97:23,          146:8
   127:14, 127:18,           33:14, 33:18         Jury 67:16, 77:2,            35:12, 35:14,         Madigan 3:3, 137:20   167:12, 168:17,            108:16, 109:3,       MELONGO_005215
                                                                                         242                                                                                            244
                                                  ACR REPORTING, LLP                                       312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 226 of 298 PageID #:3868
                                                  JULIE GUNNIGLE - APRIL 23, 2018
  156:22                  Michael 2:4, 6:20         86:1, 87:11,           170:18, 171:15,          24:2, 24:21, 25:5,      40:12, 41:15,           100:11               205:21, 207:4,
MELONGO_005216            Michigan 3:16             87:18, 153:5,          175:22, 177:3,           25:9, 25:17,            48:18, 49:19,        Ori 3:15, 137:27        210:7, 211:16,
  157:14, 162:23          midway 88:10,             153:6                  178:10, 179:14,          25:19, 25:24,           55:12, 61:9,         original 127:13         213:1, 213:15,
MELONGO_005218               88:11, 130:18        motions 85:24,           180:2, 181:22,           26:9, 26:13,            63:12, 64:14,        originally 27:4         221:3
  164:9                   Midwifery 27:24,          148:21, 154:23         183:10, 184:18,          26:16, 26:20,           67:15, 70:12,        others 130:9, 160:5   pages 75:10, 75:13,
MELONGO_005222               29:12                move 85:24               187:19, 189:18,          28:8, 28:11, 29:5,      71:2, 71:13,         Otherwise 28:19,        167:4, 220:19
  167:5, 168:7,           Mike 25:11, 26:2,       MR. WUNDER 6:15,         190:4, 191:1,            29:16, 29:20,           73:22, 78:3,            125:9, 142:20,     paid 100:10, 101:19,
  207:4                      159:8                  134:13, 179:9,         192:7, 194:19,           30:10, 30:11,           82:14, 101:18,          194:9                109:7
MELONGO_005982            Miller 2:5, 137:4         183:3, 208:4,          198:21, 200:8,           30:12, 30:14,           113:5, 117:11,       outcome 222:6         Palatine 165:1,
  210:2                   Mills 3:15, 137:27        212:8, 214:4,          200:18, 201:3,           30:22, 35:16,           122:1, 126:8,        outcomes 27:20          167:8
MELONGO_005992            mine 99:4                 218:24                 201:17, 203:12,          35:20, 35:22,           132:2, 133:8,        outlined 101:8        Pamela 48:23,
  210:8                   minor 103:2             MS. BROWN 6:13,          204:19, 205:20,          36:1, 37:15,            141:24, 142:1,       Outside 31:2, 32:15,    50:16, 53:19,
Melongo_annabel           mischaracterizes          58:17, 59:3, 92:4,     208:5, 208:22,           38:20, 39:8, 42:4,      142:20, 146:11,         33:16, 38:23         54:16, 142:2
  125:22                     177:1                  135:11, 144:3,         209:23, 210:12,          42:6, 44:22,            147:10, 147:11,      own 22:4, 25:1, 28:2, Papadakis 2:28,
Melongo_annabel@          misconduct 86:4,          179:22, 181:21,        212:14, 214:14,          48:24, 56:16,           149:22, 153:14,         28:4, 179:6,         137:16
  yahoo 120:6,               86:15, 87:5            183:2, 189:23,         216:1, 216:22            57:16, 60:6, 63:8,      154:14, 155:13,         179:20, 213:7,     paper 139:8, 188:4
  168:14, 207:11          misstated 215:17          200:5, 200:15,       multiple 112:8,            81:16, 82:8,            155:16, 156:1,          213:20, 216:11,    paragraph 73:22,
melongo_annabel@          misstatements             200:23, 205:18,        154:10, 214:19           82:13, 86:23,           160:6, 164:18,          216:13               77:18, 92:16,
  yahoo.com                  87:20, 87:21           208:19, 212:7,       Myself 53:22, 55:18,       89:17, 90:21,           166:5, 166:11,       owned 54:5, 54:6,       101:7, 140:17,
  120:22, 126:5,          modem164:15               218:17, 218:23,        61:16, 199:11            91:5, 91:15,            170:3, 178:3,           54:15, 165:24        157:15, 167:6,
  130:7                   Monday 1:23,              219:2                                           91:16, 92:2, 92:9,      178:21, 182:22,      owner 159:8             195:7
member 35:15                 136:21, 190:6        MS. CALLOWAY                                      93:24, 103:12,          184:22, 191:24,      owns 165:22           paren 92:18, 92:20
memo 22:18, 22:19,        Mondays 190:12            175:18, 176:24,      < N>                       104:4, 105:3,           199:11, 202:11,                            parens 92:22
  24:4, 24:5, 24:9,       money 193:9,              218:21               name 6:7, 6:24, 7:2,       106:9, 110:22,          206:20, 215:15,                            Park 2:35, 6:16,
  24:10, 24:14,              193:22, 194:3,       MS. SCHWARTZ              9:12, 33:14,            112:11, 114:1,          216:23, 218:9        < P>                    137:18, 153:15,
  93:12                      204:3, 204:12,         6:18, 59:7, 95:12,      34:15, 68:2, 72:4,      118:22, 133:6,       ones 22:9, 155:23       p-r-o-l-o 17:9          156:13, 157:1,
memorandum62:24              204:13                 135:13, 184:16,         72:7, 77:13, 170:6      140:11, 147:7,       ongoing 52:12           p.m. 102:4, 136:22      208:16, 215:15
mention 102:7             Monge 170:6               200:6, 210:11,       named 33:15, 33:16,        149:12, 152:16,      Online 216:14           PAGE 4:3, 71:19,      Part 11:9, 20:17,
mentioned 102:1,          monitor 52:3, 52:6,       215:22, 218:20,         33:21, 86:23,           152:20, 170:8,       Opening 17:13              72:17, 73:11,        103:8, 105:4,
  130:17, 131:1,             52:16                  219:1                   120:12, 129:2,          175:15, 175:16,      operate 208:14             73:19, 84:4, 84:6,   121:18, 121:21,
  175:7                   monitoring 113:19       Ms. Schwartz 6:6,         158:8                   177:14, 180:18,      operation 58:6             85:19, 85:20,        122:14, 122:15,
merely 133:22             month 31:5, 32:20,        6:23, 37:10,         names 72:13,               183:19, 184:20,      opinion 66:12, 92:3        87:22, 87:24,        128:20, 128:23,
merits 23:18, 55:15,         37:15, 52:20           58:21, 59:9,            205:12, 217:8           186:9, 187:4,        opinions 91:10             88:2, 88:5, 88:10,   133:2, 146:22,
  56:10, 57:22            months 30:15,             62:17, 70:17,        narrative 90:23            202:7, 208:20        opposed 77:24,             88:11, 90:13,        149:18, 158:20,
message 122:7,               167:8, 167:10,         74:8, 75:1, 76:23,   nationally 205:24,      officer 209:7              112:21                  99:1, 99:16,         159:18, 167:12,
  124:7, 130:16              182:17, 188:17         78:16, 83:12,           206:2, 206:4         official 67:2, 80:15,   orchestrating 206:8        99:18, 100:6,        171:4, 171:21,
messaged 31:22,           morning 6:7, 32:3,        89:5, 92:6, 95:15,   nature 51:2, 61:10,        80:19, 80:23,        order 13:12, 79:2,         101:6, 122:2,        174:12, 179:15,
  33:2                       59:10, 60:23,          98:14, 104:18,          143:14                  82:24, 85:18            79:5, 95:18,            129:9, 129:24,       184:8, 186:23,
met 8:18, 13:1,              63:10, 96:18,          105:12, 107:10,      nearly 103:23,          Often 22:18, 32:18,        107:24, 108:17,         130:18, 134:1,       190:11, 213:2
  31:17, 33:11,              97:21, 117:12,         109:17, 115:11,         143:13                  52:17, 127:6            108:24, 109:9,          140:16, 152:23,    part-time 20:12
  33:22, 34:19,              117:15, 142:4,         119:21, 121:10,      necessarily 80:10,      okay 7:18, 8:5             179:3                   154:21, 155:5,     participate 82:22,
  35:5, 37:11,               151:4, 151:7,          123:13, 126:17,         154:17, 176:20,      Once 31:5, 31:17,       ordered 78:19,             155:6, 157:13,       206:10
  82:15, 169:15,             193:2                  128:11, 134:15,         211:8                   32:20, 37:19,           79:10, 80:5, 201:7      157:15, 159:5,     particular 17:15,
  185:15                  Morris 15:11, 15:16,      138:6, 138:20,       need 8:2, 117:17,          52:20, 158:5,        org 217:10                 162:23, 164:9,       17:16, 25:17,
metadata 129:17,             16:2                   140:1, 144:6,           151:4, 154:23,          185:15               organization 90:17,        164:22, 167:5,       26:6, 53:1, 56:3,
  130:11, 134:1,          Mostly 9:20               146:5, 150:5,           199:23, 202:1        One 7:11, 21:11,           195:17                  168:6, 172:6,        60:19, 63:18,
  147:18, 147:19          mothers 27:19             152:1, 156:20,       needing 162:6              22:8, 23:7, 23:9,    Organizations 16:20        174:14, 176:15,      64:8, 65:15,
methodical 21:2           motion 39:9, 39:12,       161:16, 169:7,       network 123:9,             25:23, 26:4,         organized 16:18,           178:18, 199:10,      66:16, 67:12,
                                                                                      245                                                                                           247

   127:10, 168:2            83:10, 83:14,           97:12               objected 58:2              71:23, 72:20,            87:9, 87:18             166:22, 220:20     PLLC 28:9, 29:6
networking 117:22           85:21, 87:23,         note 90:12, 92:7      Objection 58:17,           73:3, 73:8, 76:8,     permission 49:20,       Plaintiff 1:7, 1:16,  Podlasek 1:11, 9:10,
networks 123:19             88:3, 89:3, 89:7,     noted 175:1              59:3, 92:4, 123:11,     76:14, 78:3,             92:10                   2:11, 6:8, 6:21,     9:15, 9:19, 10:7,
nevertheless 141:11         91:11, 93:3, 98:12,   notes 97:1, 97:5         126:16, 134:13,         84:12, 84:18,         permissions 133:22,        62:14, 62:19,        10:12, 10:16,
new52:13, 109:5,            104:16, 104:20,       Nothing 53:1, 197:5,     135:11, 144:3,          85:2, 85:3, 85:6,        174:8                   62:21, 70:14,        10:18, 11:5, 11:18,
   158:19, 192:17,          105:10, 105:14,         218:20, 218:24,        174:21, 175:18,         85:14, 91:9, 98:5,    person 40:5, 43:7,         70:19, 74:5,         11:21, 12:6, 12:20,
   205:10                   107:8, 107:12,          221:18                 176:24, 179:22,         120:19, 127:18,          43:9, 58:19, 59:1,      74:10, 74:21,        12:22, 13:2,
News 69:17, 195:8,          107:17, 109:15,       notice 139:1             181:21, 183:2,          129:23, 130:20,          64:16, 93:22,           75:3, 76:20, 77:1,   13:23, 14:3,
   195:9, 195:10,           109:19, 115:9,        noticed 98:7             183:3, 189:14,          131:8, 134:3,            109:4, 133:8,           83:9, 83:13, 89:2,   25:20, 25:22,
   195:23, 197:1,           115:13, 116:5,        Notre 14:19, 14:24,      189:22, 189:23,         134:11, 135:6,           134:9, 175:3,           89:7, 98:11,         26:4, 30:3, 30:10,
   197:6, 197:8,            119:19, 119:24,         15:14, 16:15           200:4, 200:13,          141:7, 148:5,            185:15, 194:7,          98:16, 104:15,       30:16, 30:21,
   197:16, 197:21,          121:8, 121:12,        November 20:7,           200:22, 201:14,         153:15, 164:4,           212:3                   104:19, 105:9,       31:1, 31:19,
   198:2                    128:9, 128:13,          30:23, 113:22          205:18, 208:19,         172:12, 172:19,       personal 11:20,            105:13, 107:7,       31:22, 39:10,
next 19:11, 20:2,           138:18, 139:7,        number 20:24, 21:5,      212:7, 212:8,           173:13, 194:22,          27:17, 56:8,            107:11, 109:14,      41:10, 42:1, 46:2,
   26:18, 72:4,             139:23, 145:22,         21:7, 72:2, 72:18,     214:4, 218:17           217:21                   127:10, 186:4,          109:18, 115:8,       46:8, 51:1, 51:4,
   73:19, 88:5,             146:3, 150:3,           73:21, 125:22,      observation 98:7         particularly 111:1,        186:10                  115:12, 119:18,      53:22, 55:18,
   92:16, 92:20,            151:22, 156:18,         127:22, 130:7,      observed 172:9             196:20                personality 40:17          119:23, 121:7,       60:24, 61:2,
   92:23, 94:6,             161:14, 165:8,          197:18, 207:4,      obtain 149:12, 208:1     parties 29:24, 69:19,   personally 33:10,          121:11, 128:8,       61:16, 61:21,
   104:7, 140:18,           169:5, 170:16,          210:7               obtained 54:4, 64:21       222:4                    34:18, 221:9            128:12, 136:7,       62:1, 63:1, 63:22,
   201:4                    171:13, 178:8,        numbered 62:20,       obviously 11:11,         partners 10:5           personnel 148:14           137:5, 138:17,       65:14, 66:4, 66:9,
nice 143:8                  182:1, 187:1,           70:20, 75:4,           218:10                party 31:18, 49:10,     pertaining 1:18            138:21, 139:22,      79:13, 81:6, 82:11,
NINFO3:14, 6:17,            187:17, 187:21,         83:14, 84:5, 89:8,  occasional 22:7            64:17, 101:18         petition 109:2             140:2, 146:2,        82:18, 86:4,
   123:11, 126:16,          190:23, 192:5,          100:6, 129:10,      Occasionally 32:17,      passcodes 158:9         phone 10:3, 10:4,          146:6, 150:2,        86:15, 86:17,
   137:26, 179:23,          194:17, 195:6,          138:22, 140:3,         32:18                 passwords 158:14,          10:7, 10:11, 11:5,      150:6, 151:21,       86:19, 86:24,
   183:5, 189:14,           198:19, 198:23,         140:17, 146:7,      occurred 142:11,           158:16, 158:19,          11:18, 12:6,            152:2, 156:17,       87:5, 92:22,
   189:22, 200:4,           203:10, 204:17,         150:7, 152:3,          157:17, 157:19,         218:7                    12:15, 12:16,           156:21, 161:13,      115:1, 116:23,
   200:13, 200:22,          208:20, 209:21,         156:22, 157:14,        180:14                patent 19:20, 29:13        12:20, 12:23,           161:17, 169:4,       118:18, 136:11,
   201:14, 210:10,          212:12, 216:20,         161:18, 164:9,      occurrence 102:8         path 129:19                13:14, 13:19,           169:8, 170:15,       143:3, 148:20,
   214:5, 218:18,           221:6, 221:15,          170:20, 171:18,     odd 122:17, 143:7        pathological 121:24        13:22, 14:5, 30:3,      170:19, 171:12,      165:15, 166:16,
   218:22                   222:17                  178:12, 191:3,      offense 39:19, 64:8,     PEGGY 1:19, 221:5          73:15, 103:3,           171:17, 178:7,       166:18, 167:1,
No. 1:20, 4:15, 4:17,     nods 7:17                 192:9, 213:1,          64:11, 64:19,         pending 8:4, 10:24,        117:14, 185:17          178:11, 187:16,      174:17, 176:5,
   4:19, 4:21, 4:23,      none 188:15               217:1                  64:20, 65:2,            90:19, 103:24,        phone/blackberry           187:20, 190:22,      178:15, 179:1,
   4:25, 4:27, 4:29,      nonetheless 56:4        numbers 72:5             65:16, 108:8,           221:10                   189:8                   191:2, 192:4,        181:5, 181:11,
   4:31, 4:33, 4:35,      nonprofit 15:19,        numeral 72:19            177:15                people 42:13, 129:7,    photocopy 140:9            192:8, 194:16,       182:20, 184:12,
   4:37, 4:39, 4:41,        90:17, 202:13,        nurse 197:23          offenses 18:24,            129:17, 132:2,        phrase 93:5                194:20, 198:18,      187:23, 188:21,
   4:43, 4:45, 4:47,        202:20                                         101:10                  155:23, 209:4,        physical 127:4,            203:9, 203:13,       191:6, 199:14,
   5:4, 5:6, 5:8, 5:10,   nor 87:21, 222:4,                             offer 43:16, 191:19        217:8                    127:11                  204:16, 204:21,      200:2, 200:10,
   5:12, 5:14, 5:16,        222:5                 < O>                  offering 122:7,          per 141:1               piece 16:24, 17:11,        209:20, 210:1,       204:24, 220:11,
   5:18, 5:20, 5:22,      Normally 122:18         O'hara 9:11, 12:10,      124:7, 124:22,        perceive 44:19             63:12, 139:8,           212:11, 212:15,      221:14
   5:24, 5:26, 5:28,      North 1:22, 2:6,           12:11, 12:12,         125:3                 perceived 85:9             155:11, 164:18,         216:19, 216:24,    point 37:9, 52:9,
   5:30, 5:32, 5:34,        2:29, 3:16, 136:18       32:8, 32:9, 32:13, offhanded 155:8,         perfectly 167:21           172:13                  220:7, 221:13        55:12, 57:15,
   5:36, 5:38, 5:40,      Northern 1:2, 14:16,       32:15, 32:23,         156:11                perform148:11,          pieces 118:8            planned 10:16           68:1, 78:14,
   5:42, 36:14,             15:2, 136:2,             33:3, 57:16,       Office 3:7, 9:1, 18:6,     163:11                piling 131:10           play 59:14, 112:12      80:17, 95:13,
   51:15, 58:3,             220:2, 221:12            57:17, 61:19,         18:9, 18:15,          performed 170:10,       place 48:3, 50:10,      Please 6:24, 7:16,      106:11, 125:7,
   62:15, 63:9,           Nos. 98:17                 70:22, 101:7          18:21, 19:3, 19:7,      171:8                    65:3, 65:23,            8:3, 140:19,         151:10, 172:14,
   70:15, 70:24,          Notary 1:20, 220:39,    oath 220:16              20:4, 20:6, 20:10,    period 20:11, 165:6,       68:19, 81:10,           193:9, 193:21,       172:19, 173:9,
   74:6, 74:11,             221:6, 222:15         Obama 47:5               20:15, 21:9, 22:9,      208:21                   96:22, 135:7,           194:2, 204:1,        174:8, 195:18,
   74:22, 76:21,          notation 97:11,         object 200:7             23:1, 23:9, 23:12,    perjury 21:3, 86:2,        144:2, 159:3,           204:8                202:11
                                                                                      246                                                                                           248
                                                  ACR REPORTING, LLP                                   312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 227 of 298 PageID #:3869
                                                 JULIE GUNNIGLE - APRIL 23, 2018
points 54:3, 107:17,     possibly 70:10,            111:10, 137:31,      probelle.net 161:24,        95:8, 97:9,           recipients 125:23,         64:16, 64:21,           173:3, 173:5,
  172:10, 172:11,           70:12, 125:12           138:11, 142:5,         162:13                    109:11, 110:16,          130:8, 205:13,          65:1, 66:4, 68:12,      174:19, 175:3,
  172:20, 173:10,        posted 49:2, 51:6,         184:3, 221:25        problem122:8,               110:19, 110:23,          206:8                   101:19, 102:8,          175:11, 202:3,
  193:10                    67:17, 73:16         presentation 175:2        124:8, 124:10             111:2, 113:13,        recognize 83:16,           102:21, 165:18          204:12, 207:13,
Police 104:10,           posting 52:24, 53:12    presented 139:18        problematic 23:7            118:6, 124:13,           89:10, 98:18,        recordings 50:16,          211:23
  104:21, 104:23,        postings 53:2           preservation 51:9       problems 125:4,             128:4, 146:20,           107:13, 110:10,         50:21, 50:24,        refers 77:19, 100:13,
  105:4, 105:16,         posts 52:12, 52:13,     preserve 47:21,           125:6, 125:10,            147:8, 151:6,            120:1, 121:13,          53:21, 54:17,           158:14, 204:5
  105:22, 106:5,            92:11, 92:18            48:7, 48:8, 95:18      125:13, 168:10,           151:12, 155:1,           121:16, 125:16,         54:22, 55:6,         reflect 97:2, 172:21
  106:14, 106:19,        potential 38:12,        preserving 96:8           207:7                     164:4, 164:17,           140:5, 146:9,           55:10, 63:12,        reflected 72:8
  119:11, 119:12,           63:13, 94:23,        President 47:5          Procedure 1:17              166:11, 166:21,          161:20, 170:22,         65:21, 66:10,        reflecting 167:13
  153:14, 155:8,            142:23, 163:16       pretending 84:9         proceed 111:14,             166:24, 169:22,          217:3                   68:9, 101:17         refresh 11:15, 71:16,
  156:12, 156:13,        Potentially 130:23,     pretty 103:2              112:2, 112:21,            171:20, 171:24,       recognized 205:24,      records 66:21,             73:9, 75:23, 95:1,
  157:1, 157:4,             156:2, 160:5,        previously 69:21,         113:7                     172:3, 174:5,            206:2, 206:4            72:13, 74:13,           100:3, 139:4,
  157:24, 159:13,           160:15, 190:18          124:20, 124:23,      proceeding 180:21           175:13, 177:2,        recollection 11:15,        75:7, 77:10,            150:21, 152:17,
  159:17, 162:22,        practically 143:5          131:1, 138:2,        proceedings 78:14,          177:17, 177:19,          12:1, 13:19,            77:23, 106:5,           166:5, 169:14
  163:13, 164:8,         practice 19:13,            167:19                 116:7, 116:12,            180:12, 185:16,          13:20, 34:12,           160:3, 161:6,        refuse 38:9, 38:10
  164:20, 206:20,           19:16, 19:19,        primarily 59:23           138:9                     185:18, 187:6,           37:19, 48:22,           161:9, 164:12,       regarding 53:14,
  206:24, 207:2,            19:23, 20:1, 27:6,   printed 68:9            proceedings. 95:14          187:12, 190:17,          58:3, 68:6, 71:16,      165:4, 166:1,           82:23, 94:8,
  207:12, 208:14,           28:2, 28:5, 28:7,    printout 83:20, 84:1,   process 22:12, 23:3,        191:16, 192:15,          73:9, 75:24, 79:7,      167:2, 186:24           209:15
  208:17, 208:24,           28:17, 87:11,           120:12, 122:3,         23:13, 23:22,             194:12, 195:4,           85:12, 87:23,        recovery 148:11         registered 100:9,
  209:4, 209:7,             183:6                   124:5, 128:23,         26:3, 60:16,              195:10, 195:14,          94:7, 95:1, 97:4,    redacted 188:9             100:22
  215:15, 215:17,        practiced 29:16            129:2                  61:15, 108:21,            196:18, 197:24,          97:8, 100:4,         reduced 111:10          registering 72:20
  218:9                  practices 17:23         Prior 24:5, 24:7,         109:11                    198:15, 199:18,          106:21, 139:4,       reducing 68:8           registrar 72:23, 73:7
policy 24:23, 58:13,     preceding 85:21            45:20, 45:22,        produce 76:16,              201:18, 201:21,          145:11, 149:6,       refer 12:10, 100:20,    regrow17:20
  58:22, 59:4,           pregnant 38:7              46:6, 50:12, 51:3,     78:10, 140:11             203:4, 206:12,           149:7, 149:8,           153:22, 156:11,      regularity 52:16
  93:24, 106:17          prep 62:12                 52:17, 53:14,        produced 22:18,             215:3, 215:10,           149:11, 150:21,         191:20               regularly 69:18
politely 38:9, 38:10     preparation 70:5,          66:15, 67:18,          22:19, 62:9, 68:7         216:5                    150:23, 151:19,      reference 129:14,       reindicted 114:20,
polled 142:18               95:9, 132:11,           68:19, 95:24,        professional 27:6        recalling 51:7              152:17, 169:14,         157:23                  115:21
pornography 23:8,           132:12, 132:15,         96:9, 118:14,        Professor 15:14,         receive 21:5, 22:3,         174:4, 174:23,       referenced 173:12       reindictment 115:4,
  23:11, 185:2              133:3, 149:18,          119:4, 119:9,          16:15, 17:1, 27:5,        25:4, 105:4,             176:16, 177:8,       referral 22:5, 83:7,       115:15, 116:1,
portal 153:4, 154:8         155:22, 184:6           140:21, 145:7,         27:10, 27:14              106:13, 106:19,          186:8, 187:2,           199:10, 199:15,         119:1, 187:9
portion 90:23, 91:3,     prepare 8:16, 13:13,       158:4, 162:9,        program51:22,               110:2, 216:2             187:11                  200:20, 201:1        relate 123:24,
  92:7, 125:17,             77:16, 131:20,          175:1, 188:14          68:11                  received 22:4,           recommend 175:6         referrals 21:5, 22:23      141:16
  207:12, 210:8             132:22               prioritized 111:19      progress 180:22             54:20, 117:14,        recommendation          referred 21:10,         related 40:21, 42:16,
portions 99:9, 110:6     prepared 24:5,          prioritizing 113:11     prolonged 27:8              121:23, 130:19,          24:12, 24:24            21:15, 21:24,           45:9, 47:16, 53:4,
portrayed 45:19             24:15, 70:11,        priority 112:9,         Prolotherapy 17:9,          134:2, 160:22,        recommended                22:1, 22:8, 22:13,      55:6, 61:20, 66:3,
posed 111:6                 71:13, 89:20,           112:17, 113:1,         17:12, 17:14,             164:10, 180:4,           191:23                  83:3, 83:4, 97:15,      66:10, 67:11,
posited 46:24, 47:2         118:7, 131:13,          113:3, 113:9           17:17, 17:18, 18:1        191:9                 record 6:11, 6:24,         115:16, 174:24,         70:7, 72:14,
position 27:21,             131:16, 153:14,      privacy 103:7           promoted 27:6, 27:9      receives 67:16              103:3, 138:7,           194:3                   73:17, 76:3, 77:3,
  27:22, 29:19,             157:8, 197:1,        private 28:2, 28:5      promotional 197:23       receiving 188:11,           179:11               referring 23:7,            94:15, 104:11,
  29:21, 108:6              197:16               probable 23:16,         pros 143:5                  191:10, 194:1,        recorded 49:24,            23:12, 57:13,           104:21, 105:6,
possession 148:14,       preparing 9:3              55:14, 56:9,         prosaic 129:15              199:7, 202:4,            50:9, 53:18, 58:2,      86:18, 90:6,            105:17, 105:23,
  148:23                 presence 221:21            57:21, 101:9,        prosecute 58:14             203:17, 205:7            64:16, 69:18,           93:12, 132:13,          106:6, 106:14,
possible 6:20,           Present 3:24, 28:6,        101:14, 101:21       prosecuted 58:9,         recent 30:24, 120:11        73:16, 73:24,           132:14, 146:12,         106:19, 114:16,
  155:12, 158:17,           66:24, 68:14,        Probably 90:11,           58:20, 59:6            recently 117:18             144:2, 221:21           153:6, 153:11,          116:7, 148:15,
  173:11, 179:19,           69:1, 97:3, 97:7,       141:23, 159:16       prosecuting 22:6,        recess 59:8, 135:16,     recording 57:24,           153:19, 153:23,         156:14, 163:7,
  180:1, 180:3,             97:19, 99:12,        Probelle 203:20,          163:12, 201:6             136:16, 184:17,          58:9, 58:14, 59:1,      155:15, 156:13,         173:2, 174:11,
  201:8, 218:12             107:2, 110:13,          203:21               prosecution 45:18,          215:24                   64:11, 64:15,           157:24, 166:15,         177:9, 177:15,
                                                                                      249                                                                                               251

   46:11, 48:12, 83:3,     185:6, 220:39,          203:24                   64:19, 76:9,             184:12, 186:24,         94:10, 94:17,            161:11, 162:20,         157:10, 157:24,
   112:20, 114:22,         221:6, 222:15         quotes 91:23               77:22, 79:5,             190:18, 192:24,         94:20, 95:7,             168:5, 168:18,          158:22, 159:14,
   127:15, 127:19,       publication 17:21                                  96:14, 103:8,            196:18, 198:5,          95:11, 95:23, 96:2,      168:22, 169:2,          159:18, 162:22,
   164:3, 187:5          publications 17:6,                                 108:2, 116:3,            200:11, 203:5,          96:15, 96:16,            169:20, 174:7,          163:13, 164:9,
prosecutions 22:2,         18:2                < R>                         141:13, 142:23,          205:16, 208:24,         97:10, 97:11, 98:9,      175:20, 175:23,         164:20, 167:13,
   143:13, 216:3         published 17:7, 17:8  R. 3:5, 137:22               143:23, 150:17,          216:4, 222:4            99:14, 99:24,            176:4, 176:8,           170:5, 170:6,
Prosecutor 18:6,         punish 103:14         R/I 159:6, 159:7,            152:12, 169:21,       relating 13:17,            101:1, 101:5,            176:13, 177:7,          171:2, 171:8,
   18:9, 18:12,          purchased 165:22         159:9, 159:11,            188:9, 191:11,           118:13, 189:2,          104:5, 104:9,            177:12, 178:5,          171:21, 172:24,
   18:14, 18:17,         purpose 10:2, 10:7,      162:24, 164:10,           192:16, 199:8,           196:19                  104:13, 105:1,           181:7, 181:17,          173:2, 173:4,
   18:20, 19:2, 19:7,      10:11, 12:22,          164:14, 165:2             203:18, 205:7         relation 155:24            105:21, 106:2,           181:20, 185:20,         173:6, 173:12,
   92:22, 93:2, 93:6,      48:5, 69:4, 132:8,  Racketeer 16:19           reasonable 23:17,        relationship 36:3,         106:16, 107:1,           188:4, 188:11,          173:19, 178:20,
   93:17, 183:13,          133:1               raise 197:17                 55:14, 56:10,            186:10                  107:5, 108:21,           189:3, 189:17,          182:21, 195:9,
   200:21                purposes 51:10,       Randolph 3:8                 57:21, 64:17,         relative 182:10            110:1, 110:5,            190:10, 190:13,         195:14, 195:23,
prosecutorial 86:3,        96:8                Randy 34:7, 34:9,            65:2, 144:1           released 109:8,            111:5, 111:8,            191:10, 191:18,         196:8, 197:1,
   86:15, 87:4           pursuant 1:16,           34:19                  reasons 26:17, 29:1,        113:18                  111:12, 111:17,          193:6, 193:14,          197:6, 197:8,
prosecutors 21:17,         136:16              range 171:19                 49:19, 101:24,        relevant 48:11, 91:4,      111:18, 111:21,          193:18, 194:1,          197:14, 197:16,
   94:2, 200:3,          pursue 23:19, 175:5,  raw129:12, 129:13            196:13                   163:18, 202:15          111:22, 112:1,           194:9, 194:14,          197:21, 206:20,
   200:11                  175:16              reach 67:19, 131:22,      recall 9:20, 10:1,       remains 166:6              112:14, 113:15,          195:16, 196:3,          206:24, 207:2,
protocol 127:1           pursued 175:19           173:15, 180:21            12:5, 14:1, 21:22,    remark 155:8,              114:6, 117:2,            198:1, 198:16,          207:12, 208:24,
protocols 208:15,        push 84:9, 86:8       reached 68:2,                26:5, 31:21,             156:11                  117:4, 120:10,           199:7, 199:17,          209:4, 215:17
   208:17                put 111:15, 147:12,      149:17, 209:3,            31:24, 33:19,         remember 11:13,            121:5, 121:17,           199:20, 199:24,      reported 126:9
provable 177:15            156:3, 156:5,          209:5                     33:24, 34:6,             12:3, 13:21,            122:15, 122:20,          200:16, 200:24,      reporter 7:10, 48:24,
prove 56:3, 178:21,        174:7               reaching 131:18,             34:16, 34:20,            20:20, 24:17,           122:21, 123:5,           201:2, 201:16,          67:8, 67:20, 92:9,
   179:4, 179:7,                                  132:8                     35:4, 35:7, 35:11,       34:14, 38:3, 38:5,      124:11, 125:1,           201:20, 201:24,         140:10, 171:17
   182:22                                      reaction 45:17,              36:12, 37:1,             38:7, 39:17,            126:9, 126:10,           202:4, 202:14,       reporters 69:17
provide 86:5, 126:20     <Q>                      45:21, 46:3, 145:2        37:20, 38:1,             40:18, 53:22,           127:18, 127:21,          203:3, 203:7,        reports 34:15, 34:16,
provided 126:11          question 7:20, 7:24, read 43:20, 43:23,            38:17, 39:14,            53:23, 61:17,           131:18, 131:20,          203:17, 205:6,          104:10, 105:4,
provider 165:6,            8:4, 31:8, 42:10,      85:3, 86:11,              39:15, 43:13,            62:23, 64:4,            131:24, 132:1,           207:18, 207:19,         105:22, 106:14,
   167:9, 167:20           42:11, 44:9,           86:12, 86:20,             43:19, 46:5, 46:9,       65:15, 69:7,            132:3, 132:4,            207:21, 207:22,         106:19, 119:12,
providers 27:19            44:12, 45:5,           87:2, 87:7, 90:24,        47:10, 47:14,            70:10, 70:11, 73:1,     132:21, 133:15,          207:24, 215:9,          148:9, 153:14,
providing 199:15           57:10, 58:12,          91:3, 91:20,              47:20, 48:4, 50:3,       73:4, 73:18, 74:3,      134:7, 134:14,           217:15, 217:20          155:9, 155:11,
proving 133:7,             102:19, 102:24,        91:22, 94:4,              50:6, 50:11,             74:19, 75:20,           134:19, 135:4,        remembered 11:12,          156:12, 156:14,
   160:18                  103:1, 113:2,          100:16, 159:13,           50:18, 50:20,            77:17, 77:21,           138:15, 139:16,          13:11                   176:11, 218:10
ps 129:10                  125:18, 130:3,         159:17, 165:8,            53:11, 55:1, 55:2,       78:1, 78:2, 78:5,       139:20, 141:9,        remotely 154:4,         repository 185:1
psychological              154:6, 174:15,         165:10, 165:11,           55:19, 56:13,            78:13, 79:12,           141:15, 141:19,          154:15               represent 6:8, 6:11,
   78:19, 79:3, 79:6,      179:9, 182:14,         172:20, 173:10,           56:14, 56:17,            79:15, 79:18,           142:3, 142:19,        renal 16:7                 79:8, 79:11,
   79:9, 79:14,            183:12, 191:14,        179:9, 201:5,             60:18, 60:19,            79:22, 80:1, 80:2,      143:11, 144:13,       repairs 148:11             194:21
   79:16, 79:20,           197:10, 200:6,         208:3, 210:13,            61:3, 61:23, 64:9,       80:4, 80:20,            144:20, 144:23,       rephrase 183:12         represented 8:11,
   85:23                   208:4                  211:9, 211:10,            66:8, 66:14,             80:21, 80:24,           145:3, 145:4,         report 16:11, 60:6,        108:11
psychologically          questions 7:13,          215:6, 216:14,            67:24, 68:21,            81:2, 82:10,            145:20, 145:22,          60:9, 89:12,         representing 106:4
   84:10                   14:11, 34:1, 76:13,    220:17                    69:3, 70:3, 71:11,       82:16, 84:3,            147:5, 147:16,           89:13, 89:15,        represents 6:19,
Public 1:20, 20:24,        174:10, 197:18,     read. 179:11                 76:9, 76:18,             84:16, 84:17,           148:3, 148:8,            89:20, 104:21,          6:21
   59:2, 80:14,            199:19, 218:21,     reading 88:17, 212:5         78:22, 80:7, 81:8,       84:22, 84:23,           148:12, 150:16,          104:23, 105:17,      reprimanded 26:11
   80:19, 80:22,           218:22, 218:23,     reads 84:7, 85:21            81:9, 81:18,             85:1, 87:6, 88:19,      151:8, 152:11,           118:7, 118:10,       request 68:8, 79:14,
   82:24, 85:18,           219:1               really 63:17, 85:16,         81:20, 82:6,             89:14, 89:18,           153:8, 154:11,           119:10, 119:11,         110:20, 140:19,
   86:16, 92:2,          quote 90:20, 92:18,      109:10, 195:15,           82:17, 87:13,            89:23, 91:1,            155:3, 159:4,            124:24, 128:2,          141:1, 141:5,
   103:3, 103:4,           92:19, 92:21,          199:12                    88:17, 92:13,            92:14, 93:4, 93:8,      159:16, 160:20,          145:13, 156:24,         161:6, 165:3
   184:21, 184:24,         124:9, 155:16,      reason 8:7, 21:21,           93:1, 93:10, 94:11,      93:14, 94:3,            161:2, 161:8,            157:4, 157:7,        requested 76:7,
                                                                                      250                                                                                               252
                                                 ACR REPORTING, LLP                                     312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 228 of 298 PageID #:3870
                                                 JULIE GUNNIGLE - APRIL 23, 2018
   106:20, 110:17,       resulted 16:20,         rotated 165:24         161:10, 163:4,           sixth 172:14            sorts 16:5, 19:18,      137:29, 146:17,             53:22, 150:22,
   110:24, 141:8,           142:8                roughly 23:5, 48:2     168:3, 174:2,            slightly 214:21           27:16, 44:7           160:3, 160:8,               162:15, 164:1,
   141:11, 141:13,       results 16:22, 18:17,   RPR 1:19               192:24, 195:11,          Small 19:20, 28:22,     sound 7:14, 85:6        160:9, 160:14,              166:18, 167:14,
   162:9, 164:14            180:24, 181:3,       Rubino 33:20, 33:23    197:2, 197:19,              29:13, 38:8          sounds 88:21,           161:4, 162:17,              168:23, 185:16,
requesting 77:22,           181:18               Rule 167:22, 180:3,    197:23, 198:3,           snowy@probelle            93:17, 152:21         162:24, 168:9,              194:7
   106:5, 141:2,         resumed 136:16             182:3, 182:6,       198:5, 202:5,               192:17               source 127:13,          173:21, 179:5,           spoken 9:10, 30:5,
   180:9                 retrieved 166:12           183:17, 183:21      203:1, 217:7,            Social 11:3, 31:6,        159:1                 179:7, 179:19,              34:4, 35:2, 36:23,
requests 72:12,          return 54:10, 54:12,    Rules 1:16, 7:8,       217:8, 217:12,              32:22                sparked 81:24           180:5, 185:14,              39:1, 166:15
   76:2, 78:6, 192:24       129:19, 165:12          211:12              217:14, 217:17,          socialize 31:2          speaking 62:11,         185:15, 185:19,          sports 17:22
required 23:16           returned 27:8           run 51:21              218:2, 218:13            socialized 38:22          98:1, 117:9,          185:22, 186:3,           spotty 121:22
research 15:15,          revealed 100:8,                              saw34:15, 84:18,           Solo 17:4, 19:13,         133:24                186:7, 186:13,           Springfield 24:24
   16:15, 16:22,            197:22                                      84:19, 84:23,               19:16, 19:19,        speaks 123:22           187:7, 188:1,            stalking 203:6
   25:18, 53:14,         review8:19, 8:22,       <S>                    90:4, 121:20                19:23, 20:1          special 22:2, 85:14,    188:6, 188:13,           stamp 77:6, 107:20
   216:12, 216:13           23:6, 23:13,         s-a-s-t-i-a-n 150:10 saying 117:16,             solving 147:6             143:5, 143:13         189:2, 189:12,           stand 36:18, 126:24,
researching 16:17,          51:17, 51:23,        S. 2:27, 137:15        155:13, 182:20,          somebody 47:8,          specialized 18:13,      189:20, 190:8,              156:3, 156:5
   16:18                    52:13, 53:13,        Sadly 13:5             212:2                       82:16, 97:12           18:23                 190:14, 190:19,          standing 202:13
reserve 219:3               104:10, 118:10,      Safe-a-life 195:2    says 58:9, 63:5,           somehow33:8,            specific 18:13, 61:3    191:5, 191:9,            stands 89:13
residency 167:7             148:9, 171:4,        Salerno 120:5,         72:20, 73:22,               60:4, 72:1, 81:24,   specifically 134:2      191:19, 191:24,          start 20:5, 45:6,
resign 29:21                171:7, 209:11,          120:13              76:15, 86:6, 88:6,          131:7, 145:15,       specifics 118:6         192:11, 192:14,             200:7
respect 24:17,              209:14               SALF 153:17, 159:7,    89:12, 90:7,                157:17, 163:6        speculation 58:17,      192:21, 192:23,          started 28:12,
   24:19, 28:18,         reviewed 8:23,             168:10, 189:5,      90:13, 92:17,            Someone 23:4,             59:3, 92:4, 123:11,   193:11, 193:19,             118:21, 145:7,
   60:16, 85:14,            119:10, 170:4,          189:11, 207:8       99:5, 100:7,                47:12, 47:20,          134:13, 135:11,       194:5, 194:7,               196:5
   116:10, 116:12,          173:1, 212:21        Sass 129:3, 131:13,    101:7, 101:16,              59:5, 69:10, 91:8,     144:3, 179:22,        195:12, 195:17,          starting 15:6, 15:8,
   119:15, 165:17,       reviewing 11:14,           132:1, 149:22,      101:20, 107:20,             112:7, 120:12,         201:15, 208:19,       195:19, 196:9,              132:22, 210:14
   165:18, 166:10,          22:12, 171:20,          150:14, 150:22,     107:22, 108:10,             126:2, 127:9,          212:8, 214:4          196:18, 197:10,          startups 28:22
   196:14, 208:17,          171:24, 215:3           150:24, 151:10      109:1, 120:13,              129:2, 131:2,        speculative 218:17      197:22, 198:4,           State 1:21, 2:14,
   211:24                Richard 2:18, 34:1,     sastian 150:10         120:16, 120:17,             133:18, 153:1,       spell 7:2               198:11, 198:24,             2:17, 3:4, 6:24,
respond 113:2,              34:2, 34:5, 186:5,   sat 114:20, 114:24     120:24, 122:3,              153:10, 154:3,       spend 9:2               199:5, 199:9,               16:7, 20:3, 20:6,
   148:21                   186:10, 186:14       Save 47:5, 117:11,     122:22, 124:3,              156:5, 163:21,       Spillman 152:5,         199:15, 199:18,             20:10, 20:12,
responded 11:13,         risk 111:7                 117:12, 117:24,     124:5, 129:10,              166:4, 166:15,         152:9, 152:13,        199:21, 200:2,              20:15, 21:9, 22:5,
   191:16                Robert 1:11, 30:9,         118:3, 118:4,       130:19, 139:3,              166:19, 190:2,         152:18, 153:9,        200:10, 200:16,             22:9, 22:16,
responds 154:22             63:1, 114:24,           118:5, 122:12,      146:19, 151:1,              218:12                 154:22, 155:1,        200:20, 201:10,             22:24, 24:21,
response 74:17,             118:17, 136:11,         123:8, 123:19,      153:16, 155:7,           Sometimes 22:17,          155:3, 168:23,        202:2, 202:23,              25:5, 25:9, 26:9,
   76:17, 78:11,            158:12, 178:15,         124:1, 124:14,      157:9, 157:16,              31:11, 127:11          168:24, 169:11,       203:4, 203:16,              26:13, 26:16,
   153:4, 164:11,           179:1, 187:22,          124:18, 125:8,      159:5, 162:5,            soon 205:23, 206:2        169:15, 169:18        203:20, 203:23,             26:19, 28:11,
   164:23                   188:21, 191:5,          125:14, 126:2,      162:14, 162:23,          Sorry 27:5, 57:9,       Spizzirri 3:22, 6:17,   204:7, 204:24,              29:15, 29:20,
responsibilities            204:24, 220:11,         131:19, 131:23,     164:20, 164:22,             58:11, 88:9,           37:3, 37:5, 37:11,    205:4, 206:7,               30:12, 35:20,
   24:22                    221:14                  132:5, 132:9,       167:6, 169:13,              102:23, 112:18,        37:13, 37:18,         207:6, 207:7,               35:22, 37:23,
responsibility 27:13     Roberts 34:7, 34:9,        133:2, 133:12,      172:8, 172:14,              118:16, 123:14,        38:2, 38:15,          211:1, 211:7,               38:19, 41:5, 41:8,
responsible 54:1,           34:12, 34:19            133:18, 134:17,     188:16, 189:4,              138:15, 172:6,         38:18, 38:23,         211:20, 212:4,              42:3, 42:5, 43:2,
   57:7, 163:22,         role 40:21, 41:17,         134:24, 145:16,     192:22, 193:2,              182:13, 201:5,         39:1, 120:5,          213:12, 214:2,              44:2, 44:21, 49:8,
   179:4, 190:3             59:14, 59:22,           148:10, 148:15,     193:20, 198:9,              213:14                 120:13, 120:20,       214:12, 217:22,             53:21, 55:11,
responsive 165:2,           69:22, 69:23,           148:16, 149:2,      202:1, 203:19,           sort 16:1, 16:16,         121:4, 122:4,         218:15                      55:21, 56:2,
   165:19                   101:2, 114:15           149:5, 149:13,      203:23, 203:24,             20:22, 28:20,          122:12, 123:7,      SPIZZIRRI00000107             56:15, 63:7,
result 21:16, 21:17,     roles 20:9                 149:17, 151:3,      204:13, 205:9,              29:10, 31:6,           124:5, 124:13,        8 161:19                    81:15, 86:1,
   21:19, 23:1,          Roman 72:19                153:12, 154:1,      205:22, 207:5,              32:21, 39:12,          126:4, 126:11,      SPIZZIRRI00000109             86:22, 89:16,
   143:1, 181:13,        Room2:20                   156:14, 158:15,     212:20, 217:9,              55:19, 59:19,          126:18, 129:3,        4 203:14                    91:16, 92:2,
   181:23                room. 37:9, 78:15          159:21, 159:23,     218:1                       60:2, 69:9, 185:7      130:12, 134:10,     spoke 12:8, 14:7,             93:23, 103:12,
                                                                                      253                                                                                              255

SBC 167:10               Secondarily 67:10       series 152:4            sheet 97:11                105:3, 106:9,        statute 48:17, 49:6,       189:1                 supports 166:9
scale 185:4, 185:6,      section 72:19,          serious 111:1           sheets 97:1, 97:5,         108:6, 109:1,           49:7, 58:3, 64:22,   subpoenas 54:4,          suppose 93:18,
   196:15                   90:12, 99:2,         served 106:4               97:14, 97:15            110:17, 110:21,         66:17, 69:8,            57:18, 61:20,           98:2, 114:21,
scalloway@atg.stat          99:19, 100:16,       server 149:14,          Sheriff 104:4, 106:5       111:13, 112:11,         144:16                  147:10, 147:12,         131:12, 179:24
   e.il.us 3:11             107:17, 108:24,         157:18, 158:15,      Shirley 3:5, 6:18,         113:24, 118:22,      statutes 69:14             164:11                supposed 178:22,
scary 155:7                 159:13                  159:7, 159:20,          137:22                  126:20, 134:23,      statutory 88:21         SUBSCRIBED                 182:23
scene 133:5, 133:9,      secure 116:17              159:24, 160:24,      shop 135:6                 137:8, 137:11,       stemmed 90:15              220:33                surprise 84:8, 84:10,
   133:10, 133:11,       secured 133:5              161:10, 172:16,      short 171:24, 172:4,       137:21, 149:11,      stenographically        subscriber 72:13,          86:7, 88:7, 88:14,
   133:14, 133:19        seeing 121:17,             213:7, 213:20           172:5                   154:13, 160:22,         221:21                  76:3                    92:19, 93:13
schedule 20:21              192:15, 195:4,       servers 133:12,         Shortly 6:19, 118:21,      162:15, 175:14,      step 52:7, 112:19,      subscribers 78:7         surprising 135:9
scheduled 79:20,            195:10                  134:18, 134:24,         182:15                  177:14, 180:17,         123:16, 196:24       substance 9:18,          surrounding 9:21,
   132:18, 169:11        seem196:14                 148:15, 148:23,      shot 217:22                183:7, 183:13,       steps 61:22, 104:7         11:7, 13:6, 14:2        87:12, 195:20,
Schiller 2:35, 6:16,     seemed 196:21              149:2, 153:1,        show54:13, 97:6,           183:18, 184:20,      stimulates 17:20        substantial 119:15         197:9
   137:18, 153:15,       seems 122:15,              153:3, 153:11,          98:15, 147:1,           186:4, 186:14,       stop 190:5, 190:8       substitute 88:21         suspect 157:21
   156:13, 156:24,          122:17                  153:12, 154:4,          150:6, 163:9,           187:3, 190:14,       stopped 122:7,          substituting 88:7,       suspended 215:15
   208:16, 215:15        seen 13:4, 42:21,          154:15, 157:21,         172:12, 173:20          194:8, 221:1,           122:23, 124:6           88:14                 suspicion 64:17,
School 14:15, 14:19,        62:21, 84:12,           158:9, 158:15,       showed 54:14, 73:7,        221:7                store 84:8, 86:7,       success 23:17,             65:2, 144:1
   14:24, 15:6, 15:7,       89:15, 104:23,          158:18, 159:11,         214:11               stated 66:23, 67:2,        92:19, 93:13            24:13, 55:15,         switched 132:19,
   15:13, 15:15,            105:19, 109:23,         165:13, 165:16,      showing 62:18,             158:4, 162:24,       stories 198:4              56:10, 57:22            167:10
   16:14, 18:5,             125:4, 128:15,          168:4                   115:12, 117:20,         165:1, 214:16,       Story 195:3, 195:10     successfully 56:3        SWORN6:4, 138:3,
   26:21, 26:23,            128:18, 139:7,       service 165:5, 167:9,      160:23, 203:13          214:19               straight 14:23          sufficient 23:5            220:15, 220:33,
   27:3, 27:22,             157:4, 178:16           167:20               shows 189:10            statement 81:16,        strange 122:15          suggest 163:21,            221:17
   27:23, 28:13,         self-employed 29:5      services 15:19,         shut 148:23                81:17, 81:18,        Strategy 60:17,            189:19, 193:11        sworn. 6:1
   28:24                 self-study 216:17          15:20, 166:13,       side 34:11, 35:1,          84:18, 84:20,           62:12                suggested 175:14         Syracuse 16:23,
Schwartz 2:3, 4:8,       send 24:24, 74:16,         167:23                  71:18, 71:21, 72:8      84:24, 85:2, 85:4,   Street 1:22, 2:6,       suggests 48:9,             18:1
   4:11, 6:7, 137:3         104:3, 129:16,       set 10:13, 27:24,       signature 108:17,          85:6, 86:6, 86:11,      2:29, 3:8, 136:18       206:7                 system90:22, 91:5,
screen 217:21               129:22, 140:21,         109:2, 110:14,          129:20, 203:19,         87:2, 87:7, 87:9,    Strike 44:13, 51:15,    suit 222:5                 91:15, 112:8,
seal 222:8                  159:11, 188:22,         222:7                   219:3                   88:17, 91:22,           61:10, 103:16        Suite 1:22, 2:7, 2:30,     113:10, 117:22,
search 54:4, 54:11,         189:1                sets 112:17             signed 70:22, 73:8,        93:14, 93:16,        string 120:19              3:17, 136:19            122:5, 124:1,
   54:13, 57:19,         sender 130:21           Setting 32:16, 38:23,      74:14, 99:15,           167:13, 168:16,      struck 69:14            summary 171:1,             157:17, 178:22,
   61:19, 70:6,          sending 131:8,             179:18                  101:6, 102:3,           206:19, 206:23,      student 191:14,            171:24, 172:5,          182:23, 217:6
   70:11, 70:21, 71:2,      190:9                seven 86:2                 104:2, 104:6,           208:2, 208:8,           191:20, 191:23          172:24                systematic 185:4,
   71:7, 71:9, 71:14,    sends 182:20            several 16:3, 16:9,        108:15, 108:16,         208:12, 208:24,      Students 27:7, 28:1,    summer 15:6, 15:10,        185:6
   72:10, 73:20,         sense 51:21, 80:11,        119:12, 124:22,         208:1, 208:8,           212:1, 214:8,           195:16, 197:18          15:23, 16:13,         systems 90:17,
   74:13, 74:17,            98:4, 113:9             131:18, 165:23,         208:12                  214:20               studied 15:3               16:17                   118:3, 124:15,
   75:6, 75:11, 75:14,   sensitivity 85:14          209:3                signs 204:3             statements 80:18,       Study 195:3             Summit 26:21,              124:19, 168:11,
   75:17, 75:19,         sent 36:17, 122:4,      sex 18:24               similar 69:13              82:8, 156:8,         subject 17:11, 122:5,      26:23, 27:2,            207:8
   76:17, 77:24, 78:3       122:16, 130:12,      sgholar@salf.org        Similarly 117:23,          168:20, 207:16,         122:16, 125:17,         28:12, 28:23
Second 15:13,               147:14, 148:1,          130:8                   197:16                  209:15                  130:2, 130:22,       supervisor 22:15,
   16:13, 39:18,            164:11, 188:6,       Shahna 170:6,           sit 155:10              States 1:1, 1:17,          131:9                   25:7, 25:8, 25:11,    <T >
   40:23, 40:24,            192:14, 199:5,          170:7, 171:8,        site 45:4, 46:23,          134:20, 134:22,      subpoena 54:11,            61:16                 taken. 135:16
   41:2, 49:22,             203:16                  178:15                  54:5, 54:7, 54:15,      136:1, 158:3,           54:12, 70:6,         supervisors 55:12,       talked 23:14, 57:18,
   99:18, 114:20,        sentence 85:21,         Shakman 2:4, 2:5,          72:24, 91:20,           164:10, 168:7,          70:10, 77:2,            55:20, 61:9              57:19, 150:24
   114:24, 129:9,           94:4, 207:5             6:20, 78:15,            92:11, 100:8,           188:13, 190:5,          77:10, 77:16,        supplementary            talks 58:7
   129:24, 134:1,        sentences 16:20            95:13, 137:4            100:11, 100:17,         201:5, 220:1,           77:24, 78:4,            105:16                tampering 23:23,
   154:6, 167:6,         separate 27:22          share 46:3, 204:1,         101:16, 101:20          221:11                  78:12, 106:4,        support 28:1                24:18, 34:11, 35:1,
   172:6, 178:18,        September 20:7,            204:8                situations 56:1         static 166:4, 166:6        164:23, 165:12,      supporting 101:13,          35:17, 36:4, 37:8,
   196:17                   30:23                shared 66:12            six 22:23, 23:5         stating 91:10              188:19, 188:22,         177:21                   39:22, 41:1,
                                                                                      254                                                                                              256
                                                 ACR REPORTING, LLP                                    312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 229 of 298 PageID #:3871
                                                 JULIE GUNNIGLE - APRIL 23, 2018
   41:12, 42:18,         tearing 178:20,            149:21, 166:14,          122:23, 124:7,       vague 92:18, 93:10       volunteer/s 191:14     161:5, 161:6,               182:16
   59:11, 59:15,            182:21                  170:3, 173:1,            187:8, 188:17,       Valley 164:24            volunteers 191:20,     162:4, 162:5,            West 2:19, 3:8,
   67:1, 69:22,          Teasing 143:16             174:11, 174:14,          193:10               variations 214:22           191:23              194:23, 217:6               72:21, 72:24,
   78:18, 108:7,         technical 51:21,           174:15, 174:16,      throughout 12:11         variety 22:3             VPN 127:10, 131:2,   webmail 153:4,                77:4, 77:10,
   111:15, 111:20,          59:23, 60:3             176:14, 184:3,       Thursday 193:2           various 214:16              167:22              154:8, 159:1                77:23, 78:10
   112:22, 114:13,       technological 216:7        184:12, 206:13,      tied 145:14              vast 196:21              Vpns 127:12          website 11:14,             whatever 8:4, 202:19
   114:17, 114:23,       telephone 3:26,            211:5, 213:11,       timeline 51:7            verbal 7:16              vs 1:9, 136:9, 220:9   13:12, 42:21,            whatsoever 198:6
   115:5, 116:8,            137:33                  214:1, 216:6         timing 94:8              verbatim11:12,                                  43:1, 43:5, 43:12,       wherein 16:6, 40:12,
   116:20, 117:6,        television 195:8        testify 13:18, 133:9,   title 18:12, 18:13,         68:9, 81:18                                  43:17, 43:18,               48:18, 67:8,
   118:14, 118:19,       temporary 202:24           133:14, 133:18,          59:16                verdict 142:13,          < W>                   43:20, 43:24,               221:13
   119:16, 123:17,       tender 40:13               221:17               titled 17:13                142:14, 181:14,       wait 201:22            44:4, 44:8, 44:11,       whereof 222:7
   125:2, 126:19,        tendered 40:14,         testimony 8:8,          today 7:10, 8:2, 8:9,       184:13                walk 14:14, 15:8       44:14, 44:16,            Whether 22:13, 23:4,
   128:21, 128:24,          182:8, 182:11,          177:1, 209:15,           8:12, 8:17, 8:20,    verify 218:10            walked 71:15           45:1, 45:7, 45:11,          47:23, 53:24,
   132:16, 132:18,          182:16                  210:9, 210:13,           9:3, 9:6, 12:11,     version 171:7,           Walt 62:24, 63:3,      45:13, 45:20,               55:6, 55:22,
   134:6, 145:6,         tenure 37:23, 44:2,        211:4, 212:5,            14:8, 93:7,             172:1, 172:3,           63:6                 46:1, 46:4, 46:12,          56:18, 57:20,
   145:10, 145:18,          60:6, 60:11, 194:8      213:2, 213:10,           150:20, 216:6           172:4                 wanted 79:8, 79:11,    46:15, 47:2,                57:23, 58:1,
   146:13, 146:15,       term52:16                  214:11, 219:4,       together 31:1, 34:5,     versions 215:7             156:7, 174:10,       47:13, 47:17,               58:24, 63:22,
   147:2, 149:18,        terminated 117:18,         220:22, 221:20,          71:15, 155:10,       versus 182:4, 182:6,       175:4, 187:7         47:24, 48:10,               64:3, 65:6, 65:10,
   151:17, 163:19,          124:23, 157:22,         221:24, 222:7            155:11                  183:18, 192:18        wants 92:21            49:2, 49:3, 50:16,          65:15, 66:2, 66:9,
   164:3, 177:16,           158:6, 158:17        text 31:22, 32:1,       took 27:18, 60:24,       via 3:26, 43:7, 77:23,   war 205:11, 205:16     51:9, 52:3, 52:8,           67:4, 67:21,
   177:20, 178:1,        terms 16:13, 25:3,         33:2, 38:16              68:19, 81:10,           77:24, 137:33,        warrant 54:11,         52:13, 52:14,               68:14, 82:15,
   180:13, 184:4,           29:19, 45:12,        theft 193:5, 193:12         96:22, 148:14,          157:18                  54:13, 67:14,        53:7, 53:12,                82:23, 94:19,
   184:14, 187:9,           62:4, 113:4,         thefts 21:2                 166:22               victim37:7, 38:12,         70:6, 70:11,         53:14, 53:20,               102:7, 102:13,
   206:15, 209:12           116:20, 175:11,      themselves 6:10,        top 89:12, 99:2,            185:23, 185:24          70:21, 71:7,         54:18, 54:21,               126:2, 131:16,
tampering/intrusion         177:11                  79:11                    99:3, 100:7,         victims 191:24             71:10, 71:14,        63:11, 63:14,               147:22, 150:22,
   90:14                 terror 205:11,          theory 46:24, 67:11,        115:19, 125:17,      view52:18, 129:17,         72:11, 73:20,        63:16, 63:19,               150:24, 151:4,
tape 49:24, 50:9,           205:16, 205:23,         134:23, 152:24,          129:10, 131:11,         176:21, 182:19,         74:13, 74:17,        64:6, 67:17,                154:6, 169:15,
   68:9, 73:23,             206:5                   153:10, 154:14,          155:5, 157:1,           183:24                  75:6, 75:7, 75:11,   72:15, 72:21,               177:24, 208:23,
   101:17, 102:21        testified 6:4, 11:6,       196:22                   162:1, 162:12,       viewed 91:4, 91:14,        75:14, 75:18,        73:3, 73:12,                214:18
taped 48:16, 48:20,         12:8, 12:19, 14:6,   therapy 17:9, 17:21         168:8, 194:10,          168:11, 207:9           75:19, 76:17,        76:12, 82:5, 82:9,       whoever 91:2
   92:10                    16:14, 19:6,         thereof 222:6               207:5, 217:9         viewing 168:8, 207:6       77:24, 78:3, 95:9,   82:13, 82:19,            whole 98:4, 164:6,
taping 53:10                21:16, 22:22,        thinking 96:12,         topics 16:16             views 43:17, 91:9          97:13, 98:21,        84:19, 86:12,               221:18
Target 90:13, 90:16,        24:3, 28:10, 30:4,      144:5                towards 37:23,           vindication 202:2          98:22, 99:10,        86:16, 90:20,            whom206:22
   92:10, 92:17             30:9, 32:7, 41:14,   third 72:17, 207:4          73:11, 157:15,       violated 49:7, 108:6       99:13, 99:20,        91:13, 92:20,            wife 31:17
task 62:6                   42:19, 49:4, 51:8,   Thomas 100:9                205:21               violation 48:17,           99:23, 100:3,        93:11, 94:24,            Wild 72:21, 72:24,
taste 196:20                57:11, 59:10,        though 67:1, 130:24,    trademark 19:21,            49:5, 49:11, 49:12,     101:15, 101:16,      95:17, 100:13,              77:4, 77:10,
Taylor 48:24, 49:14,        59:22, 60:23,           176:16, 196:24           29:13                   101:11                  102:3, 102:6,        101:3, 101:4,               77:23, 78:10
   49:15, 49:18,            61:18, 63:10,        threat 85:4, 85:9,      traffic 18:22            virtual 127:10             103:18, 104:2,       103:10, 103:15,          will 6:18, 6:20, 7:11,
   49:23, 50:2, 50:4,       63:21, 67:9, 71:3,      88:22, 93:17         trained 195:17,          Visa 100:10                104:6, 141:21        139:12, 186:7,              7:12, 7:21, 7:23,
   50:7, 50:16,             71:12, 73:5,         threatening 80:14,          197:18               voice 101:19             warrants 54:4,         186:18, 186:19,             12:10, 62:18,
   50:20, 53:19,            75:21, 94:21,           82:24, 85:7, 85:17   training 216:3           voices 73:23               57:19, 61:20, 71:2   186:20, 194:11,             70:18, 74:9, 75:2,
   53:23, 54:17,            95:16, 96:18,        threats 80:19, 80:22,   transcribed 221:22       Voita 170:7, 170:10,     Washington 2:19        196:2, 201:11,              76:24, 84:10,
   55:3, 55:7, 58:1,        97:21, 100:1,           82:4, 92:18,         transcript 7:17,            171:1, 171:9,         watching 196:8         201:19, 201:22              89:6, 103:1,
   73:17, 73:22,            102:12, 115:5,          93:11, 94:1, 94:23       67:2, 67:6, 67:9,       173:15, 173:19,       ways 22:3, 154:10, websites/related                112:19, 123:16,
   74:2, 140:10,            118:17, 125:16,      three 12:16, 30:15,         67:12, 67:16,           176:10, 178:15,         160:17, 180:4        201:7                       183:12, 190:5,
   140:21, 142:2,           126:18, 133:16,         48:22, 49:1,             67:21, 68:4, 68:7,      178:19, 178:23,       Web 157:18, 159:6, weekend 13:2                    194:21, 200:7,
   144:2                    138:3, 138:11,          49:13, 86:3, 87:4,       68:8, 68:10, 69:4,      182:20                  159:20, 159:23,    weeks 9:17, 10:8,             204:20, 207:3,
teacher 27:13               142:4, 149:16,          117:8, 122:7,            69:11, 92:12,        volume 98:2                160:2, 160:24,       11:6, 25:23,                210:13, 216:24,
                                                                                       257                                                                                              259

    141:3, 141:9,           200:12                  210:6, 212:24      Understandably                219:3                    27:12, 28:20,        writing 92:13,
    141:10, 141:12,      true 71:6, 74:12,       turned 183:1, 183:22     148:22                  William2:34, 6:15,          29:10, 30:16,           150:16, 152:11,
    141:14, 210:3,          75:5, 77:9, 92:3,    Turning 75:17, 88:2,  understanding 9:11,           34:21, 34:23,            31:2, 31:10,            169:20
    212:17, 212:21,         96:20, 96:24,           88:4, 99:18, 198:8    117:5, 129:13,             35:2, 35:5, 35:10,       32:12, 32:16,        written 35:8, 51:24,
    220:18, 220:21,         97:7, 97:13, 98:5,   turnover 105:22          129:15, 154:9,             137:17                   35:18, 35:24,           62:9, 141:20,
    221:24                  98:20, 103:8,        Two 9:4, 9:17, 10:6,     172:23, 202:9,          wireless 168:2              38:23, 41:5,            172:17, 193:16
transcripts 140:11,         103:13, 107:23,         10:8, 11:6, 14:21,    202:10, 206:18          wit 221:8                   42:16, 42:17,        wrote 103:15, 129:3,
    209:12, 209:17          108:3, 115:24,          18:11, 19:7,       understood 7:24,           within 1:20, 20:9,          45:8, 59:19, 62:9,      140:10, 141:6,
translate 7:17              116:4, 128:22,          49:19, 75:10,         193:23                     158:7, 221:6             70:3, 102:22,           150:14
transparency 58:23          130:24, 150:13,         89:21, 103:23,     undetermined               Without 49:9, 49:14,        125:8, 128:4,        Wunder 2:27, 6:15,
transplants 16:7            152:8, 154:4,           106:1, 111:19,        221:11                     49:18, 64:15,            171:4, 171:21,          137:15
treason 65:21,              154:5, 155:13,          112:13, 112:17,    undocumented 16:8             69:18, 92:9,             188:18, 209:6,       www.illinoiscorrupti
    65:23, 65:24,           163:8, 169:17,          123:21, 204:3      unequipped 15:21              108:17, 119:13,          218:2                   on.net 42:22,
    66:3, 67:11             173:23, 184:19,      two. 25:10, 214:7     unfortunately                 121:3, 158:19,        worked 15:11, 15:14,       43:5, 43:21, 44:4,
treatment 17:15,            188:5, 189:13,       typed 194:22             178:20, 182:21             160:9, 173:10,           16:14, 18:6,            44:15, 45:14,
    17:16                   191:8, 192:13,       types 18:19           unit 22:2, 25:11,             215:1                    18:10, 20:3,            45:19, 45:23,
Trial 10:5, 22:21,          199:4, 203:15,       Typically 25:6, 69:8,    143:5, 143:13,          WITNESS 4:3, 6:1,           20:19, 20:24,           46:7, 46:12,
    47:21, 48:7, 48:8,      205:3, 220:21,          185:3                 184:20, 185:10             6:3, 58:19, 59:4,        21:1, 21:3, 21:12,      46:16, 46:19,
    51:10, 51:12,           221:23                                     United 1:1, 1:17,             92:5, 123:12,            21:17, 22:23,           47:3, 47:9, 47:17,
    57:6, 62:12, 67:7,   trustworthy 186:1                                136:1, 220:1,              134:14, 135:12,          24:23, 25:1,            48:11, 48:15,
    95:18, 96:8,         truth 156:2, 156:6,     < U>                     221:11                     138:2, 144:4,            56:15, 93:23,           49:2, 83:21
    96:12, 97:16,           196:9, 196:22,       umbrella 15:18        University 14:17,             151:5, 153:2,            117:11, 122:24,
    97:19, 113:4,           221:18               unanimous 142:13,        14:18                      153:22, 153:23,          131:17, 131:19,
    117:3, 126:18,       truthful 8:8               142:14             unlawfully 121:3              175:19, 177:2,           152:18, 170:4,       <X>
    126:19, 132:11,      try 7:10, 7:11, 7:12,   unauthorized 160:1, unsure 157:19,                  179:12, 179:24,          183:18, 185:13,      x4 122:6, 122:23,
    132:12, 132:13,         160:2, 201:10,          163:1, 163:9,         159:22                     183:6, 189:16,           209:10, 215:4           124:6
    132:15, 132:19,         201:18                  163:16             until 96:3, 113:17,           189:24, 200:16,       Working 11:16, 16:3,    x5 193:3
    132:22, 133:2,       trying 103:14, 117:2,   unaware 49:23,           139:15, 139:18,            200:24, 201:16,          16:6, 16:9, 31:1,
    142:5, 142:8,           147:4, 147:9,           73:23                 167:9, 190:14,             205:19, 208:20,          41:6, 42:7, 42:9,
    143:2, 149:18,          148:20, 153:4,       unbalanced 84:10         201:22                     212:9, 214:6,            42:12, 105:2,        < Y>
    151:2, 151:5,           189:20, 199:19,      uncomfortable         untrue 46:24, 47:1,           218:19, 221:10,          106:8, 110:4,        Yahoo 75:8, 76:3,
    155:22, 180:13,         203:4, 205:14,          183:8                 87:15, 87:16,              221:22                   116:22, 117:1,          76:7, 76:8, 76:14,
    180:20, 181:1,          205:15, 210:21,      unconstitutional         87:17                   witnesses 155:13,           119:8, 144:7,           76:16, 122:11,
    181:4, 181:8,           214:7                   69:15, 144:17      unusual 108:20,               155:16, 155:22,          159:14, 196:6,          123:4, 167:11,
    181:12, 181:16,      tsupport 148:6          undergo 78:19, 79:3,     208:6, 208:9               156:2, 178:4             209:2, 215:20,          168:13, 207:10
    181:19, 181:24,      tsupport@gmail             80:5, 85:22        upcoming 10:8              Woods 3:15, 137:27          216:9                year 15:11, 15:13,
    182:10, 182:15,         147:4                undergraduate         uppermost 90:7             word 91:21, 113:3,       workload 62:4              16:13, 28:15,
    184:4, 184:6,        tsupport@gmail.co          14:23              upset 143:18,                 113:6, 133:17,        workup 57:5                28:21, 37:16
    184:9, 184:14,          m146:17, 147:9,      underlying 12:2,         143:21                     155:19                worry 178:5             years 10:6, 18:8,
    201:9, 201:22,          147:15, 148:2           13:7               useful 133:6,              words 86:10, 86:21,      wow120:14                  18:11, 19:8,
    209:3                Turn 72:17, 73:19,      understand 7:21,         133:16, 133:19,            90:1, 90:2, 100:21    write 86:9, 86:21,         19:15, 26:22,
trials 16:21                84:4, 90:12,            31:8, 42:10, 44:9,    133:20, 176:1,          work 14:11, 15:5,           90:23, 91:2,            28:4, 103:24,
tried 38:8, 112:9,          100:6, 129:9,           57:9, 58:11,          176:3, 176:7               15:9, 16:1, 18:8,        140:18, 141:1,          117:10, 145:13,
    113:8, 113:14,          140:16, 145:5,          86:18, 102:23,     user 72:14                    18:19, 19:1,             152:23                  189:10
    117:13                  155:5, 162:21,          118:16, 123:12,    using 166:4                   19:18, 19:22,         writer 62:8             Yesterday 10:22
trip 10:19                  164:8, 167:4,           124:4, 124:8,                                    20:22, 21:8, 24:11,   writes 178:19,          yourself 62:1
trouble 190:1               172:4, 172:5,           154:20, 182:13,                                  25:4, 25:18,             191:13, 192:23,
troubles 199:22,            178:18, 207:2,          202:2              <V>                           26:12, 26:22,            193:7, 199:9
                                                                                       258                                                                                              260
                                                 ACR REPORTING, LLP                                     312.422.0515
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 230 of 298 PageID #:3872




             Exhibit 41
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 231 of 298 PageID #:3873


           French, Kyle

           From;                       French, Kyle
           Sent:                       Wednesday, May 24, 2006 4:10 PM
           To:                         bmartin @vìllageofschillerpark.corn
           Subject:                    Second Çomcast subpoena

           Attachments:                comcastsubppena2.doc




               CMOs(
          ihpoenal.doc (39   NI




          Kyle G. French
          Assistant Attorney General
          Slate of Illinois
          office of the Attorney General
          High Tech Crimes Bureau
          100 West Randolph, 12th Floor
          Chicago, Illinois 60601
          312 -814 -1155 Voice.
          312- 814 -8283 Fax
          kfrench @atg. state.il.0 s




                                                                      2

                                                                             AG000122




                                                                                           PLAINTIFF'S
                                                                                        EPOSITION EXHIBIT

                                                                                         FRENCH CO
                                                                                          S

.CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                         MELONGO_004285
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 232 of 298 PageID #:3874



           French, Kyle

          From:                         French, Kyle
          Sent:                         Thursday, May 25, 2006 9:08 AM
          To'.                          bmartin @villageotschlilerpark.com
          Subject:                      Search Warrant

          Attachments:                  Search Warrant for Yahoo account.doc


           Per your request, the Yahoo! Inc. Search Warrant for Save A Life that goes with the previously forwarded
                                                                                                                    Complaint
          accompanies this email as a Word attachment. I am not used to doing warrants for Cook County, so may have to tweak
          its format to look like typical Cook County search warrants:



                 `lJ
         Search Warrant for
           Yahoo accon...



          (note that the document looks distorted in the "print view" but that   it   prints okay).



         Kyle G. French
         Assistant Attorney General
         State of Illinois
         Office of the Attorney General
         High Tech Crimes Bureau
         100 West Randolph, 12th Floor
         Chicago, Illinois 60601
         312 -814 -1155 Voice
         312 -814.8283 Fax
         kfrench@atg,state.il.us.




                                                                                                               AG000W1




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                              MELONGO_004266
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 233 of 298 PageID #:3875




             Exhibit 42
              Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 234 of 298 PageID #:3876



                      (Cm2Bread»                         (Can   Data)

                               DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                             (3.9SCCMG1.219)           (I)

                 STATE OP ILLINOIS             an                                             THE CIRCUIT COURT OF COOK COUNTY
                 COUNTY OF COOK
                                                        COMPLAINT FOR SEARCH WARRANT
                                                                        PAGE   I


            on this day   1,   Detective William Martin #29, Police Officer, for Schiller Party Cook County,, Complainant
                now appears before the undersigned Judge of the Circuit Court of Cook County and requests the issuance of a search
                warrant to search the person of
            Not Applicable


       end:
            the premises of Yahoo! Inc. Sunnyvale, California, 94089


                and seize the following instruments, ankles and things:
       1)         all subscriber information, such as name and address, date account created, account status, Yahoo! email
t' address, alternate email address, registration front IP, date ID registered and last known IP addresses;
   T2)             the contents of any and all email stored in the subscriber's Yahoo! email account(s);

       3)          electronic files that the subscriber has stored in the subscriber's Photos and Briefcase areas; and
3
l;¡,            which have been used in the commission oÇ crwhicli constibde evidence of the offense of:
                                                    7201I.CS 5/16D-3 (a) (3) Computer Tampering
4-1             Complainant says he has probable cause to believe, based upon the following facts, that the above
                listed things to be seized am now located upon the ( person and) premises set forth above:


  ) Now appears Detective William Martin, Afftant, before the undersigned Judge of the Circuit Court of Cook
    County Illinois, requesting the issuance of a Search Warrant to search and there from to seize any and all of each
    of the following instruments, articles and things which have been used in the commission or which constitute
    evidence of the offense 720 ILLS 5/16D-3(aX3) (Computer Tampering):

         Any and all records of and accounts for the Yahoo! Inc. subscriber ID melongo_annabel regarding the
        subscriber's identification and use of Yahoo! Inc.'s services to include:

         1)     all subscriber information, such as name and address, date account created, account status, Yahoo!
        email address, alternate email address, registration from IP, date ID registered and last known IP addresses;

        2)          the contents of any and all email stored in the subscriber's Yahoo! email account(s);
                                                                                                                                                 PLAINTIFF'S
                                                                                                                                             DEPOSITION EXHIBIT
        3)          electronic files that the subscriber has stored in th            b       bet's P cos and Briefcase areas; and
                                                                    ÍÉ                                              ad,                         FRENCH   14
                                                                                             ço       AjtANT                                   llslia
            Subscribed and swam to before me on                            S `.    3     C



                                                                                                  Judge               Judges No.

                      Melongo v. Podlasek, et al.                              13- cw1924                                 Attorney General 000088
           Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 235 of 298 PageID #:3877



                        (Carl anodi)                      (Cannet)

                             DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, LUNDIS

                                                                                                      (3-98 031C-1-219)         Cl)
                  0
                  STATE OF ILLINOIS                                                       THE CIRCUIT COURT OF COOK COUNTY
                                                  sit
                  COUNTY' OF COOK
                                             J        COMPLAINT FOR SEARCH WARRANT - CONTINUED

                                                                 PAGE    2



      4)              methods of payment provided by the subscriber to Yahoo! for any premium services.

       The terms "records," "information," "email," and "electronic files" include all of the foregoing items of evidence
     Ain whatever form and by whatever means such records, information, documentation or data may have been
      created or stored.

       Based on the following facts and information, probable cause exists that the above identified instruments,
      articles and things are now in the possession and control of Yahoo! Inc. On 9 May 06, I sent a preservation of
 Z    evidence request to Yahoo! Inc. for the above -referenced items of evidence. 18 U.S.C. § 2703(f) allows law
      enforcement to send preservation of evidence requests to Yahoo! Inc. pending issuance and service of process.
      Sending preservation letters helps to ensure that material electronic evidence is not deleted in the course of
      normal business operations while law enforcement obtains and serves process within ninety days.


           '          INTRODUCTION

V)I, William Martin, am employed as a Detective with the Village of Schiller Park Police Department. I am
  assigned to the Police Department's Cyber Crime Unit and have been a Schiller Park Police Officer for 12 years.
% I am trained in computer crime investigation and computer use. During my career as an investigator, I
      ticipated in investigations involving computer related offenses. In addition, I have'participated in search

L     rant executions involving the search for and seizure of computers, computer eqúipment, computer software,
       electronically stored information.



      II.             CRIMINAL VIOLATIONS

      Based upon the information set forth herein, I believe that probable cause exists to issue a search warrant for the
      above-identified instruments, articles and things which bave been used in the commission or which constitute
      evidence of the offense 720 ILCS 5/16D-3(aX3) (Computer Tampering).



      III.            SOURCES OF INFORMATION RELATED                     INOMPL
                                                                                                           avaiy
                                                                                             MPLAINANT
               Subscribed ands wan to before me on                      3     (


                                                                                              Judge           Judge's No.

                        Melongo v. Podlasek, et ai.                          13-cv-4924                            Attorney General 000089
     Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 236 of 298 PageID #:3878




                  (c«ara.nch)                       (Court nine)

                       DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                                                                                  (3-98 CCMGI -219)         (2)


            STATE OF ILLINOIS          1                                              WE CIRCUIT COURT OF COOK COUNTY
            COUNTY OF COOK             I SI
                                                COMPLAINT FOR SEARCH WARRANT - CONTINUED

                                                              PAGE   3




   The facts set forth in this Complaint are based on my personal knowledge and investigation. The Complaint is
   also based on knowledge I obtained from other individuals ('including law enforcement officers), my review of
   documents related to this investigation, communicatións with others who have personal knowledge of the events
   and circumstances described in this Complaint, and information gained through my training and experience.



  I submit this Complain for the limited purpose showing that there is sufficient probable cause to support issuing
bra warrant to search the items identified in Subsection L This Complaint does not purport to set forth all of my
Ñ knowledge of or investigation into this matter. Unless specifically indicated otherwise, all conversations and
  statements described in this Complaint are related in substance and in part only.



              DESCRIPTION OF CRIMINAL ACTIVITIES
S .,)
   Save A Life Foundation (Save A Life) is a non-profit entity with its national headquarters located in Schiller
   Park, Illinois. Save a Life's mission is to train people, including children, in Life Supporting First Aid Skills to
   aid in an emergency.



   On or about April 27, 2006, Save A Life terminated employee Annabel Melongo. Ms. Melongo provided
  bicomputer programming, network support, and hardware/software maintenance for Save A Life. Ms. Melongo
   possesses intimate knowledge of Save A Life's computer network infrastructure and access methods. In
   addition, Ms. Melongo is currently in the United States on the authority of a Cameroon Student Visa.


  Beginning at or about 1:00 a.m. on or about April 28, 2006, and continuing until about 3:30 a.m., an unknown
  person accessed Save A Life's computer network without the knowledge or authorization of Save A Life.
  During this period of time, the person permanently deleted, removed and/or altered hundreds of computer files
  critical to Save A Life's operations.




        Subscribed and sworn to before me on              S          S _a
                                                                                       COMPLAINANT




                                                                                          Judge            edge's No.
                  Melon90 v. Podlasek, et al.                            13-evJ1924                            Attorney General 000090
        Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 237 of 298 PageID #:3879




                    (Court &Ka1                      (Court Diu)

                           DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                                                                                   (343   c1.219)             (2)




              STATE OF ILLINOIS
              COUNTY OP COOK
                                        iI                                             THE CIRCUIT COURT OF COOK COUNTY

                                                 COMPLAINT FOR SEARCH WARRANT - CONTINUED

                                                               PACE   4


      On or about the morning of April 28, 2006, Save A life's employees were unable to access certain computer files
      and network resources. As a result, Save A Life retained True Consulting and Critical Technology Solutions to
      repair Save A Life's computer network and attempt to restore deleted computer files.


w On or about May 1, 2006, a person accessed the email account of Carol Spizzirri <cspizzini@salf.org>, the
  President and Founder of Save A Life Foundation, without the knowledge or permission of Carol Spiz irri or
  Save A Life Foundation. The person used Carol Spithírn"s email account to forward contents from Carol
N Spiz:irr?s email account to an email account located at the address <melongo annabel@yahoo.com>.


      On May 2, 2006, numerous Save A life employees received an email sent from "Melongo Annabel" at
VJ»   "melongo_annabei@yahoo.com." The email included content from an email message that was forwarded by the
      person who surreptitiously accessed Carol Spirrirri's account on or about May 1, 2006.



      V.         YAHOO INC'S SERVICES, RECORDS AND INFORMATION

$Yahool Inc.       is a publically owned American computer services company that operates various Internet World
     Wide Web Sites, a directory of Internet content and host of other services including free email accounts. In
    INaddition to offering free services, Yahoo! Inc. also offers numerous paid services for consumers and businesses
     such as classifieds advertising (Premium Services).
V
      Yahoo! Inc.'s Compliance Guide For Law Enforcement states that Yahoo! Inc. maintains numerous records and
      information which can assist me in identifying who has used the <melongoannabel@yahoo.com> email address
      in connection with the above-described computer tampering activities. Yahoo! Inc.'s records and information
      include when the account was created, what Internet Protocol (IP) addresses were used to create and
      subsequently access the account, the content of email sent to/from the account, and the content of the
        bscriber's Yahoo! Briefcase area .



      VI.        AUTHORITY, SERVICE AND ASSISTANCE



                                                                                             LAINANT
           Subsaibed and   sworn to before me on



                                                                                           Judge           Judge's No.

                   Melongo v. Podlasek, et al.                            13-cv-4924                           Attorney General 000091
       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 238 of 298 PageID #:3880




                (CmtBraofi)                        (Coat We)

                     DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, IWNOIS.

                                                                                                (iAi CCMG1-2I9)          (2)


                                     1
           STATE OF RUMOIS
           COUNTY OF COOK            I                                              THE CIRCUIT COURT OF COOK COUNTY

                                               COMPLAINT FOR SEARCH WARRANT - CONTINUED

                                                          PAGE    5


     I am familiar with the federal statute that controls the legal process through which we are authorized to obtain
     electronic information from a service provider. In specific, the Electronic Communications Privacy Act, I8
     U.S.C. § 2703, requires the use of a warrant to obtain information from an electronic service provider for the
4    content of email maintained by that provider, and authorizes the use of a warrant to obtain other information
     such as IP addresses, subscriber information and related account information.
C4

N. Warrants issued under the Electronic Communications Privacy Act normally operate as subpoenas: civilians from
     the ISP at which the information is maintained gather the information for the police in much the same way as
k,i  banks or other large entities search through their records and obtain the appropriate information for police and
     h westigators pursuant to subpoena. Therefore, I seek authorization for civilian assistance from Yahoo! Inc.
     representati    for the execution of this search warrant becse
                                                                because their technical assistance will be necessary to
 *II obtain the information from  Yahoo!   Inc.'s files. Note that pursuant to 18 U.S.C. § 2703(1), my presence b not
     required for service or execution ofa search warrant.


 9*--)m also familiar with the California Penal Code § 1524.2 which states that all California Corporations, such as
;t     ahool Inc., must honor legal process from foreign states when the foreign states are seeking electronic
     evidence under the terms of the Electronic Communications Privacy Act, 18 U.S.C. §§ 2701 et seq.



     VIL      NON-DISCLOSURE

     If Yahoo! Inc. alerts the subscriber of the melongo_annabel account about the requested warrant, the subscriber
     may flee from prosecution, evidence may be destroyed or otherwise tampered with and/or the investigation of
     the above -identified activities may be seriously. jeopardized. Accordingly, I request that the warrant not allow
     Wheel Inc. to notify anyone about the warrant other than people necessary to comply with the purposed search
     warrant.


        ' electronic message transmission contains information from the Schiller Park Police Department that may be
     proprietary; confidential and/or privileged.
     The information is intended only for the use of the individual(s) or entity named above. If you are not the
     intended recipient, be
     aware that any disclosure, copying or distribution or               meats ofthis information is prohibited. If you


                                                                      c56
                                                                                                 ay
       Subscribed and sworn to berate me cc                    5-
                                                                                        Judge          Judge's No.
                 Melonn° v. Podlasek, et al.                          13.cv -4024                           Attorney General 000092
 Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 239 of 298 PageID #:3881




               (Cautn,>nrb)                      (eau*nee)

                    DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                                                                             (3-98 CCMCt-219)          (2)



         STATE OF ILLINOIS                                                       THE CIRCUIT COURT OF COOK COUNTY
         COUNTY OF COOK
                                            COMPLAINT FOR SEARCH WARRANT - CONTINUED

                                                         PAGE   6


 bave received
 this electronic transmission in error, please notify the sender immediately by replying to the address listed in the
  From:" field.




yD




                                                                                   OMPLAINANT
     Subscribed and sworn to before me on                           (..-

                                                                                     Judge          Judge's

              Melange v. Podlasek, et al.                           13 cv-4924                          Attorney General 000093
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 240 of 298 PageID #:3882




             Exhibit 43
                       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 241 of 298 PageID #:3883



                                                                                                                                                              Page 1;of,1,,
                                                                   CONFIDENTIAL - SUBJECT' TO PROTECTIVE ORDER
                      Frettch;}zyle

                      Fròm:                    BIII   Mertln [bmartin @vlllágeofschillerpark.cómJ
                 1.   Sint:          '   ..    Friday, October 13, 200611:25 AM           .   .



             i,Toi',`';,                       French,Kyle:'.:'
                      gubJeèt:                 Repert     .'   .
                      Àttachnierìts: Spizzirrl;do:
                                              ."




   1.    Kyle,

                         ' Here Is       the copy of my report so far,Thts Is lust the narrative for the actual repo ft that   I   will in mdi   after we meet with ASA


         i   slif Martin,                                                                                   .
         .rhie            electronic                  mete     rage',transmission "cont'ains information from the        'Schiller`park'. Police.Departmá':'
""The informatiób. is: intended only for'the 'use of the individual (a) or entity named .'above.4.' Ifiyou :'.'
  aware that Snydisglosurey copying or distribution or use óf: the'contents of 'this 'informationis:,
:,,...



 :.thie.,électxónictransmissión in error, .please notify the sender immediately by replying to the a
:''




                                                                                                                                                PLAINTIFF'S
                                                                                                                                             EPOSITION EXHIBIT

                                                                        I.IECÒN(10 V. PODI.ASÈK, e4 al., ';3 C 4924                               FRENCH         116
             I   040/2006 ,
                                 ;                                                .  CCSAO
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 242 of 298 PageID #:3884




                                                                     CONFIDENTIAL- SUBJECT. TO PROTECTIVE ORDE12
                                                                                     .




                                    Ri! received a vòice mail message and an email message from Mr. French. The
                                   message contained two files, the complaint for the search warrant for Ms. ':
                             ei m ii           I




                             Me1ongo's iipartmentand, the, search'warrant for the apartment. R/Ì spòkewithMrr
                             French who arraigned for Illinois'Attòmey General Computer Forensic Personnel ta
                             accom'p'any R/1 when serving thé search warrant. WI tentatively set the date for servi: il;
                             the warrant at the apartment for 20 Jul 06. '           .. .,

                             19 Jul 06..

                                                   '       R/1 went to Ròllürg Me; idows coutthoúse to have, the search warrant entered ;mil                      .


                             :,   i   i   i   ed by a judge. ASÄ Ifni Pontrelli reviewed the warrant documents and'approved                       ,




                             them R/.tlíen;went before Judge Etchinghain, who also reviewed the complaint and,:
                    search 'warrantr After doing so, Judge Etchiúgham signed the search warrant allowing R/I
                         '
                   'to'search Ms: Melongo's'apartment and'seize any evidence 'relating to this crime along
                     '


                 .: with her computer, aid any other computer equipment:                                                    ,        .


                          . R/I then notified Shahna Monge of the computer crime task force for the Illinois
                 `  Attmèy General's Office (.149),: that the.wañant had been signed by:the judge. Ms.,': '
     '              Monge thènimade arraignments with IAG personnel td meet 2/I t.Paletine P,D. at 08(H)
                    hours an 20 Iul in order to serve the warrant. R/I then cpntacted Cook County Sheriffs'
                    Office to notify them of the warrant service inorder to have them participate in the ..                                      ',

                    warrant service if they so desired. '                                                `   `




             .           ;   2O           Jul              cG=

                                   R/I, )et. Koch #11, Ms. Monge and her co- worker Amtier Iaggairi, went Io ivls.
                                                                 I
                                                                                                                      I                                                   '

                          Melongq's address in Palatine in an attempt tò 'serve the search warrant. Mfter several .
                           minutes on scene, Ms. Melange drove up to the building, R/I immediately identified
                           himself and had Ma: Mélange exit her vehicle and allow R/I and the others access to her                                                    '       '

                           apartment, R/I had Ms: Melongo sit in the kitchen and read her copy of the search                             '   .


                           warrant as Det. Koch monitored hei. R/I along with Ms. Monge and Ms. Haggani, search
                           the apartment for, item's mentioned in the warrant. After extensive searches of the entire                                     .


                           apartment;'all items òf evidentiary value were seized (refer to Schiller Park Police                                               .




         :                 Department evidence she is for a list óf items removed from thë apartment)i                           '




                                   At 1015 hours, R/Iiead Ms. Melongo her Mirandarights from the voluntary,
                                                       .
                                                                                                                                                  ;

                           statement form. and had her initial said,form. Ms: Mel'ango agreed to speak to R/Iat that
                           time; Valiant the presence of an attorney: Ms. Melongo stated the following in summary.
                          but not verbatim: Ms: Melongo stated that she went to SALF on Monday, April 271h                                            '

                         :'2006, to pick upher pay check: While there; she overheard that the company,was having
                           a 'computer problem' and offered to help. Ms. Spizzirri then accused Ms. Melongo of
                           causing the problem, Ms, Melongo, denied the'allegations and stated that she òäly offered
                          to help beçaùse her replacement was not as qualified as Ms: Melongo was with':
                           computers: Ms: Melongo "stated that while employed at SALT she held the job `titles of
                           system administrator, web designer, and programmer. Ms. Melange also stated that
                          because öfber job duties she had access to all passwords for all SALF employees, ácec;r't




                                                                         MELONGO V. PODLASEK,'ét al.; '13 C 4024
                                                                                 '; `CCSAÓ 002235
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 243 of 298 PageID #:3885




                                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                  .




                      to tie web'server,
                                       andall of the Company's passwords.;Ms. Melongo also admittedto; ;
                  accessing the serverto get her emails for up to two weeks; 27 Apr 06 to 14 May 06;'after:
                  :
                 her'exit interview on 27 Apr 06 ,Ms: Metingo'claimed she was checking only her SALF ",
                  email account and did äot;change any settings or system passwords: Ms: Melongo; also.;:.,
                  admitted tò viewing Ms: Spizzirri's emails hi which Ms. Spizzirri Hinted Ms. Melongp
                  for the problems SALF was having with their computer systems: Afìer she viewed those                  ,




                  emails, Ms. Melongo thenforw'a'rded those emails to her yahoo email account :, .',;.`;'

                  melongo' annabel ©vahoo.com; Ms: Melongo;stated that no one else accesses her yahoo ;
                  account but her.-,y.':':;.                                                                        '

                          On Monday; 1 May 06, Ms, Melon; ;ü spo:ù: s' h Vince Davis from SALE, and
                  again offered to fix the ietwork problem: Ms. Melongo was infot ied that SALF;wss in
                  the process of fusing die,problem and that they no longer needed her services. ,Oh 3 May
              -,;4016, Ms. Melongo stated she sent an email to Ms; Spizzirri, in,response to Ms. Spizairri
                  blaming Ms, Melongò for the system pieblems. Ms: Melóngo stated that she had acce is
          .       to SALE's entire'computer system and was responsible for everything computer related.
                  Ms. Melongo stated that her replacement, Christian; was hired three weeks before.she
                  was fired: She belieyes,thàt she was fired because Christian agreed to work for loss
                  money to do'the ;same job as :she but that he did not have the 'same networking skills, as
                  she did:'                                          r'
                          When asked about herresidency, she claimed that she has lived in Palatine for
                  approximately 18 Montibs and initiallyhad,Comcast'as her Internet service provider until
                 about four months age, when she switched to SBC Yahoo DSL as her current ISP. Prior to
                 moving to Palatine, she lived in Willowbrook and Naperville
                          When asked if she knew a Tanya Spears; Ms: 1VÌelongo'stated that a Tanya Spears
                  used to work tor SALF. át the front desk. Ms. Melongó also `statedthat she hid spòken. "
                 with Ms: Spears approximately two weeks ,ago in referenceto a nòmpriter problem Ms.
                  Spears had át her house: Ms: Melongo stated that she had yet to call Ms: Spears bäek
                  about àssistipg
                          When asked about SAL! F and their companypúrchasès, Ms. Melongo stated that           .


                "company procedure was that all purchases are made through requisttiops to Ms; Spizzirri
      '           and no one else. Ms. tvlelongd stated tbef SALF's'servers contained bthsinne'ss forms,
                 pictures; etc. :and that they were all divided up by department. Even thoúgh she was the
          '      system administrator, she claimed that she could not access anything in the accounting or
                 executive file tree: Ms: Melòngo,stated that she was the one who designed the file
              '   security,systeM for SALF from input and authorization of Ms: Spizzirri. Ms. Melongo
                 also stated that she never had any access tò SALF bank accounts or credit card numbers '
                 That information was only accessible by these employees in: the accounting department.
                                                                                                            :
                 Ms: Melongo stated that the only employees who had that information were Dane; Ms.: ;
                 Spizzirri, and Bruce AÍawara,; of Nawara Financial Advisors (708- 448 -7100). Ms:`
                 Melongoshowed M à business card from Mr: Nawara,and claimed that she was told by
                 Ms.Spizzirri to give him'a password to access the accounting files on the SALF servers
                 and that he waa allowed to'remotelÿ access the servers for the accounting files, Ms.'
                 Melongo claimed that when she.found that he had been remotely aci:Cs, ul;. ì, a servers on ..
                                                                                           i

                 25,Apr 06, she immediately notified Ms; Spizzirri. !




                                           MELONGO V. PODLASEK, et al:, 13 C 4924'1.1'
                                                     ',   CÇSAO 402236   ;   ,   '.,   ,
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 244 of 298 PageID #:3886




                                CONFIDENTIAL - SUFÙECT TO PROTECTIVE ÓRI)CIR,-''



                       e:i'asked if she knew'a Saqunn Gholar, Ms. Melongo stated that Mr. Gliolar.. ,
           was an'employee at SALF in the education department, Ms. Melòngo'stated that he was
           nnly an acqúaintánce and that she had no contact with bun since she had been fired.
              ... C After R/I'concluded the interview, R/ladvised Ms: Melongo that she was not             .


           under'arrest at that time' and that R/Iwould be in contact with hei after all of the'evidence
           had been processed;'Al1 òf the evidence that had been seized was brought back tò SPPD .,
       ,   Where it was inventoried and pi act     t the'evidence looker for safe keeping:
                                                      I   i
                                                                                                    .




           21 Jul 06-

                 .   R/I along With Det: Koch #11, collected'the electronic/computer evidence end.,
                     brought it to 18$ E: Randolph, Chicago; IL, The Regional Computer Fórensics'Lab,
                     to be processedbÿ a'certified 'computer evidence recovery teoliniciän: R/I's mat with             :       ,


                     Ms: Monge end.Ms. Haggani there and released the items to Ms. Monge; so that she
                     could piocess the items foi any evidence relating to this incident. R/I had her sign the
                     Séhiller Park Prop rrl y Inventory Control Sheet showing the chain of custody of the
                     evidence,   .




       '   28 Sep 06-

                         R/I was contacted by Ms:, Monge, who advised that the forensic analysis on the
                     items' submitted was complete and the report and the items'wvere ready to by returned;
                     to RR R/I and Dot, Koch went to the RCFL in Chicago, andrecovered the items from'                                 .




                     Ms:. Monge: R/I's thenbrought thé evidence bask to SPPD where; it was retuned to ,
                     the évidence locker for safe keeping.
                     '
                                                                                           '
                         R/I theitt made a copy of Ms. Monge's borer letter, and forensic report summary
                                                                                                                           '




                     from the CD she provided R/I. The summary showed that Ms. Melongo did access the                              .

                     SALF server, remotely, had.a Comcast 1.1.2 addresso£ 24.15.202.102 on, 28 àpr 06, .;          '

                     having access to Ms. Spizzirri's email abeount and password, emails on herRòbsevelt'
                     University Sail account with references to individuals at SALF, a word doéuineht
           .         containing the nanié Sáquan Molar, IP'addresseà'sàsociated with SALF Sóantron
                     System, imagés from the SALF website, database items from the SALF server.


           I.4       Oct l)6

                      , ` R/I spoke With 41r.'French liorn the Illinois :I(,'s l)Ilice, Mr.. rencli advitedthet
                     lie has coordinated a meeting between himself, ASA Biestek, and Rif, so that ASÁ :
                                                              ,                                                ,

                     I'liestek could review all of the evidence and determine if there is'eneup'i evidence..
                     to charge Ms. MelòngoWith a felony in this case.   '




                                        ELON(1O V.
                                     I ME.                I'ODLASEk,   4al., 13 944)24     '

                                                      CC.SAÓ 002237,        '   .:   '''
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 245 of 298 PageID #:3887




                                       .
                                           : CONFIDENTIAL-
                                                    ..          .              .   .        .   .,
                                                                        Sl.1HJÈCT TO PROTECTIVE ORDER



                      5 Mast     06:           '




                     Rf1 was' assigned the initial case report 06 -3219 reporting in incident of Computer
      '           Tampering, R/I received copies of the emails that had been sent to,and from Carol .: :
                  ,

                , Spizzirri's emal account, The headerson the emails showed that thé offender had'''

                  forwarded the suspected emails froraMs. Spizzirri's,account to thé Yahoo email acèbu ;I
                  '




              ,: Of melonuo annabel(E yàhoo.coriï: R/I then contacted Yahoo Subpoena Çömpliance
                                           '                                                                     ,               1


                'Department and left them a message to, contact WI in reference to this investigation:    '',1


          8MàyWI
                         Iti :::ceived a message from Mnckel le'at Yahoo Légal )c ¡uirtment, who advised RI! to
                             I                                                          I


                      faX a preservation letter tà Yahoo asking for a snapshot of the Yahoo account at the i n is
                      the fax was received and tó advised them that a subpoena'will be forthcoming.;



                         Det. Henn; #22; faxed the preservation letter to Yahoo asking Yehoo to preserve the                             .

                      account reedids ofinelando raniabel@iabob.com and take a snapshot of the account for
          '           the last thirtydays and all days that follow until they receive the subpgena.      '
                                                                                                         .                   '




              ,       15   May 0ó-

                          R' spoke with Comcast Cable Services Legal department about how to obtain the'
                             I


                      necessary account information related to the IP. address that was found in the header of
                      the emails that were forwarded td theYalioo account in question and was assigned to the                        '

                      offender's computer at the time of the intrusion to Save -A-Life's computer, R/I was .
                      advised that RA would need to fax them a preservation letter also.and theft a subpoena to
                      follow in order for Cómcast to release any information to R/L ..

              '       16 May 06

                         and Lt. SchulZe, #30, met withKyle French of the Illinois Attorney eta lai;LIs'
                 Office in referencdto this investigation. Mr. French advised that he was available to               .



                 assist with the investigation; and had already sent preservation requests to Yahoo,'
              .,
                 Cm:need,`and Roosevelt University.; Mr. French, after searching the internat found that
                 the suspect, Ms. Annaliel Melonge, was currently a student at Roosevelt University and
                 that she had an email account issued to her by the University, Mr, French felt that it may              ,




                 be necessary for RI! to send another preservation letter to Cómcast. Therefore, R I
                 prepared the letter and faxed it tei Cómcast;                                               ,


                         WI and Lt, Schulze went to the listed 'address,for Ms. Melongd,1218 East I .; Ong
      .          Valley Dr,, Apt. #3A, in Palatine, IL'; Ms: Melongo's name was on the mailbox but her
                 vehicle was not mils i' ,ip red pal kingspaée.,

                      17Mai,(ft




                                                                                                ;,.:.
                                                   MELONGO V. hODI.A.°íI-K, et r.I., 13 (.1(41124::
                                                           r CCSAO 002238
                                                            .
                                                                    .
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 246 of 298 PageID #:3888




                                     CONFIDENTIAL          SUBJECT TO PROTECTIVE ORDER                         '




                           k/I end I, Schulze met with Robert Barnes and Vincent Davis of Save-A-Life
          :       '    Foundation (SALT), Both men were able to give RA more information about Save-A-Life
                       and there computer system; Mr. Baines informed ItA that the tunes noted on the server" '
                       logs'are local times and that the system has automatic daylight savings time adjustment.,
                       Mr.,Baines also 'gave RA more information on the suspect,' Ms: Melongo. Mr: Barnes
                       stated that Ms., Melongo had no prior knowledge that she was being fired on 27 Apr 06.
                       Once her employment was terminated, Ivls. Melongo had rio further access to the         ;,       '

                       computers from within the building and that an employee named Christian; changed aÌ1'Of
                       the pass codes to each of the sewers' after she left the building: Mr; Bares stated he had'
                                                                  '

                       n_o knowledge óf Ms, Melongo having any other email accounts other that the Yahoo mail'.                                     '




                       account; but stated that she'does have a laptop that she used from time to time. Mr;,.:                  '

                       Barnes also, stated that he knew the suspect was a student at Roosevelt University, Mr.';
                       Barnes
                       Barnes also            the intrusion tó the computer system occurred somehow through the
                       web`via the company's email server but he was unsure as to how this may have occurred
                      'because the'company discorinected the DSL lines from the servers after thé suspect's
                       employment was terminated. Mr. Games advised RA that the computer systeni's auto
                       backup program;was scheduled to begin at 0325 hours and may have kicked the suspect
                       out of the server at that time.'                             :         :...'
                               Mr. Davis'stàted that only four'enmployees'at SALT knew about the trial that
                       SALF is currently involved ire with Robert Half and that the suspect was not one of them                             '

                       that he knew of., Mr. Davis believed the suspect had been monitoring SALF ;         ;       .,


          '            management's email for some time Mr. Davis' also gave Rut the name of the person Who
                       they called torepaii i!eserver,on 1 May 06; Critical Technolòp,y Solutions:     ,  '


                              WIreturncii to'SPPD and called Critical,Technology Solutions and' spoke Mili,
      .
                      Dón Peters, the president of the company. Mr. Peters stated that on.1 May 06, he was
                      contracted bÿ SALF to attempt to perfnm 'data '±écoverÿ procedurés on SAIIQ's two                     '

                  .   computer serveis; Mr. Peters advised RA that he was told by Ms.,Spizzirri that multiple
                      personnel attempted recovery on the drives prior to him being Contacted. Mr. Peters
                      advised her that any evidence discovery would be questionable due to there being no;
                      clear chain of custody, Mr, Spizzirri's decisionwas to move            fodith
                                                                                                  the recovery
                      efforts when it was learned that the previous backups were incomplete or missing: RA
                      asked if Mr. Peters Would fax RA the letter he sent to Ms. Spizzirri, advising her of his                         '



              .       recovery findings. Mr: Peters also sent an email to R/I,'doeumenting the'cònversation he
      '               had with Ms: ', iizzirri and her 'employees about the recovery vs.'evidenèe preservatiqu.

                    RA Mien contacted Roosevelt University, RA spoke with the .CIO of the
             University, who advised RLtthat the;suspect is a student there and that she 'does have am.'
             email account,' amelongot7arooseveltedu. He did statethat he could not provide It' I ti ith
                                                                                                                                                '
          .. any other information about their email system.               .




                            , t(.I ,ben contact Web HSP in Colorado, the web host for SALF's email server:P./1
                      was'advisud lo'speak to Mike, the owner of the company. Mike informed WI that the:.                           .


                      Company ahould have the JP addresses of any computer accessing his company's servers' ''.
                      and that iie à uì Id send It u! the information collect, 1.!(1 l'or the dates of the intrùsioi''.'
                                      i




                                           JviL-LUNGO V: POl)LASt_K, ot         id:1S (:'45124
                                                           '   CCSAO 002239     ',   '   '   ,   '
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 247 of 298 PageID #:3889




                                CONFIDENTIAL- SUBJECT TO PROTECTIVE UNDER



                18   Mäy06           ;   .
                                                                                                  .



                        till received the fax from Mr: Peters, whiéh was a Copy of the recovery overyiew:
                        R
               that he'rrèut to Ms. Spizzirii on 11 May 06. The overview showed the r.uòunt of files .. ',
               recovered from the Dell server and described the reasons for the ',fluid lily to recover t: uÿ';
                    from the Sony eervet'..;           ':.1'.'  files'




                        At 1700 lùá., RIÌ was contacted by Ms. Spizzirri who stated that she was informed                  "
               about some unauthorized charges on the company's'American Express account. Ms.'.
               Spizzim advised R/I that SALF's bank account and credit card account information was.. ,
               'contained' on the server prior. to the intrusion. R/i then sent a patrol officer to 'A I .P to
               tike the       tiirom Ms, Spizzirri. Refer to report #06- 3714. " `; ;'

               191VIaÿ oÓ

                       RQreceived á copy of the report made bÿ Ms. Spizzirri oñ 18 May 06.R/1 then
               con' acted American Express Eraud Department. R//I spoke with Bob Curran who stated
               he would fax R/I a copy of the ricpóunt activity for the dates of 13 May 06 to 18 May 06.

                       It/ then eentacted BBay's Fraud Investigation Team about the'char'ge ht the
                            I
                                                                                                               .       ,


               S.A I. r AmEX  account. R/I was advised that Ms. Melongo did have ati account wìththem
       ,       but there have been no purchases over $14'made on the account.                              '




                    ...Bit then sent an email to Amazon.com's, Fraud Department'asking' for infüi: u ion           i

               about the transaction thatópeurred on 18 May 06 involving SALF's Amax account. R/I ' ,
               was later faxed a'copy of the transaction record which showed all of the information the'
               offender had to enter in order to complete the, transaction, along with the list of items the
               offender. attempted to purchase from Amazon.com.            '
                       RA then attempted to contact all of the merchants listed Si the Amax account
           '   activity statement that WI received from Mr. 'Curran. R/I was able to reach a cústomer
               service representative at Bastbay Inc..The representative, Amanda, advised R/I that she
               had no record of any transactions involving SALE's account number dating back to 2001..
               R/I then called and spoke to Tasha at Old Navy's customer research dep.  epàrttùent.Tasha
               was able to provideR/I with the ship to name and address of Toni Smith, 700 Cynthia
               Ln., Glendale Heights, IL; and 'a phone number of 630- 36975489, The bill to name wa:;
               Carol Spizzirri with a phone           of 847 -829 -2968. Tasha stated that the offender';
               purchased 13 items that were expedited via Fed Ex and according to 'Old (Navy's records;
               the package Was left at the door for pickup 'and not signed far, Tasha frttther statedthat
               four of the item'purëhased were gift cards that för some unknown reason, were'never
               activated by the shipper and will naves be able to be'activated. Tasha stated that if R/I '
               needed more information about the transaction, RQ would have to fax a subpoena tó the
                       hack'department of Old Navy:         ,              Charge




                       ; 'R/I then Contacted United Airlines, but get no answer at Mel r.fraud depon I' uenl.
                     then attempted to contact Triple Crown Publishing, Gift Certificates Center, E-




                                             MELONGO V: PODI.ASPK, tat a1:,,1:5 t. 4974
                                                       CCSAO.Ò02240;
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 248 of 298 PageID #:3890




                                      CONFIDEtJT1AL''= SUÈi,II:L'T'TC+ PROTEÇTIVÉ ORDE13,'.;`



               1:       Fashion Consultants; Bakers Footwe i, and Carson Pine Scott in reference to the`:
                        fraudulent transactions. R/J was only able to leave messäges'with these merchants;

                    It /1. then contacted Ms, Spizziìri and asked if she knew a Toni Sun' h in (         Heights;
                    which she did not;.änd whether or.not she reoógnized any of the phöne numbers that were
           .        essociatèd witlj the fraudulent transactiöns.;.;' : `-       '               : '' ';        t '
                        12 May (I6,

                             It /I spoke with Susan Bostick ofßakers Shoes about the fraudulent Irm:gaction
                    that had occurred online òn 17 May 06 at 18: 38:05,PDTon their website, Ms. Bostick`
                ,   stated she would fax RA a'copÿ of the order detail form showing the items purchased,
                    along with billìñg and shipping information. Ms: Bostick also advised R/I that the::;,
                    shipment had not Yet been shipped to the customer, because her fraud, department
                    the 'order as'possibly being fraudulent. R/I then asked for her not to ship the items sö
                    WI could contact Fed Ex in an attempt to set up'a controlled delivery. Ms: Bóstick stated       :

      .,            that she would have to speak toher superiors before she could :t::l orize 1ìu: use pf the
                    merchandise for the delivery.       ,   ,
                                                                                ,
                         :  WI then.called Çonsunierinfö.com's customer service departMent and spokewith'
                    a representative named Rose, lose advised WI that the,$1 charge on;the SALF AmEx                        ,


                    'account was a pre-authorization charge and the $5 charge was for a credit score for
                    particular individual. Rose claimed she could not give R/I any further information but she
                    could give it to .the customer {i.;e, SALE); without a subpoena. R/I then let a message for
                    Ms, Spizzirri requesting that she canted Consumez.Info asking for any and'all',:' .; :     '.               .

                    information that was diasemnnetedto the offender : ;
                .   '       R/I again left messages' with the other merchants 'requesting
                                  '
                                                                                           they contact R/Í itt
                    reference to the fraudulent charges involving SALF's AmEx'àccourit. WI, using various
                    databases, was able to research the address of 700'Cynthiä Ln, in Glendale Heights, along
                    with the phone numbers given. to Ainazon and Bakers Shoes, as contact cumbers and the               ,           .


      ''            name Tom Smith; R/Ifound no connection to SALE at that time.

       ,            23 May 06-

                         ' R/I received an email from Mr. French that contained thé Grand Jury Subpoena
                             L.




                    request for Comcast and Y6:06.06141. R/I their converted the files onto the proper forais ,;,           .
                    and printed them out so that R/I could fix them to'the state's attorney's office to be`    r
                    Processed foi court on 25 May, 06." :,:            ,




                    '25 May 06-                                 ,'

                           R/I spoke wilh Brian Ienry, ani Ivey igator.lor Iixperian ('.edit Burt u. Mr.
                                                    I


                    Henry stated he was contacting R/I an behalf of Ms: Spixzirri, who had contacted
                    Riparian hi reference to the chargé, to Consumer Info, which is owned by Experian. M r:
                    Henry explained the charges to R/I and the'reasons for the two different amounts; Mr: :,
                    Henry also Baye 12íI the name of the person whose credit score was purchased. Mr. Haiti y
           :.       gave R/I the name of Saquan Gholar and advised R/l that the, subject lives in Illinois. Mr.



                                                                                    :,:.
                                           (fELO\OO             V. PODI.ASEK, el aL; 13 G h!)Lr3   ,



                                                                     CCSAÓ 002241:;':,,
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 249 of 298 PageID #:3891



                                                                    '
                                                     CONFIDÉNTÌAL'- SUBJECT. TO l'ItOTECTIVE ÓRI.)I .It
                                                                                                       :..




                             :   lleery' could not give R/I any further information without a subpoena :,Mr,;Henry                  .




                 '               explained that with a subpoena, R/I could obtain more demographic'infórmation abo.a
                                 Mr, Choler such as email address, physical address, bis mother's Maiden name and his
                                 àbhtal date'ofbirth. R/I'did á search through SOS'and was able tó obtain'à'photo of Mr.
                                 Oholar.     '       .




                                 11   May06 -,   .
                                        R/I received the response to RQ's request for the Grand Jury subpoenas; WI thin
                                 faxed     subpoena to Coincast cable services requesting information On the assigned' :                    .


                                 intetet account of two of their IP addresses for the dates of the intrusion and the :'         '




                                 purchase from Amazon.com.,A second subpoena was sent tò'Còmc' ast requesting any,                      '

     '                           account information: for Ms. Melong'oand her address Of 1218 East LongValley
                                 #3A;inPalatine,Il..:1,.: ";ìi          :   ¡:;' ,...,;,;:.   ,i:;,.         `.i;.`.r
                                        R/I also went in front Of Judge Tobin who signed a request for à 'search warrant
                                 be served on Yahoo:coin requesting subscriber information and entail; account contents.
                                 RA then faxed the ai ch'warrant to Yahoo legal compliance,                    .



                     '           5Jun06-
                                      .. R/I receive;1 á response fibril the subpoenas sent to Compost. Comcast claimed ...
                                 thattheir records for the IP 'address of 24.15.202.102 for the dates áäd times requested bÿ
                                 R/Ìwere meomplete or contained an error associated with: the' cable modem òr other.',,':'
                                 device. Therefore; they ëould not give R/1 any irtformation as to which of their customers
                                 had that IP'address'at The times Of the intrusions into SALF's'servers. In response to :he                             ;


                                  subpoenafor,accaunt information for Ms. Melongo'at 1218 EastLong Valley Dr.; Apt.
         .'                      #3A,`inPalatine, IL; Coteast stated they have nò information responsive to R/Ps .. '.
                         '       request. In response to the 'subpoena asking for account information: for 1F. address Of
                                 71.57.72.196 on 17 May 06 at 20:11:42 PDT, Comcast gave WI the name on thá account
                                 as Andrea Szuith, With 'andaddress of 229 S. 14th Ave: Apt. #1, Maywood, IL 66153; a :'                .       .




                                 telephone number of 708-369 -2968. Along with email addresses of              '       "                            .

         '                       ttspears4 cr còntcast.net and wookie91 a,comcast.net, and a Çomcast account number óf
                                 8798200010470727            :,,

                             .7 Jun 06

                                       RI contacted Comeast IP Services about them not baying any information for Ms.
                              Melon! 'n or }he listed address for her: R/I,was advised that Comcast needed two soparde
                             subpoenas in order for them'to search just the name and/or just the address. R/I then
             .               'prepared those subpoenas as requested and faxed them to the State's Attorney's U ice so,  I   i


                              that they 'Could go in front of the Grand Jury on 8 Jun 06r
                                      R/f 'along with Der, Koch #11, went to 229 S.' 14`h Ave: m Maywood, IL' and rauf
                                         '
                                                                                                                                                y


                              the bell but got no answer. IVI wrote down several license plates of vehicles parked in                                   '



                              front óf the building.' R/1 later ran t ose plates but none came brick *Andrea Smith: IQ                  I


                              did a check of Andrea Sniith throttglr various databases and found a photo of an FB 'ills!




                                                         '


                                                                            '
                                                             mitt t)IVGU Ù. PODLÀSÉKi;lál:;, t;'t
                                                                           CCSA0 002242 ..
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 250 of 298 PageID #:3892




                                             CON FIDENTIÀL -SUBJECTTO PRÒTECTIVE ORDER',



                    had art address 'of 134 $,121b $t, üi Maywôod, IL'.'The phone number given by Col l cam;
                    emHe' backtoacellphone owned bya Betty Spears                                           '                        '


                           ..12/1 was contacted by Mr, Barnes'from SALF: Mr. Barites stated that the'company
                     round an ïriraùthorized automated clearing house (ACH), debit on the 'company's Chase
      '             Bank account monthly statement. The, ACH debit was tq.Comeast in the amount of" ''. ,
                    $200.00 on 22 May 06, Mi. Barites then faxed RA à copy of the bank statement showini
                    the debit in question 'along with the form sent tò him by Chase showing the disputed
                    charge. R/I contacted Chase Bank's Fraud Department m order to Obtain more ; :                                                :



                    information about the transaction R/I spoke to Terry Working' who' advised RA, that, she                                               ;

                    could not tell for sure whether it was' a checkby phone transaction or if the offender .;
                  ,:actually made the payment fn person at the Comcast Bill Payment Centerf, Ms: Working
                    did state that the bank was in the process òf refunding tlìe money tó SALF's'aëcount.;
                             R/1 then contacted Comcast Customer Service The representative that RA spoke','
                  ,.with claim that she too could not give àn indication how the bill was paid but did state the
                    recount that the payment was applied to was in the name of Andrea Chase át 229 S0.4te
                    Ave. in Maywood,'II ..

                  9    Inn 0fi -,'

                       .       1211
                  i+oor and there was no
                                          went back to Ms, Melongo's'sddress in Prlistire but again got no
                                                     vehicle Mlle! ..: igriedparkiüg pace. : >                       '
                                                                                                                                         ans er at the              .




                  .14 Jun 06

                        R/I and I )et: Koch went to 229 S :14.° Ave: in Maywood, IL bid again got ne
                  answer át the door:                  .                              ..                                     ,




     .            15 Jun 06-

                         R/I and Det. Koch went to the address of 700 Cynthia Ln., in Glendale Heights.                                                '




              .   R/I wrote down several license plates of the vehicles iti the driveway' at that location and ..
                  parked in froid n i'the home.,


                  2d Juii     (!h     .


                                                 :,:       .,          .
                                                                                         ;
                                                                                                     .,
                          R/I again went to Ms:                 M iJongo's   apartmènt build         ì l   i; ,,   Min a tempt to speàk with
                                                                                                                         1                                     ',
                  her, bid ágm: tut no answer,


                  23 Jún O6-

                              R/Ì did a check of the liéense plates obtained from the address in Glendale                                     .




          .       I            One of the plates registered to a Reschelle Spears it that and ass; Ms. Spea -A
                      Ic!}d its.                                                                                                 i                    huer.
                  an extensive Criminal background.                  ` .',,r `; 'd;

                                                ' WI t)    NG(.),V. PODI.ASEK, et ail:; 13 C 4974
                                                                     CCSAQ 002243                '    '.
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 251 of 298 PageID #:3893




                                                           CONFIDINTIAL ?SUBJECI TO PROTECTIVE ORDER



                                 ". RA also contacted this Stata's'Attomey's Office in reference to the list sùbpoena'

                     ,.   request that'were faxed to them'ón' :7 Jun 06. Rif was advised that they never received                     '
         .            'tho,,c documents and therefore RA had to resend therm
                                    It( received the response from the Yahoo search Warrant: Yahoo's login traekùr
                 '.                                                                                                           .
     ,                                 I


             .            captured the lP address forMs. Melòngò's,Yahoo item àt Iogin at 21ì46:Ó3 GMT,pn 27
                         Apr 06 is being 24:15.2O2:1Ò2: Each time Ms. Melongo's yahoo account was 1oj iced hag;
                          from that time to 2 May 06 81'16:47:23 GMT; it had that specific IP address:
                                    Yahoo's account management tool showed all the information pertaining to \1'
                          Melongo's :account along with its creation date, 7 May 2000, and the dates and times that           .


                 '        her password was changes along with the IP address assigned item time these changes
                         weremade. Onè óf the changes occurred on 4 May 06 at 22:46:04 PST and the W. address
                          assignedet that time was 24.15.202.102. Also included 'n the response (on CD -it) was,. ¡'
                                                                                  '


                              contents of the account's briefcase and a snapshot, òf the,emaij iccoums contents at
                                                                                      .r,:'.'!.,,,;''' ;`;.
                                               the,




                      ahatinïé the presérvatiónlettèrwàsréëeivéd
                                 ...One 'of the files recoveredfrom the Yahoo briefcase was Ms: Melongo's reserve.
                          showing her work history up to September of 2005. Mother file recovered was a letter
                          that appeared to be written ása response to an investigationinto some x -rated emails
                          being sent to a Professor Oguz. The investigation was being performed by a Záuyali
                     '''Waite: The letter was signed by Annabel, audio it she wrote that she blames Ms: Waite
                         for being bias andpersdnality conflicts for her being accused of sending the Snails ten;             ,


                         Professor         '              ;
                            "      RA contacted Roosevelt University to Verify whether or not they had a Professor .
                         Oguz on staff., R/I was informed that they did not have a Professor by that name, RA then
                        'Contacted the University 'of Missouri-Kansas City, where Ms:'Melongo's iesumestated                      '

                          she attended from January 2000 to March 2002: WI spoke with Sgt: Leach at theU of M-
                         KC Çaznpùs Police Department. Sgt, Leach advised RA that the university did havéà                '

                         ProfesserOguz indite was'somewhat familiar with the investigation RA had spoke to
                         him about.' Sgt. Leach stated that hó would fax RA a cony of the reports for the incident
                         and also, have the professor contact RA for further, information..       '              ,
                                   At approximately 1930 hours, R/Iwás'contacted byProfesserOguz. Professor
                         Oguz remeruber the incident and claimed that the reason Ms. Melongo was not charged
                 '       with a crime was because the Campus Police could determine for sure that she had sent        .


                         the emails because both, she and her roommate at the tine were both signed into,' the
                         University's email server at the exact time that the emails, were sent anonymously to the'
                          professor.:

                                                      ..
             ,
                          28Jun01'1-                                    '




                               RA faxed Yahoo's response to the search warrant to Mr. French. Later that day,
                                  .



                           ..poke to Mr. French who stated that he reviewed the inforrnatienthat RA had sent
                          It /I                                                                                   .


                      him with his boss. After reviewing t é information, both he and his boss believed that
                      with this new information, there was enough evidence against Ms: Melongo fora search
                      wan ant for her home coúld be issued. Mr. French stated he would send R/I the request '
                      for the search warrant b3;30 Jun 06 so that 11/I could get it signed by á judge on 5 Jul 06.
                                                                                                                          ;
                      If the warrantwas signed, Mr. French wo ld ánange for RA to be accompanied by"



                                                              I111_LONG('),V  I'OI1 ASEK, gt,af.; 1.1('; 4924
                                                                            . CCSA0.002244';:;;', i.
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 252 of 298 PageID #:3894



                                                  ..   .
                                                              .
                                                                                                        .               ,.
                                              .        CONFIDENTIAL        SlJ13JEC'I"f0 PROTECTIVE ÒRDER                        '   :




                       Imniigi a ion Custems Buforcenienl and personnel freni the Attorney General's Office
                       Computer Forensics Team when serving the Warrant 'en 6 or 7 Jul 06:'


                      5 Jul06                 ,




                               R/I received the subpoenas'sigú td by the Grand Jury 'ori 29 Jun 06: R/I, thin faxed                                  ,


                       ihirn to Còmcast requesting account information for the ACH'débit transaction:                                    .


                               R/I also riadnot received the search warrant from Mr. French; su Nil contacted
                       h n rand Ì.eft Lim á mèssage to contact R/I;
                         i




      .                Ì II   Iu106;

                                 R/I called Mr. French in reference to the search warrant fdi Ms, Meletigo's
                                      .



                       'apartmént. Mr.            French
                                                  stated that his boss reviewed his initial draft and stated that it
                        needed more information in it, R/I then emailed Mr. French a copy of this report for him                                 .


                        to refer, to for the required information, Mr. French stated that hé would attempt, tò get R/I r
                                                                    ::
                                                                                                                                                         '

              .       : the search warrant by44'Jul Ö6.                                      .




                      12 Jul 06
                              R/I received a call from SharmaAustin at Comcast Cable. Ms. Austin stated that                                                 '

                      there reáords showed the date of thé ACH debit was on 21 May 06,ándrigt 22 May
                                                                                                       as
                  .     stated in the subpoena she received. RA explained to her that the Chase Bank státenïent
                        showed the ACH debit posted to thé account on 22 May and that Was the reasbn 22 May:
          '             was written on the subpoena, Ms. Austin stated she would havé to check with her:.
                      'superiors to verify whether or not R/I had to send them a new subpoena for the correct.
                  .     date or if she could just.make the, correction on the initial one and then send 1(/I thé
                        response to that initial subpoena.                         .   '                            .




                                R/I then contacted the state's attorney's office and left a message for ASA                                  .


                        Northeutt'advising him of the issue with the subpoena for Comcast and RA's,'
                                                                      .
                                                                                                                                 '




                       :conversatiortwithMs :Austin.                                                                         :




                       Cl     .1i.   40(i..
                                                                    ti;



                              It/I received Comcast's response to the subpoena dated 29 Jun 06. Comcast'e
                      records showed'that the account that the ACH Debit was applied to belongs to Andrea
                      Smith With 11w r.'uè Comcast áccouul :iuuiber of 8798200010470727.
                                                       :
                                                                                                                '




                       18' Jul 66-




                                                                                                 ..
                                                           I,íÈLÒNGO V, PODL'ASEK, et al., 43 C 4924        '




                                                                          'r.   ÇCSAÒ 0022451.   ; ::
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 253 of 298 PageID #:3895




             Exhibit 44
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 254 of 298 PageID #:3896
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                   MELONGO V. PODLASEK, ET AL., 13 C 4924
                              CCSAO 009126
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 255 of 298 PageID #:3897
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                   MELONGO V. PODLASEK, ET AL., 13 C 4924
                              CCSAO 009127
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 256 of 298 PageID #:3898




             Exhibit 45
      Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 257 of 298 PageID #:3899




                 '
                 -'                                                                                                                                                                  ..                                                                                                                                    ,I

                                                                                                                                                                                                                                                                                                                                         . ...   ,.
                                -~         r.                                                      "!. •     If,.  :•
                                                                                                                   I       ~·                       ~ J   ,.                I            ,       ,    '•,. •             '(       t        '   0            t              -.'If" .,

.·.     , ·••• 1
            L'    I
                                                                                                 SCHILLER~.P.tmK'POLICE:DEPARTMEN".R
                                                                                                 •       • "
                                                                                                                  ~·
                                                                                                                      • ..       .,.,rl •• ' _,
                                                                                                                              \- ~~        ..
                                                                                                                                                • •     .
                                                                                                                                                                                                                                                                          ·: .
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                     .·. ~




                           ~   .. .   -:          .

                                                                                                                                                                                 "           I




                                                                                                                                                                                                                                                                                                            • I        '




       =         ComplaitiantMelo~gc;>,.senta swgrn-complaint·~~.the·U.S. Postal Ser.vi~~ to the·Sclliller-
      Parlt~Police ·Department:'l1•Ms .. Melongo· was· inc~erated: at the; time~ofthefcomplaint~~ .· .
      'contaiD.ed·in~ the ·affi"davit;were• allegations a:gam.St~~Detective· Martin that he. committed;:
      perjuiy_,dUring\liis· testUD:ony:in.,front ofthe· Grarid::Jt'iry~      ,    ·      _·      · .
                      •• •          ~"'j ...:                ..   ·:·:!t                    ~~- . Jo~L'I!:..;,.>·~                              ,"':                             l....,.tL-~.;,.,·<1                                                   ..           ::.''·'";~~·.·.,..,..,
      . ·. ~efE:~ti!e:.Miir*.r·P.roVi~e~~a:.w~tten,resp~n~~:.~.¥~.~·Melo-p.go;s compl~ts~i;p~tectiyef          ··
       Martfu:fwas
              •' j
                     ablec'to~dispel,tliet'alleged:dis'CreP.ariciesfwhich·.apP.earedto:be-takemout'of.the'
                                                             J     "'         l             I·   I
                                                                                                           · '     •       •       ;                       '•
                                                                                                                                                                1   '            "               •    ..,.                                         •                      0 r1               •                    ,j


       context•of'the· e:z:ttire~ c~se, compilation.. ~ · ~ · '                          (                                                                                                                                                                                                       I
            •         1                    1-    '".t-   t          I              ,             'lo:        ~                         I                                             \                                                                                       ,        .,         ol                                 .J


                                                                                                                                                                                                                                                                                                                                                          ..
                                0

                  ~"'!                          '•                      t.f   '   i•   i-        ~      ·,       ' - ,t'           1;      ~           .                A       "'II ::               /l.i .t        ,        I                                 J   "'.      '             "     ,;                        0    0




      '·..Ms;M~longo!s;tri!il.iErstill.pend~g'a~.t~e,·pme·of.tllia ~mpfuint':1·It appears~-that•Ms?~ ·.., " ·                                                                                                                                                                                                                                         '

      Mel~~g9 is~utilizing,.the·alfegations; ast.a, tactic:t?·1atteinpt to·liave~h~i·charges, dis~sed..
       ot             r•               _          ._                                                               ~   i       t                                                                 .~             ,.                    (,                                             ••'              ...




                  Tlle .complafut~is; at' this.time;· detel'IIliii.ed to· b~~''Uirl'ounded•.'




                                                                                                                                               confidential-Subject to                                                                                                                                                                           Martin0560
                                                                                                                                                  Protective Order
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 258 of 298 PageID #:3900




             Exhibit 46
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 259 of 298 PageID #:3901


                      CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



  From: Voita, Shahna G [Shahna.G.Voita@ice.dhs.gov]
  Sent: Monday, June 16, 2014 1:48 PM
  To: ROBERT M PODLASEK (States Attorney)
  Subject: Questions/concerns after review


  I will start with the police report:

      1. Page 1 “ 15 May 06 - R/l spoke with Comcast Cable Services Legal department about
         how to obtain the necessary account information related to the IP address that was found
         in the header o f the emails that were forwarded to the Yahoo account in question....”
             a. I did not see a copy o f this email, so I’m not sure if they were looking at the
                 correct IP o f the sender o f the email. An email header will show several IP
                 addresses, which is the path that it took from the sender to the receiver. If they
                 did not look at the correct IP, they may have been requesting information for one
                 o f the stops along the way and not the originating IP address. I can explain
                 further if this doesn’t make sense.

      2. Page 2, 9th line down: “yahoo mail account, but stated that she does have a laptop....”
            a. Was this laptop a company issued laptop or a personal laptop?
            b. If a personal laptop, was she supposed to be using this for work purposes?
            c. Also was she issued any USB drives? Images that appear to be ID card pictures
                 were located on a USB drive seized as evidence. Where were these images stored
                on the company’s server? Were they considered executive or accounting
                 files? Melongo claimed in her interview that she did not have access to the
                 accounting or executive file tree (page 8, line 27)

      3. Page 2, 5th paragraph: “ R/I then contact Web HSP in Colorado, the web host for SALF’s
         email server.”
            a. It is claimed in this paragraph that the company hosting SALF’s email “should
                have the IP addresses o f any computer accessing his company’s servers” Was
                 this information turned over to the PD?
            b. Did any o f the accessing IP addresses in the email host company’s report match
                 the IP o f 24.15.202.102 as Yahoo reported was used to login to M elongo's Yahoo
                 account on April 27, 2006? (page 5, 10lh paragraph)
            c. Because Comcast has no records for the owner o f IP 24.15.202.102 and she
                 claimed during her interview on July 20, 2006 that she did not currently have
                 Comcast as her internet service provider and had switched from Comcast to SBC
                 Yahoo DSL four months prior (which would make the last month she had
                 Comcast as March o f 2006), it may be hard to tie her to this IP address. We can
                 go over the results in the forensic report that contain this IP when I am there.

      4. Page 5 , 10lh paragraph: “R/I received the response from the Yahoo search
         warrant. Yahoo’s login tracker captured the IP address for Ms. M elongo’s Yahoo
         account login at 21:46:03 GMT (this would have been 4:46 pm CST) on 27 Apr 06 as
         being 24.15.202.102. Each time Ms. M elongo’s yahoo account was logged into from that




                              MELONGO V. PODLASEK, et al., 13 C 4924
                                         CCSAO 09868
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 260 of 298 PageID #:3902


                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



        time to 2 May 06 at 16:47:23 GMT, (this would have been 11:47:23 am, CST) it had that
        specific IP address.
            a. It should be asked o f Melongo if anyone, at any time, had access to her Yahoo
                account login information. If not, that still doesn’t prevent her from claiming that
                someone hacked into her Yahoo account.

     5. Page 4, 3rd paragraph: The name o f the person whose credit score was purchased was
        Saquan Gholar.
           a. His name was only found as an employment/personal reference in a Word
               document and as part o f a filename for a Text file (.txt) located on the USB
               drive. I don’t have access to these .txt files, so 1 do not know what they
                contain. There are many .txt files with what appears to be employee last or first
                names. Is this information that she was supposed to have access to?

     6. I didn’t recover any information relating to the credit card fraud mentioned in the police
        report.


  Now on to the forensic report: (this is the 555 page report, not the summary. For some reason
  the summary is not in order with the information contained in the Forensic Report. I would
  always summarize the forensic report in the order the information was shown, so I’m not sure
  what happened here.) We can go over each item when I’m there.

     1. #1, Phone book entry for a VPN (virtual private network) showing the IP o f
        70.142.251.242, which was registered to SALF. Was she supposed to have access on her
        laptop to their servers? There are no dates/times associated with this phone book entry so
        this could be from a legitimate work purpose while she was employed.
     2. #11. Did SALF have a SQL server n am ed ‘STUDENT-42R9YAS’? I was never given
        any information about their server setup.
     3. #24. Was “herman” C arol’s email password? Did they use CPanel software for web
        mail access?
     4. #38. What was the SALF Scantron System? Was she supposed to have access to this
        system?

  After tearing my report apart, there unfortunately isn’t much there to prove that she was the one
  that accessed their system when she w asn’t supposed to. There are dates and times not listed for
  files in the forensic report, so I can’t say if the relevant files/programs were accessed/used after
  she was fired or before. We can go over this in detail when I’m there and I can show you my
  concerns. If I was doing the exam today and only found what is in the forensic report, I would
  have told the Detective that I didn’t have enough to show that she committed the crimes she’s
  been charged with. Other than if you can show that the email I found on her computer was on
  Carol’s computer, or the company email server, and that Carol did not forward it to
  Melongo. But Melongo did confess to viewing Carol’s emails and forwarding emails to her
  Yahoo email address.

  Shahna




                            MELONGO V. PODLASEK, et al., 13 C 4924
                                       CCSAO 09869
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 261 of 298 PageID #:3903


                 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                      MELONGO V. PODLASEK., et al., 13 C 4924
                                 CCSAO 09870
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 262 of 298 PageID #:3904




             Exhibit 47
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 263 of 298 PageID #:3905


                     CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



  From: Voita, Shahna G [Shahna.G.Voita@ice.dhs.gov]
  Sent: Tuesday, June 17, 2014 12:01 PM
  To: ROBERT M PODLASEK (States Attorney)
  S ubject: RE: Questions/concerns after review


  Corrections/additions:

             a. Because Comcast has no records for the owner o f IP 24.15.202.102 and she
                  claimed during her interview on July 20, 2006 that she did not currently have
                  Comcast as her internet service provider and had switched from Comcast to SBC
                  Yahoo DSL four months prior (which would make the last month she had
                  Comcast as March o f 2006), rt-may be hard to tie her to this IP address. We can
                  go over the results in the forensic report that contain this IP when I am there.
  She did have a Comcast IP o f 24.15.202.102 during the time period o f the intrusion/computer
  tampering (04/27. I can show that she was using this IP during the time frame in question and
  she also admitted to as much during her interview with the Detective. Sorry for my confusion
  with the dates.


             a. It should be asked o f Melongo if anyone, at any time, had access to her Yahoo
                account login information. If not. that still doesn’t prevent her from claiming that
                someone hacked into her Yahoo account.

  She did state during her interview with the Detective that “no one else accesses her yahoo
  account but her.”


  With her confessions o f accessing the email server at SALF for up to two weeks and forwarding
  emails from Spizzirri’s email account to her own Yahoo email account, and certain items in the
  forensic report, this may tum out ok for us. I was really frustrated with my report yesterday.

      Username and possible password for Carol’s SALF email account found on M elongo’s
      laptop, (if you can confirm that herman was Carol’s password)
  -   Emails found on Melongo’s laptop confirming access to Yahoo email account including a
      listing o f emails in a folder called “personals” that appears to show the forwarded emails
      from Carol’s account on May 1, 2006 - filenames on my CD are “ShowFolder[3].htm” and
      “ShowLetter[ 1].htm”
      Who is Brian.Salemo@true-consult.com? “ShowLetter[ 1J.htm” was sent to him on 01 May
      2006, in addition to Saquan Gholar, whom she claimed during her interview, was only an
      acquaintance and she never contacted him after she was fired. She also sent
      “ShowLetter8.htm” to Gholar. “ShowLetter[ 1]” started “Hey Carol,”, but Carol’s email
      address was not on the list o f people the email was sent to. This is one o f the emails that she
      forwarded to herself from Carol’s account.




                           MELONGO V. PODLASEK, et al., 13 C 4924
                                      CCSAO 09933
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 264 of 298 PageID #:3906


                      CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



  From: Voita, Shahna G
  Sent: Monday, June 16, 2014 1:48 PM
  To: ’ROBERT M PODLASEK (States Attorney)'
  Subject: Questions/concerns after review

  I will start with the police report:

      1. Page 1 “ 15 May 06 - R/I spoke with Comcast Cable Services Legal department about
         how to obtain the necessary account information related to the IP address that was found
         in the header o f the emails that were forwarded to the Yahoo account in question....“
             a. I did not see a copy o f this email, so I’m not sure if they were looking at the
                 correct IP o f the sender o f the email. An email header will show several IP
                 addresses, which is the path that it took from the sender to the receiver. If they
                 did not look at the correct IP, they may have been requesting information for one
                 o f the stops along the way and not the originating IP address. I can explain
                 further if this doesn’t make sense.

      2. Page 2, 9lh line down: “yahoo mail account, but stated that she does have a laptop....”
            a. Was this laptop a company issued laptop or a personal laptop?
            b. If a personal laptop, was she supposed to be using this for work purposes?
            c. Also was she issued any USB drives? Images that appear to be ID card pictures
                were located on a USB drive seized as evidence. Where were these images stored
                on the company’s server? Were they considered executive or accounting
                 files? Melongo claimed in her interview that she did not have access to the
                accounting or executive file tree (page 8, line 27)

      3. Page 2, 5th paragraph: “R/I then contact Web HSP in Colorado, the web host for SALF’s
         email server.”
            a. It is claimed in this paragraph that the company hosting SALF’s email “should
                have the IP addresses o f any computer accessing his company’s servers” Was
                this information turned over to the PD?
            b. Did any o f the accessing IP addresses in the email host company’s report match
                the IP o f 24.15.202.102 as Yahoo reported was used to login to M elongo’s Yahoo
                account on April 27, 2006? (page 5, 10,h paragraph)
            c. Because Comcast has no records for the owner o f IP 24.15.202.102 and she
                claimed during her interview on July 20, 2006 that she did not currently have
                Comcast as her internet service provider and had switched from Comcast to SBC
                 Yahoo DSL four months prior (which would make the last month she had
                Comcast as March o f 2006), it may be hard to tie-heMo-this IP address. We can
                go over the results in the forensic report that contain this IP when I am there.

      4. Page 5, 10lh paragraph: “R/I received the response from the Yahoo search
         warrant. Yahoo’s login tracker captured the IP address for Ms. M elongo’s Yahoo
         account login at 21:46:03 GMT (this would have been 4:46 pm CST) on 27 Apr 06 as
         being 24.15.202.102. Each time Ms. Melongo’s yahoo account was logged into from that
         time to 2 May 06 at 16:47:23 GMT, (this would have been 11:47:23 am, CST) it had that
         specific IP address.



                              MELONGO V. PODLASEK, et al., 13 C 4924
                                         CCSAO 09934
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 265 of 298 PageID #:3907


                     CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



             a.   It should be asked o f Melongo if anyone, at any time, had access to her Yahoo
                  account login information. If not, that still doesn't prevent her from claiming that
                  someone hacked into her Yahoo account.

     5. Page 4, 3rd paragraph: The name o f the person whose credit score was purchased was
        Saquan Gholar.
           a. His name was only found as an employment/personal reference in a Word
                document and as part o f a filename for a Text file (.txt) located on the USB
                drive. I don’t have access to these .txt files, so I do not know what they
                contain. There are many .txt files with what appears to be employee last or first
                names. Is this information that she was supposed to have access to?

     6. I didn’t recover any information relating to the credit card fraud mentioned in the police
        report.


  Now on to the forensic report: (this is the 555 page report, not the summary. For some reason
  the summary is not in order with the information contained in the Forensic Report. 1 would
  always summarize the forensic report in the order the information was shown, so I’m not sure
  what happened here.) We can go over each item when Pm there.

     1. #1. Phone book entry for a VPN (virtual private network) showing the IP o f
        70.142.251.242, which was registered to SALF. Was she supposed to have access on her
        laptop to their servers? There are no dates/times associated with this phone book entry so
        this could be from a legitimate work purpose while she was employed.
     2. #11. Did SALF have a SQL server n am ed ‘STUDENT-42R9YAS’? I was never given
        any information about their server setup.
     3. #24. Was “herman” C arol’s email password? Did they use CPanel software for web
        mail access?
     4. #38. What was the SALF Scantron System? Was she supposed to have access to this
        system?

  After tearing my report apart, there unfortunately isn’t much there to prove that she was the one
  that accessed their system when she wasn’t supposed to. There are dates and times not listed for
  files in the forensic report, so I can’t say if the relevant files/programs were accessed/used after
  she was fired or before. We can go over this in detail when I’m there and I can show you my
  concerns. If I was doing the exam today and only found what is in the forensic report, I would
  have told the Detective that I didn’t have enough to show that she committed the crimes she’s
  been charged with. Other than if you can show that the email I found on her computer was on
  Carol’s computer, or the company email server, and that Carol did not forward it to
  Melongo. But Melongo did confess to viewing Carol’s emails and forwarding emails to her
  Yahoo email address,

  Shahna




                             MELONGO V. PODLASEK, et al., 13 C 4924
                                        CCSAO 09935
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 266 of 298 PageID #:3908


                 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                      MELONGO V. PODLASEK, et al., 13 C 4924
                                 CCSAO 09936
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 267 of 298 PageID #:3909




             Exhibit 48
             Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 268 of 298 PageID #:3910

       fi'rom: N ickA lbukerk (nick.albukerk@gmail.com)
       To: melongo_annabel@yahoo.com;
       Date: Thu, O ctober 27,2011 5:48:44 PM
       Cc:
       Subject: Re: My confidential file

       3:30 N ov ember7th see you then

       O n Thu, O ct 27, 2011 at 5:30PM, Melongo A nnabel
       <melon go anna bel@ yahoo.com> wrote:
       >3. 30pm ?
       >
       >> ___________________________ _

       >From: N ickA lbukerk <nick.albukcrk@ gmail.com>
       >To: Melongo A nnabel <melon go annabcl@ yahoo.com>
       >Sent: Thu, O ctober 27,2011 5:25:58 PM
       >Subject: Re: My confidential file
       >
       > sure - or earlier
       >
       > O n Thu, O ct 27, 2011 at 5:25PM; Melongo A nnabel
       ><melon go anna bel@ yahoo.com> wrote:
       >> W hat time? I should be back in O ak Lawn by 7pm. Would 4.30pm works?
       >>
       >> ___________________________ _
       >>From: N ick A lbukerk <nick.albukcrk@' gmail.com>
       >>To: Melongo A nnabel <mclongo annabcl@ yahoo.com>
       >>Sent: Thu, O ctober 27, 2011 10:42:18 A M
       >> Subject: Re: My confidential file
       >>
       >>Th e following Monday in the afternoon works- coming to my office would be
       >>easiest I suppose- please come to my office just West of the loop at 1450
       >> w. Randolph its right next to the A shland Greenline stop of the "EL"
       >>
       > > O n O ct 26, 201 I 6:18PM, "Melongo A nnabel" <melon::o annabel@ phoo. com>
       >>wrote:
       >>>
                                                          . .. I f you can't do it
       >>> I don't care. A s long as I don't miss my curfew
       >>>coming Monday, we can do it the Monday after that. lt1s not an urgency.
       >>>
       >>> __________________________ _ _
       >>>From: N ick A lbukerk <nick.albukerk@' gmail.com>
       >>>To: Melongo A nnabel <mclongo anna bel@ )"ahoo.com>
       >>>Sent: Wed, O ctober 26, 2011 6:02:02 PM
       >>> Subject: Re: My confidential file
       >>>
       >>>the 31st? I need to check, thats Halloween I may be busy with family
       >>> stuff. A lso, do you want to meet at the Daley Center or my office?
       >>> whatev er you want,
       >>>
       >>>O n Wed, O ct 26,2011 at 5:07PM, Melongo A nnabel
       >>><melon go annabcl@ yahoo.com> wrote:
       >>>>W h at about next Monday afternoon? Per thejudge's order, I should do
       >>> > research at the Daley Center on Mondays. So you can meet me there if
       >>>>that's
       >>> > conv enient.
       >>>>
       >>>>Thanks.
       >>>>
       >>> > - - - - - - - - - - - - - - - - - - - - - - - - -
       >>>>From: N ick A lbukerk <nick.albukerk@' gmail.com>
       >>>>To: Melongo A nnabel <melon go annabel@ yahoo.com>
       >>>>Se nt: Wed, O ctober 26,2011 11:27:43 A M


nf?.                                                                                               1111?111 9 : 0 6 I

                                                                                             MELONGO_014463
 lt .....         Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 269 of 298 PageID #:3911
      -.
       , » > > ~ubject: Re: My confidential file
         >>>>
         >>>>A ny late afternoon would be fine
         >>>>
         > > > > O n O ct 26,2011 6:17A M, "Melongo A nnabel" <mclongo. annal)CI@yahoo.com>
         >>>>wrote :
         >>>>>
         >>> >> Dear N ick,
         >>>>>Please Jet me know the manner, time and place conv enient for you to
         >>>>>ge t
         >>>>>m y
         >>> >> confidential file.
         >>>>>
         >>>>>Thanks.
         >>>>
         >>>
         >>>
         >>>
         >>>--
         >>>Please make note of our new mailing address:
         >>> J. N icolas A lbukerk
         >>> A lbukerk & A ssociates
         >>> 1450 W. Randolph
         >>> Chicago IL 60607
         >>>Phone: 773 847 2600
         > » Fax: 773 847 0330
         >>>O ur phone and fax hav e not changed
         >>
         >
         >
         >
         > --
         > Please make note of our new mailing address:
         > J. N icolas A lbukerk
         > A lbukerk & A ssociates
         > 1450 W. Randolph
         >Chicago IL 60607
         > Phone: 773 847 2600
         >Fax: 773 847 0330
         > O ur phone and fax hav e not changed
            >




            Please make note of our new mailing address:
            J. N icolas A lbukerk
            A lbukerk & A ssociates
            1450 W. Randolph
            Chicago IL 60607
            Phone: 773 847 2600
            Fax: 773 847 0330
            O ur phone and fax hav e not changed




nf?                                                                                                 1111?111 IHln A

                                                                                                  MELONGO_014464
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 270 of 298 PageID #:3912




             Exhibit 49
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 271 of 298 PageID #:3913
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 272 of 298 PageID #:3914
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 273 of 298 PageID #:3915




             Exhibit 50
       Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 274 of 298 PageID #:3916


                                                                                                  National Headquarters
                                                                                                  995() W. Lawrence Ave Ste 300


                        SALF                                                                      Schiller Park. Illinois 60176-1216·
                                                                                                  p"   (847) 928-9683
                                                                                                  Fax: (847) 928-9684
                                                                                                  Website:   www.salf:arg
                        Save A Life Foundation

 Carol J .. Spizzirri
Founder I President

          Tuesday, March 28, 2006

          Harold M. Messner, Jr.
          Chairman & Chief Executive Officer
          Robert Half International, Inc.
          2884 Sand Hill Road
          Menlo Park. CA 94025

          Regarding: Robert Half Technology Division Director Anthony Fernandez Schaumberg, IL & Victor
          Rodriguez Robert Half Technology Employee

          Italic: Robert Half I ntemational Employment Agreement

         Dear Mr. Messner, Jr.:

         It is unfortunate that it has become necessary to contact you concerning the following matter. Save A
         Life Foundation (SALF) has been pleased with Office Team's temporary support since 1998. Since the
         latter part of last year our associations with Robert Half International Technology (RHIT), our business
         and staff have been gravely effected by its lack of professionalism.

         Late September 2005 our IT manager passed away, after ten years of employment. We contacted
         RHIT to find temporary support for his position. October 17, 2005 Anthony Fernandez; RHIT Division
         Director, assigned a Victor Rodrtguez to aid as our IT and Programmer at $60 hr.

         Mr. Rodriguez roughly began his assignment with repeated tardiness and no shows the first few
         wee~.s. Mr. Fernandez himself was witness when scheduling a site visit at this office with Rodriguez
          ~-'-:! hP didn't appear for work without calling in. About the secancf v,:,ek into Rod.iguez's as~ir:Jnme~t
         we noticed mat he was conducting his own bu~iness on company tinl"i:. Each time these maners were
         brought to Mr. Fernandez's attention, of which he advised that we relieve him of his duties, but also
         informed us that unfortunately he had no one to replace him. Out of desperation, we had to continue
         with Rodriguez just to keep our IT department maintained with a promise by Fernandez that he'd find
         someone to replace him as soon as possible.

       - RHI Employment Agreement 1. d. Consultant shall nat, during Consultant's period of employment by
         RHI Technology, perform any services for any other individual or company similar to the services being
         provided hereunder without obtaining RHITs prior written ronsent.

         The problems worsen as Rodrtguez relaxed his work duties and increased his disrespect towards
         management and fellow employees. By now Rodriguez controlled the passwords to all our computers
         and refused to release them. November 3oth, our Education Data Assistant experienced the
       · disappearance of our specialized data collection program while working with it. She asked that Mr.
         Rodriguez research the problem with no results. About 4pm, durtng an Executive closed door
         meeting, Mr. Rodriguez stormed in the room and demanded that we hire him or these computer
         problems would continue. At that, I relieved him from his duties ar cJ called Mr. Fernandez
         immediately.

        2. d. RHI Upon the termination of Consultant's assignment to any Client, Consultant agrees
        immediately to return to Client all information, data and any ather materials supplied by or obtained
        from Client in the course of Consultant's assignment, along with aft copies thereof in Consultanfs
                                                                                                                                        297
                                                                                                                            melongo
       Melongo v. Podlasek, et al.                          13-cv-4924                                 Attorney General 000388
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 275 of 298 PageID #:3917




     Page 2
     Save A Life Foundation
     March 28, 2006


     possession and control.

    Fernandez told me he would find someone else to replace Mr. Rodriguez. On December 2, Ms.
    Anna bell Melongo was assigned and reported for work. Ms. Melongo immediately discovered the lack
    of passwords didn't allow her access to any computers or servers and notified Mr. Femando:;z.
    Fernandez called Rodriguez at home and Ms. Melongo soon received an email here with several
    bogus passwords. She than discovered that our missing Education Department data collection
    program had been hidden in a Trash File, which she recovered allowing our staff to continue their
    duties.

   2.c. Consultant agrees that any inventions, works of authorship or other intellectual property,
   including, but not limited to, source code and documentation, conceived, developed, originated, or
   reduced to practice by Consultant or under Consultant's direction during Consultant's assignment to
   Client shall be the sole and complete property of Client, whether as a work made tor hire or otherwise.
   Consultant further agrees promptly and without prior request to disclose to Client all such inventions,
   works of authorship and other intellectual property.

   Not knowing that Ms. Melongo was able to retrieve the missing program, Mr. Rodriguez called several
   hours later and stated that if we were to hire him he would recover the missing program. I declined his
   request, but asked that he supply me with the missing passwords for our servers, which we had
   purchased a week earlier for over $5,000. To date we have not received that password nor has
   anyone from RHIT done anything so we can use the server.

   2. e. Consultant acknowledges and agrees that the disclosure of any Confidential Information or any
   other violation of the terms of Section 4 of this Agreement would cause immediate and inneparable
   injury, loss and damage to RHT, Client and/or its customers and that an adequate remedy at law for
   such injury, loss and damage may not exist, and that in the event of such disclosure or threatened
  disclosure, RHT, Client and/or its customers shall be entitled to institute and prosecute proceedings in
  a otJurt of competent jurisdiction to obtain temporary and/or permanent injunctive relief to enforce a
' ::rovi.si!Jr• -1f this Agreement, withou: ·-ne ,>ecessit;' of proof of actrfal dam~Jge arcfoss. · ·

  2.1. The obligations contained in this Section 4 shall (i} be binding upon not only Consultant, but on
  Consultant's heirs, executors, administrators, successors and assigns and (ii) shall survive the
  termination at Consultant's assignment to any Client or this Agreement tor whatever reason.

 Meanwhile, we contracted Edgar Ovalle as an illustrator from Creative Group. Both Mr. Ovalle and Ms.
 Melange have evidence that most of our software is missing since Mr. Rodriguez was a consultant
 here i.e. Adobe, Illustrator, Coral, totally approximately $1,000

 In light of the reconstruction costs we endured to put our IT department back as it was prior to Mr.
 Rodriguez's sabotage, by contracting Ms. Melongo at $48 hr. and.two other technicians, (see
 attached) the missing software and unusable new server, we withheld the last three weeks of Mr.
 Rodriguez's salary until these issues were resolved, in the sum of $4,650.

 After only a few weeks after Ms. Melongo became our Consultant, Mr. Fernandez became disgruntle
 with her and emailed me that he was going to be terminating her and to call him immediately. (see
 attached). A few weaks ago, Mr. Fernandez spoke with Mr. Vine<: Davis, our Director of Military
 Affairs, advising him that we should hire Ms. Metongo immediately and wouldn't asl< for any buy out
 fees because he was about to terminate her any way.             ·

Fernandez met with me yesterday regarding our out standing invoice for Mr. Rodriguez and stated that
if I were to pay this balance in full, he would agree to place the same amount against a future
                                                                                                              298
                                                                                                        melongo
Melongo v. Podlasek, et al.                        13-cv-4924                             Attorney General 000389
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 276 of 298 PageID #:3918




  Page 3
  Save A Ufe Foundation
  March 28, 2006



  temp to hire buyout. I disagreed, but would possibly consider paying one half. At that, he asked to
  speak to Ms, Melongo who was in her office. Fernandez closed her door and I later discovered, he told
  her that her consuHing with us was terminated because I wasnt satisfied· with her service and she
  should not report here for work the following morning.
 This morning, Anthony called me and demanded that I p_ay the invoice in full immediately or he would
 relieve every Robert Half Tech., Office Team and/or Creative Group employee from our office
 immediately. I promptly called the Office Team office in Rosemont, Illinois, and spoke with Chris
 Knowles. ·while an the phone .. each RHI employee started walking into my office after receiving a call
 from Mr. Fernandez who told them to leave. Mr. Knowles assured each to continue working, and that he
 would resolve this matter.
  It is now 8:30 pm CT and 'Ms. Melongo just called me at the office stating that Mr. Fernandez called
  her twice at home instructing her to call in sick tomorrow and not report to work here.

  I have business to perform and have no time for these silly issues. We pay for work to be preformed
  and not for black mail, nor sabotage. Unless I'm mistaken, SALF has been a customer in good
  standings for 8 years. and customer relations should be a priority by any vendor. At least that is what
  our standards are here.
  We are a non-for-profrt, thus everything we've lost by additional salaries, hardware, software, time,
  we're accountable to not only to our board, but our donors, the federal and state government who
  funds us. Additionally, we serve children. The fewer funds we have, the fewer children we serve.

  This matter has devastated us financially, emotionally, red\lced productivity by each member of my
  staff who now are unsure of their position and/or what to expect the next time they answer the phone.




  cc: V. Davis
      S.Anderson




                                                                                                              299
                                                                                                          melongo
Melongo v. Podlasek, et al.                        13-cv-4924                             Attorney General 000390
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 277 of 298 PageID #:3919




             Exhibit 51
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 278 of 298 PageID #:3920



                                                                                                          Page   1   of 2


    French, Kyle
    From:        Monge, Shahna G.
    Sent:       Monday, November 20, 2006 11:37 AM
    To:         Haslett, David P.; Ferraro, Daniel
    Cc:         French, Kyle
    Subject: FW: Melongo

  This is just great)

  Dan,
  This is the hacking case involving Annabel Melongo who's the lady from Cameroon on a student visa who is
  accused of hacking Into their servers and destroying files and tampering with email.




 From: Bill Martin [mailto: bmartin @villageofschillerpark.com]
 Sent     Monday, November 20, 2006 11:24 AM
 To: Monge, Shahna      G.
 Subject:      RE: Melongo

 Shahna,

         Thanks for the info. Did you see Ms. Spizzirri on the ABC news last Thursday night? If you didn't, check
 out the link below. You think our case Is shot now?

 http:/ abctácl go.comlwls /storv?section= investigative &Id =4770490

 Either way, thanks for all the hard work. l'li see you on the   81h.


 Bill Martin

 This electronic message transmission contains information from the Schiller Park Pol
 The information is intended only for the use of the individual(s) or entity named ab
 aware that any disclosure, copying or distribution or use of the contents of this in
 this electronic transmission in error, please notify the sender immediately by reply

            - Original Message--- -
          From: Mange, Shahna G. [mailto:SMonge @atg.state.il.us]
          Sent: Monday, November 20, 2006 10:56 AM
          To: bmartin @villageofschlilerpark.com
          Subject: Melongo

          Just thought I'd let you know that Annabel must still live in the Palatine area somewhere because I saw
          her getting on the train this morning at Arlington Park, which is the stop just after Palatine.

          Shahna



          Shahna G. Monge, r.nCj=                                                                 PLAINTIFF'S
                                                                                              DEPOSITION EXHIBIT
          Senior Computer Evidence Recovery Technician
                                                                                                   FRENCH

   1drffi01 Podlasek, et al.                             13.cv -4924                         Attorney General 001846
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 279 of 298 PageID #:3921



                                                                             Page 2 of 2


         Illinois Office of the Attorney General
         high Ted, Crimes IS
         I   oo W. Randolph 5t.- Chicago, IL 6060 I
         )12- 814 -)762/3 I2-814 -8283




 11l2$42M. Podlasek, et al.                           13cv+1924   Attorney Genetal 001847
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 280 of 298 PageID #:3922




             Exhibit 52
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 281 of 298 PageID #:3923
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 282 of 298 PageID #:3924
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 283 of 298 PageID #:3925
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 284 of 298 PageID #:3926
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 285 of 298 PageID #:3927
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 286 of 298 PageID #:3928
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 287 of 298 PageID #:3929
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 288 of 298 PageID #:3930
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 289 of 298 PageID #:3931




             Exhibit 53
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 290 of 298 PageID #:3932
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 291 of 298 PageID #:3933




             Exhibit 54
                  Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 292 of 298 PageID #:3934

arol Spizzirri
                               FW:RHI
.ubject:




From: carol (mailto:cspizzirri@salf.org]
Sent: Tuesday, December 12, 2006 7:33PM
To: 'McFadden & Dillon, PC'
Subject: RE: RHI


                ;io~~oere                      w~                                                  ~e (poll~
Dear Tom -you asked that I have our other attorney revieW RHI agreement....

 He •M;OO,       AOooOOI" M""ogo      empDyed bY RHI who '§lgood he' to SALF foe   pmpo" oft;,log Violoe;
 de'""ctioo, ood    ruw. ;he rommitted ooe eooot of wmpoW do;truetioo!e=il "mpedog      cepo"'06·3219:
 and One count, credit card fraud (police report #06-3714) ... we should hold off on any settlement until after the court

 trial. Bank Fraud is pending (#06-9149).                                                                  ·
  Annabelle was arrested and prosecuted by the state of Illinois County of Cook County (Court# 06-MC3006880) Court
  date is Jan. 1Oth at the Cook County Circuit Court, Arlington Heights, IL. Since SALF is aware of these charges- SALF
  can not agree to paragraphs #3 & #5 & #6 & #7 & #8 & #9 of RHI's agreement.
   Cook County State Attorney and Schiller Park Police Computer Fraud Units worked feverously for several months to
   successfully crack this case. Only when they had enough evidence to prosecute was SALF notified. I appeared in court a
   week later where the Judge signed the arrest order, ICE was notified for flight risk and bail was set. 1 wasn't allowed to
   divulge any of this during the investigation, for obvious reasons, and notified you as soon as 1could.

    our attorney also stated that RHI could be responsible for a great deal more then $12,000 plus waiving balance SALF

    may owe RHI for the placement of their Candidates.


    Please advise.
    Carol ..




      ---------------------------------- ·-----------·                                                                              ...   -··

      From: Mcfadden & Dillon, PC (mailto:mdaddendillonlaw@ameritech.net]
      sent: Tuesday, December 12, 2006 4:29PM
      To: carol Spizzirri
      Subject: RHl

       Dear Carol:
       Please call me upon your receipt and review of the attached revised Settlement Agreement.



           Sincerely,

           Thomas J. Dillon
           McFadden & Dillon, P .C.
           312-201-8300
            Confidentiality Notice: This email message is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sec.
            2510-2521 and is legally privileged. Unauthorized review, use, disclosure or distribution is strictly prohibited. If you are

                                                                           1
                                                                                                                                 413
                                                                                                                             melange

                 Melongo v. Podlasek, et al.                          13-cv-4924                               Attorney General 000499
                                                                                                                                  t
.ot the intended Case:
                 recipient,1:13-cv-04924     Document
                             please contact the           #: 295-4 Filed:
                                                sender at 312-201-8300     10/12/18
                                                                       or by         Page
                                                                             reply email and 293  of a298
                                                                                             destroy        PageID #:3935

triginal message. Thank you.
                                                                                                                                  \   i




                                                                                                                                          ~

                                                                                                                                          I
                                                                                                                                          \




                                                                       2
                                                                                                                            414
                                                                                                                        melongo

               Melongo v. Podlasek, et al.                       13-cv-4924                             Attorney General 000500
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 294 of 298 PageID #:3936




             Exhibit 55
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 295 of 298 PageID #:3937
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                    MELONGO V. PODLASEK, et al., 13 C 4924
                              CCSAO 002230
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 296 of 298 PageID #:3938
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                    MELONGO V. PODLASEK, et al., 13 C 4924
                              CCSAO 002231
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 297 of 298 PageID #:3939
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                    MELONGO V. PODLASEK, et al., 13 C 4924
                              CCSAO 002232
Case: 1:13-cv-04924 Document #: 295-4 Filed: 10/12/18 Page 298 of 298 PageID #:3940
